Exhibit 10.17


--------------------------------------------------------------------------------



$150,000,000
CREDIT AGREEMENT
dated as of November 14 ,2013,
among
NORCRAFT COMPANIES, L.P.,
as Borrower,
NORCRAFT INTERMEDIATE HOLDINGS, L.P.
and
THE OTHER GUARANTORS PARTY HERETO,
as Guarantors,
THE LENDERS PARTY HERETO
and
RBC CAPITAL MARKETS* 
and
KEYBANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners
and
ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent
and
KEYBANK NATIONAL ASSOCIATION
as Documentation Agent
and
ROYAL BANK OF CANADA
as Syndication Agent




 





* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.





38669945_32

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Section
 
 
Page
 
 
 
 
ARTICLE I DEFINITIONS
1
 
 
 
 
Section 1.01
 
Defined Terms
1
Section 1.02
 
Classification of Loans and Borrowings.
50
Section 1.03
 
Terms Generally.
50
Section 1.04
 
Accounting Terms; GAAP.
50
Section 1.05
 
Resolution of Drafting Ambiguities.
51
Section 1.06
 
Pro Forma Calculations
51
Section 1.07
 
Cumulative Credit Transactions
52
 
 
 
 
ARTICLE II THE CREDITS
52
 
 
 
 
Section 2.01
 
Loans.
52
Section 2.02
 
Borrowings, Conversions and Continuations of Loans.
53
Section 2.03
 
Borrowing Procedure.
53
Section 2.04
 
Evidence of Debt; Repayment of Loans.
53
Section 2.05
 
Fees.
54
Section 2.06
 
Interest on Loans.
54
Section 2.07
 
Termination of Commitments.
55
Section 2.08
 
Interest Elections.
55
Section 2.09
 
Reserved.
56
Section 2.10
 
Optional and Mandatory Prepayments of Loans.
56
Section 2.11
 
Alternate Rate of Interest.
65
Section 2.12
 
Yield Protection.
65
Section 2.13
 
Breakage Payments.
66
Section 2.14
 
Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
67
Section 2.15
 
Taxes.
68
Section 2.16
 
Mitigation Obligations; Replacement of Lenders.
72
Section 2.17
 
Incremental Credit Extensions.
72
Section 2.18
 
Refinancing Amendments.
76
Section 2.19
 
Extension of Loans.
80
Section 2.20
 
Defaulting Lenders.
82
 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
82
 
 
 
 
Section 3.01
 
Organization; Powers.
82
Section 3.02
 
Authorization; Enforceability.
83
Section 3.03
 
No Conflicts.
83
Section 3.04
 
Financial Statements; Projections.
83
Section 3.05
 
Properties.
84
Section 3.06
 
Intellectual Property.
84
Section 3.07
 
Equity Interests and Subsidiaries.
85
Section 3.08
 
Litigation; Compliance with Laws.
85
Section 3.09
 
Reserved.
86


-i-
38669945_32

--------------------------------------------------------------------------------



 
 
 
Page
Section 3.10
 
Federal Reserve Regulations.
86
Section 3.11
 
Investment Company Act.
86
Section 3.12
 
Reserved
86
Section 3.13
 
Taxes.
86
Section 3.14
 
No Material Misstatements.
86
Section 3.15
 
Labor Matters.
87
Section 3.16
 
Solvency.
87
Section 3.17
 
Employee Benefit Plans.
87
Section 3.18
 
Environmental Matters.
88
Section 3.19
 
Insurance.
89
Section 3.20
 
Security Documents.
89
Section 3.21
 
Anti-Terrorism Laws.
91
Section 3.22
 
Location of Material Inventory.
92
 
 
 
 
ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS
92
 
 
 
 
Section 4.01
 
Conditions to Effectiveness.
92
Section 4.02
 
Conditions to Initial Credit Extension.
93
Section 4.03
 
Conditions to All Credit Extensions.
95
 
 
 
 
ARTICLE V AFFIRMATIVE COVENANTS
95
 
 
 
 
Section 5.01
 
Financial Statements, Reports, etc.
95
Section 5.02
 
Litigation and Other Notices.
97
Section 5.03
 
Existence; Businesses and Properties.
97
Section 5.04
 
Insurance.
97
Section 5.05
 
Obligations and Taxes.
98
Section 5.06
 
Employee Benefits.
98
Section 5.07
 
Maintaining Records; Access to Properties and Inspections.
98
Section 5.08
 
Use of Proceeds.
99
Section 5.09
 
Compliance with Environmental Laws.
99
Section 5.10
 
Additional Collateral; Additional Guarantors.
99
Section 5.11
 
Security Interests; Further Assurances.
101
Section 5.12
 
Information Regarding Collateral.
101
Section 5.13
 
Compliance with Laws.
102
Section 5.14
 
Post-Closing Matters.
102
 
 
 
 
ARTICLE VI NEGATIVE COVENANTS
102
 
 
 
 
Section 6.01
 
Indebtedness.
102
Section 6.02
 
Liens.
105
Section 6.03
 
Sale and Leaseback Transactions.
108
Section 6.04
 
Investment, Loan, Advances and Acquisitions.
108
Section 6.05
 
Mergers and Consolidations.
110
Section 6.06
 
Asset Sales.
111
Section 6.07
 
Dividends.
112


-ii-
38669945_32

--------------------------------------------------------------------------------



 
 
 
Page
Section 6.08
 
Transactions with Affiliates.
115
Section 6.09
 
Reserved.
116
Section 6.10
 
Prepayments of Other Indebtedness; Modifications of Junior Financing
Documentation.
116
Section 6.11
 
Limitation on Certain Restrictions on Subsidiaries.
117
Section 6.12
 
Business.
117
Section 6.13
 
Fiscal Year.
118
Section 6.14
 
No Further Negative Pledge.
118
Section 6.15
 
Canadian Pension Plans.
118
 
 
 
 
ARTICLE VII GUARANTEE
119
 
 
 
 
Section 7.01
 
The Guarantee.
119
Section 7.02
 
Obligations Unconditional.
119
Section 7.03
 
Reinstatement.
120
Section 7.04
 
Subrogation; Subordination.
120
Section 7.05
 
Remedies.
121
Section 7.06
 
Instrument for the Payment of Money.
121
Section 7.07
 
Continuing Guarantee.
121
Section 7.08
 
General Limitation on Guarantee Obligations.
121
Section 7.09
 
Release of Guarantors.
121
Section 7.10
 
Right of Contribution.
122
Section 7.11
 
Interest Act (Canada).
122
Section 7.12
 
Keepwell.
122
Section 7.13
 
Effectiveness of Guarantee.
122
 
 
 
 
ARTICLE VIII EVENTS OF DEFAULT
122
 
 
 
 
Section 8.01
 
Events of Default.
122
Section 8.02
 
Application of Proceeds.
125
 
 
 
 
ARTICLE IX ADMINISTRATIVE AGENT AND COLLATERAL AGENT
126
 
 
 
 
Section 9.01
 
Appointment and Authority.
126
Section 9.02
 
Rights as a Lender.
127
Section 9.03
 
Exculpatory Provisions.
127
Section 9.04
 
Reliance by Agent.
128
Section 9.05
 
Delegation of Duties.
128
Section 9.06
 
Resignation of Agent.
128
Section 9.07
 
Non-Reliance on Agent and Other Lenders.
129
Section 9.08
 
Withholding Tax.
129
Section 9.09
 
No Other Duties, etc.
130
Section 9.10
 
Enforcement.
130
Section 9.11
 
Collateral and Guaranty Matters.
130
 
 
 
 
ARTICLE X MISCELLANEOUS
131
 
 
 
 
Section 10.01
 
Notices.
131


-iii-
38669945_32

--------------------------------------------------------------------------------



 
 
 
Page
Section 10.02
 
Waivers; Amendment.
134
Section 10.03
 
Expenses; Indemnity; Damage Waiver.
138
Section 10.04
 
Successors and Assigns.
140
Section 10.05
 
Survival of Agreement.
147
Section 10.06
 
Counterparts; Integration; Effectiveness.
147
Section 10.07
 
Severability.
147
Section 10.08
 
Right of Setoff.
147
Section 10.09
 
Governing Law; Jurisdiction; Consent to Service of Process.
148
Section 10.10
 
Waiver of Jury Trial.
148
Section 10.11
 
Headings.
149
Section 10.12
 
Treatment of Certain Information; Confidentiality.
149
Section 10.13
 
USA PATRIOT Act Notice and Customer Verification.
149
Section 10.14
 
Interest Rate Limitation.
149
Section 10.15
 
Intercreditor Agreement.
150
Section 10.16
 
Obligations Absolute.
150
Section 10.17
 
Judgment Currency.
151




-iv-
38669945_32

--------------------------------------------------------------------------------


SCHEDULES
 
 
 
 
 
Schedule 1.01
 
Subsidiary Guarantors
Schedule 2.01(a)
 
Commitments
Schedule 3.03
 
Governmental Approvals; Compliance with Laws
Schedule 3.06(c)
 
Violations or Proceedings
Schedule 3.18
 
Environmental Matters
Schedule 3.19
 
Insurance
Schedule 3.22
 
Location of Material Inventory
Schedule 5.14
 
Post-Closing Matters
Schedule 6.01(b)
 
Existing Indebtedness
Schedule 6.02(c)
 
Existing Liens
Schedule 6.04(a)
 
Existing Investments
Schedule 6.08(i)
 
Existing Affiliate Transactions
 
 
 
EXHIBITS
 
 
 
 
 
Exhibit A
 
Form of Affiliated Lender Assignment and Assumption
Exhibit B
 
Form of Assignment and Assumption
Exhibit C
 
Form of Borrowing Request
Exhibit D
 
Form of Compliance Certificate
Exhibit E
 
Form of Interest Election Request
Exhibit F
 
Form of Joinder Agreement
Exhibit G
 
Affiliated Lender Notice
Exhibit H
 
ReservedExhibit I    Form of ABL Intercreditor Agreement
Exhibit J-1
 
Form of U.S. Mortgage
Exhibit J-2
 
Form of Canadian Mortgage
Exhibit K
 
Form of Term Note
Exhibit L-1
 
Form of Perfection Certificate
Exhibit L-2
 
Form of Perfection Certificate Supplement
Exhibit M-1
 
Form of U.S. Security Agreement
Exhibit M-2
 
Form of Canadian Security Agreement
Exhibit N
 
Form of Solvency Certificate
Exhibit O
 
Form of Intercompany Note
Exhibit P
 
Form of Non-Bank Certificate
Exhibit Q
 
Discount Range Prepayment Notice
Exhibit R
 
Discount Range Prepayment Offer
Exhibit S
 
Solicited Discounted Prepayment Notice
Exhibit T
 
Solicited Discounted Prepayment Offer
Exhibit U
 
Specified Discount Prepayment Notice
Exhibit V
 
Specified Discount Prepayment Response
Exhibit W
 
Acceptance and Prepayment Notice




-v-
38669945_32

--------------------------------------------------------------------------------


CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) dated as of November 14, 2013, among
NORCRAFT COMPANIES, L.P., a Delaware limited partnership (“Borrower”), the
Lenders, RBC CAPITAL MARKETS and KEYBANK NATIONAL ASSOCIATION, as joint lead
arrangers and joint bookrunners (in such capacities, individually, “Arranger”
and collectively the “Arrangers”), KEYBANK NATIONAL ASSOCIATION as documentation
agent (in such capacity, “Documentation Agent”) and ROYAL BANK OF CANADA as
syndication agent (in such capacity, “Syndication Agent”), and ROYAL BANK OF
CANADA, as administrative agent (in such capacity, “Administrative Agent”) for
the Lenders, and collateral agent (in such capacity, “Collateral Agent”) for the
Secured Parties (as defined herein).
WITNESSETH:
WHEREAS Norcraft Companies, Inc. (“Pubco”), a Delaware corporation and newly
formed parent entity of Norcraft Holdings, L.P. (“Holdings”), has completed an
underwritten public offering of its Equity Interests pursuant to a registration
statement filed with the Securities and Exchange Commission (the “SEC”) in
accordance with the Securities Act (the “IPO”).
WHEREAS, Borrower has requested that the Lenders commit to extend credit in the
form of Loans in an initial aggregate principal amount of $150,000,000 pursuant
to the terms of this Agreement.
WHEREAS, Borrower shall enter into the ABL Credit Agreement pursuant to which
the lenders thereunder (the “ABL Lenders”) have made revolving commitments
(subject to a borrowing base) in the aggregate principal amount of $25,000,000
simultaneously herewith.
WHEREAS, the parties hereto acknowledge that NORCRAFT INTERMEDIATE HOLDINGS,
L.P., a Delaware limited partnership (“Intermediate Holdings”), and the
Subsidiary Guarantors (such term and each other capitalized term used but not
defined herein having the meaning given to it in Article I) will become parties
to this Agreement on the Closing Date concurrently with the funding of the
Initial Loans,
NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower on the
terms and subject to the conditions set forth herein. Accordingly, the parties
hereto agree as follows:
ARTICLE I
DEFINITIONS


Section 1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings specified
below:
“ABL Administrative Agent” shall mean Royal Bank in its capacity as
administrative agent and collateral agent under the ABL Facility Documents, or
any successor administrative agent and collateral agent under the ABL Facility
Documents.
“ABL Credit Agreement” shall mean that certain asset-based revolving credit
agreement dated as of the date hereof, among the Borrower, Intermediate
Holdings, the other guarantors party thereto, the lenders party thereto and
Royal Bank, as administrative agent, collateral agent, issuing bank and
swingline lender, as the same may be amended, restated, modified, supplemented,
extended, renewed, refunded, replaced or refinanced from time to time in one or
more agreements (in each case with the same or new lenders, institutional
investors or agents), including any agreement extending the maturity thereof



38669945_32



--------------------------------------------------------------------------------


or otherwise restructuring all or any portion of the Indebtedness thereunder or
increasing the amount loaned or issued thereunder or altering the maturity
thereof, in each case as and to the extent permitted by this Agreement and the
ABL Intercreditor Agreement.
“ABL Facility” shall mean the asset-based revolving credit facilities under the
ABL Credit Agreement.
“ABL Facility Documents” shall mean the ABL Credit Agreement, the ABL Security
Documents, and all security agreements, guarantees, pledge agreements and other
agreements or instruments executed in connection therewith, as any such document
or agreement may be amended, supplemented or modified from time to time.
“ABL Intercreditor Agreement” shall mean the Intercreditor Agreement, to be
dated as of the Closing Date, among the Administrative Agent, the Collateral
Agent, the ABL Administrative Agent, each additional representative party
thereto from time to time, and the Loan Parties, substantially in the form
attached as Exhibit I or any other intercreditor agreement among the ABL
Administrative Agent, the Administrative Agent, the Collateral Agent, each
additional representative party thereto from time to time and the Loan Parties
on terms that are no less favorable in any material respect to the Secured
Parties than those contained in the form attached as Exhibit I, in each case, as
any such document or agreement may be amended, supplemented or modified from
time to time.
“ABL Lenders” shall have the meaning assigned to such term in the recitals
hereto.
“ABL Security Documents” shall mean those certain security agreements, entered
into as of the date hereof, among the Loan Parties, Royal Bank and the Secured
Parties (as defined therein) and each other security document or pledge
agreement delivered in accordance with applicable local or foreign law to grant
a valid, perfected security interest in any property as collateral for the
obligations under the ABL Facility, and all UCC or other financing statements or
instruments of perfection required by the ABL Facility and any other document or
instrument utilized to pledge or grant or purport to pledge or grant a security
interest or lien on any property as collateral for the obligations under the ABL
Facility, as any such document or agreement may be amended, supplemented or
modified from time to time.
“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.
“Acceptable Discount” shall have the meaning assigned to such term in Section
2.10(a)(ii)(D)(2).
“Acceptable Prepayment Amount” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(D)(3).
“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit W.



- 2-
38669945_32

--------------------------------------------------------------------------------


“Acquired Indebtedness” means, with respect to any specified Person,
(a)    Indebtedness of any other Person existing at the time such other Person
is merged, consolidated or amalgamated with or into or became a Subsidiary of
such specified Person, but excluding any Indebtedness incurred in connection
with, or in contemplation of, such other Person merging, amalgamating or
consolidating with or into, or becoming a Subsidiary of, such specified Person,
and
(b)    Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person, but excluding any Lien incurred in connection with, or in
contemplation of, such other Person merging, amalgamating or consolidating with
or into, or becoming a Subsidiary of, such specified Person.
“Additional Lender” shall mean any Person that is not an existing Lender and who
is and Eligible Assignee and has agreed to provide Incremental Commitments
pursuant to Section 2.17.
“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum determined by Administrative
Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for
such Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for
such Eurodollar Borrowing for such Interest Period; provided that the Adjusted
LIBOR Rate shall be deemed to be not less than 1.00% per annum.
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article IX.
“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth in Section 10.01, or such other address as the Administrative Agent may
from time to time notify the Borrower and the Lenders.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.08, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an executive officer or director of the person specified.
“Affiliated Lender” shall mean, at any time, any Lender that is the Sponsor or
an Affiliate of the Sponsor (other than Holdings, Intermediate Holdings, the
Borrower or any of their respective Subsidiaries) at such time.
“Affiliated Lender Assignment and Assumption” shall have the meaning assigned to
such term in Section 10.04(k).
“Agents” shall mean Administrative Agent and Collateral Agent; and “Agent” shall
mean any of them.
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, OID, upfront fees, a LIBOR Rate floor or Base
Rate floor, or otherwise, in each case, incurred or payable by the Borrower or
another Loan Party generally to all lenders of such Indebtedness;



- 3-
38669945_32

--------------------------------------------------------------------------------


provided that OID and upfront fees shall be equated to interest rate assuming a
4-year life to maturity on a straight-line basis (e.g. 100 basis points of
original issue discount equals 25 basis points of interest rate margin for a
four year average life to maturity); and provided, further, that “All-In Yield”
shall not include amendment fees, arrangement fees, structuring fees, commitment
fees, underwriting fees and similar fees or other fees not generally shared with
all lenders in the primary syndication of such Indebtedness.
“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
equal to the greatest of (a) the Base Rate in effect on such day, (b) the
Federal Funds Effective Rate in effect on such day plus 0.50% and (c) the
Adjusted LIBOR Rate for an Interest Period of one month beginning on such day
(or if such day is not a Business Day, on the immediately preceding Business
Day) plus 100 basis points; provided that, notwithstanding the foregoing, in no
event shall the Alternate Base Rate applicable to the Initial Loans at any time
be less than 2.00% per annum. If Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Base Rate, the Federal Funds
Effective Rate or the Adjusted LIBOR Rate shall be effective on the effective
date of such change in the Base Rate, the Federal Funds Effective Rate, or the
Adjusted LIBOR Rate, respectively.
“Anti-Terrorism Laws” shall mean any Requirement of Law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA PATRIOT Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001). This definition also includes the
following Canadian requirements: Part II.1 of the Criminal Code, the Proceeds of
Crime and Terrorist Financing Act (“PCTFA”), the Regulations Implementing the
United Nations Resolutions on the Suppression of Terrorism and the United
National Al-Qaida and Taliban Regulations.
“Applicable Discount” shall have the meaning assigned to such term in Section
2.10(a)(ii)(C)(2).
“Applicable Margin” shall mean, for any day, with respect to any Loan, (a) 3.25%
for ABR Loans and (b) 4.25% for Eurodollar Loans.
“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Arranger” shall have the meaning assigned to such term in the preamble hereto.
“Asset Sale” shall mean any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property excluding sales of
inventory and dispositions of cash and cash equivalents, in each case, in the
ordinary course of business, by Holdings or any of its Subsidiaries.
“Assignee” shall have the meaning assigned to such term in Section 10.04(b).



- 4-
38669945_32

--------------------------------------------------------------------------------


“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by Administrative Agent,
in substantially the form of Exhibit B, or any other form approved by
Administrative Agent.
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such Sale and Leaseback
Transaction.
“Auction Agent” shall mean (a) the Administrative Agent or (b) any other
financial institution or advisor employed by the Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Loan Prepayment pursuant to Section 2.10(a)(ii); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.
“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest publicly announced by the Administrative Agent
from time to time as its “Prime Rate”; each change in the Base Rate shall be
effective on the date such change is effective. The corporate base rate is not
necessarily the lowest rate charged by the Administrative Agent to its
customers.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.
“Bond” shall have the meaning assigned to such term in Section 9.01(b).
“Borrower” shall have the meaning assigned to such term in the preamble hereto.
“Borrower Offer of Specified Discount Prepayment” shall mean the offer by the
Borrower to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.10(a)(ii)(B).
“Borrower Retained Prepayment Amounts” shall have the meaning assigned to such
term in Section 2.10(d).
“Borrower Solicitation of Discount Range Prepayment Offers” shall mean the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range of discounts
to par pursuant to Section 2.10(a)(ii)(C).
“Borrower Solicitation of Discounted Prepayment Offers” shall mean the
solicitation by the Borrower of offers for, and the subsequent acceptance, if
any, by a Lender of, a voluntary prepayment of Loans at a discount to par
pursuant to Section 2.10(a)(ii)(D).



- 5-
38669945_32

--------------------------------------------------------------------------------


“Borrowing” shall mean Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by Administrative Agent.
“Buller Related Party” shall mean any family member of Mr. Mark Buller or any
trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners or owners of which are Mr. Mark Buller and/or any members
of his family.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Canadian Collateral” shall mean, collectively, all of the Canadian Security
Agreement Collateral, the Canadian Mortgaged Property and all other property of
whatever kind and nature subject or purported to be subject from time to time on
the Closing Date and thereafter to a Lien under any Canadian Security Document.
“Canadian Defined Benefit Plan” means a Canadian Pension Plan which contains a
“defined benefit provision” (as that term is defined in subsection 147.1(1) of
the Income Tax Act (Canada)).
“Canadian dollars” or “Can$” shall mean the lawful money of Canada.
“Canadian Existing Notes Security Agreement” means the Canadian Second Lien
Security Agreement, dated as of December 9, 2009, by and among Norcraft Canada
and U.S. Bank National Association, as trustee and collateral agent for the
benefit of the holders of the Existing Notes, as amended, amended and restated,
supplemented or otherwise modified from time to time.
“Canadian Guarantor” shall mean, as of the Closing Date, Norcraft Canada
Corporation, and thereafter each additional Subsidiary (if any) organized under
the laws of Canada or any province thereof designated by the Borrower as a
Subsidiary Guarantor pursuant to Section 5.10(d), in each case as not otherwise
released as a Subsidiary Guarantor under, and in accordance with, the Loan
Documents.
“Canadian Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating and evidencing a Lien in
favor of Collateral Agent on a Canadian Mortgaged Property, which shall be
substantially in the form of Exhibit J-2, subject to the terms of the ABL
Intercreditor Agreement, or other form reasonably satisfactory to Collateral
Agent, in each case, with such schedules and including such provisions as shall
be necessary to conform such document to applicable local or foreign law or as
shall be customary under applicable local or foreign law, and as each such
agreement may be amended, modified or supplemented from time to time.
“Canadian Mortgaged Property” shall mean (a) each owned Real Property identified
as a Canadian Mortgaged Property on Schedule 8(a) to the Perfection Certificate
dated the Effective Date and (b) each owned Real Property, if any, which shall
be subject to a Canadian Mortgage delivered after the Closing Date pursuant to
Section 5.10(c).
“Canadian Pension Event” shall mean (a) failure to make required contributions
in a timely



- 6-
38669945_32

--------------------------------------------------------------------------------


manner to any Canadian Pension Plan in accordance with its terms and applicable
laws; (b) termination in whole or in part of any Canadian Defined Benefit Plan;
(c) commencement of proceedings by the applicable pension regulator to terminate
in whole or in part any Canadian Defined Benefit Plan; (d) withdrawal by any
Company or Subsidiary from a “multi-unit pension plan”, as such term is defined
in the Pension Benefits Act (Manitoba) or any similar plan under pension
standards legislation in another jurisdiction in Canada; (e) the occurrence of
an event which constitutes grounds under applicable pension standards
legislation for the applicable pension regulator to remove the administrator of
any Canadian Pension Plan; or (f) the revocation of the registration under the
ITA of any Canadian Pension Plan.
“Canadian Pension Plan” means a “registered pension plan”, as that term is
defined in subsection 248(1) of the Income Tax Act (Canada) and which is
sponsored, maintained or contributed to by any Loan Party or any of its
Subsidiaries.
“Canadian Security Agreement” shall mean a Canadian Security Agreement
substantially in the form of Exhibit M-2 among the Canadian Guarantors and
Collateral Agent for the benefit of the Secured Parties, as may be amended,
supplemented or modified from time to time.
“Canadian Security Agreement Collateral” shall mean all property pledged or
granted as collateral pursuant to the Canadian Security Agreement (a) on the
Closing Date or (b) thereafter pursuant to Section 5.10.
“Canadian Security Documents” shall mean the Canadian Security Agreement, the
Perfection Certificate, the Canadian Mortgages and each other security document
or pledge agreement delivered in accordance with applicable law to grant a
valid, perfected security interest in any property as collateral for the Secured
Obligations, and all PPSA financing statements or instruments of perfection
required by this Agreement, the Canadian Security Agreement, any Canadian
Mortgage or any other such security document or pledge agreement to be filed
with respect to the security interests in property and fixtures created pursuant
to the Canadian Security Agreement or any Canadian Mortgage and any other
document or instrument utilized to pledge or grant or purport to pledge or grant
a security interest or lien on any property as collateral for the Secured
Obligations.
“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Lease Obligations)
by Holdings and its Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as capital expenditures on the
consolidated statement of cash flows of Holdings and its Subsidiaries, including
(for the avoidance of doubt) expenditures in respect of additions to display
cabinets.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Captive Insurance Subsidiary” shall mean any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).
“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities



- 7-
38669945_32

--------------------------------------------------------------------------------


of not more than one year from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any Lender or any commercial bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $500,000,000
and a rating of “A” (or such other similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of acquisition by such person; (c) repurchase obligations with a
term of not more than 30 days for underlying securities of the types described
in clause (a) above entered into with any bank meeting the qualifications
specified in clause (b) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities; (d) commercial
paper issued by any person incorporated in the United States rated at least A-1
or the equivalent thereof by Standard & Poor’s Ratings Group or at least P-1 or
the equivalent thereof by Moody’s Investors Service Inc., and in each case
maturing not more than one year after the date of acquisition by such person;
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above;
and (f) demand deposit accounts maintained in the ordinary course of business.
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Holdings or any of
its Subsidiaries. “Casualty Event” shall include but not be limited to any
taking of all or any part of any Real Property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirement of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.
A “Change in Control” shall be deemed to have occurred if:
(a)    at any time a “Change of Control” (or substantially similar term) occurs
under, and as defined in, the ABL Facility Documents;
(b)    persons (other than one or more Permitted Holders) constituting a “group”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act, but
excluding any employee benefit plan of such Person and its Subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), becomes the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
Equity Interests representing more than thirty-five percent (35%) of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Holdings and the percentage of aggregate ordinary voting power so
held is greater than the percentage of the aggregate ordinary voting power
represented by the Equity Interests of Holdings beneficially owned, directly or
indirectly, in the aggregate by the Permitted Holders; unless in the case of
this clause (b) the Permitted Holders have, at such time, the right or the
ability, by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors of Holdings;
(c)    the Borrower ceases to be a direct Wholly Owned Subsidiary of
Intermediate Holdings (or any successor of Intermediate Holdings that (x)
becomes the direct parent of the Borrower and (y) has expressly assumed (and is
in compliance with) all the obligations of Intermediate Holdings under this
Agreement pursuant to a supplement hereto in form reasonably satisfactory to the
Administrative Agent), excluding for purposes of determining that the Borrower
is wholly owned, any non-economic interests held



- 8-
38669945_32

--------------------------------------------------------------------------------


by the General Partner of the Borrower; or
(d)    Intermediate Holdings ceases to be a direct Wholly Owned Subsidiary of
Holdings (or any successor of Holdings that becomes the direct parent of the
Intermediate Holdings), excluding for purposes of determining that Intermediate
Holdings is wholly owned, any non-economic interests held by the General Partner
of Intermediate Holdings.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.
“Charges” shall have the meaning assigned to such term in Section 10.14.
“Class” shall mean (i) with respect to Commitments or Loans, those of such
Commitments or Loans that have the same terms and conditions (without regard to
differences in the Type of Loan, Interest Period, upfront fees, OID or similar
fees paid or payable in connection with such Commitments or Loans, or
differences in tax treatment (e.g., “fungibility”)) and (ii) with respect to
Lenders, those of such Lenders that have Commitments or Loans of a particular
Class.
“Closing Date” shall mean the date on which the conditions set forth in Sections
4.02 and 4.03 are satisfied and the initial Credit Extension has been made.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Collateral” shall mean, collectively, all of the U.S. Collateral and the
Canadian Collateral.
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.
“Commitment” shall mean, with respect to any Lender, its obligation to make
Loans to the Borrower hereunder, as such commitment may be reduced or increased
from time to time pursuant to (i) assignments by or to such Lender pursuant to
an Assignment and Assumption, (ii) an Incremental Amendment, (iii) a Refinancing
Amendment or (iv) an Extension. The amount of each Lender’s Commitment is set
forth in Schedule 2.01(a) under the caption “Commitment” or in the Assignment
and Assumption, Incremental Amendment, Extension Amendment or Refinancing
Amendment pursuant to which such Lender shall have assumed, increased or
decreased its Commitment, as the case may be.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning assigned to such term in Section
10.01(b).
“Companies” shall mean Intermediate Holdings and its Subsidiaries; and “Company”
shall mean any one of them.
“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.
“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets



- 9-
38669945_32

--------------------------------------------------------------------------------


of Holdings and its Subsidiaries on a consolidated basis that may properly be
classified as current assets in conformity with GAAP, excluding cash and Cash
Equivalents, amounts related to current or deferred taxes based on income or
profits, assets held for sale, permitted loans to third parties, pension assets,
deferred bank fees and derivative financial instruments, and excluding the
effects of adjustments pursuant to GAAP resulting from the application of
recapitalization accounting or acquisition accounting, as the case may be, in
relation to the Transaction or any consummated acquisition.
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Holdings and its Subsidiaries on a consolidated basis
that may properly be classified as current liabilities in conformity with GAAP,
excluding (A) the current portion of any Funded Debt, (B) the current portion of
interest, (C) accruals for current or deferred taxes based on income or profits,
(D) accruals of any costs or expenses related to restructuring reserves, (E)
revolving loans, swingline loans and letter of credit obligations under the ABL
Facility or any other revolving credit facility, (F) the current portion of any
Capital Lease Obligation, (G) deferred revenue arising from cash receipts that
are earmarked for specific projects, (H) liabilities in respect of unpaid
earn-outs and (I) the current portion of any other long-term liabilities, and,
furthermore, excluding the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or acquisition accounting,
as the case may be, in relation to the Transactions or any consummated
acquisition.
“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person for any period, the total amount of depreciation and amortization
expense of such Person, including the amortization of deferred financing fees or
costs for such period on a consolidated basis and otherwise determined in
accordance with GAAP.
“Consolidated EBITDA” shall mean for any period, the Consolidated Net Income for
such period:
(a)    increased by, without duplication and, except with respect to clauses (x)
and (xi) below, to the extent deducted (and not added back or excluded) in
arriving at such Consolidated Net Income, the sum of the following amounts for
such period
(i)    provision for taxes based on income or profits or capital, plus franchise
or similar taxes and foreign withholding taxes, and any penalties and interest
related to such taxes of such Person for such period (including, for the
avoidance of doubt, Permitted Tax Distributions), plus
(ii)    (A) total interest expense of such Person for such period and, to the
extent not reflected in such total interest expense, any expense or loss on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk, net of interest income, and costs of surety bonds
in connection with financing activities (whether amortized or immediately
expensed) and (B) bank fees and costs of surety bonds, in each case under this
clause (B), in connection with financing activities and, in each case under
clauses (A) and (B), plus
(iii)    Consolidated Depreciation and Amortization Expense of such Person for
such period, plus
(iv)    any expenses or charges related to any issuance of Equity Interests,
Investment, acquisition (including earn-out and contingent consideration
obligations (including to the extent accounted for as bonuses, compensation or
otherwise) and



- 10-
38669945_32

--------------------------------------------------------------------------------


adjustments thereof and purchase price adjustments), disposition,
recapitalization or the incurrence or repayment of Indebtedness permitted to be
incurred hereunder including a refinancing thereof (whether or not successful)
and any amendment or modification to the terms of any such transactions,
including such fees, expenses or charges related to the Transactions, plus
(v)    the amount of any restructuring charge or reserve, including any one-time
costs incurred in connection with Permitted Acquisitions after the Effective
Date, relocation costs, integration costs, facility consolidation and closing
costs, severance costs and expenses and one-time compensation charges; provided
that the aggregate amount of such charges, costs and expenses (other than in
connection with a Permitted Acquisition) added to Consolidated EBITDA pursuant
to this clause (v) shall not exceed 20% of Consolidated EBITDA (prior to giving
effect to this clause (v)) for such Test Period; plus
(vi)    Reserved, plus
(vii)    any other non-cash charges including any write offs or write downs
reducing such Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (1) the Borrower may determine not to add back such non-cash
charge in the current period and (2) to the extent the Borrower does decide to
add back such non-cash charge, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period),
plus
(viii)    the amount of any non-controlling or minority interest expense
consisting of Subsidiary income attributable to non-controlling or minority
equity interests of third parties in any non-wholly owned Subsidiary, plus
(ix)    the amount of management, monitoring, consulting, transaction, advisory
and other fees (including termination fees) and related indemnities and expenses
paid or accrued in such period under any Management and Monitoring Agreement or
other arrangement or otherwise in connection with management, monitoring,
consulting, transaction and advisory services provided by the Permitted Holders
(or other Persons with a similar interest) to such Person and its Subsidiaries
(including with respect to any transaction fee payable in connection with the
Transactions) or otherwise to the Sponsors to the extent permitted under Section
6.08, plus
(x)    (i) cost savings, operating expense reductions and synergies related to
the Transactions that are reasonably identifiable and factually supportable and
projected by the Borrower in good faith to result from actions that have been
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the good faith determination of the Borrower) within 18 months
after the Effective Date (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period), net
of the amount of actual benefits realized during such period from such actions
and (ii) cost savings, operating expense reductions and synergies related to
mergers and other business



- 11-
38669945_32

--------------------------------------------------------------------------------


combinations, acquisitions, divestitures, restructurings, cost savings
initiatives and other similar initiatives and actions that are reasonably
identifiable and factually supportable and projected by the Borrower in good
faith to result from actions that have been taken or with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of the Borrower) within 18 months after a merger or other business
combination, acquisition or divestiture is consummated or any other
restructuring, cost savings initiative or other initiative or action (calculated
on a pro forma basis as though such cost savings, operating expense reductions
and synergies had been realized on the first day of such period and as if such
cost savings, operating expense reductions and synergies were realized during
the entirety of such period), net of the amount of actual benefits realized
during such period from such actions; provided that no cost savings, operating
expense reductions and synergies shall be added back pursuant to this clause (x)
to the extent duplicative of any expenses or charges otherwise added back to
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period; provided, further, that the aggregate amount of all items added
back pursuant to this clause (x) for any Test Period, when added to the
aggregate amount of add backs made pursuant to Section 1.06(d) shall not exceed
20% of Consolidated EBITDA (prior to giving effect to this clause (x) or
Section 1.06(d)) for such Test Period, plus
(xi)    actual cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not included in Consolidated EBITDA in any period and not
included in Consolidated Net Income to the extent non-cash gains relating to
such income were deducted in the calculation of Consolidated EBITDA pursuant to
paragraph (b) below for any previous period and not added back, plus
(xii)    any costs or expenses incurred by the Borrower or any of its
Subsidiaries pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Equity Interests of the Borrower (other than
Disqualified Capital Stock), in each case, solely to the extent that such net
cash proceeds are excluded from the calculation of the Cumulative Credit, plus
(xiii) any net loss from disposed, abandoned or discontinued operations
(excluding held-for-sale discontinued operations until actually disposed of);
(b)    decreased by (without duplication and to the extent included in arriving
at such Consolidated Net Income):
(i)    the aggregate amount of all non-cash income or gains increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period, excluding any
gains that represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges that reduced Consolidated Net Income and were not added
back to Consolidated EBITDA in any prior period pursuant to clause (a)(vii)
above, plus
(ii)    the amount of any non-controlling or minority interest income consisting
of Subsidiary losses attributable non-controlling or minority equity interests
of third



- 12-
38669945_32

--------------------------------------------------------------------------------


parties in any non-wholly owned Subsidiary, plus
(iii)    any net income from disposed, abandoned or discontinued operations
(excluding held-for-sale discontinued operations until actually disposed of),
plus
(iv)    gains on Hedging Obligations or other derivative instruments entered
into for the purpose of hedging interest rate risk.
For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.06(d).
“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Subsidiaries for such
period on a consolidated basis and otherwise determined in accordance with GAAP;
provided, however, that, without duplication,
(a)    any net after-tax extraordinary, non-recurring or unusual gains or losses
(including gains or losses and all fees and expenses relating thereto) or
expenses, and Transaction Expenses, shall be excluded,
(b)    the cumulative effect of a change in accounting principles during such
period, whether effected through a cumulative effect adjustment or a retroactive
application in each case in accordance with GAAP, shall be excluded,
(c)    effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Subsidiaries) in such Person’s consolidated
financial statements required or permitted by GAAP pursuant to FASB Accounting
Standards Codification 805 (including in the inventory, property and equipment,
fair value of leased property, software, goodwill, intangible assets, in-process
research and development, deferred revenue, deferred rent, contingent
considerations and debt line items thereof) resulting from the application of
recapitalization accounting or acquisition accounting, as the case may be, in
relation to any consummated acquisition or the amortization or write-off of any
amounts thereof, net of taxes, shall be excluded,
(d)    any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded,
(e)    any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or the sale or other disposition of
any Equity Interests of any Person other than in the ordinary course of
business, as determined in good faith by the Borrower, shall be excluded,
(f)    the Net Income for such period of any Person that is not a Subsidiary or
that is accounted for by the equity method of accounting, shall be excluded;
provided that Consolidated Net Income of the Borrower shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash or Cash Equivalents (or to the extent converted into cash or Cash
Equivalents) to the referent Person thereof in respect of such period,
(g)    (i) any net unrealized gain or loss (after any offset) resulting in such
period from obligations in respect of Hedging Agreements and the application of
Financial Accounting Standards Board Accounting Standards Codification 815
(Derivatives and Hedging), (ii) any net gain or loss resulting in such period
from currency translation gains or losses related to currency remeasurements of



- 13-
38669945_32

--------------------------------------------------------------------------------


Indebtedness (including the net loss or gain (A) resulting from Hedging
Agreements for currency exchange risk and (B) resulting from intercompany
Indebtedness) and all other foreign currency translation gains or losses to the
extent such gain or losses are non-cash items, (iii) any net after-tax income
(loss) for such period attributable to the early extinguishment or conversion of
(A) Indebtedness, (B) obligations under any Hedging Agreements or (C) other
derivative instruments, shall be excluded, (iv) any non-cash adjustments
resulting from the application of Accounting Standards Codification Topic No.
460, Guarantees, or any comparable regulation and (v) earn-out obligations and
other contingent consideration obligations (including to the extent accounted
for as bonuses, compensation or otherwise (and including deferred performance
incentives in connection with Permitted Acquisitions whether or not a service
component is required from the transferor or its related party)) and adjustments
thereof and purchase price adjustments;
(h)    any impairment charge or asset write-off, including impairment charges or
asset write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded,
(i)    any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days), shall be
excluded,
(j)    to the extent covered by insurance or indemnity and actually reimbursed,
or, so long as the Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed within 365 days
of the date of such determination (with a deduction in the applicable future
period for any amount so added back to the extent not so reimbursed within such
365 days), expenses, charges or losses with respect to liability or casualty
events or business interruption shall be excluded,
(k)    any non-cash (for such period and all other periods) compensation charge
or expense, including any such charge or expense arising from the grants of
stock appreciation or similar rights, stock options, restricted stock or other
rights or equity incentive programs shall be excluded, and any cash charges
associated with the rollover, acceleration or payout of Equity Interests by, or
to, management of the Borrower or any of its Subsidiaries in connection with the
Transaction, shall be excluded,
(l)    the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of Borrower or is merged into or consolidated with Borrower or any of
its Subsidiaries or that Person’s assets are acquired by Borrower or any of its
Subsidiaries shall be excluded (except to the extent required for any
calculation of Consolidated EBITDA on a Pro Forma Basis in accordance with
Section 1.06), and
(m)    solely for the purpose of determining the Cumulative Credit pursuant to
clause (a)(ii) of the definition thereof, and the calculation of Excess Cash
Flow, the Net Income for such period of any Subsidiary (other than any
Guarantor) shall be excluded to the extent that the declaration or



- 14-
38669945_32

--------------------------------------------------------------------------------


payment of dividends or similar distributions by that Subsidiary of its Net
Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Subsidiary or its stockholders (other than restrictions that have been
waived or otherwise released); provided that Consolidated Net Income of a Person
will be increased by the amount of dividends or other distributions or other
payments actually paid in cash or Cash Equivalents (or to the extent converted
into cash or Cash Equivalents), or, without duplication, the amount that could
have been paid in cash without violating any such restriction or requiring any
such approval, to such Person in respect of such period, to the extent not
already included therein.
“Consolidated Total Net Indebtedness” shall mean, as of any date of
determination, (a) the aggregate principal amount of Indebtedness of the
Borrower and its Subsidiaries outstanding on such date, in an amount that would
be reflected on a balance sheet prepared as of such date on a consolidated basis
in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of recapitalization accounting or
acquisition accounting in connection with any acquisition constituting an
Investment permitted under this Agreement) consisting of Indebtedness for
borrowed money, Attributable Indebtedness, and debt obligations evidenced by
promissory notes or similar instruments, minus (b) the aggregate amount of cash
and Cash Equivalents (other than Restricted Cash), in each case, that would be
included on the consolidated balance sheet of the Borrower and its Subsidiaries
as of such date.
“Consolidated Working Capital” shall mean, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.
“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other monetary obligations
(“primary obligations”) of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of such person,
whether or not contingent, (a) to purchase any such primary obligation or any
property constituting direct or indirect security therefor; (b) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation; or (d) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or any product warranties. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
person may be liable, whether singly or jointly, pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.
“Contract Consideration” shall have the meaning assigned to such term in the
definition of “Excess Cash Flow”.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative



- 15-
38669945_32

--------------------------------------------------------------------------------


thereto.
“Control Investment Affiliate” shall mean, as to any person, any other person
(a) which directly or indirectly, is in Control of, is Controlled by, or is
under common Control with, such person and is organized by such person (or any
person Controlling such person) primarily for making equity or debt investments
in Holdings, Pubco, Intermediate Holdings, Borrower or other portfolio companies
or (b) as to which such person has the right to exercise the rights in all of
the Voting Stock held by such other person, directly or indirectly, in Borrower.
“Credit Extension” shall mean the making of a Loan by a Lender.
“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:
(a)    (i) $4,000,000, plus (ii) the Cumulative Retained Excess Cash Flow Amount
at such time, plus
(b)    the cumulative amount of cash and Cash Equivalent proceeds from (i) the
sale of Qualified Capital Stock of the Borrower or Intermediate Holdings, or
Equity Interests of any direct or indirect parent of Intermediate Holdings,
after the Effective Date and on or prior to such time (including upon exercise
of warrants or options) which proceeds have been contributed as common equity to
the capital of the Borrower and (ii) the Qualified Capital Stock of the Borrower
(or Equity Interests of any direct or indirect parent of Borrower) issued upon
conversion of Indebtedness (other than Indebtedness that is contractually
subordinated to the Obligations) of the Borrower or any Subsidiary of the
Borrower owed to a Person other than a Loan Party or a Subsidiary of a Loan
Party not previously applied for a purpose other than use in the Cumulative
Credit, plus
(c)    100% of the aggregate amount of contributions to the common capital of
the Borrower received in cash and Cash Equivalents after the Effective Date,
plus
(d)    solely to the extent not otherwise reflected in the Cumulative Retained
Excess Cash Flow Amount, 100% of the aggregate amount received by the Borrower
or any Subsidiary Guarantor in cash and Cash Equivalents (valued at the fair
market value of such Cash Equivalents at the time received) from:
(A)    the sale (other than to the Borrower or any such Subsidiary Guarantor) of
the Equity Interests of any minority Investments, or
(B)    any dividend or other distribution received in respect of minority
Investments, or
(C)    any interest, returns of principal, repayments and similar payments
received in respect of any minority Investments;
provided that in the case of clauses (A), (B), and (C), in each case, to the
extent that the Investment corresponding to any subsequent minority Investment
was made pursuant to Section 6.04(k)(ii), plus
(e)    an amount equal to any returns in cash and Cash Equivalents (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and



- 16-
38669945_32

--------------------------------------------------------------------------------


similar amounts) actually received by the Borrower or any Subsidiary Guarantor
in respect of any Investments made pursuant to Section 6.04(k), plus
(f)    Borrower Retained Prepayment Amounts, minus
(g)    any amount of the Cumulative Credit used to make payments pursuant to
Section 6.07(h) after the Effective Date and prior to such time, minus
(h)    any amount of the Cumulative Credit used to make payments or
distributions in respect of Subordinated Indebtedness pursuant to Section
6.10(a)(iv)(B) after the Effective Date and prior to such time, minus
(i)    any amount of the Cumulative Credit used to make Investments pursuant to
Section 6.04(k) after the Effective Date and prior to such time, minus
(j)    any amount of the Cumulative Credit used to make Permitted Acquisitions
pursuant to clause (ii) of the definition thereof after the Effective Date and
prior to such time.
“Cumulative Retained Excess Cash Flow Amount” shall mean, at any time, an
amount, not less than zero in the aggregate, determined on a cumulative basis
equal to the aggregate cumulative sum of the Retained Percentage of Excess Cash
Flow for all Excess Cash Flow Periods ending after the Effective Date and prior
to such date.
“Debt Fund Affiliate” shall mean any affiliate of any Sponsor that is a bona
fide diversified debt fund, but such term shall not include any natural person
or Holdings, the Borrower or any of its Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declined Proceeds” shall have the meaning assigned to such term in Section
2.10(d).
“Deed of Hypothec” shall have the meaning assigned to such term in Section
9.01(b).
“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.
“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).
“Defaulting Lender” shall mean any Lender, as determined by Administrative
Agent, that (a) has failed to fund any portion of its Loans required to be
funded by it hereunder within one Business Day of the date required to be funded
by it hereunder, (b) has notified Administrative Agent, any Lender and/or
Borrower in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit, (c)
has failed, within three (3) Business Days after request by Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans, (d) has otherwise failed to pay
over to Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within



- 17-
38669945_32

--------------------------------------------------------------------------------


three (3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) in the case of a Lender that has a Commitment outstanding at
such time, shall take, or is the Subsidiary of any person that has taken, any
action or be (or is) the subject of any action or proceeding of a type described
in Section 8.01(g) or (h) (or any comparable proceeding initiated by a
regulatory authority having jurisdiction over such Lender or such person);
provided, that a Lender shall not be deemed to be a Defaulting Lender solely by
virtue of (A) the ownership or acquisition of any Equity Interests in that
Lender (or any direct or indirect parent company thereof) by any Governmental
Authority or (B) in the case of a solvent Lender, the precautionary appointment
of an administrator, guardian, custodian or other similar official by a
Governmental Authority under or based on the law of the country where such
Lender is subject to home jurisdiction supervision (if such law requires that
such appointment not be publicly disclosed and such action does not (x) result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States of America or from the enforcement of judgments or writs of
attachment on its assets or permits such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any of its contracts or agreements
with any Person or (y) materially adversely affect the ability of such Lender to
perform its obligations hereunder). Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (e) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to Borrower and each Lender.
“Discount Prepayment Accepting Lender” shall have the meaning assigned to such
term in Section 2.10(a)(ii)(B)(2).
“Discount Range” shall have the meaning assigned to such term in Section
2.10(a)(ii)(C)(1).
“Discount Range Prepayment Amount” shall have the meaning assigned to such term
in Section 2.10(a)(ii)(C)(1).
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.10(a)(ii)(C) substantially in the form of Exhibit Q.
“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit R, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.
“Discount Range Prepayment Response Date” shall have the meaning assigned to
such term in Section 2.10(a)(ii)(C)(1).
“Discount Range Proration” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(C)(3).
“Discounted Loan Prepayment” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(A).
“Discounted Prepayment Determination Date” shall have the meaning assigned to
such term in Section 2.10(a)(ii)(D)(3).
“Discounted Prepayment Effective Date” shall mean in the case of a Borrower
Offer of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower



- 18-
38669945_32

--------------------------------------------------------------------------------


Solicitation of Discounted Prepayment Offer, five (5) Business Days following
the Specified Discount Prepayment Response Date, the Discount Range Prepayment
Response Date or the Solicited Discounted Prepayment Response Date, as
applicable, in accordance with Section 2.10(a)(ii)(B), Section 2.10(a)(ii)(C) or
Section 2.10(a)(ii)(D), respectively, unless a shorter period is agreed to
between the Borrower and the Auction Agent.
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Capital Stock), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Capital Stock and other than as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments, in whole or in part), (c)
provides for the scheduled payments of dividends or other distributions in cash,
or (d) is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Capital Stock, in each
case, prior to the date that is ninety-one (91) days after the Latest Maturity
Date at the time of issuance of such Equity Interests; provided, that if such
Equity Interests are issued pursuant to a plan for the benefit of future,
current or former employees, directors, officers, members of management or
consultants of Holdings (or any direct or indirect parent thereof), the Borrower
or the Subsidiaries or by any such plan to such employees, directors, officers,
members of management or consultants, such Equity Interests shall not constitute
Disqualified Capital Stock solely because they may be permitted to be
repurchased by Holdings, the Borrower or the Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such
employee’s, director’s, officer’s, management member’s or consultant’s
termination of employment or service, as applicable, death or disability.
“Disqualified Institutions” means (i) any competitors of the Borrower and its
Subsidiaries and Affiliates, (ii) Affiliates of such competitors (other than
their financial investors and affiliated bona fide diversified debt funds that
are not operating companies or affiliates of operating companies), and (iii)
other Persons; in each case, that have been specified in writing by the Borrower
to the Arrangers prior to the Effective Date (such list, the “Disqualified
Institutions List”); provided, that, until the disclosure of the identity of a
Disqualified Institution or Affiliate of a Disqualified Institution to the
Lenders generally by the Administrative Agent (subject to the written consent of
the Borrower in advance of any such disclosure), such Person shall not
constitute a Disqualified Institution or an Affiliate of a Disqualified
Institution for purposes of a sale of a participation in a Loan (as opposed to
an assignment of a Loan) by a Lender.
“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation



- 19-
38669945_32

--------------------------------------------------------------------------------


rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.
“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.
“dollars” or “$” shall mean lawful money of the United States.
“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.
“ECF Percentage” shall have the meaning assigned to such term in Section
2.10(b)(i).
“Effective Date” shall mean the date on which the conditions set forth in
Section 4.01 of this Agreement are satisfied and the agreement becomes effective
pursuant to the provisions of Section 10.06.
“Eligible Assignee” shall have the meaning assigned to such term in Section
10.04(a).
“Embargoed Person” shall mean any party that (i) is publicly identified on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or resides, is organized or chartered, or has a place of business in a
country or territory subject to OFAC sanctions or embargo programs or (ii) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other Requirement of Law.
“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.
“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.
“Environmental Law” shall mean any and all present and future treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health, and any and all Environmental
Permits.
“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.
“Equity Interest” shall mean, with respect to any person, any and all shares,
interests,



- 20-
38669945_32

--------------------------------------------------------------------------------


participations or other equivalents, including membership interests (however
designated, whether voting or nonvoting), of equity of such person, including,
if such person is a partnership, partnership interests (whether general or
limited) and any other interest or participation that confers on a person the
right to receive a share of the profits and losses of, or distributions of
property of, such partnership, whether outstanding on the date hereof or issued
after the Effective Date and including any and all warrants, rights or options
to purchase or other arrangements or rights to acquire any of the foregoing, but
excluding debt securities convertible or exchangeable into such equity.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation); (b)
with respect to a Plan, the failure to satisfy the minimum funding standard of
Section 412 of the Code and Section 302 of ERISA, whether or not waived; (c) the
failure to make by its due date a required installment under Section 430(j) of
the Code (or Section 430(j) of the Code, as amended by the Pension Protection
Act of 2006) with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the filing pursuant to Section 412(c)
of the Code or Section 303(d) of ERISA (or after the effective date of the
Pension Protection Act of 2006, Section 412(c) of the Code and Section 302(c) of
ERISA) of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the incurrence by any Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by any Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, or the occurrence of any event or condition which would reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (g) the incurrence by any
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by any Company
or its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (i) the
“substantial cessation of operations” within the meaning of Section 4062(e) of
ERISA with respect to a Plan; (j) the making of any amendment to any Plan which
would reasonably be expected to result in the imposition of a lien or the
posting of a bond or other security; and (k) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which would reasonably be expected to result in liability
to any Company.
“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.
“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate in accordance with the provisions of
Article II.
“Event of Default” shall have the meaning assigned to such term in Section 8.01.



- 21-
38669945_32

--------------------------------------------------------------------------------


“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of:
(a)    the sum, without duplication, of:
(i)    Consolidated Net Income of the Borrower for such period,
(ii)    an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period,
(iii)    decreases in Consolidated Working Capital for such period (other than
any such decreases arising from acquisitions or Asset Sales by the Borrower and
its Subsidiaries completed during such period or the application of acquisition
accounting),
(iv)    an amount equal to the aggregate net non-cash loss on any Asset Sale by
the Borrower and its Subsidiaries during such period (other than dispositions in
the ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income, and
(v)    cash receipts in respect of Hedging Agreements during such fiscal year to
the extent not otherwise included in such Consolidated Net Income; over
(b)    the sum, without duplication, of:
(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (but excluding any non-cash credit to
the extent representing the reversal of an accrual or reserve described in
clause (a)(ii) above) and cash charges excluded by virtue of clauses (a) through
(m) of the definition of Consolidated Net Income,
(ii)    without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property accrued or made in cash during such period to the extent
financed with (A) Internally Generated Cash or (B) the proceeds of extensions of
credit under the ABL Facility or any other revolving credit facility, in each
case, of the Borrower or its Subsidiaries,
(iii)    the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Subsidiaries (including (A) the principal component of payments
in respect of Capital Lease Obligations, (B) the amount of any mandatory
prepayment of Loans pursuant to Section 2.10(b) to the extent required due to an
Asset Sale or Casualty Event that resulted in an increase to such Consolidated
Net Income and not in excess of the amount of such increase and (C) any
prepayment of Loans pursuant to Section 2.10(a)(ii) (in an amount equal to the
discounted amount actually paid in respect of the principal amount of such
Loans)), but excluding (X) all other prepayments of Loans, (Y) all prepayments
in respect of any revolving credit facility, except to the extent there is an
equivalent permanent reduction in commitments thereunder and (Z) payments of any
Subordinated Indebtedness except to the extent permitted to be paid pursuant to
Section



- 22-
38669945_32

--------------------------------------------------------------------------------


6.10) made during such period, in each case except to the extent financed with
the proceeds of other Indebtedness of the Borrower or its Subsidiaries,
(iv)    an amount equal to the sum of (A) the aggregate net non-cash gain on
Asset Sales by the Borrower and its Subsidiaries during such period (other than
Asset Sales in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income and (B) the aggregate net non-cash gain
or income from Investments (other than Investments made in the ordinary course
of business) to the extent included in arriving at Consolidated Net Income,
(v)    increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or Asset Sales by the Borrower and its
Subsidiaries completed during such period or the application of acquisition
accounting),
(vi)    cash payments by the Borrower and its Subsidiaries during such period in
respect of long-term liabilities of the Borrower and its Subsidiaries (other
than Indebtedness) to the extent such payments are not expensed during such
period or are not deducted in calculating Consolidated Net Income,
(vii)    without duplication of amounts deducted pursuant to clauses (xi) and
(xv) below in prior fiscal years, the amount of Investments made pursuant to
Sections 6.04(d), (g), (k), (p) and (r), and acquisitions made during such
period to the extent that such Investments and acquisitions were financed with
Internally Generated Cash,
(viii)    the amount of Dividends paid during such period pursuant to Sections
6.07(c), (d), (e), (f), (g), (h), (i), (l), (m) and (n) in each case to the
extent such Dividends were financed with Internally Generated Cash,
(ix)    the aggregate amount of expenditures actually made by the Borrower and
its Subsidiaries from Internally Generated Cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period or are not deducted in
calculating Consolidated Net Income,
(x)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Subsidiaries during such period
that are made in connection with any prepayment of Indebtedness to the extent
that such payments are not deducted in calculating Consolidated Net Income,
(xi)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period; provided that, to the
extent the aggregate amount of internally generated cash flow actually utilized
to finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal



- 23-
38669945_32

--------------------------------------------------------------------------------


quarters,
(xii)    the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period,
(xiii)    cash expenditures in respect of Hedging Agreements during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income, and
(xiv)    any payment of cash to be amortized or expensed over a future period
and recorded as a long-term asset.
“Excess Cash Flow Period” shall mean each fiscal year of the Borrower commencing
with and including the fiscal year ending December 31, 2014 but in all cases for
purposes of calculating the Cumulative Retained Excess Cash Flow Amount shall
only include such fiscal years for which financial statements and a Compliance
Certificate have been delivered in accordance with Section 5.01(c)(ii) for which
any prepayments required by Section 2.10(b)(i) (if any) have been made (it being
understood that the Retained Percentage of Excess Cash Flow for any Excess Cash
Flow Period shall be included in the Cumulative Retained Excess Cash Flow Amount
regardless of whether a prepayment is required by Section 2.10(b)(i)).
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Equity Interest” shall have the respective meanings assigned to such
term in the relevant Security Agreement, as the context requires.
“Excluded Hedging Obligation” means, with respect to any Guarantor, any Hedging
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Hedging Obligation (or any Guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedging
Obligation. If a Hedging Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
Hedging Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.
“Excluded Property” shall have the meaning assigned to such term in the relevant
Security Agreement, as the context requires.
“Excluded Subsidiary” shall mean any Subsidiary formed or acquired after the
Effective Date (i) which is a direct or indirect Foreign Subsidiary, (ii) which
is a direct or indirect Domestic Subsidiary and substantially all of whose
assets consists (directly or indirectly through disregarded entities) of the
capital stock of Foreign Subsidiaries, (iii) which is a direct or indirect
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary, (iv) which is
a Captive Insurance Subsidiary, (v) which is a not-for-profit Subsidiary, (vi)
which is a special purpose entity, (vii) which is an Immaterial Subsidiary,
(viii) which is prohibited or restricted from providing a Guarantee by
applicable law or by any restriction in any contract existing at the time such
Subsidiary becomes a Subsidiary (including any requirement to obtain
Governmental Authority or third party consent), (ix) with respect to which a
Guarantee from such Subsidiary would result in material adverse tax consequences
to the Borrower, any direct or indirect parent company of the Borrower, or any
of



- 24-
38669945_32

--------------------------------------------------------------------------------


the Borrower’s Subsidiaries as reasonably determined by the Borrower in
consultation with the Administrative Agent or (x) with respect to which the
burden or cost of obtaining a Guarantee from such Subsidiary outweighs the
benefit afforded thereby as reasonably determined by the Administrative Agent
and the Borrower.
“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of Borrower hereunder, (a) taxes imposed
on or measured by its overall net income or profits, branch profits taxes and
franchise taxes imposed on it (in lieu of net income taxes), however
denominated, in each case (i) imposed by a jurisdiction as a result of the
Recipient being organized or having its principal office or, in the case of any
Lender, its applicable lending office in such jurisdiction or (ii) that are
Other Connection Taxes, (b) in the case of a Lender (other than in the case of
an assignee pursuant to a request by Borrower under Section 2.16), any U.S.
federal withholding tax that are or would be required to be withheld pursuant to
any Requirements of Law that are in effect at the time such Lender becomes a
party hereto, except to the extent that such Lender’s assignor, if any, was
entitled, immediately prior to such assignment, to receive additional amounts or
indemnity payments from Borrower with respect to such withholding tax pursuant
to Section 2.15, (c) in the case of a Lender who designates a new lending
office, any U.S. federal withholding tax that is imposed on interest payments
pursuant to any Requirements of Law that are in effect at the time of such
change in lending office, except to the extent that such Foreign Lender was
entitled, immediately prior to such change in lending office, to receive
additional amounts or indemnity payments from Borrower with respect to such
withholding tax pursuant to Section 2.15, (d) any tax that is attributable to
such Recipient’s failure to comply with Section 2.15(e); or (e) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing ABL Facility” shall mean the Credit Agreement dated as of December 9,
2009, among the Borrower, Intermediate Holdings, the Subsidiary Guarantors (as
defined therein) party thereto, the Lenders (as defined therein) party thereto,
UBS Securities LLC, as lead arranger, as documentation agent and as syndication
agent, UBS Loan Finance LLC, as swingline lender, and UBS AG, Stamford Branch,
as issuing bank, as administrative agent for the Lenders (as defined therein),
and collateral agent for the Secured Parties (as defined therein).
“Existing Indenture” shall mean the Indenture, dated as of December 9, 2009, by
and among Borrower, as issuer, Norcraft Finance Corp., as co-issuer, and U.S.
Bank National Association, as trustee and collateral agent, entered into in
connection with the Existing Notes, as supplemented by (i) the Supplemental
Indenture, dated as of May 20, 2011, by and among Borrower, Norcraft Finance
Corp., the guarantors party thereto and U.S. Bank National Association and (ii)
the Second Supplemental Indenture, dated as of May 26, 2011, by and among
Borrower, Norcraft Finance Corp., the guarantors party thereto and U.S. Bank
National Association and as otherwise amended, amended and restated,
supplemented or modified from time to time.
“Existing Intercreditor Agreement” shall mean the Intercreditor Agreement, dated
as of December 9, 2009, among Borrower, the Subsidiary Guarantors, Intermediate
Holdings, UBS AG, Stamford Branch, as administrative agent and collateral agent,
and U.S. Bank National Association, in its capacity as trustee and collateral
agent in connection with the Existing Notes, as amended, amended and restated,
supplemented or otherwise modified from time to time, including pursuant to
Amendment No. 1 to Intercreditor Agreement, dated as of May 20, 2011, among UBS
AG, Stamford Branch, each Loan Party party thereto and U.S. Bank National
Association, and Amendment No. 2 to Intercreditor Agreement, dated as of the
date hereof, among the Agent, each Loan Party and U.S. Bank National
Association.
“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).



- 25-
38669945_32

--------------------------------------------------------------------------------


“Existing Loan Tranche” shall have the meaning assigned to such term in Section
2.19(a).
“Existing Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating and evidencing a second
priority Lien on a Mortgaged Property securing the Existing Notes, in each case,
with such schedules and including such provisions as shall be necessary to
conform such document to applicable local or foreign law or as shall be
customary under applicable local or foreign law.
“Existing Note Documents” shall mean the Existing Indenture, the Existing Notes,
the Existing Intercreditor Agreement and the Existing Notes Security Documents
and other documents and agreements executed in connection therewith.
“Existing Notes” shall mean the 10½% Second Lien Notes due 2015 issued by
Borrower pursuant to the Existing Indenture.
“Existing Notes Security Agreement” shall mean, collectively, U.S. Existing
Notes Security Agreement and the Canadian Existing Notes Security Agreement.
“Existing Notes Security Documents” shall mean the Existing Notes Security
Agreement, the Existing Mortgages and each other security document or pledge
agreement delivered in accordance with applicable local or foreign law to grant
a valid, perfected security interest in any property as collateral for the
obligations under the Existing Notes, and all UCC, PPSA or other financing
statements or instruments of perfection required by the Existing Notes Security
Agreement and any other document or instrument utilized to pledge or grant or
purport to pledge or grant a security interest or lien on any property as
collateral for the obligations under the Existing Notes.
“Existing Survey” shall mean a survey of any Mortgaged Property (and all
improvements thereon) which was accepted by the Collateral Agent in connection
with an Existing Mortgage, together with any certificates, affidavits, or
updates reasonably required by the Title Company.


“Extended Loans” shall have the meaning assigned to such term in Section
2.19(a).
“Extending Lender” shall have the meaning assigned to such term in Section
2.19(b).
“Extension” shall mean the establishment of an Extension Series by amending a
Loan pursuant to Section 2.19 and the applicable Extension Amendment.
“Extension Amendment” shall have the meaning assigned to such term in Section
2.19(b)(i).
“Extension Election” shall have the meaning assigned to such term in Section
2.19(b).
“Extension Facility Closing Date” shall have the meaning assigned to such term
in Section 2.19(b)(i).
“Extension Minimum Condition” shall mean a condition to consummating any
Extension that a minimum amount (to be determined and specified in the relevant
Extension Request, in the Borrower’s sole discretion) of any or all applicable
Classes be submitted for Extension.
“Extension Request” shall mean any Loan Extension Request.



- 26-
38669945_32

--------------------------------------------------------------------------------


“Extension Series” means any Loan Extension Series.
“Facility” shall mean a given Class of Loans.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant thereto (including any intergovernmental agreements).
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
“Fees” shall have the meaning assigned to such term in Section 2.05.
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person. Unless the
context requires otherwise, “Financial Officer” refers to a Financial Officer of
the Borrower (or the Borrower’s General Partner, as applicable).
“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.
“Foreign Casualty Event” shall have the meaning assigned to such term in Section
2.10(f).
“Foreign Disposition” shall have the meaning assigned to such term in Section
2.10(f).
“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
“Foreign Plan” shall mean any pension, retirement, savings, profit sharing or
other employee benefit plan, program, policy, arrangement or agreement
maintained or contributed to by any Company and subject to minimum funding
requirements similar to Title IV of ERISA, Section 302 of ERISA or Section 412
of the Code, and is maintained or contributed to by any Company with respect to
employees employed outside the United States and Canada.
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States, any state thereof or the District
of Columbia.  
“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.
“Funded Debt” shall mean all Indebtedness of Holdings and its Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such



- 27-
38669945_32

--------------------------------------------------------------------------------


date that is renewable or extendable, at the option of such Person, to a date
more than one year from such date or arises under a revolving credit or similar
agreement that obligates the lender or lenders to extend credit during a period
of more than one year from such date, including Indebtedness in respect of the
Loans.
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof (including through the
adoption of IFRS) on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
“General Partner” shall mean with respect to (i) Borrower and Holdings, Norcraft
GP, L.L.C., a Delaware limited liability company, and (ii) Intermediate
Holdings, Norcraft Intermediate GP, L.L.C, a Delaware limited liability company,
or, in either case, any successor sole general partner or managing general
partner of Borrower, Intermediate Holdings or Holdings.
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union, the
European Central Bank or the Organization for Economic Co-operation and
Development).
“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.
“Granting Lender” shall have the meaning assigned to such term in Section
10.04(h).
“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01.
“Guarantees” shall mean the guarantees issued pursuant to Article VII by
Intermediate Holdings and the Subsidiary Guarantors.
“Guarantors” shall mean Intermediate Holdings and the Subsidiary Guarantors.
“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances,



- 28-
38669945_32

--------------------------------------------------------------------------------


subject to regulation or which can give rise to liability under any
Environmental Laws.
“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.
“Hedging Obligations” shall mean net obligations under or with respect to
Hedging Agreements.
“Hedging Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
“Holdings” shall have the meaning assigned to such term in the recitals hereto.
“Holdings Employee Notes” shall mean promissory notes issued by any direct or
indirect parent company of Borrower to officers, directors or employees of any
Company or former officers, directors or employees (or their transferees,
estates or beneficiaries under their estates) of any Company as consideration
for the repurchase or redemption of Qualified Capital Stock of any direct or
indirect parent company of Borrower held by such persons upon their death,
disability, retirement, severance or termination of employment or service;
provided that the Indebtedness evidenced by such promissory notes shall (i) be
subordinated to the Obligations pursuant to subordination provisions similar to
those set forth in the form of Intercompany Note and (ii) be unsecured.
“Identified Participating Lenders” shall have the meaning assigned to such term
in Section 2.10(a)(ii)(C)(3).
“Identified Qualifying Lenders” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(D)(3).
“Immaterial Subsidiary” shall mean any Subsidiary that did not, as of the last
day of the most recent completed fiscal quarter of the Borrower, have assets
with a fair market value in excess of 3% of Total Assets and did not, as of the
four quarter period ending on the last day of such fiscal quarter, have
Consolidated EBITDA exceeding 3% of the Consolidated EBITDA of the Borrower and
its Subsidiaries; provided that (i) the aggregate fair market value of all of
the assets of all such Subsidiaries does not exceed 5% of Total Assets as of the
last day of the Borrower’s most recently ended fiscal year based on the
consolidated balance sheet of the Borrower and its Subsidiaries and (ii) the
aggregate Consolidated EBITDA of all such Subsidiaries does not exceed 5% of
Consolidated EBITDA of the Borrower and its Subsidiaries as of the last day of
the fiscal year of the Borrower most recently ended, based on the consolidated
financial statements of the Borrower and its Subsidiaries.
“Incremental Amendment” shall have assigned to such term in in Section 2.17(f).
“Incremental Commitments” shall have the meaning assigned to such term in
Section 2.17(a).



- 29-
38669945_32

--------------------------------------------------------------------------------


“Incremental Equivalent Debt” shall have the meaning assigned to such term in
Section 2.17(g).
“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.17(d).
“Incremental Lender” shall have the meaning assigned to such term in Section
2.17(c).
“Incremental Loan” shall have the meaning assigned to such term in Section
2.17(b).
“Incremental Loan Request” shall have the meaning assigned to such term in
Section 2.17(a).
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments; (c)
all obligations of such person upon which interest charges are customarily paid
or accrued; (d) all obligations of such person under conditional sale or other
title retention agreements relating to property purchased by such person; (e)
all obligations of such person issued or assumed as the deferred purchase price
of property or services (excluding (i) trade accounts payable and accrued
obligations incurred in the ordinary course of business; (ii) any earn-out
obligation until such obligation is not paid after becoming due and payable and
(iii) accruals for payroll and other liabilities accrued in the ordinary course
of business); (f) all Indebtedness (excluding prepaid interest thereon) of
others secured by any Lien on property owned or acquired by such person, whether
or not the obligations secured thereby have been assumed, but limited to the
fair market value of such property (as determined by such Person in good faith);
(g) all Capital Lease Obligations, Purchase Money Obligations and synthetic
lease obligations of such person; (h) all Hedging Obligations to the extent
required to be reflected on a balance sheet of such person; (i) all Attributable
Indebtedness of such person; (j) all obligations (including, without limitation,
all contingent obligations) of such person for the reimbursement of any obligor
in respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions; and (k) all Contingent Obligations of such person
in respect of Indebtedness or obligations of others of the kinds referred to in
clauses (a) through (j) above. The Indebtedness of any person shall (A) include
the Indebtedness of any other entity (including any partnership in which such
person is a general partner) to the extent such person is liable therefor as a
result of such person’s ownership interest in or other relationship with such
entity, except (other than in the case of general partner liability) to the
extent that terms of such Indebtedness expressly provide that such person is not
liable therefor and only to the extent such Indebtedness would be included in
the calculation of Consolidated Total Net Indebtedness and (B) in the case of
Subsidiaries that are not Loan Parties, exclude loans and advances made by Loan
Parties having a term not exceeding 364 days (inclusive of any roll over or
extensions of terms) and made in the ordinary course of business solely to the
extent that such intercompany loans and advances are evidenced by one or more
notes in form and substance reasonably satisfactory to the Administrative Agent
and pledged as Collateral. The amount of any net obligations under any Hedging
Agreement on any date shall be deemed to be the Hedging Termination Value
thereof as of such date.
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).
“Information” shall have the meaning assigned to such term in Section 10.12.
“Initial Loans” shall mean the term loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01(a).



- 30-
38669945_32

--------------------------------------------------------------------------------


“Instruments” shall mean all “instruments,” as such term is defined in the UCC,
in which any Person now or hereafter has rights; provided, that, in the case of
the Canadian Guarantors, “Instruments” shall include all “instruments” as such
term is defined in the PPSA, in which such Person now or hereafter has rights.
“Intellectual Property” shall have the meaning assigned to such term in Section
3.06(a).
“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit O.
“Interest Election Request” shall mean a request by Borrower to convert or
continue a Borrowing in accordance with Section 2.08(b), substantially in the
form of Exhibit E.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December to occur during any
period in which such Loan is outstanding, (b) with respect to any Eurodollar
Loan, (i) for Interest Periods of one or three months, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and
(ii) for Interest Periods of six or twelve months or longer, the last day of
each three (3) month interval and, without duplication, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part, and
(c) the Maturity Date.
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if
agreed to by all applicable Lenders, twelve months thereafter (or a shorter
period as may be agreed), as Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Intermediate General Partner” means Norcraft Intermediate GP, L.L.C., a
Delaware limited liability company, or any successor sole general partner or
managing general partner of Intermediate Holdings.
“Intermediate Holdings” shall have the meaning assigned to such term in the
preamble hereto.
“Internally Generated Cash” shall mean, with respect to any Person, funds of
such Person and its Subsidiaries not constituting (x) proceeds of the issuance
of (or contributions in respect of) Equity Interests of such Person, (y)
proceeds of the incurrence of Indebtedness (other than the incurrence of loans
under the ABL Facility or extensions of credit under any other revolving credit
or similar facility) by such Person or any of its Subsidiaries or (z) proceeds
of Asset Sales and Casualty Events.


“Inventory” shall mean all “inventory,” as such term is defined in the UCC,
wherever located, in which any Person now or hereafter has rights; provided,
that, in the case of the Canadian Guarantors, “Inventory” shall include all
“inventory” as such term is defined in the PPSA, in which such Person now or
hereafter has rights.



- 31-
38669945_32

--------------------------------------------------------------------------------


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, guarantee, assumption or other
Contingent Obligation in respect of Indebtedness of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
(excluding, in the case of Intermediate Holdings and its Subsidiaries,
intercompany loans, advances, or Indebtedness having a term not exceeding 364
days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business) or (c) the purchase or other acquisition of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment at any time shall be the
amount actually invested (measured at the time made), without adjustment for
subsequent increases or decreases in the value of such Investment, reduced by
any dividend, distribution, interest payment, return of capital, repayment or
other amount received in cash by the Borrower or a Subsidiary in respect of such
Investment.
“IPO” shall have the meaning assigned to such term in the recitals hereto.
“ITA” shall mean the Income Tax Act (Canada) and all Regulations made
thereunder, as amended from time to time.
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.
“Junior Financing” shall have the meaning assigned to such term in Section 6.10.
“Junior Financing Documentation” shall mean any documentation governing any
Junior Financing.
“Latest Maturity Date” shall mean, at any date of determination and with respect
to the specified Loans or Commitments (or in the absence of any such
specification, all outstanding Loans and Commitments hereunder), the latest
Maturity Date applicable to any such Loans or Commitments hereunder at such
time, including the latest maturity date of any Extended Loan, Refinanced Loan
or any Incremental Loans, in each case as extended in accordance with this
Agreement from time to time.
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
“Lenders” shall mean (a) the financial institutions that have (i) become a party
hereto on the Effective Date and (ii) have a Commitment or (b) any financial
institution that (i) has become a party hereto pursuant to an Assignment and
Assumption and (ii) has a Commitment, other than, in each case, any such
financial institution that has ceased to be a party hereto pursuant to an
Assignment and Assumption.
“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by Administrative Agent to be the
arithmetic mean of the offered rates for deposits in dollars with a term
comparable to such Interest Period that appears on the Reuters LIBOR01 page at
approximately 11:00 a.m., London, England time, on the second full London
Business Day preceding the first day of such Interest Period; provided, however,
that (i) if no comparable term for an Interest Period



- 32-
38669945_32

--------------------------------------------------------------------------------


is available, the LIBOR Rate shall be determined using the weighted average of
the offered rates for the two (2) terms most nearly corresponding to such
Interest Period and (ii) if there shall at any time no longer exist a Reuters
LIBOR01 page, “LIBOR Rate” shall mean, with respect to each day during each
Interest Period pertaining to Eurodollar Borrowings comprising part of the same
Borrowing, the rate per annum equal to the rate at which Administrative Agent is
offered deposits in dollars at approximately 11:00 a.m., London, England time,
two (2) London Business Days prior to the first day of such Interest Period in
the London interbank market for delivery on the first day of such Interest
Period for the number of days comprised therein and in an amount comparable to
its portion of the amount of such Eurodollar Borrowing to be outstanding during
such Interest Period. Notwithstanding the foregoing, for purposes of clause (c)
of the definition of Alternate Base Rate, the rates referred to above shall be
the rates as of 11:00 a.m., London, England time, on the date of determination
(rather than the second London Business Day preceding the date of
determination).
“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing; (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” shall mean (i) this Agreement, (ii) the Notes (if any), (iii)
the Security Documents and (iv) any Refinancing Amendment, Incremental Amendment
or Extension Amendment.
“Loan Extension Request” shall have the meaning assigned to such term in Section
2.19(a).
“Loan Extension Series” shall have the meaning assigned to such term in Section
2.19(a).
“Loan Increase” shall have the meaning set forth in Section 2.17(a).
“Loan Parties” shall mean Borrower and the Guarantors.
“Loans” shall mean, as the context may require, an Initial Loan, an Incremental
Loan, a Refinancing Loan or an Extended Loan.
“London Business Day” shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.
“Management and Monitoring Agreement” means one or more management, consulting,
expense reimbursement or similar agreements among one or more of the Sponsors or
other holders of Equity Interests and their Affiliates and Holdings and/or the
Borrower (and/or any of its indirect parent companies) entered into on or after
the Effective Date, as the same may be amended, amended and restated, modified,
supplemented, replaced or otherwise modified from time to time in accordance
with their terms, but only to the extent that such agreements and any such
amendment, amendment and restatement, modification, supplement, replacement or
other modification thereto does not, directly or indirectly, result in or
increase the obligations of Holdings, the Borrower or any of its Subsidiaries to
make any payments thereunder in



- 33-
38669945_32

--------------------------------------------------------------------------------


excess of (x) with respect to any management, monitoring, oversight consulting
or advisory fees, $2,000,000 per fiscal year, (y) with respect to any
transaction fees, 1% of the gross transaction value and (z) customary
termination fees, indemnities and expenses of such Sponsors (including any
unpaid and accrued fees, indemnities and expenses permitted pursuant to clauses
(x), (y) and (z) and interest thereon).
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Market Disruption Loans” shall mean Loans the rate of interest applicable to
which is based upon the Market Disruption Rate, and the Applicable Margin with
respect thereto shall be the same as the Applicable Margin then applicable to
Eurodollar Loans; provided that, other than with respect to the rate of interest
and Applicable Margin applicable thereto, Market Disruption Loans shall for all
purposes hereunder and under the other Loan Documents be treated as ABR Loans.
“Market Disruption Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to, in the
reasonable discretion of Administrative Agent, either (i) the Alternate Base
Rate for such day or (ii) the rate for such day reasonably determined by
Administrative Agent to be the cost of funds of representative participating
members in the interbank eurodollar market selected by Administrative Agent
(which may include Lenders) for maintaining loans similar to the relevant Market
Disruption Loans. Any change in the Market Disruption Rate shall be effective as
of the opening of business on the effective day of any change in the relevant
component of the Market Disruption Rate. Notwithstanding the foregoing, if the
“Market Disruption Rate” as determined in accordance with the immediately
preceding sentences is less than the percentage specified in the proviso of the
definition of “Adjusted LIBOR Rate,” then for all purposes of this Agreement and
the other Loan Documents, the “Market Disruption Rate” shall be deemed equal to
such percentage for such Interest Period.
“Material Adverse Effect” shall mean any event, circumstance or condition that
has had a materially adverse effect on (a) the business, property, results of
operations, liabilities or financial condition of Holdings and its Subsidiaries,
taken as a whole; (b) the ability of the Loan Parties to perform any of their
payment obligations under any Loan Document; (c) the rights of or benefits or
remedies available to the Lenders or Collateral Agent under any Loan Document;
or (d) the Collateral or the Liens in favor of Collateral Agent (for its benefit
and for the benefit of the other Secured Parties) on the Collateral or the
priority of such Liens.
“Maturity Date” shall mean (i) with respect to the Initial Loans, the date that
is seven years after the Closing Date (the “Original Loan Maturity Date”), (ii)
with respect to any Class of Extended Loans, the final maturity date as
specified in the applicable Extension Request accepted by the respective Lender
or Lenders, (iii) with respect to any Refinancing Loans, the final maturity date
as specified in the applicable Refinancing Amendment and (iv) with respect to
any Incremental Loans, the final maturity date as specified in the applicable
Incremental Amendment; provided, in each case, that if such day is not a
Business Day, the applicable Maturity Date shall be the Business Day immediately
preceding such day.
“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.
“MNPI” shall have the meaning assigned to such term in Section 10.01(d).
“Mortgage” shall mean each U.S. Mortgage and each Canadian Mortgage.
“Mortgaged Property” shall mean the U.S. Mortgaged Property and the Canadian
Mortgaged Property.



- 34-
38669945_32

--------------------------------------------------------------------------------


“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
or (b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions.
“Net Cash Proceeds” shall mean:
(a)    with respect to any Asset Sale or Casualty Event, the cash proceeds
received by Holdings or any of its Subsidiaries (including cash proceeds
subsequently received (as and when received by Holdings or any of its
Subsidiaries) in respect of non-cash consideration initially received) net of
(i) selling expenses (including reasonable brokers’ fees or commissions, legal,
accounting and other professional and transactional fees, transfer and similar
taxes and Borrower’s good faith estimate of income taxes actually paid or
payable in connection with such sale or Casualty Event) and, without
duplication, all reasonable out-of-pocket costs and expenses actually incurred
and paid in cash (or otherwise netted in connection therewith) in connection
with the collection of such proceeds; (ii) amounts provided as a reserve, in
accordance with GAAP, against (x) any liabilities under any indemnification
obligations associated with such Asset Sale or (y) any other liabilities
retained by Holdings or any of its Subsidiaries associated with the properties
sold in such Asset Sale (provided that, to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds); (iii) Borrower’s good faith estimate of payments required to be made
with respect to unassumed liabilities relating to the properties sold within 90
days of such Asset Sale (provided that, to the extent such cash proceeds are not
used to make payments in respect of such unassumed liabilities within 90 days of
such Asset Sale, such cash proceeds shall constitute Net Cash Proceeds); (iv)
the principal amount, premium or penalty, if any, interest and other amounts on
any Indebtedness for borrowed money which is secured by a Lien on the properties
sold in such Asset Sale or subject to such Casualty Event (so long as such Lien
was permitted to encumber such properties under the Loan Documents at the time
of such sale) and which is repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such properties); and (v) in the case
of any Asset Sale or Casualty Event by a non-wholly owned Subsidiary, the
pro-rata portion of the Net Cash Proceeds thereof (calculated without regard to
this clause (v)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Subsidiary
as a result thereof; provided that no net cash proceeds realized as a single
transaction or series of related transactions shall constitute Net Cash Proceeds
unless (x) such proceeds shall exceed $1,000,000 or (y) the aggregate of such
proceeds shall exceed $2,500,000 in any fiscal year (and thereafter, only net
cash proceeds in excess of such amount shall constitute Net Cash Proceeds under
this clause (a)); and
(b)    with respect to incurrence of any Indebtedness or any issuance or sale of
Equity Interests by Holdings or any of its Subsidiaries, the cash proceeds
thereof, net of customary fees, commissions, costs and other expenses incurred
in connection therewith.
“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP.
“Non-Debt Fund Affiliate” shall mean any affiliate of any Sponsor other than (a)
Holdings, the Borrower or any subsidiary of the Borrower, (b) any Debt Fund
Affiliate and (c) any natural Person.
“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.
“Norcraft Canada” shall mean Norcraft Canada Corporation, a Nova Scotia
unlimited



- 35-
38669945_32

--------------------------------------------------------------------------------


liability company.
“Notes” shall mean any notes evidencing the Loans.
“Obligations” shall mean (a) obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise and (ii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Borrower and the other Loan Parties under this
Agreement and the other Loan Documents, and (b) the due and punctual performance
of all covenants, agreements, obligations and liabilities of Borrower and the
other Loan Parties under or pursuant to this Agreement and the other Loan
Documents. Notwithstanding anything to the contrary herein, Obligations of a
Guarantor shall not include any Excluded Hedging Obligations.
“OFAC” shall have the meaning assigned to such term in the definition of
“Embargoed Person.”
“Offered Amount” shall have the meaning assigned to such term in Section
2.10(a)(ii)(D)(1).
“Offered Discount” shall have the meaning assigned to such term in Section
2.10(a)(ii)(D)(1).
“OID” shall mean original issue discount (provided, however, that the
calculation of original issue discount for U.S. federal income tax purposes, if
any, shall be calculated in accordance with the applicable Treasury
Regulations).
“Original Currency” shall have the meaning assigned to such term in Section
10.17.
“Original Loan Maturity Date” shall have the meaning assigned to such term in
the definition of “Maturity Date”.
“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.
“Other Applicable Indebtedness” shall have the meaning assigned to such term in
Section 2.10(b)(ii).
“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between the Recipient and the jurisdiction imposing such Tax (other
than connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under,



- 36-
38669945_32

--------------------------------------------------------------------------------


received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Currency” shall have the meaning assigned to such term in Section 10.17.
“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise, property or similar taxes, charges or levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.15(g)), and not including, for the avoidance of doubt, any Excluded
Taxes.
“Participant” shall have the meaning assigned to such term in Section 10.04(e).
“Participant Register” shall have the meaning assigned to such term in Section
10.04(e)
“Participating Lender” shall have the meaning assigned to such term in Section
2.10(a)(ii)(C)(2).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“PCTFA” shall mean Part II.1 of the Criminal Code, the Proceeds of Crime and
Terrorist Financing Act of Canada.
“Perfection Certificate” shall mean a certificate in the form of Exhibit L-1 or
any other form approved by Collateral Agent, as the same shall be supplemented
from time to time by a Perfection Certificate Supplement or otherwise.
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by Collateral Agent.
“Permitted Acquisition” shall mean the purchase or other acquisition of property
and assets or businesses of any Person or of assets constituting a business
unit, a line of business or division of such Person, or Equity Interests in a
Person that, upon the consummation thereof, will be a wholly owned Subsidiary of
the Borrower (including as a result of a merger or consolidation); provided that
with respect to each such purchase or other acquisition:
(i)    the property, assets and businesses acquired in such purchase or other
acquisition (other than any Excluded Property) shall constitute Collateral and
each applicable Loan Party and any such newly created or acquired Subsidiary
(other than any Excluded Subsidiary) shall be Guarantors and shall have complied
with the requirements of Section 5.10, within the times specified therein;
(ii)    the aggregate amount of Investments made by Loan Parties in Persons that
do not become Loan Parties pursuant to a Permitted Acquisition shall not exceed
at any time outstanding the sum of (A) the greater of $10,000,000 and 3.60% of
Total Assets and (B) the Cumulative Credit at such time;
(iii)    the acquired property, assets, business or Person is in a business
permitted under



- 37-
38669945_32

--------------------------------------------------------------------------------


Section 6.12;
(iv)    (A) immediately before and immediately after giving Pro Forma Effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Total Net Leverage Ratio for the Test Period immediately
preceding such purchase or other acquisition (calculated on a Pro Forma Basis)
is either (x) no greater than the Total Net Leverage Ratio as of the Closing
Date or (y) no greater than the Total Net Leverage Ratio immediately prior to
such Permitted Acquisition; and
(v)    for any Investment in excess of $10,000,000 made by Loan Parties pursuant
to a Permitted Acquisition, the Borrower shall have delivered to the
Administrative Agent, on behalf of the Lenders, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in clauses (i) through
(iv) have been satisfied or will be satisfied on or prior to the consummation of
such purchase or other acquisition.
“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, Permitted Liens and (b) in the case of Mortgaged Property,
“Permitted Collateral Liens” shall mean the Liens described in clauses (a), (b),
(c), (d), (e), (g), (k), (l), (p), (r), (s), (t), (u), (v), (w), (x), (y), (z),
(bb) and (cc) of Section 6.02.
“Permitted Debt” shall mean any Indebtedness permitted to be incurred or issued
pursuant to Section 6.01.
“Permitted Holders” shall mean (a) SKM Equity Fund III, L.P. and its Control
Investment Affiliates, (b) Trimaran Fund II, L.L.C. and its Control Investment
Affiliates, (c) KarpReilly Capital Partners, L.P., KarpReilly Co-Investment
Fund, L.P. and their Control Investment Affiliates, (d) Mr. Mark Buller and the
Buller Related Parties, (e) for so long as Borrower or Holdings shall be a
limited partnership, the General Partner and (f) for so long as Intermediate
Holdings shall be a limited partnership, the Intermediate General Partner.
“Permitted Junior Secured Refinancing Debt” shall have the meaning assigned to
such term in Section 2.18(g)(i).
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Pari Passu Secured Refinancing Debt” shall have the meaning assigned
to such term in Section 2.18(g)(i).
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium (including tender premiums) thereon, plus reasonable OID and upfront
fees plus other fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing commitments unutilized thereunder, (b) other
than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 6.01(e) or Section 6.01(i), such modification,
refinancing, refunding, renewal, replacement or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (c) other



- 38-
38669945_32

--------------------------------------------------------------------------------


than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 6.01(e) or Section 6.01(i), at the time thereof,
no Event of Default shall have occurred and be continuing, (d) if such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is Junior Financing, to the extent such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal, replacement
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, and such modification, refinancing, refunding, renewal,
replacement, (e) to the extent such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is secured by the Collateral and/or
subject to intercreditor arrangements for the benefit of the Lenders, such
modification, refinancing, refunding, renewal, replacement or extension is
either (1) unsecured or (2) secured and, if secured, subject to intercreditor
arrangements on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended, and such modification, refinancing,
refunding, renewal, replacement or extension is incurred by one or more Persons
who is an obligor of the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, (f) any such modification, refinancing, renewal,
replacement or extension has the same primary obligor and the same (or fewer)
guarantors as the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended and (g) in the case of any Permitted Refinancing in respect
of the ABL Facility, such Permitted Refinancing is secured only by assets
pursuant to one or more security agreements permitted by and subject to the ABL
Intercreditor Agreement.
“Permitted Tax Distributions” shall mean, so long as the Borrower is classified
as a partnership or disregarded entity for U.S. federal income tax purposes,
distributions on a quarterly basis by the 10th (or next succeeding Business Day)
of each of March, June, September and December of each taxable year, or such
other dates as may be appropriate in light of tax payment requirements, of an
aggregate amount in cash equal to the excess, if any, of (A) the Consolidated
Tax Liability with respect to such taxable year over (B) the amounts previously
distributed pursuant to Section 6.07(e) with respect to such taxable year. The
“Consolidated Tax Liability” means, with respect to a taxable year (or portion
thereof) beginning as of the first day of such taxable year (or portion thereof)
and ending on the last day of the most recent relevant determination date, the
product of (x) the cumulative excess of taxable income over taxable losses and
deductions of the Borrower (assuming the Borrower is classified as a partnership
for U.S. federal income tax purposes) and its Subsidiaries that are classified
as partnerships or disregarded entities for U.S. federal income tax purposes for
such taxable year (or portion thereof), calculated without regard to, for
clarity, any tax deductions or basis adjustments of any member of Norcraft
Companies, LLC arising under Code Section 743, and (y) the highest combined
marginal federal, state and local tax rate then applicable (including any
Medicare Contribution tax on net investment income) to an individual (or, if
higher, to a corporation) resident in New York, NY (assuming the maximum
limitations on the use of deductions for state and local taxes). A final
accounting for Permitted Tax Distributions shall be made for each taxable year
after the taxable income or loss of the Borrower and its Subsidiaries that are
classified as partnerships or disregarded entities for U.S. federal income tax
purposes has been determined for such taxable year, and the Borrower may
promptly thereafter make supplemental Permitted Tax Distributions (or future
Permitted Tax Distributions will be reduced) to reflect any difference between
estimates previously used in calculating the Consolidated Tax Liability and the
relevant actual amounts recognized. If, following an audit or examination, there
is an adjustment that would affect the calculation of the taxable income or
taxable loss of the Borrower and its Subsidiaries that are classified as
partnerships or disregarded entities for U.S. federal income tax purposes for a
given period or portion thereof after the date of this Agreement, or in the
event that any of the Borrower or such Subsidiaries (or any direct or indirect
parent of Borrower that is a regarded entity for U.S. federal income tax
purposes) files an amended tax return which has such effect, then, the Borrower
may promptly recalculate the Consolidated Tax Liability for the applicable
period and make additional Permitted Tax



- 39-
38669945_32

--------------------------------------------------------------------------------


Distributions, increased by an additional amount estimated to be sufficient to
cover any interest or penalties that would be imposed on the distributee if it
were an individual (or, if higher, a corporation) resident in New York, NY (or
future Permitted Tax Distributions will be reduced) to give effect to such
adjustment or amended tax return.
“Permitted Unsecured Refinancing Debt” shall have the meaning assigned to such
term in Section 2.18(g)(i).
“person” or “Person” shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate, or with respect to which there is an obligation to
contribute on the part of any Company or its ERISA Affiliate.
“Platform” shall have the meaning assigned to such term in Section 10.01(c).
“Pledge” shall have the meaning assigned to such term in Section 9.01(b).
“PPSA” shall mean the Personal Property Security Act as in effect in the
Province of Ontario, the Civil Code of Quebec as in effect in the Province of
Quebec or any other Canadian Federal or Provincial statute pertaining to the
granting, perfecting, priority or ranking of security interests, liens,
hypothecs on personal property, and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the PPSA shall be construed to also refer to any successor
sections.
“Premises” shall have the meaning assigned thereto in the applicable Mortgage.
“Private Side Communications” shall have the meaning assigned to such term in
Section 10.01(d).
“Private Siders” shall have the meaning assigned to such term in Section
10.01(d).
“Projections” shall have the meaning assigned to such term in Section 5.01(d).
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.
“Pro Forma Basis” and “Pro Forma Effect” shall mean, with respect to compliance
with any test or covenant or calculation hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.06.
“Pro Rata Share” shall mean, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
aggregate Commitments and, if applicable and without duplication, Loans under
the applicable Facility or Facilities at such time.



- 40-
38669945_32

--------------------------------------------------------------------------------


“Pubco” shall have the meaning assigned to such term in the recitals hereto.
“Public Siders” shall have the meaning assigned to such term in Section
10.01(d).
“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
“Qualified ECP Guarantor” means, in respect of any Hedging Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Hedging Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualifying Lender” shall have the meaning assigned to such term in Section
2.10(a)(ii)(D)(3).
“Quebec Collateral Agent” shall have the meaning assigned to such term in
Section 9.01(b).
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
“Recipient” means the Administrative Agent or any Lender.
“Rejection Notice” shall have the meaning assigned to such term in Section
2.10(d).
“Refinanced Debt” shall have the meaning assigned to such term in Section
2.18(a).
“Refinancing Amendment” shall have the meaning assigned to such term in Section
2.18(f).
“Refinancing Commitments” shall have the meaning assigned to such term in
Section 2.18(a).
“Refinancing Equivalent Debt” shall have the meaning assigned to such term in
Section 2.18(g)(i).



- 41-
38669945_32

--------------------------------------------------------------------------------


“Refinancing Facility Closing Date” shall have the meaning assigned to such term
in Section 2.18(d).
“Refinancing Lender” shall have the meaning assigned to such term in Section
2.18(c).
“Refinancing Loan” shall have the meaning assigned to such term in Section
2.18(b).
“Refinanced Loans” shall have the meaning assigned to such term in Section
2.18(g).
“Refinancing Loan Request” shall have the meaning assigned to such term in
Section 2.18(a).
“Refinancing Commitments” shall have the meaning assigned to such term in
Section 2.18(a).
“Refinancing Lender” shall have the meaning assigned to such term in Section
2.18(c).
“Refunding Capital Stock” shall have the meaning assigned to such term in
Section 6.07(l)(iv).
“Register” shall have the meaning assigned to such term in Section 10.04(d).
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
“Replaced Term Loans” shall have the meaning assigned to such term in Section
10.02.
“Replacement Term Loans” shall have the meaning assigned to such term in Section
10.02.
“Repricing Transaction” shall mean (a) any prepayment or repayment of Loans with
the proceeds of, or any conversion of Loans into, any new or replacement tranche
of Loans or other Indebtedness the primary purpose of which is to reduce the
interest rate payable thereon to be lower than the Adjusted LIBOR Rate on the
date of such prepayment plus the Applicable Margin with respect to the Loans on
the date of such prepayment or (b) any amendment, amendment and restatement or
other modification to this



- 42-
38669945_32

--------------------------------------------------------------------------------


Agreement, the primary purpose of which is to reduce the interest rate payable
thereon to be lower than the Adjusted LIBOR Rate on the date of such prepayment
plus the Applicable Margin with respect to the Loans on the date of such
prepayment; provided that any prepayment, repayment, refinancing or repricing of
Loans in connection with any Permitted Acquisition permitted hereunder or in
connection with a transaction that would result in a Change in Control shall not
constitute a Repricing Transaction.
“Required Class Lenders” means, as of any date of determination, with respect to
one or more Facilities, Lenders having more than 50% of the sum of all Loans
outstanding and unused Commitments under such Facility or Facilities; provided
that the Loans and unused Commitments held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Class Lenders.
“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding and unused Commitments; provided that the Loans and unused
Commitments held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes or case law.
“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement, including, without limitation, any
secretary or assistant secretary of a Loan Party. Unless the context requires
otherwise, “Responsible Officer” refers to a Responsible Officer of the Borrower
(or the Borrower’s General Partner, as applicable).
“Restricted Cash” shall mean cash and Cash Equivalents which are listed as
“Restricted” on the consolidated balance sheet of Holdings (or any direct or
indirect parent thereof) and its Subsidiaries.
“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the ECF Percentage with respect to such Excess Cash Flow
Period.
“Retire” or “Retirement” shall mean, with respect to the Existing Notes, to
defease, redeem, purchase, repurchase, prepay, repay, discharge or otherwise
acquire or retire such Existing Notes, including by irrevocably depositing funds
with U.S. Bank National Association, as trustee and collateral agent, in an
amount of money sufficient to pay and discharge the entire Indebtedness
(including all principal and accrued interest) on the Existing Notes in
accordance with the Existing Notes Indenture.
“Royal Bank” shall mean Royal Bank of Canada.
“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.
“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as



- 43-
38669945_32

--------------------------------------------------------------------------------


amended, and all rules and regulations promulgated thereunder.
“SEC” shall have the meaning assigned to such term in the recitals hereto.
“Secured Obligations” shall mean the Obligations and the due and punctual
payment and performance of all Hedging Obligations of the Borrower and the other
Loan Parties under each Hedging Agreement entered into with any counterparty
that is a Secured Party; provided, that, if a Secured Party is also counterparty
under a Hedging Agreement with respect to which the Hedging Obligations
thereunder are “Secured Obligations” (as defined under the ABL Credit
Agreement), such Hedging Obligations shall not be Secured Obligations hereunder.
Notwithstanding anything to the contrary herein, Secured Obligations shall not
include any Excluded Hedging Obligation.
“Secured Parties” shall mean, collectively, Administrative Agent, Collateral
Agents the Lenders and each counterparty to a Hedging Agreement with the
Borrower or any other Loan Party that is also a Lender or an Agent; provided,
that, if any such entity is also a counterparty under a Hedging Agreement with
respect to which the Hedging Obligations thereunder are “Secured Obligations”
(as defined under the ABL Credit Agreement), then such entity shall not be a
Secured Party hereunder with respect to such Hedging Obligations.


“Securities Act” shall mean the Securities Act of 1933.
“Securities Collateral” shall have the meaning assigned to such term in the U.S.
Security Agreement or Canadian Security Agreement, as applicable.
“Security Agreements” shall mean the U.S. Security Agreement and the Canadian
Security Agreement.
“Security Agreement Collateral” shall mean the U.S. Security Agreement
Collateral and the Canadian Security Agreement Collateral.
“Security Documents” shall mean the U.S. Security Documents and the Canadian
Security Documents.
“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt, Permitted Junior Secured Refinancing Debt,
Incremental Equivalent Debt or subordinated Permitted Unsecured Refinancing
Debt, the trustee, administrative agent, collateral agent, security agent or
similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.
“Significant Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.


“Solicited Discount Proration” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(D)(3).
“Solicited Discounted Prepayment Amount” shall have the meaning assigned to such
term in Section 2.10(a)(ii)(D)(1).
“Solicited Discounted Prepayment Notice” shall mean a written notice of the
Borrower of Solicited Discounted Prepayment Offers made pursuant to Section
2.10(a)(ii)(D) substantially in the



- 44-
38669945_32

--------------------------------------------------------------------------------


form of Exhibit S.
“Solicited Discounted Prepayment Offer” shall mean the irrevocable written offer
by each Lender, substantially in the form of Exhibit T, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
“Solicited Discounted Prepayment Response Date” shall have the meaning assigned
to such term in Section 2.10(a)(ii)(D)(1).
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.
“SPC” shall have the meaning assigned to such term in Section 10.04(h).
“Specified Discount” shall have the meaning assigned to such term in Section
2.10(a)(ii)(B)(1).
“Specified Discount Prepayment Amount” shall have the meaning assigned to such
term in Section 2.10(a)(ii)(B)(1).
“Specified Discount Prepayment Notice” shall mean a written notice of the
Borrower Offer of Specified Discount Prepayment made pursuant to Section
2.10(a)(ii)(B) substantially in the form of Exhibit U.
“Specified Discount Prepayment Response” shall mean the irrevocable written
response by each Lender, substantially in the form of Exhibit V, to a Specified
Discount Prepayment Notice.
“Specified Discount Prepayment Response Date” shall have the meaning assigned to
such term in Section 2.10(a)(ii)(B)(1).
“Specified Discount Proration” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(B)(3).
“Specified Representations” shall mean those representations and warranties made
by the Borrower in Sections 3.01(a) (only with respect to the organizational
existence of the Loan Parties), 3.02, 3.03(b), 3.03(d) (only with respect to the
ABL Facility Documents), 3.03(e), 3.07(b), 3.10, 3.11, 3.16, 3.20 (subject to
Section 5.14) and 3.21.
“Specified Transaction” shall mean (i) the Transactions, (ii) any Investment
that results



- 45-
38669945_32

--------------------------------------------------------------------------------


in a Person becoming a Subsidiary, (iii) any Permitted Acquisition, (iv) any
Asset Sale that results in a Subsidiary ceasing to be a Subsidiary of the
Borrower, (v) any Investment constituting an acquisition of assets constituting
a business unit, line of business or division of another Person, or any Asset
Sale of a business unit, line of business or division of the Borrower or a
Subsidiary, in each case in respect of this clause (v) whether by merger,
consolidation, amalgamation or otherwise, (vi) any incurrence or repayment of
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility or line of credit), any Dividend or Incremental Loan that by the
terms of this Agreement requires such test to be calculated on a “Pro Forma
Basis” or after giving “Pro Forma Effect.”
“Sponsor Loan Cap” shall have the meaning assigned to such term in Section
10.04(k).
“Sponsors” shall mean, collectively, SKM Equity Fund III, L.P., KarpReilly LLC,
Trimaran Fund II, L.L.C. and their respective Control Investment Affiliates.
“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.
“Submitted Amount” shall have the meaning assigned to such term in Section
2.10(a)(ii)(c)(1).
“Submitted Discount” shall have the meaning assigned to such term in Section
2.10(a)(ii)(C)(1).
“Subordination Agreement” means a subordination agreement among the
Administrative Agent and one or more representatives for the holders of
Indebtedness subordinated to the Obligations, in form and substance reasonably
acceptable to the Administrative Agent and the Borrower. Wherever in this
Agreement any such representative is required to become party to the
Subordination Agreement, if the related Indebtedness is the initial Indebtedness
incurred by the Borrower or any of its Subsidiaries to be subordinated to the
Obligations, then the Borrower, Holdings, the Subsidiary Guarantors, the
Administrative Agent and the representative for the holders of such Indebtedness
shall execute and deliver the Subordination Agreement and the Administrative
Agent shall be authorized to execute and deliver the Subordination Agreement.
“Subordinated Indebtedness” shall mean Indebtedness of Borrower or any Guarantor
that is by its terms subordinated in right of payment to the Obligations of
Borrower and such Guarantor, as applicable.
“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent,



- 46-
38669945_32

--------------------------------------------------------------------------------


(iii) any partnership (a) the sole general partner or the managing general
partner of which is the parent and/or one or more subsidiaries of the parent or
(b) the only general partners of which are the parent and/or one or more
subsidiaries of the parent and (iv) any other person that is otherwise
Controlled by the parent and/or one or more subsidiaries of the parent. Unless
the context requires otherwise, “Subsidiary” refers to a Subsidiary of Borrower.
“Subsidiary Guarantor” shall mean, as of the Closing Date, Norcraft Canada and
each other Subsidiary listed on Schedule 1.01, and thereafter each other
Subsidiary (other than, subject to Section 5.10(d), any Excluded Subsidiary)
that is or becomes a party to this Agreement pursuant to Section 5.10, in each
case as not otherwise released as a Subsidiary Guarantor under, and in
accordance with, the Loan Documents.
“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and issue the endorsements of the type required by
clause (iii) under the caption “Real Property Requirements” on Schedule 5.14 and
(b) otherwise reasonably acceptable to Collateral Agent. If the Title Company
reasonably determines that an Existing Survey satisfies clause (a) of the prior
sentence, the Collateral Agent shall accept such Existing Survey with respect to
the Mortgaged Property.
“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.
“Tax Receivable Agreements” means, collectively, (i) the Tax Receivable
Agreement (Exchanges), dated November 13, 2013, among Pubco and certain members
of Norcraft Companies LLC, (ii) the Tax Receivable Agreement (SKM Norcraft
Contribution), dated November 13, 2013, among Pubco and certain shareholders of
Pubco, and (iii) the Tax Receivable Agreement (Trimaran Cabinet Contribution),
dated November 13, 2013, among Pubco and certain shareholders of Pubco, in each
case as such agreements may be assigned and amended from time to time in
accordance with their terms.
“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Test Period” in effect at any time shall mean the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 4.01(d) or Section 5.01(a) or Section 5.01(b), as
applicable; provided that, prior to the first date that financial statements
have been or are required to be delivered pursuant to Section 5.01(a) or Section
5.01(b), the Test Period in effect shall be the period of four consecutive
fiscal quarters of the Borrower ended September 30, 2013. A Test Period may be
designated by reference to the last day thereof (i.e., the “December 31, 2013
Test Period” refers to the period of four consecutive fiscal quarters of the
Borrower ended December 31, 2013), and a Test Period shall be deemed to end on
the last day thereof.
“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to Administrative Agent.
“Title Policy” shall have the meaning assigned to such term in clause (iii)
under the caption



- 47-
38669945_32

--------------------------------------------------------------------------------


“Real Property Requirements” on Schedule 5.14.
“Total Assets” shall mean, as of any date of determination, the total assets of
the Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, as reflected on the most recent balance sheet of the
Borrower delivered pursuant to Section 4.01(d), Section 5.01(a) or Section
5.01(b), as applicable.
“Total Net Leverage Ratio” shall mean, with respect to any Test Period, the
ratio of (i) Consolidated Total Net Indebtedness as of the last day of such Test
Period to (ii) Consolidated EBITDA of the Borrower for such Test Period.
“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the Transactions, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.
“Transactions” shall mean, collectively, (a) as of the Effective date, the
consummation on or prior to the Effective Date of the IPO, the execution,
delivery and performance of this Agreement and the ABL Facility Documents, the
termination of (including, of all Liens) and repayment of all obligations under
the Existing ABL Facility and the payment of all fees and expenses to be paid
and owing in connection with the foregoing and (b) as of the Closing Date (i)
all such prior transactions described in clause (a) above that occurred prior to
the Closing Date and (ii) the execution, delivery and performance of the Loan
Documents (other than this Agreement) and the ABL Intercreditor Agreement, the
initial borrowings under this Agreement, the use of proceeds thereof, together
with proceeds from the IPO, to Retire the Existing Notes and the payment of all
fees and expenses to be paid and owing in connection with the foregoing.
“Transferred Guarantor” shall have the meaning assigned to such term in Section
7.09.
“Treasury Capital Stock” shall have the meaning assigned to such term in Section
6.07(l)(iv).
“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.
“United States” shall mean the United States of America.
“USA PATRIOT Act” shall have the meaning set forth in the definition of
“Anti-Terrorism Laws.”



- 48-
38669945_32

--------------------------------------------------------------------------------


“U.S. Collateral” shall mean, collectively, all of the U.S. Security Agreement
Collateral, the U.S. Mortgaged Property and all other property of whatever kind
and nature subject or purported to be subject from time to time on the Closing
Date and thereafter to a Lien under any U.S. Security Document.
“U.S. Existing Notes Security Agreement” means the U.S. Second Lien Security
Agreement, dated as of December 9, 2009, by and among the Borrower, as issuer,
Norcraft Finance Corp., as co-issuer, the guarantors party thereto and U.S. Bank
National Association, as trustee and collateral agent for the benefit of the
holders of the Existing Notes, as amended, amended and restated, supplemented or
otherwise modified from time to time.
“U.S. Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating and evidencing a Lien in
favor of Collateral Agent on a U.S. Mortgaged Property, which shall be
substantially in the form of Exhibit J-1, subject to the terms of the ABL
Intercreditor Agreement, or other form reasonably satisfactory to Administrative
Agent, in each case, with such schedules and including such provisions or other
changes as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign law.
“U.S. Mortgaged Property” shall mean (a) each owned Real Property identified as
a U.S. Mortgaged Property on Schedule 8(a) to the Perfection Certificate dated
as of the Effective Date and (b) each owned Real Property, if any, which shall
be subject to a U.S. Mortgage delivered after the Closing Date pursuant to
Section 5.10(c).
“U.S. Security Agreement” shall mean a U.S. Security Agreement substantially in
the form of Exhibit M-1 among Borrower, each Guarantor that is organized under
the laws of the United States, any state thereof or the District of Columbia and
Collateral Agent for the benefit of the Secured Parties.
“U.S. Security Agreement Collateral” shall mean all property pledged or granted
as collateral pursuant to the U.S. Security Agreement (a) on the Closing Date or
(b) thereafter pursuant to Section 5.10.
“U.S. Security Documents” shall mean the U.S. Security Agreement, the Perfection
Certificate, the U.S. Mortgages and each other security document pledge
agreement delivered in accordance with applicable law to grant a valid,
perfected security interest in any property as collateral for the Secured
Obligations, and all UCC or other financing statements or instruments of
perfection required by this Agreement, the U.S. Security Agreement, any U.S.
Mortgage or any other such security document or pledge agreement to be filed
with respect to the security interests in property and fixtures created pursuant
to the U.S. Security Agreement or any U.S. Mortgage and any other document or
instrument utilized to pledge or grant or purport to pledge or grant a security
interest or lien on any property as collateral for the Secured Obligations.
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:  (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness; provided that the effects



- 49-
38669945_32

--------------------------------------------------------------------------------


of any prepayments made on such Indebtedness shall be disregarded in making such
calculation.
“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares or certain
minority interests owned by other Persons solely due to local law requirements
that there be more than one stockholder, but which interest is not in excess of
what is required for such purpose) is at the time owned by such person and/or
one or more Wholly Owned Subsidiaries of such person and (b) any partnership,
association, joint venture, limited liability company or other entity in which
such person and/or one or more Wholly Owned Subsidiaries of such person have a
100% equity interest at such time.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02    Classification of Loans and Borrowings.
For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Initial Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and
Type. Borrowings also may be classified and referred to by Class (e.g., a
“Initial Borrowing,”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class
and Type.
Section 1.03    Terms Generally.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any Loan Document, agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any person shall
be construed to include such person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall refer to such law or regulation as amended, modified or
supplemented from time to time, (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) “on,” when used with respect to the
Mortgaged Property or any property adjacent to the Mortgaged Property, means
“on, in, under, above or about.”
Section 1.04    Accounting Terms; GAAP.
Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with GAAP
as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
on the date hereof unless otherwise agreed to by Borrower and the Required
Lenders.
Notwithstanding any changes in GAAP after the Effective Date, any lease of the
Companies that would be characterized as an operating lease under GAAP in effect
on the Effective Date (whether such



- 50-
38669945_32

--------------------------------------------------------------------------------


lease is entered into before or after the Effective Date) shall not constitute
Indebtedness or a Capitalized Lease Obligation under this Agreement or any other
Loan Document as a result of such changes in GAAP.
Section 1.05    Resolution of Drafting Ambiguities.
Each Loan Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.
Section 1.06    Pro Forma Calculations
(a)    Notwithstanding anything to the contrary herein, financial ratios and
tests, including the Total Net Leverage Ratio, and compliance with covenants
determined by reference, directly or indirectly, to Consolidated EBITDA or Total
Assets, shall be calculated in the manner prescribed by this Section 1.06.
(b)    For purposes of calculating such financial ratios and tests and
compliance with such covenants determined by reference, directly or indirectly,
to Consolidated EBITDA or Total Assets, Specified Transactions (and the
incurrence or repayment of any Indebtedness in connection therewith) that have
been made (i) during the applicable Test Period or (ii) subsequent to such Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made shall be calculated on a pro forma basis assuming that
all such Specified Transactions (and any increase or decrease in Consolidated
EBITDA and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test
Period. If since the beginning of any applicable Test Period any Person that
subsequently became a Subsidiary or was merged, amalgamated or consolidated with
or into the Borrower or any of its Subsidiaries since the beginning of such Test
Period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 1.06, then the Total Net Leverage Ratio
shall be calculated to give pro forma effect thereto in accordance with this
Section 1.06.
(c)    In the event that the Borrower or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
such financial ratios or tests (in each case, other than Indebtedness incurred
or repaid under any revolving credit facility in the ordinary course of business
for working capital purposes unless such Indebtedness has been permanently
repaid and not replaced), (i) during the applicable Test Period or (ii)
subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio or
test is made, then such financial ratio or test shall be calculated giving pro
forma effect to such incurrence or repayment of Indebtedness, to the extent
required, as if the same had occurred on the last day of the applicable Test
Period in the case of the Total Net Leverage Ratio (or any similar ratio or
test).
(d)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and may include, for the avoidance of doubt,
the amount of “run rate” cost savings, operating expense reductions and
synergies resulting from or relating to any Specified Transaction (including the
Transactions) projected by the Borrower in good faith to be realized as a result
of specified actions taken, committed to be taken or expected to be taken
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of



- 51-
38669945_32

--------------------------------------------------------------------------------


such period and “run-rate” means the full recurring benefit for a period that is
associated with any action taken, committed to be taken or with respect to which
substantial steps have been taken or are expected to be taken (including any
savings expected to result from the elimination of a public target’s compliance
costs with public company requirements) net of the amount of actual benefits
realized during such period from such actions, and any such adjustments shall be
included in the initial pro forma calculations of such financial ratios or tests
(and in respect of any subsequent pro forma calculations in which such Specified
Transaction is given pro forma effect) and during any applicable subsequent Test
Period in which the effects thereof are expected to be realized) relating to
such Specified Transaction, net of the amount of actual benefits realized during
such period from such actions; provided, that (A) such amounts are reasonably
identifiable and factually supportable in the good faith judgment of the
Borrower, (B) such actions are taken, committed to be taken or expected to be
taken no later than eighteen (18) months after the date of such Specified
Transaction, (C) no amounts shall be added pursuant to this clause (d) to the
extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA (or any other components thereof), whether through a pro
forma adjustment or otherwise, with respect to such period and (D) the aggregate
amount of cost savings and synergies added pursuant to this clause (d) for any
such period after the Effective Date shall not exceed 20% of Consolidated EBITDA
for such Test Period (giving pro forma effect to the relevant Specified
Transaction (but not to any cost savings or synergies)); provided that any
increase to Consolidated EBITDA as a result of cost savings, operating expense
reductions and synergies pursuant to this Section 1.06(d) shall be subject to
the limitation set forth in the final proviso of clause (x) of the definition of
Consolidated EBITDA.


Section 1.07    Cumulative Credit Transactions.
If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously (i.e., each such transaction must be permitted under
the Cumulative Credit after giving effect to such transactions).
ARTICLE II    
THE CREDITS


Section 2.01    Loans.
(a)    Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, each Lender agrees, severally and not jointly,
to make Loans to Borrower on the Closing Date in an aggregate principal amount
that will not exceed such Lender’s Commitment.
(b)    Subject to the terms and conditions set forth in any Incremental
Amendment or Refinancing Amendment providing for, as applicable, the making,
exchange, renewal, replacement or refinancing of Loans, each Lender party
thereto agrees, severally and not jointly, to, as applicable, make, exchange,
renew, replace or refinance Loans on the date specified therein in an aggregate
amount not to exceed the amount of such Lender’s Commitment as set forth
therein.
(c)    Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed.



- 52-
38669945_32

--------------------------------------------------------------------------------


Section 2.02    Borrowings, Conversions and Continuations of Loans.
Subject to Section 2.11 and 2.12, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as Borrower may request pursuant to Section 2.03.
Each Lender may at its option make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of Borrower to repay
such Loan in accordance with the terms of this Agreement. Borrowings of more
than one Type may be outstanding at the same time; provided that Borrower shall
not be entitled to request any Borrowing that, if made, would result in more
than five Eurodollar Borrowings outstanding hereunder at any one time. For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings. Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $100,000 and not less than
$1,000,000 or (ii) equal to the remaining available balance of the applicable
Commitments.
Section 2.03    Borrowing Procedure.
To request Loans, Borrower shall deliver, by hand delivery or telecopier, a duly
completed and executed Borrowing Request to Administrative Agent (i) in the case
of Eurodollar Loans, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (ii) in the case of
ABR Loans, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing; provided, that, the notice referred to in subclause (i)
above may be delivered no later than one (1) Business Day prior to the Closing
Date in the case of the initial Credit Extensions; provided, further, that,
Borrower may make telephonic requests for Loans so long as a duly completed
written and executed Borrowing Request is received prior to the times set forth
above. Each Borrowing Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:
(a)    the aggregate amount of such borrowing;
(b)    whether such borrowing is to be for ABR Loans or Eurodollar Loans;
(c)    in the case of Eurodollar Loans, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(d)    the location and number of Borrower’s account to which funds are to be
disbursed; and
(e)    in the case of the initial Borrowing Request, that the conditions set
forth in Sections 4.02 and 4.03 have been satisfied as of the date of the notice
and in the case of any other Borrowing Request, that the conditions set forth in
Section 4.03 have been satisfied as of the date of the notice.
If no election as to the Type of Loans is specified, then the requested
borrowing shall be for ABR Loans. Promptly following receipt of a Borrowing
Request in accordance with this Section 2.03, Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing, which amount shall not exceed such
Lender’s Commitments.
Section 2.04    Evidence of Debt; Repayment of Loans.
(a)    Promise to Repay. The Borrower shall repay to the Administrative Agent
for the ratable account of the Lenders (A) on the last Business Day of each
March, June, September and December, commencing with the first full fiscal
quarter after the Closing Date, an aggregate principal amount equal to



- 53-
38669945_32

--------------------------------------------------------------------------------


0.25% of the aggregate initial principal amount of all Loans (which installment
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.10) and (B) on the
Maturity Date for any Class of Loans, the aggregate principal amount of all
Loans of such Class outstanding on such date.
(b)    The amount of any such payment set forth in clause (a) above shall be
adjusted to account for the addition of any Incremental Loans, Extended Loans or
Refinancing Loans to contemplate (i) the reduction in the aggregate principal
amount of any Loans that were paid down in connection with the incurrence of
such Incremental Loans, Extended Loans or Refinancing Loans, and (ii) any
increase to payments to the extent and as required pursuant to the terms of any
applicable Incremental Amendment, Extension Amendment or Refinancing Amendment.
(c)    Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement. Administrative Agent shall
maintain records including (i) the amount of each Loan made hereunder, the Type
and Class thereof and the Interest Period applicable thereto; (ii) the amount of
any principal or interest due and payable or to become due and payable from
Borrower to each Lender hereunder; and (iii) the amount of any sum received by
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof. The entries made in the records maintained by Administrative
Agent and each Lender pursuant to this paragraph shall be prima facie evidence
of the existence and amounts of the obligations therein recorded; provided that
the failure of any Lender or Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligations of Borrower to
repay the Loans in accordance with their terms. In the event of any conflict
between the records maintained by any Lender and the records of Administrative
Agent in respect of such matters, the records of Administrative Agent shall
control in the absence of manifest error.
(d)    Promissory Notes. Any Lender by written notice to Borrower (with a copy
to Administrative Agent) may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
of Exhibit K, as the case may be. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein.
Section 2.05    Fees.
Borrower agrees to pay to Administrative Agent, for its own account, the
administrative fees payable in the amounts and at the times separately agreed
upon between Borrower and Administrative Agent (the “Fees”).
Section 2.06    Interest on Loans.
(a)    ABR Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each ABR Borrowing, shall bear interest at a rate per annum equal to
the Alternate Base Rate plus the Applicable Margin in effect from time to time.
(b)    Eurodollar Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.



- 54-
38669945_32

--------------------------------------------------------------------------------


(c)    Default Rate. Notwithstanding the foregoing, if there is an Event of
Default pursuant to Section 8.01(a), Section 8.01(b), Section 8.01(g) or Section
8.01(h) that has occurred and is continuing, past due Obligations (or, in the
case of an Event of Default pursuant to Section 8.01(g) or Section 8.01(h), all
Obligations) shall, to the extent permitted by applicable law, bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of amounts constituting principal on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
2.06 or (ii) in the case of any other outstanding amount, 2% plus the rate
applicable to ABR Loans as provided in Section 2.06(a) (in either case, the
“Default Rate”).
(d)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBOR Rate shall be determined by
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.
Section 2.07    Termination of Commitments.
The Commitment of each Lender in respect of Initial Loans shall automatically
terminate upon the funding of the Initial Loans to be made by it on the Closing
Date. The Commitment of each Lender pursuant to an Incremental Commitment,
Refinancing Commitment or Extension Series shall be automatically and
permanently terminated upon the funding of Loans to be made by it on the date
set forth in the corresponding Incremental Amendment, Refinancing Amendment or
Extension Amendment.
Section 2.08    Interest Elections.
(a)    Generally. Each Borrowing initially shall be of the Type specified in the
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter,
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. Notwithstanding anything to the
contrary, Borrower shall not be entitled to request any conversion or
continuation that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any one time.
(b)    Interest Election Notice. To make an election pursuant to this Section,
Borrower shall deliver, by hand delivery or telecopier, a duly completed and
executed Interest Election Request to Administrative Agent not later than 11:00
a.m., New York City time, (i) three (3) Business Days before the proposed date
of conversion or continuation, in the case of Eurodollar Loans, and (ii) not
later than 11:00 a.m. New York City time, on the proposed date of conversion or
continuation, in the case of ABR Loans. Each Interest Election Request shall be
irrevocable. Each Interest Election Request shall specify the following
information



- 55-
38669945_32

--------------------------------------------------------------------------------


in compliance with Section 2.02:
(i)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(ii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iii)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
Promptly following receipt of an Interest Election Request, Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.
(c)    Automatic Conversion to ABR Borrowing.
(i)    If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, Administrative Agent or the Required Lenders may
require, by notice to Borrower, that (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
(ii)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
Section 2.09    Reserved.
Section 2.10    Optional and Mandatory Prepayments of Loans.
(a)    Optional Prepayments.
(iii)    Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, subject to the requirements of this
Section 2.10 without premium or penalty, except as set forth in Sections 2.10(e)
and 2.13; provided that each partial prepayment shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000 or, if less, the
outstanding principal amount of such Borrowing.
(iv)    Notwithstanding anything in any Loan Document to the contrary, so long
as (x) no Default or Event of Default has occurred and is continuing and (y) no
proceeds of loans under the ABL Facility are used for this purpose, the Borrower
may prepay the outstanding Loans (which shall, for the avoidance of doubt, be
automatically and permanently canceled immediately upon acquisition by the
Borrower) (or Holdings or any of its Subsidiaries may purchase such outstanding
Loans and immediately cancel them) on the following basis:
(A)    Any Company shall have the right to make a voluntary prepayment of Loans
at a



- 56-
38669945_32

--------------------------------------------------------------------------------


discount to par pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Loan Prepayment”), in each case made in accordance with this clause
(ii); provided that no Company shall initiate any action under this clause (ii)
in order to make a Discounted Loan Prepayment unless (I) at least ten (10)
Business Days shall have passed since the consummation of the most recent
Discounted Loan Prepayment as a result of a prepayment made by a Company on the
applicable Discounted Prepayment Effective Date; or (II) at least three (3)
Business Days shall have passed since the date the Company was notified that no
Lender was willing to accept any prepayment of any Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of any Company’s election not to accept any Solicited
Discounted Prepayment Offers.
(B)    (1) Subject to the proviso to subsection (A) above, any Company may from
time to time offer to make a Discounted Loan Prepayment by providing the Auction
Agent with five (5) Business Days’ notice in the form of a Specified Discount
Prepayment Notice; provided that (I) any such offer shall be made available, at
the sole discretion of the Company, to (x) each Lender and/or (y) each Lender
with respect to any Class of Loans on an individual tranche basis, (II) any such
offer shall specify the aggregate principal amount offered to be prepaid (the
“Specified Discount Prepayment Amount”) with respect to each applicable tranche,
the tranche or tranches of Loans subject to such offer and the specific
percentage discount to par (the “Specified Discount”) of such Loans to be
prepaid (it being understood that different Specified Discounts and/or Specified
Discount Prepayment Amounts may be offered with respect to different tranches of
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section), (III) the Specified Discount Prepayment
Amount shall be in an aggregate amount not less than $5,000,000 and whole
increments of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York time, on
the third Business Day after the date of delivery of such notice to such Lenders
(the “Specified Discount Prepayment Response Date”).
(2)    Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Loans at
the Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount and the tranches of such Lender’s Loans to be
prepaid at such offered discount. Each acceptance of a Discounted Loan
Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable. Any
Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.
(3)    If there is at least one Discount Prepayment Accepting Lender, the
relevant Company will make a prepayment of outstanding Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (2)
above; provided that, if the aggregate principal amount of Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with such Company and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction



- 57-
38669945_32

--------------------------------------------------------------------------------


Agent shall promptly, and in any case within three (3) Business Days following
the Specified Discount Prepayment Response Date, notify (I) the relevant Company
of the respective Lenders’ responses to such offer, the Discounted Prepayment
Effective Date and the aggregate principal amount of the Discounted Loan
Prepayment and the tranches to be prepaid, (II) each Lender of the Discounted
Prepayment Effective Date, and the aggregate principal amount and the tranches
of Loans to be prepaid at the Specified Discount on such date and (III) each
Discount Prepayment Accepting Lender of the Specified Discount Proration, if
any, and confirmation of the principal amount, tranche and Type of Loans of such
Lender to be prepaid at the Specified Discount on such date. Each determination
by the Auction Agent of the amounts stated in the foregoing notices to the
Company and such Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to the Company shall
be due and payable by such Company on the Discounted Prepayment Effective Date
in accordance with subsection (F) below (subject to subsection (J) below).
(A)    (1) Subject to the proviso to subsection (A) above, any Company may from
time to time solicit Discount Range Prepayment Offers by providing the Auction
Agent with five (5) Business Days’ notice in the form of a Discount Range
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of such Company, to (x) each Lender and/or (y) each Lender
with respect to any Class of Loans on an individual tranche basis, (II) any such
notice shall specify the maximum aggregate principal amount of the relevant
Loans (the “Discount Range Prepayment Amount”), the tranche or tranches of Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the principal amount of such Loans with respect to
each relevant tranche of Loans willing to be prepaid by such Company (it being
understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different tranches of Loans and, in such
event, each such offer will be treated as separate offer pursuant to the terms
of this Section), (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Discount Range Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such Discount
Range Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York time, on the third Business Day after the date of
delivery of such notice to such Lenders (the “Discount Range Prepayment Response
Date”). Each Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Loans of the applicable tranche or tranches and the maximum
aggregate principal amount and tranches of such Lender’s Loans (the “Submitted
Amount”) such Lender is willing to have prepaid at the Submitted Discount. Any
Lender whose Discount Range Prepayment Offer is not received by the Auction
Agent by the Discount Range Prepayment Response Date shall be deemed to have
declined to accept a Discounted Loan Prepayment of any of its Loans at any
discount to their par value within the Discount Range.
(1)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Company and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The relevant Company agrees to accept on
the Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the



- 58-
38669945_32

--------------------------------------------------------------------------------


smallest discount to par within the Discount Range being referred to as the
“Applicable Discount”) which yields a Discounted Loan Prepayment in an aggregate
principal amount equal to the lower of (I) the Discount Range Prepayment Amount
and (II) the sum of all Submitted Amounts. Each Lender that has submitted a
Discount Range Prepayment Offer to accept prepayment at a discount to par that
is larger than or equal to the Applicable Discount shall be deemed to have
irrevocably consented to prepayment of Loans equal to its Submitted Amount
(subject to any required proration pursuant to the following subsection (3)) at
the Applicable Discount (each such Lender, a “Participating Lender”).
(2)    If there is at least one Participating Lender, the relevant Company will
prepay the respective outstanding Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Company and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Company of the
respective Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount of
the Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender
of the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate principal amount and tranches of Loans to be prepaid at the Applicable
Discount on such date, (III) each Participating Lender of the aggregate
principal amount and tranches of such Lender to be prepaid at the Applicable
Discount on such date, and (IV) if applicable, each Identified Participating
Lender of the Discount Range Proration. Each determination by the Auction Agent
of the amounts stated in the foregoing notices to the relevant Company and
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Company shall be due and
payable by such Company on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).
(A)    (1) Subject to the proviso to subsection (A) above, any Company may from
time to time solicit Solicited Discounted Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company, to (x) each Lender and/or (y)
each Lender with respect to any Class of Loans on an individual tranche basis,
(II) any such notice shall specify the maximum aggregate amount of the Loans
(the “Solicited Discounted Prepayment Amount”) and the tranche or tranches of
Loans the Borrower is willing to prepay at a discount (it being understood that
different Solicited Discounted Prepayment Amounts may be offered with respect to
different tranches of Loans and, in such event, each such offer will be treated
as separate offer pursuant to the terms of this Section), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by the Borrower shall remain outstanding through the Solicited
Discounted Prepayment Response Date. The Auction Agent will promptly provide
each Appropriate Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York time on the third Business Day after the date of delivery of
such notice to such Lenders (the “Solicited Discounted Prepayment Response
Date”). Each Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance



- 59-
38669945_32

--------------------------------------------------------------------------------


Date, and (z) specify both a discount to par (the “Offered Discount”) at which
such Lender is willing to allow prepayment of its then outstanding Loan and the
maximum aggregate principal amount and tranches of such Loans (the “Offered
Amount”) such Lender is willing to have prepaid at the Offered Discount. Any
Lender whose Solicited Discounted Prepayment Offer is not received by the
Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Loans at any discount.
(1)    The Auction Agent shall promptly provide the relevant Company with a copy
of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company shall review all
such Solicited Discounted Prepayment Offers and select the smallest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Company (the “Acceptable
Discount”), if any. If the Company elects to accept any Offered Discount as the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third Business Day after
the date of receipt by such Company from the Auction Agent of a copy of all
Solicited Discounted Prepayment Offers pursuant to the first sentence of this
subsection (2) (the “Acceptance Date”), the Company shall submit an Acceptance
and Prepayment Notice to the Auction Agent setting forth the Acceptable
Discount. If the Auction Agent shall fail to receive an Acceptance and
Prepayment Notice from the Company by the Acceptance Date, such Company shall be
deemed to have rejected all Solicited Discounted Prepayment Offers.
(2)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with such Company and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Loans
(the “Acceptable Prepayment Amount”) to be prepaid by the relevant Company at
the Acceptable Discount in accordance with this (ii)(D). If the Company elects
to accept any Acceptable Discount, then the Company agrees to accept all
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, in the order from largest Offered
Discount to smallest Offered Discount, up to and including the Acceptable
Discount. Each Lender that has submitted a Solicited Discounted Prepayment Offer
with an Offered Discount that is greater than or equal to the Acceptable
Discount shall be deemed to have irrevocably consented to prepayment of Loans
equal to its Offered Amount (subject to any required pro-rata reduction pursuant
to the following sentence) at the Acceptable Discount (each such Lender, a
“Qualifying Lender”). The Company will prepay outstanding Loans pursuant to this
subsection (D) to each Qualifying Lender in the aggregate principal amount and
of the tranches specified in such Lender’s Solicited Discounted Prepayment Offer
at the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Loans for those Qualifying Lenders
whose Offered Discount is greater than or equal to the Acceptable Discount (the
“Identified Qualifying Lenders”) shall be made pro rata among the Identified
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Qualifying Lender and the Auction Agent (in consultation with such Company and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Solicited Discount
Proration”). On or prior to the Discounted Prepayment Determination Date, the
Auction Agent shall promptly notify (I) the relevant Company of the Discounted
Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Loans and the tranches to be prepaid to be
prepaid



- 60-
38669945_32

--------------------------------------------------------------------------------


at the Applicable Discount on such date, (III) each Qualifying Lender of the
aggregate principal amount and the tranches of such Lender to be prepaid at the
Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to such Company and
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to such Company shall be due and
payable by such Company on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).
(A)    In connection with any Discounted Loan Prepayment, the Company and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Loan Prepayment, the payment of customary fees and expenses
from a Company in connection therewith.
(B)    If any Loan is prepaid in accordance with paragraphs (B) through (D)
above, a Company shall prepay such Loans on the Discounted Prepayment Effective
Date. The relevant Company shall make such prepayment to the Administrative
Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. (New York time) on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining principal installments of the
relevant tranche of Loans on a pro-rata basis across such installments. The
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Loans pursuant to
this (ii) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, and shall be
applied to the relevant Loans of such Lenders in accordance with their
respective Pro Rata Share. The aggregate principal amount of the tranches and
installments of the relevant Loans outstanding shall be deemed reduced by the
full par value of the aggregate principal amount of the tranches of Loans
prepaid on the Discounted Prepayment Effective Date in any Discounted Loan
Prepayment. In connection with each prepayment pursuant to this (ii), the
relevant Company shall make a representation to the Lenders that it does not
possess material non-public information with respect to Holdings and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Lenders generally (other than Lenders who elect not to receive such
information).
(C)    To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this (ii), established by the Auction Agent acting in its
reasonable discretion and as reasonably agreed by the Borrower.
(D)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.10(a)(ii), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.
(E)    Each of the Companies and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this (ii) by itself or
through any Affiliate of the Auction Agent and expressly consents to any such
delegation of duties by the Auction Agent to such Affiliate and the performance
of such delegated duties by such Affiliate. The exculpatory provisions pursuant
to this Agreement shall apply to each Affiliate of the Auction Agent and its
respective activities in connection with any Discounted Loan Prepayment provided
for in this (ii) as well as activities of the Auction Agent.



- 61-
38669945_32

--------------------------------------------------------------------------------


(F)    Each Company shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company to make any prepayment to a
Lender, as applicable, pursuant to this (ii) shall not constitute a Default or
Event of Default under Section 8.01 or otherwise).
(b)    Mandatory Prepayments.
(i)    Within five (5) Business Days after financial statements have been
delivered pursuant to Section 5.01(a) and the related Compliance Certificate has
been delivered pursuant to Section 5.01(c)(ii), the Borrower shall prepay an
aggregate principal amount of Loans equal to (A) 50% (such percentage as it may
be reduced as described below, the “ECF Percentage”) of Excess Cash Flow, if
any, for the fiscal year covered by such financial statements (commencing with
the fiscal year ended December 31, 2014) minus (B) the sum of (i) all voluntary
prepayments of Loans, Incremental Equivalent Debt and Refinancing Equivalent
Debt that is secured on a pari passu basis with the Obligations under the
Initial Loans during such fiscal year pursuant to Section 2.10(a) and (ii) all
voluntary prepayments of loans under the ABL Facility or any other revolving
credit facilities during such fiscal year to the extent accompanied by a
corresponding permanent reduction in the commitments under the ABL Facility or
such other revolving credit facilities, as applicable, in the case of each of
the immediately preceding clauses (i) and (ii) to the extent such prepayments
are made with Internally Generated Cash; provided that (x) the ECF Percentage
shall be 25% if the Total Net Leverage Ratio as of the last day of the fiscal
year covered by such financial statements was less than or equal to 3.25 to 1.00
and greater than 2.75 to 1.00 and (y) the ECF Percentage shall be 0% if the
Total Net Leverage Ratio as of the last day of the fiscal year covered by such
financial statements was less than or equal to 2.75 to 1.00.
(ii)    Not later than five Business Days following the receipt of any Net Cash
Proceeds of any Asset Sale or any Casualty Event by Holdings or any of its
Subsidiaries, Borrower shall make prepayments in accordance with Sections
2.10(c) and (d) in an aggregate amount equal to 100% of such Net Cash Proceeds;
provided that:
(1)    notwithstanding the foregoing, such proceeds shall not be required to be
so applied on such date to the extent that the Borrower shall use all or any
portion of such proceeds to acquire, maintain, develop, construct, improve,
upgrade or repair assets useful in the business of the Borrower or its
Subsidiaries or to make Permitted Acquisitions (or any subsequent Investment
made in a Person, division or line of business previously acquired) within
(x) twelve (12) months following the date of receipt of any such Net Cash
Proceeds of such Asset Sale or Casualty Event or (y) if the Borrower enters into
a legally binding commitment to so use such Net Cash Proceeds within twelve (12)
months following receipt thereof, within eighteen (18) months following receipt
thereof; provided that if all or any portion of such Net Cash Proceeds is not so
used within such 12 or 18 month period, such unused portion shall be applied on
the last day of such period as a mandatory prepayment as provided in this
Section 2.10(b)(ii);
(2)    no such prepayment shall be required under this Section 2.10(b)(ii) with
respect to any Asset Sales permitted by Section 6.06(a), (c), (d), (e), (f),
(g), (h), (i), (j), (l), (m), (n), (o) or (p);
(3)    so long as the ABL Facility is in effect, no such prepayment shall be
required under



- 62-
38669945_32

--------------------------------------------------------------------------------


this Section 2.10(b)(ii) with respect to any disposition of ABL Priority
Collateral (as defined in the ABL Intercreditor Agreement) to the extent the Net
Cash Proceeds thereof are required to be and are actually applied to repay loans
under the ABL Credit Agreement (and resulting in a permanent reduction in
commitments thereunder) in accordance with the terms thereof; and
(4)    If at the time that any such prepayment would be required pursuant to
clause (ii) hereof, the Borrower (or any Subsidiary) is required to offer to
repurchase Permitted Pari Passu Secured Refinancing Debt (or any Permitted
Refinancing thereof that is secured on a pari passu basis with the Obligations
under Loans required to be secured on a pari passu basis) pursuant to the terms
of the documentation governing such Indebtedness with the net proceeds of such
Asset Sale or Casualty Event (such Permitted Pari Passu Secured Refinancing Debt
(or Permitted Refinancing thereof) required to be offered to be so repurchased,
“Other Applicable Indebtedness”), then the Borrower may apply such Net Cash
Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Loans and Other Applicable Indebtedness at
such time; provided that the portion of such net proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such net proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such net proceeds shall be
allocated to the Loans in accordance with the terms hereof) to the prepayment of
the Loans and to the repurchase or prepayment of Other Applicable Indebtedness,
and the amount of prepayment of the Loans that would have otherwise been
required pursuant to this Section 2.10(b)(ii) shall be reduced accordingly;
provided, further, that to the extent the holders of Other Applicable
Indebtedness decline to have such indebtedness repurchased or prepaid, the
declined amount shall promptly (and in any event within ten (10) Business Days
after the date of such rejection) be applied to prepay the Loans in accordance
with the terms hereof.
(iii)    If the Borrower or any Subsidiary Guarantor receives Net Cash Proceeds
as a result of any incurrence or issuance of any Indebtedness after the Closing
Date, other than any Permitted Debt (other than any Refinancing Loans), the
Borrower shall cause to be prepaid an aggregate principal amount of Loans in an
amount equal to 100% of all such Net Cash Proceeds on or prior to the date which
is five (5) Business Days after the receipt by the Parent or such Subsidiary
Guarantor of such Net Cash Proceeds.
(c)    Application of Prepayments.
(i)    Optional prepayments of any Class of Loans permitted pursuant to (a)
shall be applied (a) ratably among the Loans and (b) to the remaining scheduled
installments of principal thereof as directed by the Borrower.
(ii)    Mandatory prepayments of any Class of Loans permitted pursuant to
Section 2.10(b) shall be applied on a pro rata basis to the Loans and to the
remaining scheduled installments of principal thereof in direct order of
maturity.
(d)    Notice of Prepayment. Borrower shall notify Administrative Agent by
written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable;
provided that a notice of prepayment delivered by Borrower may state that such
notice is conditioned upon the effectiveness of another credit facility or the
closing of a securities offering, in which case such notice may be revoked by
Borrower (by notice to



- 63-
38669945_32

--------------------------------------------------------------------------------


Administrative Agent on or prior to the specified prepayment date) if such
condition is not satisfied. Each such notice shall specify the prepayment date,
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment. Promptly following receipt of any such notice,
Administrative Agent shall advise the Lenders of the contents thereof and of
such Lender’s pro rata share of the prepayment. Each Term Lender may reject all
or a portion of its pro rata share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Loans required to be made pursuant to (b)
by providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Borrower no later than 5:00 p.m. one Business Day after the date
of such Lender’s receipt of notice from the Administrative Agent regarding such
prepayment. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Loans to be rejected by such
Lender. If a Lender fails to deliver a Rejection Notice to the Administrative
Agent within the time frame specified above or such Rejection Notice fails to
specify the principal amount of the Loans to be rejected, any such failure will
be deemed an acceptance of the total amount of such mandatory prepayment of
Loans. Any Declined Proceeds shall be offered to the Lenders not so declining
such prepayment on a pro rata basis in accordance with the amounts of the Loans
of such Lender (with such non-declining Lenders having the right to decline any
prepayment with Declined Proceeds at the time and in the manner specified by the
Administrative Agent). To the extent such non-declining Lenders elect to decline
their pro rata share of such Declined Proceeds, any Declined Proceeds remaining
thereafter shall be retained by the Borrower (such remaining Declined Proceeds,
the “Borrower Retained Prepayment Amounts”). Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.06.
(e)    Call Protection. In the event that, on or prior to the date that is six
(6) months after the Effective Date, the Borrower (x) prepays, refinances,
substitutes or replaces any Loans pursuant to a Repricing Transaction
(including, for avoidance of doubt, any prepayment made pursuant to Section
2.10(b)(iii) that constitutes a Repricing Transaction), or (y) effects any
amendment of this Agreement resulting in a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders, (I) in the case of clause (x), a prepayment premium of 1.00%
of the aggregate principal amount of the Loans so prepaid, refinanced,
substituted or replaced and (II) in the case of clause (y), a fee equal to 1.00%
of the aggregate principal amount of the applicable Loans outstanding
immediately prior to such amendment; provided that no such premium or fee shall
apply in the case of any prepayment, refinancings, substitution or replacement
of any Loans in connection with any Change in Control or Permitted Acquisition.
Such amounts shall be due and payable on the date of effectiveness of such
Repricing Transaction.
(f)    Notwithstanding any other provisions of this Section 2.10, (i) to the
extent that any of or all the Net Cash Proceeds of any Asset Sale by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.10(b)
(“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”) or Excess Cash Flow attributable
to Foreign Subsidiaries are prohibited or delayed by applicable local law from
being repatriated to the United States, the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Loans
at the times provided in Sections 2.10(b)(i) and (b)(ii) but may be retained by
the applicable Foreign Subsidiary so long, but only so long, as the applicable
local law will not permit repatriation to the United States (the Borrower hereby
agreeing to use commercially reasonable efforts to cause the applicable Foreign
Subsidiary to promptly take all actions reasonably required by the applicable
local law to permit such repatriation), and once such repatriation of any of
such affected Net Cash Proceeds or Excess Cash Flow is permitted under the
applicable local law, such repatriation will be promptly effected and an amount
equal to such repatriated Net Cash Proceeds or Excess Cash Flow will be promptly
(and in any event not later than five Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result
thereof)



- 64-
38669945_32

--------------------------------------------------------------------------------


to the repayment of the Loans pursuant to Section 2.10(b)(i) and (b)(ii) to the
extent provided herein and (ii) to the extent that the Borrower has determined
in good faith that repatriation of any of or all the Net Cash Proceeds of any
Foreign Disposition or any Foreign Casualty Event or Excess Cash Flow
attributable to Foreign Subsidiaries would have material adverse tax
consequences (as determined in good faith by the Borrower) with respect to such
Net Cash Proceeds or Excess Cash Flow, such Net Cash Proceeds or Excess Cash
Flow so affected will not be required to be applied to repay Loans at the times
provided in Section 2.10(b)(i) and (b)(ii) but may be retained by the applicable
Foreign Subsidiary.
Section 2.11    Alternate Rate of Interest.
If prior to the commencement of any Interest Period for a Eurodollar Borrowing:
(a)    Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or
(b)    Administrative Agent determines or is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
then Administrative Agent shall give written notice thereof to Borrower and the
Lenders as promptly as practicable thereafter and, until Administrative Agent
notifies Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Eurodollar Borrowing requested to be made on the
first day of such Interest Period shall be made as a Market Disruption Loan,
(ii) any Borrowing that were to have been converted on the first day of such
Interest Period to a Eurodollar Borrowing shall be continued as a Market
Disruption Loan and (iii) any outstanding Eurodollar Borrowing shall be
converted, on the last day of the then-current Interest Period, to a Market
Disruption Loan.
Section 2.12    Yield Protection.
(a)    Increased Costs Generally. If any Change in Law shall:
(iii)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in, by
any Lender (except any reserve requirement reflected in the Adjusted LIBOR
Rate);
(iv)    subject any Recipient to any tax of any kind whatsoever with respect to
this Agreement, any Loan made by it, or change the basis of taxation of payments
to such Lender in respect thereof (except for Indemnified Taxes or Other Taxes
indemnifiable under Section 2.15 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender); or
(v)    impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Recipient of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Recipient hereunder (whether of principal, interest or any
other amount), then, upon request of such Recipient, Borrower will pay to such
Recipient, such additional amount or amounts as will compensate such Recipient,
for such additional costs incurred or reduction suffered.



- 65-
38669945_32

--------------------------------------------------------------------------------


(b)    Capital Requirements. If any Lender determines (in good faith, but in its
sole absolute discretion) that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender, to a level below that which such Lender
or such Lender’s holding company would have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.12 and delivered to Borrower shall be conclusive absent manifest
error. Borrower shall pay such Lender, as the case may be, the amount shown as
due on any such certificate within 14 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender, as the case may be, notifies Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
Section 2.13    Breakage Payments.
In the event of (a) the payment or prepayment, whether optional or mandatory, of
any principal of any Eurodollar Loan earlier than the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan earlier than the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto or
(d) the assignment of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto as a result of a request by Borrower pursuant
to Section 2.16(b), then, in any such event, Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.13 shall be delivered to Borrower (with a copy to Administrative
Agent) and shall be conclusive and binding absent manifest error. Borrower shall
pay such Lender the amount shown as due on any such certificate within 5 days
after receipt thereof.



- 66-
38669945_32

--------------------------------------------------------------------------------


Section 2.14    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    Payments Generally. Borrower shall make each payment required to be made
by it hereunder or under any other Loan Document (whether of principal, interest
or fees or of amounts payable under Section 2.12, Section 2.13, Section 2.15 or
Section 10.03, or otherwise) on or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff, deduction or counterclaim.
Any amounts received after such time on any date may, in the discretion of
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to Administrative Agent at its offices at New York, NY, except
that payments pursuant to Section 2.12, Section 2.13, Section 2.15 and Section
10.03 shall be made directly to the persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the persons specified therein.
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, unless specified otherwise, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document shall be made in dollars,
except as expressly specified otherwise.
(b)    Pro Rata Treatment.
Each payment by Borrower of interest in respect of the Loans shall be applied to
the amounts of such obligations owing to the Lenders pro rata according to the
respective amounts then due and owing to the Lenders.
(c)    Insufficient Funds. If at any time insufficient funds are received by and
available to Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties. It is understood that the
foregoing does not apply to any adequate protection payments under any federal,
state or foreign bankruptcy, insolvency, receivership or similar proceeding, and
that Administrative Agent may, subject to any applicable federal, state or
foreign bankruptcy, insolvency, receivership or similar orders, distribute any
adequate protection payments it receives on behalf of the Lenders to the Lenders
in its sole discretion (i.e., whether to pay the earliest accrued interest, all
accrued interest on a pro rata basis or otherwise).
(d)    Sharing of Set-Off. If, other than as expressly provided elsewhere herein
or required by court order, any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify Administrative Agent of such fact, and (b) purchase (for cash
at face value) participations in the Loans and such other obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and



- 67-
38669945_32

--------------------------------------------------------------------------------


(ii)    the provisions of this paragraph shall not be construed to apply to (x)
any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to Holdings or any Subsidiary thereof (as to
which the provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.
(e)    Borrower Default. Unless Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to Administrative
Agent for the account of the applicable Lenders hereunder that Borrower will not
make such payment, Administrative Agent may assume that Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if Borrower has not in fact made such payment, then each of the
Lenders, as the case may be, severally agrees to repay to Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to Administrative Agent, at the greater
of the Federal Funds Effective Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation.
Section 2.15    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the applicable withholding
agent shall be required by applicable Requirements of Law (as determined in the
good faith discretion of the applicable withholding agent) to deduct any Taxes
from such payments, then (i) in the case of Indemnified Taxes or Other Taxes,
the sum payable shall be increased by the Loan Parties as necessary so that
after all required deductions have been made (including deductions applicable to
additional sums payable under this Section) the applicable Recipient receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Requirements of
Law.
(b)    Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.
(c)    Indemnification by Borrower. Each Borrower shall indemnify, each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable by such Recipient, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that the provisions of this sentence
shall not require Borrower to indemnify against any interest or penalties that
result from the failure



- 68-
38669945_32

--------------------------------------------------------------------------------


by such Recipient to timely file any tax return relating to Indemnified Taxes. A
certificate setting forth in reasonable detail the amount of such payment or
liability delivered to Borrower by a Lender (with a copy to Administrative
Agent) or by Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.
(e)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of any withholding tax with respect to any payments hereunder or
under any other Loan Document shall, to the extent it is legally entitled to do
so, deliver to Borrower and to Administrative Agent, at the time or times
reasonably requested by Borrower or Administrative Agent, such properly
completed and executed documentation prescribed by applicable Requirements of
Law as will permit such payments to be made without withholding or at a reduced
rate of withholding. In addition, any Lender, if requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable Requirements of Law or reasonably requested by Borrower or
Administrative Agent as will enable Borrower or Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the above two sentences, in the case of any taxes that are not U.S. federal
withholding taxes, the completion, execution and submission of non-U.S. federal
forms shall not be required if in the Lender’s judgment such completion,
execution or submission would subject such Lender to any unreimbursed cost or
expense or would be disadvantageous to such Lender in any material respect, it
being understood that the provision of any information currently required by any
U.S. federal income tax form shall not be considered disadvantageous to the
position of the Lender.
Without limiting the generality of the foregoing, in the event that Borrower is
a U.S. Person;
(ii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
as required by applicable law or upon the request of Borrower or Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit P, or any other form approved by
Administrative Agent, to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder”



- 69-
38669945_32

--------------------------------------------------------------------------------


of any Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments in connection with the Loan Documents are effectively
connected with such Foreign Lender’s conduct of a U.S. trade or business and (y)
duly completed copies of Internal Revenue Service Form W-8BEN (or any successor
forms),
(4)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), Internal Revenue Service Form W-8IMY, accompanied by a
Form W-8ECI, W-8BEN, a certificate in substantially the form of Exhibit P, Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that, if the Foreign Lender is a partnership (and not a
participating Lender) and one or more beneficial owners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
certificate, in substantially the form of Exhibit P, on behalf of such
beneficial owner(s), or
(5)    any other form prescribed by applicable Requirements of Law as a basis
for claiming exemption from or a reduction in United States federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrower and
Administrative Agent to determine the withholding or deduction required to be
made.
(iii)    Any Lender that is not a Foreign Lender shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as prescribed by
applicable law or upon the request of Borrower or Administrative Agent), duly
executed and properly completed copies of Internal Revenue Service Form W-9
certifying that it is not subject to backup withholding.
(iv)    Each Lender shall, from time to time after the initial delivery by such
Lender of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered obsolete or inaccurate, promptly (1) deliver to Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
Borrower of its inability to deliver any such forms, certificates or other
evidence.
(v)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.



- 70-
38669945_32

--------------------------------------------------------------------------------


(vi)    The Administrative Agent shall provide to the Borrower two duly-signed,
properly completed copies of the documentation prescribed in clause (i) or (ii)
below, as applicable (together with all required attachments thereto): (i) IRS
Form W-9 or any successor thereto, or (ii) (A) IRS Form W-8ECI or any successor
thereto, and (B) with respect to payments received on account of any Lender, a
U.S. branch withholding certificate on IRS Form W-8IMY or any successor thereto
evidencing its agreement with the Borrower to be treated as a U.S. Person for
U.S. federal withholding purposes. At any time thereafter, the Administrative
Agent shall provide updated documentation previously provided (or a successor
form thereto) when any documentation previously delivered has expired or become
obsolete or invalid or otherwise upon the reasonable request of the Borrower.
(f)    Treatment of Certain Refunds. If Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section, it shall pay to the applicable Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of Administrative Agent or such Lender, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of Administrative Agent or such Lender, agrees to repay
the amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Administrative Agent
or such Lender or in the event Administrative Agent or such Lender is required
to repay such refund to such Governmental Authority. This paragraph shall not be
construed to require Administrative Agent or any Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other person. Notwithstanding anything to the
contrary, in no event will Administrative Agent or any Lender be required to pay
any amount to a Loan Party the payment of which would place Administrative Agent
or such Lender in a less favorable net after-tax position than Administrative
Agent or such Lender would have been in if the Indemnified Taxes or Other Taxes
giving rise to such refund had never been imposed in the first instance.
(g)    Mitigation. Each Lender agrees that, upon the occurrence of any event
giving rise to the operation of Section 2.15(a) or (c) with respect to such
Lender it will, if requested by Borrower, use commercially reasonable efforts
(subject to legal and regulatory restrictions) to mitigate the effect of any
such event, including by designating another lending office for any Loan
affected by such event and by completing and delivering or filing any tax
related forms which would reduce or eliminate any amount of Indemnified Taxes or
Other Taxes required to be deducted or withheld or paid by Borrower; provided
that such efforts are made at Borrower’s expense and on terms that, in the
reasonable judgment of such Lender, cause such Lender and its lending office(s)
to suffer no economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section 2.15(g) shall affect or postpone any of the
Obligations of Borrower or the rights of such Lender pursuant to Section 2.15(a)
or (c).
(h)    Reserved.
(i)    Timely Notification. With respect to a claim by a Recipient for
indemnification or payment of additional amounts pursuant to this Section 2.15,
the Borrower shall not be required to compensate such Recipient for any amount
incurred more than one hundred eighty (180) days prior to the date that such
person notifies the Borrower of the event that gives rise to such claim;
provided that, if the circumstance giving rise to such claim is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.



- 71-
38669945_32

--------------------------------------------------------------------------------


Section 2.16    Mitigation Obligations; Replacement of Lenders.
Designation of a Different Lending Office. If any Lender requests compensation
under Section 2.12, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.12, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. A certificate setting forth
such costs and expenses submitted by such Lender to Borrower shall be conclusive
absent manifest error.
(a)    Replacement of Lenders. If any Lender requests compensation under Section
2.12, or if Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.15, or if Borrower exercises its replacement rights under Section 10.02(d),
then Borrower may, at its sole expense and effort, upon notice to such Lender
and Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.04), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i)    Borrower shall have paid to Administrative Agent the processing and
recordation fee specified in Section 10.04(b);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.13), from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter; and
(iv)    such assignment does not conflict with applicable Requirements of Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
Each Lender agrees that, if Borrower elects to replace such Lender in accordance
with this Section 2.16(b), it shall promptly execute and deliver to
Administrative Agent an Assignment and Assumption to evidence the assignment and
shall deliver to Administrative Agent any Note (if Notes have been issued in
respect of such Lender’s Loans) subject to such Assignment and Assumption;
provided that the failure of any such Lender to execute an Assignment and
Assumption shall not render such assignment invalid and such assignment shall be
recorded in the Register.
Section 2.17    Incremental Credit Extensions.
(a)    Incremental Commitments. The Borrower may at any time or from time to
time after the



- 72-
38669945_32

--------------------------------------------------------------------------------


Closing Date, by notice to the Administrative Agent (an “Incremental Loan
Request”), request (A) one or more new commitments which may be of the same
Class as any outstanding Loans (a “Loan Increase”) or a new Class of term loans
(collectively with any Loan Increase, the “Incremental Commitments”), whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders.
(b)    Incremental Loans. Any Incremental Loans (other than Loan Increases) made
on an Incremental Facility Closing Date shall be designated a separate Class of
Incremental Loans, as applicable, for all purposes of this Agreement. On any
Incremental Facility Closing Date on which any Incremental Commitments of any
Class are effected (including through any Loan Increase), subject to the
satisfaction of the terms and conditions in this Section 2.17, (i) each
Incremental Lender of such Class shall make a Loan to the Borrower (an
“Incremental Loan”) in an amount equal to its Incremental Commitment of such
Class and (ii) each Incremental Lender of such Class shall become a Lender
hereunder with respect to the Incremental Commitment of such Class and the
Incremental Loans of such Class made pursuant thereto.
(c)    Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.17 shall set forth the requested amount and proposed
terms of the relevant Incremental Loans. Incremental Loans may be made, by any
existing Lender (but no existing Lender will have an obligation to make any
Incremental Commitment, nor will the Borrower have any obligation to approach
any existing Lender to provide any Incremental Commitment) or by any Additional
Lender (each such existing Lender or Additional Lender providing such Commitment
or Loan, an “Incremental Lender”); provided that (i) the Administrative Agent
shall have consented (not to be unreasonably withheld or delayed) to such
Additional Lender’s making such Incremental Loans to the extent such consent, if
any, would be required under Section 10.02(b) for an assignment of Loans, to
such Lender or Additional Lender, (ii) with respect to Incremental Commitments,
any Affiliated Lender providing an Incremental Commitment shall be subject to
the same restrictions set forth in Section 10.02(b) as they would otherwise be
subject to with respect to any purchase by or assignment to such Affiliated
Lender of Loans.
(d)    Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment shall be subject to the satisfaction on the date thereof
(the “Incremental Facility Closing Date”) of each of the following conditions,
together with any other conditions set forth in the Incremental Amendment:
(i)    after giving effect to such Incremental Commitments, the conditions of
Section 4.03 shall be satisfied (it being understood that all references to “the
date of such Credit Extension” or similar language in such Section 4.03 shall be
deemed to refer to the effective date of such Incremental Amendment); provided,
that, such Incremental Amendment may include a waiver by the Incremental Lenders
party thereto of the condition set forth in Section 4.03(a) and, in connection
with any Incremental Commitment, the primary purpose of which is to finance a
Permitted Acquisition or other acquisition that is a permitted Investment under
this Agreement, a waiver in full or in part of the conditions set forth in
Section 4.03(b) (other than any Event of Default under Section 8.01(a), (b), (g)
or (h)) and Section 4.03(c) (other than with respect to the Specified
Representations (conformed as reasonably necessary for such Permitted
Acquisition or such other acquisition to provide for certainty of funding in
connection with such transaction) which may only be waived with the consent of
the Required Lenders);
(ii)    (A) after giving Pro Forma Effect to both (x) the making of the
Incremental Loans under such Incremental Amendment and (y) any Specified
Transactions consummated in connection therewith, the Total Net Leverage Ratio
shall not exceed the Total Net Leverage Ratio (calculated,



- 73-
38669945_32

--------------------------------------------------------------------------------


without taking into account for cash netting purposes, any proceeds of
Incremental Loans retained by the Borrower) as of the Closing Date or (B)
alternatively if the condition set forth in clause (ii)(A) is not able to be
satisfied, the aggregate principal amount of Incremental Loans made in reliance
of this clause (B) (including the Incremental Loans made under such Incremental
Amendment) shall not exceed $40,000,000;
(iii)    Each Incremental Commitment shall be in an aggregate principal amount
that is not less than $5,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $5,000,000 if such amount represents
all remaining availability under the limit set forth in Section 2.17(b)); and
(iv)    to the extent reasonably requested by the Administrative Agent, receipt
by the Administrative Agent of (i) customary legal opinions, board resolutions
and officers’ certificates consistent with those delivered on the Effective Date
(conformed as appropriate) other than changes to such legal opinions resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Security Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Incremental
Lenders are provided with the benefit of the applicable Loan Documents.
(e)    Required Terms. The terms, provisions and documentation of the
Incremental Loans and Incremental Commitments of any Class shall be as agreed
between the Borrower and the applicable Incremental Lenders providing such
Incremental Commitments, and except as otherwise set forth herein, to the extent
not identical to any Class of Loans, each existing on the Incremental Facility
Closing Date, shall be consistent with clauses (i) and (ii) below, as
applicable, and otherwise reasonably satisfactory to the Administrative Agent.
In any event:
(i)    the Incremental Loans and Incremental Commitments:
(1)    (I) shall rank pari passu or junior in right of payment with the
Obligations under the Loans that are senior in right of payment, (II) shall not
be guaranteed by any person other than a Guarantor hereunder and (III) shall be
secured by the Collateral and shall rank pari passu or junior in right of
security with the Obligations under the Initial Loans (and, if applicable,
subject to a subordination agreement and/or the ABL Intercreditor Agreement (or,
alternatively, terms in the Incremental Amendment substantially similar to those
in such applicable agreement, as agreed by the Borrower and Administrative
Agent) or other lien subordination and intercreditor arrangement satisfactory to
the Borrower and the Administrative Agent),
(2)    as of the Incremental Facility Closing Date, shall not have a final
scheduled maturity date earlier than the Original Loan Maturity Date,
(3)    as of the Incremental Facility Closing Date, shall have a Weighted
Average Life to Maturity not shorter than the remaining Weighted Average Life to
Maturity of the then-existing Loans,
(4)     shall have an Applicable Margin and, subject to clauses (e)(i)(2) and
(e)(i)(3) above, an amortization schedule determined by the Borrower and the
applicable Incremental Lenders; provided the Applicable Margin for a Loan
Increase shall be the Applicable Margin for the Class being increased,



- 74-
38669945_32

--------------------------------------------------------------------------------


(5)    shall have fees determined by the Borrower and the applicable Incremental
Loan arranger(s), and
(6)    may participate on a pro rata basis or less than pro rata basis (but not
on a greater than pro rata basis (except in respect of any Refinanced Debt or
any voluntary prepayments of any Class of Loans with an earlier Maturity Date
than any other Classes of Loans)) in any voluntary or mandatory prepayments of
Loans hereunder.
(ii)    the All-In Yield applicable to the Incremental Loans shall be determined
by the Borrower and the applicable Incremental Lenders and shall be set forth in
each applicable Incremental Amendment; provided, however, that (A) with respect
to any Loans made under Incremental Commitments (to the extent pari passu in
right of payment and security with the Term B Loans), the All-In Yield
applicable to such Incremental Loans shall not be greater than the applicable
All-In Yield payable pursuant to the terms of this Agreement as amended through
the date of such calculation with respect to Loans existing at such time plus 50
basis points per annum unless the interest rate (together with, as provided in
the proviso below, the LIBOR Rate or Base Rate floor) with respect to such Loans
is increased so as to cause the then applicable All-In Yield under this
Agreement on such Loans to equal the All-In Yield then applicable to the
Incremental Loans minus 50 basis points; provided that any increase in All-In
Yield to any Loan due to the application or imposition of a LIBOR Rate or Base
Rate floor on any Incremental Loan shall be effected solely through an increase
in (or implementation of, as applicable) of a LIBOR or Base Rate floor
applicable to such Loan.
(f)    Incremental Amendment. Commitments in respect of Incremental Loans shall
become additional Commitments pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Incremental Lender providing such Commitments and
the Administrative Agent. The Incremental Amendment may, without the consent of
any other Loan Party, Agent or Lender, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.17, including amendments as deemed necessary by the
Administrative Agent in its reasonable judgment to effect any lien or payment
subordination and associated rights of the applicable Lenders to the extent any
Incremental Loans are to rank junior in right of security or payment or to
address technical issues relating to funding and payments. The Borrower will use
the proceeds of the Incremental Loans for any purpose not prohibited by this
Agreement.
(g)    Incremental Equivalent Debt. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time after the Closing Date,
issue, incur or otherwise obtain Indebtedness of the Borrower (and any
refinancing thereof) in respect of one or more series of senior or subordinated
notes (which may be unsecured or secured on a pari passu or junior lien basis
with the Obligations under the Initial Loans), in each case issued in a public
offering, Rule 144A or other private placement or bridge in lieu of the
foregoing, or senior or subordinated mezzanine Indebtedness (which may be in the
form of loans or notes and limited to being unsecured or secured solely on a
junior lien basis), in each case, that are issued or made in lieu of Incremental
Commitments (the “Incremental Equivalent Debt”); provided that (i) if such
Incremental Equivalent Debt is secured, the obligations in respect thereof shall
not be secured by any Lien on any asset of the Borrower or any Subsidiary
Guarantor other than any asset constituting Collateral and such Incremental
Equivalent Debt shall not be subject to any Guarantee by any Person other than
the Guarantors, (ii) if such Incremental Equivalent Debt is (x) secured on a
pari passu or junior basis with the Obligations under the Initial Loans, then
such Incremental Equivalent Debt shall be subject to the ABL Intercreditor
Agreement or (y) unsecured and subordinated to the Obligations, then such
Incremental Equivalent Debt shall be subject to a lien subordination and
intercreditor arrangement satisfactory to Borrower



- 75-
38669945_32

--------------------------------------------------------------------------------


and the Administrative Agent, (iii) such Incremental Equivalent Debt shall have
a final maturity date which is no earlier than ninety-one (91) days after the
Latest Maturity Date then existing or have a Weighted Average Life to Maturity
which is shorter than the Weighted Average Life to Maturity of the then existing
Loans, (iv) such Incremental Equivalent Debt shall not be subject to any
mandatory redemption or prepayment provisions or rights (except to the extent
any such mandatory redemption or prepayment is required to be applied first or
pro rata to the Loans and any first lien secured incremental notes required to
be secured on a first lien basis and except with respect to customary “AHYDO
catch-up payments”), (v) such Incremental Equivalent Debt shall not be required
to be on terms and pursuant to documentation consistent with the Loans or
reasonably satisfactory to the Administrative Agent, nor shall it be subject to
the conditions set forth in (e)(ii), (vi) except as otherwise set forth in this
clause (g), such Incremental Equivalent Debt shall have covenants and defaults
no more restrictive (excluding pricing and optional prepayment or redemption
terms), when taken as a whole, than those with respect to the Initial Loans
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date of the Loan) or such terms and conditions shall be current
market terms for such type of Incremental Equivalent Debt (as reasonably
determined in good faith by the Borrower), and (vii) no Event of Default (or, if
the proceeds of such Incremental Equivalent Debt are to be used in whole or in
part to fund an Investment or Permitted Acquisition, no Event of Default under
Sections 8.01(a), (b), (g) or (h)) shall have occurred and be continuing or
would exist immediately after giving effect to such incurrence.
Section 2.18    Refinancing Amendments.
Refinancing Commitments. The Borrower may at any time or from time to time after
the Closing Date, by notice to the Administrative Agent (a “Refinancing Loan
Request”), request a new Class of Loans (any such new Class, “Refinancing
Commitments”) established in exchange for, or to extend, renew, replace,
repurchase, retire or refinance, in whole or in part, existing Loans or
Commitments (with respect to a particular Refinancing Commitment or Refinancing
Loan, such existing Loans or Commitments, “Refinanced Debt”), whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders.
(a)    Refinancing Loans. Any Refinancing Loans made on a Refinancing Facility
Closing Date shall be designated a separate Class of Refinancing Loans for all
purposes of this Agreement. On any Refinancing Facility Closing Date on which
any Refinancing Commitments of any Class are effected, subject to the
satisfaction of the terms and conditions in this Section 2.18, each Refinancing
Lender of such Class shall make a Loan to the Borrower (a “Refinancing Loan”) in
an amount equal to its Refinancing Commitment of such Class.
(b)    Refinancing Loan Request. Each Refinancing Loan Request from the Borrower
pursuant to this Section 2.18 shall set forth the requested amount and proposed
terms of the relevant Refinancing Loans. Refinancing Loans may be made, by any
existing Lender (but no existing Lender will have an obligation to make any
Refinancing Commitment, nor will the Borrower have any obligation to approach
any existing Lender to provide any Refinancing Commitment) or by any Additional
Lender (each such existing Lender or Additional Lender providing such Commitment
or Loan, a, “Refinancing Lender”); provided that (i) the Administrative Agent
shall have consented (not to be unreasonably withheld or delayed) to such
Additional Lender’s making such Refinancing Loans to the extent such consent, if
any, would be required under Section 10.04 for an assignment of Loans to such
Lender or Additional Lender and (ii) with respect to Refinancing Commitments,
any Affiliated Lender providing a Refinancing Commitment shall be subject to the
same restrictions set forth in Section 10.04 as they would otherwise be subject
to with respect to any purchase by or assignment to such Affiliated Lender of
Loans.
(c)    Effectiveness of Refinancing Amendment. The effectiveness of any
Refinancing



- 76-
38669945_32

--------------------------------------------------------------------------------


Amendment, shall be subject to the satisfaction on the date thereof (a
“Refinancing Facility Closing Date”) of each of the following conditions,
together with any other conditions set forth in the Refinancing Amendment:
(v)    after giving effect to such Refinancing commitments, except as otherwise
agreed by the Refinancing Lenders, (x) the representations and warranties of
each Guarantor set forth in Article III and in each other Loan Document shall be
true and correct in all material respects on and as of the Refinancing Facility
Closing Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; provided, further, that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates, and (y) except as otherwise
agreed by the Refinancing Lenders, no Default shall exist or would result from
the Incremental Loan or from the application of the proceeds therefrom;
(vi)    each Refinancing Commitment shall be in an aggregate principal amount
that is not less than $10,000,000 and shall be in an increment of $5,000,000
(provided that such amount may be less than $10,000,000 and not in an increment
of $5,000,000 if such amount is equal to the entire outstanding principal amount
of Refinanced Debt that is in the form of Loans); and
(vii)    to the extent reasonably requested by the Administrative Agent, receipt
by the Administrative Agent of (i) customary legal opinions, board resolutions
and officers’ certificates consistent with those delivered on the Effective Date
(conformed as appropriate) other than changes to such legal opinions resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Security Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Refinancing
Lenders are provided with the benefit of the applicable Loan Documents.
(d)    Required Terms. The terms, provisions and documentation of the
Refinancing Loans of any Class shall be as agreed between the Borrower and the
applicable Refinancing Lenders providing such Refinancing Commitments, and
except as otherwise set forth herein, to the extent not identical to any Class
of Loans each existing on the Refinancing Facility Closing Date, shall be
consistent with clauses (i) and (ii) below, as applicable, and otherwise
reasonably satisfactory to the Administrative Agent. In any event:
(iii)    the Refinancing Term Loans:
(1)    as of the Refinancing Facility Closing Date, shall not have a final
scheduled maturity date earlier than the Maturity Date of the Refinanced Debt,
(2)    as of the Refinancing Facility Closing Date, shall not have a Weighted
Average Life to Maturity shorter than the remaining Weighted Average Life to
Maturity of the Refinanced Debt,
(3)     shall have an Applicable Margin and LIBOR Rate or Base Rate floor (if
any), and subject to clause (1) above, amortization determined by the Borrower
and the applicable Refinancing Lenders,
(4)    shall have fees determined by the Borrower and the applicable Refinancing
Loan arranger(s),
(5)    may participate on a pro rata basis or less than pro rata basis (but not
on a greater



- 77-
38669945_32

--------------------------------------------------------------------------------


than pro rata basis (except in respect of any Refinanced Debt, prepayments with
Borrower Retained Prepayment Amounts or any voluntary prepayments of any Class
of Loans with an earlier Maturity Date than any other Classes of Loans)) in any
voluntary or mandatory prepayments of Loans hereunder, or if junior in right of
security, shall be on a junior basis with respect thereto,
(6)    shall not have a greater principal amount than the principal amount of
the Refinanced Debt plus accrued interest, fees, premiums (if any) and penalties
thereon and reasonable fees, expenses, OID and upfront fees associated with the
refinancing, and
(7)    (I) shall rank pari passu or junior in right of payment with the
Obligations under the Initial Loans that are senior in right of payment and (II)
shall be secured by the Collateral and shall rank pari passu or junior in right
of security with the Obligations under the Initial Loans (and, if applicable,
subject to a subordination agreement and/or an intercreditor agreement (or,
alternatively, terms in the Refinancing Amendment substantially similar to those
in such applicable agreement, as agreed by the Borrower and Administrative
Agent) or other lien subordination and intercreditor arrangement satisfactory to
the Borrower and the Administrative Agent).
(e)    Refinancing Amendment. Commitments in respect of Refinancing Loans shall
become additional Commitments pursuant to an amendment (a “Refinancing
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Refinancing Lender providing such Commitments and
the Administrative Agent. The Refinancing Amendment may, without the consent of
any other Loan Party, Agent or Lender, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.18, including amendments as deemed necessary by the
Administrative Agent in its reasonable judgment to effect any lien or payment
subordination and associated rights of the applicable Lenders to the extent any
Refinancing Loans are to rank junior in right of security or payment or to
address technical issues relating to funding and payments. The Borrower will use
the proceeds of the Refinancing Loans to extend, renew, replace, repurchase,
retire or refinance, substantially concurrently, the applicable Refinanced Debt.
(f)    Refinancing Equivalent Debt.
(i)    In lieu of incurring any Refinancing Loans, the Borrower may, upon notice
to the Administrative Agent, at any time or from time to time after the Closing
Date issue, incur or otherwise obtain (A) secured Indebtedness in the form of
one or more series of senior secured notes (such notes, “Permitted Pari Passu
Secured Refinancing Debt”), (B) secured Indebtedness in the form of one or more
series of second lien (or other junior lien) secured notes or second lien (or
other junior lien) secured term loans (such notes or term loans, “Permitted
Junior Secured Refinancing Debt”) and (C) unsecured or subordinated Indebtedness
in the form of one or more series of unsecured or subordinated notes or term
loans (such notes or term loans, “Permitted Unsecured Refinancing Debt” and
together with Permitted Pari Passu Secured Refinancing Debt and Permitted Junior
Secured Refinancing Debt, and, in each case, any Permitted Refinancing thereof,
“Refinancing Equivalent Debt”), in each case, in exchange for, or to extend,
renew, replace, repurchase, retire or refinance, in whole or in part, any
existing Class of Loans (such Loans, “Refinanced Loans”).
(ii)    Any Refinancing Equivalent Debt:
(1)    (A) shall not have a Maturity Date prior to the date that is on or after
the Maturity Date of the Refinanced Loans, (B) if in the form of term loans,
shall not have a Weighted Average Life to Maturity shorter than the remaining
Weighted Average Life to Maturity of the Refinanced



- 78-
38669945_32

--------------------------------------------------------------------------------


Loans, (C) if in the form of notes, shall not have scheduled amortization or
payments of principal and not be subject to mandatory redemption, repurchase,
prepayment or sinking fund obligations (other than customary “AHYDO catch-up
payments”, offers to repurchase and prepayment events upon a change of control,
asset sale or event of loss and a customary acceleration right after an event of
default), in each case prior to the Maturity Date of the Refinanced Loans, (D)
shall not be guaranteed by Persons other than Guarantors, (E) if in the form of
subordinated Permitted Unsecured Refinancing Debt, shall be subject to a
subordination agreement to which a representative acting on behalf of the
holders of such Permitted Unsecured Refinancing Debt shall have become a party
or otherwise subject (or, alternatively, terms in the definitive documentation
for such Refinancing Equivalent Debt substantially similar to those in such
applicable agreement, as agreed by the Borrower and Administrative Agent);
provided that if such Permitted Unsecured Refinancing Debt is the initial
subordinated Permitted Unsecured Refinancing Debt incurred by the Borrower, then
Holdings, the Borrower, the Subsidiary Guarantors, the Administrative Agent and
a representative for such Permitted Unsecured Refinancing Debt shall have
executed and delivered a Subordination Agreement, (F) shall not have a greater
principal amount than the principal amount of the Refinanced Term Loans plus
accrued interest, fees, premiums (if any) and penalties thereon and reasonable
fees, expenses, OID and upfront fees associated with the refinancing and (G)
except as otherwise set forth in this clause (g)(ii), shall have terms and
conditions (other than with respect to pricing, fees, rate floors and optional
prepayment or redemption terms) substantially similar to, or (taken as a whole)
no more favorable (as reasonably determined by the Borrower) to the lenders or
holders providing such Refinancing Equivalent Debt, than those applicable to the
Refinanced Loans (except for covenants or other provisions applicable only to
periods after the Latest Maturity Date at the time of the issuance or incurrence
of such Refinancing Equivalent Debt) or such terms and conditions shall be
current market terms for such type of Refinancing Equivalent Debt (as reasonably
determined in good faith by the Borrower),
(2)    (A) if either Permitted Pari Passu Secured Refinancing Debt or Permitted
Junior Secured Refinancing Debt, shall be subject to security agreements
relating to such Refinancing Equivalent Debt that are substantially the same as
or more favorable to the Loan Parties than the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (B) if
Permitted Pari Passu Secured Refinancing Debt, (x) shall be secured by the
Collateral on a pari passu basis with the Obligations under the Initial Loans
and shall not be secured by any property or assets of Holdings, the Borrower or
of its Subsidiary other than the Collateral, and (y) shall be subject to an
intercreditor agreement to which a representative acting on behalf of the
holders of such Permitted Pari Passu Secured Refinancing Debt shall have become
a party or otherwise subject; provided that if such Permitted Pari Passu Secured
Refinancing Debt is the initial Permitted Pari Passu Secured Refinancing Debt
incurred by the Borrower, then Holdings, the Borrower, the Subsidiary
Guarantors, the Administrative Agent and a representative for such Permitted
Pari Passu Secured Refinancing Debt shall have executed and delivered an
intercreditor agreement and (C) if Permitted Junior Secured Refinancing Debt,
(x) shall be secured by the Collateral on a second priority (or other junior
priority) basis to the Liens securing the Obligations under the Initial Loans
and shall not be secured by any property or assets of Holdings, the Borrower or
any of its Subsidiaries other than the Collateral, and (y) shall be subject to
an intercreditor or subordination agreement to which a representative acting on
behalf of the holders of such Permitted Junior Secured Refinancing Debt shall
have become a party or otherwise subject, and
(3)    shall be incurred solely to repay, repurchase, retire or refinance
substantially concurrently the Refinanced Loans.



- 79-
38669945_32

--------------------------------------------------------------------------------


This Section 2.18 shall supersede any provisions in Section 2.14 or Section
10.02 to the contrary.
Section 2.19    Extension of Loans.
(a)    Extension of Loans. The Borrower may, at any time and from time to time
request that all or a portion of the Loans of a given Class (an “Existing Loan
Tranche”) be amended to extend the scheduled Maturity Date(s) with respect to
the Loans of such Existing Loan Tranche (any such Loans which have been so
amended, “Extended Loans”) and to provide for other terms consistent with this
Section 2.19. In order to establish any Extended Loans, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Loan Tranche) (each,
a “Loan Extension Request”) setting forth the proposed terms of the Extended
Loans to be established, which shall (x) be identical as offered to each Lender
under such Existing Loan Tranche (including as to the proposed interest rates
and fees payable, but excluding any arrangement, structuring or other similar
fees payable in connection therewith that are not generally shared with all
relevant Lenders) and offered pro rata to each Lender under such Existing Loan
Tranche and (y) be identical to the Loans under the Existing Loan Tranche from
which such Extended Term Loans are intended to be amended, except that: (i) all
or any of the scheduled amortization payments of principal of the Extended Loans
may be delayed to later dates than the scheduled amortization payments of
principal of the Loans of such Existing Loan Tranche, to the extent provided in
the applicable Extension Amendment; provided, however, that at no time shall
there be Classes of Extended Loans which have more than five (5) different
Maturity Dates; (ii) the All-In Yield with respect to the Extended Loans
(whether in the form of interest rate margin, upfront fees, original issue
discount or otherwise) may be different than the All-In Yield for the Loans of
such Existing Loan Tranche, in each case, to the extent provided in the
applicable Extension Amendment; (iii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Loans); and (iv)
Extended Loans may have call protection as may be agreed by the Borrower and the
Lenders thereof; provided, that no Extended Loans may be optionally prepaid
prior to the Maturity Date of the Initial Loans, unless such optional prepayment
is accompanied by a pro rata optional prepayment of the Initial Loans; provided,
however, that (A) no Event of Default shall have occurred and be continuing at
the time a Loan Extension Request is delivered to Lenders, (B) in no event shall
the Maturity Date of any Extended Loans of a given Loan Extension Series at the
time of establishment thereof be earlier than the Maturity Date of the Existing
Loan Tranche, (C) the Weighted Average Life to Maturity of any Extended Loans of
a given Extension Series at the time of establishment thereof shall be no
shorter than the remaining Weighted Average Life to Maturity of the Existing
Loan Tranche, (D) all documentation in respect of such Extension Amendment shall
be consistent with the foregoing and (E) any Extended Loans may participate on a
pro rata basis or less than or greater than a pro rata basis in any voluntary
repayments or prepayments of principal of Loans hereunder and on a pro rata
basis or less than a pro rata basis, in any mandatory repayments or prepayments
of Loans hereunder, in each case as specified in the respective Loan Extension
Request. Any Extended Loans amended pursuant to any Loan Extension Request shall
be designated a series (each, a “Loan Extension Series”) of Extended Loans for
all purposes of this Agreement; provided that any Extended Loans amended from an
Existing Loan Tranche may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Loan
Extension Series with respect to such Existing Loan Tranche (in which case
scheduled amortization with respect thereto shall be proportionately increased).
Each request for a Loan Extension Series of Extended Loans proposed to be
incurred under this Section 2.19 shall be in an aggregate principal amount that
is not less than $5,000,000 (it being understood that the actual principal
amount thereof provided by the applicable Lenders may be lower than such minimum
amount) and the Borrower may impose an Extension Minimum Condition with respect
to any Loan Extension Request, which may be waived by the Borrower in its sole
discretion.



- 80-
38669945_32

--------------------------------------------------------------------------------


(b)    Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days (or such shorter period as may be agreed
by the Administrative Agent) prior to the date on which Lenders under the
Existing Loan Tranche are requested to respond, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.19. No Lender shall have any obligation to agree to have any
of its Loans of any Existing Loan Tranche amended into Extended Loans pursuant
to any Extension Request. Any Lender holding a Loan under an Existing Loan
Tranche (each, an “Extending Lender”) wishing to have all or a portion of its
Loans under the Existing Loan Tranche subject to such Extension Request amended
into Extended Loans shall notify the Administrative Agent (each, an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Loans under the Existing Loan Tranche, which it has elected to
request be amended into Extended Loans (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Loans under the Existing Loan Tranche in respect
of which applicable Lenders shall have accepted the relevant Extension Request
exceeds the amount of Extended Loans requested to be extended pursuant to the
Extension Request, Loans subject to Extension Elections shall be amended to
Extended Loans on a pro rata basis (subject to rounding by the Administrative
Agent, which shall be conclusive) based on the aggregate principal amount of
Loans included in each such Extension Election.
(viii)    Extension Amendment. Extended Loans shall be established pursuant to
an amendment (each, a “Extension Amendment”) to this Agreement among the
Borrower, the Administrative Agent and each Extending Lender, providing an
Extended Loan thereunder, which shall be consistent with the provisions set
forth in Section 2.19(a) or (b) above, respectively (but which shall not require
the consent of any other Lender). The effectiveness of any Extension Amendment
shall be subject to the satisfaction on the date thereof (the “Extension
Facility Closing Date”) of each of the following conditions: (x) except as
otherwise agreed by the Extending Lenders, the representations and warranties of
each Guarantor set forth in Article III and in each other Loan Document shall be
true and correct in all material respects on and as of the Extension Facility
Closing Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; provided, further, that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates, (y) except as otherwise
agreed by the Extending Lenders, no Default shall exist or would result from the
Extended Loan or from the application of the proceeds therefrom and (z) to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Effective Date (conformed as
appropriate) other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Security Documents as may be reasonably requested
by the Administrative Agent in order to ensure that the Extended Loans are
provided with the benefit of the applicable Loan Documents. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Loans incurred pursuant thereto, (ii) modify the scheduled repayments set forth
in Section 2.04 with respect to any Existing Loan Tranche subject to an
Extension Election to reflect a reduction in the principal amount of the Loans
required to be paid thereunder in an amount equal to the aggregate principal
amount of the Extended Loans amended pursuant to the applicable Extension (with
such amount to



- 81-
38669945_32

--------------------------------------------------------------------------------


be applied ratably to reduce scheduled repayments of such Loans required
pursuant to Section 2.04), (iii) modify the prepayments set forth in Section
2.10 to reflect the existence of the Extended Loans and the application of
prepayments with respect thereto, (iv) address technical issues relating to
funding and payments and (v) effect such other amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.19, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.
(c)    No conversion of Loans pursuant to any Extension in accordance with this
Section 2.19 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.
Section 2.20    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then, for so long as such Lender is a Defaulting
Lender any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.14(d)
but excluding Section 2.16(b)) may, in lieu of being distributed to such
Defaulting Lender, be retained by Administrative Agent in a segregated
non-interest bearing account and, subject to any applicable Requirements of Law,
be applied at such time or times as may be determined by Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to
Administrative Agent hereunder, (ii) second, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by Administrative Agent, (iii)
third, if so determined by Administrative Agent and Borrower, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (iv) fourth, pro rata, to the payment of any
amounts owing to Borrower or the Lenders as a result of any judgment of a court
of competent jurisdiction obtained by Borrower or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (v) fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a prepayment of the principal amount of any Loans all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans owed to
any Defaulting Lender.


ARTICLE III    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to Administrative Agent and the Lenders at
the time of each Credit Extension that:
Section 3.01    Organization; Powers.
Each Company (a) is duly organized and validly existing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted and to own and lease its property and (c)
is qualified and in good standing (to the extent such concept is applicable in
the applicable jurisdiction) to do business in every jurisdiction where such
qualification is required; except in each case referred to in clause (a) (other
than with respect to the Borrower), (b) (other than with respect to the
Borrower) and (c), to the extent that the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.



- 82-
38669945_32

--------------------------------------------------------------------------------


Section 3.02    Authorization; Enforceability.
This Agreement and each other Loan Document to be entered into by each Loan
Party to which such person is a party, and the consummation of the Transactions,
are within such Loan Party’s powers and have been duly authorized by all
necessary action on the part of such Loan Party. This Agreement has been duly
executed and delivered, as of the Effective Date, by the Borrower and, as of the
Closing Date, each other Loan Party, and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ and secured parties’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
Section 3.03    No Conflicts.
Except as set forth on Schedule 3.03, the execution, delivery and performance by
each Loan Party of each Loan Document to which such person is a party, and the
consummation of the Transactions, (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or require any consent or approval under any indenture, agreement or other
instrument binding upon any Company or its property, except (i) such as have
been obtained or made and are in full force and effect, (ii) filings necessary
to perfect Liens created by the Loan Documents and (iii) consents, approvals,
registrations, filings, permits or actions the failure to obtain or perform
which could not reasonably be expected to result in a Material Adverse Effect,
(b) will not violate the Organizational Documents of any Company, (c) will not
violate any Requirement of Law, except to the extent any such violation that
could not reasonably be expected to result in a Material Adverse Effect, (d)
will not violate or result in a default under any indenture, agreement or other
instrument binding upon any Company or its property, or give rise to a right
thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (e) will not result in the
creation or imposition of any Lien on any property of any Company, except Liens
created by the Loan Documents and Permitted Liens.
Section 3.04    Financial Statements; Projections.
(a)    Historical Financial Statements. Borrower has heretofore delivered to the
Lenders the consolidated balance sheets and related statements of comprehensive
income, members’ equity and cash flows of the Borrower (i) as of and for the
fiscal year ended December 31, 2012, audited by and accompanied by the
unqualified opinion of Grant Thornton LLP, independent public accountants, and
(ii) as of and for the nine-month period ended September 30, 2013 and for the
comparable period of the preceding fiscal year, in each case, certified by a
Financial Officer. Such financial statements and all financial statements
delivered pursuant to Sections 5.01(a) and (b) have been prepared in accordance
with GAAP consistently applied throughout the periods covered thereby (except as
otherwise expressly noted therein and subject, in the case of any quarterly
financial statements, to changes resulting from normal year-end adjustments and
the absence of footnotes) and present fairly in all material respects the
financial condition and results of operations and cash flows of the Borrower as
of the dates and for the periods to which they relate.
(b)    No Liabilities. Except as set forth in the financial statements referred
to in Section 3.04(a), as of the Effective Date, there are no liabilities of any
Company of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which could reasonably be expected to result in a
Material Adverse Effect, and, as of the Closing Date after giving effect to the
Transactions, there is no existing condition, situation or set of circumstances
which could reasonably be expected to result in such a liability,



- 83-
38669945_32

--------------------------------------------------------------------------------


other than liabilities under the Loan Documents and the ABL Facility Documents.
Since December 31, 2012, there has been no event, change, circumstance or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect.
(c)    Forecasts. The projections furnished to the Administrative Agent pursuant
to Section 4.01(d) and all Projections delivered pursuant to Section 5.01(d)
have been prepared in good faith by Borrower and based on assumptions believed
by Borrower to reasonable at the time made, it being understood that projections
as to future events are not to be viewed as facts and actual results may vary
materially from such forecasts.
Section 3.05    Properties.
(f)    Generally. Each Company has good title to, or valid leasehold interests
in, all its property material to its business, free and clear of all Liens
except for, in the case of Collateral, Permitted Collateral Liens and, in the
case of all other material property, Permitted Liens and minor irregularities or
deficiencies in title that, individually or in the aggregate, do not interfere
with its ability to conduct its business as currently conducted or to utilize
such property for its intended purpose. The property of the Companies, taken as
a whole, (i) is in good operating order, condition and repair, except to the
extent that the failure to be in such condition could not reasonably be expected
to result in a Material Adverse Effect, and (ii) constitutes all the property
which is required for the business and operations of the Companies as presently
conducted.
(g)    Real Property. Schedules 8(a), 8(b) and 8(c) to the Perfection
Certificate dated the Effective Date contain a true and complete list of each
interest in Real Property (i) owned by any Company as of the Effective Date and
describes the type of interest therein held by such Company and whether such
owned Real Property is leased and if leased whether the underlying Lease
contains any option to purchase all or any portion of such Real Property or any
interest therein or contains any right of first refusal relating to any sale of
such Real Property or any portion thereof or interest therein and (ii) leased,
subleased or otherwise occupied or utilized by any Company, as lessee,
sublessee, franchisee or licensee, as of the Effective Date and describes the
type of interest therein held by such Company.
(h)    No Casualty Event. No Company has received any written notice of, nor has
any knowledge of, the occurrence or pendency of any Casualty Event affecting all
or any material portion of its property. No U.S. Mortgage encumbers improved
Real Property that is located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards within the meaning of the National Flood Insurance Act of 1968 unless
flood insurance available under such Act has been obtained in accordance with
Section 5.04.
Section 3.06    Intellectual Property.
(a)    Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, patent applications, trademarks, trade names, service marks,
copyrights, technology, trade secrets, proprietary information, domain names,
know-how and processes necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No claim has been asserted and
is pending by any person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, except for any such claim which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, nor
does any Loan Party know of any valid basis for any such claim. The use of such
Intellectual Property by each Loan Party does not infringe the rights of any
person, except for such claims and infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.



- 84-
38669945_32

--------------------------------------------------------------------------------


(b)    Registrations. Except pursuant to licenses and other user agreements
entered into by each Loan Party that are listed in Schedule 12(a) or 12(b) to
the Perfection Certificate, on and as of the Effective Date (i) each Loan Party
owns and possesses the right to use, and has done nothing to authorize or enable
any other person to use, any copyright, patent or trademark (as such terms are
defined in the Security Agreements) listed in Schedule 12(a) or 12(b) to the
Perfection Certificate and (ii) all registrations listed in Schedule 12(a) or
12(b) to the Perfection Certificate are valid and in full force and effect.
(c)    No Violations or Proceedings. To the Borrower’s knowledge, on and as of
the Effective Date, there is no material violation by others of any right of any
Loan Party with respect to any copyright, patent or trademark listed in Schedule
12(a) or 12(b) to the Perfection Certificate, pledged by it under the name of
such Loan Party except as may be set forth on Schedule 3.06(c).
Section 3.07    Equity Interests and Subsidiaries.
(d)    Equity Interests. Schedules 1(a) and 10(a) to the Perfection Certificate
dated the Effective Date set forth a list of (i) all the Subsidiaries of
Intermediate Holdings and their jurisdictions of organization as of the
Effective Date and (ii) the number of each class of its Equity Interests
authorized, and the number outstanding, on the Effective Date and the number of
shares covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights at the Effective Date. As of the Effective Date, all
Equity Interests of each Company are duly and validly issued and are fully paid
and non-assessable, and, other than the Equity Interests of Intermediate
Holdings and the general partner interests of Borrower, are owned by
Intermediate Holdings, directly or indirectly through Wholly Owned Subsidiaries.
All limited partner Equity Interests of Borrower are owned directly by
Intermediate Holdings. The general partner of Borrower is General Partner.
(e)    No Consent of Third Parties Required. Except with respect to consents
obtained by the Companies on or prior to the Closing Date (or, in the case of
any such pledge of Equity Interest occurring after the Closing Date, on or prior
to the date of such pledge), no consent of any person including any other
general or limited partner, any other member of a limited liability company, any
other shareholder or any other trust beneficiary is necessary in connection with
the creation, perfection or priority of the security interest of Collateral
Agent in any Equity Interests to be pledged on or after the Closing Date to
Collateral Agent for the benefit of the Secured Parties under the Security
Agreements or the exercise by Collateral Agent of the voting or other rights
provided for in the Security Agreements or the exercise of remedies in respect
thereof.
(f)    Organizational Chart. An accurate organizational chart, showing the
ownership structure of Holdings, Intermediate Holdings, Borrower and each
Subsidiary on the Effective Date, and after giving effect to the Transactions to
be consummated on the Effective Date, is set forth on Schedule 10(a) to the
Perfection Certificate dated the Effective Date.
Section 3.08    Litigation; Compliance with Laws.
There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority now pending or, to the knowledge of any Company,
threatened against or affecting any Company or any business, property or rights
of any Company that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. Except for matters covered by
Section 3.18, no Company or any of its property is in violation of, nor will the
continued operation of its property as currently conducted violate, any
Requirements of Law (including any zoning or building ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting any Company’s Real Property or is in default with respect to any
Requirement of Law, where such violation or default, individually or in the



- 85-
38669945_32

--------------------------------------------------------------------------------


aggregate, could reasonably be expected to result in a Material Adverse Effect.
Section 3.09    Reserved.
Section 3.10    Federal Reserve Regulations.
No Company is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of buying or carrying Margin Stock.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X.
Section 3.11    Investment Company Act.
No Company is an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.
Section 3.12    Reserved.
Section 3.13    Taxes.
Each Company has (a) timely filed or caused to be timely filed all federal Tax
Returns and all material state, local and foreign Tax Returns required to have
been filed by it and all such Tax Returns are true and correct in all material
respects, (b) duly and timely paid, collected or remitted or caused to be duly
and timely paid, collected or remitted all Taxes (whether or not shown on any
Tax Return) due and payable, collectible or remittable by it and all assessments
received by it, except Taxes (i) that are being contested in good faith by
appropriate proceedings and for which such Company has set aside on its books
adequate reserves in accordance with GAAP or (ii) which could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect and (c) satisfied all of its withholding tax obligations except for
failures that could not be reasonably expected to, individually or in the
aggregate, result in a Material Adverse Effect. Each Company has made adequate
provision in accordance with GAAP for all material Taxes not yet due and
payable. Each Company is unaware of any proposed or pending tax assessments,
deficiencies or audits that could be reasonably expected to, individually or in
the aggregate, result in a Material Adverse Effect.
Section 3.14    No Material Misstatements.
No information, report, financial statement, certificate, Borrowing Request,
exhibit or schedule furnished by or on behalf of any Company to Administrative
Agent or any Lender in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto, taken as a whole, contained or
contains any material misstatement of fact or omitted or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were or are made, not misleading as of the date
such information is dated or certified; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each Company represents only that it acted
in good faith and utilized assumptions believed by it to be reasonable at the
time of preparation and due care in the preparation of such information, report,
financial statement, exhibit or schedule; it being understood that such
projections may vary from actual results and that such variances may be
material.



- 86-
38669945_32

--------------------------------------------------------------------------------


Section 3.15    Labor Matters.
As of the Effective Date, there are no strikes, lockouts or slowdowns against
any Company pending or, to the knowledge of any Company, threatened. The hours
worked by and payments made to employees of any Company have not been in
violation of the Fair Labor Standards Act of 1938, as amended, or any other
applicable federal, state, local or foreign law dealing with such matters in any
manner which could reasonably be expected to result in a Material Adverse
Effect. All payments due from any Company, or for which any claim may be made
against any Company, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Company except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Company is bound.
Section 3.16    Solvency.
On the Closing Date, after giving effect to the Transactions, the Borrower and
its Subsidiaries, on a consolidated basis, are Solvent.
Section 3.17    Employee Benefit Plans.
(g)    Each Plan is in compliance in all respects with the applicable provisions
of ERISA and the Code and the regulations and published interpretations
thereunder, except as could not reasonably be expected to result in a Material
Adverse Effect or a liability in excess of $250,000 to any Company. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events, could reasonably be expected to result in
material liability of any Company or any of its ERISA Affiliates or the
imposition of a Lien on any of the property of any Company. The present value of
all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $250,000 the fair market value of the property
of all such underfunded Plans. Using actuarial assumptions and computation
methods consistent with subpart I of subtitle E of Title IV of ERISA, the
aggregate liabilities of each Company or its ERISA Affiliates to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan, could not
reasonably be expected to result in a Material Adverse Effect.
(h)    To the extent applicable, each Foreign Plan has been maintained in
compliance with its terms, with all applicable collective bargaining agreements
and other applicable written agreements between the Company party thereto and
such Company’s employees, and with the requirements of any and all applicable
Requirements of Law, except as could not reasonably be expected to result in a
Material Adverse Effect or a liability in excess of $250,000 to any Company. No
Foreign Plan, nor any related trust or other funding medium thereunder, is
subject to any pending or, to the knowledge of each Loan Party, threatened or
anticipated investigation, examination or other legal proceeding, initiated by
any Governmental Authority or by any other person (other than routine claims for
benefits) that could reasonably be expected to have a Material Adverse Effect
and, to the knowledge of each Loan Party, there exists no state of facts which
after notice or lapse of time or both would reasonably be expected to give rise
to any such investigation, examination or other legal proceeding. Where
applicable, the most recently filed actuarial reports in respect of each Foreign
Plan fairly present the funded status of each such plan as at the date of the
applicable report. No Company has, as of the Closing Date, incurred any material
obligation in connection with the termination of any Foreign Plan. The present
value of the accrued benefit liabilities (whether or not vested) under each



- 87-
38669945_32

--------------------------------------------------------------------------------


Foreign Plan which is funded, determined as of the end of the most recently
ended fiscal year of the respective Company on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the property of such Foreign Plan in an amount that could reasonably be expected
to have a Material Adverse Effect, and for each Foreign Plan which is not
funded, the obligations of such Foreign Plan are properly accrued in accordance
with GAAP and fully and accurately disclosed in accordance with GAAP. No event
has occurred respecting any Foreign Plan which would entitle any person to cause
the termination of such Foreign Plan in whole or in part and no action has been
taken nor has any order been made by any applicable Governmental Authority to
that effect if such termination would reasonably be expected to have a Material
Adverse Effect.
(i)    To the extent applicable, each Canadian Pension Plan has been maintained
in compliance with its terms, with all applicable collective bargaining
agreements and other applicable written agreements between the Company party
thereto and such Company’s employees, and with the requirements of any and all
applicable Requirements of Law, except as could not reasonably be expected to
result in a Material Adverse Effect or a liability in excess of $250,000 to any
Company. All employer and employee payments, contributions or premiums to be
remitted, paid to or in respect of each Canadian Pension Plan have been paid in
a timely fashion in accordance with the terms thereof, any funding agreement and
all applicable Requirements of Law, except as could not reasonably be expected
to result in a Material Adverse Effect. As of the Closing Date, there are no
Canadian Pension Plans. No Canadian Pension Event has occurred or is reasonably
expected to occur that, when taken together with all other such Canadian Pension
Events, could reasonably be expected to result in a Material Adverse Effect.
Section 3.18    Environmental Matters.
(d)    Except as set forth in Schedule 3.18 and except as, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect:
(i)    The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability under, any applicable
Environmental Law;
(ii)    The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, all such Environmental Permits are
valid and in good standing and, under the currently effective business plan of
the Companies, no expenditures or operational adjustments will be required in
order to renew or modify such Environmental Permits during the next five (5)
years;
(iii)    There has been no Release or threatened Release of Hazardous Material
on, at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
result in liability by the Companies under any applicable Environmental Law;
(iv)    There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and
there are no actions, activities, circumstances, conditions, events or incidents
that could form the basis of such an Environmental Claim; and
(v)    No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.



- 88-
38669945_32

--------------------------------------------------------------------------------


(e)    Except as set forth in Schedule 3.18:
(iii)    No Company is obligated to perform any action or otherwise incur any
expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location, except in each case as could not reasonably be expected to result in a
Material Adverse Effect;
(iv)    Except as could not reasonably be expected to result in a Material
Adverse Effect, no Real Property or facility owned, operated or leased by the
Companies and, to the knowledge of the Companies, no Real Property or facility
formerly owned, operated or leased by the Companies or any of their predecessors
in interest is (i) listed or proposed for listing on the National Priorities
List promulgated pursuant to CERCLA or (ii) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System
promulgated pursuant to CERCLA or (iii) included on any similar list maintained
by any Governmental Authority including any such list relating to petroleum;
(v)    Except as could not reasonably be expected to result in a Material
Adverse Effect, no Lien has been recorded or, to the knowledge of any Company,
threatened under any Environmental Law with respect to any Real Property or
other assets of the Companies;
(vi)    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and
(vii)    As of the Effective Date (and with respect to any property as to which
a Mortgage is taken, the date on which the Mortgage is granted), the Companies
have made available to the Lenders all material records and files in the
possession, custody or control of, or otherwise reasonably available to, the
Companies concerning compliance with or liability under Environmental Law,
including those concerning the actual or suspected existence of Hazardous
Material at Real Property or facilities currently or formerly owned, operated,
leased or used by the Companies.
Section 3.19    Insurance.
Schedule 3.19 sets forth a true, complete and correct description of all
insurance maintained by each Company as of the Effective Date. All insurance
maintained by the Companies is in full force and effect, all premiums have been
duly paid and no Company has received notice of violation or cancellation
thereof. Each Company has insurance in such amounts and covering such risks and
liabilities as are customary for companies of a similar size engaged in similar
businesses in similar locations.
Section 3.20    Security Documents.
(a)    Security Agreements.
(iv)    The U.S. Security Agreement, when executed and delivered, will be
effective to create in favor of Collateral Agent for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
U.S. Security Agreement Collateral and, when (i) financing statements and other
filings in appropriate form are filed in the offices specified on Schedule 7 to



- 89-
38669945_32

--------------------------------------------------------------------------------


the Perfection Certificate and (ii) upon the taking of possession or control by
the Collateral Agent of the U.S. Security Agreement Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the U.S. Security
Agreement), the Liens created by the U.S. Security Agreement shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors in the U.S. Security Agreement Collateral (other than
such U.S. Security Agreement Collateral in which a security interest cannot be
perfected under the UCC as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Collateral
Liens.
(v)    The Canadian Security Agreement, when executed and delivered, will be
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Canadian Security Agreement Collateral and, when (i) financing
statements and other filings in appropriate form are filed in the offices
specified on Schedule 7 to the Perfection Certificate and (ii) upon the taking
of possession or control by the Collateral Agent of the Canadian Security
Agreement Collateral with respect to which a security interest may be perfected
only by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Canadian Security Agreement), the Liens created by the Canadian
Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors in the Canadian
Security Agreement Collateral (other than such Canadian Security Agreement
Collateral in which a security interest cannot be perfected under the PPSA as in
effect at the relevant time in the relevant jurisdiction), in each case subject
to no Liens other than Permitted Collateral Liens.
(b)    PTO Filing; Copyright Office Filing. When the applicable Security
Agreement or a short form thereof is filed in the United States Patent and
Trademark Office, the United States Copyright Office, and the Canadian
Intellectual Property Office, the Liens created by such Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder in Patents (as defined in the applicable
Security Agreement) and Trademarks (as defined in the applicable Security
Agreement) registered or applied for with the United States Patent and Trademark
Office or Canadian Intellectual Property Office, as the case may be, or
Copyrights (as defined in such Security Agreement) registered or applied for
with the United States Copyright Office or Canadian Intellectual Property
Office, as the case may be, in each case subject to no Liens other than
Permitted Collateral Liens.
(c)    Mortgages.
(i)    Upon the effectiveness thereof in accordance with Section 5.14 and
Schedule 5.14, each U.S. Mortgage shall be effective to create, in favor of
Collateral Agent, for its benefit and the benefit of the Secured Parties, legal,
valid and enforceable first priority Liens on, and security interests in, all of
the Loan Parties’ right, title and interest in and to the U.S. Mortgaged
Properties thereunder and the proceeds thereof, subject only to Permitted
Collateral Liens or other Liens acceptable to Collateral Agent, and when the
U.S. Mortgages are filed in the offices specified on Schedule 8(a) to the
Perfection Certificate dated the Effective Date (or, in the case of any U.S.
Mortgage executed and delivered after the date thereof in accordance with the
provisions of Sections 5.10 and 5.11, when such U.S. Mortgage is filed in the
offices specified in the local counsel opinion delivered with respect thereto in
accordance with the provisions of Sections 5.10 and 5.11), the U.S. Mortgages
shall constitute fully perfected Liens on, and security interests in, all right,
title and interest of the Loan Parties in the U.S. Mortgaged Properties and the
proceeds thereof, in each case prior and



- 90-
38669945_32

--------------------------------------------------------------------------------


superior in right to any other person, other than Liens permitted by such U.S.
Mortgage.
(ii)    Upon the effectiveness thereof in accordance with Section 5.14 and
Schedule 5.14, each Canadian Mortgage shall be effective to create, in favor of
Collateral Agent, for its benefit and the benefit of the Secured Parties, legal,
valid and enforceable first priority Liens on, and security interests in, all of
the Canadian Guarantors’ right, title and interest in and to the Canadian
Mortgaged Properties thereunder and the proceeds thereof, subject only to
Permitted Collateral Liens or other Liens acceptable to Collateral Agent, and
when the Canadian Mortgages are filed in the offices specified on Schedule 8(a)
to the Perfection Certificate dated the Effective Date (or, in the case of any
Canadian Mortgage executed and delivered after the date thereof in accordance
with the provisions of Sections 5.10 and 5.11, when such Canadian Mortgage is
filed in the offices specified in the local counsel opinion delivered with
respect thereto in accordance with the provisions of Sections 5.10 and 5.11),
the Canadian Mortgages shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Canadian Guarantors in the
Canadian Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any other person, other than Liens permitted by such
Canadian Mortgage.
(d)    Valid Liens.
(i)    Each U.S. Security Document delivered pursuant to Sections 5.10 and 5.11
will, upon execution and delivery thereof, be effective to create in favor of
Collateral Agent, for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Loan Parties’ right,
title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession by
Collateral Agent of such Collateral with respect to which a security interest
may be perfected only by possession (which possession shall be given to the
Collateral Agent to the extent required by any U.S. Security Document), such
U.S. Security Document will constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in such
Collateral to the extent that perfection may be achieved by such filings,
recordations or possession, in each case subject to no Liens other than the
applicable Permitted Collateral Liens.
(ii)    Each Canadian Security Document delivered pursuant to Sections 5.10 and
5.11 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, legal, valid
and enforceable Liens on, and security interests in, all of the Canadian
Guarantors’ right, title and interest in and to the Canadian Collateral
thereunder, and (i) when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable law and (ii) upon the
taking of possession by Collateral Agent of such Canadian Collateral with
respect to which a security interest may be perfected only by possession (which
possession or control shall be given to Collateral Agent to the extent required
by any Canadian Security Document), such Canadian Security Document will
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Canadian Guarantors in such Canadian Collateral to the
extent that perfection may be achieved by such filings, recordations or
possession, in each case subject to no Liens other than the applicable Permitted
Collateral Liens.
Section 3.21    Anti-Terrorism Laws.
(a)    No Loan Party, none of its Subsidiaries and, to the knowledge of each
Loan Party, none of the respective officers, directors, brokers or agents of
such Loan Party or such Subsidiary (i) has violated or



- 91-
38669945_32

--------------------------------------------------------------------------------


is in violation of Anti-Terrorism Laws or (ii) has engaged or engages in any
transaction, investment, undertaking or activity that conceals the identity,
source or destination of the proceeds from any category of offenses designated
in the “Forty Recommendations” and “Nine Special Recommendations” published by
the Organisation for Economic Co-operation and Development’s Financial Action
Task Force on Money Laundering.
(b)    No Loan Party, none of its Subsidiaries and, to the knowledge of each
Loan Party and none of the respective officers, directors, brokers or agents of
such Loan Party or such Subsidiary is acting or benefiting in any capacity in
connection with the Loans is an Embargoed Person.
(c)    No Loan Party, none of its Subsidiaries and, to the knowledge of each
Loan Party and none of the respective officers, directors, brokers or agents of
such Loan Party or such Subsidiary acting or benefiting in any capacity in
connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Embargoed Person, (ii) deals in, or otherwise engages in any transaction
related to, any property or interests in property blocked pursuant to any
Anti-Terrorism Law or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
Section 3.22    Location of Material Inventory.
As of the Effective Date, Schedule 3.22 sets forth all locations in the United
States and Canada where the aggregate value of Inventory owned by the Loan
Parties exceeds $100,000.
ARTICLE IV    
CONDITIONS TO CREDIT EXTENSIONS
Section 4.01    Conditions to Effectiveness.
The effectiveness of this Agreement shall be subject to the prior or concurrent
satisfaction or waiver by the Administrative Agent of each of the conditions
precedent set forth below.
(f)    Credit Agreement. There shall have been delivered to Administrative Agent
an executed counterpart by the Borrower of this Agreement and the Perfection
Certificate.
(g)    Corporate Documents. Administrative Agent shall have received:
(iv)    a certificate of the secretary or assistant secretary of the Borrower
dated the Effective Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of the Borrower certified (to the
extent applicable) as of a recent date by the Secretary of State of the state of
its organization, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of the Borrower authorizing
the execution, delivery and performance of the Loan Documents to which the
Borrower is a party and the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect and (C)
as to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such the Borrower (together with a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate in this clause (i)); and
(ii)    a certificate as to the good standing or status of the Borrower (in
so-called “long-



- 92-
38669945_32

--------------------------------------------------------------------------------


form” if available) as of a recent date, from such Secretary of State (or other
applicable Governmental Authority).
(h)    ABL Facilities Documentation. Prior to or simultaneously with the
effectiveness of this agreement, the ABL Facility Documents shall have been duly
executed and delivered by each party thereto (excluding, for the avoidance of
doubt, the ABL Intercreditor Agreement).
(i)    Financial Statements; Pro Forma Balance Sheet; Projections. The Arrangers
shall have received the financial statements described in Section 3.04(a), the
unaudited pro forma consolidated balance sheet of Pubco and its Subsidiaries as
of the last day of the twelve-month period ended September 30, 2013, prepared
after giving effect to the Transactions occurring on the Effective Date and the
Closing Date, and projections prepared on a quarterly basis for the fiscal year
ending December 31, 2014 and on an annual basis for each subsequent fiscal year
of Pubco through the fiscal year ending December 31, 2018.
(j)    Fees. The Arrangers and Administrative Agent shall have received all Fees
and other amounts due and payable on or prior to the Effective Date, including,
to the extent invoiced at least three (3) Business Days prior to the Effective
Date, reimbursement or payment of all out-of-pocket expenses (including the
reasonable legal fees and expenses of Paul Hastings LLP and Blake, Cassels &
Graydon LLP, special counsel to the Agents, and the fees and expenses of any
other advisors) required to be reimbursed or paid by Borrower hereunder.
(k)    Lien Searches. Collateral Agent shall have received certified copies of
recent UCC, PPSA, and judgment searches in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties.
(l)    USA PATRIOT Act. The Administrative Agent shall have received, at least 5
days prior to the Effective Date, all documentation and other information about
the Loan Parties required under Section 10.13 that has been requested by the
Administrative Agent in writing at least 10 days prior to the Effective Date.
Without limiting the generality of the provisions of the penultimate paragraph
of Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the Effective Date
specifying its objection thereto.
Section 4.02    Conditions to Initial Credit Extension.
The obligation of each Lender to fund the initial Credit Extension shall, except
as expressly provided in Section 5.14, be subject to the prior or concurrent
satisfaction or waiver by the Administrative Agent of each of the conditions
precedent set forth below.
(e)    Loan Documents. There shall have been delivered to Administrative Agent
an executed counterpart of this Agreement by each Loan Party other than the
Borrower, each other Loan Document and the ABL Intercreditor Agreement.
(f)    Prior to or substantially concurrently with the initial Credit Extension,
the Existing Notes shall be Retired and Liens granted by the Companies in
connection therewith shall be released and discharged.



- 93-
38669945_32

--------------------------------------------------------------------------------


(g)    Opinions of Counsel. Administrative Agent shall have received, on behalf
of itself, the other Agents, the Arrangers and the Lenders, (i) a written
opinion of Ropes & Gray LLP, New York counsel to the Loan Parties, dated as of
the Closing Date and (ii) a written opinion of Stikeman Elliott LLP, Canadian
counsel to the Loan Parties, dated as of the Closing Date.
(h)    Solvency Certificate. Administrative Agent shall have received a solvency
certificate in the form of Exhibit N, dated the Closing Date and signed by a
Financial Officer.
(i)    Corporate Documents. Administrative Agent shall have received:
(vi)    a certificate of the secretary or assistant secretary of each Loan Party
other than the Borrower, dated the Closing Date, certifying (A) that attached
thereto is a true and complete copy of each Organizational Document of such Loan
Party certified (to the extent applicable) as of a recent date by the Secretary
of State of the state of its organization, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party and that such resolutions have not
been modified, rescinded or amended and are in full force and effect and (C) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party (together with a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate in this clause (i));
(vii)    a certificate as to the good standing or status of each Loan Party
other than the Borrower (in so-called “long-form” if available) as of a recent
date, from such Secretary of State (or other applicable Governmental Authority);
and
(j)    Fees. The Arrangers and Administrative Agent shall have received all Fees
and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced at least three (3) Business Days prior to the Closing Date,
reimbursement or payment of all out-of-pocket expenses (including the reasonable
legal fees and expenses of Paul Hastings LLP, special counsel to the Agents, and
the fees and expenses of any local counsel, foreign counsel, appraisers,
consultants and other advisors) required to be reimbursed or paid by Borrower
hereunder or under any other Loan Document.
(k)    Personal Property Requirements. Collateral Agent shall have received:
(i)    all certificates, agreements or instruments representing or evidencing
the Securities Collateral accompanied by instruments of transfer and stock
powers undated and endorsed in blank;
(ii)    the Intercompany Note executed by and among Intermediate Holdings and
each of its Subsidiaries, accompanied by instruments of transfer undated and
endorsed in blank; and
(iii)    UCC and PPSA financing statements in appropriate form for filing under
the UCC, the PPSA, filings with the United States Patent and Trademark Office
and United States Copyright Office and such other documents under applicable
Requirements of Law in each jurisdiction as may be necessary or appropriate or,
in the opinion of Collateral Agent, desirable to perfect the Liens created, or
purported to be created, by the Security Documents in personal property
Collateral.
Without limiting the generality of the provisions of the penultimate paragraph
of Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied



- 94-
38669945_32

--------------------------------------------------------------------------------


with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the Closing Date
specifying its objection thereto.
Section 4.03    Conditions to All Credit Extensions.
The obligation of each Lender to honor any Borrowing Request (including the
initial Borrowing Request) shall be subject to the conditions precedent set
forth below.
(d)    Notice. Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03).
(e)    No Default. At the time of and immediately after giving effect to such
proposed Credit Extension and the application of the proceeds thereof (other
than on the Closing Date), no Default or Event of Default shall have occurred
and be continuing on such date.
(f)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in Article III hereof or in any
other Loan Document shall be true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such Credit Extension with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; provided, that, on the Closing Date, solely
with respect to the conditions to the funding of the Initial Loans on the
Closing Date, the representations and warranties for purposes of this clause (c)
shall be limited to the Specified Representations.
(g)    No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it.
With respect to any Incremental Loans, notwithstanding anything to the contrary
herein, the conditions set forth in Sections 4.03(a), (b) and (c) shall be
subject to the exceptions set forth Section 2.17(d)(i).


ARTICLE V    
AFFIRMATIVE COVENANTS
Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full, unless
the Required Lenders shall otherwise consent in writing, each Loan Party will,
and will cause each of its Subsidiaries to:
Section 5.01    Financial Statements, Reports, etc.
Furnish to Administrative Agent (with a copy for each Lender):
(l)    Annual Reports. As soon as available and in any event within 90 days
after the end of each fiscal year, beginning with the fiscal year ending
December 31, 2013, the consolidated balance sheet of Pubco as of the end of such
fiscal year and related consolidated statements of comprehensive income, cash
flows and stockholders’ or members’ equity for such fiscal year, in comparative
form for any fiscal year



- 95-
38669945_32

--------------------------------------------------------------------------------


ending after December 31, 2013 with such financial statements as of the end of,
and for, the preceding fiscal year, and notes thereto, all prepared in
accordance with GAAP and accompanied by (i) a report and opinion of Grant
Thornton LLP or another independently registered public accounting firm of
recognized national standing (which report and opinion (A) shall be prepared in
accordance with generally accepted auditing standards and (B) shall not be
qualified as to scope or contain any “going concern” or like qualification or
exception, except for a going concern statement that is due to the impending
maturity of any Indebtedness), (ii) a management report setting forth results of
operations and cash flows of Pubco as of the end of and for such fiscal year, as
compared to budgeted amounts, and (iii) a management’s discussion and analysis
of the financial condition and results of operations for such fiscal year;
provided that the requirements of this clause (a) shall be deemed to be
satisfied by the filing of a Form 10-K by Pubco;
(m)    Quarterly Reports. As soon as available and in any event within 45 days
after the end of each of the first three fiscal quarters of each fiscal year,
beginning with the fiscal quarter ending March 31, 2014, the consolidated
balance sheet of Pubco as of the end of such fiscal quarter and related
consolidated statements of comprehensive income and cash flows for such fiscal
quarter and for the then elapsed portion of the fiscal year, in comparative form
for any fiscal year ending after December 31, 2014 with the consolidated
statements of comprehensive income and cash flows for the comparable periods in
the previous fiscal year, and notes thereto, all prepared in accordance with
GAAP and accompanied by (i) a certificate of a Financial Officer stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of Pubco
as of the date and for the periods specified in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes and (ii) a management report setting forth results of
operations and cash flows of Pubco as of the end of and for such fiscal quarter
and for the then elapsed portion of the fiscal year, as compared to budgeted
amounts; provided that the requirements of this clause (b) shall be deemed to be
satisfied by the filing of a Form 10-Q by Pubco;
(n)    Financial Officer’s Certificate. No later than five (5) Business Days
after delivery of financial statements under Section 5.01 (a) or (b), a
Compliance Certificate (i) certifying that no Default has occurred and is
continuing or, if such a Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) in the case of a Compliance Certificate delivered in connection
with financial statements delivered pursuant to Section 5.01(a), for each fiscal
year ending after December 31, 2013, providing a calculation of Excess Cash Flow
for the fiscal year covered by such financial statements and (iii) attaching
unaudited consolidating financial information that explains in reasonable detail
the differences between the information relating to Pubco, on the one hand, and
the information relating to the Borrower and its consolidated Subsidiaries on a
standalone basis, on the other hand;
(o)    Budgets. Within sixty (60) days after the end of each fiscal year, a
reasonably detailed consolidated budget for the following fiscal year as
customarily prepared by management of Pubco for its internal use (including a
projected consolidated balance sheet of Pubco as of the end of such fiscal year,
the related consolidated statements of projected income and projected cash flow
and setting forth the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material;
(p)    Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any



- 96-
38669945_32

--------------------------------------------------------------------------------


Loan Document, as Administrative Agent or any Lender through the Administrative
Agent may reasonably request.
Section 5.02    Litigation and Other Notices.
Furnish to Administrative Agent written notice of the following promptly (and,
in any event, within three Business Days) after the same shall have come to the
attention of a Responsible Officer:
(h)    any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;
(i)    the occurrence of an ERISA Event or a Canadian Pension Event which could
reasonably be expected to result in a Material Adverse Effect; and
(j)    the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority
against the Borrower or any of its Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect.
Section 5.03    Existence; Businesses and Properties.
(i)    Do or cause to be done all things necessary to preserve, renew and
maintain in full force and effect its legal existence, except as otherwise
expressly permitted under Section 6.05 or Section 6.06 or, in the case of any
Subsidiary, where the failure to perform such obligations, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(j)    Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; maintain and operate such
business in substantially the manner in which it is presently conducted and
operated; comply with all applicable Requirements of Law (including any and all
zoning, building, Environmental Law, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting the Real Property)
and decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; pay its monetary obligations and perform its other material obligations
under all Leases; and except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, at all times maintain, preserve
and protect all property material to the conduct of such business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times;
provided that nothing in this Section 5.03(b) shall prevent (i) sales of
property, consolidations or mergers by or involving any Company in accordance
with Section 6.05 or Section 6.06; (ii) the withdrawal by any Company of its
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Company
of any rights, franchises, licenses, trademarks, trade names, copyrights or
patents that such person reasonably determines are not useful to its business or
no longer commercially desirable.
Section 5.04    Insurance.
(d)    Generally. Maintain adequate insurance at all times on all Collateral of
the kinds customarily



- 97-
38669945_32

--------------------------------------------------------------------------------


maintained by Persons engaged in the same or similar business.
(e)    Requirements of Insurance. All such insurance shall (i) provide that no
cancellation or non-renewal of coverage thereof shall be effective until at
least 30 days after receipt by Collateral Agent of written notice thereof, (ii)
name Collateral Agent as mortgagee (in the case of property insurance) or
additional insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable,
(iii) if reasonably requested by Collateral Agent, include a breach of warranty
clause and (iv) be reasonably satisfactory in all other respects to Collateral
Agent.
(f)    Flood Insurance. After the Closing Date, with respect to each Mortgaged
Property, obtain flood insurance in such total amount as Administrative Agent or
the Required Lenders may from time to time require, if at any time the area in
which any improvements located on any Mortgaged Property is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.
Section 5.05    Payment of Taxes.
Pay, discharge or otherwise satisfy, as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (a) any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (b) the failure to pay
or discharge the same would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
Section 5.06    Employee Benefits.
(a) Comply in all material respects with the applicable provisions of ERISA and
the Code with respect to each Plan and (b) furnish to Administrative Agent (x)
as soon as possible after, and in any event within 5 days after any Responsible
Officer of any Company or any ERISA Affiliates of any Company knows or has
reason to know that, any ERISA Event has occurred that, alone or together with
any other ERISA Event could reasonably be expected to result in liability of the
Companies or any of their ERISA Affiliates in an aggregate amount exceeding
$1,000,000 or the imposition of a Lien, a statement of a Financial Officer of
Borrower setting forth details as to such ERISA Event and the action, if any,
that the Companies propose to take with respect thereto; and (y) upon request by
Administrative Agent, copies of (i) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed by any Company or any ERISA Affiliate
with the Internal Revenue Service with respect to each Plan; (ii) the most
recent actuarial valuation report for each Plan; (iii) all notices received by
any Company or any ERISA Affiliate from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (iv) such other documents or
governmental reports or filings relating to any Plan (or employee benefit plan
sponsored or contributed to by any Company) as Administrative Agent shall
reasonably request; provided that if any Company or its ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the applicable Company or ERISA Affiliate shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof. No Company will allow any Foreign Plan or Canadian Pension Plan
to be terminated if the effect thereof could reasonably be expected to result in
a Material Adverse Effect.
Section 5.07    Maintaining Records; Access to Properties and Inspections.
Keep proper books of record and account in which full, true and correct entries
in conformity with



- 98-
38669945_32

--------------------------------------------------------------------------------


GAAP and all Requirements of Law are made of all dealings and transactions in
relation to its business and activities. Each Company will permit any
representatives designated by Administrative Agent to visit and inspect the
financial records and the property of such Company, upon reasonable notice and
at reasonable times and to make extracts from and copies of such financial
records, and permit any representatives designated by Administrative Agent to
discuss the affairs, finances, accounts and condition of any Company with the
officers and employees thereof and advisors therefor (including independent
accountants, subject to the Administrative Agent executing accountants'
customary letters); provided, that unless an Event of Default has occurred and
is continuing, inspections are limited to one (1) in any calendar year. The
Borrower shall give the Administrative Agent the opportunity to participate in
any discussions with the Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 5.07, none of the
Borrower or any of the Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (a) constitutes non-financial trade
secrets or non-financial proprietary information, (b) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(c) is subject to attorney-client or similar privilege or constitutes attorney
work product.
Section 5.08    Use of Proceeds.
Use the proceeds of the Initial Loans on the Closing Date, whether directly or
indirectly, to Retire the Existing Notes (including all interest, premiums, fees
and other amounts payable in connection therewith) and to pay for certain fees
and expenses related to the Transactions, and after the Closing Date, use the
proceeds of any Borrowing for any purpose not otherwise prohibited under this
Agreement, including for general corporate purposes, working capital needs, the
repayment of Indebtedness, the making of Dividends and the making of
Investments.
Section 5.09    Compliance with Environmental Laws.
Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all reasonable actions to cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and, in each
case to the extent the Loan Parties are required by applicable Environmental
Laws, conduct any investigation, remedial or other corrective action necessary
to address Hazardous Materials at any property or facility in accordance with
applicable Environmental Laws.
Section 5.10    Additional Collateral; Additional Guarantors.
(a)    Subject to this Section 5.10, with respect to any property (other than
any Excluded Property) acquired after the Closing Date by any Loan Party that is
intended to be subject to the Lien created by any of the Security Documents but
is not so subject, promptly (and in any event within 30 days after the
acquisition thereof or such later date as may be agreed to by Administrative
Agent) (i) execute and deliver to Administrative Agent and Collateral Agent such
amendments or supplements to the relevant Security Documents or such other
documents as Administrative Agent or Collateral Agent shall deem necessary or
advisable to grant to Collateral Agent, for its benefit and for the benefit of
the other Secured Parties, a Lien on such property subject to no Liens other
than Permitted Collateral Liens, and (ii) take all actions necessary to cause
such Lien to be duly perfected to the extent required by such Security Document
in accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by
Administrative Agent; provided that, except with respect to Norcraft Canada, no



- 99-
38669945_32

--------------------------------------------------------------------------------


action shall be required hereunder to create or perfect any security interest in
any property under the law of any jurisdiction other than the United States,
except as otherwise agreed in writing by the Borrower; provided, further, no
action shall be required with respect to Norcraft Canada under the law of any
jurisdiction other than the United States and Canada. Subject to the foregoing,
Borrower shall otherwise take such actions and execute and/or deliver to
Collateral Agent such documents as Administrative Agent or Collateral Agent
shall require to confirm the validity, perfection and priority of the Lien of
the Security Documents on such after-acquired properties.
(b)    With respect to any person that is or becomes a Subsidiary after the
Closing Date (other than any Excluded Subsidiary), promptly (and in any event
within 30 days after such person becomes a Subsidiary or such later date as may
be agreed to by Administrative Agent) (i) deliver to Collateral Agent the
certificates, if any, representing all of the Equity Interests of such
Subsidiary (other than any Excluded Equity Interests), together with undated
stock powers or other appropriate instruments of transfer executed and delivered
in blank by a duly authorized officer of the holder(s) of such Equity Interests,
and all intercompany notes owing from such Subsidiary to any Loan Party together
with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party and (ii) cause such new Subsidiary (other
than any Excluded Subsidiary) (A) to execute a Joinder Agreement or such
comparable documentation to become a Subsidiary Guarantor and a joinder
agreement to the applicable Security Agreement, substantially in the form
annexed thereto, and (B) to take all actions necessary or advisable in the
opinion of Administrative Agent or Collateral Agent to cause the Lien created by
the applicable Security Agreement to be duly perfected to the extent required by
such agreement in accordance with all applicable Requirements of Law, including
the filing of UCC and, as applicable for any Canadian Guarantor that is
designated as a Subsidiary Guarantor pursuant to Section 5.10(d), PPSA financing
statements; provided that (except as set forth in Section 5.10(a) above or
Section 5.10(d) below (as applicable)) no action shall be required hereunder to
create or perfect any security interest in any property under the law of any
jurisdiction other than the United States, except as otherwise agreed in writing
by the Borrower.
(c)    Promptly grant to Collateral Agent, within 60 days of any acquisition
thereof after the Closing Date or such later date as may be agreed to by
Administrative Agent, a security interest in and Mortgage on each Real Property
owned in fee by such Loan Party as is acquired by such Loan Party after the
Effective Date and that, together with any improvements thereon, individually
has a fair market value of at least $2,000,000, as additional security for the
Secured Obligations (unless the subject property is already mortgaged to a third
party to the extent permitted by Section 6.02). Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to
Administrative Agent and Collateral Agent and shall constitute valid and
enforceable perfected Liens subject only to Permitted Collateral Liens or other
Liens acceptable to Collateral Agent. The Mortgages or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of Collateral Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Such Loan Party shall otherwise take such actions and execute and/or
deliver to Collateral Agent such documents as Administrative Agent or Collateral
Agent shall require to confirm the validity, perfection and priority of the Lien
of any existing Mortgage or new Mortgage against such after-acquired Real
Property (including a Title Policy, a Survey and local counsel opinion (in form
and substance reasonably satisfactory to Administrative Agent and Collateral
Agent) in respect of such Mortgage); provided that, except with respect to the
owned Real Property of Norcraft Canada set forth on Schedule 8(a) to the
Perfection Certificate, no action shall be required hereunder to create or
perfect any security interest in any Real Property under the law of any
jurisdiction other than the United States, except as otherwise agreed in writing
by the Borrower; provided, further, no action shall be required with respect to
Norcraft Canada under the law of any jurisdiction other than the United States
and Canada.



- 100-
38669945_32

--------------------------------------------------------------------------------


(d)    Notwithstanding anything to the contrary herein, the Borrower may from
time to time designate, in its sole discretion, any Excluded Subsidiary as a
Subsidiary Guarantor by written notice to the Administrative Agent.  Upon any
such designation, the Borrower shall comply with the requirements of Section
5.10(b) with respect to such person (disregarding for such purpose any exclusion
that would otherwise apply to such person as an Excluded Subsidiary).
Section 5.11    Security Interests; Further Assurances.
Promptly, upon the reasonable request of Administrative Agent, Collateral Agent
or any Lender, at Borrower’s expense, execute, acknowledge and deliver, or cause
the execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by Administrative Agent or
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except Permitted Collateral Liens. Deliver or cause to be
delivered to Administrative Agent and Collateral Agent from time to time such
other documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to Administrative Agent and Collateral Agent
as Administrative Agent and Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Security
Documents. Upon the exercise by Administrative Agent, Collateral Agent or any
Lender of any power, right, privilege or remedy pursuant to any Loan Document
which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority execute and deliver all
applications, certifications, instruments and other documents and papers that
Administrative Agent, Collateral Agent or such Lender may require; provided
that, except with respect to Norcraft Canada, no action shall be required
hereunder to create or perfect any security interest in any property under the
law of any jurisdiction other than the United States; provided, further, no
action shall be required with respect to Norcraft Canada under the law of any
jurisdiction other than the United States and Canada. If Administrative Agent,
Collateral Agent or the Required Lenders determine that they are required by a
Requirement of Law to have appraisals prepared in respect of the Real Property
of any Loan Party constituting Collateral, Borrower shall provide to
Administrative Agent appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of FIRREA and are otherwise in form and
substance reasonably satisfactory to Administrative Agent and Collateral Agent.
Section 5.12    Information Regarding Collateral.
(j)    Not effect any change (i)(w) in any Loan Party’s legal name, (x) in the
location of any Loan Party’s chief executive office, (y) in any Loan Party’s
identity or organizational structure, or (z) in any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number, if any,
unless, in the case of each of the preceding clauses (i)(w) through (i)(z), it
shall give Collateral Agent and Administrative Agent written notice within 5
days after such change, or such greater notice period agreed to by Collateral
Agent, clearly describing such change and providing such other information in
connection therewith as Collateral Agent or Administrative Agent may reasonably
request, or (ii) in any Loan Party’s jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), until, in
the case of the preceding clause (ii), it shall have given Collateral Agent and
Administrative Agent not less than 15 days’ prior written notice, or such lesser
notice period agreed to by Collateral Agent, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as Collateral Agent or Administrative Agent may reasonably request. In
the case of each of clauses (i) and (ii) in the immediately preceding sentence,
each applicable Loan Party shall take all action reasonably satisfactory to
Collateral Agent to maintain the perfection and priority of the security
interest of Collateral Agent for the benefit of the Secured



- 101-
38669945_32

--------------------------------------------------------------------------------


Parties in the Collateral, if applicable. Each Loan Party agrees to promptly
provide Collateral Agent with certified Organizational Documents reflecting any
of the changes described in the preceding sentence.
(k)    Concurrently with the delivery of financial statements pursuant to
Section 5.01(a), deliver to Administrative Agent and Collateral Agent a
Perfection Certificate Supplement.
Section 5.13    Compliance with Laws.
The Borrower will comply, and shall cause each of its Subsidiaries to comply,
with the requirements of all applicable laws, rules, regulations and orders of
any Governmental Authority (including OFAC, USA PATRIOT Act and United States
Foreign Corrupt Practices Act of 1977, as amended), except to the extent the
failure of such Borrower or such Subsidiary to comply would not reasonably be
expected to have a Material Adverse Effect.
Section 5.14    Post-Closing Matters.
Execute and deliver the documents and complete the tasks set forth on Schedule
5.14, in each case within the time limits specified on such schedule (or such
longer period as the Administrative Agent may agree in its discretion).
All conditions precedent, covenants and representations and warranties contained
in this Agreement and the other Loan Documents shall be deemed modified to the
extent necessary to effect the foregoing (and to permit the taking of the
actions described above within the time periods required above, rather than as
elsewhere provided in the Loan Documents); provided that (x) to the extent any
representation and warranty would not be true or any provision of any covenant
breached because the foregoing actions were not taken on the Effective Date or
Closing Date, as applicable, the respective representation and warranty shall be
required to be true and correct in all material respects and the respective
covenant complied with at the time the respective action is taken (or was
required to be taken) in accordance with the foregoing provisions of this
Section 5.14 and (y) all representations and warranties and covenants relating
to the Security Documents shall be required to be true or, in the case of any
covenant, complied with, immediately after the actions required to be taken by
this Section 5.14 have been taken (or were required to be taken).
ARTICLE VI    
NEGATIVE COVENANTS
Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full, unless the
Required Lenders shall otherwise consent in writing, no Loan Party will, nor
will they cause or permit any Subsidiaries to:
Section 6.01    Indebtedness.
Incur, create, assume or permit to exist, directly or indirectly, any
Indebtedness, except
(k)    (i) Indebtedness incurred under this Agreement and the other Loan
Documents; (including, without limitation, any Refinancing Loans, Extended Loans
and Incremental Loans) and (ii) Incremental Equivalent Debt and Refinancing
Equivalent Debt and any Permitted Refinancing of the foregoing;



- 102-
38669945_32

--------------------------------------------------------------------------------


(l)    (i) Indebtedness outstanding on the Effective Date and listed on Schedule
6.01(b) and any Permitted Refinancing (other than Existing Notes) thereof, (ii)
prior to the Closing Date, Indebtedness under the Existing Notes and (iii)
Indebtedness in an aggregate principal amount not to exceed the greater of (x)
$40,000,000 and (y) the Borrowing Base (as defined in the ABL Credit Agreement
as in effect as of the date hereof) at any time outstanding under the ABL
Facility and any Permitted Refinancing thereof;
(m)    Indebtedness under Hedging Obligations with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case not entered
into for speculative purposes; provided that if such Hedging Obligations relate
to interest rates, (i) such Hedging Obligations relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and (ii)
the notional principal amount of such Hedging Obligations at the time incurred
does not exceed the principal amount of the Indebtedness to which such Hedging
Obligations relate;
(n)    Indebtedness permitted by Section 6.04(e);
(o)    Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations in an aggregate amount at any time outstanding not to exceed the
greater of $10,000,000 and 3.60% of Total Assets (in each case determined at the
time of incurrence or assumption) and any Permitted Refinancing thereof;
(p)    Indebtedness incurred by Subsidiaries that are not Guarantors in an
aggregate amount at any time outstanding not to exceed the greater of $5,000,000
and 1.80% of Total Assets (in each case determined at the time of incurrence or
assumption) it being understood that any Indebtedness incurred pursuant to this
Section 6.01(f) shall cease to be deemed incurred or outstanding for purposes of
this Section 6.01(f) but shall be deemed incurred for the purposes of this
covenant from and after the first date on which the Borrower or such Subsidiary
could have incurred such Indebtedness under Section 6.01(o) without reliance on
this Section 6.01(f);
(q)    Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company with respect to letters of credit
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed);
(r)    Contingent Obligations of any Company in respect of Indebtedness
otherwise permitted under this Section 6.01; provided that, to the extent any
such Contingent Obligation constitutes an Investment, such Investment is
permitted under Section 6.04;
(s)    Attributable Indebtedness resulting from Sale and Leaseback Transactions
incurred by any Loan Party in an aggregate amount at any time outstanding not to
exceed the greater of $5,000,000 and 1.80% of Total Assets (in each case
determined at the time of incurrence or assumption) and any Permitted
Refinancing thereof;
(t)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;
(u)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;



- 103-
38669945_32

--------------------------------------------------------------------------------


(v)    Reserved;
(w)    Indebtedness of any Loan Party under any Treasury Services Agreement;
(x)    other Indebtedness of any Company in an aggregate amount not to exceed
the greater of $25,000,000 and 9.10% of Total Assets at any time outstanding (it
being understood that any Indebtedness incurred pursuant to this Section 6.01(n)
shall cease to be deemed incurred or outstanding for purposes of this Section
6.01(n) but shall be deemed incurred for the purposes of this covenant from and
after the first date on which such Company could have incurred such Indebtedness
under Section 6.01(o) without reliance on this Section 6.01(n));
(y)    other Indebtedness of any Company so long as (x) the Total Net Leverage
Ratio (calculated on a Pro Forma Basis) does not exceed the Total Net Leverage
Ratio as of the Closing Date, (y) in the case of Non-Loan Parties, such
Indebtedness at any time outstanding shall not exceed the greater of $5,000,000
and 1.80% of Total Assets (in each case determined at the time of incurrence or
assumption) and (z) if such Indebtedness is secured, any Liens in respect of
such Indebtedness are permitted by Section 6.02 and any Permitted Refinancing
thereof;
(z)    (i)(A) Indebtedness of any Company assumed (including Acquired
Indebtedness) in connection with any Permitted Acquisition, provided that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition and
(B) Indebtedness of any Company incurred to finance a Permitted Acquisition;
provided that, in the case of this clause (B), after giving Pro Forma Effect to
such Permitted Acquisition, the Total Net Leverage Ratio for the Test Period
immediately preceding such Permitted Acquisition (calculated on a Pro Forma
Basis) is either (x) no greater than the Total Net Leverage Ratio as of the
Closing Date or (y) no greater than the Total Net Leverage Ratio immediately
prior to such Permitted Acquisition, and (ii) any Permitted Refinancing of any
such Indebtedness; provided, further, that the aggregate principal amount of
Indebtedness assumed or incurred pursuant to this Section 6.01(p) by all
Non-Loan Parties shall not exceed the greater of $7,500,000 and 2.70% of Total
Assets outstanding at any time;
(aa)    Indebtedness representing deferred compensation to employees of Holdings
(and any direct or indirect parent thereof) or any of its Subsidiaries incurred
in the ordinary course of business;
(bb)    Indebtedness to current or former officers, managers, consultants,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests or other equity-based
awards of the Borrower or any direct or indirect parent of the Borrower
permitted by Section 6.07;
(cc)    Indebtedness incurred by any Company in any Investment expressly
permitted hereunder or any Asset Sale, in each case, constituting
indemnification obligations or obligations in respect of purchase price
(including earnouts) or other similar adjustments;
(dd)    Indebtedness consisting of obligations of any Company under deferred
compensation or other similar arrangements incurred by such Person in connection
with the Transactions, and Permitted Acquisitions or any other Investment
expressly permitted under this Agreement; and
(ee)    Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case,
incurred in the ordinary course of business.



- 104-
38669945_32

--------------------------------------------------------------------------------


Section 6.02    Liens.
Create, incur, assume or permit to exist, directly or indirectly, any Lien on
any property now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively, the
“Permitted Liens”):
(k)    inchoate Liens for taxes, assessments or governmental charges or levies
not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien;
(l)    Liens in respect of property of any Company imposed by Requirements of
Law, which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s, construction
contractors’ and mechanics’ Liens and other similar Liens arising in the
ordinary course of business, and (i) which do not in the aggregate materially
detract from the value of the property of the Companies, taken as a whole, and
do not materially impair the use thereof in the operation of the business of the
Companies, taken as a whole and (ii) which, if they secure obligations that are
then due and unpaid, are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP;
(m)    any Lien in existence on the Effective Date and set forth on Schedule
6.02(c) and any Lien granted as a replacement or substitute therefor; provided
that any such replacement or substitute Lien (i) does not secure an aggregate
principal amount of Indebtedness, if any, greater than that secured on the
Effective Date (except for any such Lien granted in respect of any Permitted
Refinancing (subject to the limitations with respect thereto contained in such
definition)) and (ii) does not encumber any property other than the property
subject thereto on the Effective Date (any such Lien, an “Existing Lien”);
(n)    easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness, (ii)
individually or in the aggregate materially impairing the value or marketability
of such Real Property or (iii) individually or in the aggregate materially
interfering with the ordinary conduct of the business of the Companies at such
Real Property;
(o)    Liens arising out of judgments, attachments or awards not resulting in an
Event of Default and in respect of which such Company shall in good faith be
prosecuting an appeal or proceedings for review in respect of which there shall
be secured a subsisting stay of execution pending such appeal or proceedings;
(p)    Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements
of Law or deposits made in connection therewith in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security legislation, and Liens relating solely to
employee contributions withheld from pay but not yet due to be remitted to a
Canadian Pension Plan pursuant to applicable Canadian federal or provincial
pension benefits standards legislation, (y) incurred in the ordinary course of
business to secure the performance of tenders, statutory obligations (other than
excise taxes), surety, stay, customs and appeal bonds, statutory bonds, bids,
leases, government contracts, trade contracts, performance and return of money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money) or (z) arising by virtue of deposits made in the ordinary course
of business to secure liability for premiums to insurance carriers; provided
that (i) with respect to clauses (x),



- 105-
38669945_32

--------------------------------------------------------------------------------


(y) and (z) of this paragraph (f), such Liens are for amounts not yet due and
payable or delinquent or, to the extent such amounts are so due and payable,
such amounts are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP and, which
proceedings (or orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien and (ii) to the extent such Liens are not imposed by Requirements of Law,
such Liens shall in no event encumber any property other than cash and Cash
Equivalents;
(q)    Leases of the properties of any Company granted by such Company to third
parties, so long as such Leases are subordinate in all respects to the Liens
granted and evidenced by the Security Documents and do not, individually or in
the aggregate, (i) interfere in any material respect with the ordinary conduct
of the business of any Company or (ii) materially impair the use (for its
intended purposes) or the value of the property subject thereto;
(r)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business;
(s)    Liens securing Indebtedness incurred pursuant to Section 6.01(e) and (i);
provided that any such Liens attach only to the property being financed pursuant
to such Indebtedness and do not encumber any other property of any Company
(other than improvements thereon);
(t)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;
(u)    Liens on property of a person existing at the time such person is
acquired or merged with or into or consolidated with any Company to the extent
permitted hereunder and Liens on assets existing at the time such assets are
acquired (and, in each case, not created in anticipation or contemplation
thereof); provided that such Liens do not extend to property not subject to such
Liens at the time of acquisition (other than the proceeds or products thereof);
(v)    Liens granted pursuant to the Security Documents to secure the Secured
Obligations;
(w)    licenses of Intellectual Property granted by any Company and not
interfering in any material respect with the ordinary conduct of business of the
Companies;
(x)    the filing of UCC (or equivalent statutes) financing statements solely as
a precautionary measure in connection with operating leases or consignment of
goods;
(y)    Liens securing Indebtedness incurred pursuant to Section 6.01(f) or
6.01(o)(y) (including any Permitted Refinancings thereof); provided that (i)
such Liens do not extend to, or encumber, property which constitutes Collateral
and (ii) such Liens extend only to the property (or Equity Interests) of the
non-Guarantor Subsidiary incurring such Indebtedness;
(z)    Liens securing (i) Indebtedness incurred under the Existing Notes (prior
to the Closing Date), (ii) the ABL Facility and any Permitted Refinancing
thereof, (iii) Incremental Equivalent Debt and any



- 106-
38669945_32

--------------------------------------------------------------------------------


Permitted Refinancing thereof and (iv) Liens on the Collateral securing
obligations in respect of: (i) Permitted Pari Passu Secured Refinancing Debt or
Permitted Junior Secured Refinancing Debt and any Permitted Refinancing of any
of the foregoing; provided that (x) any such Liens securing any Permitted
Refinancing in respect of Permitted Pari Passu Secured Refinancing Debt are
subject to the ABL Intercreditor Agreement and (y) any such Liens securing any
Permitted Refinancing in respect of Permitted Junior Secured Refinancing Debt
are subject to the ABL Intercreditor Agreement or another intercreditor or
subordination agreement to which a representative acting on behalf of the
holders of such Permitted Junior Secured Refinancing Debt shall have become a
party or otherwise subject;
(aa)    Liens securing Attributable Indebtedness permitted by Section 6.01(i) or
(n), so long as such Liens do not extend to property other than the property
subject to the Sale and Leaseback Transactions or to which such Attributable
Indebtedness relates;
(bb)    Encumbrances or exceptions expressly permitted pursuant to the Mortgages
and the Canadian Mortgages;
(cc)    rights of a supplier of unpaid goods to have access to and repossess
such goods under the Bankruptcy and Insolvency Act (Canada) and under the
provisions in the legislation of Canadian provinces;
(dd)    the reservations, limitations, provisos and conditions, if any,
expressed in any original grants of real or immovable property from the Crown
under Canadian Law;
(ee)    (i) Liens of any Company with respect to obligations that do not in the
aggregate at any time outstanding exceed the greater of $7,500,000 and 2.70% of
Total Assets (in each case determined as of the date of incurrence) and (ii)
Liens that are junior to the Liens granted pursuant to the Security Documents
securing Indebtedness incurred pursuant to Section 6.01(n), (o) or (p);
provided, that any such junior Liens securing any Indebtedness incurred pursuant
to Section 6.01(n), (o) or (p) are subject to the ABL Intercreditor Agreement or
another intercreditor or subordination agreement to which a representative
acting on behalf of the holders of such Indebtedness shall have become a party
or otherwise subject;
(ff)    Liens (i) in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business and (ii) on specific
items of inventory or other goods and proceeds thereof of any Person securing
such Person’s obligations in respect of bankers’ acceptances or letters of
credit issued or created for the account of such person to facilitate the
purchase, shipment or storage of such inventory or goods in the ordinary course
of business;
(gg)    Liens solely on any cash earnest money deposits made by Holdings or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(hh)    ground leases in respect of Real Property on which facilities owned or
leased by Holdings or any of its Subsidiaries are located;
(ii)    deposits of cash with the owner or lessor of premises leased and
operated by the Borrower or any of its Subsidiaries to secure the performance of
the Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;
(jj)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any Real Property
that does not



- 107-
38669945_32

--------------------------------------------------------------------------------


materially interfere with the ordinary conduct of the business of Holdings and
its Subsidiaries, taken as a whole;
(kk)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;
(ll)    Liens on property of any Non-Loan Party, which Liens secure Indebtedness
of any Non-Loan Party permitted under Section 6.01 or other obligations of any
Non-Loan Party not constituting Indebtedness; and
(mm)    statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens secure amounts not
overdue for a period of more than thirty (30) days or if more than thirty (30)
days overdue, are unfiled and no other action has been taken to enforce such
Liens or that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP or the equivalent accounting
principles in the relevant local jurisdiction.
Any Permitted Liens securing Obligations in respect of Indebtedness are also
permitted to secure Obligations in respect of any Permitted Refinancing and any
other refinancing or renewal of such Indebtedness that is expressly permitted
under this Agreement.
Section 6.03    Sale and Leaseback Transactions.
Enter into any arrangement, directly or indirectly, with any person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Leaseback Transaction”) unless (i) the sale of such property is permitted by
Section 6.06 and (ii) any Liens arising in connection with its use of such
property are permitted by Section 6.02.
Section 6.04    Investment, Loan, Advances and Acquisitions.
Make or hold any Investments, except:
(g)    Investments outstanding on the Effective Date or made pursuant to legally
binding written contracts in existence on the date hereof and, in each case,
identified on Schedule 6.04(a) and any modification, replacement, renewal,
reinvestment or extension of any of the foregoing; provided that the amount of
any Investment permitted pursuant to this Section 6.04(a) is not increased from
the amount of such Investment on the Effective Date;
(h)    the Companies may (i) acquire and hold accounts receivables owing to any
of them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) invest in, acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments held for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits in the ordinary course of business;
(i)    Hedging Obligations incurred pursuant to Section 6.01(c);



- 108-
38669945_32

--------------------------------------------------------------------------------


(j)    loans and advances to directors, employees and officers of Holdings and
its Subsidiaries (or a direct or indirect parent of Holdings) (i) for bona fide
business purposes and (ii) to purchase Equity Interests of Holdings or any other
direct or indirect parent of the Borrower, in an aggregate amount in the case of
this clause (ii) not to exceed $5,000,000 at any time outstanding; provided that
no loans in violation of Section 402 of the Sarbanes-Oxley Act shall be
permitted hereunder;
(k)    Investments by any Company in the Borrower or any Subsidiary; provided
that the aggregate amount of such Investments made by Loan Parties in
Subsidiaries that are not Guarantors shall not exceed at any time outstanding
the greater of $10,000,000 and 3.60% of Total Assets (with the amount of each
Investment and Total Assets being measured at the time such Investment is made
and without giving effect to subsequent changes in value, but subject to
adjustment as set forth in the definition of Investment);
(l)    Investments in securities of trade creditors or customers in the ordinary
course of business received in settlement of bona fide disputes, upon
foreclosure or pursuant to any plan of reorganization or liquidation or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;
(m)    Permitted Acquisitions;
(n)    mergers and consolidations in compliance with Section 6.05;
(o)    Investments made by Borrower or any Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.06;
(p)    leases of real or personal property in the ordinary course of business
and in accordance with the Security Documents;
(q)    Investments in an aggregate amount at any time outstanding not to exceed
the sum of (i) the greater of $25,000,000 and 9.10% of Total Assets (with the
amount of each Investment and Total Assets being measured at the time such
Investment is made and without giving effect to subsequent changes in value, but
subject to adjustment as set forth in the definition of Investment) and (ii) the
Cumulative Credit at such time;
(r)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(s)    promissory notes, securities and other non-cash consideration received in
connection with Asset Sales permitted by Section 6.06;
(t)    Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;
(u)    advances of payroll payments to employees in the ordinary course of
business;
(v)    (i) Investments made in the ordinary course of business in connection
with obtaining, maintaining or renewing client contracts and loans or advances
made to distributors in the ordinary course of business and (ii) Investments to
the extent that payment for such Investments is made solely with Qualified
Capital Stock of the Borrower (or any direct or indirect parent of the
Borrower);



- 109-
38669945_32

--------------------------------------------------------------------------------


(w)    Investments of a Subsidiary acquired after the Effective Date or of a
corporation merged or amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Subsidiary in accordance with Section 6.05
after the Effective Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;
(x)    Investments made by any Non-Loan Party to the extent such Investments are
financed with the proceeds received by such Subsidiary from an Investment in
such Subsidiary permitted under this Agreement; and
(y)    Guarantees by any Company of leases (other than Capital Lease
Obligations) or of other obligations that do not constitute Indebtedness, in
each case entered into in the ordinary course of business.
An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment or in cash or Cash Equivalents to
Borrower or any Subsidiary Guarantor. The amount of any Investment outstanding
at any time shall be the original cost of such Investment, reduced by any
dividend, distribution, interest payment, return of capital, repayment or other
amount received in cash by Intermediate Holdings, the Borrower or any Subsidiary
in respect of such Investment.
Section 6.05    Mergers and Consolidations.
Wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation (or agree to do any of the foregoing at any future
time), except that the following shall be permitted:
(a)    Asset Sales in compliance with Section 6.06;
(b)    acquisitions in compliance with Section 6.04;
(c)    (i) any Subsidiary that is a Non-Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is a Non-Loan Party and (ii)
any Company may merge, amalgamate or consolidate with or into Borrower or any
Subsidiary Guarantor (as long as Borrower is the surviving person in the case of
any merger, amalgamation or consolidation involving Borrower, and a Subsidiary
Guarantor is the surviving person in the case of any merger, amalgamation or
consolidation involving a Subsidiary Guarantor and a Subsidiary that is not a
Loan Party); provided, that in the case of this clause (ii), the Lien on and
security interest in such property granted or to be granted in favor of
Collateral Agent under the Security Documents shall be maintained or created in
accordance with the provisions of Section 5.10 or Section 5.11, as applicable;
and
(d)    subject to compliance with the provisions of Section 5.12, any Subsidiary
may change its form, dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect.
To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.05 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.05, such Collateral
(unless sold to a Company) shall be sold free and clear of the Liens created by
the Security Documents and the ABL Security Documents, and, so long as Borrower
shall have provided the Agents such certifications or documents as any Agent
shall reasonably request in order to demonstrate compliance with this Section
6.05, the Agents shall take all actions they deem appropriate in order to effect
the foregoing.



- 110-
38669945_32

--------------------------------------------------------------------------------


Section 6.06    Asset Sales.
Effect any Asset Sale, or agree to effect any Asset Sale, except that the
following shall be permitted:
(g)    (i) disposition of used, worn out, obsolete or surplus property by any
Company in the ordinary course of business, (ii) dispositions to landlords of
improvements made to leased real property pursuant to customary terms of leases
entered into in the ordinary course of business and (iii) the abandonment or
other disposition of property (including, without limitation, Intellectual
Property) that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Companies taken as a whole;
(h)    Asset Sales at fair market value; provided that Intermediate Holdings,
the Borrower or any Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents; provided, however, that
(i) for the purposes of this clause (b), the following shall be deemed to be
cash: (A) any liabilities (as shown on the Borrower’s most recent balance sheet
provided hereunder or in the footnotes thereto) of Holdings, Borrower or any
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that (x) are assumed by the transferee with
respect to the applicable Asset Sale or (y) are otherwise cancelled or
terminated in connection with the transaction with such transferee (other than
intercompany debt owed to the Borrower or its Subsidiaries) and, in each case,
for which Holdings, Borrower or any Subsidiary shall have been validly released
by all applicable creditors in writing, (B) any securities, notes or other
obligations or assets received by Holdings, Borrower or any Subsidiary from such
transferee that are converted by Intermediate Holdings, Borrower or any
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within 180 days following the closing of the applicable
Asset Sale, and (C) aggregate non-cash consideration received by Holdings,
Borrower or any Subsidiary having an aggregate fair market value (determined as
of the closing of the applicable Asset Sale for which such non-cash
consideration is received) not to exceed the greater of $5,000,000 and 1.80% of
Total Assets as determined at the time of such Asset Sale (net of any non-cash
consideration converted into cash and Cash Equivalents) and (ii) the Net Cash
Proceeds received by Holdings, Borrower or any Subsidiary from Asset Sales made
pursuant to this Section 6.06(b) shall be applied to prepay Loans if required by
Section 2.10(b)(ii);
(i)    Leases or licenses of real or personal or intellectual property in the
ordinary course of business and in accordance with the applicable Security
Documents;
(j)    Asset Sales in connection with Sale and Leaseback Transactions permitted
under Sections 6.01(i) and (n);
(k)    mergers and consolidations in compliance with Section 6.05;
(l)    Investments in compliance with Section 6.04;
(m)    Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any intellectual property to lapse or go
abandoned in the ordinary course of business) in the ordinary course of
business;
(n)     Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such replacement property;
(o)    Dispositions of property to the Borrower or any Subsidiary; provided that
if the transferor



- 111-
38669945_32

--------------------------------------------------------------------------------


of such property is a Loan Party the transferee thereof must be a Loan Party;
(p)    Dispositions of Cash Equivalents;
(q)    transfers of property subject to Casualty Events;
(r)    to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Borrower
or any of the Subsidiaries that is not in contravention of Section 6.12;
(s)    Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;
(t)    any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of the Borrower and its Subsidiaries as a whole, as determined in good
faith by the management of the Borrower;
(u)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and
(v)    the unwinding of any Hedging Agreement.
To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.06 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.06, such Collateral
(unless sold to a Company) shall be sold free and clear of the Liens created by
the Security Documents, and, so long as Borrower shall have provided the Agents
such certifications or documents as any Agent shall reasonably request in order
to demonstrate compliance with this Section 6.06, the Agents shall take all
actions reasonably requested in order to effect the foregoing.
Section 6.07    Dividends.
Authorize, declare or pay, directly or indirectly, any Dividends with respect to
any Company, except that the following shall be permitted:
(c)    Dividends by any Subsidiary to Borrower or any other Subsidiary (and, in
the case of Dividends by a non-wholly owned Subsidiary, to the Borrower and any
of its other Subsidiaries and to each other owner of Equity Interests of such
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);
(d)    Any Company may declare and make dividend payments or other distributions
payable solely in the Equity Interests (other than Disqualified Capital Stock
not otherwise permitted by Section 6.01) of such person;
(e)    payments to Intermediate Holdings to permit Intermediate Holdings to make
payments to Pubco or any other direct or indirect parent entity of Intermediate
Holdings, and the subsequent use of such payments by Pubco or any other such
direct or indirect parent of Intermediate Holdings, to repurchase or redeem
Qualified Capital Stock of Intermediate Holdings or any other such direct or
indirect parent held by officers, directors or employees or former officers,
directors or employees (or their transferees, estates or



- 112-
38669945_32

--------------------------------------------------------------------------------


beneficiaries under their estates) of any Company, upon their death, disability,
retirement, severance or termination of employment or service or pay interest in
respect of Holdings Employee Notes and to pay withholding or similar tax
payments that are expected to be payable in connection therewith; provided that
the aggregate cash consideration paid for all such redemptions and payments of
any kind or nature shall not exceed, in any fiscal year, the sum of (x) the
greater of $6,000,000 and 2.20% of Total Assets (as determined at the time of
such Dividend) (with unused amounts in any fiscal year being carried over to the
next succeeding fiscal year but not to any fiscal year thereafter), plus (y) the
net cash proceeds of any “key-man” life insurance policies of any Company that
have not been used to make any repurchases, redemptions or payments under this
clause (c); provided, further, that such amount may further be increased by an
amount not to exceed the amount of any Net Cash Proceeds received by or
contributed to Borrower from the issuance and sale since the Effective Date of
Qualified Capital Stock of Intermediate Holdings or any other direct or indirect
parent of Intermediate Holdings to officers, directors or employees of any
Company that have not been used to make any repurchases, redemptions or payments
under this clause (c);
(f)    direct or indirect payments, Dividends or distributions to Intermediate
Holdings in an amount sufficient for Intermediate Holdings to pay, or to make
Dividends or distributions to any direct or indirect parent of Intermediate
Holdings to pay, (A) franchise taxes and other fees required to maintain the
legal existence of Intermediate Holdings (and any direct or indirect parent
thereof) and (B) out-of-pocket legal, accounting and filing costs and other
expenses and obligations in the ordinary course of business, or otherwise
arising pursuant to arrangements related to the IPO or in connection with the
IPO, of Intermediate Holdings (and any direct or indirect parent thereof),
including overhead but excluding obligations payable to a party to the Tax
Receivable Agreements pursuant to such Tax Receivable Agreements (but, for
clarity, Pubco may make payments to any such party pursuant to the Tax
Receivable Agreements with amounts received directly or indirectly pursuant to
the other clauses of this Section 6.07);
(g)    Permitted Tax Distributions;
(h)    For so long as Borrower is classified as a corporation for U.S. federal
income tax purposes, direct or indirect payments Dividends or distributions to
Intermediate Holdings in order to pay, or to make Dividends or distributions to
any direct or indirect parent of Intermediate Holdings to pay, the tax liability
to each foreign, federal, state or local jurisdiction in respect of which a
consolidated, combined, unitary or affiliated return is filed by Intermediate
Holdings (or such direct or indirect parent of Intermediate Holdings) that
includes the Borrower and/or any of its Subsidiaries, to the extent such tax
liability does not exceed the taxes that would have been payable by the Borrower
and/or its Subsidiaries as a stand-alone group, reduced by any such taxes paid
or to be paid directly by the Borrower or its Subsidiaries;
(i)    Payments to Intermediate Holdings to pay, or to make Dividends or
distributions to any direct or indirect parent of Intermediate Holdings
(including Holdings and Pubco) to pay, costs and expenses incurred by it in
connection with such entity being a public company, including costs and expenses
relating to ongoing compliance with federal and state securities laws and
regulations, SEC rules and regulations and the Sarbanes-Oxley Act of 2002;
(j)    Dividends in an amount not to exceed the Cumulative Credit; provided
that, at the time any such Dividend is paid and solely with respect to clause
(a)(ii) of the definition of Cumulative Credit, (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and (ii)
the Total Net Leverage Ratio, immediately after giving effect to such payment on
a Pro Forma Basis, will not exceed 3.00 to 1.00; and
(k)    Dividends in an aggregate amount not to exceed the greater of (x)
$10,000,000 and (y)



- 113-
38669945_32

--------------------------------------------------------------------------------


3.60% of Total Assets as determined at the time of such Dividend.
(l)    To the extent constituting Dividends, the Borrower (or any direct or
indirect parent thereof) and its Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Sections 6.05 or 6.08
(other than Section 6.08(a));
(m)    Repurchases of Equity Interests in the Borrower, any direct or indirect
parent of the Borrower or any Subsidiary of the Borrower (or Dividends to permit
any direct or indirect parent, including Pubco, to repurchase Equity Interests)
deemed to occur upon exercise of stock options or warrants or the settlement or
vesting of other equity-based awards if such Equity Interests represent a
portion of the exercise price of, or tax withholdings with respect to, such
options, warrants or other equity-based awards;
(n)    Dividends to any direct or indirect parent of the Borrower:
(i)    to finance any Investments permitted under Section 6.04 and other
Investments that would be permitted to be made pursuant to this Section 6.07 and
Section 6.08 if made by the Borrower; provided that (A) such Dividend shall be
made substantially concurrently with the closing of such Investment and (B) such
parent shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Borrower
or the Subsidiaries or (2) the merger (to the extent permitted in Section 6.05)
of the Person formed or acquired in order to consummate such Permitted
Acquisition or Investment into the Borrower or its Subsidiaries, in each case,
in accordance with the requirements of Sections 5.10 and 5.11;
(ii)    the proceeds of which (A) shall be used to pay salary, commissions,
bonus and other benefits payable to and indemnities provided on behalf of
officers, employees, directors and members of management of Holdings or any
other direct or indirect parent company of the Borrower and any payroll social
security or similar taxes thereof to the extent such salaries, commissions,
bonuses and other benefits are attributable to the ownership or operation of the
Borrower and the Subsidiaries or (B) shall be used to make payments permitted
under Sections 6.08(d) and (l) (but only to the extent such payments have not
been and are not expected to be made by the Borrower or a Subsidiary);
(iii)    the proceeds of which shall be used by Holdings to pay (or to make
Dividends to allow any direct or indirect parent thereof to pay) fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering by Holdings (or any direct or indirect parent thereof) that is directly
attributable to the operations of the Borrower and its Subsidiaries; and
(iv)    to (x) redeem, repurchase, retire or otherwise acquire any (A) Equity
Interests (“Treasury Capital Stock”) of the Borrower or any Subsidiary or (B)
Equity Interests of any direct or indirect parent of the Borrower, including
Pubco, in the case of each of subclause (A) and (B), in exchange for, or out of
the proceeds of the substantially concurrent sale (other than to the Borrower or
a Subsidiary) of, Equity Interests of the Borrower, or any direct or indirect
parent of the Borrower, including Pubco, to the extent contributed to the
capital of the Borrower or any Subsidiary (“Refunding Capital Stock”) and (y)
declare and pay dividends on the Treasury Capital Stock out of the proceeds of
the substantially concurrent sale (other than to the Borrower or a Subsidiary)
of the Refunding Capital Stock;
(o)    additional Dividends in an aggregate amount per annum not to exceed an
amount equal to 6% of the net proceeds received by (or contributed to) the
Borrower and its Subsidiaries from the IPO or other qualified public offering;
and



- 114-
38669945_32

--------------------------------------------------------------------------------


(p)    Dividends the proceeds of which will be used to pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition or the exercise or settlement
of warrants, options or other securities convertible or exchangeable for Equity
Interests of the Borrower (or its direct or indirect parent, including Pubco);
It is understood that any Dividend to Holdings or any direct or indirect parent
of Holdings expressly permitted above may be made via a Dividend or distribution
to Intermediate Holdings, to then be made to Holdings or, directly or directly
through subsequent Dividends, such parent of Holdings.
Section 6.08    Transactions with Affiliates.
Enter into, directly or indirectly, any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of any Company (other than between or among Borrower and one or more
Subsidiaries), other than any transaction or series of related transactions on
terms and conditions at least as favorable to such Company as would reasonably
be obtained by such Company at that time in a comparable arm’s-length
transaction with a person other than an Affiliate, except that the following
shall be permitted:
(e)    Dividends permitted by Section 6.07;
(f)    loans may be made and other transactions may be entered into between and
among any Company and its Affiliates to the extent permitted by Section 6.01,
6.04 or 6.05;
(g)    reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements;
(h)    payments to the Sponsors and their Affiliates under any Management and
Monitoring Agreement;
(i)    transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods and services, in each case in the ordinary
course of business and otherwise not prohibited by the Loan Documents;
(j)    the existence of, and the performance by any Loan Party of its
obligations under the terms of, any limited liability company, limited
partnership or other Organizational Document or securityholders agreement
(including any registration rights agreement or purchase agreement related
thereto) to which it is a party on the Effective Date and which has been
disclosed to the Lenders as in effect on the Effective Date, and similar
agreements that it may enter into thereafter; provided, however, that the
existence of, or the performance by any Loan Party of obligations under, any
amendment to any such existing agreement or any such similar agreement entered
into after the Effective Date shall only be permitted by this Section 6.08(f) to
the extent not more adverse to the interest of the Lenders in any material
respect, when taken as a whole, than any of such documents and agreements as in
effect on the Effective Date;
(k)    sales of Qualified Capital Stock of any direct or indirect parent of the
Borrower to Affiliates of Borrower not otherwise prohibited by the Loan
Documents and the granting of registration and other customary rights in
connection therewith;
(l)    any transaction with an Affiliate where the only consideration paid by
any Loan Party is Qualified Capital Stock of any direct or indirect parent of
the Borrower;



- 115-
38669945_32

--------------------------------------------------------------------------------


(m)    any agreement in effect on the Effective Date and disclosed in Schedule
6.08(i) or as thereafter amended or replaced, as long as such amendment or
replacement agreement is not materially adverse, as reasonably determined by
Administrative Agent, to the interests of Borrower, any other Company, or
Secured Parties in any respect, than such agreement as it was in effect on the
Effective Date;
(n)    the issuance of Equity Interests or equity-based awards to any officer,
director, employee or consultant of the Borrower or any of its Subsidiaries or
any direct or indirect parent of Borrower in connection with the Transactions;
(o)    transactions by Intermediate Holdings and its Subsidiaries permitted
under an express provision (including any exceptions thereto) of this Article
VI;
(p)    the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of, Holdings, the Borrower and its Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Subsidiaries;
(q)    transactions in which the Borrower or any of its Subsidiaries, as the
case may be, deliver to the Administrative Agent a letter from an independent
financial advisor stating that such transaction is fair to the Borrower or such
Subsidiary from a financial point of view; and
(r)    employment, consulting and severance arrangements between Intermediate
Holdings and its Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business.
Section 6.09    Reserved.
Section 6.10    Prepayments of Other Indebtedness; Modifications of Junior
Financing Documentation.
(f)    Directly or indirectly prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner (it being
understood that payments of regularly scheduled principal, interest and
mandatory prepayments shall be permitted) any (x) Indebtedness that is unsecured
or subject to a Lien subordinated to the Lien securing the Obligations hereunder
and, in either case, is Incremental Equivalent Debt, Indebtedness incurred in a
Permitted Refinancing of any Incremental Equivalent Debt or Indebtedness
incurred pursuant to Section 6.01(o) or 6.01(p)(i)(B), (y) Subordinated
Indebtedness or (z) other Indebtedness for borrowed money of a Loan Party that
is subordinated to the Obligations expressly by its terms (other than
Indebtedness among Holdings, the Borrower and its Subsidiaries) (collectively,
“Junior Financing”), except (i) any Permitted Refinancing, to the extent not
required to prepay any Loans pursuant to Section 2.10(b), (ii) the conversion or
exchange of any Junior Financing to Equity Interests (other than Disqualified
Capital Stock) of the Borrower or any of its direct or indirect parents, (iii)
the prepayment of Indebtedness of the Borrower or any of its Subsidiaries owed
to the Borrower or any other Loan Party and (iv) prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an aggregate amount not to exceed the sum of (A)
the greater of $10,000,000 and 3.60% of Total Assets, plus (B) the Cumulative
Credit at such time.
(g)    Amend, modify or change in any manner materially adverse to the interests
of the Lenders any term or condition of any Junior Financing Documentation in
respect of any Junior Financing without the consent of the Administrative Agent
(which consent shall not be unreasonably withheld or delayed).



- 116-
38669945_32

--------------------------------------------------------------------------------


Section 6.11    Limitation on Certain Restrictions on Subsidiaries.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to (a)
pay dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by Borrower or any Subsidiary, or
pay any Indebtedness owed to Borrower or a Subsidiary, (b) make loans or
advances to Borrower or any Subsidiary or (c) transfer any of its properties to
Borrower or any Subsidiary, except for such encumbrances or restrictions
existing under or by reason of (i) applicable Requirements of Law; (ii) this
Agreement and the other Loan Documents; (iii) prior to the Closing Date, the
Existing Notes, (iv) the ABL Facility Documents (and any Permitted Refinancing
thereof); (v) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of a Subsidiary; (vi) customary provisions
restricting assignment of any agreement entered into by a Subsidiary in the
ordinary course of business; (vii) any holder of a Lien permitted by Section
6.02 restricting the transfer of the property subject thereto; (viii)
restrictions contained in any documents governing any Indebtedness incurred
after the Effective Date, which is expressly permitted to be incurred under this
Agreement which are not more restrictive in any material respect than those
contained in the ABL Facility Documents (and any Permitted Refinancing thereof);
(ix) customary restrictions and conditions contained in any agreement relating
to the sale of any property permitted under Section 6.06 pending the
consummation of such sale; (x) any agreement in effect at the time such
Subsidiary becomes a Subsidiary of Borrower, so long as such agreement was not
entered into in connection with or in contemplation of such person becoming a
Subsidiary of Borrower; (xi) without affecting the Loan Parties’ obligations
under Section 5.10, customary provisions in partnership agreements, limited
liability company organizational governance documents, asset sale and stock sale
agreements and other similar agreements entered into in the ordinary course of
business that restrict the transfer of ownership interests in such partnership,
limited liability company or similar person; (xii) restrictions on cash or other
deposits or net worth imposed by suppliers or landlords under contracts entered
into in the ordinary course of business; (xiii) any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition, which
encumbrance or restriction is not applicable to any person, or the properties or
assets of any person, other than the person or the properties or assets of the
person so acquired; (xiv) in the case of any joint venture which is not a Loan
Party in respect of any matters referred to in clauses (b) and (c) above,
restrictions in such person’s Organizational Documents or pursuant to any joint
venture agreement or stockholders agreements solely to the extent of the Equity
Interests of or property held in the subject joint venture or other entity; (xv)
agreements governing any Incremental Equivalent Debt (and any Permitted
Refinancing thereof); (xvi) agreements governing any Refinancing Equivalent Debt
(and any Permitted Refinancing thereof) or (xvii) any encumbrances or
restrictions imposed by any amendments or refinancings that are otherwise
permitted by the Loan Documents of the contracts, instruments or obligations
referred to in this Section 6.11; provided that such amendments or refinancings
are no more materially restrictive with respect to such encumbrances and
restrictions than those prior to such amendment or refinancing.
Section 6.12    Business.
(b)    With respect to Holdings, engage in any business activities or have any
properties or liabilities, other than (i) its ownership of the Equity Interests
of Intermediate Holdings and the General Partner of Intermediate Holdings, (ii)
obligations under the Loan Documents, the ABL Facility Documents, any other
obligations that are non-recourse to the Loan Parties and, in each case,
refinancings and replacements thereof, (iii) the issuance of Holdings Employee
Notes and permitted payments thereunder, (iv) obligations under its limited
partnership agreement and (v) activities, properties and liabilities incidental
to the foregoing clauses (i), (ii), (iii) and (iv).
(c)    With respect to Intermediate Holdings, engage in any business activities
or have any



- 117-
38669945_32

--------------------------------------------------------------------------------


properties or liabilities, other than (i) its ownership of the Equity Interests
of the Borrower, (ii) obligations under the Loan Documents, the ABL Facility and
its limited partnership agreement and, in each case, refinancings and
replacements thereof, (iii) the issuance of Holdings Employee Notes and
permitted payments thereunder, and (iv) activities, properties and liabilities
incidental to the foregoing clauses (i), (ii), (iii) and (iv).
(d)    With respect to Borrower and the Subsidiaries, engage (directly or
indirectly) in any business other than those businesses which Borrower and its
Subsidiaries are engaged on the Effective Date (or, in the good faith judgment
of the Board of Directors, which are substantially related thereto or are
reasonable extensions thereof).
Section 6.13    Fiscal Year.
Make any change in its fiscal year; provided, however, that Intermediate
Holdings or the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.
Section 6.14    No Further Negative Pledge.
Enter into any agreement, instrument, deed or lease which prohibits or limits
the ability of any Loan Party to create, incur, assume or suffer to exist any
Lien upon any of their respective properties or revenues, whether now owned or
hereafter acquired, or which requires the grant of any security for an
obligation if security is granted for another obligation, except the following:
(1) this Agreement and the other Loan Documents; (2) covenants in documents
creating Liens permitted by Section 6.02 prohibiting further Liens on the
properties encumbered thereby; (3) prior to the Closing Date, the Existing Note
Documents; (4) the ABL Facility Documents (and any Permitted Refinancing
thereof); (5) any other agreement that does not restrict in any manner (directly
or indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Secured Obligations and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Loan Party to secure the
Secured Obligations; (6) any "equal and ratable" clause in any unsecured debt
permitted under Section 6.01 and (7) any prohibition or limitation that (a)
exists pursuant to applicable Requirements of Law, (b) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale,
(c) restricts subletting or assignment of leasehold interests contained in any
Lease governing a leasehold interest of Borrower or a Subsidiary, (d) exists in
any agreement in effect at the time such Subsidiary becomes a Subsidiary of
Borrower, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary, (e) consists of customary provisions
restricting assignment of any agreement entered into by a Loan Party in the
ordinary course of business consistent with its historic business practices, (f)
agreements governing any Incremental Equivalent Debt (and any Permitted
Refinancing thereof), (g) agreements governing any Refinancing Equivalent Debt
(and any Permitted Refinancing thereof) or (h) is imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to in this Section 6.14; provided
that such amendments and refinancings are no more materially restrictive with
respect to such prohibitions and limitations than those prior to such amendment
or refinancing.
Section 6.15    Canadian Pension Plans.
(a)    Establish, commence participation in, commence contributing to, terminate
(in whole or



- 118-
38669945_32

--------------------------------------------------------------------------------


in part) or assume any liability under any Canadian Defined Benefit Plan, or
withdraw from participation in any “multi-unit pension plan”, as such term is
defined in the Pension Benefits Act (Manitoba) or any similar plan under pension
standards legislation in another jurisdiction in Canada, without the prior
consent of the Administrative Agent.
(b)    Fail to pay or remit in a timely manner all contributions and premiums
required to be paid or remitted to or under any Canadian Pension Plan, except
where such failure could not reasonably be expected to result in a material
liability of any Loan Party or any Subsidiary.
ARTICLE VII    
GUARANTEE
Section 7.01    The Guarantee.
The Guarantors hereby jointly and severally guarantee, as a primary obligor and
not as a surety to each Secured Party and their respective successors and
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest on (including any interest, fees, costs or charges
that would accrue but for the provisions of the Title 11 of the United States
Code after any bankruptcy or insolvency petition under Title 11 of the United
States Code) the Loans made by the Lenders to, and the Notes held by each Lender
of, Borrower, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party under any Loan Document or Hedging Agreement
entered into with a counterparty that is a Secured Party, except for Excluded
Hedging Obligations, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
Section 7.02    Obligations Unconditional.
The obligations of the Guarantors under Section 7.01 shall constitute a guaranty
of payment and to the fullest extent permitted by applicable Requirements of
Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of Borrower under this Agreement, the Notes, if
any, or any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
(viii)    at any time or from time to time, without notice to the Guarantors,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;
(ix)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;



- 119-
38669945_32

--------------------------------------------------------------------------------


(x)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;
(xi)    any Lien or security interest granted to, or in favor of any Lender or
Agent as security for any of the Guaranteed Obligations shall fail to be
perfected; or
(xii)    the release of any other Guarantor pursuant to Section 7.09.
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Secured Parties, and the obligations and liabilities of the Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other person at any time of any right or remedy against Borrower or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the successors and assigns thereof,
and shall inure to the benefit of the Lenders, and their respective successors
and assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.
Section 7.03    Reinstatement.
The obligations of the Guarantors under this Article VII shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.
Section 7.04    Subrogation; Subordination.
Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 7.01, whether by subrogation
or otherwise, against Borrower or any other Guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations. Any
Indebtedness of any Loan Party permitted pursuant to Section 6.01(d) shall be
subordinated to such Loan Party’s Secured Obligations in the manner set forth in
the Intercompany Note evidencing such Indebtedness.



- 120-
38669945_32

--------------------------------------------------------------------------------


Section 7.05    Remedies.
The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of Borrower under this Agreement and the Notes, if
any, may be declared to be forthwith due and payable as provided in Section 8.01
(and shall be deemed to have become automatically due and payable in the
circumstances provided in Section 8.01) for purposes of Section 7.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against Borrower and that, in the event of such declaration (or such obligations
being deemed to have become automatically due and payable), such obligations
(whether or not due and payable by Borrower) shall forthwith become due and
payable by the Guarantors for purposes of Section 7.01.
Section 7.06    Instrument for the Payment of Money.
Each Guarantor hereby acknowledges that the guarantee in this Article VII
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.
Section 7.07    Continuing Guarantee.
The guarantee in this Article VII is a continuing guarantee of payment, and
shall apply to all Guaranteed Obligations whenever arising.
Section 7.08    General Limitation on Guarantee Obligations.
In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 7.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
Section 7.09    Release of Guarantors.
If, in compliance with the terms and provisions of the Loan Documents, such
Guarantor shall become an Excluded Subsidiary or all or substantially all of the
Equity Interests of any Guarantor are sold or otherwise transferred (a
“Transferred Guarantor”) to a person or persons, none of which is Borrower or
another Loan Party, such Excluded Subsidiary or Transferred Guarantor (as the
case may be) shall, upon the consummation of such change of status or sale or
transfer, be automatically released from its obligations under this Agreement
(including under Section 10.03 hereof) and its obligations to pledge and grant
any Collateral owned by it pursuant to any Security Document and the pledge of
such Equity Interests to Collateral Agent pursuant to the Security Agreements
shall be automatically released, and, so long as Borrower shall have provided
the Agents such certifications or documents as any Agent shall reasonably
request, Collateral Agent shall take such actions as are necessary to effect
each release described in this Section 7.09 in accordance with the relevant
provisions of the Security Documents, so long as Borrower shall have provided
the Agents such certifications or documents as any Agent shall reasonably
request in order to demonstrate compliance with this Agreement; provided that
such Guarantor is also released from its obligations under the ABL Facility



- 121-
38669945_32

--------------------------------------------------------------------------------


Documents on the same terms.
Section 7.10    Right of Contribution.
Each Subsidiary Guarantor hereby agrees that to the extent that a Subsidiary
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Subsidiary Guarantor shall be entitled to seek and receive
contribution from and against any other Subsidiary Guarantor hereunder which has
not paid its proportionate share of such payment. Each Subsidiary Guarantor’s
right of contribution shall be subject to the terms and conditions of Section
7.04. The provisions of this Section 7.10 shall in no respect limit the
obligations and liabilities of any Subsidiary Guarantor to Administrative Agent
and the Lenders, and each Subsidiary Guarantor shall remain liable to
Administrative Agent and the Lenders for the full amount guaranteed by such
Subsidiary Guarantor hereunder.
Section 7.11    Interest Act (Canada).
For the purposes of the Interest Act (Canada), in any case in which an interest
or fee rate is stated in this Agreement to be calculated on the basis of a
number of days that is other than the number in a calendar year, the yearly rate
to which such interest or fee rate is equivalent is equal to such interest or
fee rate multiplied by the actual number of days in the year in which the
relevant interest or fee payment accrues and divided by the number of days used
as the basis for such calculation.
Section 7.12    Keepwell.
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guaranty in respect of Hedging Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.12 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.12, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the payment and satisfaction in fully in cash of all
Guaranteed Obligations. Each Qualified ECP Guarantor intends that this Section
7.12 constitute, and this Section 7.12 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Section 7.13    Effectiveness of Guarantee.
Notwithstanding anything to the contrary, the provisions of this Article VII
shall only be effective on and after the Closing Date.
ARTICLE VIII    
EVENTS OF DEFAULT
Section 8.01    Events of Default.
Upon the occurrence and during the continuance of the following events (“Events
of Default”):
(g)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;



- 122-
38669945_32

--------------------------------------------------------------------------------


(h)    default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in paragraph (a)
above) due under any Loan Document, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five
Business Days;
(i)    any representation or warranty made or deemed made in or in connection
with any Loan Document, or any representation, warranty, statement or
information contained in any report, certificate, financial statement or other
instrument furnished in connection with or pursuant to any Loan Document, shall
prove to have been false or misleading in any material respect when so made,
deemed made or furnished;
(j)    default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Section 5.02(a) or (solely with
respect to the Borrower) 5.03(a) or in Article VI;
(k)    default shall be made in the due observance or performance by any Company
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after written notice thereof from Administrative Agent to Borrower;
(l)    any Company shall (i) fail to pay any principal or interest, regardless
of amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause (ii)
is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf to cause, such
Indebtedness to become due prior to its stated maturity or become subject to a
mandatory offer purchase by the obligor; provided that it shall not constitute
an Event of Default pursuant to this paragraph (f) unless the aggregate amount
of all such Indebtedness referred to in clauses (i) and (ii) exceeds $5,000,000
at any one time; provided that, (x) in the case of Hedging Obligations, the
amount counted for this purpose shall be the Hedging Termination Value at such
time, (y) the occurrence and continuation of an Event of Default under, and as
defined in, the ABL Credit Agreement (other than a payment or bankruptcy Event
of Default under, and as defined in, the ABL Credit Agreement) shall not
constitute an Event of Default under this Agreement until the earliest of (1) 60
consecutive days after the date of any such Event of Default under, and as
defined in, the ABL Credit Agreement (during which period such Event of Default
under, and as defined in, the ABL Credit Agreement is not waived or cured), (2)
the acceleration of the obligations under the ABL Facility or (3) the exercise
of secured creditor remedies by the agent and/or lenders under the ABL Facility
as a result of such Event of Default under, and as defined in, the ABL Credit
Agreement and (z) clause (f)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder;
(m)    an involuntary proceeding shall be commenced or an involuntary petition
or application shall be filed in a court of competent jurisdiction seeking (i)
relief in respect of Intermediate Holdings, the Borrower or any Significant
Subsidiary or of a substantial part of the property or assets of Intermediate
Holdings, the Borrower or any Significant Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law
(including, without limitation, the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada) and any applicable corporations
legislation); (ii) the appointment of a receiver, receiver and manager, interim
receiver, trustee, custodian, sequestrator, conservator, liquidator or similar
official for Intermediate Holdings, the Borrower or any Significant Subsidiary
or for a substantial part of the property or assets of Intermediate Holdings,
the Borrower or any Significant Subsidiary; or (iii)



- 123-
38669945_32

--------------------------------------------------------------------------------


the winding-up or liquidation (except as permitted by Section 6.05(d)) of
Intermediate Holdings, the Borrower or any Significant Subsidiary, or seeking
the dissolution, reorganization, compromise, arrangement, adjustment,
protection, moratorium, relief, stay of proceedings of creditors generally (or
any class of creditors), or composition of any Canadian Guarantor (solely to the
extent constituting a Significant Subsidiary) or its debts or any other relief
under federal, provincial or foreign law now or hereafter in effect relating to
bankruptcy, winding-up (except as permitted by Section 6.05(d)), insolvency,
reorganization, receivership, plans of arrangement for relief or protection of
debtors; and such proceeding, application or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(n)    Intermediate Holdings, the Borrower or any Significant Subsidiary shall
(i) voluntarily commence any proceeding, make any application or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law (including, without
limitation, the Bankruptcy and Insolvency Act (Canada) and the Companies’
Creditors Arrangement Act (Canada)); (ii) consent to the institution of, or fail
to contest in a timely and appropriate manner, any proceeding, application or
the filing of any petition described in clause (g) above; (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Intermediate Holdings, the Borrower or any
Significant Subsidiary or for a substantial part of the property or assets of
Intermediate Holdings, the Borrower or any Significant Subsidiary; (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate (except as permitted by Section
6.05(d)) or, in the case of any Canadian Guarantor (solely to the extent
constituting a Significant Subsidiary), institutes any proceeding seeking to
adjudicate it an insolvent, or seeks dissolution, reorganization, compromise,
arrangement, adjudication, protection, moratorium, relief, stay of proceedings
of creditors generally for any class of creditors, or composition of it or its
debts or any other relief under federal, provincial or foreign law now or
hereafter in effect relating to bankruptcy, winding-up (except as permitted by
Section 6.05(d)), insolvency, reorganization, receivership, plans of arrangement
for relief or protection of debtors;
(o)    one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $5,000,000 shall be rendered against any Company
or any combination thereof and the same shall remain undischarged, unvacated or
unbonded for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon properties of any Company to enforce any such judgment;
(p)    one or more ERISA Events shall have occurred that could reasonably be
expected to result in liability of any Company and its ERISA Affiliates in an
aggregate amount which would reasonably be expected to result in a Material
Adverse Effect or a Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect;
(q)    any security interest and Lien purported to be created by any Security
Document representing a material portion of the Collateral shall cease to be in
full force and effect, or shall cease to give Collateral Agent, for the benefit
of the Secured Parties, the Liens, rights, powers and privileges purported to be
created and granted under such Security Document with respect to such Collateral
(including a perfected first priority security interest in and Lien on all such
Collateral, subject to Permitted Collateral Liens (and except as otherwise
expressly provided in such Security Document)) in favor of Collateral Agent, or
shall be asserted



- 124-
38669945_32

--------------------------------------------------------------------------------


by Borrower or any other Loan Party not to be a valid, perfected, first priority
(except as otherwise expressly provided in this Agreement or such Security
Document) security interest in or Lien on such Collateral, subject to Permitted
Collateral Liens;
(r)    any Loan Document or any material provisions thereof shall at any time
and for any reason be declared by a court of competent jurisdiction to be null
and void, or a proceeding shall be commenced by any Loan Party or any other
person, or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations;
(s)    there shall have occurred a Change in Control; or
(t)    one or more Canadian Pension Events shall have occurred that could
reasonably be expected to result in liability of any Company and its Affiliates
in an aggregate amount which would reasonably be expected to result in a
Material Adverse Effect;
then, and in every such event (other than an event with respect to Intermediate
Holdings, Borrower or the General Partner described in paragraph (g) or (h)
above), and at any time thereafter during the continuance of such event, to the
extent such event is continuing after the Closing Date and after giving effect
to the application of proceeds of the Initial Loans in connection with the
Retirement of the Existing Notes, Administrative Agent may, and at the request
of the Required Lenders shall, by notice to Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other Obligations of Borrower accrued hereunder and under
any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrower and the Guarantors, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and in any
event, with respect to Intermediate Holdings, Borrower or the General Partner
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other Obligations of
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrower and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding.
Section 8.02    Application of Proceeds.
The proceeds received by Collateral Agent in respect of any sale of, collection
from or other realization upon all or any part of the Collateral pursuant to the
exercise by Collateral Agent of its remedies shall be applied, in full or in
part, together with any other sums then held by Collateral Agent pursuant to
this Agreement, promptly by Collateral Agent as follows:
(z)    First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to Collateral Agent and its agents and counsel, and all expenses,
liabilities and advances made or incurred by Collateral Agent in connection
therewith and all amounts for which Collateral Agent is entitled to
indemnification pursuant to the provisions of any Loan Document, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;



- 125-
38669945_32

--------------------------------------------------------------------------------


(aa)    Second, to the payment of all other reasonable costs and expenses of
such sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;
(bb)    Third, without duplication of amounts applied pursuant to clauses (a)
and (b) above, to the payment in full in cash, pro rata, of interest and other
amounts constituting Obligations and any fees, premiums and scheduled periodic
payments due under Hedging Agreements constituting Secured Obligations;
(cc)    Fourth, to the payment in full in cash, pro rata, of principal amount of
the Obligations and any premium thereon; and
(dd)    Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.02, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.
ARTICLE IX    
ADMINISTRATIVE AGENT AND COLLATERAL AGENT
Section 9.01    Appointment and Authority.
(ee)    Each of the Lenders hereby irrevocably appoints Royal Bank, to act on
its behalf as Administrative Agent and Collateral Agent hereunder and under the
other Loan Documents and authorizes such Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agents by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
(ff)    Without prejudice to the foregoing, each of the Secured Parties hereby
irrevocably designates and appoints Administrative Agent (in such capacity, the
“Quebec Collateral Agent”) as the person holding the power of attorney (fondé de
pouvoir) of the Secured Parties as contemplated under Article 2692 of the Civil
Code of Quebec, to enter into, to take and to hold on their behalf, and for
their benefit, a deed of hypothec (“Deed of Hypothec”) to be executed by each
Canadian Guarantor granting a Lien on any Property (other than Excluded
Property) located in the Province of Quebec and to exercise such powers and
duties which are conferred thereupon under such deed. Each of the Secured
Parties hereby additionally irrevocably designates and appoints the Quebec
Collateral Agent as agent, custodian and depository for and on behalf of the
Secured Parties (i) to hold and to be the sole registered holder of any bond
(“Bond”) issued under the Deed of Hypothec, the whole notwithstanding Section 32
of the Act respecting the Special Powers of Legal Persons (Quebec) or any other
Requirements of Law, and (ii) to enter into, to take and to hold on their
behalf, and for their benefit, a bond pledge agreement (“Pledge”) to be executed
by such Canadian Guarantor under the laws of the Province of Quebec and creating
a Lien on the Bond as security for the payment and performance of, inter alia,
the Obligations. In this respect, (a) the Quebec Collateral Agent as agent,
custodian and depository for and on behalf of the Secured Parties, shall keep a
record indicating the names and addresses of, and the pro rata portion of the
obligations and indebtedness secured by the Pledge, owing to each of the Secured
Parties for and on behalf of whom the Bond is so held from time to time, and (b)
each of the Secured Parties will be entitled to the benefits of any Canadian
Collateral charged under the Deed of Hypothec and the Pledge and will
participate in the proceeds of realization of any such Canadian Collateral. The
Quebec Collateral Agent, in such aforesaid capacities shall (x) have the sole
and exclusive right and authority to



- 126-
38669945_32

--------------------------------------------------------------------------------


exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Quebec Collateral Agent with
respect to the Canadian Collateral charged under the Deed of Hypothec and
Pledge, any other Requirements of Law or otherwise, and (y) benefit from and be
subject to all provisions hereof with respect to the Quebec Collateral Agent
mutatis mutandis, including, without limitation, all such provisions with
respect to the liability or responsibility to and indemnification by the
Lenders, the Secured Parties and/or the Canadian Guarantors.
(gg)    The provisions of this Article IX (other than Section 9.06 and Section
9.10) are solely for the benefit of Administrative Agent, Collateral Agent and
the Lenders, and neither Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.
Section 9.02    Rights as a Lender.
Each person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each person serving as an Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Borrower or any Subsidiary or other Affiliate thereof
as if such person were not an Agent hereunder and without any duty to account
therefor to the Lenders.
Section 9.03    Exculpatory Provisions.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, no Agent:
(i)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and
(iii)    shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to each Borrower or any of its Affiliates
that is communicated to or obtained by the person serving as such Agent or any
of its Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Section
10.02) or (y) in the absence of its own gross negligence or willful misconduct.
No Agent shall be deemed to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by Borrower or a Lender.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement,



- 127-
38669945_32

--------------------------------------------------------------------------------


warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to such Agent. Without limiting the generality of the
foregoing, the use of the term “agent” in this Agreement with reference to
Administrative Agent or Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term us used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.
Each party to this Agreement acknowledges and agrees that Administrative Agent
may use an outside service provider for the tracking of all UCC and PPSA
financing statements required to be filed pursuant to the Loan Documents and
notification to Administrative Agent, of, among other things, the upcoming lapse
or expiration thereof, and that any such service provider shall not be deemed to
be acting at the request or on behalf of any Agent. No Agent shall be liable for
any action taken or not taken by any such service provider.
Section 9.04    Reliance by Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless Administrative Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan. Each Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
be entitled to rely upon the advice of any such counsel, accountants or experts
and shall not be liable for any action taken or not taken by it in accordance
with such advice.
Section 9.05    Delegation of Duties.
Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through, or delegate any
and all such rights and powers to, any one or more sub‑agents appointed by such
Agent, including a sub-agent which is a non-U.S. affiliate of such Agent;
provided, that such sub-agent is a U.S. financial institution described in
Treasury Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch described in
Treasury Regulation Section 1.1441-1(b)(2)(iv). Each Agent and any such
sub‑agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub‑agent and to the Related
Parties of each Agent and any such sub‑agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
Section 9.06    Resignation of Agent.
Each Agent may at any time upon 30 days’ advance written notice give notice of
its resignation to



- 128-
38669945_32

--------------------------------------------------------------------------------


the Lenders and Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with Borrower, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States; provided, in
each case, that such successor is a U.S. financial institution described in
Treasury Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch described in
Treasury Regulation Section 1.1441-1(b)(2)(iv). If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders, appoint a
successor Agent meeting the qualifications set forth above provided that if the
Agent shall notify Borrower and the Lenders that no qualifying person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by Collateral
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security as nominee
until such time as a successor Collateral Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through an Agent shall instead be made by or to each Lender directly, until such
time as the Required Lenders appoint a successor Agent as provided for above in
this paragraph. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph). The fees payable by Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrower and such successor. After the retiring Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article IX and Section 10.03 shall continue in effect for the benefit of such
retiring Agent, its sub‑agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.
Section 9.07    Non-Reliance on Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender further represents and warrants that it has had the
opportunity to review each document made available to it on the Platform in
connection with this Agreement and has acknowledged and accepted the terms and
conditions applicable to the recipients thereof. Each Lender also acknowledges
that it will, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
Section 9.08    Withholding Tax.
To the extent required by any applicable law, Administrative Agent may withhold
from any payment to any Lender an amount equivalent to any applicable
withholding tax. Without limiting the provisions of Section 2.15(a) or (c), each
Lender shall, and does hereby, indemnify Administrative Agent, and shall make
payable in respect thereof within 30 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for Administrative
Agent) incurred by or asserted against Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of Administrative Agent to properly withhold tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not property executed, or because such
Lender failed to



- 129-
38669945_32

--------------------------------------------------------------------------------


notify Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes Administrative Agent to set off and apply any and all amounts
at any time owing to such Lender under this Agreement or any other Loan Document
against any amount due Administrative Agent under this Section 9.08. The
agreements in this Section 9.08 shall survive the resignation and/or replacement
of Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.


Section 9.09    No Other Duties, etc.
Anything herein to the contrary notwithstanding, none of the Bookmanagers,
Arrangers, Syndication Agent or Documentation Agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as
Administrative Agent, Collateral Agent or a Lender hereunder.
Section 9.10    Enforcement.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent, or as the Required Lenders may require or otherwise direct, for the
benefit of all the Lenders; provided, however, that the foregoing shall not
prohibit (a) Administrative Agent from exercising on its own behalf the rights
and remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with, and subject to, the terms of this
Agreement, or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any bankruptcy or insolvency law.
Section 9.11    Collateral and Guaranty Matters.
Each of the Lenders irrevocably authorizes the Administrative Agent and the
Collateral Agent, and each of the Administrative Agent and the Collateral Agent
agrees that it will:
(j)    release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the Commitments and payment in full of all Obligations (other than (x)
contingent obligations not then due and payable and (y) Hedging Obligations that
are Secured Obligations for which arrangements reasonably satisfactory to the
Secured Party that is a counterparty thereto have been made), (ii) at the time
the property subject to such Lien is transferred or to be transferred as part of
or in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than Holdings, Intermediate Holdings, the Borrower
or any Subsidiary Guarantor, (iii) subject to Section 10.02, if the release of
such Lien is approved, authorized or ratified in writing by the Required
Lenders, or (iv) if the property subject to such Lien is owned by a Guarantor,
upon release of such Guarantor from its obligations under its Guaranty pursuant
to clause (c) below;
(k)    release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(c) or
Section 6.02(q); and



- 130-
38669945_32

--------------------------------------------------------------------------------


(l)    release any Guarantor from its obligations under its Guarantee in
accordance with Section 7.09.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guarantee pursuant to Section 7.09 and
this Section 9.11. In each case as specified in this Section 9.11, the
applicable Agent will (and each Lender irrevocably authorizes the applicable
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Security Documents, or to evidence the
release of such Guarantor from its obligations under the Guarantee, in each case
in accordance with the terms of the Loan Documents and this Section 9.11.
ARTICLE X    
MISCELLANEOUS
Section 10.01    Notices.
(e)    Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
(i)    if to any Loan Party, to Borrower at:
c/o Norcraft Companies, L.P.
3020 Denmark Avenue, Suite 100
Eagan, Minnesota 55121
Attention: Chief Financial Officer
Telecopy No.: (651) 234-3398
with a copy to:
Apax Partners, L.P.
45 Park Avenue
New York, NY 10022
Attention: David Kim
Telecopy: (212) 319-6155
and to:
c/o KarpReilly LLC
104 Field Point Road, 2nd Floor
Greenwich, Connecticut 06830
Attention: Chris Reilly, Co-Founder
Telecopy No.: (203) 504-9912
and to:
c/o Trimaran Capital Partners, LLC




- 131-
38669945_32

--------------------------------------------------------------------------------


425 Lexington Avenue, 3rd Floor
New York, New York 10017
Attention: Jay Bloom, Managing Partner
Telecopy No.: (212) 885-4350
and to:
Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036-8704
Attention: Sunil W. Savkar
Telecopy No.: (646) 728-1533
(ii)    if to Administrative Agent or Collateral Agent, to it at:
Royal Bank of Canada
20 King Street West, 4th Floor
Toronto, Ontario M5H 1C4
Attention – Manager, Agency Services
Telecopy No.: (416) 842-4023
with a copy to:
Paul Hastings LLP
75 East 55th Street, New York, NY 10022
Attention: Michael Baker
Telecopy No.: (212) 230-7701


(iii)    if to a Lender, to it at its address (or telecopier number) set forth
next to its signature in this Agreement or in its Assignment and Assumption.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Any party hereto may change its address or telecopier number for
notices and other communications hereunder by written notice to Borrower and the
Agents.
(f)    Electronic Communications. Notices and other communications to the
Lenders hereunder may (subject to the provisions of this Section 10.01) be
delivered or furnished by electronic communication (including email and Internet
or intranet websites) pursuant to procedures approved by Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender, as applicable, has notified Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication. Administrative Agent, Collateral Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including
pursuant to the provisions of this Section 10.01); provided that approval of
such procedures may be limited to particular notices or communications.



- 132-
38669945_32

--------------------------------------------------------------------------------


Each Loan Party hereby agrees that it will provide to Administrative Agent all
information, documents and other materials that it is obligated to furnish to
Administrative Agent or the Lenders pursuant to this Agreement and any other
Loan Document, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials (the
“Communications”), by transmitting them in an electronic medium in a format
reasonably acceptable to Administrative Agent at ann.hurley@rbccm.com or at such
other email address(es) provided to Borrower from time to time or in such other
form as Administrative Agent shall require. In addition, each Loan Party agrees
to continue to provide the Communications to Administrative Agent in the manner
specified in this Agreement or any other Loan Document or in such other form as
Administrative Agent shall require. Nothing in this Section 10.01 shall
prejudice the right of the Agents, any Lender or any Loan Party to give any
notice or other communication pursuant to this Agreement or any other Loan
Document in any other manner specified in this Agreement or any other Loan
Document or as any such Agent, as the case may be, shall require.
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its email address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
To the extent consented to by Administrative Agent in writing from time to time,
Administrative Agent agrees that receipt of the Communications (other than any
such Communication that (i) relates to a request for a new, or a conversion of
an existing, Borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder) by Administrative Agent at its email address(es) set forth
above shall constitute effective delivery of the Communications to
Administrative Agent for purposes of the Loan Documents.
(g)    Platform. Each Loan Party further agrees that any Agent may make the
Communications available to the Lenders by posting the Communications on
SyndTrak or a substantially similar secure electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall any Agent or any of its
Related Parties have any liability to the Loan Parties, any Lender or any other
person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or such Agent’s
transmission of communications through the Internet, except to the extent the
liability of such person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such person’s gross negligence
or willful misconduct.
(h)    Public/Private. Each Loan Party hereby authorizes Administrative Agent to
distribute (i) to



- 133-
38669945_32

--------------------------------------------------------------------------------


Private Siders all Communications, including any Communication that any Loan
Party identifies in writing is to be distributed to Private Siders only
(“Private Side Communications”), and (ii) to Public Siders all Communications
other than any Private Side Communication. Borrower represents and warrants that
no Communication (other than Private Side Communications) contains any MNPI.
Borrower agrees to designate as Private Side Communications only those
Communications or portions thereof that it reasonably believes in good faith
constitute MNPI, and agrees to use all commercially reasonable efforts not to
designate any Communications provided under Section 5.01(a), (b), and (c) as
Private Side Communications. “Private Siders” shall mean Lenders’ employees and
representatives who have declared that they are authorized to receive MNPI.
“Public Siders” shall mean Lenders’ employees and representatives who have not
declared that they are authorized to receive MNPI; it being understood that
Public Siders may be engaged in investment and other market-related activities
with respect to Borrower’s or its affiliates’ securities or loans. “MNPI” shall
mean material non-public information (within the meaning of United States
federal securities laws) with respect to Borrower, its affiliates and any of its
respective securities.
Each Lender acknowledges that United States federal and state securities laws
prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other person. Each Lender confirms that it has developed procedures designed
to ensure compliance with these securities laws.
Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will use commercially reasonable efforts to designate at least one individual to
receive Private Side Communications on its behalf in compliance with its
procedures and applicable law and identify such designee (including such
designee’s contact information). Each Lender agrees to notify Administrative
Agent in writing from time to time of such Lender’s designee’s email address to
which notice of the availability of Private Side Communications may be sent by
electronic transmission.
Each Lender that elects not to be given access to Private Side Communications
does so voluntarily and, by such election, (i) acknowledges and agrees that the
Agents and other Lenders may have access to Private Side Communications that
such electing Lender does not have and (ii) takes sole responsibility for the
consequences of, and waives any and all claims based on or arising out of, not
having access to Private Side Communications.
Section 10.02    Waivers; Amendment.
(w)    Generally. No failure or delay by any Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of each Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
this Section 10.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether any Agent, any Lender may have had
notice or knowledge of such Default at the time. No notice or demand on Borrower
in any case shall entitle Borrower to any other or further notice or demand in
similar or other circumstances.



- 134-
38669945_32

--------------------------------------------------------------------------------


(x)    Required Consents. Subject to Section 10.02(c) and (d), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
Administrative Agent or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by Administrative Agent,
Collateral Agent (in the case of any Security Document) and the Loan Party or
Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:
(i)    increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant, mandatory
prepayment or Default shall constitute an increase in the Commitment of any
Lender);
(ii)    reduce the principal amount or premium, if any, of any Loan (except in
connection with a payment contemplated by clause (viii) below) or reduce the
rate of interest thereon including any provision establishing a minimum rate
(other than interest pursuant to Section 2.06(c)), or reduce any Fees payable
with respect to any Loan, or change the form or currency of payment of any
Obligation, without the written consent of each Lender directly affected thereby
(it being understood that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (ii));
(iii)    (A) change the scheduled final maturity of any Loan, (B) postpone the
date for payment of any interest, premium or fees payable with respect to any
Loan or (C) reduce the amount of, waive or excuse any such payment (other than
waiver of any increase in the interest rate pursuant to Section 2.06(c)) with
respect to any Loan in any case, without the written consent of each Lender
directly affected thereby;
(iv)    release all or substantially all of the Guarantors from their Guarantee
(except as expressly provided in Article VII), without the written consent of
each Lender;
(v)    release all or a substantial portion of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents, in each case
without the written consent of each Lender (it being understood that additional
Classes of Loans consented to by the Required Lenders may be equally and ratably
secured by the Collateral with the then existing Secured Obligations under the
Security Documents);
(vi)    change the percentage set forth in the definition of “Required Lenders,”
“Required Class Lenders” or any other provision of any Loan Document (including
this Section) specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender affected thereby,
other than to increase such percentage or number or to give any additional
Lender or group of Lenders such right to waive, amend or modify or make any such
determination or grant any such consent;
(vii)     (1) waive any condition set forth in Section 4.03 as to any Credit
Extension as to one or more Classes of Loans or (2) amend, waive or otherwise
modify any term or provision which directly affects Lenders under one or more
Class of Loans and does not directly affect Lenders under any other Class, in
each case, without the written consent of the Required Class Lenders under such
applicable Class or Classes of Loans (and in the case of multiple Classes



- 135-
38669945_32

--------------------------------------------------------------------------------


which are affected, such Required Class Lenders shall consent together as one
Class) (it being understood that any amendment to the conditions of
effectiveness of Incremental Commitments or Refinancing Commitments shall be
subject to clause (viii) below); provided, however, that the waivers described
in this clause (vii) shall not require the consent of any Lenders other than (x)
the Required Class Lenders under such Class or Classes and (y) in the case of
any waiver that otherwise would be subject to clause (i), (ii), (iii), (iv), (v)
or (vi) above, each Lender or each directly affected Lender (as specified in
clause (i), (ii), (iii), (iv), (v) or (vi) above) under the applicable Class or
Classes of Loans; or
(viii) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.17 or 2.18 with respect
to Incremental Loans and the rate of interest applicable thereto or Refinancing
Loans) which directly affects Lenders of one or more Incremental Loans or
Refinancing Loans, as the case may be, and does not directly affect Lenders
under any other Class, in each case, without the written consent of the Required
Class Lenders under such applicable Incremental Loans or Refinancing Loans, as
the case may be (and in the case of multiple Classes which are affected, such
Required Class Lenders shall consent together as one Class ); provided, however,
that the waivers described in this clause (viii) shall not require the consent
of any Lenders other than (x) the Required Class Lenders under such applicable
Incremental Loans or Refinancing Loans and (y) in the case of any waiver that
otherwise would be subject to clause (i), (ii), (iii), (iv), (v) or (vi) above,
each Lender or each directly affected Lender (as specified in clause (i), (ii),
(iii), (iv), (v) or (vi) above) under the applicable Class or Classes of
Incremental Loans or Refinancing Loans;


provided, further, that no Lender consent is required to effect any amendment or
supplement to the ABL Intercreditor Agreement, any Subordination Agreement or
other intercreditor agreement or arrangement permitted under this Agreement (i)
that is for the purpose of adding the holders of Permitted Pari Passu Secured
Refinancing Debt, Permitted Junior Secured Refinancing Debt, subordinated
Permitted Unsecured Refinancing Debt, Incremental Equivalent Debt (or, in each
case, a Senior Representative with respect thereto), as parties thereto, as
expressly contemplated by the terms of the ABL Intercreditor Agreement, any such
Subordination Agreement or any such other intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders) or (ii) that is expressly contemplated by the ABL Intercreditor
Agreement, any Subordination Agreement or other intercreditor agreement or
arrangement permitted under this Agreement; provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.
Neither Holdings nor any of its Subsidiaries or Affiliates will, directly or
indirectly, pay or cause to be paid any consideration, to or for the benefit of
any Lender for or as an inducement to any consent, waiver or amendment of any of
the terms or provisions of this Agreement or any other Loan Document unless such
consideration is offered to be paid to all Lenders and is paid to all Lenders
that consent, waive or agree to amend in the time frame set forth in the
documents relating to such consent, waiver or agreement.
Notwithstanding anything to the contrary herein:


(I) No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except to the extent the consent of such
Lender would be required under



- 136-
38669945_32

--------------------------------------------------------------------------------


clause (i), (ii) or (iii) in the proviso to the first sentence of this Section
10.02(b).


(II) If the Administrative Agent and the Borrower shall have jointly identified
an obvious error (including, but not limited to, an incorrect cross-reference)
or any error or omission of a technical or immaterial nature, in each case, in
any provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document), then the Administrative Agent (acting in its sole discretion) and the
Borrower or any other relevant Loan Party shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document. Notification of such
amendment shall be made by the Administrative Agent to the Lenders promptly upon
such amendment becoming effective.
(III) Any Loan Document may be waived, amended, supplemented or modified
pursuant to an agreement or agreements in writing entered into by Borrower and
Administrative Agent (without the consent of any Lender) solely to grant a new
Lien for the benefit of the Secured Parties or extend an existing Lien over
additional property.
(IV) This Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower (a)
to add one or more additional credit facilities to this Agreement and to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.
(V) This Agreement may be amended with the written consent of the Administrative
Agent, the Borrower and the Lenders providing the Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Loans of any Class
(“Replaced Term Loans”) with replacement term loans (“Replacement Term Loans”)
hereunder; provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Replaced Term
Loans, plus accrued interest, fees, premiums (if any) and penalties thereon and
reasonable fees and expenses associated with such Replacement Term Loans, (b)
the All-In Yield with respect to such Replacement Term Loans (or similar
interest rate spread applicable to such Replacement Term Loans) shall not be
higher than the All-In Yield for such Replaced Term Loans (or similar interest
rate spread applicable to such Replaced Term Loans) immediately prior to such
refinancing unless the maturity of the Replacement Term Loans is at least one
year later than the maturity of the Replaced Term Loans, (c) the Weighted
Average Life to Maturity of such Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity of such Replaced Term Loans at the
time of such refinancing (except by virtue of amortization or prepayment of the
Replaced Term Loans prior to the time of such incurrence) and (d) all other
terms applicable to such Replacement Term Loans shall be substantially identical
to, or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Replaced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the Latest
Maturity Date of the Loans in effect immediately prior to such refinancing. Each
amendment to this Agreement providing for Replacement Term Loans may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent and the Borrower to effect the provisions of this
paragraph, and for the avoidance of doubt, this paragraph shall supersede any
other provisions in this Section 10.02 to the contrary.
(y)    Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and Administrative Agent and/or Collateral Agent may (in its or
their respective sole discretion, or shall, to



- 137-
38669945_32

--------------------------------------------------------------------------------


the extent required by any Loan Document) enter into any amendment or waiver of
any Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable
Requirements of Law.
(z)    Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section10.02(b), the consent of the Required Lenders (or, in the case of a
consent, waiver or amendment involving all affected Lenders of a certain Class,
the Required Class Lenders) is obtained but the consent of one or more of such
other Lenders whose consent is required is not obtained, then Borrower shall
have the right to replace all, but not less than all, of such non-consenting
Lender or Lenders (so long as all non-consenting Lenders are so replaced) with
one or more persons pursuant to Section 2.16(b) so long as at the time of such
replacement each such new Lender consents to the proposed change, waiver,
discharge or termination.
Section 10.03    Expenses; Indemnity; Damage Waiver.
(q)    Costs and Expenses. Borrower shall pay (i) all reasonable and documented
out‑of‑pocket expenses incurred by Administrative Agent, Collateral Agent and
their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for Administrative Agent and/or Collateral Agent,
including one local counsel in any relevant jurisdiction material to the
interests of the Lenders taken as a whole and counsel otherwise obtained with
the Borrower’s consent) in connection with the syndication of the credit
facilities provided for herein (including the obtaining and maintaining of CUSIP
numbers for the Loans), the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any amendment,
amendment and restatement, modification or waiver of the provisions hereof or
thereof, including in connection with post-closing searches to confirm that
security filings and recordations have been properly made and including any
costs and expenses of the service provider referred to in Section 9.03,
including in connection with any Default or an Event of Default to enforce any
provision of the Loan Documents and any exercise of remedies; (ii) all
reasonable and documented out‑of‑pocket expenses incurred by Administrative
Agent, Collateral Agent, any Lender (including the fees, charges and
disbursements of counsel for Administrative Agent, Collateral Agent, any Lender;
provided that Borrower shall only be required to pay fees, charges and
disbursements of one counsel for Administrative Agent and the Lenders taken as a
whole, and if necessary, one local counsel of the Administrative Agent and the
Lenders taken as a whole in any relevant jurisdiction, and solely in the case of
a conflict of interest, one additional counsel in each relevant jurisdiction for
each group of affected Lenders similarly situated taken as a whole), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.03, or (B) in connection with the Loans made, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or related
negotiations in respect of such Loans and (iii) all documentary and similar
taxes and charges in respect of the Loan Documents.
(r)    Indemnification by Borrower. Borrower shall indemnify Administrative
Agent (and any sub-agent thereof), Collateral Agent (and any sub-agent thereof)
each Lender, and each Related Party of any of the foregoing persons (each such
person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related out-of-pocket
expenses (including, without limitation, reasonable fees, disbursements and
other charges of counsel (but limited, in the case of legal fees and expenses,
to the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to all Indemnitees taken as a whole and, if reasonably
necessary, a single local counsel



- 138-
38669945_32

--------------------------------------------------------------------------------


for all Indemnitees taken as a whole in each relevant jurisdiction, and solely
in the case of a conflict of interest, one additional counsel in each relevant
jurisdiction to each group of affected Indemnitees similarly situated taken as a
whole)) incurred by any Indemnitee or asserted against any Indemnitee by any
party hereto or any third party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, or any amendment, amendment and restatement, modification or waiver of
the provisions hereof or thereof, or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or Release or
threatened Release of Hazardous Materials on, at, under or from any property
owned, leased or operated by any Company at any time, or any Environmental Claim
related in any way to any Company, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by Borrower or any other Loan Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (z) result from any dispute solely among Indemnitees other than
any claims against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under this Agreement and
other than any claims arising out of any act or omission of the Borrower or any
of its Affiliates (as determined in a final and non-appealable judgment of a
court of competent jurisdiction). This Section 10.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.
(s)    Reimbursement by Lenders. To the extent that Borrower for any reason
fails to pay in cash in full any amount required under paragraph (a) or (b) of
this Section 10.03 to be paid by it to Administrative Agent (or any sub-agent
thereof), Collateral Agent or any Related Party of any of the foregoing, each
Lender severally agrees to pay to Administrative Agent (or any such sub-agent),
Collateral Agent (or any sub-agent thereof) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (such indemnity shall be effective whether or not the related losses,
claims, damages, liabilities and related expenses are incurred or asserted by
any party hereto or any third party); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against Administrative Agent (or any such
sub-agent), Collateral Agent (or any sub-agent thereof) or against any Related
Party of any of the foregoing acting for Administrative Agent (or any such
sub-agent) or Collateral Agent (or any sub-agent thereof). The obligations of
the Lenders under this paragraph (c) are subject to the provisions of Section
2.14.
(t)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or



- 139-
38669945_32

--------------------------------------------------------------------------------


thereby. In addition, Borrower, its Subsidiaries and Affiliates shall not have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Effective Date) (other than in respect of any such damages incurred or paid by
an Indemnitee to a third party, or which are included in a third-party claim,
and for any out-of-pocket expenses related thereto).
(u)    Payments. All amounts due under this Section shall be payable not later
than 3 Business Days after demand therefor; provided, however, that an
Indemnitee shall promptly refund such amount to the extent that there is a final
and non-appealable judicial determination that such Indemnitee was not entitled
to indemnification rights with respect to such payment pursuant to the express
terms of this Section 10.03.
Section 10.04    Successors and Assigns.
(s)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (except as permitted by Section 6.05) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.04(b) (such an Assignee, an “Eligible Assignee”) and (A) in the case
of any Assignee that, immediately prior to or upon giving effect to such
assignment, is an Affiliated Lender, Section 10.04(k), (B) in the case of any
Assignee that is Holdings or any of its Subsidiaries, Section 10.04(l), or (C)
in the case of any Assignee that, immediately prior to or upon giving effect to
such assignment, is a Debt Fund Affiliate, Section 10.04(o), (ii) by way of
participation in accordance with the provisions of Section 10.04(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.04(g) or (i) or (iv) to an SPC in accordance with the provisions
of Section 10.04(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void); provided, however, that notwithstanding the
foregoing, no Lender may assign or transfer by participation any of its rights
or obligations hereunder to (i) any Person that is a Defaulting Lender, (ii) a
natural Person or a Disqualified Institution (unless, in the case of a
Disqualified Institution, otherwise agreed by the Borrower in its sole
discretion and without giving effect to any provision providing for deemed
consent by the Borrower) or (iii) to Holdings, the Borrower or any of their
respective Subsidiaries (except pursuant to Section 2.10(a)(ii) or Section
10.04(l)). Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.04(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(t)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed, except in
connection with a proposed assignment to any Person listed on the Disqualified
Institutions List or an Affiliate of a Person listed on the Disqualified
Institutions List) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
for (i) an assignment of all or a portion of the Loans to a Lender, an Affiliate
of a Lender or an Approved Fund, (ii) other than with respect to any proposed
assignment to any Person that is listed on the Disqualified Institutions List,
if an Event of Default under Section 8.01(a) or (b) or, solely with respect to
the Borrower, Section 8.01(g) or (h) has occurred and is continuing, to any
Assignee or (iii) an assignment of all or a portion of the Loans pursuant to
Section 10.04(k), Section 10.04(l)



- 140-
38669945_32

--------------------------------------------------------------------------------


or Section 10.04(o); provided that, other than with respect to any proposed
assignment to any Person that is listed on the Disqualified Institutions List,
the Borrower shall be deemed to have consented to any such assignment of the
Loans unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or a portion of the Loans
pursuant to Section 10.07(k), Section 10.04(l) or Section 10.04(o).
Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable law, such assignment may be made by such Lender without the consent
of the Borrower, the Administrative Agent, or any other party hereto so long as
such Lender complies with the requirements of Section 10.04(b)(ii).
(iv)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $1,000,000 and shall be in increments of $1,000,000 in excess thereof
unless each of the Borrower and the Administrative Agent otherwise consent;
provided that such assignments shall be aggregated in respect of each Lender and
its Affiliates or Approved Funds, if any; and
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless waived or reduced by the Administrative
Agent in its sole discretion).
This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans in accordance with its Pro Rata Share. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.



- 141-
38669945_32

--------------------------------------------------------------------------------


(u)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.04(d), from and after the effective date specified in
each Assignment and Assumption, (1) other than in connection with an assignment
pursuant to Section 10.04(l), the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and (2) the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.04(e).
(v)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption, each Affiliated Lender Assignment and Assumption
delivered to it, and each notice of cancellation of any Loans delivered by the
Borrower pursuant to Section 10.04(k) or Section 10.04(l) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. This Section 10.04(d) and Section 2.04 shall be construed so that all
Loans are at all times maintained in “registered form” within the meaning of
Section 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations). Notwithstanding the foregoing, in no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any Lender is an Affiliated Lender nor shall the Administrative Agent be
obligated to monitor the aggregate amount of Loans held by Affiliated Lenders.
(w)    Any Lender may at any time sell participations to any Person (other than
a natural person, a Disqualified Institution, an Affiliate of a Disqualified
Institution or a Defaulting Lender) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (i) through (v) of the first
proviso to Section 10.02(b) that requires the affirmative vote of such Lender.
Subject to Section 10.04(f), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.12, 2.13 and 2.15 to the same extent as
if it were a Lender (subject, for the avoidance of doubt, to the limitations and
requirements of those Sections applying to each Participant as if it were a



- 142-
38669945_32

--------------------------------------------------------------------------------


Lender) and had acquired its interest by assignment pursuant to
Section 10.04(b). To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.14 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. The portion of any
Participant Register relating to any Participant or SPC requesting payment from
the Borrower or seeking to exercise its rights under Section 10.08 shall be
available for inspection by the Borrower upon reasonable request to the extent
that such disclosure is necessary to establish that such commitment, loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.
(x)    A Participant shall not be entitled to receive any greater payment under
Section 2.12, 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 2.15 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with (and does comply with) Section 2.15(e) as though it were a Lender.
(y)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(z)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 2.12, 2.13
and 2.15 (subject to the requirements and the limitations of such Sections), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrowers under this Agreement except, in the case of Section 2.15, to
the extent that the grant to the SPC was made with the prior written consent of
the Borrower (not to be unreasonably withheld or delayed; for the avoidance of
doubt, the Borrower shall have a reasonable basis for withholding consent if an
exercise by an SPC immediately after the grant would result in materially
increased indemnification obligation to the Borrower as such time), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the Lender hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but



- 143-
38669945_32

--------------------------------------------------------------------------------


without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and (ii)
disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
(aa)    Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.04,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
(bb)    Reserved.
(cc)    Any Lender may at any time, assign all or a portion of its rights and
obligations with respect to Loans under this Agreement to a Person who is or
will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions or other offers to purchase open to all Lenders on a pro rata basis
consistent with the procedures set forth in Section 2.10(a)(ii) or (y) open
market purchase on a non-pro rata basis, in each case subject to the following
limitations:
(i)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit A hereto (an “Affiliated Lender
Assignment and Assumption”);
(ii)    Affiliated Lenders will not receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in conference calls or meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II;
(iii)    each Affiliated Lender that purchases any Loans pursuant to clause (x)
above shall represent and warrant to the selling Lender (other than any other
Affiliated Lender), or shall make a statement that such representation cannot be
made, that it does not possess material non-public information with respect to
Holdings and its Subsidiaries or the securities of any of them that has not been
disclosed to the Lenders generally (other than Lenders who elect not to receive
such information);
(iv)    the aggregate principal amount of Loans held at any one time by Sponsors
and Non-Debt Fund Affiliates shall not exceed 25% of the original principal
amount of all Loans at such time outstanding; (such percentage, the “Sponsor
Loan Cap”); provided that to the extent any assignment to any Sponsor or
Non-Debt Fund Affiliate would result in the aggregate principal amount of all
Loans held by Affiliated Lenders exceeding the Sponsor Loan Cap, the assignment
of such excess amount will be void ab initio; and
(v)    as a condition to each assignment pursuant to this clause (k), the
Administrative



- 144-
38669945_32

--------------------------------------------------------------------------------


Agent and the Borrower shall have been provided a notice in the form of
Exhibit G to this Agreement in connection with each assignment to an Affiliated
Lender or a Person that upon effectiveness of such assignment would constitute
an Affiliated Lender pursuant to which such Affiliated Lender shall waive any
right to bring any action in connection with such Loans against the
Administrative Agent, in its capacity as such.
Notwithstanding anything to the contrary contained herein, any Affiliated Lender
that has purchased Loans pursuant to this subsection (k) may, in its sole
discretion, contribute, directly or indirectly, principal amount of such Loans,
plus all accrued and unpaid interest thereon, to the Borrower for the purpose of
cancelling and extinguished such Loans. Upon the date of such contribution,
assignment or transfer, (x) the aggregate outstanding principal amount of Loans
shall reflect such cancellation and extinguishing of the Loans then held by the
Borrower and (y) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution of such Loans, and the Administrative
Agent, upon receipt of such notice, shall reflect the cancellation of the
applicable Loans in the Register.
Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within ten (10) Business Days) if it becomes an Affiliated Lender.
Such notice shall contain the type of information required and be delivered to
the same addressee as set forth in Exhibit AA.
(dd)    Any Lender may, so long as no Default or Event of Default has occurred
and is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Loans under this Agreement to Holdings or the
Borrowers through (x) Dutch auctions or other offers to purchase open to all
Lenders on a pro rata basis consistent with the procedures set forth in
Section 2.10(a)(ii) or (y) notwithstanding Section 2.14 or any other provision
in this Agreement, open market purchase on a non-pro rata basis; provided,
further, that:
(i)    if Holdings is the assignee, upon such assignment, transfer or
contribution, Holdings shall automatically be deemed to have contributed the
principal amount of such Loans, plus all accrued and unpaid interest thereon, to
the Borrower;
(ii)    (a) the principal amount of such Loans, along with all accrued and
unpaid interest thereon, so contributed, assigned or transferred to the Borrower
shall be deemed automatically cancelled and extinguished on the date of such
contribution, assignment or transfer, (b) the aggregate outstanding principal
amount of Loans of the remaining Lenders shall reflect such cancellation and
extinguishing of the Loans then held by the Borrower and (c) the Borrower shall
promptly provide notice to the Administrative Agent of such contribution,
assignment or transfer of such Loans, and the Administrative Agent, upon receipt
of such notice, shall reflect the cancellation of the applicable Loans in the
Register; and
(iii)    purchases of Loans shall not be funded with the proceeds of borrowings
under the ABL Facility.
(ee)    Notwithstanding anything in Section 10.02 or the definition of “Required
Lenders” or “Required Class Lenders” to the contrary, for purposes of
determining whether the Required Lenders and Required Class Lenders (in respect
of a Class of Loans) have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, or subject to
Section 10.04(n), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, (ii) otherwise acted on any matter related to any Loan



- 145-
38669945_32

--------------------------------------------------------------------------------


Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, no Affiliated Lender shall have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action, and all Loans held
by any Affiliated Lenders shall be deemed to be not outstanding for all purposes
of calculating whether the Required Lenders, Required Class Lenders (in respect
of a Class of Loans) or all Lenders have taken any actions, except that no
amendment, modification or waiver of any Loan Document shall, without the
consent of the applicable Affiliated Lender, deprive any Affiliated Lender of
its Pro Rata Share of any payment to which all Lenders of the applicable Class
of Loans are entitled or affect an Affiliated Lender in a manner that is
disproportionately adverse in a material respect to the effect on any Lender of
the same Class of Loans.
(ff)    Notwithstanding anything in this Agreement or the other Loan Documents
to the contrary, each Affiliated Lender hereby agrees that and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Loans held by such Affiliated Lender in any manner in the Administrative
Agent’s sole discretion, unless the Administrative Agent instructs such
Affiliated Lender to vote, in which case such Affiliated Lender shall vote with
respect to the Loans held by it as the Administrative Agent directs; provided
that such Affiliated Lender shall be entitled to vote in accordance with its
sole discretion (and not in accordance with the direction of the Administrative
Agent) in connection with any plan of reorganization to the extent any such plan
of reorganization proposes to treat any Obligations held by such Affiliated
Lender in a disproportionately adverse manner to such Affiliated Lender than the
proposed treatment of similar Obligations held by Lenders that are not
Affiliated Lenders.
(gg)    Although Debt Fund Affiliates shall be Eligible Assignees and shall not
be subject to the provisions of Section 10.04(m) or (n), any Lender may, at any
time, assign all or a portion of its rights and obligations with respect to
Loans under this Agreement to a Person who is or will become, after such
assignment, a Debt Fund Affiliate only through (x) Dutch auctions or other
offers to purchase open to all Lenders on a pro rata basis consistent with the
procedures set forth in Section 2.10(a)(ii) (for the avoidance of doubt, without
requiring any representation as to the possession of material non-public
information by such Affiliate and without regard to whether a Default or an
Event of Default has occurred and is continuing) or (y) open market purchase on
a non-pro rata basis. Notwithstanding anything in Section 10.02 or the
definition of “Required Lenders” to the contrary, for purposes of determining
whether the Required Lenders have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document or (iii)
directed or required the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document, all Loans and Commitments held by Debt Fund Affiliates, in the
aggregate, may not account for more than 49.9% of the Loans and Commitments of
Lenders included in determining whether the Required Lenders have consented to
any action pursuant to Section 10.02.
(hh)    The aggregate outstanding principal amount of the Loans of the
applicable Class shall be deemed reduced by the full par value of the aggregate
principal amount of the Loans purchased by, or contributed to (in each case, and
subsequently cancelled hereunder), the Borrower pursuant to Section 10.04(k) or
(l) and each principal repayment installment with respect to the Loans of such
Class pursuant to Section 2.04(a) shall be reduced pro rata by the par value of
the aggregate principal amount of Loans so purchased or contributed (and
subsequently cancelled), with such reduction being applied solely to the Loans
of the Lenders which sold such Loans.



- 146-
38669945_32

--------------------------------------------------------------------------------


Section 10.05    Survival of Agreement.
All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Agents or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.14 and 2.15 and Article X (other than Section
10.12) shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.
Section 10.06    Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by Administrative Agent and when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of the Borrower and each of the Lenders parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopier or other electronic transmission (i.e., a “pdf” or “tif”
document) shall be effective as delivery of a manually executed counterpart of
this Agreement.
Section 10.07    Severability.
Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
Section 10.08    Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable Requirements of Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Borrower or any other Loan
Party against any and all of the obligations of Borrower or such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and



- 147-
38669945_32

--------------------------------------------------------------------------------


remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify Borrower and Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
Section 10.09    Governing Law; Jurisdiction; Consent to Service of Process.
(h)    Governing Law. This Agreement and the transactions contemplated hereby,
and all disputes between the parties under or relating to this Agreement or the
facts or circumstances leading to its execution, whether in contract, tort or
otherwise, shall be construed in accordance with and governed by the laws
(including statutes of limitation) of the State of New York, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.
(i)    Submission to Jurisdiction. Each Loan Party and each other party hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that Administrative
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Loan Party or
its properties in the courts of any jurisdiction in the courts of any
jurisdiction in connection with the exercise of any rights under any Security
Document.
(j)    Venue. Each Loan Party and each other party hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable
Requirements of Law, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in Section
10.09(b). Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Requirements of Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(k)    Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in Section
10.01. Nothing in this Agreement or any other Loan Document will affect the
right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.
Section 10.10    Waiver of Jury Trial.
Each party hereto hereby waives, to the fullest extent permitted by applicable
Requirements of Law, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this Agreement,
any other Loan Document or the transactions contemplated hereby (whether based
on contract, tort or any other theory). Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section.



- 148-
38669945_32

--------------------------------------------------------------------------------


Section 10.11    Headings.
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
Section 10.12    Treatment of Certain Information; Confidentiality.
Each of Administrative Agent, the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority or regulatory authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable Requirements of Law or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Borrower and its obligations or (iii) any rating agency
for the purpose of obtaining a credit rating applicable to any Lender, (g) with
the consent of Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than Borrower. For
purposes of this Section, “Information” means all information received from
Borrower or any of its Subsidiaries relating to Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to Administrative Agent, any Lender on a
nonconfidential basis prior to disclosure by Borrower or any of its
Subsidiaries; provided that, in the case of information received from Borrower
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.
Section 10.13    USA PATRIOT Act Notice and Customer Verification.
Each Lender that is subject to the USA PATRIOT Act and PCTFA and Administrative
Agent (for itself and not on behalf of any Lender) hereby notify Borrower that
pursuant to the “know your customer” regulations and the requirements of the USA
PATRIOT Act and PCTFA, they are required to obtain, verify and record
information that identifies each Loan Party, which information includes the
name, address and tax identification number (and other identifying information
in the event this information is insufficient to complete verification) that
will allow such Lender or Administrative Agent, as applicable, to verify the
identity of each Loan Party. This notice is given in accordance with the
requirements of the USA PATRIOT Act and PCTFA and is effective as to the Lenders
and Administrative Agent.
Section 10.14    Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under



- 149-
38669945_32

--------------------------------------------------------------------------------


applicable Requirements of Law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable Requirements of Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
Section 10.15    Intercreditor Agreement.
The Administrative Agent and the Collateral Agent are authorized to enter into
the ABL Intercreditor Agreement, and the parties hereto acknowledge that the ABL
Intercreditor Agreement is binding upon them. Each Lender (a) hereby consents to
the subordination of the Liens on the ABL Priority Collateral (as such term is
defined in the ABL Intercreditor Agreement) securing the Obligations on the
terms set forth in the ABL Intercreditor Agreement, (b) hereby agrees that it
will be bound by and will take no actions contrary to the provisions of the ABL
Intercreditor Agreement and (c) hereby authorizes and instructs the
Administrative Agent and Collateral Agent to enter into the ABL Intercreditor
Agreement and to subject the Liens on the Collateral securing the Obligations to
the provisions thereof. The foregoing provisions are intended as an inducement
to the ABL Secured Parties (as such term is defined in the ABL Intercreditor
Agreement) to extend credit to the Borrower and such ABL Secured Parties are
intended third-party beneficiaries of such provisions and the provisions of the
ABL Intercreditor Agreement. Each Lender, by its execution and delivery of this
Agreement and its making of the Initial Loans on the Closing Date, hereby (i)
confirms its agreement to the foregoing provisions of this Section 10.15 and
(ii) agrees to be bound by the terms of the ABL Intercreditor Agreement as a
“Term Secured Party” (as such term is defined in the ABL Intercreditor
Agreement).
Section 10.16    Obligations Absolute.
To the fullest extent permitted by applicable Requirements of Law, all
obligations of the Loan Parties hereunder shall be absolute and unconditional
irrespective of:
(a)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Loan Party;
(b)    any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any other Loan Party;
(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
(d)    any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
(e)    any exercise or non-exercise, or any waiver of any right, remedy, power
or privilege under or in respect hereof or any Loan Document; or
(f)    any other circumstances which might otherwise constitute a defense
available to, or a



- 150-
38669945_32

--------------------------------------------------------------------------------


discharge of, the Loan Parties, in the case of each of the foregoing clauses (a)
through (f), other than in connection with the payment in full of the
Obligations (other than contingent obligations not then due and payable and
Hedging Obligations that are Secured Obligations for which arrangements
reasonably satisfactory to the Secured Party that is a counterparty thereto have
been made) and termination of the Commitments.
Section 10.17    Judgment Currency.
Each Loan Party shall make payment relative to any Obligations in the currency
(the “Original Currency”) in which such Loan Party is required to pay such
Obligations. If any Loan Party makes payment relative to any Obligations in a
currency (the “Other Currency”) other than the Original Currency (whether
voluntarily or pursuant to an order or judgment of a court or tribunal of any
jurisdiction), such payment shall constitute a discharge of such Obligations
only to the extent of the amount of the Original Currency which the
Administrative Agent is able to purchase in Toronto, Ontario with the amount it
receives on the date of receipt. If the amount of the Original Currency which
the Administrative Agent is able to purchase is less than the amount of such
currency originally due to it in respect to the relevant Obligations, the
applicable Loan Party shall indemnify and save the Secured Parties harmless from
and against any loss or damage arising as a result of such deficiency.
[Signature Pages Follow]





- 151-
38669945_32

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
NORCRAFT COMPANIES, L.P.
By:
NORCRAFT GP, L.L.C., its General Partner
 
 
 
By:
/s/ Leigh Ginter
Name:
Leigh Ginter
 
Title:
Secretary and Chief Financial Officer


[Signature Pages – Norcraft Credit Agreement]
38669945_32

--------------------------------------------------------------------------------


ROYAL BANK OF CANADA,
as Administrative Agent,
 
 
By:
/s/ Ann Hurley
 
Name: Ann Hurley
 
Title: Manager, Agency


[Signature Pages – Norcraft Credit Agreement]
38669945_32

--------------------------------------------------------------------------------


ROYAL BANK OF CANADA,
as Lender,
 
 
By:
/s/ Ian C. Blaker
 
Name: Ian C. Blaker
 
Title: Authorized Signatory


[Signature Pages – Norcraft Credit Agreement]
38669945_32

--------------------------------------------------------------------------------




Schedule 1.01


Subsidiary Guarantors




Norcraft Finance Corp.


Norcraft Canada Corporation




































































__________________________________
1Capitalized terms used but not defined in these Schedules have the respective
meanings assigned in the Credit Agreement, dated as of November 14, 2013 (the
“Credit Agreement”), among Norcraft Companies, L.P., a Delaware limited
partnership (the “Company”), the Lenders (as defined therein) party thereto from
time to time, Royal Bank of Canada, as administrative agent for the Lenders (the
“Administrative Agent”) and collateral agent for the Secured Parties (as defined
therein), and the other agents party thereto.



--------------------------------------------------------------------------------


Schedule 2.01(a)


Commitments




Lender
Allocation
Royal Bank of Canada
$150,000,000
Total:
$150,000,000








--------------------------------------------------------------------------------


Schedule 3.03


Governmental Approvals; Compliance with Laws




None.



--------------------------------------------------------------------------------


Schedule 3.06(c)


Violations or Proceedings




None.



--------------------------------------------------------------------------------


Schedule 3.18


Environmental Matters




None.






--------------------------------------------------------------------------------


Schedule 3.19


Insurance




ARTICLE XILine
of Coverage
Named Insureds
Policy Period
Insurer/Policy Number
Scope of Coverage
Retroactive Premium Adjustments/Loss Sharing Arrangements
Agent
General Liability
Norcraft Holdings, L.P.
Norcraft Companies, L.P.
Norcraft GP, L.L.C
Norcraft Companies, Inc.
Norcraft Companies, LLC
Norcraft Holding Corp. I
Norcraft Holding Corp. II
MEB Norcraft LLC
SKM Norcraft Corp.
Trimaran Cabinet Corp.


11/1/13-14
Travelers Property Casualty
Company of America
TC2J-GLSA-118D2170-TIL-13
Occurrence Form $1,000,000 per
occurrence limit with $2,000,000
aggregate on both a general and
products-completed-operations basis.
Employee Benefits Liability is
included in the form with $1,000,000
per occ. $2,000,000 agg. Limit.
$100,000 Deductible including Allocated
Loss Adjustment Expense per accident
adjusted monthly. (Pro-rata defense)
Maximum Loss Content: Combined with
Auto and Workers’ Compensation
Claim Handling adjusted monthly
$1,450 for each Products Claim
$500 for each Other Than Products Claim
Rate: $.9522 per Audited Sales
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000
Automobile
Norcraft Holdings, L.P.
Norcraft Companies, L.P.
Norcraft GP, L.L.C
Norcraft Companies, Inc.
Norcraft Companies, LLC
Norcraft Holding Corp. I
Norcraft Holding Corp. II
MEB Norcraft LLC
SKM Norcraft Corp.
Trimaran Cabinet Corp.


11/1/13-14
Travelers Property Casualty
Company of America
TC2J-CAP-118D2169-TIL-13
Occurrence Form - $2,000,000 limit
with coverage for Hired and Nonowned
liability included. Sublimits
apply to coverages including Personal
Injury Protection, Medical Payments,
Uninsured and Underinsured
Motorists etc
25,000 Deductible: Including Allocated
Loss Adjustment Expense (per accident)
Maximum Loss Content: Combined with
GL and Workers’ Compensation
Rate: $2,780 per audited power unit –
Tractors; $1,542 per audited power unit –
Other than Tractors
Claim Handling
.095 x Total Incurred
Adjusted Monthly




Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000


--------------------------------------------------------------------------------


ARTICLE XILine
of Coverage
Named Insureds
Policy Period
Insurer/Policy Number
Scope of Coverage
Retroactive Premium Adjustments/Loss Sharing Arrangements
Agent
Workers'
Compensation


Norcraft Holdings, L.P.
Norcraft Companies, L.P.
Norcraft GP, L.L.C
Norcraft Companies, Inc.
Norcraft Companies, LLC
Norcraft Holding Corp. I
Norcraft Holding Corp. II
MEB Norcraft LLC
SKM Norcraft Corp.
Trimaran Cabinet Corp.


11/1/13-14
The Travelers Indemnity Company


TRK-UB-118D2157-13 (WI & AZ)


Travelers Indemnity Company of America


TC2H-UB-118D2145-13 (AOS)
Workers Compensation coverage A
on a statutory basis. Coverage B
$1,000,000 for Bodily Injury - Each
Accident, $1,000,000 for Disease -
Policy limit and $1,000,000 for
Disease - Each Employee
$250,000 Deductible: including Allocated
Loss Adjustment Expense, each accident
adjusted monthly
Maximum Loss Content: $10.6231 per $100
payroll Not less than $6,942,546 (includes
GL and Auto)
Charges other than Claim Handling: –
Deductible Admin. Expense: $.1237 per
$100 Payroll
Work Comp Ded. Premium: $.5983 per $100
Payroll
Basic Premium: $.057 per $100 Payroll
Claim Handling
.095 x Total Incurred, adjusted monthly
Total Collateral
Letter of Credit: $5,350,000
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000
Canadian Liability
Norcraft Canada Corporation
11/1/13-14
St. Paul Fire & Marine Insurance Company
General Liability - 233D631A
Auto – 234D1158
General Liability
Non-owned Auto
Employee Benefits Liability
Employers Liability
$0 Deductible
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000
International Package
Norcraft Holdings, L.P.
Norcraft Companies, L.P.
Norcraft GP, L.L.C
Norcraft Companies, Inc.
Norcraft Companies, LLC
Norcraft Holding Corp. I
Norcraft Holding Corp. II
MEB Norcraft LLC
SKM Norcraft Corp.
Trimaran Cabinet Corp.


11/1/13-14
Great Northern (Chubb)
7497-11-18
GL:
$1mm per occ/agg
$1mm personal/advertising injury
$10,000 med pay
Auto:
$1mm Combined Single Limit
WC:
Primary Coverage
$1mm Employers Liability
Guaranteed Cost
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000


--------------------------------------------------------------------------------


ARTICLE XILine
of Coverage
Named Insureds
Policy Period
Insurer/Policy Number
Scope of Coverage
Retroactive Premium Adjustments/Loss Sharing Arrangements
Agent
Umbrella
Norcraft Companies, Inc.


11/1/13-14
St. Paul Fire & Marine
ZUP-11S98189-13-NF
Occurrence Form - Bodily Injury and
Property Damage combined single
limit of $25,000,000 per occurrence
& aggregate
Self-Insured Retention: None
Underlying Coverage: General Liability,
Auto Liability, Employee Benefits Liability,
Employers Liability, Canadian Liability
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000
Excess Liability
Norcraft Holdings, L.P.
Norcraft Companies, L.P.
Norcraft GP, L.L.C
Norcraft Companies, Inc.
Norcraft Companies, LLC
Norcraft Holding Corp. I
Norcraft Holding Corp. II
MEB Norcraft LLC
SKM Norcraft Corp.
Trimaran Cabinet Corp.


11/1/13-14
National Surety Corporation
SHX00057881054
Occurrence Form - Bodily Injury and
Property Damage combined single
limit of $25,000,000 per occurrence
& aggregate
Underlying Coverage: St. Paul Fire &
Marine $25,000,000 Umbrella
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000
Property/Boiler & Machinery
Norcraft Companies, Inc. and its
wholly or majority owned
subsidiaries and any interest which
may now exist or hereinafter be
created or acquired which are
owned, controlled or operated by
any one or more of those named
insureds
11/1/13-14
Affiliated FM




EN416
Occurrence Form – All Risk - Per
Occurrence Blanket Limit
$225,379,643 with sublimits for
various locations and coverages
including flood, quake,
extra expense etc.
$40,000,000 Quake and Flood limits
except $1,000,000 flood for
Gilbert, AZ and Des Moines, IA locations.


DEDUCTIBLES:
$50,000 Deductible except
$100,000 Flood; Earthquake
5% of Value; $100,000 Minimum: Wind
for FL locations
Excluded: CA Earthquake
48 Hours: Off-premises Power
48 Hours; $50,000: EDP
ADVx1: Boiler
ADVx5: Machinery breakdown - Printers
ADVx10: Machinery breakdown -Veneer
machines and plywood presses
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000
Ocean Cargo
Norcraft Companies, Inc.
11/1/13-14
AGCS Marine Insurance Company
OC 91206300
$1,000,000 occurrence any one vessel or connecting conveyance
Deductibles: $500 all shipment except Mexico; $1,500 Mexico
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000


--------------------------------------------------------------------------------


ARTICLE XILine
of Coverage
Named Insureds
Policy Period
Insurer/Policy Number
Scope of Coverage
Retroactive Premium Adjustments/Loss Sharing Arrangements
Agent
Directors & Officers Liability
Norcraft Companies, Inc.
11/7/13-11/7/14
Great American Insurance Company
NSP2380783
$10,000,000 Aggregate
Claims Made
Retention:
$500,000 SEC Related Claims
$500,000 M&A Related Claims
$250,000 All Other Claims
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000
1St Excess Directors & Officers Liability


Norcraft Companies, Inc.
11/7/13-11/7/14
Allied World National Assurance Company (AWAC)
0308-6869
$10,000,000 excess $10,000,000
Retention:
$0
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000
2nd Excess Directors & Officers Liability


Norcraft Companies, Inc.
11/7/13-11/7/14
Axis Insurance Company
MCN777545/01/2013
$10,000,000 excess $20,000,000
Retention:
$0
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000
3rd Excess Directors & Officers Liability


Norcraft Companies, Inc.
11/7/13-11/7/14
Berkley Insurance Company
18009599
$10,000,000 excess $30,000,000
Retention:
$0
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000
Excess Side A DIC Directors and Officers Liability
Norcraft Companies, Inc.
11/7/13-11/7/14
Beazley Insurance Company, Inc.
V146AE130101
$10,000,000 excess $40,000,000
Retention:
$0
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000
Fiduciary
Norcraft Companies, Inc.
11/7/13-11/7/14
Federal Insurance Company (Chubb)
8237-4011
$10,000,000
Claim Made
Retention:
$0
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000


--------------------------------------------------------------------------------


ARTICLE XILine
of Coverage
Named Insureds
Policy Period
Insurer/Policy Number
Scope of Coverage
Retroactive Premium Adjustments/Loss Sharing Arrangements
Agent
Employment Practices Liability
Norcraft Companies, Inc.
11/7/13-11/7/14
Travelers
106016702
$10,000,000
Claims Made
Retention:
$150,000
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000
Directors & Officers Liability Run-Off
Norcraft Holdings, L.P.
Norcraft Companies, L.P.
Norcraft GP, L.L.C
Norcraft Companies, Inc.
11/7/13-11/7/19
US Specialty Insurance Company (HCC)
14-MGU-12-A27902
$15,000,000 Aggregate
Claims Made
Retention:
$100,000
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000
1St Excess Directors & Officers Liability
Run-Off
Norcraft Holdings, L.P.


11/7/13-11/7/19
RSUI Indemnity Company
NHS648942
$10,000,000 excess $15,000,000 Follow Form Excess
Deductible: N/A
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000
2nd Excess Directors & Officers Liability
Run-Off
Norcraft Holdings, L.P.


11/7/13-11/7/19
Zurich American Insurance
DOC5942325-04
$5,000,000 excess $25,000,000 Follow Form Excess
Deductible: N/A
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000
Employment Practices Liability
Run-Off
Norcraft Holdings, L.P.
Norcraft Companies, L.P.
Norcraft GP, L.L.C
Norcraft Companies, Inc.
11/7/13-11/7/19
US Specialty Insurance Company (HCC)
14-MGU-12-A27902
$10,000,000 Aggregate
Claims Made
Retention:
$100,000
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000
Fiduciary Liability
Run-Off
Norcraft Holdings, L.P.
Nocraft GP, L.L.C
Norcraft Companies, L.P.
Norcraft Companies, Inc.
11/7/13-11/7/19
Federal Insurance Company (Chubb)
8174-0794
$10,000,000
Claims Made
Retention:
$0
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000


--------------------------------------------------------------------------------


ARTICLE XILine
of Coverage
Named Insureds
Policy Period
Insurer/Policy Number
Scope of Coverage
Retroactive Premium Adjustments/Loss Sharing Arrangements
Agent
Crime


Norcraft Holdings, L.P.
Norcraft Companies, Inc.
11/1/12-11/1/15
Zurich American Insurance Company
FID 5834746 00
$5,000,000
$50,000 deductible
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000
Special Crime


Norcraft Holdings, L.P.
11/1/12-11/1/15
Federal Insurance Company (Chubb)
8207-5290
Custody Expense - $3,000,000
$0
Hays Companies
1200 N Mayfair Rd
Suite 100
Milwaukee WI 53226
414.443.0000





--------------------------------------------------------------------------------


Schedule 3.22


Location of Material Inventory


Entity of Record
Location Address
Norcraft Companies, L.P.
Norcraft Intermediate Holdings, L.P.
Norcraft Finance Corp.


3020 Denmark Avenue
Suite 100
Eagan, MN 55121
Norcraft Companies, L.P.
67 E 2nd Street
Cottonwood MN 56229
Norcraft Companies, L.P.
1001 S. Columbus
Newton KS 67114


900 Meridian - Bldg. 1
Newton KS 67114-7935


831 S. Columbus - Bldg 2
Newton KS 67114-5200


810 S. Columbus - Bldg 3
Newton KS 67114-5223
Norcraft Companies, L.P.
1801 W. First
Newton KS 67114-3260
Norcraft Companies, L.P.
6163 Old 421 Rd.
Liberty NC 27298-8283
Norcraft Companies, L.P.
1000 East Butler Avenue
Liberty NC 27298
Norcraft Companies, L.P.
5120 East Adamo Dr, Ste D
Tampa FL 33619
Norcraft Companies, L.P.
1570 Paonia Street
Colorado Springs CO 80915-2662
Norcraft Companies, L.P.
700 E 48th Street
Sioux Falls SD 57104


600 E 48th Street
Sioux Falls SD 57104
Norcraft Companies, L.P.
1 Millrace Road
Lynchburg VA 24502
Norcraft Companies, L.P.
37 Millrace Road
Lynchburg, VA 24502
Norcraft Companies, L.P.
596 East Germann Rd, Ste 101
Gilbert AZ 85233
Norcraft Companies, L.P.
1501 Rutherford Street
Lynchburg, VA 24501-3826
Norcraft Companies, L.P.
130 East 3rd Street
Des Moines, IA 50309


--------------------------------------------------------------------------------


Entity of Record
Location Address
Norcraft Canada Corporation
1980 Springfield Road
Winnipeg, Manitoba
R2C 2Z2 Canada
Norcraft Canada Corporation
2262 Springfield Road, Building C
Winnipeg, Manitoba
R2C 2Z2 Canada
Norcraft Canada Corporation
10 & 10A Higgins Ave
Winnipeg, Manitoba
R3B 0A2 Canada
Norcraft Companies, L.P.**
Cottrell, Inc.
1220 Elizabeth Dr.
West Palm Beach, FL 33401
Norcraft Companies, L.P.**
Kustom Warehousing
1450 S. Spencer Rd.
Newton, KS 67114
Norcraft Companies, L.P.**
Ensenda, Inc.
580 California Street      
San Francisco, CA 94104
Norcraft Companies, L.P.**
CDS Logistics
1225 Bengies Rd, Ste A
Baltimore, MD 21220
Norcraft Companies, L.P.**
CDS Fidelitone Logistics
19202 Cabot Blvd.
Hayward, CA 94545-1143





**Locations where Loan Party property is held by a third party.


--------------------------------------------------------------------------------


Schedule 5.14


Post-Closing Matters
Real Property Requirements. Within ninety (90) days after the Effective Date (or
such later date as may be agreed to by Administrative Agent), but in no event
earlier than the Closing Date, the Collateral Agent shall have received:
(i)    a Mortgage encumbering each Mortgaged Property in favor of the applicable
Collateral Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Loan Party that is the owner of or holder of any interest
in such Mortgaged Property, and otherwise in form for recording in the recording
office of each applicable political subdivision where each such Mortgaged
Property is situated, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof to create a lien under applicable Requirements of Law, and
such financing statements and any other instruments necessary to grant a
mortgage lien under the laws of any applicable jurisdiction, all of which shall
be in form and substance reasonably satisfactory to Collateral Agent, it being
acknowledged that if a mortgage tax will be due in connection with the recording
of a Mortgage, the amount secured by such Mortgage shall be limited to 115% of
the fair market value of such Mortgaged Property;




(ii)    with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by Collateral Agent in order for the owner or holder of the
fee interest constituting such Mortgaged Property to grant the Lien contemplated
by the Mortgage with respect to such Mortgaged Property;




(iii)    with respect to each Mortgage for a U.S. Mortgaged Property, a policy
of title insurance (or marked up title insurance commitment having the effect of
a policy of title insurance) insuring the Lien of such Mortgage as a valid first
mortgage Lien on the Mortgaged Property and fixtures described therein in the
amount equal to not less than 115% of the fair market value of such Mortgaged
Property and fixtures, which policy (or such marked-up commitment) (each, a
“Title Policy”) shall (A) be issued by the Title Company, (B) to the extent
necessary, include such reinsurance arrangements (with provisions for direct
access, if necessary) as shall be reasonably acceptable to Collateral Agent, (C)
contain a “tie-in” or “cluster” endorsement, if available under applicable law
(i.e., policies which insure against losses regardless of location or allocated
value of the insured property up to a stated maximum coverage amount), (D) have
been supplemented by such endorsements as shall be reasonably requested by
Collateral Agent, if available under applicable law (including endorsements on
matters relating to usury, first loss, last dollar, zoning, contiguity,
revolving credit, doing business, non-imputation, public road access, survey,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot, revolving credit, and so-called comprehensive coverage over covenants
and restrictions), and (E) contain no exceptions to title other than Permitted
Collateral Liens or other exceptions reasonably acceptable to Collateral Agent,
provided, however, with respect to the Canadian Mortgage to be provided in
respect of the Canadian Mortgaged Property situated in Manitoba, Canada, a bring
down title opinion from Canadian counsel in form and substance reasonably
acceptable to the Collateral Agent (such opinion of Canadian counsel, the “Bring
Down Title Opinion”) shall be sufficient to satisfy the requirements of this
clause (iii);




--------------------------------------------------------------------------------




(iv)    with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
Title Company to issue the Title Policy/ies and endorsements contemplated above
or Canadian counsel to issue the Bring Down Title Opinion, as applicable;




(v)    evidence reasonably acceptable to Collateral Agent of payment by Borrower
of all Title Policy premiums, search and examination charges, escrow charges and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgages and issuance of the Title Policies
referred to above;




(vi)    with respect to each Real Property or Mortgaged Property, copies of all
Leases in which Borrower or any Subsidiary holds the lessor’s interest or other
agreements relating to possessory interests, if any. To the extent any of the
foregoing affect any Mortgaged Property, such agreement shall be subordinate to
the Lien of the Mortgage to be recorded against such Mortgaged Property, either
expressly by its terms or, as reasonably required by Collateral Agent, pursuant
to a subordination, non-disturbance and attornment agreement, and shall
otherwise be reasonably acceptable to Collateral Agent;




(vii)    with respect to each Mortgaged Property, each Company shall have made
all notifications, registrations and filings, to the extent required by, and in
accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Property;


(viii)    Surveys with respect to each Mortgaged Property;




(ix)    A local counsel opinion with respect to each Mortgaged Property in form
and substance reasonably satisfactory to Collateral Agent; and




(x)     a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each U.S. Mortgaged Property.




Deposit Account and Security Account Control Agreements. Within ninety (90) days
after the Effective Date (or such later date as may be agreed to by
Administrative Agent), but in no event earlier than the Closing Date, the
Administrative Agent shall have received executed Control Agreements (as defined
in the applicable Security Agreement) on all Deposit Accounts (as defined in the
applicable Security Agreement) and Securities Accounts (as defined in the
applicable Security Agreement); provided that this requirement does not apply to
Excluded Deposit Accounts (as defined in the applicable Security Agreement).


--------------------------------------------------------------------------------


Schedule 6.01(b)


Existing Indebtedness




Intercompany Note, dated as of the Closing Date, by and among the Payors and
Payees listed therein.
See Schedule 6.02(c) (Existing Liens)


--------------------------------------------------------------------------------


Schedule 6.02(c)


Existing Liens




Debtor
Jurisdiction
Filing
Secured Party
Description
NORCRAFT COMPANIES, L.P.
Delaware Secretary of State
UCC-1
CISCO SYSTEMS CAPITAL CORPORATION
Specific equipment (operating lease)
NORCRAFT COMPANIES, L.P.
Delaware Secretary of State
UCC-1
CROWN CREDIT COMPANY
Specific equipment: Lift Trucks and related equipment and accessories
NORCRAFT COMPANIES, L.P.
Delaware Secretary of State
UCC-1
IBM CREDIT LLC
Specific equipment, together with software, and related accessories
NORCRAFT COMPANIES, L.P.
Delaware Secretary of State
UCC-1
GREATAMERICA LEASING CORPORATION
Specific leased equipment: Canon Copier, printer and fax systems and related
accessories
NORCRAFT COMPANIES, L.P.
Delaware Secretary of State
UCC-1
GRAYBAR FINANCIAL SERVICES LLC
Specific leased equipment: 43 American Power Conversions, and related office
equipment, computer and security systems, and related accessories
NORCRAFT COMPANIES, L.P.
Delaware Secretary of State
UCC-1
WELLS FARGO BANK, N. A.
Specific equipment: Forklifts
NORCRAFT COMPANIES, L.P.
Delaware Secretary of State
UCC-1
MERIDIAN LEASING CORPORATION
Specific leased equipment (operating lease)
NORCRAFT COMPANIES, L.P.
Delaware Secretary of State
UCC-1
MID-ATLANTIC FASTENERS LLC
ITW Staplers (operating lease)
NORCRAFT COMPANIES, L.P.
Delaware Secretary of State
UCC-1
CARLSON SYSTEMS LLC
Specific equipment: Fasco Staplers, Senco nailers and staplers
 (operating lease)







--------------------------------------------------------------------------------


Schedule 6.04(a)


Existing Investments




None.


--------------------------------------------------------------------------------


Schedule 6.08(i)


Existing Affiliate Transactions




None.


--------------------------------------------------------------------------------




EXHIBIT A
[FORM OF]
AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION
This Affiliated Lender Assignment and Assumption (this “Assignment and
Assumption”) is dated as of the Operative Date set forth below and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and [Insert name
of Assignee] (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement defined below,
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Operative Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:                                                                   

2.
Assignee:                                                              2 

        
3.
Borrower:    Norcraft Companies, L.P.

4.
Administrative Agent:     Royal Bank of Canada, as the Administrative Agent
        under the Credit Agreement.

5.Credit Agreement:    The Credit Agreement dated as of November 14, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among NORCRAFT COMPANIES, L.P., a Delaware limited
partnership (“Borrower”), the Lenders,
__________________________________
2 
Indicate if Debt Fund Affiliate.







--------------------------------------------------------------------------------


RBC CAPITAL MARKETS and KEYBANK NATIONAL ASSOCIATION, as joint lead arrangers
and joint bookrunners (in such capacities, individually, “Arranger” and
collectively the “Arrangers”), and ROYAL BANK OF CANADA, as administrative agent
(in such capacity, “Administrative Agent”) for the Lenders and as collateral
agent (in such capacity, “Collateral Agent”) for the Secured Parties.
6.
Assigned Interest:

Facility
Assigned3
 
Aggregate Amount
of Loans for
 all Lenders
 
Amount of
Loans
Assigned5
 
Percentage
Assigned of
Loans6
 
CUSIP
Number
 
$
 
$
 
 
 
%
 



Operative Date:                           , 20     (the “Operative Date”) [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE OPERATIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


[Signature Page Follows]








__________________________________
3 
Fill in the appropriate terminology for the Facilities under the Credit
Agreement that are being assigned under this Assignment and Assumption (e.g.
“Initial Loans”, “Refinancing Loans”, “Extended Loans”, etc.).

4 
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Operative Date.

5 
After giving effect to Assignee’s purchase and assumption of the Assigned
Interest, the aggregate principal amount of Loans held at any one time by
Affiliated Lenders shall not exceed 25% of the original principal amount of all
Loans at such time outstanding. To the extent any assignment to an Affiliated
Lender would result in the aggregate principal amount of all Loans held by
Affiliated Lenders exceeding the Affiliated Lender Cap, such excess will be void
ab initio.

6 
Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

7 
This date may not be fewer than 5 Business Days after the date of the assignment
unless the Administrative Agent agrees.    


--------------------------------------------------------------------------------


The terms set forth in this Assignment and Assumption are hereby agreed to by:
ASSIGNOR:
[NAME OF ASSIGNOR]
 
 
By:
 
Name:
 
Title:
 
 
 
ASSIGNEE: 
[NAME OF ASSIGNEE]
 
 
By:
 
Name:
 
Title:
 
 
 
[ASSIGNEE ADDRESS]
[ASSIGNEE TELECOPY]

[Consented to and]1 Accepted:
ROYAL BANK OF CANADA,
 
 
as Administrative Agent
 
 
By:
 
 
Name:
 
Title:

[NORCRAFT COMPANIES, L.P.
By: NORCRAFT GP, L.L.C., its general partner
as Administrative Agent
 
 
By:
 
 
Name:
 
Title:]2

__________________________________
1 Insert if Assignment and Assumption requires consent
2 Insert if consent of Borrower is required.


--------------------------------------------------------------------------------


ANNEX 1
TO AFFILIATED LENDER
ASSIGNMENT AND ASSUMPTION


NORCRAFT COMPANIES, L.P.
CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION
1.      Representations and Warranties.
1.1.  Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Intermediate Holdings, the Borrower, or any of their Subsidiaries or Affiliates
or any other person obligated in respect of any Loan Document or (iv) the
performance or observance by Intermediate Holdings, the Borrower, or any of
their Subsidiaries or Affiliates or any other person obligated in respect of any
Loan Document.
1.2.  Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements to be an assignee under Section 10.04 of the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Operative Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Sections 4.01(d) or 5.01 of
the Credit Agreement, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (v) if it is not
already a Lender under the Credit Agreement, the signature page to the
Assignment and Assumption accurately sets forth the contact address and telecopy
number for the Assignee, (vi) the Administrative Agent has received a processing
and recordation fee of $3,500 as of the Operative Date and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to Section 2.15 of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative
__________________________________
1 
Only in the case of a Dutch auction or other offers to purchase open to all
Lenders on a pro rata basis in accordance with procedures of the type described
in Section 2.10(a)(ii), pursuant to Section 10.04(k)(x) of the Credit Agreement,
if the Assignee can make such representation, the following should be inserted:

“and (viii) it does not possess material non-public information with respect to
Holdings and its Subsidiaries or the securities of any of them that has not been
disclosed to the Lenders generally (other than Lenders
Footnote continued on next page.


--------------------------------------------------------------------------------


Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender.2 
2.  Payments. From and after the Operative Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Operative Date and to the Assignee for amounts
that have accrued from and after the Operative Date.
3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the laws of the State of New York
without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.




















__________________________________
Footnote continued from previous page.


2 
If, in the case of a Dutch auction or other offers to purchase open to all
Lenders on a pro rata basis in accordance with procedures of the type described
in Section 2.10(a)(ii), pursuant to Section 10.04(k)(x) of the Credit Agreement,
the Assignee cannot make the representation specified in the previous footnote,
then the following text should be inserted here:

“The Assignee cannot represent at this time that it does not possess material
non-public information with respect to Holdings and its Subsidiaries or the
securities of any of them that has not been disclosed to the Lenders generally
(other than Lenders who elect not to receive such information).”




--------------------------------------------------------------------------------


EXHIBIT B
[FORM OF]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Operative Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Operative Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:                                                                   

2.
Assignee:                                                              

[and is an Affiliate/Approved Fund of [identify Lender]]
3.
Borrower:    Norcraft Companies, L.P.

4.
Administrative Agent:     Royal Bank of Canada, as the Administrative Agent
        under the Credit Agreement.

5.Credit Agreement:    The Credit Agreement dated as of November 14, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among NORCRAFT COMPANIES, L.P., a Delaware limited
partnership (“Borrower”), the Lenders,
__________________________________
1 
Select as applicable.





--------------------------------------------------------------------------------


RBC CAPITAL MARKETS and KEYBANK NATIONAL ASSOCIATION, as joint lead arrangers
and joint bookrunners (in such capacities, individually, “Arranger” and
collectively the “Arrangers”), and ROYAL BANK OF CANADA, as administrative agent
(in such capacity, “Administrative Agent”) for the Lenders and as collateral
agent (in such capacity, “Collateral Agent”) for the Secured Parties.
6.
Assigned Interest:

Facility
Assigned2
 
Aggregate Amount
of Loans
for all Lenders3
 
Amount of
Loans
Assigned
 
Percentage
Assigned of
Loans4
 
CUSIP
Number
 
$
 
$
 
 
 
%
 



Operative Date:                           , 20     (the “Operative Date”) [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE OPERATIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


[Signature Page Follows]






















__________________________________
2 
Fill in the appropriate terminology for the Facilities under the Credit
Agreement that are being assigned under this Assignment and Assumption (e.g.
“Initial Loans”, “Refinancing Loans”, “Extended Loans”, etc.).

3 
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Operative Date.

4 
Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

5 
This date may not be fewer than 5 Business Days after the date of the assignment
unless the Administrative Agent agrees.    


--------------------------------------------------------------------------------


The terms set forth in this Assignment and Assumption are hereby agreed to by:
ASSIGNOR:
[NAME OF ASSIGNOR]
 
 
By:
 
Name:
 
Title:
 
 
 
ASSIGNEE: 
[NAME OF ASSIGNEE]
 
 
By:
 
Name:
 
Title:
 
 
 
[ASSIGNEE ADDRESS]
[ASSIGNEE TELECOPY]

[Consented to and]17 Accepted:
ROYAL BANK OF CANADA,
 
 
as Administrative Agent
 
 
By:
 
 
Name:
 
Title:

[NORCRAFT COMPANIES, L.P.
By: NORCRAFT GP, L.L.C., its general partner
as Administrative Agent
 
 
By:
 
 
Name:
 
Title:]18

__________________________________
17 Insert if Assignment and Assumption requires consent
18 Insert if consent of Borrower is required.


--------------------------------------------------------------------------------


ANNEX 1
TO ASSIGNMENT AND ASSUMPTION


NORCRAFT COMPANIES, L.P.
CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.      Representations and Warranties.
1.1.  Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Intermediate Holdings, the Borrower, or any of their Subsidiaries or Affiliates
or any other person obligated in respect of any Loan Document or (iv) the
performance or observance by Intermediate Holdings, the Borrower, or any of
their Subsidiaries or Affiliates or any other person obligated in respect of any
Loan Document.
1.2.  Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Operative Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 4.01(d) or 5.01 of the
Credit Agreement, as applicable, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (v) if it is not
already a Lender under the Credit Agreement, the signature page to the
Assignment and Assumption accurately sets forth the contact address and telecopy
number for the Assignee, (vi) the Administrative Agent has received a processing
and recordation fee of $3,500 as of the Operative Date and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to Section 2.15 of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations that by the terms of the Loan
Documents are required to be performed by it as a Lender.
2.  Payments. From and after the Operative Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Operative Date and to the Assignee for amounts
that have accrued from and after the Operative Date.


--------------------------------------------------------------------------------


3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the laws of the State of New York
without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.




--------------------------------------------------------------------------------


EXHIBIT C
[Form of]
BORROWING REQUEST
Royal Bank of Canada,
as Administrative Agent
[ADDRESS]

 

Re: Norcraft Companies, L.P.
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of November 14, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among NORCRAFT COMPANIES, L.P., a Delaware limited
partnership (“Borrower”), the Lenders (such term and each other capitalized term
used but not defined herein having the meaning given to it in Article I of the
Credit Agreement), RBC CAPITAL MARKETS and KEYBANK NATIONAL ASSOCIATION, as
joint lead arrangers and joint bookrunners (in such capacities, individually,
“Arranger” and collectively the “Arrangers”), and ROYAL BANK OF CANADA, as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders
and as collateral agent (in such capacity, “Collateral Agent”) for the Secured
Parties. Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:
(A) Category of Loan
 
19 
 
 
 
(B) Principal amount of Borrowing
 
 
(C) Date of Borrowing (which is a Business Day)
 
 
(D) Type of Borrowing
[ABR Loan]
[Eurodollar Loan]
 







__________________________________
19 
Specify “Initial Loans”, “Refinancing Loans”, “Extended Loans”, “Incremental
Loans”, etc.

20 
Loans must be (i) an integral multiple of $100,000 and not less than $1,000,000
or (ii) equal to the remaining available balance of the applicable Commitments.





--------------------------------------------------------------------------------


[(E) Interest Period
 
]22
 
 
 
(F) Location and number of Borrower’s account with
Royal Bank of Canada to which funds will be disbursed
Account No._____________ _______________________
__________________________
__________________________
 



Borrower hereby represents and warrants that the conditions contained in
Sections 4.03(b) and (c) of the Credit Agreement are satisfied as of the date
hereof.
[Signature Page Follows]
































__________________________________
21 
Shall be subject to the definition of “Interest Period” in the Credit Agreement.

22 
To be included for Eurodollar Loans.


--------------------------------------------------------------------------------






--------------------------------------------------------------------------------


NORCRAFT COMPANIES, L.P.
By: NORCRAFT GP, L.L.C., its general partner
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 







--------------------------------------------------------------------------------


EXHIBIT D
[FORM OF]
COMPLIANCE CERTIFICATE
[Date]
Reference is made to the Credit Agreement, dated as of November 14, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), NORCRAFT COMPANIES, L.P., a Delaware
limited partnership (“Borrower”), the other Loan Parties party thereto, the
Lenders party thereto and ROYAL BANK OF CANADA, as administrative agent (in such
capacity, “Administrative Agent”) for the Lenders and collateral agent for the
Secured Parties. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement. Pursuant
to Section 5.01(c) of the Credit Agreement, the undersigned, solely in his/her
capacity as a Financial Officer of the Borrower or the general partner of the
Borrower, certifies as follows:
1.    [Attached hereto as Exhibit A is a consolidated balance sheet of Pubco for
the fiscal year ended [_____], and related consolidated statements of
comprehensive income, cash flows and stockholders’ or members’ equity for such
fiscal year[, in comparative form with such financial statements as of the end
of, and for, the preceding fiscal year,] and notes thereto, all prepared in
accordance with GAAP and accompanied by (i) a report and opinion of Grant
Thornton LLP or another independently registered public accounting firm of
recognized national standing (which report and opinion (A) shall be prepared in
accordance with generally accepted auditing standards and (B) shall not be
qualified as to scope or contain any “going concern” or like qualification or
exception, except for a going concern statement that is due to the impending
maturity of any Indebtedness), (ii) a management report setting forth results of
operations and cash flows of Pubco as of the end of and for such fiscal year, as
compared to budgeted amounts, and (iii) a management’s discussion and analysis
of the financial condition and results of operations for such fiscal year.]
2.    [Attached hereto as Exhibit A is a consolidated balance sheet of Pubco as
at the end of the fiscal quarter ended [_____], and related consolidated
statements of comprehensive
__________________________________
1 
The schedules attached to this Exhibit D shall be updated as necessary to
reflect any amendment, restatement, extension, supplement or other modification
to the Credit Agreement. Notwithstanding the foregoing, in the event of any
discrepancy between any schedule attached to this Exhibit D and the
corresponding terms of the Credit Agreement, the corresponding terms of the
Credit Agreement shall replace such schedule mutatis mutandis.

2 
To be included only in annual compliance certificate beginning with the annual
compliance certificate for fiscal year ending December 31, 2014.

3 
To be included if accompanying annual financial statements only.

4 
The requirements of Section 1. of this Exhibit shall be deemed to be satisfied
by the filing of a Form 10-K by Pubco.





--------------------------------------------------------------------------------


income and cash flows for such fiscal quarter and for the then elapsed portion
of the fiscal year [, in comparative form with the consolidated statements of
comprehensive income and cash flows for the comparable periods in the previous
fiscal year,] and notes thereto, all prepared in accordance with GAAP and
accompanied by (i) a certificate of a Financial Officer stating that such
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of Pubco as of the
date and for the periods specified in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes and
(ii) a management report setting forth results of operations and cash flows of
Pubco as of the end of and for such fiscal quarter and for the then elapsed
portion of the fiscal year, as compared to budgeted amounts.]
3.    [Attached hereto as Exhibit B are the Projections required to be delivered
pursuant to Section 5.01(d) of the Credit Agreement. Such Projections have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
Projections, it being understood that actual results may vary from such
Projections and that such variations may be material.]
4.    [[Except as otherwise disclosed to the Administrative Agent pursuant to
the Credit Agreement, no Default has occurred and is continuing.] [If unable to
provide the foregoing certification, attach an Annex A specifying the details of
the Default that has occurred and is continuing and any action taken or proposed
to be taken with respect thereto.]
5.    [Attached hereto as Schedule 1 are reasonably detailed calculations
setting forth Excess Cash Flow for the most recently ended fiscal year, which
calculations are true and accurate on and as of the date of this Certificate.]
6.    [Attached hereto as Exhibit C are unaudited consolidating financial
information that explains in reasonable detail the differences between the
information relating to Pubco, on the one hand, and the information relating to
the Borrower and its consolidated Subsidiaries on a standalone basis, on the
other hand.]
__________________________________
5 
To be included in quarterly compliance certificates for any fiscal year ending
after December 31, 2013.

6 
To be included if accompanying quarterly financial statements only, beginning
with the quarter ending March 31, 2014.

7 
The requirements of Section 2 of this Exhibit shall be deemed to be satisfied by
the filing of a Form 10-Q by Pubco.

8 
To be included only in annual compliance certificate, beginning with the fiscal
year ending December 31, 2014.

9 
To be included only in annual compliance certificate beginning with the annual
compliance certificate for fiscal year ending December 31, 2014.

10 
To be included in quarterly and annual compliance certificates for any fiscal
year ending after December 31, 2013.

[Signature Page Follows]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Financial
Officer of the Borrower or the general partner of the Borrower, has executed
this certificate for and on behalf of the Borrower, and has caused this
certificate to be delivered as of the date first set forth above.
NORCRAFT COMPANIES, L.P.
By: NORCRAFT GP, L.L.C., its general partner
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 


--------------------------------------------------------------------------------


SCHEDULE 1
TO COMPLIANCE CERTIFICATE


Excess Cash Flow Calculation
 
(a)
the sum, without duplication, of:
 
 
(i)
Consolidated Net Income of the Borrower for such period,
$_____
 
(ii)
an amount equal to the amount of all non-cash charges (including depreciation
and amortization) to the extent deducted in arriving at such Consolidated Net
Income, but excluding any such non-cash charges representing an accrual or
reserve for potential cash items in any future period and excluding amortization
of a prepaid cash item that was paid in a prior period,
$_____
 
(iii)
decreases in Consolidated Working Capital for such period (other than any such
decreases arising from acquisitions or Asset Sales by the Borrower and its
Subsidiaries completed during such period or the application of acquisition
accounting),
$_____
 
(iv)
an amount equal to the aggregate net non-cash loss on any Asset Sale by the
Borrower and its Subsidiaries during such period (other than dispositions in the
ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income, and
$_____
 
(v)
cash receipts in respect of Hedging Agreements during such fiscal year to the
extent not otherwise included in such Consolidated Net Income.
$_____
(b)
minus, the sum, without duplication of:
 
 
(i)
an amount equal to the amount of all non-cash credits included in arriving at
such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in clause (a)(ii)
above) and cash charges excluded by virtue of clauses (a) through (m) of the
definition of Consolidated Net Income,
$_____
 
(ii)
without duplication of amounts deducted pursuant to clause (xi) below in prior
fiscal years, the amount of Capital Expenditures or acquisitions of intellectual
property accrued or made in cash during such period to the extent financed with
(A) Internally Generated Cash or (B) the proceeds of extensions of credit under
the ABL Facility or any other revolving credit facility, in each case, of the
Borrower or its Subsidiaries,
$_____


--------------------------------------------------------------------------------


 
(iii)
the aggregate amount of all principal payments of Indebtedness of the Borrower
and its Subsidiaries (including (A) the principal component of payments in
respect of Capital Lease Obligations, (B) the amount of any mandatory prepayment
of Loans pursuant to Section 2.10(b) of the Credit Agreement to the extent
required due to an Asset Sale or Casualty Event that resulted in an increase to
such Consolidated Net Income and not in excess of the amount of such increase
and (C) any prepayment of Loans pursuant to Section 2.10(a)(ii) of the Credit
Agreement (in an amount equal to the discounted amount actually paid in respect
of the principal amount of such Loans)), but excluding (X) all other prepayments
of Loans, (Y) all prepayments in respect of any revolving credit facility,
except to the extent there is an equivalent permanent reduction in commitments
thereunder and (Z) payments of any Subordinated Indebtedness except to the
extent permitted to be paid pursuant to Section 6.10 of the Credit Agreement)
made during such period, in each case except to the extent financed with the
proceeds of other Indebtedness of the Borrower or its Subsidiaries,
$_____
 
(iv)
an amount equal to the sum of (A) the aggregate net non-cash gain on Asset Sales
by the Borrower and its Subsidiaries during such period (other than Asset Sales
in the ordinary course of business) to the extent included in arriving at such
Consolidated Net Income and (B) the aggregate net non-cash gain or income from
Investments (other than Investments made in the ordinary course of business) to
the extent included in arriving at Consolidated Net Income,
$_____
 
(v)
increases in Consolidated Working Capital for such period (other than any such
increases arising from acquisitions or Asset Sales by the Borrower and its
Subsidiaries completed during such period or the application of acquisition
accounting),
$_____
 
(vi)
cash payments by the Borrower and its Subsidiaries during such period in respect
of long-term liabilities of the Borrower and its Subsidiaries (other than
Indebtedness) to the extent such payments are not expensed during such period or
are not deducted in calculating Consolidated Net Income,
$_____
 
(vii)
without duplication of amounts deducted pursuant to clauses (xi) and (xv) below
in prior fiscal years, the amount of Investments made pursuant to Sections
6.04(d), (g), (k), (p) and (r) of the Credit Agreement, and acquisitions made
during such period to the extent that such Investments and acquisitions were
financed with Internally Generated Cash,
$_____
 
(viii)
the amount of Dividends paid during such period pursuant to Sections 6.07(c),
(d), (e), (f), (g), (h), (i), (l), (m) and (n) of the Credit Agreement in each
case to the extent such Dividends were financed with Internally Generated Cash,
$_____
 
(ix)
the aggregate amount of expenditures actually made by the Borrower and its
Subsidiaries from Internally Generated Cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period or are not deducted in
calculating Consolidated Net Income,
$_____
 
(x)
the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and its Subsidiaries during such period that are
made in connection with any prepayment of Indebtedness to the extent that such
payments are not deducted in calculating Consolidated Net Income,
$_____


--------------------------------------------------------------------------------


 
(xi)
without duplication of amounts deducted from Excess Cash Flow in prior periods,
the aggregate consideration required to be paid in cash by the Borrower or any
of its Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period relating to Permitted Acquisitions,
Capital Expenditures or acquisitions of intellectual property to be consummated
or made during the period of four consecutive fiscal quarters of the Borrower
following the end of such period; provided that, to the extent the aggregate
amount of internally generated cash flow actually utilized to finance such
Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property during such period of four consecutive fiscal quarters is less than the
Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters,
$_____
 
(xii)
the amount of cash taxes paid or tax reserves set aside or payable (without
duplication) in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period,
$_____
 
(xiii)
cash expenditures in respect of Hedging Agreements during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income, and
$_____
 
(xiv)
any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset.
$_____
Excess Cash Flow (the sum of items (a)(i) through (v) minus the sum of items
(b)(i) through (xiv))
$_____









--------------------------------------------------------------------------------


EXHIBIT E
[FORM OF]
INTEREST ELECTION REQUEST


Royal Bank of Canada,
as Administrative Agent
[ADDRESS]


RE: NORCRAFT COMPANIES. L.P.
[Date]
Ladies and Gentlemen:


This Interest Election Request (this “Interest Election Request”) is delivered
to you pursuant to Section 2.08 of the Credit Agreement (as amended, modified or
supplemented from time to time, the “Credit Agreement”), dated as of November
14, 2013, among NORCRAFT COMPANIES, L.P., a Delaware limited partnership
(“Borrower”), the Lenders, RBC CAPITAL MARKETS and KEYBANK NATIONAL ASSOCIATION,
as joint lead arrangers and joint bookrunners (in such capacities, individually,
“Arranger” and collectively the “Arrangers”), and ROYAL BANK OF CANADA, as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders
and as collateral agent (in such capacity, “Collateral Agent”) for the Secured
Parties. Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.
Borrower hereby requests that on [                        ] (the “Operative
Date”):
1.$[                          ] of the presently outstanding principal amount of
the Loans originally made on [                 ],
2.and all presently being maintained as [ABR Loans] [Eurodollar Loans],
3.be [converted into] [continued as]: [Eurodollar Loans having an Interest
Period of [one] [two] [three] [six] [twelve] month(s)] [ABR Loans].
The undersigned hereby certifies that the following statement is true on the
date hereof, and will be true on the proposed Operative Date set forth above,
both before and after giving effect thereto and to the application of the
proceeds therefrom: the foregoing [conversion] [continuation] complies with the
terms and conditions of the Credit Agreement (including, without limitation,
Section 2.08 of the Credit Agreement).
[SIGNATURE PAGE FOLLOWS]
33 
Shall be a Business Day.

34 
Shall be subject to the definition of “Interest Period” in the Credit Agreement.





--------------------------------------------------------------------------------


Borrower has caused this Interest Election Request to be executed and delivered
by its duly authorized officer as of the date first written above.
NORCRAFT COMPANIES, L.P.
By: NORCRAFT GP, L.L.C., its general partner
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 







--------------------------------------------------------------------------------


EXHIBIT F
[FORM OF]
JOINDER AGREEMENT
Reference is made to the Credit Agreement (as amended, modified or supplemented
from time to time, the “Credit Agreement”), dated as of November 14, 2013, among
NORCRAFT COMPANIES, L.P., a Delaware limited partnership (“Borrower”), the
Lenders, RBC CAPITAL MARKETS and KEYBANK NATIONAL ASSOCIATION, as joint lead
arrangers and joint bookrunners (in such capacities, individually, “Arranger”
and collectively the “Arrangers”), and ROYAL BANK OF CANADA, as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, certain Guarantors have entered or will enter into the Credit Agreement
and the U.S. Security Agreement or the Canadian Security Agreement, as
applicable, in order to induce the Lenders to make the Loans to the Borrower;
WHEREAS, [pursuant to Section 5.10(b) of the Credit Agreement, each Subsidiary,
except for a Subsidiary expressly excluded by Section 5.10(b) of the Credit
Agreement, that was not in existence on the date of the Credit Agreement is
required to become a Guarantor under the Credit Agreement by executing a Joinder
Agreement] [pursuant to Section 5.10(d) of the Credit Agreement the Borrower may
designate any Excluded Subsidiary as a Subsidiary Guarantor]. The undersigned
Subsidiary (the “New Guarantor”) is executing this Joinder Agreement (this
“Joinder Agreement”) to the Credit Agreement in order to induce the Lenders to
maintain outstanding Loans and to continue to extend credit to the Borrower.
NOW, THEREFORE, the Administrative Agent, Collateral Agent and the New Guarantor
hereby agree as follows:
1.    Guarantee. In accordance with Section 5.10 of the Credit Agreement, the
New Guarantor by its signature below becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor.
2.    Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date. Each
reference to a Guarantor in the Credit Agreement shall be deemed to include the
New Guarantor. The New Guarantor hereby attaches supplements to each of the
schedules to the Credit Agreement applicable to it.
3.    Severability. Any provision of this Joinder Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such


--------------------------------------------------------------------------------


prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
4.    Counterparts. This Joinder Agreement may be executed in counterparts, each
of which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission or PDF shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.
5.    No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.
6.    Notices. All notices, requests and demands to or upon the New Guarantor,
any Agent or any Lender shall be governed by the terms of Section 10.01 of the
Credit Agreement.
7.    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.
[NEW GUARANTOR]

 
 
By:
 
 
Name:
 
Title:
 
 
 
 
Address for Notices:



ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent
 
 
By:
 
 
Name:
 
Title:


--------------------------------------------------------------------------------


EXHIBIT G
AFFILIATED LENDER NOTICE
Royal Bank of Canada
[ADDRESS]
Re:
Credit Agreement, dated as of November 14, 2013, among Norcraft Companies, L.P.,
a Delaware limited partnership, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto, Royal Bank of Canada, as
Administrative Agent and the other parties from time to time party thereto (the
“Credit Agreement”).

Dear Sir:
The undersigned (the “Proposed Affiliate Assignee”) hereby gives you notice,
pursuant to Section 10.04(k)(v) of the Credit Agreement, that
(a)it has entered into an agreement to purchase via assignment a portion of the
Loans under the Credit Agreement,
(b)the assignor in the proposed assignment is [_______________],
(c)immediately after giving effect to such assignment, the Proposed Affiliate
Assignee will be an Affiliated Lender,
(d)the principal amount of Loans to be purchased by such Proposed Affiliate
Assignee in the assignment contemplated hereby is $______________,
(e)the aggregate amount of all Loans held by such Proposed Affiliate Assignee
and each other Affiliated Lender after giving effect to the assignment hereunder
(if accepted) is $[______________],
(f)it, in its capacity as a Lender under the Credit Agreement, hereby waives any
right to bring any action against the Administrative Agent with respect to the
Loans that are the subject of the proposed assignment hereunder, and
(g)the proposed effective date of the assignment contemplated hereby is
[___________, 20__].


--------------------------------------------------------------------------------


Very truly yours,
 
[EXACT LEGAL NAME OF PROPOSED AFFILIATE
ASSIGNEE]
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
Phone Number:
 
 
 
Fax:
 
 
 
Email
 
 
Date:
 


--------------------------------------------------------------------------------




EXHIBIT H


[RESERVED]







39168701_7

--------------------------------------------------------------------------------


EXHIBIT I
[Form of]
ABL INTERCREDITOR AGREEMENT
[Provided Under Separate Cover]







39168701_7

--------------------------------------------------------------------------------


INTERCREDITOR AGREEMENT
by and among
ROYAL BANK OF CANADA,
as ABL Agent,
ROYAL BANK OF CANADA,
as Term Agent,
and each Junior Agent from time to time party hereto
Dated as of November [14], 2013





39168701_7

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Section
 
 
Page
 
 
 
 
ARTICLE 1 DEFINITIONS
2
 
 
 
 
Section 1.1
 
UCC Definitions
2
Section 1.2
 
Other Definitions
2
Section 1.3
 
Rules of Construction
18
 
 
 
 
ARTICLE 2 LIEN PRIORITY
19
 
 
 
 
Section 2.1
 
Priority of Liens
19
Section 2.2
 
Waiver of Right to Contest Liens
22
Section 2.3
 
Remedies Standstill
23
Section 2.4
 
Exercise of Rights
26
Section 2.5
 
No New Liens
31
Section 2.6
 
Waiver of Marshalling
33
 
 
 
 
ARTICLE 3 ACTIONS OF THE PARTIES
33
 
 
 
 
Section 3.1
 
Certain Actions Permitted
33
Section 3.2
 
Agent for Perfection
34
Section 3.3
 
Sharing of Information and Access
35
Section 3.4
 
Insurance
35
Section 3.5
 
No Additional Rights For the Credit Parties Hereunder
36
Section 3.6
 
Inspection and Access Rights
36
Section 3.7
 
Tracing of and Priorities in Proceeds
39
Section 3.8
 
Purchase Right
39
Section 3.9
 
Payments Over
41
 
 
 
 
ARTICLE 4 APPLICATION OF PROCEEDS
42
 
 
 
 
Section 4.1
 
Application of Proceeds
42
Section 4.2
 
Specific Performance
45
 
 
 
 
ARTICLE 5 INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS
45
 
 
 
 
Section 5.1
 
Notice of Acceptance and Other Waivers
45
Section 5.2
 
Modifications to Credit Documents
47
Section 5.3
 
Reinstatement and Continuation of Agreement
50
 
 
 
 
ARTICLE 6 INSOLVENCY PROCEEDINGS
51
 
 
 
 
Section 6.1
 
DIP Financing
51
Section 6.2
 
Relief From Stay
53
Section 6.3
 
No Contest; Adequate Protection
54
Section 6.4
 
Asset Sales
57
Section 6.5
 
Separate Grants of Security and Separate Classification
57
Section 6.6
 
No Waivers of Rights of Senior Secured Parties
58
Section 6.7
 
Enforceability
58




- i-
39168701_7



--------------------------------------------------------------------------------



Section 6.8
 
Other Matters with respect to Junior Shared Collateral
59
Section 6.9
 
Reorganization Securities
59
Section 6.10
 
Section 1111(b) of the Bankruptcy Code
59
Section 6.11
 
ABL Obligations Unconditional
59
Section 6.12
 
Term Obligations Unconditional
60
Section 6.13
 
Junior Obligations Unconditional
60
 
 
 
 
ARTICLE 7 MISCELLANEOUS
61
Section 7.1
 
Rights of Subrogation
61
Section 7.2
 
Application of Payments
62
Section 7.3
 
Further Assurances
62
Section 7.4
 
Representations
62
Section 7.5
 
Amendments
63
Section 7.6
 
Designation of Junior Secured Indebtedness; Joinder of Junior Agents
64
Section 7.7
 
Addresses for Notices
65
Section 7.8
 
No Waiver; Remedies
67
Section 7.9
 
Continuing Agreement; Transfer of Secured Obligations
67
Section 7.10
 
GOVERNING LAW; ENTIRE AGREEMENT
68
Section 7.11
 
Counterparts
68
Section 7.12
 
No Third Party Beneficiaries
68
Section 7.13
 
Headings
68
Section 7.14
 
Severability
68
Section 7.15
 
Attorneys' Fees
68
Section 7.16
 
VENUE; JURY TRIAL WAIVER
69
Section 7.17
 
Intercreditor Agreement
70
Section 7.18
 
No Warranties or Liability
70
Section 7.19
 
Conflicts
70
Section 7.20
 
Costs and Expenses
70
Section 7.21
 
Information Concerning Financial Condition of the Credit Parties
70
Section 7.22
 
Additional Credit Parties
71






- ii-
39168701_7



--------------------------------------------------------------------------------



INTERCREDITOR AGREEMENT
THIS INTERCREDITOR AGREEMENT (as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time pursuant to the
terms hereof, this “Agreement”) is entered into as of November [14], 2013 by and
among (a) ROYAL BANK OF CANADA (“Royal Bank”), in its capacities as
administrative agent and collateral agent (together with its successors and
permitted assigns in such capacities, the “ABL Agent”) for (i) the financial
institutions, lenders and investors party from time to time to the ABL Credit
Agreement referred to below (such financial institutions, lenders and investors
together with their respective successors and permitted assigns and transferees,
including any letter of credit issuers under the ABL Credit Agreement, the “ABL
Lenders”), (ii) any ABL Cash Management Affiliates (as defined below) and
(iii) any ABL Hedging Affiliates (as defined below) (such ABL Cash Management
Affiliates and ABL Hedging Affiliates, together with the ABL Agent and the ABL
Lenders and any other secured parties under any ABL Credit Agreement, the “ABL
Secured Parties”), (b) Royal Bank, in its capacities as administrative agent and
collateral agent (together with its successors and permitted assigns in such
capacities, the “Term Agent”) for (i) the financial institutions, lenders and
investors party from time to time to the Term Credit Agreement referred to below
(such financial institutions, lenders and investors, together with their
respective successors and permitted assigns and transferees, the “Term Lenders”)
and (ii) any Term Hedging Affiliates (as defined below) (such Term Cash
Management Affiliates and Term Hedging Affiliates, together with the Term Agent
and the Term Lenders and any other secured parties under any Term Credit
Agreement, the “Term Secured Parties”) and (c) each Junior Agent that from time
to time becomes a party hereto pursuant to Section 7.6.
RECITALS
A.    Pursuant to that certain Credit Agreement dated as of November [14], 2013
by and among NORCRAFT COMPANIES, L.P., a Delaware limited partnership (the
“Borrower”), NORCRAFT INTERMEDIATE HOLDINGS, L.P., a Delaware limited
partnership (“Intermediate Holdings”), the ABL Guarantors (as hereinafter
defined) party thereto, the ABL Lenders and the ABL Agent (as such agreement may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “ABL Credit Agreement”), the ABL Lenders have agreed to
make certain loans and other financial accommodations to or for the benefit of
the Borrower.
B.    Pursuant to certain guaranties provided under the ABL Credit Agreement (as
the same may be amended, supplemented, restated and/or otherwise modified,
collectively, the “ABL Guaranty”) by each of the ABL Guarantors in favor of the
ABL Secured Parties, the ABL Guarantors have agreed to guarantee the payment of
the Borrower’s obligations under the ABL Documents (as hereinafter defined).
C.    As a condition to the effectiveness of the ABL Credit Agreement and to
secure the obligations of the Borrower and the ABL Guarantors (the Borrower, the
ABL Guarantors and each other direct or indirect subsidiary or parent of the
Borrower or any of their affiliates that is now or hereafter becomes a party to
any ABL Document, collectively, the “ABL Credit Parties”) under and in
connection with the ABL Documents, the ABL Credit Parties have granted to the
ABL Agent (for the benefit of the ABL Secured Parties) Liens on the Collateral.
D.    Pursuant to that certain Credit Agreement dated as of the date hereof by
and among the Borrower, Intermediate Holdings, the Term Guarantors (as
hereinafter defined) party thereto, the Term Lenders and the Term Agent (as such
agreement may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Term Credit Agreement”), the Term
Lenders have agreed to



-1-
39168701_7

--------------------------------------------------------------------------------


make certain loans to the Borrower.
E.    Pursuant to certain guaranties provided under the Term Credit Agreement
(as the same may be amended, supplemented, restated and/or otherwise modified,
collectively (collectively, the “Term Guaranty”) by each of the Term Guarantors
in favor of the Term Secured Parties, the Term Guarantors have agreed to
guarantee the payment of the Borrower’s obligations under the Term Documents (as
hereinafter defined).
F.    As a condition to the effectiveness of the Term Credit Agreement and to
secure the obligations of the Borrower and the Term Guarantors (the Borrower,
the Term Guarantors and each other direct or indirect subsidiary or parent of
the Borrower or any of its affiliates that is now or hereafter becomes a party
to any Term Document, collectively, the “Term Credit Parties”) under and in
connection with the Term Documents, the Term Credit Parties have granted to the
Term Agent (for the benefit of the Term Secured Parties) Liens on the
Collateral.
G.    Pursuant to this Agreement, the Borrower may, from time to time, designate
certain additional Indebtedness of any Credit Party as “Junior Secured
Indebtedness” by executing and delivering a Junior Secured Indebtedness
Designation and by complying with the procedures set forth in Section 7.6
hereof, and the holders of such Junior Secured Indebtedness and any other
applicable Junior Secured Party shall thereafter constitute “Junior Secured
Parties,” and any Junior Agent for any such Junior Secured Parties shall
thereafter constitute a “Junior Agent,” for all purposes under this
Agreement.    
H.     Each of the ABL Agent (on behalf of the ABL Secured Parties) and the Term
Agent (on behalf of the Term Secured Parties) and, by their acknowledgment
hereof, the ABL Credit Parties and the Term Credit Parties, desire to agree to
the relative priority of Liens on the Collateral and certain other rights,
priorities and interests as provided herein.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:
ARTICLE 1
DEFINITIONS
Section 1.1    UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Account, Chattel Paper,
Commercial Tort Claim, Commodity Account, Commodity Contract, Deposit Account,
Document, Electronic Chattel Paper, Equipment, Financial Asset, Fixtures,
General Intangible, Instrument, Inventory, Investment Property, Letter-of-Credit
Right, Money, Payment Intangible, Promissory Note, Records, Security, Securities
Account, Security Entitlement, Supporting Obligation and Tangible Chattel Paper.
Section 1.2    Other Definitions. Subject to Section 1.1 hereof, as used in this
Agreement, the following terms shall have the meanings set forth below:
“ABL Affected Collateral” shall have the meaning set forth in Section 3.6(a)
hereof.
“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent”, “Administrative Agent”, “Collateral Agent”, “Trustee”
or “Collateral Trustee” or similar term under any ABL Credit Agreement, and, in
the case of each of the foregoing, shall include their respective successors and



-2-
39168701_7

--------------------------------------------------------------------------------


permitted assigns and transferees.
“ABL Cash Management Affiliate” shall mean any ABL Cash Management Bank that is
owed ABL Cash Management Obligations by an ABL Credit Party and which ABL Cash
Management Obligations are secured by Liens granted under one or more ABL
Collateral Documents, together with their respective successors, assigns and
transferees.
“ABL Cash Management Bank” shall mean, as of any date of determination, any
Person that is an ABL Lender or an Affiliate of an ABL Lender on such date,
whether or not such Person subsequently ceases to be an ABL Lender or an
Affiliate of an ABL Lender.
“ABL Cash Management Obligations” shall mean obligations owed by the Borrower or
any Subsidiary to any ABL Cash Management Bank in respect of or in connection
with any Cash Management Services.
“ABL Collateral Documents” shall mean all “Security Documents” or similar term
as defined in any ABL Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any ABL Credit Agreement, in each case as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.
“ABL Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement and shall include any one or more other agreements,
indentures or facilities extending the maturity of, consolidating,
restructuring, refunding, replacing or refinancing all or any portion of the ABL
Obligations, whether by the same or any other agent, trustee, lender, group of
lenders, creditor or group of creditors and whether or not increasing the amount
of any Indebtedness that may be incurred or issued thereunder.
“ABL Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.
“ABL Deposit and Securities Accounts” means all Deposit Accounts, Securities
Accounts, collection accounts and lockbox accounts (and all related lockboxes)
of the Credit Parties (other than the Term Loan Priority Accounts).
“ABL Documents” shall mean any ABL Credit Agreement, any ABL Guaranty, any ABL
Collateral Document, all Cash Management Services between the Borrower or any
Subsidiary and any ABL Cash Management Affiliate, any ABL Hedging Agreement
between any ABL Credit Party or any Subsidiary and any ABL Hedging Affiliate,
any other ancillary agreement as to which any ABL Secured Party is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any ABL Credit Party or any of its
respective Subsidiaries or Affiliates, and delivered to the ABL Agent or any
other ABL Secured Party, in connection with any of the foregoing or any ABL
Credit Agreement, in each case as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“ABL Guarantors” shall mean the collective reference to (i) Intermediate
Holdings and each Subsidiary of the Borrower other than any Excluded Subsidiary
and (ii) any other Person who becomes a guarantor under any ABL Guaranty. The
term “ABL Guarantors” shall include all “Guarantors” under and as defined in the
ABL Credit Agreement.
“ABL Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement and



-3-
39168701_7

--------------------------------------------------------------------------------


shall also include any other guaranty made by an ABL Guarantor guaranteeing,
inter alia, the payment and performance of any ABL Obligations.
“ABL Hedge Bank” shall mean any Person that is an Agent, a Lender or a Joint
Bookrunner under the ABL Credit Agreement or an Affiliate of any of the
foregoing on the Effective Date or at the time it enters into an ABL Hedging
Agreement, in its capacity as a party thereto, whether or not such Person
subsequently ceases to be an Agent, a Lender or an Affiliate of any of the
foregoing.
“ABL Hedging Affiliate” shall mean any ABL Hedge Bank that has entered into an
ABL Hedging Agreement with an ABL Credit Party, with the obligations of such ABL
Credit Party thereunder being secured by one or more ABL Collateral Documents,
together with its successors, assigns and transferees.
“ABL Hedging Agreement” means any “Hedging Agreement” as defined in the ABL
Credit Agreement.
“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” or similar
term under any ABL Credit Agreement.
“ABL Obligations” shall mean any and all obligations of every nature of each ABL
Credit Party from time to time owed to the ABL Secured Parties, or any of them,
under, in connection with, or evidenced or secured by any ABL Document,
including, without limitation, all “Secured Obligations” or similar term as
defined in any ABL Credit Agreement and whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such ABL Credit Party, would have accrued on any ABL Obligation,
whether or not a claim is allowed against such ABL Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under letters of credit, payments for early termination of ABL Hedging
Agreements (to the extent constituting Secured Obligations, as defined in the
ABL Credit Agreement), fees, expenses, indemnification or otherwise, and all
other amounts owing or due under the terms of any ABL Document.
“ABL Priority Collateral” shall mean all Collateral consisting of the following
(including for the avoidance of doubt, any such assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws), would be ABL Priority Collateral):
(1)     all Accounts, other than Accounts which constitute identifiable proceeds
of Term Priority Collateral;
(2)     cash, Money and cash equivalents;
(3)     all (x) Deposit Accounts (other than Term Loan Priority Accounts) and
Money and all cash, checks, other negotiable instruments, funds and other
evidences of payments properly held therein, including intercompany indebtedness
between or among the Credit Parties or their Affiliates, to the extent owing in
respect of ABL Priority Collateral, (y) Securities Accounts (other than Term
Loan Priority Accounts), Security Entitlements and Securities credited to such a
Securities Account (other than Equity Interests) and (z) Commodity Accounts
(other than Term Loan Priority Accounts) and Commodity Contracts credited
thereto, and, in each case, all cash, Money, cash equivalents, checks and other
property properly held therein or credited thereto (other than Equity



-4-
39168701_7

--------------------------------------------------------------------------------


Interests); provided, however, that to the extent that identifiable proceeds of
Term Priority Collateral are deposited in any such Deposit Accounts or
Securities Accounts, such identifiable proceeds shall be treated as Term
Priority Collateral;
(4)     all Inventory;
(5)     to the extent relating to, evidencing or governing any of the items
referred to in the preceding clauses (1) through (4) constituting ABL Priority
Collateral, all Documents, General Intangibles (including all rights under
contracts), Instruments (including Promissory Notes), Chattel Paper (including
Tangible Chattel Paper and Electronic Chattel Paper), Intellectual Property and
Commercial Tort Claims; provided that to the extent any of the foregoing also
relates to Term Priority Collateral, only that portion related to the items
referred to in the preceding clauses (1) through (4) shall be included in the
ABL Priority Collateral;
(6)     to the extent relating to any of the items referred to in the preceding
clauses (1) through (5) constituting ABL Priority Collateral, all Supporting
Obligations and Letter-of-Credit Rights; provided that to the extent any of the
foregoing also relates to Term Priority Collateral only that portion related to
the items referred to in the preceding clauses (1) through (5) shall be included
in the ABL Priority Collateral;
(7)     all books and Records relating to the items referred to in the preceding
clauses (1) through (6) constituting ABL Priority Collateral (including all
books, databases, customer lists, engineer drawings, and Records, whether
tangible or electronic, which contain any information relating to any of the
items referred to in the preceding clauses (1) through (6) constituting ABL
Priority Collateral); and
(8)     all collateral security and guarantees, products or Proceeds of or with
respect to any of the foregoing items referred to in the preceding clauses (1)
through (7) constituting ABL Priority Collateral and all cash, Money, cash
equivalents, insurance proceeds, Instruments, Securities and Financial Assets
received as Proceeds of any of the foregoing items referred to in the preceding
clauses (1) through (7) and this clause (8) constituting ABL Priority Collateral
(“ABL Priority Proceeds”).
“ABL Recovery” shall have the meaning set forth in Section 5.3(a) hereof.
“ABL Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.



-5-
39168701_7

--------------------------------------------------------------------------------


“Agent(s)” means, individually, the ABL Agent, the Term Agent or any Junior
Agent and, collectively, means the ABL Agent, the Term Agent and any Junior
Agent.
“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.
“Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.
“Borrower” shall have the meaning assigned to that term in the introduction to
this Agreement.
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed (or are in fact closed).
“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.
“Collateral” shall mean all Property now owned or hereafter acquired by the
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to any ABL Agent, any Term Agent or any Junior Agent under any of the
ABL Collateral Documents, the Term Collateral Documents or the Junior Documents,
together with all rents, issues, profits, products and Proceeds thereof.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Control Collateral” shall mean any Collateral consisting of any Certificated
Security (as defined in Section 8−102 of the Uniform Commercial Code),
Investment Property, Deposit Account, Instruments and any other Collateral as to
which a Lien may be perfected through possession or control by the secured
party, or any agent therefor.
“Copyrights” shall mean, collectively, with respect to the Credit Parties, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by a Credit Party, in each case,
whether now owned or hereafter created or acquired by or assigned to a Credit
Party, together with any and all (i) rights and privileges arising under
applicable law with respect to a Credit Party’s use of such copyrights, (ii)
reissues, renewals, continuations and extensions thereof and amendments thereto,
(iii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect thereto, including damages and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present or future
infringements thereof.
“Credit Documents” shall mean the ABL Documents, the Term Documents and the
Junior Documents.



-6-
39168701_7

--------------------------------------------------------------------------------


“Credit Parties” shall mean the ABL Credit Parties, the Term Credit Parties and
the Junior Credit Parties.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Designated Junior Agent” means the Junior Agent under the first Series of
Junior Obligations designated as Junior Secured Indebtedness pursuant to Section
7.6; provided, that at such time such Junior Obligations cease to be the only
Junior Secured Indebtedness under this Agreement, by delivery of written notice
to each Senior Agent and the Borrower hereunder, the Junior Majority Agents may
from time to time designate another Junior Agent as the “Designated Junior
Agent” for purposes hereof.
“DIP Financing” shall have the meaning set forth in Section 6.1(a) hereof.
“Discharge of ABL Obligations” shall mean the time at which all the ABL
Obligations (other than (i) contingent indemnification and reimbursement
obligations as to which no claim has been asserted by the Person entitled
thereto, (ii) Secured Obligations (as defined in the ABL Credit Agreement) under
ABL Hedging Agreements and (iii) obligations in respect of Cash Management
Services to the extent such obligations are Secured Obligations (as defined in
the ABL Credit Agreement)) have been paid in full in cash, all Letters of Credit
(as defined in the ABL Credit Agreement) have expired or been terminated (other
than Letters of Credit for which other arrangements reasonably satisfactory to
the ABL Agent and each applicable Issuer (as defined in the ABL Credit
Agreement) have been made) and all Commitments (as defined in the ABL Credit
Agreement) have been terminated.
“Discharge of Junior Obligations” shall mean, with respect to any Series of
Junior Obligations, the time at which all the Junior Obligations of such Series
(other than contingent indemnification and reimbursement obligations as to which
no claim has been asserted by the Person entitled thereto) have been paid in
full in cash and all commitments to extend credit under the Junior Documents for
such Series of Junior Obligations have been terminated.
“Discharge of Senior Obligations” shall mean the Discharge of ABL Obligations
and Discharge of Term Obligations.
“Discharge of Term Obligations” shall mean the time at which all the Term
Obligations (other than (i) contingent indemnification and reimbursement
obligations as to which no claim has been asserted by the Person entitled
thereto and (ii) Secured Obligations (as defined in the Term Credit Agreement)
under Term Hedging Agreements) have been paid in full in cash and all
Commitments (as defined in the Term Credit Agreement) have been terminated.
“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.
“Effective Date” shall have the meaning assigned to such term under the ABL
Credit Agreement or the Term Credit Agreement, as applicable.
“Enforcement Notice” shall mean a written notice delivered by either the ABL
Agent or the Term Agent to the other announcing that an Enforcement Period has
commenced.



-7-
39168701_7

--------------------------------------------------------------------------------


“Enforcement Period” shall mean the period of time following the receipt by
either the ABL Agent or the Term Agent of an Enforcement Notice from the other
and continuing until the earliest of (a) in the case of an Enforcement Period
commenced by the Term Agent, the Discharge of Term Obligations, (b) in the case
of an Enforcement Period commenced by the ABL Agent, the Discharge of ABL
Obligations, or (c) the ABL Agent or the Term Agent (as applicable) terminates,
or agrees in writing to terminate, the Enforcement Period.
“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Effective Date, but excluding debt securities
convertible or exchangeable into such equity.
“Event of Default” shall mean an “Event of Default” or similar term under and as
defined in any ABL Credit Agreement, any Term Credit Agreement or the Junior
Agreement relating to any Series of Junior Obligations, as applicable.
“Excluded Subsidiary” means (a) with respect to ABL Guarantors, any “Excluded
Subsidiary” or similar term under and as defined in any ABL Credit Agreement and
(b) with respect to the Term Guarantors, any “Excluded Subsidiary” or similar
term under and as defined in any Term Credit Agreement.
“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:
(a)     the taking by any Secured Party of any action to enforce or realize upon
any Lien, including the institution of any foreclosure proceedings or the
noticing of any public or private sale pursuant to Article 9 of the Uniform
Commercial Code or other applicable law;
(b)     the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien under any of the Credit Documents, under
applicable law, in an Insolvency Proceeding or otherwise, including the election
to retain any of the Collateral in satisfaction of a Lien;
(c)     the taking of any action by any Secured Party or the exercise of any
right or remedy by any Secured Party in respect of the collection on, set off
against, marshaling of, injunction respecting or foreclosure on the Collateral
or the Proceeds thereof;
(d)     the appointment on the application of a Secured Party, of a receiver,
receiver and manager or interim receiver of all or part of the Collateral;
(e)     the sale, lease, license or other disposition of all or any portion of
the Collateral by private or public sale conducted by any Secured Party or any
other means at the direction of any Secured Party permissible under applicable
law;



-8-
39168701_7

--------------------------------------------------------------------------------


(f)     the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
under other applicable law; and
(g)     the exercise by any Secured Party of any voting rights relating to any
Equity Interest included in the Collateral.
For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Any Secured Creditor Remedies or an Exercise of Secured Creditor
Remedies: (i) the filing of a proof of claim in any Insolvency Proceeding or the
seeking of adequate protection by any Senior Secured Party, (ii) the exercise of
rights by the ABL Agent upon the occurrence of a Cash Dominion Period (as
defined in any ABL Credit Agreement), including, without limitation, the
notification of account debtors, depository institutions or any other Person to
deliver proceeds of ABL Priority Collateral to the ABL Agent, (iii) the consent
by the ABL Agent to a store closing sale, going out of business sale or other
disposition by any Credit Party of any of the ABL Priority Collateral, (iv) the
reduction of advance rates or sub-limits by the ABL Agent and the ABL Lenders,
(v) the change in eligibility criteria for components of the borrowing base
under the ABL Credit Agreement by the ABL Agent and the ABL Lenders or (vi) the
imposition of Reserves (as defined in the ABL Credit Agreement) by the ABL
Agent.
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States, any state thereof or the District
of Columbia.
“GAAP” shall have the meaning assigned to that term in the Term Credit
Agreement.
“Goodwill” shall mean, collectively, with respect to each Credit Party, the
goodwill connected with such Credit Party’s business including all goodwill
connected with (i) the use of and symbolized by any Trademark or Intellectual
Property License with respect to any Trademark in which such Credit Party has
any interest, (ii) all know-how, trade secrets, customer and supplier lists,
proprietary information, inventions, methods, procedures, formulae,
descriptions, compositions, technical data, drawings, specifications, name
plates, catalogs, confidential information and the right to limit the use or
disclosure thereof by any Person, pricing and cost information, business and
marketing plans and proposals, consulting agreements, engineering contracts and
such other assets which relate to such goodwill and (iii) all product lines of
such Credit Party’s business.
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union, the
European Central Bank or the Organization for Economic Co-operation and
Development).
“Guarantor” shall mean any of the ABL Guarantors, the Term Guarantors or Junior
Guarantors.
“Indebtedness” shall have the meaning provided in the ABL Credit Agreement and
the Term Credit Agreement as in effect on the date hereof.
“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other



-9-
39168701_7

--------------------------------------------------------------------------------


Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors or other similar arrangement in respect of a
Person’s creditors generally or any substantial portion of a Person’s creditors;
in each case covered by clauses (a) and (b) undertaken under any Debtor Relief
Laws.
“Intellectual Property” shall mean, collectively, the Patents, Trademarks,
Copyrights, Intellectual Property Licenses and Goodwill.
“Intellectual Property Licenses” shall mean, collectively, with respect to each
Credit Party, all license and distribution agreements with, and covenants not to
sue, any other party with respect to any Patent, Trademark or Copyright or any
other patent, trademark or copyright, whether such Credit Party is a licensor or
licensee, distributor or distributee under any such license or distribution
agreement, together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.
“Intermediate Holdings” shall have the meaning assigned to that term in the
introduction to this Agreement.
“Junior Agent” shall mean any one or more agents, trustees or other
representatives for or of any one or more Junior Lenders under any Junior
Agreement and shall include any successor thereto as well as any Person
designated as an “Agent,” “Administrative Agent,” “Collateral Agent,” “Trustee”
or any similar agent or representative under any Junior Agreement, and, in the
case of each of the foregoing, shall include their respective successors and
permitted assigns and transferees.
“Junior Agreement” shall mean (a) any agreement, instrument and document under
which any Junior Secured Indebtedness is or may be incurred, including without
limitation any credit agreement, loan agreement, indenture or other financing
agreement, in each case as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms of such agreement, instrument or document, as applicable and this
Agreement, and (b) if designated by the Borrower, shall include any one or more
other agreements, indentures or facilities extending the maturity of,
consolidating, increasing, restructuring, refunding, replacing or refinancing
all or any portion of the Junior Obligations, whether by the same or any other
agent, trustee, lender, group of lenders, creditor or group of creditors and
whether or not increasing the amount of any Indebtedness that may be incurred or
issued thereunder
“Junior Collateral Documents” shall mean all “Security Documents” or similar
term as defined in any Junior Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
by one or more Junior Credit Parties in connection with any Junior Agreement, in
each case as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Junior Credit Party” shall mean the Borrower, the Junior Guarantors and each
direct or indirect subsidiary or parent of the Borrower or any of its affiliates
that hereafter becomes a party to any Junior Document, and any other Person who
becomes a guarantor under any of the Junior Guaranties.



-10-
39168701_7

--------------------------------------------------------------------------------


“Junior Documents” shall mean, with respect to any Series of Junior Secured
Indebtedness hereunder, any Junior Agreement, any Junior Guaranty, any Junior
Collateral Document, any other ancillary agreement as to which any Junior
Secured Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Junior Credit Party or any of its respective Subsidiaries or Affiliates, and
delivered to the Junior Agent or any other Junior Secured Party, in connection
with any of the foregoing or any Junior Agreement, in each case as the same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.
“Junior Effective Date” shall have the meaning set forth in Section 7.6.
“Junior Guarantor” shall mean any Person who becomes a guarantor under any
Junior Guaranty.
“Junior Guaranty” shall mean, with respect to any Series of Junior Obligations,
any guaranty made by a Junior Guarantor guaranteeing, inter alia, the payment
and performance of such Junior Obligations.
“Junior Lenders” shall mean one or more financial institutions, lenders and
investors party from time to time to any Junior Agreement, as well as any Person
designed as a “Lender” or similar term under any Junior Agreement, together with
their respective successors and permitted assigns and transferees.
“Junior Majority Agents” means the Junior Agent or Junior Agents representing a
majority of the then aggregate principal amount of Junior Obligations.
“Junior Obligations” shall mean any and all obligations of every nature of each
Junior Credit Party from time to time owed to the Junior Secured Parties or any
of them, under, in connection with, or evidenced or secured by any Junior
Document, including, without limitation, all “Obligations” or similar term as
defined in any Junior Agreement and whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Junior Credit Party, would have accrued on any Junior Obligation, whether
or not a claim is allowed against such Junior Credit Party for such interest in
the related bankruptcy proceeding), fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of any Junior
Document, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.
“Junior Secured Indebtedness” shall mean any Junior Specified Indebtedness that
(1) is permitted to be secured by a Lien (as hereinafter defined) on the
Collateral ranking junior to, or not expressly required to be pari passu with,
the Lien securing the Senior Obligations by
(a)    prior to the Discharge of ABL Obligations, any negative covenant or other
provision restricting Liens contained in any ABL Credit Agreement or any other
ABL Document then in effect;
(b)    prior to the Discharge of Term Obligations, any negative covenant or
other provision restricting Liens contained in any Term Credit Agreement or any
other Term Document then in effect; and
(c)    prior to the Discharge of Junior Obligations with respect to any Series
of Junior Obligations, any negative covenant restricting Liens contained in the
Junior Agreement for such Series of Junior Obligations then in effect; and



-11-
39168701_7

--------------------------------------------------------------------------------


(2) is designated as “Junior Secured Indebtedness” by the Borrower pursuant to a
Junior Secured Indebtedness Designation and in compliance with the procedures
described in Section 7.6.
As used in this definition of “Junior Secured Indebtedness,” the term “Lien”
shall have the meaning set forth (x) for purposes of the preceding clause
(1)(a), prior to the Discharge of ABL Obligations, in any ABL Credit Agreement
then in effect, (y) for purposes of the preceding clause (1)(b), prior to the
Discharge of Term Obligations, in any Term Credit Agreement then in effect, and
(c) for purposes of the preceding clause (1)(c), prior to the Discharge of
Junior Obligations, with respect to any Series of Junior Obligations, in the
Junior Agreement for such Series of Junior Obligations then in effect.
“Junior Secured Indebtedness Designation” shall mean a certificate of the
Borrower with respect to Junior Secured Indebtedness substantially in the form
of Exhibit B attached hereto.
“Junior Secured Indebtedness Joinder” shall mean a joinder agreement executed by
one or more Junior Agents in respect of the Junior Secured Indebtedness subject
to a Junior Secured Indebtedness Designation, on behalf of one or more Junior
Secured Parties in respect of such Junior Secured Indebtedness, substantially in
the form of Exhibit C attached hereto.
“Junior Secured Parties” shall mean any Junior Agent, any Junior Lender and any
other secured parties under any Junior Credit Agreement.
“Junior Shared Collateral” shall mean, at any time, Collateral in which the
holders of Senior Obligations under at least one Senior Agreement and the
holders of Junior Obligations under at least one Junior Agreement (or their
Agents) hold a security interest at such time (or, in the case of the Senior
Agreements, are deemed pursuant to Article 2 to hold a security interest). If,
at any time, any portion of the Collateral under one or more Senior Agreements
does not constitute Collateral under one or more Junior Agreements, then such
portion of such Collateral shall constitute Junior Shared Collateral only with
respect to the Junior Agreement(s) for which it constitutes Collateral and shall
not constitute Junior Shared Collateral for any Junior Agreement which does not
have a security interest in such Collateral at such time.
“Junior Specified Indebtedness” shall mean any Indebtedness (as hereinafter
defined) that is or may from time to time be incurred by any Credit Party in
compliance with
(a)    prior to the Discharge of ABL Obligations, any negative covenant or other
provision restricting Indebtedness contained in any ABL Credit Agreement or any
other ABL Document then in effect;
(b)    prior to the Discharge of Term Obligations, any negative covenant or
other provision restricting Indebtedness contained in any Term Credit Agreement
or any other Term Document then in effect; and
(c)    prior to the Discharge of Junior Obligations with respect to any Series
of Junior Obligations, any negative covenant restricting Liens contained in the
Junior Agreement for such Series of Junior Obligations then in effect.
As used in this definition of “Junior Specified Indebtedness,” the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of ABL Obligations, in any ABL
Credit Agreement then in effect, (y) for purposes of the preceding clause (b),
prior to the Discharge of Term Obligations, in any Term Credit Agreement then in
effect, and (z) for



-12-
39168701_7

--------------------------------------------------------------------------------


purposes of the preceding clause (c), prior to the Discharge of Junior
Obligations, with respect to any Series of Junior Obligations, in the Junior
Agreement for such Series of Junior Obligations then in effect. In the event
that any Indebtedness as defined in any such Credit Document shall not be
Indebtedness as defined in any other such Credit Document, but is or may be
incurred in compliance with such other Credit Document, such Indebtedness shall
constitute Junior Specified Indebtedness for purposes of such other Credit
Document.
“Lenders” means, collectively, all of the ABL Lenders, the Term Lenders and the
Junior Lenders.
“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing; (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Lien Priority” shall mean with respect to any Lien of the ABL Secured Parties,
the Term Secured Parties or any Junior Secured Parties in the Collateral, the
order of priority of such Lien as specified in Section 2.1 hereof.
“Other Liabilities” means ABL Cash Management Obligations and Secured
Obligations (as defined in the ABL Credit Agreement) in respect of any ABL
Hedging Agreement.
“Party” shall mean the ABL Agent, the Term Agent or any Junior Agent, and
“Parties” shall mean all of the Agents.
“Patents” shall mean, collectively, with respect to the Credit Parties, all
patents issued or assigned to, and all patent applications and registrations
made by, a Credit Party (whether established or registered or recorded in the
United States or any other country or any political subdivision thereof),
together with any and all (i) rights and privileges arising under applicable law
with respect to a Credit Party’s use of any patents, (ii) inventions and
improvements described and claimed therein, (iii) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto, (iv) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.
“Permitted Junior Secured Refinancing Debt” shall mean any “Permitted Junior
Secured Refinancing Debt” as defined in the Term Credit Agreement, the ABL
Credit Agreement or any Junior Agreement, as applicable.
“Permitted Pari Passu Secured Refinancing Debt” shall mean any “Permitted Pari
Passu Secured Refinancing Debt” as defined in the Term Credit Agreement, the ABL
Credit Agreement or any Junior Agreement, as applicable.
“Permitted Refinancing” shall mean any “Permitted Refinancing” as defined in the
Term Credit



-13-
39168701_7

--------------------------------------------------------------------------------


Agreement, the ABL Credit Agreement or any Junior Agreement, as applicable.
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Priority Collateral” shall mean the ABL Priority Collateral or the Term
Priority Collateral, as applicable.
“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.
“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.
“Purchase Date” shall have the meaning set forth in Section 3.8(a) hereof.
“Purchase Notice” shall have the meaning set forth in Section 3.8(a) hereof.
“Purchase Option Event” shall have the meaning set forth in Section 3.8(a)
hereof.
“Purchasing Creditors” shall have the meaning set forth in Section 3.8(a)
hereof.
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
“Replacement Agent” shall have the meaning set forth in Section 3.8(d) hereof.
“Royal Bank” shall have the meaning assigned to that term in the introduction to
this Agreement.
“Secured Parties” shall mean the ABL Secured Parties, the Term Secured Parties
and the Junior Secured Parties.
“Senior Agent(s)” means, individually, prior to the Discharge of ABL Obligations
with respect to any matters relating solely to the ABL Priority Collateral, the
ABL Agent and, with respect to all other matters (including Collateral other
than ABL Priority Collateral) and, after the Discharge of ABL Obligations, with
respect to the ABL Priority Collateral, the Term Agent, and, collectively, means
both the ABL Agent and the Term Agent.
“Senior Agreement” shall mean any ABL Credit Agreement and any Term Credit
Agreement, individually.
“Senior Collateral” shall mean all Property now owned or hereafter acquired by
the Borrower or any Guarantor in or upon which a Lien is granted or purported to
be granted to the ABL Agent or the



-14-
39168701_7

--------------------------------------------------------------------------------


Term Agent under any of the ABL Collateral Documents or the Term Collateral
Documents, together with all rents, issues, profits, products and Proceeds
thereof.
“Senior Collateral Documents” shall mean the ABL Collateral Documents and the
Term Collateral Documents, collectively.
“Senior Debt Documents” shall mean the ABL Documents and the Term Documents,
collectively.
“Senior Lenders” shall mean the ABL Lenders and the Term Lenders, collectively.
“Senior Obligations” shall mean the ABL Obligations and the Term Obligations,
collectively.
“Senior Secured Parties” shall mean the ABL Secured Parties and the Term Secured
Parties, collectively.
“Series” shall mean (a) with respect to the Junior Secured Parties, each of the
Junior Secured Parties that becomes subject to this Agreement after the date
hereof that are represented by a common Agent (in its capacity as such for such
Junior Secured Parties) and (b) with respect to any Junior Obligations, each of
the Junior Obligations incurred pursuant to any Junior Agreement, which,
pursuant to any Junior Secured Indebtedness Joinder, are to be represented
hereunder by a common Agent (in its capacity as such for such Junior
Obligations).
“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(i) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the board of directors (or
similar governing body) thereof are, as of such date, owned, controlled or held
by the parent and/or one or more subsidiaries of the parent, (iii) any
partnership (a) the sole general partner or the managing general partner of
which is the parent and/or one or more subsidiaries of the parent or (b) the
only general partners of which are the parent and/or one or more subsidiaries of
the parent and (iv) any other Person that is otherwise Controlled by the parent
and/or one or more subsidiaries of the parent. Unless the context requires
otherwise, “Subsidiary” refers to a Subsidiary of Borrower.
“Term Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent”, “Administrative Agent”, “Collateral Agent”,
“Trustee”, “Collateral Trustee” or similar term under any Term Credit Agreement,
and, in the case of each of the foregoing, shall include their respective
successors and permitted assigns and transferees.
“Term Cash Proceeds Notice” shall mean a written notice delivered by the Term
Agent to the ABL Agent (a) stating that an Event of Default has occurred and is
continuing under any Term Document and specifying the relevant Event of Default
and (b) stating that certain cash proceeds which may be deposited in an ABL
Deposit and Securities Account constitute Term Priority Collateral, and
reasonably identifying the amount of such proceeds and specifying the origin
thereof.
“Term Collateral Documents” shall mean all “Security Documents” or similar term
as defined in any Term Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral



-15-
39168701_7

--------------------------------------------------------------------------------


documents executed and delivered by one or more Term Credit Parties in
connection with any Term Credit Agreement, in each case as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.
“Term Credit Agreement” shall have the meaning assigned to that term in the
recitals to this Agreement and shall include any one or more other agreements,
indentures or facilities extending the maturity of, consolidating, increasing
(including by means of any Incremental Equivalent Debt (as defined in the Term
Credit Agreement) or any Permitted Refinancing thereof), restructuring,
refunding, replacing or refinancing all or any portion of the Term Obligations,
whether by the same or any other agent, trustee, lender, group of lenders,
creditor or group of creditors and whether or not increasing the amount of any
Indebtedness that may be incurred or issued thereunder.
“Term Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.
“Term Documents” shall mean any Term Credit Agreement, any Term Guaranty, any
Term Collateral Document, any Term Hedging Agreements between any Term Credit
Party or any Subsidiary and any Term Hedging Affiliate, any other ancillary
agreement as to which any Term Secured Party is a party or a beneficiary and all
other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any Term Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to the Term Agent or any other Term
Secured Party, in connection with any of the foregoing or any Term Credit
Agreement, in each case as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Term Guarantors” shall mean the collective reference to (i) Intermediate
Holdings and each Subsidiary of the Borrower, other than any Excluded Subsidiary
and (ii) any other Person who becomes a guarantor under any Term Guaranty. The
term “Term Guarantors” shall include all “Guarantors” under and as defined in
the Term Credit Agreement.
“Term Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement and shall also include any other guaranty made by a Term
Guarantor guaranteeing, inter alia, the payment and performance of any Term
Obligations.
“Term Hedge Agreement” means any “Hedge Agreement” as defined in the Term Credit
Agreement.
“Term Hedge Bank” shall mean any Person that is an Agent, a Lender or a Joint
Bookrunner under the Term Credit Agreement or an Affiliate of any of the
foregoing on the Effective Date or at the time it enters into a Term Hedging
Agreement, in its capacity as a party thereto, whether or not such Person
subsequently ceases to be an Agent, a Lender or an Affiliate of any of the
foregoing.
“Term Hedging Affiliate” shall mean any Term Hedge Bank that has entered into a
Term Hedging Agreement with a Term Credit Party, with the obligations of such
Term Credit Party thereunder being secured by one or more Term Collateral
Documents, together with its successors, assigns and transferees (even if such
Term Hedge Bank subsequently ceases to be an agent or lender, as applicable,
under the Term Credit Agreement for any reason).
“Term Hedging Agreement” means any “Hedging Agreement” as defined in the Term
Credit Agreement.
“Term Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” or similar
term under any Term Credit Agreement.



-16-
39168701_7

--------------------------------------------------------------------------------


“Term Loan Priority Accounts” means any Deposit Accounts or Securities Accounts,
in each case that are intended to contain Term Priority Collateral or
identifiable proceeds of the Term Priority Collateral (it being understood that
any property in such Deposit Accounts or Securities Accounts which is not Term
Priority Collateral or identifiable proceeds of Term Priority Collateral shall
not be Term Priority Collateral solely by virtue of being on deposit in any such
Deposit Account or Securities Account).
“Term Obligations” shall mean any and all obligations of every nature of each
Term Credit Party from time to time owed to the Term Secured Parties or any of
them, under, in connection with, or evidenced or secured by any Term Document,
including, without limitation, all “Secured Obligations” or similar term as
defined in any Term Credit Agreement and whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Term Credit Party, would have accrued on any Term Obligation,
whether or not a claim is allowed against such Term Credit Party for such
interest in the related bankruptcy proceeding), payments for early termination
of Term Hedging Agreements (to the extent constituting Secured Obligations, as
defined in the Term Credit Agreement), fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of any Term
Document, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.
“Term Priority Collateral” shall mean all Collateral consisting of the following
(including for the avoidance of doubt, any such assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws) would be Term Priority Collateral):
(1)     all Equipment, Fixtures, Real Property, intercompany indebtedness
between or among the Credit Parties or their Affiliates, except to the extent
constituting ABL Priority Collateral, and Investment Property (other than any
Investment Property described in clauses 3(y) and 8 of the definition of ABL
Priority Collateral);
(2)     except to the extent constituting ABL Priority Collateral, all
Instruments, Intellectual Property, Commercial Tort Claims, Documents and
General Intangibles;
(3)     Term Loan Priority Accounts; provided, however, that to the extent that
identifiable proceeds of ABL Priority Collateral are deposited in any such Term
Loan Priority Accounts, such identifiable proceeds shall be treated as ABL
Priority Collateral;
(4)     all other Collateral, other than the ABL Priority Collateral (including
ABL Priority Proceeds); and
(5)     all collateral security and guarantees, products or Proceeds of or with
respect to any of the foregoing items referred to in the preceding clauses (1)
though (4) constituting Term Priority Collateral and all cash, Money, cash
equivalents, insurance proceeds, Instruments, Securities and Financial Assets
received as Proceeds of any of the foregoing items referred to in the preceding
clauses (1) through (4) and this clause (5) constituting Term Priority
Collateral, other than the ABL Priority Collateral (“Term Priority Proceeds”).



-17-
39168701_7

--------------------------------------------------------------------------------


“Term Recovery” shall have the meaning set forth in Section 5.3(b) hereof.
“Term Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.
“Trademarks” shall mean, collectively, with respect to the Credit Parties, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to a
Credit Party and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to a Credit Party’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York; provided that, if by reason
of mandatory provisions of law, perfection, or the effect of perfection or non
perfection or the priority of a security interest in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “Uniform Commercial Code”
means the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non perfection or priority or availability of such remedy, as the
case may be.
“Use Period” means the period commencing on the date that the ABL Agent or an
agent acting on its behalf (or an ABL Credit Party acting with the consent of
the ABL Agent) commences the liquidation and sale of the ABL Priority Collateral
in a manner as provided in Section 3.6 hereof (having theretofore furnished the
Term Agent with an Enforcement Notice) and ending 180 days thereafter. If any
stay or other order that prohibits any of the ABL Agent, the other ABL Secured
Parties or any ABL Credit Party (with the consent of the ABL Agent) from
commencing and continuing to Exercise Any Secured Creditor Remedies or from
liquidating and selling the ABL Priority Collateral has been entered by a court
of competent jurisdiction, such 180-day period shall be tolled during the
pendency of any such stay or other order and the Use Period shall be so
extended.
Section 1.3    Rules of Construction. Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting and shall be deemed to be followed by the phrase “without limitation,”
and the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule and exhibit references herein are to this Agreement
unless otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
restatements, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, restatements, extensions,
modifications, renewals,



-18-
39168701_7

--------------------------------------------------------------------------------


replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Except as otherwise provided herein, any reference
herein to the repayment in full of an obligation shall mean the payment in full
in cash of such obligation, or in such other manner as may be approved in
writing by the requisite holders or representatives in respect of such
obligation.
ARTICLE 2 LIEN PRIORITY
Section 2.1    Priority of Liens.
(h)     Subject to the order of application of proceeds set forth in
sub-clauses (b) and (c) of Section 4.1 hereof, notwithstanding (i) the date,
time, method, manner, or order of grant, attachment or perfection (including any
defect or deficiency or alleged defect or deficiency in any of the foregoing) of
any Liens granted to the ABL Secured Parties in respect of all or any portion of
the Collateral, of any Liens granted to the Term Secured Parties in respect of
all or any portion of the Collateral or of any Liens granted to the Junior
Secured Parties in respect of all or any portion of the Collateral and
regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
the ABL Agent, the Term Agent or Junior Agent (or ABL Secured Parties, Term
Secured Parties or Junior Secured Parties) in any Collateral, (iii) any
provision of the Uniform Commercial Code, Debtor Relief Laws or any other
applicable law, or of the ABL Documents, the Term Documents or the Junior
Documents, (iv) whether the ABL Agent, the Term Agent or any Junior Agent, in
each case, either directly or through agents, holds possession of, or has
control over, all or any part of the Collateral, (v) the date on which the ABL
Obligations, the Term Obligations or the Junior Obligations are advanced or made
available to the Credit Parties, (vi) the fact that any such Liens in favor of
the ABL Agent or the ABL Lenders, the Term Agent or the Term Lenders or any
Junior Agent or any Junior Lenders securing any of the ABL Obligations, Term
Obligations or Junior Obligations, respectively, are (x) subordinated to any
Lien securing any obligation of any Credit Party other than the Term Obligations
(in the case of the ABL Obligations), the ABL Obligations (in the case of the
Term Obligations) or the Senior Obligations (in the case of the Junior
Obligations), respectively, or (y) otherwise subordinated, unperfected, voided,
avoided, invalidated or lapsed, or (vii) any other circumstance of any kind or
nature whatsoever, the ABL Agent, on behalf of itself and the ABL Secured
Parties, the Term Agent, on behalf of itself and the Term Secured Parties, and
each Junior Agent that becomes a party to this Agreement, on behalf of itself
and the Junior Secured Parties represented thereby, hereby agree that:
(1)     (A) any Lien (or purported Lien) in respect of all or any portion of the
ABL Priority Collateral now or hereafter held by or on behalf of the Term Agent
or any Term Secured Party that secures all or any portion of the Term
Obligations shall in all respects be junior and subordinate to all Liens granted
to the ABL Agent and the ABL Secured Parties in such ABL Priority Collateral to
secure all or any portion of the ABL Obligations and (B) any Lien (or purported
Lien) in respect of all or any portion of the ABL Priority Collateral now or
hereafter held by or on behalf of any Junior Agent or any Junior Secured Party



-19-
39168701_7

--------------------------------------------------------------------------------


that secures all or any portion of any Series of Junior Obligations shall in all
respects be junior and subordinate to all Liens granted to any Senior Agent or
any Senior Secured Parties in the ABL Priority Collateral to secure all or any
portion of any Senior Obligations;
(2)     (A) any Lien (or purported Lien) in respect of all or any portion of the
ABL Priority Collateral now or hereafter held by or on behalf of the ABL Agent
or any ABL Secured Party that secures all or any portion of the ABL Obligations
shall in all respects be senior and prior to all Liens (or purported Liens)
granted to the Term Agent or any Term Secured Party in such ABL Priority
Collateral to secure all or any portion of the Term Obligations and (B) any Lien
(or purported Lien) in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of any Senior Agent or any
Senior Secured Parties that secures all or any portion of any Senior Obligations
shall in all respects be senior and prior to all Liens (or purported Liens)
granted to any Junior Agent or any Junior Secured Party in the ABL Priority
Collateral to secure all or any portion of the Junior Obligations of any Series;
(3)     (A) any Lien (or purported Lien) in respect of all or any portion of the
Term Priority Collateral now or hereafter held by or on behalf of the ABL Agent
or any ABL Secured Party that secures all or any portion of the ABL Obligations
shall in all respects be junior and subordinate to all Liens (or purported
Liens) granted to the Term Agent and the Term Secured Parties in such Term
Priority Collateral to secure all or any portion of the Term Obligations and (B)
any Lien (or purported Liens) in respect of all or any portion of the Term
Priority Collateral now or hereafter held by or on behalf of any Junior Agent or
any Junior Secured Party that secures all or any portion of any Series of Junior
Obligations shall in all respects be junior and subordinate to all Liens (or
purported Liens) granted to any Senior Agent or any Senior Secured Parties in
the Term Priority Collateral to secure all or any portion of any Senior
Obligations;
(4)     (A) any Lien (or purported Lien) in respect of all or any portion of the
Term Priority Collateral now or hereafter held by or on behalf of the Term Agent
or any Term Secured Party that secures all or any portion of the Term
Obligations shall in all respects be senior and prior to all Liens (or purported
Liens) granted to the ABL Agent or any ABL Secured Party in such Term Priority
Collateral to secure all or any portion of the ABL Obligations and (B) any Lien
(or purported Lien) in respect of all or any portion of the Term Priority
Collateral now or hereafter held by or on behalf of any Senior Agent or any
Senior Secured Parties that secures all or any portion of any Senior Obligations
shall in all respects be senior and prior to all Liens (or purported Liens)
granted to any Junior Agent or any Junior Secured Party in the Term Priority
Collateral to secure all or any portion of the Junior Obligations of any Series;
and
(5)     any Lien in respect of all or any portion of the Collateral as of the



-20-
39168701_7

--------------------------------------------------------------------------------


date of this Agreement or hereafter held by or on behalf of any Junior Agent or
any Junior Secured Party that secures all or any portion of any Junior
Obligations of any Series shall in all respects be pari passu and equal in
priority with any Lien in respect of all or any portion of the Collateral as of
the date of this Agreement or hereafter held by or on behalf of each other
Junior Agent or any Junior Secured Party represented by such other Junior Agent
that secures all or any portion of any Junior Obligations of any other Series
(except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more Junior Agents, each on behalf of itself and
the Junior Secured Parties represented thereby).
(i)     Notwithstanding any failure by any ABL Secured Party or Term Secured
Party to perfect its security interests in the Collateral or any avoidance,
invalidation, priming or subordination by any third party or court of competent
jurisdiction of the security interests in the Collateral granted to the ABL
Secured Parties or the Term Secured Parties, the priority and rights as between
the ABL Secured Parties, the Term Secured Parties and the Junior Secured Parties
with respect to the Collateral shall be as set forth herein. Notwithstanding any
failure by any Junior Secured Party to perfect its security interests in the
Collateral or any avoidance, invalidation, priming or subordination by any third
party or court of competent jurisdiction of the security interests in the
Collateral granted to such Junior Secured Party, the priority and rights as
between any Junior Agent and the Junior Secured Parties represented thereby, on
the one hand, and any other Junior Agent and the Junior Secured Parties
represented thereby, on the other hand, with respect to the Collateral shall be
as set forth herein (except as may be separately otherwise agreed in writing by,
and solely as between or among, any two or more Junior Agents, each on behalf of
itself and the Junior Secured Parties represented thereby).
(j)     The Term Agent, for and on behalf of itself and the Term Secured
Parties, acknowledges and agrees that, (x) the ABL Agent, for the benefit of
itself and the ABL Secured Parties, has been, or may be, granted Liens upon all
of the Collateral in which the Term Agent has been granted Liens and the Term
Agent hereby consents thereto and (y) after the date hereof, a Junior Agent, for
the benefit of itself and the Junior Secured Parties represented thereby, may be
granted Liens upon all of the Collateral in which such Term Agent has been
granted Liens and, in each case, the Term Agent hereby consents thereto. The ABL
Agent, for and on behalf of itself and the ABL Secured Parties, acknowledges and
agrees that, (x) the Term Agent, for the benefit of itself and the Term Secured
Parties, has been, or may be, granted Liens upon all of the Collateral in which
the ABL Agent has been granted Liens and the ABL Agent hereby consents thereto
and (y) after the date hereof, a Junior Agent, for the benefit of itself and the
Junior Secured Parties represented thereby, may be granted Liens upon all of the
Collateral in which such ABL Agent has been granted Liens and, in each case, the
ABL Agent hereby consents thereto. Each Junior Agent that becomes a party to
this Agreement, for and on behalf of itself and the Junior Secured Parties
represented thereby, acknowledges and agrees that the ABL Agent, for the benefit
of itself and the ABL Secured Parties, the Term Agent, for the benefit of itself
and the Term Secured Parties, and any other Junior Agent, for the benefit of
itself and the Junior Secured Parties represented thereby, have been, or may be,
granted Liens upon all of the Collateral in which such Junior Agent has been
granted Liens and, in each case, such Junior



-21-
39168701_7

--------------------------------------------------------------------------------


Agent hereby consents thereto. The subordination of Liens by the Term Agent and
the ABL Agent in favor of one another, and by each Junior Agent in favor of the
Senior Agents, as set forth herein shall not be deemed to subordinate the Term
Agent’s Liens, the ABL Agent’s Liens or such Junior Agent’s Liens to the Liens
of any other Person, nor shall such subordination be affected by the
subordination of such Liens to any Lien of any other Person. The provision of
pari passu and equal priority as between Liens of any Junior Agent and Liens of
any other Junior Agent, in each case as set forth herein, shall not be deemed to
subordinate the Liens of any Junior Agent to the Liens of any Person other than
the Senior Agents and the other Senior Secured Parties as and to the extent set
forth herein, or to provide that the Liens of any Junior Agent will be pari
passu or of equal priority with the Liens of any other Person.
Section 2.2    Waiver of Right to Contest Liens.
(a)     The Term Agent, for and on behalf of itself and the Term Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Agent and the ABL Secured
Parties in respect of the Collateral or the provisions of this Agreement. Except
to the extent expressly set forth in this Agreement, the Term Agent, for itself
and on behalf of the Term Secured Parties, agrees that none of the Term Agent or
the Term Secured Parties will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by the ABL Agent or any ABL
Secured Party under the ABL Documents with respect to the ABL Priority
Collateral. The Term Agent, for itself and on behalf of the Term Secured
Parties, hereby waives any and all rights it or the Term Secured Parties may
have as a junior lien creditor or otherwise to contest, protest, object to, or
interfere with the manner in which the ABL Agent or any ABL Lender seeks to
enforce its Liens in any ABL Priority Collateral. The foregoing shall not be
construed to prohibit the Term Agent from enforcing the provisions of this
Agreement.
(b)     The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the Term Agent or the Term Secured
Parties in respect of the Collateral or the provisions of this Agreement. Except
to the extent expressly set forth in this Agreement, the ABL Agent, for itself
and on behalf of the ABL Secured Parties, agrees that none of the ABL Agent or
the ABL Secured Parties will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by the Term Agent or any Term
Secured Party under the Term Documents with respect to the Term Priority
Collateral. The ABL Agent, for itself and on behalf of the ABL Secured Parties,
hereby waives any and all rights it or the ABL Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which the Term Agent or any Term Secured Party seeks to
enforce its Liens in any Term Priority Collateral. The foregoing shall not be
construed to prohibit the ABL Agent from enforcing the provisions of this
Agreement.



-22-
39168701_7

--------------------------------------------------------------------------------


(c)     The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
and the Term Agent, for and on behalf of itself and the Term Secured Parties,
each agrees that it shall not (and hereby waives any right to) take any action
to contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Junior Agent or any Junior
Secured Parties in respect of the Collateral or the provisions of this
Agreement. The foregoing shall not be construed to prohibit the ABL Agent or the
Term Agent from enforcing the provisions of this Agreement.
(d)     Each Junior Agent that becomes a party to this Agreement, for and on
behalf of itself and the Junior Secured Parties represented thereby, agrees that
it and they shall not (and hereby waives any right to) take any action to
contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Senior Agent or any Senior
Secured Party or of any other Junior Agent and the Junior Secured Parties
represented thereby, in each case, in respect of the Collateral or the
provisions of this Agreement. Except to the extent expressly set forth in this
Agreement, each such Junior Agent, for and on behalf of itself and the Junior
Secured Parties represented thereby, agrees that none of such Junior Agent or
the applicable Junior Secured Parties represented thereby will take (or seek to
take) any action (or support the taking of any action by any third-party) that
would interfere with any Exercise of Secured Creditor Remedies undertaken by any
Senior Agent or any Senior Secured Party under the applicable Senior Debt
Documents with respect to any Collateral securing any Senior Obligations. Each
Junior Agent, for and on behalf of itself and the Junior Secured Parties
represented thereby, hereby waives any and all rights it or such Junior Secured
Parties may have as a junior lien creditor or otherwise to contest, protest,
object to, or interfere with the manner in which any Senior Agent or any Senior
Secured Party seeks to enforce its Liens in any Collateral securing any Senior
Obligation.
(e)     For the avoidance of doubt, the assertion of priority rights established
under the terms of this Agreement shall not be considered a challenge to Lien
priority of any Party prohibited by this Section 2.2.
Section 2.3    Remedies Standstill.
(a)     The Term Agent, on behalf of itself and the Term Secured Parties, agrees
that, from the date hereof until the date upon which the Discharge of ABL
Obligations shall have occurred, neither the Term Agent nor any Term Secured
Party will Exercise Any Secured Creditor Remedies with respect to any of the ABL
Priority Collateral without the written consent of the ABL Agent, and will not
take, receive or accept any Proceeds of ABL Priority Collateral, it being
understood and agreed that the temporary deposit of Proceeds of ABL Priority
Collateral in a Deposit Account controlled by the Term Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly (but
in no event later than five Business Days after receipt) remitted to the ABL
Agent. From and after the date upon which the Discharge of ABL Obligations shall
have occurred (or prior thereto upon obtaining the written consent of the ABL
Agent), the Term Agent or any Term Secured Party may Exercise Any Secured
Creditor



-23-
39168701_7

--------------------------------------------------------------------------------


Remedies under the Term Documents or applicable law as to any ABL Priority
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Collateral by the Term Agent or the Term Secured Parties is
at all times subject to the provisions of this Agreement.
(b)     The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees
that, from the date hereof until the date upon which the Discharge of Term
Obligations shall have occurred, neither the ABL Agent nor any ABL Secured Party
will Exercise Any Secured Creditor Remedies with respect to the Term Priority
Collateral without the written consent of the Term Agent, and will not take,
receive or accept any Proceeds of the Term Priority Collateral, it being
understood and agreed that the temporary deposit of Proceeds of Term Priority
Collateral in a Deposit Account controlled by the ABL Agent shall not constitute
a breach of this Agreement so long as such Proceeds are promptly (but in no
event later than five Business Days after receipt) remitted to the Term Agent.
From and after the date upon which the Discharge of Term Obligations shall have
occurred (or prior thereto upon obtaining the written consent of the Term
Agent), the ABL Agent or any ABL Secured Party may Exercise Any Secured Creditor
Remedies under the ABL Documents or applicable law as to any Term Priority
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Collateral by the ABL Agent or the ABL Secured Parties is at
all times subject to the provisions of this Agreement.
(c)     Each Junior Agent that becomes a party to this Agreement, on behalf of
itself and the Junior Secured Parties represented thereby, agrees that from the
date such Junior Agent becomes a party to this Agreement until the date upon
which the Discharge of Senior Obligations shall have occurred, whether or not
any Insolvency Proceeding has been commenced by or against any Credit Party, (i)
neither such Junior Agent nor any Junior Secured Party represented thereby will
(x) Exercise Any Secured Creditor Remedies with respect to any Junior Shared
Collateral, (y) contest, protest or object (or support any contest, protest or
objection) to any Exercise of Any Secured Creditor Remedies brought with respect
to the Junior Shared Collateral or any other Senior Collateral by any Senior
Agent or any Senior Secured Party in respect of the Senior Obligations,
including the exercise of any right by any Senior Agent or any Senior Secured
Party (or any agent or sub-agent on their behalf) in respect of the Senior
Obligations under any lockbox agreement, control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which any Senior Agent or
any Senior Secured Party either is a party or may have rights as a third party
beneficiary, or any other exercise by any such party of any rights and remedies
relating to the Junior Shared Collateral under the ABL Documents or the Term
Documents, as applicable, or otherwise in respect of the Senior Collateral or
the Senior Obligations, or (z) object (or support any objection) to the
forbearance by the Senior Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Junior Shared Collateral in respect of Senior Obligations and
(ii) the Senior Agents and the Senior Secured Parties shall have the sole and
exclusive right to Exercise Any Secured Creditor Remedies in accordance with the
provisions of this Agreement (including clause (a) and (b) above) (including
setoff and the right to credit bid their debt) and make determinations regarding
the release, disposition or restrictions with respect to the Junior Shared
Collateral without any consultation with, notice to, or the consent of any
Junior Agent or any Junior Secured Party. In exercising rights and remedies with



-24-
39168701_7

--------------------------------------------------------------------------------


respect to the Senior Collateral, the Senior Agents and the Senior Secured
Parties may enforce the provisions of the ABL Documents and the Term Documents,
as applicable, and exercise remedies thereunder, all in such order and in such
manner as they may determine in the exercise of their sole discretion consistent
with the terms of this Agreement (including clauses (a) and (b) above). Such
exercise and enforcement shall include the rights of an agent appointed by the
Senior Secured Parties to sell or otherwise dispose of or deal with Junior
Shared Collateral, including upon foreclosure, to incur expenses in connection
with such sale or disposition and to exercise all the rights and remedies of a
secured lender, including under the Uniform Commercial Code of any applicable
jurisdiction and of a secured creditor under Debtor Relief Laws of any
applicable jurisdiction.
(d)     Notwithstanding the provisions of Sections 2.3(a), 2.3(b) or any other
provision of this Agreement, nothing contained herein shall be construed to
prevent any Agent or any Secured Party from (i) filing a claim or statement of
interest with respect to the ABL Obligations, Term Obligations or the Junior
Obligations owed to it in any Insolvency Proceeding commenced by or against any
Credit Party, (ii) taking any action (not adverse to the priority status of the
Liens of the other Agent or other Secured Parties on the Collateral in which
such other Agent or other Secured Party has a priority Lien or the rights of the
other Agent or any of the other Secured Parties to Exercise Any Secured Creditor
Remedies in respect thereof) in order to create, perfect, preserve or protect
(but not enforce) its Lien on any Collateral, (iii) filing any necessary or
responsive pleadings in opposition to any motion, adversary proceeding or other
pleading filed by any Person objecting to or otherwise seeking disallowance of
the claim or Lien of such Agent or Secured Party or (iv) voting on any plan of
reorganization or file any proof of claim in any Insolvency Proceeding of any
Credit Party, in each case (i) through (iv) above to the extent not inconsistent
with the express terms of this Agreement. In the event any Junior Secured Party
becomes a judgment lien creditor in respect of Junior Shared Collateral as a
result of its enforcement of its rights as an unsecured creditor in respect of
Junior Obligations, such judgment lien shall be subordinated to the Liens
securing Senior Obligations on the same basis as the other Liens securing the
Junior Obligations are so subordinated to such Liens securing Senior Obligations
under this Agreement. Nothing in this Agreement shall impair or otherwise
adversely affect any rights or remedies the Senior Agents or the Senior Secured
Parties may have with respect to the Senior Collateral.
(e)     So long as the Discharge of Senior Obligations has not occurred, each
Junior Agent that becomes a party to this Agreement, for and on behalf of itself
and the Junior Secured Parties represented thereby, agrees that it will not, in
the context of its role as secured creditor, take or receive any Junior Shared
Collateral or any Proceeds of Junior Shared Collateral in connection with the
exercise of any right or remedy (including setoff) with respect to any Junior
Shared Collateral in respect of Junior Obligations. Without limiting the
generality of the foregoing, unless and until the Discharge of Senior
Obligations has occurred, except as expressly provided in Section 2.3(d), the
sole right of the Junior Agents and the Junior Secured Parties with respect to
the Junior Shared Collateral is to hold a Lien on the Junior Shared Collateral
in respect of Junior Obligations pursuant to the applicable Junior Documents for
the period and to the extent granted therein and to receive a share of the
Proceeds thereof, if any, after the Discharge of Senior Obligations has
occurred.



-25-
39168701_7

--------------------------------------------------------------------------------


(f)     Subject to Section 2.3(d), (i) each Junior Agent that becomes a party to
this Agreement, for and on behalf of itself and the Junior Secured Parties
represented thereby, agrees that neither such Junior Agent nor any such Junior
Secured Party will take any action that would hinder or delay any exercise of
remedies undertaken by any Senior Agent or any Senior Secured Party with respect
to the Junior Shared Collateral under any Senior Debt Document, including any
sale, lease, exchange, transfer or other disposition of the Junior Shared
Collateral, whether by foreclosure or otherwise, and (ii) each Junior Agent that
becomes a party to this Agreement, for and on behalf of itself and the Junior
Secured Parties represented thereby, hereby waives any and all rights it or any
such Junior Secured Party may have as a junior lien creditor or otherwise to
object to or contest or protest (or support any objection to or contest or
protest of) the manner in which the Senior Agents or the Senior Secured Parties
seek to enforce or collect the Senior Obligations or the Liens granted on any of
the Senior Collateral, regardless of whether any action or failure to act by or
on behalf of any Senior Agent or any other Senior Secured Party is adverse to
the interests of the Junior Secured Parties.
(g)     Each Junior Agent that becomes a party to this Agreement hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
any Junior Document shall be deemed to restrict in any way the rights and
remedies of the Senior Agents or the Senior Secured Parties with respect to the
Senior Collateral as set forth in this Agreement and the Senior Debt Documents.
(h)     Subject to Section 2.3(d), each Junior Agent that becomes a party to
this Agreement, for and on behalf of itself and the Junior Secured Parties
represented thereby, agrees that, unless and until the Discharge of Senior
Obligations has occurred, it will not commence (or support the commencement of),
or join with any Person (other than the Senior Secured Parties and the Senior
Agents) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Junior Shared Collateral under any of the Junior Documents or otherwise in
respect of the Junior Obligations.
Section 2.4    Exercise of Rights.
(a)     No Other Restrictions. Except as expressly set forth in this Agreement,
each Term Secured Party, each ABL Secured Party and each Junior Secured Party
shall have any and all rights and remedies it may have as a creditor under
applicable law, including the right to the Exercise of Secured Creditor Remedies
(except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more Junior Agents, each on behalf of itself and
the Junior Secured Parties represented thereby); provided, however, that the
Exercise of Secured Creditor Remedies with respect to the Collateral shall be
subject to the Lien Priority and to the provisions of this Agreement. The ABL
Agent may enforce the provisions of the ABL Documents, the Term Agent may
enforce the provisions of the Term Documents, each Junior Agent may (subject to
Section 2.4(b)) enforce the provisions of the applicable Junior Documents and
each may Exercise Any Secured Creditor Remedies, all in such order and in such
manner as each may determine in the exercise of its sole discretion, consistent
with the terms of this Agreement (including, without limitation, Section 2.4(b))
and mandatory provisions of applicable law (except as may be separately
otherwise agreed in writing by, and solely as



-26-
39168701_7

--------------------------------------------------------------------------------


between or among, any two or more Junior Agents, each on behalf of itself and
the Junior Secured Parties represented thereby); provided, however, that each of
the ABL Agent and the Term Agent agrees to provide to the other (x) an
Enforcement Notice prior to the commencement of an Exercise of Secured Creditor
Remedies and (y) copies of any notices that it is required under applicable law
to deliver to any Credit Party; provided further, however, that the ABL Agent’s
failure to provide the Enforcement Notice (other than in connection with Section
3.6 hereof) or any such copies to the Term Agent shall not impair any of the ABL
Agent’s rights hereunder or under any of the ABL Documents and the Term Agent’s
failure to provide the Enforcement Notice or any such copies to the ABL Agent
shall not impair any of the Term Agent’s rights hereunder or under any of the
Term Documents. Each of the Term Agent, each Term Secured Party, the ABL Agent
and each ABL Secured Party agrees (i) that it will not institute any suit or
other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim (or support any of the foregoing), in the case of the Term
Agent and each Term Secured Party, against either the ABL Agent or any other ABL
Secured Party, and in the case of the ABL Agent and each other ABL Secured
Party, against either the Term Agent or any other Term Secured Party, seeking
damages from or other relief by way of specific performance, instructions or
otherwise, with respect to any action taken or omitted to be taken by such
Person with respect to the Collateral which is consistent with the terms of this
Agreement, and none of such Parties shall be liable for any such action taken or
omitted to be taken, and (ii) it will not be a petitioning creditor or otherwise
assist or support in the filing of an involuntary Insolvency Proceeding. Each
Junior Agent and each Junior Secured Party agrees (i) that it will not institute
any suit or other proceeding or assert in any suit, Insolvency Proceeding or
other proceeding any claim (or support any of the foregoing) against any Senior
Agent or any Senior Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral which
is consistent with the terms of this Agreement, and none of such Senior Agents
or Senior Secured Parties shall be liable for any such action taken or omitted
to be taken, and (ii) it will not be a petitioning creditor or otherwise assist
or support in the filing of an involuntary Insolvency Proceeding.
(b)     Until the Discharge of Senior Obligations, as between the Senior Agents,
on the one hand, and the Junior Agents, on the other hand, the Senior Agents
shall have the sole and exclusive right to exercise any right or remedy with
respect to the Junior Shared Collateral and shall have the sole and exclusive
right to determine and direct the time, method and place for exercising such
right or remedy or conducting any proceeding with respect thereto consistent
with the terms of the Agreement. Following the Discharge of Senior Obligations,
the Designated Junior Agent, who may be instructed by the Junior Majority
Agents, shall have the exclusive right to exercise any right or remedy with
respect to the Collateral, and the Designated Junior Agent, who may be
instructed by the Junior Majority Agents, shall have the exclusive right to
direct the time, method and place of exercising or conducting any proceeding for
the exercise of any right or remedy available to the Junior Secured Parties with
respect to the Collateral, or of exercising or directing the exercise of any
trust or power conferred on the Junior Agents, or for the taking of any other
action authorized by the Junior Collateral Documents; provided, however, that
nothing in this Section 2.4(b) shall impair the right of any Junior Agent or
other agent or trustee acting on behalf of the Junior Secured Parties to take
such actions with respect to the



-27-
39168701_7

--------------------------------------------------------------------------------


Collateral after the Discharge of Senior Obligations as may be otherwise
required or authorized pursuant to any intercreditor agreement governing the
Junior Secured Parties or the Junior Obligations.
(c)     Release of Liens.
(i)     In the event of (A) any private or public sale of all or any portion of
the ABL Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the ABL Agent (other than in connection with
a refinancing as described in Section 5.2(c) hereof), or (B) any sale, transfer
or other disposition of all or any portion of the ABL Priority Collateral (other
than in connection with a refinancing as described in Section 5.2(c) hereof), so
long as such sale, transfer or other disposition is then permitted by the ABL
Documents or consented to by the requisite ABL Lenders, irrespective of whether
an Event of Default has occurred, each of the Term Agent, on behalf of itself
and the Term Secured Parties, and each Junior Agent that becomes a party to this
Agreement, for and on behalf of itself and the Junior Secured Parties
represented thereby, agrees that so long as the Term Agent, for the benefit of
the Term Secured Parties, or such Junior Agent, for the benefit of the Junior
Secured Parties, as applicable, shall retain a Lien on the proceeds of such
sale, transfer or other disposition (to the extent that such proceeds are not
applied to the ABL Obligations as provided in Section 4.1(b) hereof), in each
case, such sale, transfer or other disposition will be free and clear of the
Liens on such ABL Priority Collateral (but not the proceeds thereof) securing
the Term Obligations and the Junior Obligations, respectively, and the Term
Agent’s and the Term Secured Parties’, and such Junior Agent’s and the
applicable Junior Secured Parties’, Liens with respect to the ABL Priority
Collateral (but not the proceeds thereof) so sold, transferred, or disposed
shall terminate and be automatically released without further action
concurrently with, and to the same extent as, the release of the ABL Secured
Parties’ Liens on such ABL Priority Collateral. In furtherance of, and subject
to, the foregoing, the Term Agent and each Junior Agent agrees that it will
promptly execute any and all Lien releases or other documents reasonably
requested by the ABL Agent in connection therewith. The Term Agent and each
Junior Agent hereby appoints the ABL Agent and any officer or duly authorized
person of the ABL Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Term Agent or such Junior Agent and in the name of the Term Agent or such
Junior Agent or in the ABL Agent’s own name, from time to time, in the ABL
Agent’s sole discretion, for the purposes of carrying out the terms of this
paragraph, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purposes of this paragraph, including any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).



-28-
39168701_7

--------------------------------------------------------------------------------


(ii)     In the event of (A) any private or public sale of all or any portion of
the Term Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the Term Agent (other than in connection with
a refinancing as described in Section 5.2(c) hereof), or (B) any sale, transfer
or other disposition of all or any portion of the Term Priority Collateral
(other than in connection with a refinancing as described in Section 5.2(c)
hereof), so long as such sale, transfer or other disposition is then permitted
by the Term Documents or consented to by the requisite Term Lenders,
irrespective of whether an Event of Default has occurred, each of the ABL Agent
agrees, on behalf of itself and the ABL Secured Parties, and each Junior Agent
that becomes a party to this Agreement, for and on behalf of itself and the
Junior Secured Parties represented thereby, agrees that, so long as the ABL
Agent, for the benefit of the ABL Secured Parties, or such Junior Agent, for the
benefit of the Junior Secured Parties, as applicable, shall retain a Lien on the
proceeds of such sale, transfer or other disposition (to the extent that such
proceeds are not applied to the Term Obligations as provided in Section
4.1(c) hereof), in each case, such sale, transfer or disposition will be free
and clear of the Liens on such Term Priority Collateral (but not the proceeds
thereof) securing the ABL Obligations and the Junior Obligations, respectively,
and the ABL Agent’s and the ABL Secured Parties’, and such Junior Agent’s and
the applicable Junior Secured Parties’, Liens with respect to the Term Priority
Collateral (but not the proceeds thereof) so sold, transferred, or disposed
shall terminate and be automatically released without further action
concurrently with, and to the same extent as, the release of the Term Secured
Parties’ Liens on such Term Priority Collateral. In furtherance of, and subject
to, the foregoing, the ABL Agent and each Junior Agent agrees that it will
promptly execute any and all Lien releases or other documents reasonably
requested by the Term Agent in connection therewith. The ABL Agent and each
Junior Agent hereby appoints the Term Agent and any officer or duly authorized
person of the Term Agent, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the place and
stead of the ABL Agent or such Junior Agent and in the name of the ABL Agent or
such Junior Agent or in the Term Agent’s own name, from time to time, in the
Term Agent’s sole discretion, for the purposes of carrying out the terms of this
paragraph, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purposes of this paragraph, including any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).
(iii)     In the event of (A) any private or public sale of all or any portion
of the Senior Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the applicable Senior Agent, or (B) any sale,
transfer or other disposition of all or any portion of the Senior Collateral, so
long as such sale, transfer or other disposition is then permitted by the Senior
Debt Documents or consented to by the requisite Senior Lenders, irrespective of



-29-
39168701_7

--------------------------------------------------------------------------------


whether an Event of Default has occurred, each Junior Agent that becomes a party
to this Agreement, for and on behalf of itself and the Junior Secured Parties
represented thereby, agrees that such sale, transfer or disposition will be free
and clear of the Liens on such Senior Collateral securing the Junior Obligations
and such Junior Agent’s and the applicable Junior Secured Parties’ Liens with
respect to the Senior Collateral so sold, transferred, or disposed shall
terminate and be automatically released without further action concurrently
with, and to the same extent as, the release of the Senior Secured Parties’
Liens on such Senior Collateral. In furtherance of, and subject to, the
foregoing, each Junior Agent agrees that it will promptly execute any and all
Lien releases or other documents reasonably requested by the applicable Senior
Agent in connection therewith. Each Junior Agent hereby appoints each Senior
Agent and any officer or duly authorized person of such Senior Agent, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney in the place and stead of such Junior Agent and in
the name of such Junior Agent or in such Senior Agent’s own name, from time to
time, in each Senior Agent’s sole discretion, for the purposes of carrying out
the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).
(iv)     Unless and until the Discharge of Senior Obligations has occurred, each
Junior Agent that becomes a party to this Agreement, for and on behalf of itself
and the Junior Secured Parties represented thereby, hereby consents to the
application, whether prior to or after a Default or an Event of Default under
any Senior Debt Document, of proceeds of Junior Shared Collateral to the
repayment of Senior Obligations pursuant to the Senior Debt Documents; provided
that nothing in this Section 2.4(c)(iv) shall be construed to prevent or impair
the rights of the Junior Agents or the Junior Secured Parties to receive
proceeds in connection with the applicable Junior Obligations not otherwise in
contravention of this Agreement.
(v)     Notwithstanding anything to the contrary in any Junior Collateral
Document, in the event the terms of a Senior Collateral Document and a Junior
Collateral Document each require any Credit Party (i) to make payment in respect
of any item of Junior Shared Collateral, (ii) to deliver or afford control over
any item of Junior Shared Collateral to, or deposit any item of Junior Shared
Collateral with, (iii) to register ownership of any item of Junior Shared
Collateral in the name of or make an assignment of ownership of any Junior
Shared Collateral or the rights thereunder to, (iv) cause any securities
intermediary, commodity intermediary or other Person acting in a similar
capacity to agree to comply, in respect of any item of Junior Shared Collateral,
with instructions or orders from, or to treat, in respect of any item of Junior
Shared Collateral, as the



-30-
39168701_7

--------------------------------------------------------------------------------


entitlement holder, (v) hold any item of Junior Shared Collateral in trust for
(to the extent such item of Junior Shared Collateral cannot be held in trust for
multiple parties under applicable law), (vi) obtain the agreement of a bailee or
other third party to hold any item of Junior Shared Collateral for the benefit
of or subject to the control of or, in respect of any item of Junior Shared
Collateral, to follow the instructions of or (vii) obtain the agreement of a
landlord with respect to access to leased premises where any item of Junior
Shared Collateral is located or waivers or subordination of rights with respect
to any item of Junior Shared Collateral in favor of, in any case, both any
Senior Agent or any Senior Credit Party, on the one hand, and any Junior Agent
or any Junior Secured Party, on the other hand, such Credit Party may, until the
Discharge of Senior Obligations has occurred, comply with such requirement under
the Junior Collateral Document as it relates to such Junior Shared Collateral by
taking any of the actions set forth above only with respect to, or in favor of,
the applicable Senior Agent or Senior Secured Party.
Section 2.5    No New Liens.
(a)     Until the date upon which the Discharge of ABL Obligations shall have
occurred, the parties hereto agree that no Term Secured Party or Junior Secured
Party shall acquire or hold any consensual Lien on any assets of any Credit
Party securing any Term Obligation or Junior Obligation, respectively, which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents. If any Term Secured Party or Junior Secured Party shall (nonetheless
and in breach hereof) acquire or hold any Lien on any assets of any Credit Party
securing any Term Obligation or any Junior Obligation, respectively, which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, then the Term Agent (or the relevant Term Secured Party) or such
Junior Agent (or the relevant Junior Secured Party) shall, without the need for
any further consent of any other Term Secured Party or any other Junior Secured
Party, as applicable, the Borrower or any Term Guarantor or any Junior
Guarantor, as applicable, and notwithstanding anything to the contrary in any
other Term Document or any other Junior Document, as applicable, be deemed to
also hold and have held such Lien as agent or bailee for the benefit of the ABL
Agent as security for the ABL Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify the ABL Agent in writing of the
existence of such Lien upon becoming aware thereof.
(b)     Until the date upon which the Discharge of Term Obligations shall have
occurred, the parties hereto agree that no ABL Secured Party or Junior Secured
Party shall acquire or hold any consensual Lien on any assets of any Credit
Party securing any ABL Obligation or Junior Obligation, respectively, which
assets are not also subject to the Lien of the Term Agent under the Term
Documents. If any ABL Secured Party or any Junior Secured Party shall
(nonetheless and in breach hereof) acquire or hold any Lien on any assets of any
Credit Party securing any ABL Obligation or any Junior Obligation, respectively,
which assets are not also subject to the Lien of the Term Agent under the Term
Documents, then the ABL Agent (or the relevant ABL Secured Party) or such Junior
Agent (or the relevant Junior Secured Party) shall, without the need for any
further consent of any other ABL Secured Party or any other



-31-
39168701_7

--------------------------------------------------------------------------------


Junior Secured Party, as applicable, the Borrower or any ABL Guarantor or Junior
Guarantor, as applicable, and notwithstanding anything to the contrary in any
other ABL Document or any other Junior Document, as applicable, be deemed to
also hold and have held such Lien as agent or bailee for the benefit of the Term
Agent as security for the Term Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify the Term Agent in writing of the
existence of such Lien upon becoming aware thereof.
(c)     Until the date upon which the Discharge of Junior Obligations of any
other Junior Secured Party shall have occurred, the parties hereto agree that no
Junior Secured Party shall acquire or hold any consensual Lien on any assets of
any Credit Party securing such other Junior Secured Party’s Junior Obligations
which assets are not also subject to the Lien of each other Junior Agent under
the applicable Junior Documents (except as may be separately otherwise agreed in
writing by, and solely as between or among, any two or more Junior Agents, each
on behalf of itself and the Junior Secured Parties represented thereby). If any
Junior Secured Party shall (nonetheless and in breach hereof) acquire or hold
any Lien on any assets of any Credit Party securing any other Junior Obligation
which assets are not also subject to the Lien of each Junior Agent under the
applicable Junior Documents (except as may be separately otherwise agreed in
writing by, and solely as between or among, any two or more Junior Agents, each
on behalf of itself and the Junior Secured Parties represented thereby), then
such Junior Agent (or the relevant Junior Secured Party) shall, without the need
for any further consent of any other Junior Secured Party, the Borrower or any
Junior Guarantor, and notwithstanding anything to the contrary in any other
Junior Document, be deemed to also hold and have held such Lien as agent or
bailee for the benefit of each Junior Agent as security for the applicable
Junior Obligations (subject to the Lien Priority and other terms hereof) and
shall promptly notify each applicable Junior Agent in writing of the existence
of such Lien upon becoming aware thereof.
(d)     Until the date upon which the Discharge of Senior Obligations shall have
occurred, the parties hereto agree that no Junior Secured Party shall acquire or
hold any Lien on any assets of any Credit Party securing any Senior Obligation
which assets are not also subject to the Lien of each Senior Agent under the
applicable Senior Debt Documents. If any Junior Secured Party shall (nonetheless
and in breach hereof) acquire or hold any Lien on any assets of any Credit Party
securing any Junior Obligation which assets are not also subject to the Lien of
each Senior Agent under the applicable Senior Debt Documents, then such Junior
Agent (or the relevant Junior Secured Party) shall, without the need for any
further consent of any other Junior Secured Party, the Borrower or any Junior
Guarantor, and notwithstanding anything to the contrary in any other Junior
Document, be deemed to also hold and have held such Lien as agent or bailee for
the benefit of each Senior Agent as security for the applicable Senior
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each applicable Senior Agent in writing of the existence of such
Lien upon becoming aware thereof and take any action reasonably requested by a
Senior Agent to ensure that such Senior Agent holds a senior Lien on such
Assets.


--------------------------------------------------------------------------------


Section 2.6    Waiver of Marshalling.
(a)     Until the Discharge of ABL Obligations, the Term Agent, on behalf of
itself and the Term Secured Parties, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the ABL Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.
(b)     Until the Discharge of Term Obligations, the ABL Agent, on behalf of
itself and the ABL Secured Parties, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Term Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.
(c)     Until the Discharge of Senior Obligations, each Junior Agent that
becomes a party to this Agreement, for and on behalf of itself and the Junior
Secured Parties represented thereby, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Senior Collateral or any other similar rights
a junior secured creditor may have under applicable law.
ARTICLE 3ACTIONS OF THE PARTIES
Section 3.1    Certain Actions Permitted. The Term Agent, the ABL Agent and any
Junior Agent may make such demands or file such claims in respect of the Term
Obligations, the ABL Obligations or the Junior Obligations, as applicable, as
are necessary to prevent the waiver or bar of such claims under applicable
statutes of limitations or other statutes, court orders, or rules of procedure
at any time. Nothing in this Agreement shall prohibit the receipt by the Term
Agent or any Term Secured Party of the required payments of interest, principal
and other amounts owed in respect of the Term Obligations so long as such
receipt is not the direct or indirect result of the exercise by the Term Agent
or any Term Secured Party of rights or remedies as a secured creditor (including
set-off) with respect to ABL Priority Collateral or enforcement in contravention
of this Agreement of any Lien held by any of them. Nothing in this Agreement
shall prohibit the receipt by the ABL Agent or any ABL Secured Party of the
required payments of interest, principal and other amounts owed in respect of
the ABL Obligations so long as such receipt is not the direct or indirect result
of the exercise by the ABL Agent or any ABL Secured Party of rights or remedies
as a secured creditor (including set-off) with respect to Term Priority
Collateral or enforcement in contravention of this Agreement of any Lien held by
any of them. Nothing in this Agreement shall prohibit the receipt by any Junior
Agent or any Junior Secured Party of the required payments of interest,
principal and other amounts owed in respect of the Junior Obligations so long as
such receipt is not (x) prohibited by the terms of any Senior Debt Documents or
(y) the direct or indirect result of the exercise by such Junior Agent or any
Junior Secured Party of rights or remedies as a secured creditor (including
set-off) with respect to any



-33-
39168701_7

--------------------------------------------------------------------------------


Senior Collateral or enforcement in contravention of this Agreement of any Lien
held by any of them.
Section 3.2    Agent for Perfection.
(i)     The ABL Agent, for and on behalf of itself and each ABL Secured Party,
and the Term Agent, for and on behalf of itself and each Term Secured Party, as
applicable, each agree to hold all Collateral in their respective possession,
custody, or control (including as defined in Sections 9-104, 9-105, 9-106, 9-107
and 8-106 of the UCC) (or in the possession, custody, or control of agents or
bailees for either) as gratuitous bailee for the other solely for the purpose of
perfecting or maintaining the perfection of the security interest granted to
each in such Collateral, subject to the terms and conditions of this Section
3.2. None of the ABL Agent, the ABL Secured Parties, the Term Agent, or the Term
Secured Parties, as applicable, shall have any obligation whatsoever to the
others to assure that the Collateral is genuine or owned by the Borrower, any
Guarantor, or any other Person or to preserve rights or benefits of any Person.
The duties or responsibilities of the ABL Agent and the Term Agent under this
Section 3.2 are and shall be limited solely to holding or maintaining control of
the Control Collateral as gratuitous bailee and/or agent for the other Party for
purposes of perfecting the Lien held by the Term Agent or the ABL Agent, as
applicable. The ABL Agent is not and shall not be deemed to be a fiduciary of
any kind for the Term Secured Parties or any other Person. Without limiting the
generality of the foregoing, the ABL Secured Parties shall not be obligated to
see to the application of any Proceeds of the Term Priority Collateral deposited
into any Deposit Account or be answerable in any way for the misapplication
thereof. The Term Agent is not and shall not be deemed to be a fiduciary of any
kind for the ABL Secured Parties, or any other Person. Without limiting the
generality of the foregoing, the Term Secured Parties shall not be obligated to
see to the application of any Proceeds of the ABL Priority Collateral deposited
into any Deposit Account or be answerable in any way for the misapplication
thereof. In addition, the Term Agent, on behalf of the Term Secured Parties,
hereby agrees and acknowledges that other than with respect to ABL Priority
Collateral that may be perfected through the filing of a UCC financing
statement, the ABL Agent’s Liens may be perfected on certain items of ABL
Priority Collateral with respect to which the Term Agent’s Liens would not be
perfected but for the provisions of this Section 3.2, and the Term Agent, on
behalf of the Term Secured Parties, hereby further agrees that the foregoing
described in this sentence shall not be deemed a breach of this Agreement.
(j)     Each Senior Agent acknowledges and agrees that if it shall at any time
hold a Lien securing any Senior Obligations on any Junior Shared Collateral that
can be perfected by the possession or control of such Junior Shared Collateral
or of any account in which such Junior Shared Collateral is held, and if such
Junior Shared Collateral or any such account is in fact in the possession or
under the control of such Senior Agent, or of agents or bailees of such Person,
or if it shall any time obtain any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Junior Shared
Collateral, the applicable Senior Agent shall also hold such Control Collateral,
or take such actions with respect to such landlord waiver, bailee’s letter or
similar agreement or arrangement, as sub-agent or gratuitous bailee for each
relevant Junior Agent, in each case solely for the purpose of perfecting



-34-
39168701_7

--------------------------------------------------------------------------------


the Liens granted under the relevant Junior Collateral Documents and subject to
the terms and conditions of this Section 3.2(b). In the event that any Senior
Agent (or its agents or bailees) has Lien filings against Intellectual Property
that is part of the Junior Shared Collateral that are necessary for the
perfection of Liens in such Junior Shared Collateral, such Senior Agent agrees
prior to the Discharge of Senior Obligations to hold such Liens as sub-agent and
gratuitous bailee for each relevant Junior Agent and any assignee thereof,
solely for the purpose of perfecting the security interest granted in such Liens
pursuant to the relevant Junior Collateral Documents, subject to the terms and
conditions of this Section 3.2(b). Except as otherwise specifically provided
herein, until the Discharge of Senior Obligations has occurred, the Senior
Agents and the Senior Secured Parties shall be entitled to deal with the Control
Collateral in accordance with the terms of the applicable Senior Debt Documents
as if the Liens under the Junior Collateral Documents did not exist. The rights
of the Junior Agents and the Junior Secured Parties with respect to the Control
Collateral shall at all times be subject to the terms of this Agreement. The
Senior Agents and the Senior Secured Parties shall have no obligation whatsoever
to any Junior Agent or any Junior Secured Party to assure that any of the
Control Collateral is genuine or owned by the Borrower, any Guarantor or any
other Person or to preserve rights or benefits of any Person, except as
expressly set forth in this Section 3.2(b). The duties or responsibilities of
the Senior Agents under this Section 3.2(b) are and shall be limited solely to
holding or maintaining control of the Junior Shared Collateral referred to in
this Section 3.2(b) as gratuitous bailee and/or agent for each relevant Junior
Agent for purposes of perfecting the Lien held by such Junior Agent. The Senior
Agents shall not have, by reason of the Junior Collateral Documents or this
Agreement, or any other document, a fiduciary relationship in respect of any
Junior Agent or any Junior Secured Party, and each Junior Agent that becomes a
party to this Agreement, for and on behalf of itself and the Junior Secured
Parties represented thereby, hereby waives and releases the Senior Agents from
all claims and liabilities arising pursuant to the Senior Agents’ roles under
this Section 3.2(b) as sub-agents and gratuitous bailees with respect to the
Junior Shared Collateral.
Section 3.3    Sharing of Information and Access. In the event that the ABL
Agent shall, in the exercise of its rights under the ABL Collateral Documents or
otherwise, receive possession or control of any books and records of any Term
Credit Party which contain information identifying or pertaining to the Term
Priority Collateral, the ABL Agent shall, upon request from the Term Agent and
as promptly as practicable thereafter, either make available to the Term Agent
such books and records for inspection and duplication or provide to the Term
Agent copies thereof. In the event that the Term Agent shall, in the exercise of
its rights under the Term Collateral Documents or otherwise, receive possession
or control of any books and records of any ABL Credit Party which contain
information identifying or pertaining to any of the ABL Priority Collateral, the
Term Agent shall, upon request from the ABL Agent and as promptly as practicable
thereafter, either make available to the ABL Agent such books and records for
inspection and duplication or provide the ABL Agent copies thereof.
Section 3.4    Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The ABL Agent and the Term Agent shall each be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to the Collateral as set forth in the Term



-35-
39168701_7

--------------------------------------------------------------------------------


Credit Agreement or the ABL Credit Agreement, as applicable. The ABL Agent shall
have the sole and exclusive right, as against the Term Agent, to adjust
settlement of insurance claims in the event of any covered loss, theft or
destruction of ABL Priority Collateral. The Term Agent shall have the sole and
exclusive right, as against the ABL Agent, to adjust settlement of insurance
claims in the event of any covered loss, theft or destruction of Term Priority
Collateral. If any insurance claim includes both ABL Priority Collateral and
Term Priority Collateral, the insurer will not settle such claim separately with
respect to ABL Priority Collateral and Term Priority Collateral, and if the
Parties are unable after negotiating in good faith to agree on the settlement
for such claim, either Party may apply to a court of competent jurisdiction to
make a determination as to the settlement of such claim, and the court’s
determination shall be binding upon the Parties. All proceeds of such insurance
shall be remitted to the ABL Agent or the Term Agent, as the case may be, and
each of the Term Agent and ABL Agent shall cooperate (if necessary) in a
reasonable manner in effecting the payment of insurance proceeds in accordance
with Section 4.1 hereof. Unless and until the Discharge of Senior Obligations
has occurred, the Senior Agents and the Senior Secured Parties shall have the
sole and exclusive right, as against any Junior Agent, subject to the rights of
the Credit Parties under the Senior Debt Documents, (a) to be named as
additional insured and loss payee under any insurance policies maintained from
time to time by any Credit Party, (b) to adjust settlement for any insurance
policy covering the Junior Shared Collateral in the event of any loss thereunder
and (c) to approve any award granted in any condemnation or similar proceeding
affecting the Junior Shared Collateral. If any Junior Agent or any Junior
Secured Party shall, at any time, receive any proceeds of any such insurance
policy or any such award in contravention of this Agreement, it shall pay such
proceeds over to the Senior Agent in accordance with the terms of Section 4.1.
Section 3.5    No Additional Rights For the Credit Parties Hereunder. Except as
provided in Section 3.6 hereof, if any ABL Secured Party, Term Secured Party or
Junior Secured Party shall enforce its rights or remedies in violation of the
terms of this Agreement, the Credit Parties shall not be entitled to use such
violation as a defense to any action by any ABL Secured Party, Term Secured
Party or Junior Secured Party, nor to assert such violation as a counterclaim or
basis for set off or recoupment against any ABL Secured Party, Term Secured
Party or Junior Secured Party.
Section 3.6    Inspection and Access Rights.
(a)     Without limiting any rights the ABL Agent or any other ABL Secured Party
may otherwise have under applicable law or by agreement, in the event of any
liquidation of the ABL Priority Collateral (or any other Exercise of Secured
Creditor Remedies by the ABL Agent) and whether or not the Term Agent or any
other Term Secured Party has commenced and is continuing to Exercise Any Secured
Creditor Remedies, the ABL Agent or any other Person (including any ABL Credit
Party) acting with the consent, or on behalf, of the ABL Agent, shall have the
right (a) during the Use Period during normal business hours on any Business
Day, to access ABL Priority Collateral that (i) is stored or located in or on,
(ii) has become an accession with respect to (within the meaning of Section
9-335 of the Uniform Commercial Code), or (iii) has been commingled with (within
the meaning of Section 9-336 of the Uniform Commercial Code) Term Priority
Collateral (collectively, the “ABL Affected Collateral”), and



-36-
39168701_7

--------------------------------------------------------------------------------


(b) during the Use Period, shall have the irrevocable right to use the Term
Priority Collateral (including, without limitation, Equipment, Fixtures,
Intellectual Property, General Intangibles and Real Property) on a rent-free,
royalty-free basis, each of the foregoing solely for the limited purposes of
assembling, inspecting, copying or downloading information stored on, taking
actions to perfect its Lien on, completing a production run of Inventory
involving, taking possession of, moving, preparing and advertising for sale,
selling (by public auction, private sale or a “store closing”, “going out of
business” or similar sale, whether in bulk, in lots or to customers in the
ordinary course of business or otherwise and which sale may include augmented
Inventory of the same type sold in any ABL Credit Party’s business), storing or
otherwise dealing with the ABL Priority Collateral, in each case without notice
to, the involvement of or interference by any Term Secured Party or any Junior
Secured Party or liability to any Term Secured Party or any Junior Secured
Party; provided, however, that the expiration of the Use Period shall be without
prejudice to the sale or other disposition of the ABL Priority Collateral in
accordance with this Agreement and applicable law. In the event that any ABL
Secured Party has commenced and is continuing the Exercise of Secured Creditor
Remedies with respect to any ABL Affected Collateral or any other sale or
liquidation of the ABL Affected Collateral has been commenced by an ABL Credit
Party (with the consent of the ABL Agent), the Term Agent may not sell, assign
or otherwise transfer the related Term Priority Collateral prior to the
expiration of the Use Period, unless the purchaser, assignee or transferee
thereof agrees in writing to be bound by the provisions of this Section 3.6.
(b)     During the period of actual occupation, use and/or control by the ABL
Secured Parties and/or the ABL Agent (or their respective employees, agents,
advisers and representatives) of any Term Priority Collateral, the ABL Secured
Parties and the ABL Agent shall be obligated to repair at their expense any
physical damage (but not any diminution in value) to such Term Priority
Collateral resulting from such occupancy, use or control, and to leave such Term
Priority Collateral in substantially the same condition as it was at the
commencement of such occupancy, use or control, ordinary wear and tear excepted.
Notwithstanding the foregoing, in no event shall the ABL Secured Parties or the
ABL Agent have any liability to the Term Secured Parties and/or to the Term
Agent (or to any Junior Secured Party and/or any Junior Agent) pursuant to this
Section 3.6 as a result of any condition (including any environmental condition,
claim or liability) on or with respect to the Term Priority Collateral existing
prior to the date of the exercise by the ABL Secured Parties (or the ABL Agent,
as the case may be) of their rights under this Section 3.6 and the ABL Secured
Parties shall have no duty or liability to maintain the Term Priority Collateral
in a condition or manner better than that in which it was maintained prior to
the use thereof by the ABL Secured Parties, or for any diminution in the value
of the Term Priority Collateral that results from ordinary wear and tear
resulting from the use of the Term Priority Collateral by the ABL Secured
Parties in the manner and for the time periods specified under this Section 3.6.
Without limiting the rights granted in this Section 3.6, the ABL Secured Parties
and the ABL Agent shall cooperate with the Term Secured Parties and/or the Term
Agent in connection with any efforts made by the Term Secured Parties and/or the
Term Agent to sell the Term Priority Collateral.
(c)     The ABL Agent and the ABL Secured Parties shall not be obligated to pay
any amounts to the Term Agent, any Junior Agent, the Term Secured Parties or any
Junior



-37-
39168701_7

--------------------------------------------------------------------------------


Secured Parties (or any person claiming by, through or under the Term Secured
Parties, including any purchaser of the Term Priority Collateral) or to the ABL
Credit Parties, for or in respect of the use by the ABL Agent and the ABL
Secured Parties of the Term Priority Collateral.
(d)     The ABL Secured Parties shall (i) use the Term Priority Collateral in
accordance with applicable law; (ii) insure for damage to property and liability
to persons, including property and liability insurance for the benefit of the
Term Secured Parties; and (iii) reimburse the Term Secured Parties for any
injury or damage to Persons or property (ordinary wear-and-tear excepted) caused
by the acts or omissions of Persons under their control (except for those
arising from the gross negligence or willful misconduct of any Term Secured
Party); provided, however, that the ABL Secured Parties will not be liable for
any diminution in the value of the Term Priority Collateral caused by the
absence of the ABL Priority Collateral therefrom.
(e)     The Term Agent, any Junior Agent, the other Term Secured Parties and the
other Junior Secured Parties shall use commercially reasonable efforts to not
hinder or obstruct the ABL Agent and the other ABL Secured Parties from
exercising the rights described in Section 3.6(a) hereof.
(f)     Subject to the terms hereof, the Term Agent may advertise and conduct
public auctions or private sales of the Term Priority Collateral without notice
(except as required by applicable law) to any ABL Secured Party or any Junior
Secured Party, the involvement of or interference by any ABL Secured Party or
any Junior Secured Party or liability to any ABL Secured Party or any Junior
Secured Party as long as, in the case of an actual sale, the respective
purchaser assumes and agrees to the obligations of the Term Agent and the Term
Secured Parties under this Section 3.6.
(g)     In furtherance of the foregoing in this Section 3.6, the Term Agent, in
its capacity as a secured party (or as a purchaser, assignee or transferee, as
applicable), and to the extent of its interest therein, hereby grants to the ABL
Agent a nonexclusive, irrevocable, royalty-free, worldwide license to use,
license or sublicense any and all Intellectual Property now owned or hereafter
acquired by the Credit Parties (except to the extent such grant is prohibited by
any rule of law, statute or regulation), included as part of the Term Priority
Collateral (and including in such license access to all media in which any of
the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof) as is or may be necessary
or advisable in the ABL Agent’s reasonable judgment for the ABL Agent to
process, ship, produce, store, supply, lease, complete, sell, liquidate or
otherwise deal with the ABL Priority Collateral, or to collect or otherwise
realize upon any Accounts (as defined in the ABL Credit Agreement) comprising
ABL Priority Collateral, in each case solely in connection with any Exercise of
Secured Creditor Remedies; provided that (i) any such license shall terminate
upon the sale of the applicable ABL Priority Collateral and shall not extend or
transfer to the purchaser of such ABL Priority Collateral, (ii) the ABL Agent’s
use of such Intellectual Property shall be reasonable and lawful, and (iii) any
such license is granted on an “AS IS” basis, without any representation or
warranty whatsoever. The Term Agent (i) acknowledges and consents to the grant
to the ABL Agent by the Credit Parties of the license



-38-
39168701_7

--------------------------------------------------------------------------------


referred to in Section [6.1] of each Security Agreement (as defined in the ABL
Credit Agreement) and (ii) agrees that its Liens in the Term Priority Collateral
shall be subject in all respects to such license. Furthermore, the Term Agent
agrees that, in connection with any Exercise of Secured Creditor Remedies
conducted by the Term Agent in respect of Term Priority Collateral, (x) any
notice required to be given by the Term Agent in connection with such Exercise
of Secured Creditor Remedies shall contain an acknowledgement of the existence
of such license and (y) the Term Agent shall provide written notice to any
purchaser, assignee or transferee pursuant to an Exercise of Secured Creditor
Remedies that the applicable assets are subject to such license.
Section 3.7    Tracing of and Priorities in Proceeds. The ABL Agent, for itself
and on behalf of the ABL Secured Parties, and the Term Agent, for itself and on
behalf of the Term Secured Parties, further agree that prior to an issuance of
any notice of Exercise of Secured Creditor Remedies by such Secured Party
(unless a bankruptcy or insolvency Event of Default then exists), any proceeds
of Collateral, whether or not deposited under control agreements, which are used
by any Credit Party to acquire other property which is Collateral shall not
(solely as between the Senior Agents and the Senior Lenders) be treated as
Proceeds of Collateral for purposes of determining the relative priorities in
the Collateral which was so acquired.
Section 3.8    Purchase Right
(a)     If (i) the ABL Agent or “Required Lenders” (as defined in the ABL Credit
Agreement) shall sell, lease, license or dispose of all or substantially all of
the ABL Priority Collateral by private or public sale, (ii) an Insolvency
Proceeding with respect to the Borrower or Intermediate Holdings shall have
occurred or shall have been commenced, or (iii) the ABL Obligations under the
ABL Credit Agreement shall have been accelerated (including as a result of any
automatic acceleration) or shall remain unpaid following the Maturity Date or
similar term (as defined in any ABL Credit Agreement), (each such event
described in clauses (i) through (iii) herein above, a “Purchase Option Event”),
the Term Secured Parties shall have the opportunity to purchase (at par and
without premium) all (but not less than all) of the ABL Obligations pursuant to
this Section 3.8; provided, that such option shall expire if the applicable Term
Secured Parties fail to deliver a written notice (a “Purchase Notice”) to the
ABL Agent with a copy to the Borrower within ten (10) business days following
the first date the Term Agent obtains actual knowledge of the occurrence of the
earliest Purchase Option Event, which Purchase Notice shall (A) be signed by the
applicable Term Secured Parties committing to such purchase (the “Purchasing
Creditors”) and indicate the percentage of the ABL Obligations to be purchased
by each Purchasing Creditor (which aggregate commitments must add up to 100% of
the ABL Obligations) and (B) state that (1) it is a Purchase Notice delivered
pursuant to Section 3.8 of this Agreement and (2) the offer contained therein is
irrevocable. Upon receipt of such Purchase Notice by the ABL Agent, the
Purchasing Creditors shall have from the date of delivery thereof to and
including the date that is ten (10) business days after the Purchase Notice was
received by the ABL Agent to purchase all (but not less than all) of the ABL
Obligations pursuant to this Section 3.8 (the date of such purchase, the
“Purchase Date”).



-39-
39168701_7

--------------------------------------------------------------------------------


(b)     On the Purchase Date, the ABL Agent and the other ABL Secured Parties
shall, subject to any required approval of any Governmental Authority and any
limitation in the ABL Credit Agreement, in each case then in effect, if any,
sell to the Purchasing Creditors all (but not less than all) of the ABL
Obligations. On such Purchase Date, the Purchasing Creditors shall (i) pay to
the ABL Agent, for the benefit of the ABL Secured Parties, as directed by the
ABL Agent, in immediately available funds the full amount (at par and without
premium) of all ABL Obligations then outstanding together with all accrued and
unpaid interest and fees thereon, all in the amounts specified by the ABL Agent
and determined in accordance with the applicable ABL Documents, (ii) furnish
such amount of cash collateral in immediately available funds as the ABL Agent
determines is reasonably necessary to secure ABL Secured Parties in connection
with any (x) contingent Other Liabilities or (y) issued and outstanding letters
of credit issued under the ABL Credit Agreement but not in any event in an
amount greater than 105% of the aggregate undrawn amount of all such outstanding
letters of credit (and in the case of clauses (x) and (y) herein above, any
excess of such cash collateral for such Other Liabilities or letters of credit
remaining at such time when there are no longer any such Other Liabilities or
letters of credit outstanding and there are no unreimbursed amounts then owing
in respect of such Other Liabilities or drawings under such letters of credit
shall be promptly paid over to the Term Agent) and (iii) agree to reimburse the
ABL Secured Parties for any loss, cost, damage or expense resulting from the
granting of provisional credit for any checks, wire or ACH transfers that are
reversed or not final or other payments provisionally credited to the ABL
Obligations under the ABL Credit Agreement and as to which the ABL Agent and ABL
Secured Parties have not yet received final payment as of the Purchase Date.
Such purchase price shall be remitted by wire transfer in immediately available
funds to such bank account of the ABL Agent (for the benefit of the ABL Secured
Parties) as the ABL Agent shall have specified in writing to the Term Agent.
Interest and fees shall be calculated to but excluding the Purchase Date if the
amounts so paid by the applicable Term Lenders to the bank account designated by
the ABL Agent are received in such bank account prior to 1:00 p.m., New York
time, and interest shall be calculated to and including such Purchase Date if
the amounts so paid by the applicable Term Lenders to the bank account
designated by the ABL Agent are received in such bank account after 1:00 p.m.,
New York time.
(c)     Any purchase pursuant to the purchase option set forth in this Section
3.8 shall, except as provided below, be expressly made without representation or
warranty of any kind by the ABL Agent or the other ABL Secured Parties as to the
ABL Obligations, the collateral or otherwise, and without recourse to the ABL
Agent and the other ABL Secured Parties as to the ABL Obligations, the
collateral or otherwise, except that the ABL Agent and each of the ABL Secured
Parties, as to itself only, shall represent and warrant only as to the matters
set forth in the assignment agreement to be entered into as provided herein in
connection with such purchase, which shall include (i) the principal amount of
the ABL Obligations being sold by it, (ii) that such Person has not created any
Lien on any ABL Obligations being sold by it, and (iii) that such Person has the
right to assign the ABL Obligations being assigned by it and its assignment
agreement has been duly authorized and delivered.
(d)     Upon notice to the Credit Parties by the Term Agent that the purchase of
ABL Obligations pursuant to this Section 3.8 has been consummated by delivery of
the purchase



-40-
39168701_7

--------------------------------------------------------------------------------


price to the ABL Agent, the Credit Parties shall treat the applicable Term
Lenders as holders of the ABL Obligations and the Term Agent shall be deemed
appointed to act in such capacity as the “agent” or “administrative agent” (or
analogous capacity) (the “Replacement Agent”) under the ABL Documents, for all
purposes hereunder and under each ABL Document (it being agreed that the ABL
Agent shall have no obligation to act as such replacement “agent” or
“administrative agent” (or analogous capacity)). In connection with any purchase
of ABL Obligations pursuant to this Section 3.8, each ABL Lender and ABL Agent
agrees to enter into and deliver to the applicable Term Lenders on the Purchase
Date, as a condition to closing, an assignment agreement customarily used by the
ABL Agent in connection with the ABL Credit Agreement and the ABL Agent and each
other ABL Lender shall deliver all possessory collateral (if any), together with
any necessary endorsements and other documents (including any applicable stock
powers or bond powers), then in its possession or in the possession of its agent
or bailee, or turn over control as to any pledged collateral, deposit accounts
or securities accounts of which it or its agent or bailee then has control, as
the case may be, to the Replacement Agent, and deliver the loan register and
participant register, if applicable and all other records pertaining to the ABL
Obligations to the Replacement Agent and otherwise take such actions as may be
reasonably appropriate to effect an orderly transition to the Replacement Agent.
Upon the consummation of the purchase of the ABL Obligations pursuant to this
Section 3.8, the ABL Agent (and all other agents under the ABL Credit Agreement)
shall be deemed to have resigned as an “agent” or “administrative agent” for the
ABL Secured Parties under the ABL Documents; provided that the ABL Agent (and
all other agents under the ABL Credit Agreement) shall be entitled to all of the
rights and benefits of a former “agent” or “administrative agent” under the ABL
Credit Agreement.
(e)     Notwithstanding the foregoing purchase of the ABL Obligations by the
Purchasing Creditors, the ABL Secured Parties shall retain those contingent
indemnification obligations and other obligations under the ABL Documents which
by their express terms would survive any repayment of the ABL Obligations
pursuant to this Section 3.8.
Section 3.9    Payments Over.
(a)     So long as the Discharge of Term Obligations has not occurred, any Term
Priority Collateral or Proceeds thereof not constituting ABL Priority Collateral
received by the ABL Agent or any other ABL Secured Party in connection with the
exercise of any right or remedy (including set off) relating to the Term
Priority Collateral in contravention of this Agreement shall be segregated and
held in trust and forthwith paid over to the Term Agent for the benefit of the
Term Secured Parties in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. The
Term Agent is hereby authorized to make any such endorsements as agent for the
ABL Agent or any such other ABL Secured Parties. This authorization is coupled
with an interest and is irrevocable until such time as this Agreement is
terminated in accordance with its terms.
(b)     So long as the Discharge of ABL Obligations has not occurred, any ABL
Priority Collateral or Proceeds thereof not constituting Term Priority
Collateral received by the Term Agent or any Term Secured Parties in connection
with the exercise of any right or remedy



-41-
39168701_7

--------------------------------------------------------------------------------


(including set off) relating to the ABL Priority Collateral in contravention of
this Agreement shall be segregated and held in trust and forthwith paid over to
the ABL Agent for the benefit of the ABL Secured Parties in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The ABL Agent is hereby authorized to make
any such endorsements as agent for the Term Agent or any such Term Secured
Parties. This authorization is coupled with an interest and is irrevocable until
such time as this Agreement is terminated in accordance with its terms.
(c)     So long as the Discharge of Senior Obligations has not occurred, any
Collateral, Junior Shared Collateral or any other property of any Credit Party
or Proceeds thereof received by any Junior or any Junior Secured Parties in
connection with the exercise of any right or remedy (including set off) relating
to the Junior Shared Collateral in contravention of this Agreement or otherwise
shall be segregated and held in trust and forthwith paid over to the applicable
Senior Agent for the benefit of the applicable Senior Secured Parties in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. Each Senior Agent is hereby
authorized to make any such endorsements as agent for each of the Junior Agents
or any such Junior Secured Parties. This authorization is coupled with an
interest and is irrevocable until such time as this Agreement is terminated in
accordance with its terms.
ARTICLE 4APPLICATION OF PROCEEDS
Section 4.1    Application of Proceeds.
(k)     Revolving Nature of ABL Obligations. The Term Agent, for and on behalf
of itself and the Term Secured Parties, and each Junior Agent that becomes a
party to this Agreement, for and on behalf of itself and the Junior Secured
Parties represented thereby, expressly acknowledges and agrees that (i) the ABL
Credit Agreement includes a revolving commitment, that in the ordinary course of
business the ABL Agent and the ABL Lenders will apply payments and make advances
thereunder, and that no application of any ABL Priority Collateral or the
release of any Lien by the ABL Agent upon any portion of the Collateral in
connection with a permitted disposition by the ABL Credit Parties under any ABL
Credit Agreement shall constitute the Exercise of Secured Creditor Remedies
under this Agreement; (ii) the amount of the ABL Obligations that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of the ABL Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the ABL Obligations may be increased, replaced or refinanced, in each event,
without notice to or consent by the Term Secured Parties or the Junior Secured
Parties and without affecting the provisions hereof; and (iii) all ABL Priority
Collateral received by the ABL Agent may be applied, reversed, reapplied,
credited, or reborrowed, in whole or in part, to the ABL Obligations at any
time; provided, however, that from and after the date on which the ABL Agent (or
any ABL Secured Party) or the Term Agent (or any Term Secured Party) commences
any Exercise of Secured Creditor Remedies, all amounts received by the ABL Agent
or any ABL Lender shall be applied as specified in this Section 4.1. The Lien
Priority shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment,



-42-
39168701_7

--------------------------------------------------------------------------------


reborrowing, increase, replacement, renewal, restatement or refinancing of
either the ABL Obligations or the Term Obligations, or any portion thereof.
Notwithstanding anything to the contrary contained in this Agreement, any Term
Document or any ABL Document, each Credit Party and the Term Agent, for itself
and on behalf of the Term Secured Parties, agrees that (i) only Term Priority
Collateral or proceeds of the Term Priority Collateral shall be deposited in the
Term Loan Priority Accounts and (ii) prior to the receipt of a Term Cash
Proceeds Notice, the ABL Secured Parties are hereby permitted to treat all cash,
cash equivalents, Money, collections and payments deposited in any ABL Deposit
and Securities Account or otherwise received by any ABL Secured Parties as ABL
Priority Collateral, and no such amounts credited to any such ABL Deposit and
Securities Account or received by any ABL Secured Parties or applied to the ABL
Obligations shall be subject to disgorgement or deemed to be held in trust for
the benefit of the Term Secured Parties (and all claims of the Term Agent or any
other Term Secured Party to such amounts are hereby waived).
(l)     Application of Proceeds of ABL Priority Collateral. The ABL Agent, the
Term Agent and each Junior Agent that becomes a party to this Agreement hereby
agree that all ABL Priority Collateral, ABL Priority Proceeds and all other
Proceeds thereof, received by either of them in connection with any Exercise of
Secured Creditor Remedies with respect to the ABL Priority Collateral shall be
applied,
first, to the payment of costs and expenses of the ABL Agent in connection with
such Exercise of Secured Creditor Remedies,
second, to the payment or cash collateralization of the ABL Obligations in
accordance with the ABL Documents until the Discharge of ABL Obligations shall
have occurred,
third, to the payment of the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred,
fourth, to the payment of the Junior Obligations secured by an interest in such
Junior Shared Collateral, which payment shall be made between and among the
Junior Obligations on a pro rata basis (except as may be separately otherwise
agreed in writing by, and solely as between or among, any two or more Junior
Agents, each on behalf of itself and the Junior Secured Parties represented
thereby), and
fifth, the balance, if any, to the Credit Parties or as a court of competent
jurisdiction may direct.
(m)     Application of Proceeds of Term Priority Collateral. The ABL Agent, the
Term Agent and each Junior Agent that becomes a party to this Agreement hereby
agree that all Term Priority Collateral, Term Priority Proceeds and all other
Proceeds thereof, received by either of them in connection with any Exercise of
Secured Creditor Remedies with respect to the Term Priority Collateral shall be
applied,
first, to the payment of costs and expenses of the Term Agent in connection with
such Exercise of Secured Creditor Remedies,



-43-
39168701_7

--------------------------------------------------------------------------------


second, to the payment of the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred,
third, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,
fourth, to the payment of the Junior Obligations secured by an interest in such
Junior Shared Collateral, which payment shall be made between and among the
Junior Obligations on a pro rata basis (except as may be separately otherwise
agreed in writing by, and solely as between or among, any two or more Junior
Agents, each on behalf of itself and the Junior Secured Parties represented
thereby), and
fifth, the balance, if any, to the Credit Parties or as a court of competent
jurisdiction may direct.
(n)     Application of Proceeds of Junior Shared Collateral. After an event of
default under any Senior Debt Document has occurred and until such event of
default is cured or waived, so long as the Discharge of Senior Obligations has
not occurred, the Junior Shared Collateral or Proceeds thereof received in
connection with the sale or other disposition of, or collection on, such Junior
Shared Collateral upon the exercise of remedies shall be applied by the
applicable Senior Agent to the Senior Obligations as set forth in this Section
4.1 until the Discharge of Senior Obligations has occurred. Upon the Discharge
of Senior Obligations, each applicable Senior Agent shall deliver promptly to
the Designated Junior Agent any Junior Shared Collateral or Proceeds thereof
held by it in the same form as received, with any necessary endorsements, or as
a court of competent jurisdiction may otherwise direct, to be applied by the
Designated Junior Agent to the Junior Obligations in accordance with this
Section 4.1.
(o)     Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to the Term Agent, any Term Secured Party, any Junior Agent or any
Junior Secured Party represented thereby, and the Term Agent shall have no
obligation or liability to the ABL Agent, any ABL Secured Party, any Junior
Agent or any Junior Secured Party represented thereby, regarding the adequacy of
any Proceeds or for any action or omission, except solely for an action or
omission that breaches the express obligations undertaken by each Party under
the terms of this Agreement. Notwithstanding anything to the contrary herein
contained, none of the Parties hereto waives any claim that it may have against
a Secured Party on the grounds that any sale, transfer or other disposition by
the Secured Party was not commercially reasonable in every respect as required
by the Uniform Commercial Code.
(p)     Turnover of Collateral After Discharge. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Term Agent or shall execute such
documents as the Term Agent may reasonably request to enable the Term Agent to
have control over any Control Collateral still in the ABL Agent’s possession,
custody, or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. Upon
the Discharge of Term Obligations, the Term Agent shall deliver to the ABL Agent
or shall execute such documents as the ABL Agent may reasonably request to
enable the ABL Agent to have control over any Control Collateral still in the
Term Agent’s possession, custody



-44-
39168701_7

--------------------------------------------------------------------------------


or control in the same form as received with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. Upon the Discharge of
Senior Obligations, the applicable Senior Agent shall deliver to the Designated
Junior Agent or shall execute such documents as the Designated Junior Agent may
reasonably request to enable the Designated Junior Agent to have control over
any Control Collateral still in such Senior Agent’s possession, custody, or
control in the same form as received with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct.
Section 4.2    Specific Performance. Each of the ABL Agent, the Term Agent and
each Junior Agent that becomes a party to this Agreement is hereby authorized to
demand specific performance of this Agreement, whether or not the Borrower or
any Guarantor shall have complied with any of the provisions of any of the
Credit Documents, at any time when any other Party shall have failed to comply
with any of the provisions of this Agreement applicable to it. Each of the ABL
Agent, for and on behalf of itself and the ABL Secured Parties, the Term Agent,
for and on behalf of itself and the Term Secured Parties, and each Junior Agent
that becomes a party to this Agreement, for and on behalf of itself and the
Junior Secured Parties represented thereby, hereby irrevocably waives any
defense based on the adequacy of a remedy at law that might be asserted as a bar
to such remedy of specific performance.
ARTICLE 5
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS
Section 5.1    Notice of Acceptance and Other Waivers.
(d)     All ABL Obligations at any time made or incurred by the Borrower or any
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and the Term Agent, on behalf of itself and the Term Secured Parties,
and each Junior Agent that becomes a party to this Agreement, on behalf of
itself and the Junior Secured Parties represented thereby, hereby waives notice
of acceptance, or proof of reliance by the ABL Agent or any ABL Secured Party of
this Agreement, and notice of the existence, increase, renewal, extension,
accrual, creation, or non-payment of all or any part of the ABL Obligations. All
Term Obligations at any time made or incurred by the Borrower or any Guarantor
shall be deemed to have been made or incurred in reliance upon this Agreement,
and the ABL Agent, on behalf of itself and the ABL Secured Parties, and each
Junior Agent that becomes a party to this Agreement, on behalf of itself and the
Junior Secured Parties represented thereby, hereby waives notice of acceptance,
or proof of reliance, by the Term Agent or any Term Secured Party of this
Agreement, and notice of the existence, increase, renewal, extension, accrual,
creation, or non-payment of all or any part of the Term Obligations.
(e)     None of the ABL Agent, any ABL Secured Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agent or any ABL
Secured Party honors (or fails to honor) a request by the Borrower for an
extension of



-45-
39168701_7

--------------------------------------------------------------------------------


credit pursuant to any ABL Credit Agreement or any of the other ABL Documents,
whether the ABL Agent or any ABL Secured Party has knowledge that the honoring
of (or failure to honor) any such request would constitute a default under the
terms of any Term Credit Agreement, any other Term Document, any Junior
Agreement or any other Junior Document or an act, condition, or event that, with
the giving of notice or the passage of time, or both, would constitute such a
default, or if the ABL Agent or any ABL Secured Party otherwise should exercise
any of its contractual rights or remedies under any ABL Documents (subject to
the express terms and conditions hereof), neither the ABL Agent nor any ABL
Secured Party shall have any liability whatsoever to the Term Agent, any Term
Secured Party, any Junior Agent or any Junior Secured Party as a result of such
action, omission, or exercise (so long as any such exercise does not breach the
express terms and provisions of this Agreement). The ABL Agent and the ABL
Secured Parties shall be entitled to manage and supervise their loans and
extensions of credit under any ABL Credit Agreement and any of the other ABL
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that the Term Agent, any of the Term Secured Parties, any Junior Agent
or any of the Junior Secured Parties have in the Collateral, except as otherwise
expressly set forth in this Agreement. The Term Agent, on behalf of itself and
the Term Secured Parties, and each Junior Agent that becomes a party to this
Agreement, on behalf of itself and the Junior Secured Parties represented
thereby, agrees that neither the ABL Agent nor any ABL Secured Party shall incur
any liability as a result of a sale, lease, license, application, or other
disposition of all or any portion of the Collateral or Proceeds thereof,
pursuant to the ABL Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement.
(f)     None of the Term Agent, any Term Secured Party or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
for failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the Term Agent or any Term
Secured Party honors (or fails to honor) a request by the Borrower for an
extension of credit pursuant to any Term Credit Agreement or any of the other
Term Documents, whether the Term Agent or any Term Secured Party has knowledge
that the honoring of (or failure to honor) any such request would constitute a
default under the terms of any ABL Credit Agreement, any other ABL Document, any
Junior Agreement or any other Junior Document or an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if the Term Agent or any Term Secured Party
otherwise should exercise any of its contractual rights or remedies under the
Term Documents (subject to the express terms and conditions hereof), neither the
Term Agent nor any Term Secured Party shall have any liability whatsoever to the
ABL Agent, any ABL Secured Party, any Junior Agent or any Junior Secured Party
as a result of such action, omission, or exercise (so long as any such exercise
does not breach the express terms and provisions of this Agreement). The Term
Agent and the Term Secured Parties shall be entitled to manage and supervise
their loans and extensions of credit under the Term Documents as they may, in
their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests that the ABL



-46-
39168701_7

--------------------------------------------------------------------------------


Agent, any ABL Secured Party, any Junior Agent or any Junior Secured Party has
in the Collateral, except as otherwise expressly set forth in this Agreement.
The ABL Agent, on behalf of itself and the ABL Secured Parties, and each Junior
Agent that becomes a party to this Agreement, on behalf of itself and the Junior
Secured Parties represented thereby, agrees that none of the Term Agent or the
Term Secured Parties shall incur any liability as a result of a sale, lease,
license, application, or other disposition of the Collateral or any part or
Proceeds thereof, pursuant to the Term Documents, so long as such disposition is
conducted in accordance with mandatory provisions of applicable law and does not
breach the provisions of this Agreement.
Section 5.2    Modifications to Credit Documents.
(e)     The Term Agent, on behalf of itself and the Term Secured Parties, and
each Junior Agent that becomes a party to this Agreement, on behalf of itself
and the Junior Secured Parties represented thereby, hereby agrees that, without
affecting the obligations of the Term Agent, the Term Secured Parties, any
Junior Agent or any Junior Secured Parties hereunder, the ABL Agent and the ABL
Secured Parties may, at any time and from time to time, in their sole discretion
without the consent of or notice to the Term Agent, any Term Secured Party, any
Junior Agent or any Junior Secured Party (except to the extent such notice or
consent is required pursuant to the express provisions of this Agreement), and
without incurring any liability to the Term Agent, any Term Secured Party, any
Junior Agent or any Junior Secured Party or impairing or releasing the
subordination provided for herein, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure, or otherwise modify any of the ABL
Documents in any manner whatsoever (other than in a manner which would
contravene the provisions of this Agreement), including, without limitation, to:
(i)     change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL
Documents;
(ii)     subject to Section 2.5 hereof, retain or obtain a Lien on any Property
of any Person to secure any of the ABL Obligations, and in connection therewith
to enter into any additional ABL Documents;
(iii)     amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the ABL Obligations;
(iv)     release its Lien on any Collateral or other Property;
(v)     exercise or refrain from exercising any rights against the Borrower, any
Guarantor, or any other Person;
(vi)     subject to Section 2.5 hereof, retain or obtain the primary or
secondary obligation of any other Person with respect to any of the ABL



-47-
39168701_7

--------------------------------------------------------------------------------


Obligations; and
(vii)     otherwise manage and supervise the ABL Obligations as the ABL Agent
shall deem appropriate.
(f)     The ABL Agent, on behalf of itself and the ABL Secured Parties, and each
Junior Agent that becomes a party to this Agreement, on behalf of itself and the
Junior Secured Parties represented thereby, hereby agrees that, without
affecting the obligations of the ABL Agent, the ABL Secured Parties, any Junior
Agent or any Junior Secured Parties hereunder, the Term Agent and the Term
Secured Parties may, at any time and from time to time, in their sole discretion
without the consent of or notice to the ABL Agent, any ABL Secured Party, any
Junior Agent or any Junior Secured Party (except to the extent such notice or
consent is required pursuant to the express provisions of this Agreement), and
without incurring any liability to the ABL Agent, any ABL Secured Party, any
Junior Agent or any Junior Secured Party or impairing or releasing the
subordination provided for herein, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure, or otherwise modify any of the Term
Documents in any manner whatsoever (other than in a manner which would
contravene the provisions of this Agreement), including, without limitation, to:
(i)     change the manner, place, time, or terms of payment or renew, alter or
increase all or any of the Term Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Term Obligations or any of the Term
Documents;
(ii)     subject to Section 2.5 hereof, retain or obtain a Lien on any Property
of any Person to secure any of the Term Obligations, and in connection therewith
to enter into any additional Term Documents;
(iii)     amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Term Obligations;
(iv)     release its Lien on any Collateral or other Property;
(v)     exercise or refrain from exercising any rights against the Borrower, any
Guarantor, or any other Person;
(vi)     subject to Section 2.5 hereof, retain or obtain the primary or
secondary obligation of any other Person with respect to any of the Term
Obligations; and
(vii)     otherwise manage and supervise the Term Obligations as the Term Agent
shall deem appropriate.
(g)     The ABL Obligations and the Term Obligations may be refunded,



-48-
39168701_7

--------------------------------------------------------------------------------


replaced or refinanced (including (without limitation), in the case of the Term
Obligations, by means of any Refinancing Equivalent Debt (as defined in the Term
Credit Agreement) (or any Permitted Refinancing thereof)), in whole or in part,
from time to time, in each case, without notice to, or the consent (except to
the extent a consent is required to permit such refunding, replacement
refinancing transaction under any ABL Document or any Term Document) of the ABL
Agent, the ABL Secured Parties, the Term Agent or the Term Secured Parties
represented thereby, as the case may be, all without affecting the Lien
Priorities provided for herein or the other provisions hereof, provided,
however, if the indebtedness refunding, replacing or refinancing any such ABL
Obligations or Term Obligations is to constitute ABL Obligations or Term
Obligations subject to this Agreement, the holders of such refunding,
replacement or refinancing Indebtedness (or an authorized agent or trustee on
their behalf) shall bind themselves in writing to the terms of this Agreement
pursuant to a joinder agreement substantially in the form of Exhibit D attached
hereto or otherwise in form and substance reasonably satisfactory to the ABL
Agent or the Term Agent, as the case may be, and any such refunding, replacement
or refinancing transaction shall be in accordance with any applicable provisions
of both the ABL Documents and the Term Documents (to the extent such documents
survive the refunding, replacement or refinancing).
(h)     No Junior Collateral Document may be amended, restated, amended and
restated, supplemented or otherwise modified or entered into to the extent such
amendment, restatement, amendment and restatement, supplement or modification,
or the terms of any new Junior Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement or any Senior Debt
Document. Each Junior Agent agrees to deliver to the Senior Agents copies of (i)
any amendments, supplements or other modifications to the Junior Collateral
Documents and (ii) any new Junior Collateral Documents promptly after
effectiveness thereof (but subject to any required prior approval under the
Senior Debt Documents). Each Junior Agent, for itself and on behalf of each
Junior Secured Party represented thereby, agrees that each Junior Collateral
Document under its Junior Agreement shall include the following language (or
language to similar effect reasonably approved by the Senior Agents):
“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Junior Agent] pursuant to this [Agreement] are
expressly subject and subordinate to the liens and security interests granted in
favor of the Senior Secured Parties (as defined in the Intercreditor Agreement
referred to below), including liens and security interests granted to (A) Royal
Bank of Canada, as collateral agent, pursuant to or in connection with the
Credit Agreement, dated as of November [14], 2013, among Norcraft Companies,
L.P. (“Borrower”), Norcraft Intermediate Holdings, L.P. (“Intermediate
Holdings”), the Subsidiary Guarantors (as defined therein), the lenders from
time to time party thereto, Royal Bank of Canada, as administrative agent and
collateral agent and the other parties thereto, as amended, restated, amended
and restated, refinanced, replaced, extended, supplemented or otherwise modified
from time to time and (B) Royal Bank of Canada, as collateral agent, pursuant to
or in connection with the Credit Agreement, dated as of November [14], 2013,
among Borrower, Intermediate Holdings, the Subsidiary Guarantors (as defined
therein), the lenders from time to time party thereto, Royal Bank of Canada, as
swingline lender, issuing bank, administrative agent and collateral agent and
the other parties thereto, as amended, restated, amended and restated,
refinanced, replaced, extended, supplemented or otherwise modified from



-49-
39168701_7

--------------------------------------------------------------------------------


time to time and (ii) the exercise of any right or remedy by the [Junior Agent]
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time pursuant to the terms thereof, the “Intercreditor
Agreement”) entered into as of November [14], 2013 by and among ROYAL BANK OF
CANADA, in its capacities as administrative agent and collateral agent (together
with its successors and permitted assigns in such capacities, the “ABL Agent”)
for the ABL Secured Parties (as defined therein), ROYAL BANK OF CANADA, in its
capacities as administrative agent and collateral agent (together with its
successors and permitted assigns in such capacities, the “Term Agent”) for the
Term Secured Parties (as defined therein), and each Junior Agent (as defined
therein) that from time to time becomes a party thereto pursuant to Section 7.6
thereof. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.”
(i)     In the event that each applicable Senior Agent and/or the Senior Secured
Parties enter into any amendment, waiver or consent in respect of any of the
Senior Collateral Documents for the purpose of adding to or deleting from, or
waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior Agents,
the Senior Secured Parties, the Borrower or any other Credit Party thereunder
(including the release of any Liens on Senior Collateral) in a manner that is
applicable to all Senior Collateral Documents, then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Junior Collateral Document without the consent of any Junior Agent or any Junior
Secured Party and without any action by any Junior Agent, the Borrower or any
other Credit Party; provided, however, that written notice of such amendment,
waiver or consent shall have been given to each Junior Agent within 10 Business
Days after the effectiveness of such amendment, waiver or consent; provided,
further, that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any
Senior Collateral Document or this Agreement as set forth in this Section
5.2(e).
Section 5.3    Reinstatement and Continuation of Agreement.
(d)     If the ABL Agent or any ABL Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of the
Borrower, any Guarantor, or any other Person any payment made in satisfaction of
all or any portion of the ABL Obligations (an “ABL Recovery”), then the ABL
Obligations shall be reinstated to the extent of such ABL Recovery. If this
Agreement shall have been terminated prior to such ABL Recovery, this Agreement
shall be reinstated in full force and effect in the event of such ABL Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the Parties from such date of reinstatement.
All rights, interests, agreements, and obligations of the ABL Agent, the Term
Agent, any Junior Agent, the ABL Secured Parties, the Term Secured Parties and
any Junior Secured Parties under this Agreement shall remain in full force and
effect and shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against the Borrower or any Guarantor or any other circumstance which otherwise
might constitute a defense available to, or a discharge of the Borrower or any
Guarantor in respect of



-50-
39168701_7

--------------------------------------------------------------------------------


the ABL Obligations, the Term Obligations or the Junior Obligations. No priority
or right of the ABL Agent or any ABL Secured Party shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
the Borrower or any Guarantor or by the noncompliance by any Person with the
terms, provisions, or covenants of any of the ABL Documents, regardless of any
knowledge thereof which the ABL Agent or any ABL Secured Party may have.
(e)     If the Term Agent or any Term Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of the Borrower, any Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the Term Obligations (a “Term Recovery”),
then the Term Obligations shall be reinstated to the extent of such Term
Recovery. If this Agreement shall have been terminated prior to such Term
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such Term Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the Parties
from such date of reinstatement. All rights, interests, agreements, and
obligations of the ABL Agent, the Term Agent, any Junior Agent, the ABL Secured
Parties, the Term Secured Parties and any Junior Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against the Borrower or any Guarantor or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of the Borrower or any Guarantor in respect of the ABL Obligations,
the Term Obligations or the Junior Obligations. No priority or right of the Term
Agent or any Term Secured Party shall at any time be prejudiced or impaired in
any way by any act or failure to act on the part of the Borrower or any
Guarantor or by the noncompliance by any Person with the terms, provisions, or
covenants of any of the Term Documents, regardless of any knowledge thereof
which the Term Agent or any Term Secured Party may have.
(f)     Each Junior Agent that becomes a party to this Agreement, for itself and
on behalf of each Junior Secured Party represented thereby, hereby agrees that
none of them shall be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over to the applicable Senior Agent for
application in accordance with the priorities set forth in this Agreement.
ARTICLE 6INSOLVENCY PROCEEDINGS
Section 6.1    DIP Financing.
(j)     If the Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of ABL Obligations, and the ABL
Agent or the ABL Secured Parties shall seek to provide the Borrower or any
Guarantor with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral constituting ABL Priority Collateral under Section 363 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws or
under a court order in respect of measures granted with similar effect under any
foreign Debtor Relief Laws) (each, a “DIP Financing”), with such DIP Financing
to be secured by all or any portion of the



-51-
39168701_7

--------------------------------------------------------------------------------


Collateral (including assets that, but for the application of Section 552 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws)
would be Collateral) (it being agreed that the ABL Agent and the ABL Secured
Parties shall not propose any DIP Financing secured by the Term Priority
Collateral in competition with the Term Agent and the Term Secured Parties
without the consent of the Term Agent), then the Term Agent, on behalf of itself
and the Term Secured Parties, agrees that it will raise no objection and will
not support any objection to such DIP Financing or use of cash collateral or to
the Liens securing the same on the grounds of a failure to provide “adequate
protection” for the Liens of the Term Agent securing the Term Obligations or on
any other grounds (and will not request any adequate protection solely as a
result of such DIP Financing or use of cash collateral that is ABL Priority
Collateral except as permitted by Section 6.3(c)(i)), so long as (i) the Term
Agent retains its Lien on the Collateral to secure the Term Obligations (in each
case, including Proceeds thereof arising after the commencement of the case
under any Debtor Relief Laws) and, as to the Term Priority Collateral only, such
Lien has the same priority as existed prior to the commencement of the case
under the subject Debtor Relief Laws and any Lien on the Term Priority
Collateral securing such DIP Financing is junior and subordinate to the Lien of
the Term Agent on the Term Priority Collateral, (ii) all Liens on ABL Priority
Collateral securing any such DIP Financing shall be senior to or on a parity
with the Liens of the ABL Agent and the ABL Secured Parties securing the ABL
Obligations on ABL Priority Collateral and (iii) the foregoing provisions of
this Section 6.1(a) shall not prevent the Term Agent and the Term Secured
Parties from objecting to any provision in any DIP Financing relating to any
provision or content of a plan of reorganization or other plan of similar effect
under any Debtor Relief Laws.
(k)     If the Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of Term Obligations, and the Term
Agent or the Term Secured Parties shall seek to provide the Borrower or any
Guarantor with, or consent to a third party providing, any DIP Financing, with
such DIP Financing to be secured by all or any portion of the Collateral
(including assets that, but for the application of Section 552 of the Bankruptcy
Code (or any similar provision of any foreign Debtor Relief Laws) would be
Collateral) (it being agreed that the Term Agent and the Term Secured Parties
shall not propose any DIP Financing secured by the ABL Priority Collateral in
competition with the ABL Agent and the ABL Secured Parties without the consent
of the ABL Agent), then the ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees that it will raise no objection and will not support any
objection to such DIP Financing or to the Liens securing the same on the grounds
of a failure to provide “adequate protection” for the Liens of the ABL Agent
securing the ABL Obligations or on any other grounds (and will not request any
adequate protection solely as a result of such DIP Financing), so long as
(i) the ABL Agent retains its Lien on the Collateral to secure the ABL
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under any Debtor Relief Law) and, as to the ABL
Priority Collateral only, such Lien has the same priority as existed prior to
the commencement of the case under the subject Debtor Relief Laws and any Lien
on ABL Priority Collateral securing such DIP Financing furnished by the Term
Agent or Term Secured Parties is junior and subordinate to the Lien of the ABL
Agent on the ABL Priority Collateral, (ii) all Liens on Term Priority Collateral
securing any such DIP Financing furnished by the Term Agent or Term Secured
Parties shall be senior to or on a parity with the Liens of the Term Agent and
the Term Secured Parties securing



-52-
39168701_7

--------------------------------------------------------------------------------


the Term Obligations on Term Priority Collateral and (iii) the foregoing
provisions of this Section 6.1(b) hereof shall not prevent the ABL Agent and the
ABL Secured Parties from objecting to any provision in any DIP Financing
relating to any provision or content of a plan of reorganization or other plan
of similar effect under any Debtor Relief Laws.
(l)     If the Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of Senior Obligations, and any
Senior Agent or any Senior Secured Parties shall seek to provide the Borrower or
any Guarantor with, or consent to a third party providing, any DIP Financing,
with such DIP Financing to be secured by all or any portion of the Senior
Collateral (including assets that, but for the application of Section 552 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws)
would be Senior Collateral), then each Junior Agent that becomes a party to this
Agreement, for itself and on behalf of each Junior Secured Party represented
thereby, agrees that it will raise no (a) objection to and will not otherwise
contest (or support, directly or indirectly, any contest to or in respect of)
such sale, use or lease of such cash or other collateral or such DIP Financing
and, except to the extent permitted by Section 2.3(d) and Section 6.3(d), will
not request (or seek to request) or accept any adequate protection or any other
relief in connection therewith and, to the extent the Liens securing any Senior
Obligations are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Junior Shared Collateral to (x) such DIP Financing (and all obligations relating
thereto) on the same basis as the Liens securing the Junior Obligations are so
subordinated to Liens securing Senior Obligations under this Agreement, (y) to
any “carve-out” for professional and United States Trustee fees agreed to by the
applicable Senior Agent(s) and (z) any adequate protection Liens granted to any
Senior Agent, (b) objection to (and will not otherwise contest or support any
contest) any motion for relief from the automatic stay or from any injunction
against foreclosure or enforcement in respect of Senior Obligations made by any
Senior Agent or any other Senior Secured Party, (c) objection to (and will not
otherwise support, directly or indirectly, any objection to or contest or
support any contest of) any lawful exercise by any Senior Secured Party of the
right to credit bid Senior Obligations at any sale in foreclosure of Senior
Collateral or under Section 363(k) of the Bankruptcy Code or otherwise under any
plan of reorganization or similar dispositive restructuring plan or (d)
objection to (and will not otherwise support, directly or indirectly, any
objection to or contest or support any contest of) any other request for
judicial relief made in any court by any Senior Secured Party relating to the
lawful enforcement of any Lien on Senior Collateral. Each Junior Agent that
becomes a party to this Agreement, for itself and on behalf of each Junior
Secured Party represented thereby, agrees that notice received two Business Days
prior to the entry of an order approving such usage of cash or other collateral
or approving such financing shall be adequate notice.
(m)     All Liens granted to the ABL Agent, the Term Agent or any Junior Agent
in any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement.
Section 6.2    Relief From Stay. Until the Discharge of ABL Obligations has
occurred, the Term Agent, on behalf of itself and the Term Secured Parties,
agrees not to seek



-53-
39168701_7

--------------------------------------------------------------------------------


relief from the automatic stay or any other stay in any Insolvency Proceeding in
respect of any portion of the ABL Priority Collateral without the ABL Agent’s
express written consent. Until the Discharge of Term Obligations has occurred,
the ABL Agent, on behalf of itself and the ABL Secured Parties, agrees not to
seek relief from the automatic stay or any other stay in any Insolvency
Proceeding in respect of any portion of the Term Priority Collateral without the
Term Agent’s express written consent. Until the Discharge of Senior Obligations
has occurred, each Junior Agent that becomes a party to this Agreement, for
itself and on behalf of each Junior Secured Party represented thereby, agrees
not to seek (or support any other Person in seeking) relief from the automatic
stay or any other stay in any Insolvency Proceeding in respect of any portion of
any Junior Shared Collateral without the express written consent of each Senior
Agent. In addition, neither the Term Agent nor the ABL Agent shall seek any
relief from the automatic stay with respect to any Collateral without providing
three (3) days’ prior written notice to the other, unless such period is agreed
by both the ABL Agent and the Term Agent to be modified or unless the ABL Agent
or Term Agent, as applicable, makes a good faith determination that either (A)
the ABL Priority Collateral or the Term Priority Collateral, as applicable, will
decline speedily in value or (B) the failure to take any action will have a
reasonable likelihood of endangering the ABL Agent’s or the Term Agent’s ability
to realize upon its Collateral.
Section 6.3    No Contest; Adequate Protection.
(h)     The Term Agent, on behalf of itself and the Term Secured Parties, agrees
that, prior to the Discharge of ABL Obligations, none of them shall seek or
accept any form of adequate protection under any or all of §361, §362, §363 or
§364 of the Bankruptcy Code with respect to the ABL Priority Collateral, except
as set forth in Section 6.1 hereof and this Section 6.3 or as may otherwise be
consented to in writing by the ABL Agent in its sole and absolute discretion.
The Term Agent, on behalf of itself and the Term Secured Parties, agrees that,
prior to the Discharge of ABL Obligations, none of them shall contest (or
support any other Person contesting) (i) any request by the ABL Agent or any ABL
Secured Party for adequate protection of its interest in the Collateral (unless
in contravention of Section 6.1(b) above), (ii) any proposed provision of DIP
Financing by the ABL Agent and the ABL Secured Parties (or any other Person
proposing to provide DIP Financing with the consent of the ABL Agent) (unless in
contravention of Section 6.1(a) above) or (iii) any objection by the ABL Agent
or any ABL Secured Party to any motion, relief, action, or proceeding based on a
claim by the ABL Agent or any ABL Secured Party that its interests in the
Collateral (unless in contravention of Section 6.1(b) above) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to the ABL Agent as
adequate protection of its interests are subject to this Agreement.
(i)     The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees
that, prior to the Discharge of Term Obligations, none of them shall seek or
accept any form of adequate protection under any or all of §361, §362, §363 or
§364 of the Bankruptcy Code with respect to the Term Priority Collateral, except
as set forth in Section 6.1 hereof and this Section 6.3 or as may otherwise be
consented to in writing by the Term Agent in its sole and absolute discretion.
The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that,
prior to the Discharge of Term Obligations, none of them shall contest (or
support any other Person



-54-
39168701_7

--------------------------------------------------------------------------------


contesting) (i) any request by the Term Agent or any Term Secured Party for
adequate protection of its interest in the Collateral (unless in contravention
of Section 6.1(a) above), (ii) any proposed provision of DIP Financing by the
Term Agent and the Term Secured Parties (or any other Person proposing to
provide DIP Financing with the consent of the Term Agent) (unless in
contravention of Section 6.1(b) above) or (iii) any objection by the Term Agent
or any Term Secured Party to any motion, relief, action or proceeding based on a
claim by the Term Agent or any Term Secured Party that its interests in the
Collateral (unless in contravention of Section 6.1(a) above) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to the Term Agent as
adequate protection of its interests are subject to this Agreement.
(j)     Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding:
(i)     if the ABL Secured Parties (or any subset thereof) are granted adequate
protection with respect to the ABL Priority Collateral in the form of additional
collateral (even if such collateral is not of a type which would otherwise have
constituted ABL Priority Collateral), then the ABL Agent, on behalf of itself
and the ABL Secured Parties, agrees that the Term Agent, on behalf of itself or
any of the Term Secured Parties, may seek or request (and the ABL Secured
Parties will not oppose such request) adequate protection with respect to its
interests in such Collateral in the form of a Lien on the same additional
collateral, which Lien will be subordinated to the Liens securing the ABL
Obligations on the same basis as the other Liens of the Term Agent on ABL
Priority Collateral; and
(ii)     in the event the Term Agent, on behalf of itself or any of the Term
Secured Parties, are granted adequate protection in respect of Term Priority
Collateral in the form of additional collateral (even if such collateral is not
of a type which would otherwise have constituted Term Priority Collateral), then
the Term Agent, on behalf of itself and any of the Term Secured Parties, agrees
that the ABL Agent on behalf of itself or any of the ABL Secured Parties, may
seek or request (and the Term Secured Parties will not oppose such request)
adequate protection with respect to its interests in such Collateral in the form
of a Lien on the same additional collateral, which Lien will be subordinated to
the Liens securing the Term Obligations on the same basis as the other Liens of
the ABL Agent on Term Priority Collateral.
(iii)     Except as otherwise expressly set forth in Section 6.1 hereof or in
connection with the exercise of remedies with respect to the ABL Priority
Collateral, nothing herein shall limit the rights of the Term Agent or the Term
Secured Parties from seeking adequate protection with respect to their rights in
the Term Priority Collateral in any Insolvency Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise).
Except as otherwise expressly set forth in Section 6.1 hereof or in connection
with



-55-
39168701_7

--------------------------------------------------------------------------------


the exercise of remedies with respect to the Term Priority Collateral, nothing
herein shall limit the rights of the ABL Agent or the ABL Secured Parties from
seeking adequate protection with respect to their rights in the ABL Priority
Collateral in any Insolvency Proceeding (including adequate protection in the
form of a cash payment, periodic cash payments or otherwise).
(k)     Each Junior Agent that becomes a party to this Agreement, for itself and
on behalf of each Junior Secured Party represented thereby, agrees that none of
them shall (A) object, contest or support any other Person objecting to or
contesting (a) any request by any Senior Agent or any Senior Secured Parties for
adequate protection, (b) any objection by any Senior Agent or any Senior Secured
Parties to any motion, relief, action or proceeding based on any Senior Agent’s
or Senior Secured Party’s claiming a lack of adequate protection or (c) the
payment of interest, fees, expenses or other amounts of any Senior Agent or any
other Senior Secured Party under Section 506(b) of the Bankruptcy Code or
otherwise or any similar provision of any other Debtor Relief Law or (B) assert
or support any claim for costs or expenses of preserving or disposing of any
Collateral under Section 506(c) of the Bankruptcy Code or any similar provision
of any other Debtor Relief Law. Notwithstanding anything contained in this
Section 6.3 or in Section 6.1, in any Insolvency Proceeding, (i) if the Senior
Secured Parties (or any subset thereof) are granted adequate protection in the
form of additional collateral or superpriority claims in connection with any DIP
Financing or use of cash collateral under Section 363 or 364 of the Bankruptcy
Code or any similar provision of any other Debtor Relief Law, then each Junior
Agent that becomes a party to this Agreement, for itself and on behalf of each
Junior Secured Party represented thereby, may seek or request adequate
protection in the form of a replacement Lien or superpriority claim on such
additional collateral, which Lien or superpriority claim is subordinated to the
Liens securing and claims relating to all Senior Obligations and such DIP
Financing (and all obligations relating thereto) on the same basis as the other
Liens securing and claims relating to the Junior Obligations are so subordinated
to the Liens securing Senior Obligations under this Agreement, (ii) in the event
any Junior Agent, for itself and on behalf of each Junior Secured Party
represented thereby, seeks or requests adequate protection and such adequate
protection is granted in the form of additional or replacement collateral (even
if such collateral is Junior Shared Collateral), then such Junior Agent, for
itself and on behalf of each Junior Secured Party represented thereby, agrees
that each Senior Agent shall also be granted a senior Lien on such additional or
replacement collateral as security for the Senior Obligations and that any Lien
on such additional or replacement collateral securing the applicable Junior
Ob-ligations shall be subordinated to the Liens on such collateral securing the
Senior Obligations and any such DIP Financing (and all obligations relating
thereto) and any other Liens granted to the Senior Secured Parties as adequate
protection on the same basis as the other Liens securing such Junior Obligations
are so subordinated to such Liens securing Senior Obligations under this
Agreement and (iii) in the event any Junior Agent, for itself and on behalf of
each Junior Secured Party represented thereby, seeks or requests adequate
protection and such adequate protection is granted in the form of a
superpriority claim, then such Junior Agent, for itself and on behalf of each
Junior Secured Party represented thereby, agrees that each Senior Agent shall
also be granted adequate protection in the form of a superpriority claim, which
superpriority claim shall be senior to the superpriority claim of the Junior
Secured Parties.



-56-
39168701_7

--------------------------------------------------------------------------------


Section 6.4    Asset Sales. The Term Agent agrees, on behalf of itself and the
Term Secured Parties, that it will not oppose any sale consented to by the ABL
Agent of any ABL Priority Collateral pursuant to Section 363(f) of the
Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency Proceeding or under a court order in respect of measures granted with
similar effect under any foreign Debtor Relief Laws) so long as the Term Agent,
for the benefit of the Term Secured Parties, shall retain a Lien on the proceeds
of such sale (to the extent such proceeds are not applied to the ABL Obligations
in accordance with Section 4.1(b) hereof). The ABL Agent agrees, on behalf of
itself and the ABL Secured Parties, that it will not oppose any sale consented
to by the Term Agent of any Term Priority Collateral pursuant to Section
363(f) of the Bankruptcy Code (or any similar provision under the law applicable
to any Insolvency Proceeding or under a court order in respect of measures
granted with similar effect under any foreign Debtor Relief Laws) so long as
(i) any such sale is made in accordance with Section 3.6 hereof and (ii) the ABL
Agent, for the benefit of the ABL Secured Parties, shall retain a Lien on the
proceeds of such sale (to the extent such proceeds are not applied to the Term
Obligations in accordance with Section 4.1(c) hereof). Each Junior Agent that
becomes a party to this Agreement agrees, for itself and on behalf of each
Junior Secured Party represented thereby, that it will not oppose (or support
any Person in opposing) any sale or other disposition consented to by any Senior
Agent of any Senior Collateral pursuant to Section 363 of the Bankruptcy Code
(or any similar provision under the law applicable to any Insolvency Proceeding
or under a court order in respect of measures granted with similar effect under
any foreign Debtor Relief Laws), so long as the proceeds of such sale are
applied in accordance with this Agreement. If such sale of Collateral includes
both ABL Priority Collateral and Term Priority Collateral and the Parties are
unable after negotiating in good faith to agree on the allocation of the
purchase price between the ABL Priority Collateral and Term Priority Collateral,
either Party may apply to the court in such Insolvency Proceeding to make a
determination of such allocation, and the court’s determination shall be binding
upon the Parties.
Section 6.5    Separate Grants of Security and Separate Classification. Each
Term Secured Party, each ABL Secured Party and each Junior Secured Party
acknowledges and agrees that (i) the grants of Liens pursuant to the ABL
Collateral Documents, the Term Collateral Documents and the Junior Collateral
Documents constitute separate and distinct grants of Liens and (ii) because of,
among other things, their differing rights in the Collateral, the Term
Obligations are fundamentally different from the ABL Obligations and the Junior
Obligations, the ABL Obligations are fundamentally different from the Term
Obligations and the Junior Obligations, and the Junior Obligations are
fundamentally different from the Senior Obligations and, in each case, must be
separately classified in any plan of reorganization (or other plan of similar
effect under any Debtor Relief Laws) proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, (x) if it is held that the claims of the ABL
Secured Parties and the Term Secured Parties in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the ABL Secured Parties and the Term Secured
Parties hereby acknowledge and agree that all distributions shall be made as if
there were separate classes of ABL Obligation claims and Term Obligation claims
against the Credit Parties, with the effect being that, to the extent that the
aggregate value of the ABL Priority Collateral or Term Priority Collateral, as
applicable, is sufficient (for this purpose ignoring all claims held by the
other



-57-
39168701_7

--------------------------------------------------------------------------------


Secured Parties), the ABL Secured Parties or the Term Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest, fees and expenses that is
available from each pool of Priority Collateral for each of the ABL Secured
Parties and the Term Secured Parties, respectively, before any distribution is
made in respect of the claims held by the other Secured Parties from such
Collateral, with the other Secured Parties hereby acknowledging and agreeing to
turn over to the respective other Secured Parties amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the aggregate
recoveries, and (y) if it is held that the claims of any of the Senior Secured
Parties and any Junior Secured Parties in respect of the Junior Shared
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then each Junior Agent that becomes a party
to this Agreement, for itself and on behalf of each Junior Secured Party
represented thereby, hereby acknowledges and agrees that all distributions shall
be made as if there were separate classes of Senior Obligation claims and Junior
Obligation claims against the Credit Parties in respect of the Junior Shared
Collateral, with the effect being that, to the extent that the aggregate value
of the Junior Shared Collateral is sufficient (for this purpose ignoring all
claims held by any Junior Secured Parties), the applicable Senior Secured
Parties shall be entitled to receive, in addition to amounts distributed to them
in respect of principal, pre-petition interest and other claims, all amounts
owing in respect of post-petition interest that is available from each pool of
Priority Collateral for each of the Senior Secured Parties and any other Senior
Collateral (regardless of whether any claim for such amounts is allowed or
allowable in such Insolvency Proceeding) before any distribution is made in
respect of the claims held by the Junior Secured Parties from Junior Shared
Collateral, with each Junior Agent that becomes a party to this Agreement, for
itself and on behalf of each Junior Secured Party represented thereby, hereby
acknowledging and agreeing to turn over to the applicable Senior Agent amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the aggregate recoveries of such Junior Secured Parties.
Section 6.6    No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
any Senior Agent or any other Senior Secured Party from objecting in any
Insolvency Proceeding or otherwise to any action taken by any Junior Secured
Party, including the seeking by any Junior Secured Party of adequate protection
or the assertion by any Junior Secured Party of any of its rights and remedies
under the applicable Junior Documents or otherwise.
Section 6.7    Enforceability. The provisions of this Agreement are intended to
be and shall be enforceable under Section 510(a) of the Bankruptcy Code or any
similar provision of any other Debtor Relief Law and shall be effective before,
during and after the commencement of any Insolvency Proceeding. The relative
rights as to the Collateral and proceeds thereof shall continue after the
commencement of any Insolvency Proceeding on the same basis as prior to the date
of the petition therefor, subject to any court order approving the financing of,
or use of cash collateral by, any Credit Party. All references herein to any
Credit Party shall include such Credit Party as a debtor-in-possession and any
receiver or trustee for such Grantor.



-58-
39168701_7

--------------------------------------------------------------------------------


Section 6.8    Other Matters with respect to Junior Shared Collateral. To the
extent that any Junior Agent that becomes a party to this Agreement or any
Junior Secured Party represented thereby has or acquires rights under Section
363 or Section 364 of the Bankruptcy Code or any similar provision of any other
Debtor Relief Law with respect to any of the Junior Shared Collateral, such
Junior Agent, on behalf of itself and each Junior Secured Party represented
thereby, or such Junior Secured Party agrees not to assert any such rights
without the prior written consent of each Senior Agent; provided that if
requested by each Senior Agent, such Junior Agent shall timely exercise such
rights in the manner requested by the Senior Agents (acting unanimously),
including any rights to payments in respect of such rights. Until the Discharge
of Senior Obligations has occurred, each Junior Agent that becomes a party to
this Agreement, on behalf of itself and each Junior Secured Party represented
thereby, agrees that it will not assert or enforce any claim under Section
506(c) of the Bankruptcy Code or any similar provision of any other Debtor
Relief Law senior to or on a parity with the Liens securing the Senior
Obligations for costs or expenses of preserving or disposing of any Junior
Shared Collateral.
Section 6.9    Reorganization Securities.
(a)     If, in any Insolvency Proceeding, debt obligations of the reorganized
debtor secured by Liens upon any property of the reorganized debtor are
distributed pursuant to a plan of reorganization or similar dispositive
restructuring plan, on account of both the Senior Obligations and the Junior
Obligations, then, to the extent the debt obligations distributed on account of
the Senior Obligations and on account of the Junior Obligations are secured by
Liens upon the same assets or property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.
(b)     Each Junior Secured Party (whether in the capacity of a secured creditor
or an unsecured creditor) shall not propose, vote in favor of, or otherwise
directly or indirectly support any plan of reorganization that is inconsistent
with the priorities or other provisions of this Agreement, other than with the
prior written consent of each Senior Agent.
Section 6.10    Section 1111(b) of the Bankruptcy Code. Each Junior Agent that
becomes a party to this Agreement, for itself and on behalf of each Junior
Secured Party represented thereby, shall not object to, oppose, support any
objection, or take any other action to impede, the right of any Senior Secured
Party to make an election under Section 1111(b)(2) of the Bankruptcy Code. Each
Junior Agent that becomes a party to this Agreement, for itself and on behalf of
each Junior Secured Party represented thereby, waives any claim it may hereafter
have against any senior claimholder arising out of the election by any Senior
Secured Party of the application of Section 1111(b)(2) of the Bankruptcy Code.
Until the Discharge of Senior Obligations, each Junior Agent that becomes a
party to this Agreement, for itself and on behalf of each Junior Secured Party
represented thereby, agrees that it shall not make any election under Section
1111(b) of the Bankruptcy Code regarding the Junior Shared Collateral.
Section 6.11    ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of the Term Agent and the Credit
Parties (to the



-59-
39168701_7

--------------------------------------------------------------------------------


extent applicable) hereunder, shall remain in full force and effect irrespective
of:
(a)     any lack of validity or enforceability of any ABL Document;
(b)     any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the ABL Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any ABL Document;
(c)     any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the ABL Obligations or any guarantee or guaranty
thereof; or
(d)     any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the ABL
Obligations, or of any of the Term Agent or any Credit Party, to the extent
applicable, in respect of this Agreement.
Section 6.12    Term Obligations Unconditional. All rights of the Term Agent
hereunder, and all agreements and obligations of the ABL Agent and the Credit
Parties (to the extent applicable) hereunder, shall remain in full force and
effect irrespective of:
(a)     any lack of validity or enforceability of any Term Document;
(b)     any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Term Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Term Document;
(c)     any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Term Obligations or any guarantee or guaranty
thereof; or
(d)     any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Term
Obligations, or of any of the ABL Agent or any Credit Party, to the extent
applicable, in respect of this Agreement.
Section 6.13    Junior Obligations Unconditional. All rights of any Junior Agent
that becomes a party to this Agreement hereunder, all agreements and obligations
of the ABL Agent, the Term Agent and the Credit Parties (to the extent
applicable) hereunder, shall remain in full force and effect irrespective of:
(a)     any lack of validity or enforceability of any Junior Document;


--------------------------------------------------------------------------------


(b)     any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Junior Obligations, or any amendment, waiver
or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Junior Document;
(c)     any exchange, release, voiding, avoidance or non perfection of any
security interest in any Junior Shared Collateral, or any other collateral, or
any release, amendment, waiver or other modification, whether by course of
conduct or otherwise, or any refinancing, replacement, refunding, restatement or
increase of all or any portion of the Junior Obligations or any guarantee or
guaranty thereof; or
(d)     any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Junior
Obligations, or of any Credit Party, to the extent applicable, in respect of
this Agreement.
ARTICLE 7MISCELLANEOUS
Section 7.1    Rights of Subrogation. The Term Agent, for and on behalf of
itself and the Term Secured Parties, agrees that no payment to the ABL Agent or
any ABL Secured Party pursuant to the provisions of this Agreement shall entitle
the Term Agent or any Term Secured Party to exercise any rights of subrogation
in respect thereof until the Discharge of ABL Obligations shall have occurred.
Following the Discharge of ABL Obligations, the ABL Agent agrees to execute such
documents, agreements, and instruments as the Term Agent or any Term Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the ABL Obligations resulting from payments to the ABL
Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Agent are paid by such Person upon request for payment thereof. The ABL
Agent, for and on behalf of itself and the ABL Secured Parties, agrees that no
payment to the Term Agent or any Term Secured Party pursuant to the provisions
of this Agreement shall entitle the ABL Agent or any ABL Secured Party to
exercise any rights of subrogation in respect thereof until the Discharge of
Term Obligations shall have occurred. Following the Discharge of Term
Obligations, the Term Agent agrees to execute such documents, agreements, and
instruments as the ABL Agent or any ABL Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
Term Obligations resulting from payments to the Term Agent by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the Term Agent are paid by
such Person upon request for payment thereof.
Each Junior Agent that becomes a party to this Agreement, for and on behalf of
itself and the Junior Secured Parties represented thereby, agrees that no
payment to the Term Agent, any Term Secured Party, the ABL Agent or any ABL
Secured Party pursuant to the provisions of this Agreement shall entitle such
Junior Agent or any Junior Secured Party represented by it to exercise any
rights of subrogation in respect thereof until the Discharge of Senior
Obligations shall have occurred. Each Junior Agent that becomes a party to this
Agreement, on behalf of itself and each Junior Secured Party represented
thereby, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.
Following the Discharge of Senior



-61-
39168701_7

--------------------------------------------------------------------------------



Obligations, each Senior Agent agrees to execute such documents, agreements, and
instruments as such Junior Agent or any Junior Secured Party represented by it
may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the ABL Obligations or the Term Obligations, as
applicable, resulting from payments to the ABL Agent or the Term Agent, as
applicable, by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Agent or the Term Agent, as applicable, are paid by such Person upon request
for payment thereof.
Section 7.2    Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Junior Agent that becomes a party to this Agreement, on behalf of
itself and each Junior Secured Party represented thereby, assents to any such
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of Sany other
Person primarily or secondarily liable therefor.
Section 7.3    Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Senior Agent may reasonably request, in order to protect
any right or interest granted or purported to be granted hereby or to enable
such Senior Agent to exercise and enforce its rights and remedies hereunder;
provided, however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.3, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.3.
Section 7.4    Representations. The Term Agent represents and warrants to the
ABL Agent that it has the requisite power and authority under the Term Documents
to enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the Term Secured Parties and that this Agreement shall be
binding obligations of the Term Agent and the Term Secured Parties, enforceable
against the Term Agent and the Term Secured Parties in accordance with its
terms. The ABL Agent represents and warrants to the Term Agent that it has the
requisite power and authority under the ABL Documents to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and the
ABL Secured Parties and that this Agreement shall be binding obligations of the
ABL Agent and the ABL Secured Parties, enforceable against the ABL Agent and the
ABL Secured Parties in accordance with its terms. Each Junior Agent that becomes
a party to this Agreement represents and warrants to the Term Agent, the ABL
Agent and each other Junior Agent (if any) that it has the requisite power and
authority under the applicable Junior Documents to enter into, execute, deliver,
and carry out the terms of this Agreement on behalf of itself and the Junior
Secured Parties represented thereby



-62-
39168701_7

--------------------------------------------------------------------------------



and that this Agreement shall be binding obligations of such Junior Agent and
the Junior Secured Parties represented by it, enforceable against such Junior
Agent and the Junior Secured Parties represented by it in accordance with its
terms.
Section 7.5    Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Party hereto shall be effective
unless it is in a written agreement executed by the Term Agent, the ABL Agent,
the Designated Junior Agent and, in the case of any amendment or waiver that
could reasonably be expected to be adverse to the interests of any Credit Party
(it being agreed that any such amendment or waiver that conflicts with or is
inconsistent with the obligations of any Credit Party under any other ABL
Documents, Term Documents or Junior Documents is adverse to the interests of a
Credit Party), the Borrower, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. It
is understood that the ABL Agent, the Term Agent and the Designated Junior
Agent, without the consent of any other ABL Secured Party, Term Secured Party or
Junior Secured Party, respectively, may in their discretion determine that a
supplemental agreement (which may take the form of an amendment and restatement
of this Agreement) is necessary or appropriate (i) to facilitate having
additional indebtedness or other obligations of any of the Credit Parties become
ABL Obligations, Term Obligations or Junior Obligations of a particular Series,
as the case may be, under this Agreement (including any Incremental Equivalent
Debt (as defined in the Term Credit Agreement) or any Permitted Refinancing
thereof), (ii) to effectuate the subordination of Liens securing any Permitted
Junior Secured Refinancing Debt or any Incremental Equivalent Debt (as defined
in the Term Credit Agreement) that is secured on a junior basis (or any
Permitted Refinancing thereof) to the Liens on the Term Priority Collateral
securing the ABL Obligations and to the Liens on the ABL Priority Collateral
securing the Term Obligations and (iii) to cause Liens securing any Permitted
Pari Passu Secured Refinancing Debt or any Incremental Equivalent Debt (as
defined in the Term Credit Agreement) that is secured on a pari passu basis (or
any Permitted Refinancing thereof) to be secured by ABL Priority Collateral or
Term Priority Collateral on a pari passu basis with ABL Obligations or Term
Obligations, as the case may be (the indebtedness or other obligations described
in clauses (i), (ii) and (iii), “Additional Debt”), which supplemental agreement
shall, except in the case of (ii) and (iii), specify whether such Additional
Debt constitutes ABL Obligations, Term Obligations or Junior Obligations;
provided that such Additional Debt is permitted to be incurred under any ABL
Credit Agreement, any Term Credit Agreement and any Junior Agreement then extant
in accordance with the terms thereof.
Notwithstanding the foregoing, (i) without the consent of any other Secured
Party but with the consent of the Borrower, (x) any Junior Agent may become a
party hereto by execution and delivery to each other Agent of a Junior Secured
Indebtedness Joinder in accordance with Section 7.6 and (y) any Senior Agent may
become a party hereto by execution and delivery to each other Agent of a joinder
hereto pursuant to Section 5.2(c) and, in each case, upon such execution and
delivery, such Agent and the Secured Parties for which such Agent is acting
shall be subject to the terms hereof; (ii) the Senior Agents may amend or waive
any provision of this Agreement, or consent to any departure therefrom by any
Senior Secured Party, that solely affects the rights and obligations of the
Senior Secured Parties hereunder or does not adversely affect any Junior Secured
Party in its capacity as such, in each case, without the



-63-
39168701_7

--------------------------------------------------------------------------------



consent of any Junior Agent or any other Junior Secured Party; and (iii) (x) any
Junior Majority Agent may amend or waive any provision of this Agreement, or
consent to any departure therefrom by any Junior Secured Party, and (y) any two
or more Junior Agents may in a separate agreement consent to any departure from
this Agreement by any Junior Secured Party, in the case of each of the foregoing
clauses (x) and (y), that solely affects the rights and obligations of the
Junior Secured Parties hereunder without the consent of any Senior Agent or any
other Senior Secured Party. No amendment, modification or waiver of any
provision of this Agreement, and no consent to any departure therefrom by any
Party hereto, that changes, alters, modifies or otherwise affects any power,
privilege, right, remedy, liability or obligation of, or otherwise affects in
any manner, any Junior Agent that is not then a Party, or any Junior Secured
Party not then represented by a Junior Agent that is then a Party (including but
not limited to any change, alteration, modification or other effect upon any
power, privilege, right, remedy, liability or obligation of or other effect upon
any such Junior Agent or Junior Secured Party that may at any subsequent time
become a Party or beneficiary hereof), shall be effective unless it is consented
to in writing by the Borrower (regardless of whether any such Junior Agent or
Junior Secured Party ever becomes a Party or beneficiary hereof), and any
amendment, modification or waiver of any provision of this Agreement that would
have the effect, directly or indirectly, through any reference in any Credit
Document to this Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying any Credit Document, or any term or provision thereof, or
any right or obligation of the Borrower or any other Credit Party thereunder or
in respect thereof, shall not be given such effect except pursuant to a written
instrument executed by the Borrower and each other affected Credit Party.
Section 7.6    Section 7.6    Designation of Junior Secured Indebtedness;
Joinder of Junior Agents.
(a)     The Borrower may designate any Junior Secured Indebtedness complying
with the requirements of the definition of “Junior Secured Indebtedness” as
Junior Secured Indebtedness for purposes of this Agreement, upon complying with
the following conditions:
(i)     one or more Junior Agents for one or more Junior Secured Parties in
respect of such Junior Secured Indebtedness shall have executed the Junior
Secured Indebtedness Joinder with respect to such Junior Secured Indebtedness,
and the Borrower or any such Junior Agent shall have delivered such executed
Junior Secured Indebtedness Joinder to each other Agent then party to this
Agreement;
(ii)     at least five Business Days (unless a shorter period is agreed in
writing by the Parties and the Borrower) prior to delivery of the Junior Secured
Indebtedness Joinder, the Borrower shall have delivered to each other Agent then
party to this Agreement complete and correct copies of any Junior Agreement,
Junior Guaranties and Junior Collateral Documents that will govern such Junior
Secured Indebtedness upon giving effect to such designation (which may be
unexecuted copies of Junior Documents to be executed and delivered concurrently



-64-
39168701_7

--------------------------------------------------------------------------------



with the effectiveness of such designation);
(iii)     the Borrower shall have executed and delivered to each other Agent
then party to this Agreement a Junior Secured Indebtedness Designation, with
respect to such Junior Secured Indebtedness; and
(iv)     all state and local stamp, recording, filing, intangible and similar
taxes or fees (if any) that are payable in connection with the inclusion of such
Junior Secured Indebtedness under this Agreement shall have been paid and
reasonable evidence thereof shall have been given to each other Agent then party
to this Agreement.
(b)     Upon satisfaction of the foregoing conditions, the designated Junior
Secured Indebtedness shall constitute “Junior Secured Indebtedness”, any Junior
Agreement under which such Junior Secured Indebtedness is or may be incurred
shall constitute a “Junior Agreement”, any holder of such Junior Secured
Indebtedness or other applicable Junior Secured Party shall constitute a “Junior
Secured Party”, and any Junior Agent for any such Junior Secured Party shall
constitute a “Junior Agent,” for all purposes under this Agreement. The date on
which the foregoing conditions shall have been satisfied with respect to such
Junior Secured Indebtedness is herein called the “Junior Effective Date.” Prior
to the Junior Effective Date with respect to such Junior Secured Indebtedness,
all references herein to Junior Secured Indebtedness shall be deemed not to take
into account such Junior Secured Indebtedness, and the rights and obligations of
each other Agent then party to this Agreement shall be determined on the basis
that such Junior Secured Indebtedness is not then designated under this
Agreement. On and after the Junior Effective Date with respect to such Junior
Secured Indebtedness, all references herein to Junior Secured Indebtedness shall
be deemed to take into account such Junior Secured Indebtedness, and the rights
and obligations of each other Agent then party to this Agreement shall be
determined on the basis that such Junior Secured Indebtedness is then
designated.
(c)     In connection with any designation of Junior Secured Indebtedness
pursuant to this Section 7.6, each Agent then party hereto agrees (x) to execute
and deliver any amendments, amendments and restatements, restatements or waivers
of or supplements to or other modifications to, any Term Collateral Documents or
ABL Collateral Documents, as applicable, and any blocked account, control or
other agreements relating to any security interest in Control Collateral, and to
make or consent to any filings or take any other actions (including executing
and recording any mortgage subordination or similar agreement), as may be
reasonably deemed by the Borrower to be necessary or reasonably desirable for
any Lien on any Collateral to secure such Junior Secured Indebtedness to become
a valid and perfected Lien (with the priority contemplated by this Agreement),
and (y) otherwise to reasonably cooperate to effectuate a designation of Junior
Secured Indebtedness pursuant to this Section 7.6 (including without limitation,
if requested, by executing an acknowledgment of any Junior Secured Indebtedness
Joinder or of the occurrence of any Junior Effective Date).
Section 7.7    Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in



-65-
39168701_7

--------------------------------------------------------------------------------



writing and may be personally served, sent by telecopy, emailed, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a telecopy or email or five (5) days after deposit in the United States mail
(certified, with postage prepaid and properly addressed). For the purposes
hereof, the addresses of the parties hereto (until notice of a change thereof is
delivered as provided in this Section 7.7) shall be as set forth below or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties.
ABL Agent:
Royal Bank of Canada
4th Floor, 20 King Street West
Toronto, Ontario M5H 1C4
Attention: Manager, Agency Services Group
Telecopy No.: 416.842.4023

Email: [TBD]

Term Agent:
Royal Bank of Canada
4th Floor, 20 King Street West
Toronto, Ontario M5H 1C4
Attention: Manager, Agency Services Group
Telecopy No.: 416.842.4023

Email: [TBD]
Any Junior Agent:
As set forth in the Junior Secured Indebtedness Joinder executed and delivered
by such Junior Agent pursuant to Section 7.6.



(i)
Borrower:     c/o Norcraft Companies, L.P.


3020 Denmark Avenue, Suite 100

Eagan, Minnesota 55121

Attention: Chief Financial Officer

Telecopy No.: (651) 234-3398
                
with a copy to:
Apax Partners, L.P.
45 Park Avenue
New York, NY 10022
Attention: David Kim
Telecopy: (212) 319-6155
and to:
c/o KarpReilly LLC




-66-
39168701_7

--------------------------------------------------------------------------------



104 Field Point Road, 2nd Floor
Greenwich, Connecticut 06830
Attention: Chris Reilly, Co-Founder
Telecopy No.: (203) 504-9912
and to:
c/o Trimaran Capital Partners, LLC
425 Lexington Avenue, 3rd Floor
New York, New York 10017
Attention: Jay Bloom, Managing Partner
Telecopy No.: (212) 885-4350
and to:
Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036-8704
Attention: Sunil W. Savkar
Telecopy No.: (646) 728-1533
Section 7.8    No Waiver; Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
Section 7.9    Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of Senior Obligations shall have occurred, (b) be
binding upon the Parties and their successors and assigns, and (c) inure to the
benefit of and be enforceable by the Parties and their respective successors and
permitted transferees and assigns. Except as set forth in Section 7.4 hereof,
nothing herein is intended, or shall be construed to give, any other Person any
right, remedy or claim under, to or in respect of this Agreement or any
Collateral. All references to any Credit Party shall include any Credit Party as
debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), to the extent permitted by the applicable Credit Document, the ABL Agent,
any ABL Secured Party, the Term Agent, any Term Secured Party, any Junior Agent
or any Junior Secured Party may assign or otherwise transfer all or any portion
of the ABL Obligations, the Term Obligations or the Junior Obligations in
accordance with the ABL Credit Agreement, the Term Credit Agreement or Junior
Agreement, in each case, as applicable, to any other Person (other than the
Borrower, any Guarantor or any Affiliate of the Borrower or any Guarantor and
any Subsidiary of the Borrower or any Guarantor (except as provided in any ABL
Credit Agreement, any Term Credit Agreement or any Junior Agreement, as
applicable)), and such other Person shall thereupon become vested with all the
rights and obligations in respect thereof granted to the ABL Agent, the Term
Agent, any Junior Agent, any ABL Secured Party, any Term Secured Party or any
Junior Secured Party, as the case may be, herein or otherwise. The ABL Secured
Parties,



-67-
39168701_7

--------------------------------------------------------------------------------



the Term Secured Parties and the Junior Secured Parties may continue, at any
time and without notice to the other parties hereto, to extend credit and other
financial accommodations, lend monies and provide Indebtedness to, or for the
benefit of, any Credit Party on the faith hereof.
Section 7.10    GOVERNING LAW; ENTIRE AGREEMENT. (a) THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Agreement constitutes the entire agreement and understanding among the
Parties with respect to the subject matter hereof and supersedes any prior
agreements, written or oral, with respect thereto.
Section 7.11    Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission (in “.pdf” or similar format) shall be as effective as
delivery of a manually signed counterpart of this Agreement.
Section 7.12    No Third Party Beneficiaries. This Agreement is solely for the
benefit of the ABL Agent, ABL Secured Parties, Term Agent, Term Secured Parties,
any Junior Agent and any Junior Secured Parties. Except as set forth in Section
7.4 hereof (in respect of which the Borrower and the other Credit Parties are
third party beneficiaries), no other Person (including the Borrower, any
Guarantor or any Affiliate of the Borrower or any Guarantor, or any Subsidiary
of the Borrower or any Guarantor (except as provided in any ABL Credit Agreement
or any Term Credit Agreement, as applicable)) shall be deemed to be a third
party beneficiary of this Agreement.
Section 7.13    Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.
Section 7.14    Severability. If any of the provisions in this Agreement shall,
for any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement. The parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Section 7.15    Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.



-68-
39168701_7

--------------------------------------------------------------------------------



Section 7.16    VENUE; JURY TRIAL WAIVER.
(a)     EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY ABL
SECURED PARTY, ANY TERM SECURED PARTY OR ANY JUNIOR SECURED PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, ANY TERM
DOCUMENTS, ANY ABL DOCUMENTS OR ANY JUNIOR DOCUMENTS AGAINST ANY CREDIT PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(b)     EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION 7.16.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(c)     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE



-69-
39168701_7

--------------------------------------------------------------------------------



MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO REPRESENTS
THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
(d)     EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
(OTHER THAN BY EMAIL OR TELECOPY) IN THE MANNER PROVIDED FOR NOTICES IN SECTION
7.7 HEREOF. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 7.17    Intercreditor Agreement. This Agreement is the “Intercreditor
Agreement” referred to in the ABL Credit Agreement and this Agreement is the
“ABL Intercreditor Agreement” referred to in the Term Credit Agreement and each
Junior Agreement, if any. Nothing in this Agreement shall be deemed to
subordinate the obligations due to (i) any ABL Secured Party to the obligations
due to any Term Secured Party or any Junior Secured Party, (ii) any Term Secured
Party to the obligations due to any ABL Secured Party or any Junior Secured
Party or (iii) any Junior Secured Party to the obligations due to any Senior
Secured Party (in each case, whether before or after the occurrence of an
Insolvency Proceeding), it being the intent of the Parties that this Agreement
shall effectuate a subordination of Liens but not a subordination of
Indebtedness.
SSection 7.18    No Warranties or Liability. The Term Agent, the ABL Agent and
each Junior Agent that becomes a party to this Agreement acknowledge and agree
that no such Party has made any representation or warranty with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any other ABL Document, any Term Document or any Junior Document. Except as
otherwise provided in this Agreement, the Term Agent, the ABL Agent and each
Junior Agent that becomes a party to this Agreement will be entitled to manage
and supervise their respective extensions of credit to any Credit Party in
accordance with law and their usual practices, modified from time to time as
they deem appropriate.
Section 7.19    Conflicts. In the event of any conflict between the provisions
of this Agreement and the provisions of any ABL Document, any Term Document or
any Junior Document, the provisions of this Agreement shall govern.
Section 7.20    Costs and Expenses. All costs and expenses incurred by the Term
Agent, the ABL Agent or any Junior Agent, including, without limitation pursuant
to Section 3.8(d) and Section 4.1(f) hereunder shall be reimbursed by the
Borrower and the Credit Parties as provided in Section 10.03 of the Term Credit
Agreement (or any similar provision), Section 10.03 (or any similar provision)
of the ABL Credit Agreement and any applicable expense reimbursement provision
of any Junior Agreement.
Section 7.21    Information Concerning Financial Condition of the Credit
Parties. Each of the Term Agent, the ABL Agent and each Junior Agent that
becomes a party to this Agreement hereby assumes responsibility for keeping
itself informed of the financial



-70-
39168701_7

--------------------------------------------------------------------------------



condition of the Credit Parties and all other circumstances bearing upon the
risk of nonpayment of the Term Obligations, the ABL Obligations or the
applicable Junior Obligations, as applicable. The Term Agent, the ABL Agent and
each Junior Agent that becomes a party to this Agreement hereby agree that no
party shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event the Term Agent,
the ABL Agent or any Junior Agent that becomes a party to this Agreement, in its
sole discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, (a) it shall be under no
obligation (i) to provide any such information to such other party or any other
party on any subsequent occasion, (ii) to undertake any investigation not a part
of its regular business routine, or (iii) to disclose any other information,
(b) it makes no representation as to the accuracy or completeness of any such
information and shall not be liable for any information contained therein, and
(c) the Party receiving such information hereby agrees to hold the other Party
harmless from any action the receiving Party may take or conclusion the
receiving Party may reach or draw from any such information, as well as from and
against any and all losses, claims, damages, liabilities, and expenses to which
such receiving Party may become subject arising out of or in connection with the
use of such information.
Section 7.22    Additional Credit Parties. The Borrower will promptly cause each
Person that becomes a Credit Party to execute and deliver to the parties hereto
an acknowledgment to this Agreement substantially in the form of Exhibit A,
whereupon such Person will be bound by the terms hereof to the same extent as if
it had executed and delivered this Agreement as of the date hereof. The Parties
and the Credit Parties hereto further agree that, notwithstanding any failure to
take the actions required by the immediately preceding sentence, each Person
which becomes a Credit Party at any time (and any security granted by any such
Person) shall be subject to the provisions hereof as fully as if the same
constituted a Credit Party party hereto and had complied with the requirements
of the immediately preceding sentence.
[SIGNATURE PAGES FOLLOW]





-71-
39168701_7

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Secured Parties, and the Term Agent, for and on behalf of itself and the Term
Secured Parties, have caused this Agreement to be duly executed and delivered as
of the date first above written.
ROYAL BANK OF CANADA, in its capacity as the
ABL Agent
 
 
By:
 
 
Name:
 
Title:



































[Signature Page to Intercreditor Agreement]





39168701_7

--------------------------------------------------------------------------------


ROYAL BANK OF CANADA, in its capacity as the
Term Agent
 
 
By:
 
 
Name:
 
Title:







































[Signature Page to Intercreditor Agreement]







39168701_7

--------------------------------------------------------------------------------





Exhibit A
ACKNOWLEDGMENT
The Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement as in effect on the date hereof and consents thereto, agrees
to recognize all rights granted thereby to the ABL Agent, the ABL Secured
Parties, the Term Agent, the Term Secured Parties and any Junior Agent that
becomes party to this Agreement or any Junior Secured Parties represented
thereby (including pursuant to Section 7.20 hereof) and will not do any act to
interfere with any obligations of the Parties to this Agreement. The Borrower
and each Guarantor further acknowledges and agrees that (except as set forth in
Section 7.4 hereof) it is not an intended beneficiary or third party beneficiary
under this Agreement and (i) as between the ABL Secured Parties, the Borrower
and Guarantors, the ABL Documents remain in full force and effect as written and
are in no way modified hereby, and (ii) as between the Term Secured Parties, the
Borrower and Guarantors, the Term Documents remain in full force and effect as
written and are in no way modified hereby.
Without limiting the foregoing or any rights or remedies the Borrower and the
other Credit Parties may have, Intermediate Holdings, the Borrower and the other
Credit Parties consent to the performance by the Term Agent of the obligations
set forth in Section 3.6 of this Agreement and acknowledge and agree that
neither the Term Agent nor any other Term Secured Party shall ever be
accountable or liable for any action taken or omitted by the ABL Agent or any
other ABL Secured Party or its or any of their officers, employees, agents
successors or assigns in connection therewith or incidental thereto or in
consequence thereof, including any improper use or disclosure of any proprietary
information or other Intellectual Property by the ABL Agent or any other ABL
Secured Party or its or any of their officers, employees, agents, successors or
assigns or any other damage to or misuse or loss of any property of the Credit
Parties as a result of any action taken or omitted by the ABL Agent or its
officers, employees, agents, successors or assigns pursuant to, and in
accordance with, Section 3.6 of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











39168701_7

--------------------------------------------------------------------------------



CREDIT PARTIES:
 
 
NORCRAFT COMPANIES, L.P.
NORCRAFT GP, L.L.C., its general partner
 
 
By:
 
Name:
 
Title:
 
 
 
 
 



































[Signature Page to Intercreditor Agreement]





39168701_7

--------------------------------------------------------------------------------



GUARANTORS:
 
 
NORCRAFT INTERMEDIATE HOLDINGS, L.P.
 
 
By:
 
Name:
 
Title:
 

NORCRAFT FINANCE CORP.
 
 
By:
 
Name:
 
Title:
 

NORCRAFT CANADA CORPORATION
 
 
By:
 
Name:
 
Title:
 



























































[Signature Page to Intercreditor Agreement]





39168701_7

--------------------------------------------------------------------------------



Exhibit B
JUNIOR SECURED INDEBTEDNESS DESIGNATION
DESIGNATION, dated as of _______ __, 20__, by [NORCRAFT COMPANIES, L.P.] (the
“Company”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning specified in the Intercreditor Agreement (as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time pursuant to the terms thereof, the “Intercreditor Agreement”) entered into
as of November [14], 2013 among ROYAL BANK OF CANADA, in its capacities as
administrative agent and collateral agent (together with its successors and
permitted assigns in such capacities, the “ABL Agent”) for the ABL Secured
Parties, ROYAL BANK OF CANADA, in its capacities as administrative agent and
collateral agent (together with its successors and permitted assigns in such
capacities, the “Term Agent”) for the Term Secured Parties, and each Junior
Agent that from time to time becomes a party thereto pursuant to Section 7.6
thereof.
Reference is made to that certain [insert name of Junior Agreement], dated as of
_______ __, 20__ (the “Junior Agreement”), among [list any applicable Credit
Party], [list Junior Lenders] [and Junior Agent, as agent (the “New Junior
Agent”)].
Section 7.6 of the Intercreditor Agreement permits the Company to designate
Junior Secured Indebtedness under the Intercreditor Agreement. Accordingly:
Section 1. Representations and Warranties. The Company hereby represents and
warrants to the ABL Agent, the Term Agent and any Junior Agent that:
(a)    The Junior Secured Indebtedness incurred or to be incurred under the
Junior Agreement constitutes “Junior Secured Indebtedness” which complies with
the definition of such term in the Intercreditor Agreement; and
(b)    all conditions set forth in Section 7.6 of the Intercreditor Agreement
with respect to the Junior Secured Indebtedness have been satisfied.
Section 2. Designation of Junior Secured Indebtedness. The Company hereby
designates such Junior Secured Indebtedness as Junior Secured Indebtedness under
the Intercreditor Agreement.
[Signature Page to Junior Secured Indebtedness Designation]






__________________________________
1 
Revise as appropriate to refer to any permitted successor or assign.

2 
Revise as appropriate to refer to any successor Agent and to add reference to
any previously added Junior Agent.






39168701_7

--------------------------------------------------------------------------------



IN WITNESS OF, the undersigned has caused this Designation to be duly executed
by its duly authorized officer or other representative, all as of the day and
year first above written.
[NORCRAFT COMPANIES, L.P.]
 
 
By:
 
 
Name:
 
Title:






[Junior Secured Indebtedness Designation]
39168701_7

--------------------------------------------------------------------------------



Exhibit C
JUNIOR SECURED INDEBTEDNESS JOINDER


JOINDER, dated as of _______________, 20__ (this “Agreement”), among ROYAL BANK
OF CANADA, in its capacities as administrative agent and collateral agent
(together with its successors and permitted assigns in such capacities, the “ABL
Agent”) for the ABL Secured Parties, ROYAL BANK OF CANADA, in its capacities as
administrative agent and collateral agent (together with its successors and
permitted assigns in such capacities, the “Term Agent”) for the Term Secured
Parties, and [list any previously added Junior Agent] [and insert name of each
Junior Agent under any Junior Agreement being added hereby as party] and any
successors or permitted assigns thereof, to the Intercreditor Agreement dated as
of November [14], 2013 (as amended, supplemented, restated, amended and restated
or otherwise modified from time to time pursuant to the terms thereof, the
“Intercreditor Agreement”) among the ABL Agent, the Term Agent [and (list any
previously added Junior Agent)]. Capitalized terms used herein and not otherwise
defined herein shall have the meaning specified in the Intercreditor Agreement.
W I T N E S S E T H:
Reference is made to that certain [insert name of Junior Agreement], dated as of
_______ __, 20__ (the “Junior Agreement”), among [list any applicable Credit
Party], [list any applicable Junior Secured Parties (the “Joining Junior Secured
Parties”)] [and insert name of each applicable Junior Agent (the “Joining Junior
Agent”)].
Section 7.6 of the Intercreditor Agreement permits the Company to designate
Junior Secured Indebtedness under the Intercreditor Agreement. The Company has
so designated Junior Secured Indebtedness incurred or to be incurred under the
Junior Agreement as Junior Secured Indebtedness by means of a Junior Secured
Indebtedness Designation.
Accordingly, [the Joining Junior Agent, for itself and on behalf of the Joining
Junior Secured Parties,] hereby agrees with the ABL Agent, the Term Agent and
any Junior Agent party to the Intercreditor Agreement as follows:
Section 1. Agreement to be Bound. The [Joining Junior Agent, for itself and on
behalf of the Joining Junior Secured Parties,] hereby agrees to be bound by the
terms and provisions of the Intercreditor Agreement and shall, as of the Junior
Effective Date with respect to the Junior Agreement, be deemed to be a party to
the Intercreditor Agreement.
Section 2. Recognition of Claims. (a) The ABL Agent (for itself and on behalf of
the other ABL Secured Parties), the Term Agent (for itself and on behalf of the
other Term Parties) and [each of the Junior Agents (for itself and on behalf of
any Junior Secured Parties represented thereby)] hereby agree that the interests
of the respective Secured Parties in the Liens granted to the ABL Agent, the
Term Agent or any Junior Agent, as applicable, under the applicable Credit
Documents shall be treated, as among the Secured Parties, as having the
priorities provided for in Section 2.1 of the Intercreditor Agreement, and shall
at all times be allocated among the Secured Parties as provided therein
regardless of any claim or defense (including without limitation any claims
under the fraudulent transfer, preference or similar avoidance provisions of
applicable bankruptcy, insolvency or other laws affecting the rights of
creditors generally) to which the ABL Agent, the Term Agent, any Junior Agent or
any other Secured Party may be entitled or subject. The [Joining Junior Agent
(for itself and on behalf of the Joining Junior





39168701_7

--------------------------------------------------------------------------------



Secured Parties)] (a) recognize[s] the existence and validity of the ABL
Obligations, the Term Obligations and [any existing Junior Obligations] and (b)
agree[s] to refrain from making or asserting any claim that any ABL Credit
Agreement or any other ABL Documents, any Term Credit Agreement or any other
Term Documents or [the existing Junior Debt Documents], as the case may be, are
invalid or not enforceable in accordance with their terms as a result of the
circumstances surrounding the incurrence of such obligations.
Section 3. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Junior Agent] shall be
sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.6 of the Intercreditor
Agreement).
Section 4. Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.
Section 5. Governing Law. THE VALIDITY, PERFORMANCE, AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. THIS AGREEMENT AND THE INTERCREDITOR AGREEMENT CONSTITUTE
THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDES ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO.
[Signature Pages Follow]














__________________________________
37 
Add specific reference to any previously added Junior Obligations as
appropriate.

38 
Add reference to any previously added Junior Agreement and related Junior
Documents as appropriate.










39168701_7

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
[Joining Junior Agent],
[on behalf of the Joining Junior Secured Parties  
 
 
By:
 
 
Name:
 
Title:
 
 
Address for notices:
 
 
[ ]
 
 
 
Acknowledged and agreed by:
 
 
Royal Bank of Canada,
as ABL Agent 
 
 
By:
 
 
Name:
 
Title:
 
 
Current address for notices:
 
 
[ ]
 
 
 
Royal Bank of Canada,
as Term Agent 

 
 
By:
 
 
Name:
 
Title:
 
 
Current address for notices:
 
 
[ ]
 






[Junior Secured Indebtedness Designation]
39168701_7

--------------------------------------------------------------------------------


EXHIBIT D


JOINDER AGREEMENT
[Date]


Reference is made to the Intercreditor Agreement. dated as of November [14],
2013 (as amended, supplemented, restated, amended and restated or otherwise
modified from time to time pursuant to the terms thereof, the “Intercreditor
Agreement”), among ROYAL BANK OF CANADA in its capacities as administrative
agent and collateral agent (together with its successors and permitted assigns
in such capacities, the “ABL Agent”) for the ABL Secured Parties, ROYAL BANK OF
CANADA, in its capacities as administrative agent and collateral agent (together
with its successors and assigns in such capacities, the “Term Agent”) for the
Term Secured Parties, and [list any previously added Junior Agent] and any
successors or assigns thereof. Capitalized terms used herein and not otherwise
defined herein shall have the meaning specified in the Intercreditor Agreement.
W I T N E S S E T H:


WHEREAS, Section 5.2(c) of the Intercreditor Agreement provides that [ABL
Obligations][Term Obligations] may be refunded, replaced or refinanced in whole
or in part, and the holders of such refunding, replacing or refinancing
Indebtedness (or an authorized agent or trustee on their behalf) may bind
themselves to the terms of the Intercreditor Agreement;


WHEREAS, on the date hereof, NORCRAFT COMPANIES, L.P. (the “Company”) is
[describe refinancing transaction], the proceeds of which are being used to
refinance a portion of the [ABL Obligations][Term Obligations] under the [ABL
Credit Agreement][Term Credit Agreement]; and


WHEREAS, the Company wishes to have the [New Agent], as [collateral agent,
trustee, etc. for the holders of the new] [ABL Obligations][Term Obligations],
join the Intercreditor Agreement;


NOW, THEREFORE, the ABL Agent, the Term Agent and the [New Agent] hereby agree
as follows:


Section 1. Joinder. Effective upon the execution of this Joinder Agreement by
the [New Agent], (i) all [Obligations] (as defined in the [New Agreement]) shall
constitute [ABL Obligations][Term Obligations] under the Intercreditor
Agreement, (ii) all [New Documents] (as defined below) shall constitute [ABL
Documents][Term Documents] under the Intercreditor Agreement, (iii) the [New
Secured Parties] (as defined in the [New Agreement]) shall constitute [ABL
Secured Parties][Term Secured Parties] under the Intercreditor Agreement, (iv)
all [New Security Documents] (as defined in the [New Agreement]) shall
constitute [ABL Collateral Documents][Term Collateral Documents] under the
Intercreditor Agreement, (v) the [New Agreement] shall constitute a [ABL Credit
Agreement][Term Credit Agreement] under the Intercreditor Agreement, (vi) the
[New Lenders] (as defined in the [New Agreement]) of the [New Notes] shall
constitute Lenders and [ABL Lenders][Term Lenders] under the Intercreditor
Agreement for all purposes [other than the definition of Cash Management
Services] and


__________________________________
39 
Revise as appropriate to refer to any successor ABL Agent.

40 
Revise as appropriate to refer to any successor Term Agent.






39168701_7

--------------------------------------------------------------------------------


(vii) all Liens securing the [New Obligations] vis-a-vis any Liens for the
benefit of the [Term Secured Parties][ABL Secured Parties] in respect of [Term
Obligations][ABL Obligations] shall be governed by the priority and limitations
set forth in the Intercreditor Agreement. The “[New Documents]” shall mean the
[New Agreement], the [New Notes] (as defined in the [New Agreement]), the [New
Security Documents] and all other documents evidencing [New Obligations], now or
hereafter executed by or on behalf of any [ABL Credit Party][Term Credit Party]
or any of its respective Subsidiaries or Affiliates, and delivered to the [New
Collateral Agent], in connection with any of the foregoing, in each case as the
same may be amended, supplemented, restated or otherwise modified from time to
time.


Section 2. [ABL Agent][Term Agent]. Following the effectiveness of this Joinder
Agreement, (i) [Royal Bank of Canada (the “Existing ABL Agent”)][Royal Bank of
Canada (the “Existin Agent”)] shall continue to act as the [ABL Agent][Term
Agent] authorized to represent all of the [ABL Secured Parties][Term Secured
Parties] under the Intercreditor Agreement, including without limitation, the
[New Collateral Agent] and the other [New Secured Parties], and to take actions
on behalf of all [ABL Secured Parties][Term Secured Parties] thereunder, and
(ii) for the avoidance of doubt, the [New Collateral Agent] and any other
authorized agent or trustee of any holders of Indebtedness refinancing any [ABL
Obligations][Term Obligations] that joins the Intercreditor Agreement pursuant
to Section 5.2(c) thereof may succeed the [Existing ABL Agent][Existing TLB
Agent] as the [ABL Agent][Term Agent] under the Intercreditor Agreement pursuant
to any other agreement among the [ABL Secured Parties][Term Secured Parties]
upon notice to the [Term Agent][ABL Agent] after the date hereof.


Section 3. Counterparts. This Joinder Agreement may be executed in counterparts,
each of which shall constitute an original. Delivery of an executed signature
page to this Joinder Agreement by facsimile or electronic transmission shall be
as effective as delivery of a manually executed counterpart of this Agreement.


Section 4. Governing Law. THE VALIDITY, PERFORMANCE, AND ENFORCEMENT OF THIS
JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. THIS JOINDER AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT AND UNDERSTANDING AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.


[Signature Pages Follow]







39168701_7

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.


[New Agent],
on behalf of the [New Secured Parties]
 
 
By:
 
 
Name:
 
Title:
 
 
Address for notices:
 
 
[ ]
 
 
 
Acknowledged and agreed by:
 
 
Royal Bank of Canada,
as ABL Agent 
 
 
By:
 
 
Name:
 
Title:
 
 
Current address for notices:
 
 
[ ]
 
 
 
Royal Bank of Canada,
as Term Agent 

 
 
By:
 
 
Name:
 
Title:
 
 
Current address for notices:
 
 
[ ]
 


--------------------------------------------------------------------------------


EXHIBIT J-1
[Form of]
U.S. MORTGAGE
[Provided Under Separate Cover]







LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------



FORM OF MORTGAGE – TO BE CONFORMED TO LOCAL LAWS/RULES
This instrument prepared by and,
after recording, please return to:
[__]
Paul Hastings LLP
191 N. Wacker Drive
Thirtieth Floor
Chicago, IL 60606
Telephone: [__]
[FORM]
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
BY
NORCRAFT COMPANIES, L.P.,
as Mortgagor,
TO
ROYAL BANK OF CANADA,
as Collateral Agent,
Mortgagee
Dated as of November [__], 2013
Relating to Premises in:
[Minnehaha County, South Dakota]





LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


Table of Contents
PREAMBLE
 
 
4
RECITALS
 
 
4
AGREEMENT
 
 
4
 
 
 
 
ARTICLE 1
 
 
 
DEFINITIONS AND INTERPRETATION
 
 
 
 
 
SECTION 1.1
 
Definitions
5
SECTION 1.2
 
Interpretation
9
SECTION 1.3
 
Resolution of Drafting Ambiguities
10
 
 
 
 
ARTICLE II
 
 
 
GRANTS AND SECURED OBLIGATIONS
 
 
 
 
 
SECTION 2.1
 
Grant of Mortgaged Property
10
SECTION 2.2
 
Assignment of Leases and Rents
11
SECTION 2.3
 
Secured Obligations
11
SECTION 2.4
 
Future Advances
11
SECTION 2.5
 
No Release
12
 
 
 
 
ARTICLE III
 
 
 
REPRESENTATIONS AND WARRANTIES OF MORTGAGOR
 
 
 
 
 
SECTION 3.1
 
Incorporation of Credit Agreement
12
SECTION 3.2
 
Warranty of Title
12
SECTION 3.3
 
Condition of Mortgaged Property
13
SECTION 3.4
 
Leases
14
SECTION 3.5
 
Charges
14
 
 
 
 
ARTICLE IV
 
 
 
CERTAIN COVENTANTS OF MORTGAGOR
 
 
 
 
 
SECTION 4.1
 
Payment
14
SECTION 4.2
 
Preservation of Partnership Existence
14
SECTION 4.3
 
Title
14
SECTION 4.4
 
Maintenance and Use of Mortgaged Property; Alterations
15
SECTION 4.5
 
Access to Mortgaged Property, Books and Records; Other Information
16
SECTION 4.6
 
Limitation on Liens; Transfer Restrictions
16
SECTION 4.7
 
Insurance
16
 
 
 
 
ARTICLE V
 
 
 
LEASES
 
 
 
 
 
SECTION 5.1
 
Mortgagor's Affirmative Covenants with Respect to Leases
16
SECTION 5.2
 
Mortgagor's Negative Covenants with Respect to Leases
16
 
 
 
 
ARTICLE VI
 
 
 
CONCERNING ASSIGNMENT OF LEASES AND RENTS
 
 
 
 
 




LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


SECTION 6.1
 
Present Assignment; License to the Mortgagor
17
SECTION 6.2
 
Collection of Rents by the Mortgagee
18
SECTION 6.3
 
No Release
18
SECTION 6.4
 
Irrevocable Interest
19
SECTION 6.5
 
Amendment to Leases
19
 
 
 
 
ARTICLE VII
 
 
 
TAXES AND CERTAIN STATUTORY LIENS
 
 
 
 
 
SECTION 7.1
 
Payment of Charges
19
SECTION 7.2
 
Certain Statutory Liens
19
SECTION 7.3
 
Stamp and Other taxes
19
SECTION 7.4
 
Certain Tax Law Changes
19
SECTION 7.5
 
Proceeds of Tax Claim
20
 
 
 
 
ARTICLE VIII
 
 
 
INTENTIONALLY OMITTED
 
 
 
 
 
ARTICLE IX
 
 
 
CONTESTING OF PAYMENTS
 
 
 
 
 
SECTION 9.1
 
Contesting of Taxes and Certain Statutory Liens
20
 
 
 
 
ARTICLE X
 
 
 
DESTRUCTION, CONDEMNATION AND RESTORATION
 
 
 
 
 
SECTION 10.1
 
Destruction, Condemnation and Restoration
20
SECTION 10.2
 
Condemnation
20
SECTION 10.3
 
Restoration
21
 
 
 
 
ARTICLE XI
 
 
 
EVENTS OF DEFAULT AND REMEDIES
 
 
 
 
 
SECTION 11.1
 
Events of Default
21
SECTION 11.2
 
Remedies in Case of an Event of Default
21
SECTION 11.3
 
Sale of Mortgaged Property if Event of Default Occurs; Proceeds of Sale
22
SECTION 11.4
 
Additional Remedies in Case of an Event of Default
23
SECTION 11.5
 
Legal Proceedings After an Event of Default
24
SECTION 11.6
 
Remedies Not Exclusive
25
 
 
 
 
ARTICLE XII
 
 
 
SECURITY AGREEMENT AND FIXTURE FILING
 
 
 
 
 
SECTION 12.1
 
Security Agreement
25
SECTION 12.2
 
Fixture Filing
26
 
 
 
 
ARTICLE XIII
 
 
 
FURTHER ASSURANCES
 
 
 
 
 
SECTION 13.1
 
Recording Documentation To Assure Security
27
SECTION 13.2
 
Further Acts
27
SECTION 13.3
 
Additional Security
27
 
 
 
 




LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


ARTICLE XIV
 
 
 
MISCELLANEOUS
 
 
 
 
 
SECTION 14.1
 
Covenants To Run With the Land
28
SECTION 14.2
 
No Merger
28
SECTION 14.3
 
Concerning Mortgagee
28
SECTION 14.4
 
Mortgagee May Perform; Mortgagee Appointed Attorney-in-Fact
29
SECTION 14.5
 
Continuing Security Interest; Assignment
29
SECTION 14.6
 
Termination; Release
30
SECTION 14.7
 
Modification in Writing
30
SECTION 14.8
 
Notices
30
SECTION 14.9
 
Governing Law: Service of Process; Waiver of Jury Trial
30
SECTION 14.10
 
Severability of Provisions
31
SECTION 14.11
 
Limitation on Interest Payable
31
SECTION 14.12
 
Business Days
32
SECTION 14.13
 
Relationship
32
SECTION 14.14
 
Mp Credit for Payment of taxes or Impositions
32
SECTION 14.15
 
No Claims Against the Mortgagee
32
SECTION 14.16
 
Last Dollars Secured
32
SECTION 14.17
 
Conflict
32
 
 
 
 
SIGNATURE
 
 
 
 
 
 
 
ACKNOLWEDGEMENTS
 
 
 
 
 
SCHEDULE A
 
 
 




LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING
(the “Mortgage”), dated as of November __, 2013, made by Norcraft Companies,
L.P., a Delaware limited partnership having an office at 3020 Denmark Avenue,
Eagan, MN 55121, as mortgagor, assignor and debtor (in such capacities and
together with any successors in such capacities, the “Mortgagor”), in favor of
ROYAL BANK OF CANADA, a Canadian Schedule I Bank having an office at
[__________________________________________], and whose post office address is
Three World Financial Center, 200 Vesey Street, New York, New York 10281, in its
capacity as collateral agent for Secured Parties (as hereinafter defined), as
mortgagee, assignee and secured party (in such capacities and together with any
successors in such capacities, the “Mortgagee”).
R E C I T A L S:
A.    Pursuant to that certain Credit Agreement, dated as of November __, 2013,
as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Mortgagor, Norcraft Intermediate
Holdings, L.P., a Delaware limited partnership, the Subsidiary Guarantors party
thereto, the Lenders party thereto, RBC Capital Markets and Keybank National
Association, as joint lead arrangers and joint bookrunners (in such capacities,
individually, “Arranger” and collectively the “Arrangers”) and Documentation
Agent, Royal Bank of Canada, as Syndication Agent, Administrative Agent and
Collateral Agent, the Lenders have agreed to make to or for the account of the
Mortgagor certain Loans in an aggregate principal amount that will not exceed
each such Lender’s Commitment.
C.     The Mortgagor is or will be the legal and/or beneficial owner of the
Mortgaged Property.
D.     The Mortgagor will receive substantial benefits from the execution,
delivery, and performance of the obligations under the Credit Agreement and is,
therefore, willing to enter into this mortgage.
E.     This Mortgage is given by the Mortgagor in favor of the Mortgagee for its
benefit and the benefit of the other Secured Parties to secure the payment and
performance of all of the Secured Obligations.
A G R E E M E N T:
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor hereby covenants and agrees with the Mortgagee as
follows:
ARTICLE I


DEFINITIONS AND INTERPRETATION



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------




SECTION 1.1.        Definitions. (a) Capitalized terms used but not otherwise
defined herein that are defined in the Credit Agreement shall have the meanings
given to them in the Credit Agreement, including the following:
“Administrative Agent”; “Affiliate”; “Business Day”; “Collateral”; “Commitment”;
“Environmental Law”; “Event of Default”; “GAAP”; “Guarantors”; “Hazardous
Materials”; “Intercreditor Agreement”; “Latest Maturity Date”; “Letter of
Credit”; “Lenders”; “Lien”; “Loan Documents”; “Loan Parties”; “Revolving Loans”;
“Net Cash Proceeds”; “Notes”: “Officers’ Certificate”; “Permitted Collateral
Liens”; “Permitted Liens”; “Person”; “Secured Parties”; “Security Agreement”;
“Security Documents”; “Subsidiary”; and “Swingline Loans”.
(b)
The following terms in this Mortgage shall have the following meanings:

“Alterations” shall mean any and all alterations, installations, improvements,
additions, modifications or changes of a structural nature.
“Charges” shall mean any and all real estate, property and other taxes,
assessments and special assessments, levies, fees, all water and sewer rents and
charges and all other governmental charges imposed upon or assessed against, and
all claims (including, without limitation, claims for landlords’, carriers’,
mechanics’, workmens’, repairmens’, laborers’, materialmens’, suppliers’ and
warehousemens’ Liens and other claims arising by operation of law) against, all
or any portion of the Mortgaged Property.
“Contested Liens” shall mean, collectively, any Liens incurred in respect of any
Charges to the extent that the amounts owing in respect thereof are not yet
delinquent or are being contested and otherwise comply with the provisions of
Section 9.1 hereof; provided, however, that such Liens shall in all respects be
subject and subordinate in priority to the Liens and security interests created
and evidenced by this Mortgage, except if and to the extent that the law or
regulation creating, permitting or authorizing such Lien provides that such
Lien(s) must be superior to the Liens and security interests created and
evidenced hereby.
“Contracts” shall mean, collectively, any and all right, title and interest of
the Mortgagor in and to any and all contracts and other general intangibles
relating to the Mortgaged Property and all reserves, deferred payments,
deposits, refunds and claims of every kind, nature or character relating
thereto.
“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.
“Default Rate” shall mean the rate of interest payable during a default pursuant
to the provisions of Section 2.06(c) of the Credit Agreement.
“Destruction” shall mean any and all damage to, or loss or destruction of, the
Premises or any part thereof.
“Existing Liens” means the liens set forth in the title policy issued in favor
of Mortgagee



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


insuring the lien of this Mortgage.
“Fixtures” shall mean all machinery, apparatus, equipment, fittings, fixtures,
improvements and articles of personal property of every kind, description and
nature whatsoever now or hereafter attached or affixed to the Land or any other
Improvement used in connection with the use and enjoyment of the Land or any
other Improvement or the maintenance or preservation thereof, which by the
nature of their location thereon or attachment thereto are fixtures under the
UCC or any other applicable law including, without limitation, all utility
systems, fire sprinkler and security systems, drainage facilities, lighting
facilities, all water, sanitary and storm sewer, drainage, electricity, steam,
gas, telephone and other utility equipment and facilities, pipes, fittings and
other items of every kind and description now or hereafter attached to or
located on the Land which by the nature of their location thereon or attachment
thereto are real property under applicable law, HVAC equipment, boilers,
electronic data processing, telecommunications or computer equipment,
refrigeration, electronic monitoring, water or lighting systems, power,
sanitation, waste removal, elevators, maintenance or other systems or equipment.
“Governmental Authority” shall mean any Federal, state, local, foreign or other
governmental, quasi-governmental or administrative (including self-regulatory)
body, instrumentality, department, agency, authority, board, bureau, commission,
office of any nature whatsoever or other subdivision thereof, or any court,
tribunal, administrative hearing body, arbitration panel or other similar
dispute-resolving body, whether now or hereafter in existence, or any officer or
official thereof, having jurisdiction over the Mortgagor or the Mortgaged
Property or any portion thereof.
“Improvements” shall mean all buildings, structures and other improvements of
every kind or description and any and all Alterations now or hereafter located,
attached or erected on the Land, including, without limitation, (i) all
Fixtures, (ii) all attachments, railroad tracks, foundations, sidewalks, drives,
roads, curbs, streets, ways, alleys, passages, passageways, sewer rights,
parking areas, driveways, fences and walls and (iii) all materials now or
hereafter located on the Land intended for the construction, reconstruction,
repair, replacement, alteration, addition or improvement of or to such
buildings, Fixtures, structures and improvements, all of which materials shall
be deemed to be part of the Improvements immediately upon delivery thereof on
the Land and to be part of the Improvements immediately upon their incorporation
therein.
“Insurance Policies” means the insurance policies and coverages required to be
maintained by the Mortgagor with respect to the Mortgaged Property pursuant to
the Credit Agreement and all renewals and extensions thereof.
“Land” shall mean the land described in Schedule A annexed to this Mortgage,
together with all of the Mortgagor’s reversionary rights in and to any and all
easements, rights-of-way, strips and gores of land, waters, water courses, water
rights, mineral, gas and oil rights and all power, air, light and other rights,
estates, titles, interests, privileges, liberties, servitudes, licenses,
tenements, hereditaments and appurtenances whatsoever, in any way belonging,
relating or appertaining thereto, or any part thereof, or which hereafter shall
in any way belong, relate or be



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


appurtenant thereto.
“Landlord” shall mean any landlord, lessor, franchisor, licensor or grantor, as
applicable.
“Leases” shall mean, collectively, any and all interests of the Mortgagor, as
Landlord, in all leases and subleases of space, tenancies, franchise agreements,
licenses, occupancy or concession agreements now existing or hereafter entered
into, whether or not of record, affecting the use and/or occupancy of all or any
portion of the Premises and any and all amendments, modifications, supplements,
replacements, extensions and renewals of any thereof, whether now in effect or
hereafter coming into effect.
“Mortgage” shall have the meaning assigned to such term in the Preamble hereof.
“Mortgaged Property” shall have the meaning assigned to such term in Section 2.1
hereof.
“Mortgagee” shall have the meaning assigned to such term in the Preamble hereof.
“Mortgagor” shall have the meaning assigned to such term in the Preamble hereof.
“Mortgagor’s Interest” shall have the meaning assigned to such term in Section
2.2 hereof.
“Permit” shall mean any and all permits, certificates, approvals,
authorizations, consents, licenses, variances, franchises or other instruments,
however characterized, of any Governmental Authority (or any person acting on
behalf of a Governmental Authority) now or hereafter acquired or held, together
with all amendments, modifications, extensions, renewals and replacements of any
thereof issued or in any way furnished in connection with the Mortgaged Property
including, without limitation, building permits, certificates of occupancy,
environmental certificates, industrial permits or licenses and certificates of
operation.
“Premises” shall mean, collectively, the Land and the Improvements.
“Proceeds” shall mean, collectively, any and all cash proceeds and noncash
proceeds and shall include all (i) proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property or any portion thereof into cash
or liquidated claims, (ii) proceeds of any insurance, indemnity, warranty,
guaranty or claim payable to the Mortgagee or to the Mortgagor from time to time
with respect to any of the Mortgaged Property, (iii) payments (in any form
whatsoever) made or due and payable to the Mortgagor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any portion of the Mortgaged Property by any Governmental
Authority (or any person acting on behalf of a Governmental Authority), (iv)
products of the Mortgaged Property and (v) other amounts from time to time paid
or payable under or in connection with any of the Mortgaged Property including,
without limitation, refunds of real estate taxes and assessments, including
interest thereon.
“Property Material Adverse Effect” shall mean, as of any date of determination
and whether individually or in the aggregate, (a) any event, circumstance,
occurrence or condition



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


which has caused or resulted in (or would reasonably be expected to cause or
result in) a material adverse effect on the business or operations of the
Mortgagor as presently conducted at the Mortgaged Property; (b) any event,
circumstance, occurrence or condition which has caused or resulted in (or would
reasonably be expected to cause or result in) a material adverse effect on the
value or utility of the Mortgaged Property; or (c) any event, circumstance,
occurrence or condition which has caused or resulted in (or would reasonably be
expected to cause or result in) a material adverse effect on the legality,
priority or enforceability of the Lien created by this Mortgage or the rights
and remedies of the Mortgagee hereunder.
“Prudent Operator” shall mean a prudent operator of property similar in use and
configuration to the Premises and located in the locality where the Premises are
located.
“Records” shall mean, collectively, any and all right, title and interest of the
Mortgagor in and to any and all drawings, plans, specifications, file materials,
operating and maintenance records, catalogues, tenant lists, correspondence,
advertising materials, operating manuals, warranties, guarantees, appraisals,
studies and data relating to the Mortgaged Property or the construction of any
Alteration or the maintenance of any Permit.
“Rents” shall mean, collectively, any and all rents, additional rents,
royalties, cash, guaranties, letters of credit, bonds, sureties or securities
deposited under any Lease to secure performance of the Tenant’s obligations
thereunder, revenues, earnings, profits and income, advance rental payments,
payments incident to assignment, sublease or surrender of a Lease, claims for
forfeited deposits and claims for damages, now due or hereafter to become due,
with respect to any Lease, any indemnification against, or reimbursement for,
sums paid and costs and expenses incurred by the Mortgagor under any Lease or
otherwise, and any award in the event of the bankruptcy of any Tenant under or
guarantor of a Lease.
“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including, without limitation, any and all orders,
decrees, determinations, laws, treaties, ordinances, rules, regulations or
similar statutes or case law.
“Restoration” shall mean the repair, replacement or restoration of all or any
portion of the Premises after a Destruction or Taking.
“Secured Obligations” shall mean all obligations (whether or not constituting
future advances, obligatory or otherwise) of the Mortgagor and any and all of
the other Loan Parties from time to time arising under or in respect hereof or
of the Credit Agreement, the Notes, the Letters of Credit, the other Loan
Documents and any modifications thereof (including, without limitation, the
obligations to pay principal, interest and all other charges, fees, expenses,
commissions, reimbursements, premiums, indemnities and other payments related to
or in respect of or hereafter contracted in respect of the obligations contained
in this Mortgage, the Credit Agreement, the Notes, the Letters of Credit, the
other Loan Documents), in each case whether such obligations are (i) direct or
indirect, secured or unsecured, joint or several, absolute or contingent,
reduced to judgment or not, liquidated or unliquidated, disputed or undisputed,
legal or equitable, due or to become due whether at stated maturity, by
acceleration or otherwise, (ii) arising in the regular course of business or
otherwise, (iii) for payment or performance, (iv)



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


discharged, stayed or otherwise affected by any bankruptcy, insolvency,
reorganization or similar proceeding with respect to any Loan Party or any other
person and/or (v) now existing or hereafter arising (including, without
limitation, interest and other obligations arising or accruing after the
commencement of any bankruptcy, insolvency, reorganization or similar proceeding
with respect to any Loan Party or any other person, or which would have arisen
or accrued but for the commencement of such proceeding, even if such obligation
or the claim therefor is not enforceable or allowable in such proceeding).
“Taking” shall mean any taking of the Mortgaged Property or any part thereof, in
or by condemnation or other eminent domain proceedings pursuant to any law,
general or special, or by reason of the temporary requisition of the use or
occupancy of the Mortgaged Property or any part thereof, by any Governmental
Authority, civil or military.
“Tenant” shall mean any tenant, lessee, sublessee, franchisee, licensee, grantee
or obligee, as applicable.
“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the jurisdiction in which the Premises are located; provided, however, that if
by reason of mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interest in any item or portion of
the Mortgaged Property is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than the jurisdiction in which the Premises are located,
“UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection.
SECTION 1.2.    Interpretation. In this Mortgage, unless otherwise specified,
(i) singular words include the plural and plural words include the singular,
(ii) words importing any gender include the other gender, (iii) references to
any person include such person’s successors and assigns and in the case of an
individual, the word “successors” includes such person’s heirs, devisees,
legatees, executors, administrators and personal representatives, (iv)
references to any statute or other law include all applicable rules, regulations
and orders adopted or made thereunder and all statutes or other laws amending,
consolidating or replacing the statute or law referred to, (v) the words
“consent,” “approve” and “agree,” and derivations thereof or words of similar
import, mean the prior written consent, approval or agreement of the Person in
question, (vi) the words “include” and “including,” and words of similar import,
shall be deemed to be followed by the words “without limitation,” (vii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import,
refer to this Mortgage in its entirety, (viii) references to Articles, Sections,
Schedules, Exhibits, subsections, paragraphs and clauses are to the Articles,
Sections, Schedules, Exhibits, subsections, paragraphs and clauses hereof, (ix)
the Schedules and Exhibits to this Mortgage, in each case as amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, are incorporated herein by reference, (x) the titles
and headings of Articles, Sections, Schedules, Exhibits, subsections, paragraphs
and clauses are inserted as a matter of convenience only and shall not affect
the constructions of any provision hereof and (xi) all obligations of the
Mortgagor hereunder shall be satisfied by the Mortgagor at the Mortgagor’s sole
cost and expense.



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


SECTION 1.3.    Resolution of Drafting Ambiguities. The Mortgagor acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e.,
Mortgagee) shall not be employed in the interpretation hereof.
ARTICLE II
GRANTS AND SECURED OBLIGATIONS
SECTION 2.1.    Grant of Mortgaged Property. The Mortgagor hereby grants,
mortgages, bargains, sells, assigns, transfers and conveys to the Mortgagee, and
hereby grants to the Mortgagee, a security interest in and upon all of the
Mortgagor’s estate, right, title and interest in, to and under the following
property, whether now owned or held or hereafter acquired from time to time
(collectively, the “Mortgaged Property”):
(i)Land;
(ii)Improvements;
(iii)Leases;
(iv)Rents;
(v)Permits;
(vi)Contracts;
(vii)Records; and
(viii)Proceeds.
Notwithstanding the foregoing provisions of this Section 2.1, Mortgaged Property
shall not include a grant of any of the Mortgagor’s right, title or interest in
(A) any Contract to which the Mortgagor is a party or any of its rights or
interests thereunder to the extent, but only to the extent, that such a grant
would, under the terms of such Contract, result in a breach or termination of
the terms of, or constitute a default under or termination of such Contract and
(B) any Permit to the extent, but only to the extent that, such grant shall
constitute or result in abandonment, invalidation or rendering unenforceable any
right, title or interest of the Mortgagor therein; provided, however, that the
right to receive any payment of money or any other right referred to in Sections
9-406(d), 9-407(a) or 9-408(a) of the UCC to the extent that such Sections are
effective to limit the prohibitions described in clauses (A) and (B) of this
Section 2.1 shall constitute Mortgaged Property hereunder and; provided further
that at such time as any Contract or Permit described in clauses (A) and (B) of
this sentence is no longer subject to such restriction, such applicable Contract
or Permit shall (without any act or delivery by any person) constitute Mortgaged
Property hereunder.



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


TO HAVE AND TO HOLD the Mortgaged Property, together with all estate, right,
title and interest of the Mortgagor and anyone claiming by, through or under the
Mortgagor in and to the Mortgaged Property and all rights and appurtenances
relating thereto, unto the Mortgagee, its successors and assigns, for the
purpose of securing the payment and performance in full of all the Secured
Obligations.
SECTION 2.2.    Assignment of Leases and Rents. As additional security for the
payment and performance in full of all the Secured Obligations and subject to
the provisions of Article VI hereof, the Mortgagor absolutely, presently,
unconditionally and irrevocably assigns, transfers and sets over to the
Mortgagee, and grants to the Mortgagee, all of the Mortgagor’s estate, right,
title, interest, claim and demand, as Landlord, under any and all of the Leases
including, without limitation, the following (such assigned rights, the
“Mortgagor’s Interest”):
(i)    the immediate and continuing right to receive and collect Rents payable
by the Tenants pursuant to the Leases;
(ii)    all claims, rights, powers, privileges and remedies of the Mortgagor,
whether provided for in the Leases or arising by statute or at law or in equity
or otherwise, consequent on any failure on the part of the Tenants to perform or
comply with any term of the Leases;
(iii)    all rights to take all actions upon the happening of a default under
the Leases as shall be permitted by the Leases or by law including, without
limitation, the commencement, conduct and consummation of proceedings at law or
in equity; and
(iv)    the full power and authority, in the name of the Mortgagor or otherwise,
to enforce, collect, receive and receipt for any and all of the foregoing and to
take all other actions whatsoever which the Mortgagor, as Landlord, is or may be
entitled to take under the Leases.
SECTION 2.3.    Secured Obligations. This Mortgage secures, and the Mortgaged
Property is collateral security for, the payment and performance of the Secured
Obligations in the amount of $150,000,000 (ONE-HUNDRED-FIFTY MILLION DOLLARS)
due on or before the Latest Maturity Date, unless extended by agreement of
Mortgagor and Mortgagee.
SECTION 2.4.    Future Advances. This Mortgage shall secure all Secured
Obligations including, without limitations, future advances whenever hereafter
made with respect to or under the Credit Agreement or the other Loan Documents
and shall secure not only the Secured Obligations with respect to presently
existing indebtedness under the Credit Agreement or the other Loan Documents,
but also any and all other indebtedness which may hereafter be owing by the
Mortgagor to the Secured Parties under the Credit Agreement or the other Loan
Documents, however incurred, whether interest, discount or otherwise, and
whether the same shall be deferred, accrued or capitalized, including future
advances and re-advances, pursuant to the Credit Agreement or the other Loan
Documents, whether such advances are obligatory or to be made at the option of
the Secured Parties, or otherwise, and any extensions, refinancing,
modifications or renewals of all such Secured Obligations whether or not
Mortgagor



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


executes any extension agreement or renewal instrument and, in each case, to the
same extent as if such future advances were made on the date of the execution of
this Mortgage.
SECTION 2.5.    No Release. Nothing set forth in this Mortgage shall relieve the
Mortgagor from the performance of any term, covenant, condition or agreement on
the Mortgagor’s part to be performed or observed under or in respect of any of
the Mortgaged Property or from any liability to any Person under or in respect
of any of the Mortgaged Property or shall impose any obligation on the Mortgagee
or any other Secured Party to perform or observe any such term, covenant,
condition or agreement on the Mortgagor’s part to be so performed or observed or
shall impose any liability on the Mortgagee or any other Secured Party for any
act or omission on the part of the Mortgagor relating thereto or for any breach
of any representation or warranty on the part of the Mortgagor contained in this
Mortgage or any other Loan Document, or under or in respect of the Mortgaged
Property or made in connection herewith or therewith. The obligations of the
Mortgagor contained in this Section 2.5 shall survive the termination hereof and
the discharge of the Mortgagor’s other obligations under this Mortgage and the
other Loan Documents.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF MORTGAGOR
SECTION 3.1.    Incorporation of Credit Agreement. The Mortgagor represents and
warrants that each of the representations, warranties, covenants, negative
covenants and other agreements of the Mortgagor (as a Loan Party) under and as
contained in the Credit Agreement are hereby incorporated herein in their
entirety by this reference.
SECTION 3.2.    Warranty of Title. The Mortgagor represents and warrants that:
(i)    as of the date hereof, it has good and marketable fee simple title to the
Premises and the Landlord’s interest and estate under or in respect of the
Leases and good title to the interest it purports to own or hold in and to each
of the Permits, the Contracts and the Records, in each case subject to no Liens,
except for Existing Liens;
(ii)    it has good title to the interest it purports to own or hold in and to
all rights and appurtenances to or that constitute a portion of the Mortgaged
Property;
(iii)    upon recordation in the official records in the county (or the
applicable jurisdiction) in which the Premises are located this Mortgage will
create and constitute a valid and enforceable first priority Lien on the
Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties, and, to the extent any of the Mortgaged Property shall consist
of Fixtures, a first priority security interest in the Fixtures, which first
priority Lien and first priority security interest are, as of the date hereof,
subject only to Existing Liens and hereafter, subject only to Permitted
Collateral Liens;
(iv)    it is in compliance in all material respects with each term, condition
and


--------------------------------------------------------------------------------


provision of any obligation of the Mortgagor which is secured by the Mortgaged
Property or the noncompliance with which may result in the imposition of a Lien
on the Mortgaged Property.
SECTION 3.3.    Condition of Mortgaged Property. The Mortgagor represents and
warrants that:
(i)    there has been issued and there remains in full force and effect subject
to no revocation, suspension, forfeiture or modification, each and every
material Permit necessary for the present and contemplated use, operation and
occupancy of the Premises by the Mortgagor and its Tenants and the conduct of
their respective businesses and all required zoning, building code, land use,
environmental and other similar Permits, except to the extent that a failure to
have such Permits would not result in a Property Material Adverse Effect;
(ii)    the Premises and the present and contemplated use and occupancy thereof
comply in all material respects with all applicable zoning ordinances, building
codes, land use laws, setback or other development and use requirements of
Governmental Authorities and with all private restrictions and agreements
affecting the Mortgaged Property whether or not recorded;
(iii)    the Premises are served by all utilities (including, without
limitation, public water and sewer systems) reasonably necessary for the present
and contemplated use thereof, and all utility services are provided by public
utilities and the Premises have accepted or are equipped to accept such utility
services and the Mortgagor has not received notice of termination of such
utility service;
(iv)    the Mortgagor has access to the Premises from one or more fully
dedicated public roads and, to the extent applicable, public or private rail or
waterway, sufficient to allow the Mortgagor and its Tenants and invitees to
conduct their respective businesses at the Premises in accordance with sound
commercial practices and the Mortgagor has not received notice of termination of
such access;
(v)    the Mortgagor has not received written notice of any Taking or the
commencement or pendency of any action or proceeding therefor;
(vi)    there has not occurred any Destruction of the Premises or any portion
thereof as a result of any fire or other casualty which has not previously been
repaired or replaced;
(vii)    to the best of its knowledge, there are no disputes regarding boundary
lines, location, encroachments or possession of any portions of the Mortgaged
Property and no state of facts exists which could give rise to any such claim;
(viii)    all liquid and solid waste disposal, septic and sewer systems located
on the Premises are in a good and safe condition and repair and in compliance in
all material



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


respects with all Requirements of Law;
(ix)    no portion of the Premises is located in an area identified by the
Federal Emergency Management Agency or any successor thereto as an area having
special flood hazards pursuant to the Flood Insurance Acts or, if any portion of
the Premises is located within such area, the Mortgagor has obtained the
insurance prescribed in Section 5.04(c) of the Credit Agreement;
(x)    the Premises are assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a portion of such lot or lots, and no other land
or improvement is assessed and taxed together with the Premises or any portion
thereof; and
(xi)    there are no options or rights of first refusal to purchase or acquire
all or any portion of the Mortgaged Property.
SECTION 3.4.    Leases. The Mortgagor represents and warrants that there are no
Leases affecting the Premises as of the date hereof.
SECTION 3.5.    Charges. The Mortgagor represents and warrants that all Charges
imposed upon or assessed against the Mortgaged Property as of the date hereof
have been paid and discharged except to the extent such Charges constitute
Existing Liens.
ARTICLE IV
CERTAIN COVENANTS OF MORTGAGOR
SECTION 4.1.    Payment. The Mortgagor shall pay as and when the same shall
become due, whether at its stated maturity, by acceleration or otherwise, each
and every amount payable by the Mortgagor under the Loan Documents.
SECTION 4.2.    Preservation of Partnership Existence. The Mortgagor shall
preserve and maintain in full force and effect its qualification to transact
business and good standing in the state in which the Mortgaged Property is
located.
SECTION 4.3.    Title. The Mortgagor shall:
(i)    (A)    keep in effect all rights and appurtenances to or that constitute
a part of the Mortgaged Property and (B) protect, preserve and defend its
interest in the Mortgaged Property and title thereto;
(ii)    (A) comply with each of the terms, conditions and provisions of any
obligation of the Mortgagor which is secured by the Mortgaged Property or the
noncompliance with which may result in the imposition of a Lien on the Mortgaged
Property, other than Existing Liens and subject to Sections 6.02(a), (b) and (e)
of the Credit Agreement, (B) forever warrant and defend to the Mortgagee the
Lien and security interests created and evidenced hereby and the validity and
priority hereof in any action


--------------------------------------------------------------------------------


or proceeding against the claims of any and all Persons whomsoever affecting or
purporting to affect the Mortgaged Property or any of the rights of the
Mortgagee hereunder and (C) maintain a valid and enforceable first priority Lien
on the Mortgaged Property and, to the extent any of the Mortgaged Property shall
consist of Fixtures, a first priority security interest in the Mortgaged
Property, which first priority Lien and security interest shall be subject only
to Permitted Collateral Liens and the Existing Liens; and
(iii)    immediately upon obtaining knowledge of the pendency of any proceedings
for the eviction of the Mortgagor from the Mortgaged Property or any part
thereof by paramount title or otherwise questioning the Mortgagor’s right, title
and interest in, to and under the Mortgaged Property as warranted in this
Mortgage, or of any condition that could give rise to any such proceedings,
notify the Mortgagee thereof. The Mortgagee may participate in such proceedings
and the Mortgagor will deliver or cause to be delivered to the Mortgagee all
instruments requested by the Mortgagee to permit such participation. In any such
proceedings, the Mortgagee may be represented by counsel satisfactory to the
Mortgagee at the expense of the Mortgagor. If, upon the resolution of such
proceedings, the Mortgagor shall suffer a loss of the Mortgaged Property or any
part thereof or interest therein and title insurance proceeds shall be payable
in connection therewith, such proceeds are hereby assigned to and shall be paid
to the Mortgagee to be applied as Net Cash Proceeds to the payment of the
Secured Obligations or otherwise in accordance with the provisions of Section
2.10 of the Credit Agreement.
SECTION 4.4.    Maintenance and Use of Mortgaged Property; Alterations.
(i)    Maintenance. The Mortgagor shall cause the representations and warranties
set forth in Section 3.3(i), (ii), (iii). (iv). (viii), (ix), (x), and (xi)
hereof to continue to be true in each and every respect except where the failure
so to be true would not result in a Property Material Adverse Effect.
(ii)    Maintenance of Premises. The Mortgagor shall not commit or suffer any
waste on the Premises. The Mortgagor shall, at all times, comply with the terms
of Section 5.03 of the Credit Agreement with respect to the maintenance and
repair of the Premises. The Mortgagor shall not remove, demolish or alter the
structural character of any Improvement now or hereafter erected upon all or any
portion of the Premises, or permit any such removal, demolition or material
alteration, without the prior written consent of the Mortgagee.
(iii)    Permits. The Mortgagor shall maintain, or cause to be maintained, in
full force and effect all Permits contemplated by Section 3.3(i) hereof. Unless
and to the extent contested by the Mortgagor in accordance with the provisions
of Article IX hereof, the Mortgagor shall comply in all material respects with
all requirements set forth in the Permits and all Requirements of Law applicable
to all or any portion of the Mortgaged Property or the condition, use or
occupancy of all or any portion thereof or any recorded deed of restriction,
declaration or covenant running with the land or otherwise, now or hereafter in
force, except to the extent that a failure to comply would not result in a


--------------------------------------------------------------------------------


Property Material Adverse Effect.
(iv)    Zoning. The Mortgagor shall not initiate, join in or consent to any
change in the zoning or any other permitted use classification of the Premises
that would have a Property Material Adverse Effect without the prior written
consent of the Mortgagee.
SECTION 4.5.    Access to Mortgaged Property, Books and Records; Other
Information. Upon request to the Mortgagor, the Mortgagee, its agents,
accountants and attorneys shall have full and free access to visit and inspect
the Mortgaged Property in accordance with Section 5.07 of the Credit Agreement.
SECTION 4.6.    Limitation on Liens; Transfer Restrictions. Except as permitted
by the Credit Agreement, the Mortgagor may not, without the prior written
consent of the Mortgagee, further mortgage, encumber, hypothecate, sell, convey
or assign all or any part of the Mortgaged Property or suffer or allow any of
the foregoing to occur by operation of law or otherwise.
SECTION 4.7.    Insurance. The Mortgagor shall obtain and keep in full force and
effect the Insurance Policies required by the Credit Agreement pursuant to the
terms thereof.
ARTICLE V

LEASES
SECTION 5.1.    Mortgagor’s Affirmative Covenants with Respect to Leases. With
respect to each Lease, if any, the Mortgagor shall:
(i)    observe and perform in all material respects all the obligations imposed
upon the Landlord under such Lease;
(ii)    promptly send copies to the Mortgagee of all notices of default which
the Mortgagor shall send or receive thereunder; and
(iii)    enforce all of the material terms, covenants and conditions contained
in such Lease upon the part of the Tenant thereunder to be observed or
performed.
SSECTION 5.2.    Mortgagor’s Negative Covenants with Respect to Leases. With
respect to each Lease, the Mortgagor shall not, without the prior written
consent of the Mortgagee:
(i)    receive or collect, or permit the receipt or collection of, any Rent
under such Lease more than one (1) month in advance of the respective period in
respect of which such Rent is to accrue, except:
(A)
in connection with the execution and delivery of such Lease (or of any amendment
to such Lease), Rent thereunder may be collected and received in advance in an
amount not in excess of one (1) month’s Rent;




LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


(B)
the amount held by Landlord as a reasonable security deposit thereunder; and

(C)
any amount received and collected for escalation and other charges in accordance
with the terms of such Lease;

(ii)    assign, transfer or hypothecate (other than to the Mortgagee hereunder)
any Rent under such Lease whether then due or to accrue in the future or the
interest of the Mortgagor as Landlord under such Lease;
(iii)    enter into any amendment or modification of such Lease if the same
would not comply with Section 6.02(g) of the Credit Agreement;
(iv)    terminate (whether by exercising any contractual right of the Mortgagor
to recapture leased space or otherwise) or permit the termination of such Lease
or accept surrender of all or any portion of the space demised under such Lease
prior to the end of the term thereof or accept assignment of such Lease to the
Mortgagor unless the same would not cause a Property Material Adverse Effect; or
(v)    waive, excuse, condone or in any manner discharge or release any Tenants
of or from the obligations of such Tenants under their respective Leases or
guarantors of Tenants from obligations under any guarantees of the Leases except
as the same would be done by a Prudent Operator with due regard for the security
afforded the Mortgagee thereby unless the same would not cause a Property
Material Adverse Effect.
ARTICLE VI
CONCERNING ASSIGNMENT OF LEASES AND RENTS
SECTION 6.1.    Present Assignment; License to the Mortgagor. Section 2.2 of
this Mortgage constitutes a present, absolute, effective, irrevocable and
complete assignment by Mortgagor to Mortgagee of the Leases and Rents and the
right, subject to applicable law, to collect all sums payable to Mortgagor
thereunder and apply the same as Mortgagee may, in its sole discretion,
determine to be appropriate (including the payment of reasonable costs and
expenses in connection with the maintenance, operation, improvement, insurance,
taxes and upkeep of the Mortgaged Property), which is not conditioned upon
Mortgagee being in possession of the Premises. The Mortgagee hereby grants to
the Mortgagor, however, a license to collect and apply the Rents and to enforce
the obligations of Tenants under the Leases. Immediately upon the occurrence of
and during the continuance of any Event of Default, the license granted in the
immediately preceding sentence shall cease and terminate, with or without any
notice, action or proceeding or the intervention of a receiver appointed by a
court.
(i)    Mortgagor acknowledges that Mortgagee has taken all reasonable actions
necessary to obtain, and that upon recordation of this Mortgage Mortgagee shall
have, to the extent permitted under applicable law, a valid and fully perfected,
first priority, present assignment of the Rents arising out of the Leases and
all security for such Leases



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


subject to the Existing Liens and in the case of security deposits, rights of
depositors and requirements of law. Mortgagor acknowledges and agrees that upon
recordation of this Mortgage, Mortgagee’s interest in the Rents shall be deemed
to be fully perfected, “Choate” and enforced as to Mortgagor and all third
parties, including, without limitation, any subsequently appointed trustee in
any case under Title II of the United States Code (the “Bankruptcy Code”),
without the necessity of commencing a foreclosure action with respect to this
Mortgage, making formal demand for the Rents, obtaining the appointment of a
receiver or taking any other affirmative action.
(ii)    Without limitation of the absolute nature of the assignment of the Rents
hereunder, Mortgagor and Mortgagee agree that (a) this Mortgage shall constitute
a “security agreement” for purposes of Section 552(b) of the Bankruptcy Code,
(b) the security interest created by this Mortgage extends to property of
Mortgagor acquired before the commencement of a case in bankruptcy and to all
amounts paid as Rents, and (c) such security interest shall extend to all rents
acquired by the estate after the commencement of any case in bankruptcy.
SECTION 6.2.    Collection of Rents by the Mortgagee.
(i)    Upon the occurrence and during the continuance of an Event of Default,
any Rents receivable by the Mortgagee hereunder, after payment of all proper
costs and expenses as Mortgagee may, in its sole discretion, determine to be
appropriate (including the payment of reasonable costs and expenses in
connection with the maintenance, operation, improvement, insurance, taxes and
upkeep of the Mortgaged Property), shall be applied in accordance with the
provisions of Section 11.2 of this Mortgage. The Mortgagee shall be accountable
to the Mortgagor only for Rents actually received by the Mortgagee. The
collection of such Rents and the application thereof shall not cure or waive any
Event of Default or waive, modify or affect notice of any Event of Default or
invalidate any act done pursuant to such notice.
(ii)    The Mortgagor hereby irrevocably authorizes and directs Tenant under
each Lease to rely upon and comply with any and all notices or demands from the
Mortgagee for payment of Rents to the Mortgagee and the Mortgagor shall have no
claim against Tenant for Rents paid to the Mortgagee pursuant to such notice or
demand.
SECTION 6.3.    No Release. Neither this Mortgage nor any action or inaction on
the part of the Mortgagee shall release the Tenant under any Lease, any
guarantor of any Lease or the Mortgagor from any of their respective obligations
under such Leases or constitute an assumption of any such obligation on the part
of the Mortgagee. No action or failure to act on the part of the Mortgagor shall
adversely affect or limit the rights of the Mortgagee under this Mortgage or,
through this Mortgage, under such Leases. Nothing contained herein shall operate
or be construed to (i) obligate the Mortgagee to perform any of the terms,
covenants or conditions contained in any Lease or otherwise to impose any
obligation upon the Mortgagee with respect to such Lease (including, without
limitation, any obligation arising out of any covenant of quiet enjoyment
contained in such Lease in the event that Tenant under such Lease shall have
been joined as a party defendant in any action by which the estate of such
Tenant shall



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


be terminated) or (ii) place upon the Mortgagee any responsibility for the
operation, control, care, management or repair of the Premises.
SECTION 6.4.    Irrevocable Interest. All rights, powers and privileges of the
Mortgagee herein set forth are coupled with an interest and are irrevocable,
subject to the terms and conditions hereof, and the Mortgagor shall not take any
action under the Leases or otherwise which is inconsistent with this Mortgage or
any of the terms hereof and any such action inconsistent herewith or therewith
shall be void.
SECTION 6.5.    Amendment to Leases. Each Lease, including, without limitation,
all amendments, modifications, supplements, replacements, extensions and
renewals thereof, shall continue to be subject to the provisions hereof without
the necessity of any further act by any of the parties hereto.
ARTICLE VII

TAXES AND CERTAIN STATUTORY LIENS
SECTION 7.1.    Payment of Charges. Unless and to the extent contested by the
Mortgagor in accordance with the provisions of the Credit Agreement, the
Mortgagor shall pay and discharge, or cause to be paid and discharged, from time
to time prior to same becoming delinquent, all Charges. The Mortgagor shall,
upon the Mortgagee’s request, deliver to the Mortgagee receipts evidencing the
payment of all such Charges.
SECTION 7.2.    Certain Statutory Liens. Unless and to the extent contested by
the Mortgagor in accordance with the provisions of Sections 6.02(a) and (b) of
the Credit Agreement, the Mortgagor shall timely pay, or cause to be paid, all
lawful claims and demands of mechanics, materialmen, laborers, government
agencies administering worker’s compensation insurance, old age pensions and
social security benefits and all other claims, judgments, demands or amounts of
any nature which, if unpaid, might result in, or permit the creation of, a Lien
on the Mortgaged Property or any part thereof, or which might result in
forfeiture of all or any part of the Mortgaged Property.
SECTION 7.3.    Stamp and Other Taxes. Unless and to the extent contested by the
Mortgagor in accordance with the provisions of Article IX hereof, the Mortgagor
shall pay any United States documentary stamp taxes, with interest and fines and
penalties, and any mortgage recording taxes, with interest and fines and
penalties, that may hereafter be levied, imposed or assessed under or upon or by
reason hereof or the Secured Obligations or any instrument or transaction
affecting or relating to either thereof and in default thereof the Mortgagee may
advance the same and the amount so advanced shall be payable by the Mortgagor to
the Mortgagee in accordance with the provisions of Section 10.03 of the Credit
Agreement.
SECTION 7.4.    Certain Tax Law Changes. In the event of the passage after the
date hereof of any law deducting from the value of real property, for the
purpose of taxation, amounts in respect of any Lien thereon or changing in any
way the laws for the taxation of mortgages or debts secured by mortgages for
state or local purposes or the manner of the collection of any



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


Charges, and imposing any Charges, either directly or indirectly, on this
Mortgage or any other Loan Document, the Mortgagor shall promptly pay to the
Mortgagee such amount or amounts as may be necessary from time to time to pay
any such Charges.
SECTION 7.5.    Proceeds of Tax Claim. In the event that the proceeds of any tax
claim are paid after the Mortgagee has exercised its right to foreclose the Lien
hereof, such proceeds shall be paid to the Mortgagee to satisfy any deficiency
remaining after such foreclosure. The Mortgagee shall retain its interest in the
proceeds of any tax claim during any redemption period. The amount of any such
proceeds in excess of any deficiency claim of the Mortgagee shall in a
reasonably prompt manner be released to the Mortgagor.
ARTICLE VIII

[INTENTIONALLY OMITTED]
ARTICLE IXCONTESTING OF PAYMENTS
SECTION 9.1.    Contesting of Taxes and Certain Statutory Liens. The Mortgagor
may at its own expense contest in good faith by appropriate proceedings the
validity, amount or applicability of any Charges as provided in Sections
6.02(a), (b) and (e) of the Credit Agreement.
ARTICLE X
DESTRUCTION, CONDEMNATION AND RESTORATION
SECTION 10.1.    Destruction, Condemnation and Restoration. If there shall occur
any Destruction (in excess of $ 100,000), the Mortgagor shall promptly send to
the Mortgagee a written notice setting forth the nature and extent of such
Destruction. The proceeds of any insurance payable in respect of such
Destruction are hereby assigned and shall be paid to the Mortgagee. All such
proceeds shall constitute Net Cash Proceeds under the Credit Agreement and shall
be applied in accordance with the provisions of Section 2.10 of the Credit
Agreement.
SECTION 10.2.    Condemnation. If there shall occur any Taking or the
commencement of any proceeding therefor, the Mortgagor shall immediately notify
the Mortgagee upon receiving notice of such Taking or commencement of
proceedings therefor. The Mortgagee may, at its option, participate in any
proceedings or negotiations which might result in any Taking, and the Mortgagor
shall deliver or cause to be delivered to the Mortgagee all instruments
requested by it to permit such participation. The Mortgagee may be represented
by counsel satisfactory to it in connection with any such participation. The
Mortgagor shall pay all reasonable fees, costs and expenses incurred by the
Mortgagee in connection with any Taking and in seeking and obtaining any award
or payment on account thereof. Any proceeds, award or payment in respect of any
Taking are hereby assigned and shall be paid to the Mortgagee. The Mortgagor
shall take all steps necessary to notify the condemning authority of such
assignment. All such proceeds, net of all reasonable costs and expenses incurred
in connection with the collection of such awards, shall constitute Net Cash
Proceeds under the Credit Agreement and shall be applied in accordance with the
provisions of Section 2.10 of the Credit Agreement.



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


SECTION 10.3.    Restoration. In the event the Mortgagor is permitted or
required to perform any Restoration in accordance with the provisions of Section
2.10 of the Credit Agreement, the proceeds of any award payable in respect of a
Destruction or Taking, net of all reasonable costs and expenses incurred in
connection with the collection of such awards, shall constitute Net Cash
Proceeds and the Mortgagee shall release such proceeds to the Mortgagor in
compliance with the applicable provisions of Section 2.10 of the Credit
Agreement and Mortgagor shall complete the Restoration in accordance with the
provisions of Section 2.10 of the Credit Agreement. In the event that there
shall be any surplus after application of such proceeds to Restoration of the
Improvements, such surplus shall be applied as Net Cash Proceeds in accordance
with Section 2.10 of the Credit Agreement.
ARTICLE XI
EVENTS OF DEFAULT AND REMEDIES
SECTION 11.1.    Events of Default. It shall be an Event of Default hereunder if
there shall have occurred and be continuing an Event of Default under the Credit
Agreement, which Event of Default includes, without limitation, any unpermitted
conveyance, sale, lease, or other disposition of the Collateral under the Credit
Agreement (which, in connection with Section 11.2(i) below, constitutes a “due
on sale” clause).
SECTION 11.2.    Remedies in Case of an Event of Default. If any Event of
Default shall have occurred and be continuing, the Mortgagee may at its option,
in addition to any other action permitted under this Mortgage or the Credit
Agreement or by law, statute or in equity, take one or more of the following
actions to the fullest extent permitted by local law:
(i)    by written notice to the Mortgagor, declare the entire unpaid amount of
the Secured Obligations to be due and payable immediately;
(ii)    personally, or by its agents or attorneys, (A) enter into and upon and
take possession of all or any part of the Premises together with the books,
records and accounts of the Mortgagor relating thereto and, exclude the
Mortgagor, its agents and servants wholly therefrom, (B) use, operate, manage
and control the Premises and conduct the business thereof, (C) maintain and
restore the Premises, (D) make all necessary or proper repairs, renewals and
replacements and such useful Alterations thereto and thereon as the Mortgagee
may deem advisable, (E) manage, lease and operate the Premises and carry on the
business thereof and exercise all rights and powers of the Mortgagor with
respect thereto either in the name of the Mortgagor or otherwise or (F) collect
and receive all Rents. The Mortgagee shall be under no liability for or by
reason of any such taking of possession, entry, removal or holding, operation or
management except that any amounts so received by the Mortgagee shall be applied
in accordance with the provisions of Section 8.02 of the Credit Agreement;
(iii)    with or without entry, personally or by its agents or attorneys, (A)
sell the Mortgaged Property and all estate, right, title and interest, claim and
demand therein at one or more sales in one or more parcels, in accordance with
the provisions of Section



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


11.3, a power of sale being hereby granted by Mortgagor to Mortgagee, or (B)
institute and prosecute proceedings for the complete or partial foreclosure of
the Lien and security interests created and evidenced hereby; or
(iv)    take such steps to protect and enforce its rights whether by action,
suit or proceeding at law or in equity for the specific performance of any
covenant, condition or agreement in the Credit Agreement and the other Loan
Documents, or in aid of the execution of any power granted in this Mortgage, or
for any foreclosure hereunder, or for the enforcement of any other appropriate
legal or equitable remedy or otherwise as the Mortgagee shall elect.
SECTION 11.3.    Sale of Mortgaged Property if Event of Default Occurs; Proceeds
of Sale.
(i)    If any Event of Default shall have occurred and be continuing, the
Mortgagee may institute an action to foreclose this Mortgage or take such other
action as may be permitted and available to the Mortgagee at law or in equity
for the enforcement of the Credit Agreement and realization on the Mortgaged
Property and proceeds thereon through power of sale (if then available under
applicable law) or to final judgment and execution thereof for the Secured
Obligations, and in furtherance thereof the Mortgagee may sell the Mortgaged
Property at one or more sales, as an entirety or in parcels, at such time and
place, upon such terms and after such notice thereof as may be required or
permitted by law or statute or in equity. The Mortgagee may execute and deliver
to the purchaser at such sale a conveyance of the Mortgaged Property in fee
simple and an assignment or conveyance of all the Mortgagor’s Interest in the
Leases and the Mortgaged Property, each of which conveyances and assignments
shall contain recitals as to the Event of Default upon which the execution of
the power of sale herein granted depends, and the Mortgagor hereby constitutes
and appoints the Mortgagee the true and lawful attorney in fact of the Mortgagor
to make any such recitals, sale, assignment and conveyance, and all of the acts
of the Mortgagee as such attorney in fact are hereby ratified and confirmed. The
Mortgagor agrees that such recitals shall be binding and conclusive upon the
Mortgagor and that any assignment or conveyance to be made by the Mortgagee
shall, to the extent permitted by applicable law, divest the Mortgagor of all
right, title, interest, equity and right of redemption, including any statutory
redemption, in and to the Mortgaged Property. The power and agency hereby
granted are coupled with an interest and are irrevocable by death or
dissolution, or otherwise, and are in addition to any and all other remedies
which the Mortgagee may have hereunder, at law or in equity. So long as the
Secured Obligations, or any part thereof, remain unpaid, the Mortgagor agrees
that possession of the Mortgaged Property by the Mortgagor, or any person
claiming under the Mortgagor, shall be as tenant, and, in case of a sale under
power of sale or upon foreclosure as provided in this Mortgage, the Mortgagor
and any person in possession under the Mortgagor, as to whose interest such sale
was not made subject, shall, at the option of the purchaser at such sale, then
become and be tenants holding over, and shall forthwith deliver possession to
such purchaser, or be summarily dispossessed in accordance with the laws
applicable to tenants holding over. In case of



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


any sale under this Mortgage by virtue of the exercise of the powers herein
granted, or pursuant to any order in any judicial proceeding or otherwise, the
Mortgaged Property may be sold as an entirety or in separate parcels in such
manner or order as the Mortgagee in its sole discretion may elect. One or more
exercises of powers herein granted shall not extinguish or exhaust such powers,
until the entire Mortgaged Property is sold or all amounts secured hereby are
paid in full.
(ii)    In the event of any sale made under or by virtue of this Article XI the
entire principal of, and interest in respect of the Secured Obligations, if not
previously due and payable, shall, at the option of the Mortgagee, immediately
become due and payable, anything in this Mortgage to the contrary
notwithstanding.
(iii)    The proceeds of any sale made under or by virtue of this Article XI,
together with any other sums which then may be held by the Mortgagee under this
Mortgage, whether under the provisions of this Article XI or otherwise, shall be
applied in accordance with the provisions of Section 8.02 of the Credit
Agreement.
(iv)    The Mortgagee (on behalf of any Secured Party or on its own behalf) or
any Lender or any of their respective Affiliates may bid for and acquire the
Mortgaged Property or any part thereof at any sale made under or by virtue of
this Article XI and, in lieu of paying cash therefor, may make settlement for
the purchase price by crediting against the purchase price the unpaid amounts
(whether or not then due) owing to the Mortgagee, or such Lender in respect of
the Secured Obligations, after deducting from the sales price the expense of the
sale and the reasonable costs of the action or proceedings and any other sums
that the Mortgagee or such Lender is authorized to deduct under this Mortgage.
(v)    The Mortgagee may adjourn from time to time any sale by it to be made
under or by virtue hereof by announcement at the time and place appointed for
such sale or for such adjourned sale or sales, and, the Mortgagee, without
further notice or publication, may make such sale at the time and place to which
the same shall be so adjourned.
(vi)    If the Premises is comprised of more than one parcel of land, the
Mortgagee may take any of the actions authorized by this Section 11.3 in respect
of any or a number of individual parcels.
SECTION 11.4.    Additional Remedies in Case of an Event of Default.
(i)    The Mortgagee shall be entitled to recover judgment as aforesaid either
before, after or during the pendency of any proceedings for the enforcement of
the provisions hereof, and the right of the Mortgagee to recover such judgment
shall not be affected by any entry or sale hereunder, or by the exercise of any
other right, power or remedy for the enforcement of the provisions hereof, or
the foreclosure of, or absolute conveyance pursuant to, this Mortgage. In case
of proceedings against the Mortgagor in insolvency or bankruptcy or any
proceedings for its reorganization or involving the


--------------------------------------------------------------------------------


liquidation of its assets, the Mortgagee shall be entitled to prove the whole
amount of principal and interest and other payments, charges and costs due in
respect of the Secured Obligations to the full amount thereof without deducting
therefrom any proceeds obtained from the sale of the whole or any part of the
Mortgaged Property; provided, however, that in no case shall the Mortgagee
receive a greater amount than the aggregate of such principal, interest and such
other payments, charges and costs (with interest at the Default Rate) from the
proceeds of the sale of the Mortgaged Property and the distribution from the
estate of the Mortgagor.
(ii)    Any recovery of any judgment by the Mortgagee and any levy of any
execution under any judgment upon the Mortgaged Property shall not affect in any
manner or to any extent the Lien and security interests created and evidenced
hereby upon the Mortgaged Property or any part thereof, or any conveyances,
powers, rights and remedies of the Mortgagee hereunder, but such conveyances,
powers, rights and remedies shall continue unimpaired as before.
(iii)    Any monies collected by the Mortgagee under this Section 11.4 shall be
applied in accordance with the provisions of Section 11.3(iii).
SECTION 11.5.    Legal Proceedings After an Event of Default.
(i)    After the occurrence of any Event of Default and immediately upon the
commencement of any action, suit or legal proceedings to obtain judgment for the
Secured Obligations or any part thereof, or of any proceedings to foreclose the
Lien and security interest created and evidenced hereby or otherwise enforce the
provisions hereof or of any other proceedings in aid of the enforcement hereof,
the Mortgagor shall enter its voluntary appearance in such action, suit or
proceeding.
(ii)    Upon the occurrence and during the continuance of an Event of Default,
the Mortgagee shall be entitled forthwith as a matter of right, concurrently or
independently of any other right or remedy hereunder either before or after
declaring the Secured Obligations or any part thereof to be due and payable, to
the appointment of a receiver without giving notice to any party and without
regard to the adequacy or inadequacy of any security for the Secured Obligations
or the solvency or insolvency of any person or entity then legally or equitably
liable for the Secured Obligations or any portion thereof. The Mortgagor hereby
consents to the appointment of such receiver. Notwithstanding the appointment of
any receiver, the Mortgagee shall be entitled as pledgee to the possession and
control of any cash, deposits or instruments at the time held by or payable or
deliverable under the terms of the Credit Agreement to the Mortgagee.
(iii)    The Mortgagor shall not (A) at any time insist upon, or plead, or in
any manner whatsoever claim or take any benefit or advantage of any stay or
extension or moratorium law, any exemption from execution or sale of the
Mortgaged Property or any part thereof, wherever enacted, now or at any time
hereafter in force, which may affect the covenants and terms of performance
hereof or (B) claim, take or insist on any benefit or advantage of any law now
or hereafter in force providing for the valuation or appraisal



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


of the Mortgaged Property, or any part thereof, prior to any sale or sales of
the Mortgaged Property which may be made pursuant to this Mortgage, or pursuant
to any decree, judgment or order of any court of competent jurisdiction or (C)
after any such sale or sales, claim or exercise any right under any statute
heretofore or hereafter enacted to redeem the property so sold or any part
thereof. To the fullest extent permitted by applicable law, the Mortgagor hereby
expressly (A) waives all benefit or advantage of any such law or laws,
including, without limitation, any statute of limitations applicable to this
Mortgage, (B) waives any and all rights to trial by jury in any action or
proceeding related to the enforcement hereof, (C) waives any objection which it
may now or hereafter have to the laying of venue of any action, suit or
proceeding brought in connection with this Mortgage and further waives and
agrees not to plead that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum and (D) covenants not to hinder,
delay or impede the execution of any power granted or delegated to the Mortgagee
by this Mortgage but to suffer and permit the execution of every such power as
though no such law or laws had been made or enacted. The Mortgagee shall not be
liable for any incorrect or improper payment made pursuant to this Article XI in
the absence of gross negligence or willful misconduct.
SECTION 11.6.    Remedies Not Exclusive. No remedy conferred upon or reserved to
the Mortgagee by this Mortgage is intended to be exclusive of any other remedy
or remedies, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under this Mortgage or now or hereafter
existing at law or in equity. Any delay or omission of the Mortgagee to exercise
any right or power accruing on any Event of Default shall not impair any such
right or power and shall not be construed to be a waiver of or acquiescence in
any such Event of Default. Every power and remedy given by this Mortgage may be
exercised from time to time concurrently or independently, when and as often as
may be deemed expedient by the Mortgagee in such order and manner as the
Mortgagee, in its sole discretion, may elect. If the Mortgagee accepts any
monies required to be paid by the Mortgagor under this Mortgage after the same
become due, such acceptance shall not constitute a waiver of the right either to
require prompt payment, when due, of all other sums secured by this Mortgage or
to declare an Event of Default with regard to subsequent defaults. If the
Mortgagee accepts any monies required to be paid by the Mortgagor under this
Mortgage in an amount less than the sum then due, such acceptance shall be
deemed an acceptance on account only and on the condition that it shall not
constitute a waiver of the obligation of the Mortgagor to pay the entire sum
then due, and the Mortgagor’s failure to pay the entire sum then due shall be
and continue to be a default hereunder notwithstanding acceptance of such amount
on account.
ARTICLE XII

SECURITY AGREEMENT AND FIXTURE FILING
SECTION 12.1.    Security Agreement. To the extent that the Mortgaged Property
includes personal property or items of personal property which are or are to
become fixtures under applicable law, this Mortgage shall also be construed as a
security agreement under the UCC; and, upon and during the continuance of an
Event of Default, the Mortgagee shall be



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


entitled with respect to such personal property to exercise all remedies
hereunder, all remedies available under the UCC with respect to fixtures and all
other remedies available under applicable law. Without limiting the foregoing,
such personal property may, at the Mortgagee’s option, (i) be sold hereunder
together with any sale of any portion of the Mortgaged Property or otherwise,
(ii) be sold pursuant to the UCC, or (iii) be dealt with by the Mortgagee in any
other manner permitted under applicable law. The Mortgagee may require the
Mortgagor to assemble such personal property and make it available to the
Mortgagee at a place to be designated by the Mortgagee. The Mortgagor
acknowledges and agrees that a disposition of the personal property in
accordance with the Mortgagee’s rights and remedies in respect to the Mortgaged
Property as heretofore provided is a commercially reasonable disposition
thereof; provided, however, that the Mortgagee shall give the Mortgagor not less
than ten (10) days’ prior notice of the time and place of any intended
disposition.
SECTION 12.2.    Fixture Filing. To the extent that the Mortgaged Property
includes items of personal property which are or are to become fixtures under
applicable law, and to the fullest extent permitted under applicable law, the
filing hereof in the real estate records of the county in which such Mortgaged
Property is located shall also operate from the time of filing as a fixture
filing with respect to such Mortgaged Property, and the following information is
applicable for the purpose of such fixture filing, to wit:
Name and Address of the debtor:
      The Mortgagor having the address described in the Preamble hereof, whose
tax identification number is [__________].
Name and Address of the secured party:
      The Mortgagee having the address described in the Preamble hereof.


      This Financing Statement covers the following types or items of property:
      The Mortgaged Property.
      This instrument covers goods or items of personal property which are or
are to become fixtures upon the property.
      The name of the record owner of the property on which such fixtures are or
are to be located is the Mortgagor.



In addition, Mortgagor authorizes the Mortgagee to file appropriate financing
and continuation statements under the UCC in effect in the jurisdiction in which
the Mortgaged Property is located as may be required by law in order to
establish, preserve and protect the liens and security interests intended to be
granted to the Mortgagee pursuant to this Mortgage in the Mortgaged Property.
ARTICLE XIII

FURTHER ASSURANCES



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


SECTION 13.1.    Recording Documentation To Assure Security. The Mortgagor
shall, forthwith after the execution and delivery hereof and thereafter, from
time to time, cause this Mortgage and any financing statement, continuation
statement or similar instrument relating to any thereof or to any property
intended to be subject to the Lien hereof to be filed, registered and recorded
in such manner and in such places as may be required by any present or future
law in order to publish notice of and fully to protect the validity and priority
thereof or the Lien hereof purported to be created upon the Mortgaged Property
and the interest and rights of the Mortgagee therein, and the Mortgagor hereby
consents to the filing, registration and/or recording of the same without the
Mortgagor’s signature. The Mortgagor shall pay or cause to be paid all taxes and
fees incident to such filing, registration and recording, and all expenses
incident to the preparation, execution and acknowledgment thereof, and of any
instrument of further assurance, and all Federal or state stamp taxes or other
taxes, duties and charges arising out of or in connection with the execution and
delivery of such instruments.
SECTION 13.2.    Further Acts. The Mortgagor shall, at the sole cost and expense
of the Mortgagor, do, execute, acknowledge and deliver all and every such
further acts, deeds, conveyances, mortgages, assignments, notices of assignment,
transfers, financing statements, continuation statements, instruments and
assurances as the Mortgagee shall from time to time request, which may be
necessary in the judgment of the Mortgagee from time to time to assure, perfect,
convey, assign, mortgage, transfer and confirm unto the Mortgagee, the property
and rights hereby conveyed or assigned or which the Mortgagor may be or may
hereafter become bound to convey or assign to the Mortgagee or for carrying out
the intention or facilitating the performance of the terms hereof or the filing,
registering or recording hereof, provided that such requirements shall not
materially adversely affect this Mortgage. Without limiting the generality of
the foregoing, in the event that the Mortgagee desires to exercise any remedies,
consensual rights or attorney-in-fact powers set forth in this Mortgage and
determines it necessary to obtain any approvals or consents of any Governmental
Authority or any other Person therefor, then, upon the reasonable request of the
Mortgagee, the Mortgagor agrees to use its best efforts to assist and aid the
Mortgagee to obtain as soon as practicable any necessary approvals or consents
for the exercise of any such remedies, rights and powers. In the event the
Mortgagor shall fail after demand to execute any instrument or take any action
required to be executed or taken by the Mortgagor under this Section 13.2, the
Mortgagee may execute or take the same as the attorney-in-fact for the
Mortgagor, such power of attorney being coupled with an interest and is
irrevocable.
SECTION 13.3.    Additional Security. Without notice to or consent of the
Mortgagor and without impairment of the Lien and rights created by this
Mortgage, the Mortgagee may accept (but the Mortgagor shall not be obligated to
furnish) from the Mortgagor or from any other Person, additional security for
the Secured Obligations. Neither the giving thereof nor the acceptance of any
such additional security shall prevent the Mortgagee from resorting, first, to
such additional security, and, second, to the security created by this Mortgage
without affecting the Mortgagee’s Lien and rights under this Mortgage.



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


ARTICLE XIV

MISCELLANEOUS
SECTION 14.1.    Covenants To Run with the Land. All of the grants, covenants,
terms, provisions and conditions in this Mortgage shall run with the Land and
shall apply to, and bind the successors and assigns of, the Mortgagor. If there
shall be more than one mortgagor with respect to the Mortgaged Property, the
covenants and warranties hereof shall be joint and several.
SECTION 14.2.    No Merger. The rights and estate created by this Mortgage shall
not, under any circumstances, be held to have merged into any other estate or
interest now owned or hereafter acquired by the Mortgagee unless the Mortgagee
shall have consented to such merger in writing.
SECTION 14.3.    Concerning Mortgagee.
(i)    The Mortgagee has been appointed as Collateral Agent pursuant to the
Credit Agreement. The actions of the Mortgagee hereunder are subject to the
provisions of the Credit Agreement. The Mortgagee shall have the right hereunder
to make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking action (including, without
limitation, the release or substitution of the Mortgaged Property), in
accordance with this Mortgage and the Credit Agreement. The Mortgagee may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith. The Mortgagee may resign and a successor Mortgagee may be
appointed in the manner provided in the Credit Agreement. Upon the acceptance of
any appointment as the Mortgagee by a successor Mortgagee, that successor
Mortgagee shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Mortgagee under this Mortgage, and
the retiring Mortgagee shall thereupon be discharged from its duties and
obligations under this Mortgage. After any retiring Mortgagee’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Mortgage while it was the Mortgagee.
(ii)    The Mortgagee shall be deemed to have exercised reasonable care in the
custody and preservation of the Mortgaged Property in its possession if such
Mortgaged Property is accorded treatment substantially equivalent to that which
the Mortgagee, in its individual capacity, accords its own property consisting
of similar instruments or interests, it being understood that neither the
Mortgagee nor any of the Secured Parties shall have responsibility for taking
any necessary steps to preserve rights against any Person with respect to any
Mortgaged Property.
(iii)    The Mortgagee shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Mortgage and its duties hereunder, upon



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


advice of counsel selected by it.
(iv)    With respect to any of its rights and obligations as a Lender, the
Mortgagee shall have and may exercise the same rights and powers hereunder. The
term “Lenders,” “Lender” or any similar terms shall, unless the context clearly
otherwise indicates, include the Mortgagee in its individual capacity as a
Lender. The Mortgagee may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with the Mortgagor or any
Affiliate of the Mortgagor to the same extent as if the Mortgagee were not
acting as Collateral Agent.
(v)    If any portion of the Mortgaged Property also constitutes collateral
granted to the Mortgagee under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, the Mortgagee, in its sole discretion, shall select which
provision or provisions shall control.
SECTION 14.4.    Mortgagee May Perform; Mortgagee Appointed Attorney-in-Fact. If
the Mortgagor shall fail to perform any covenants contained in this Mortgage
(including, without limitation, the Mortgagor’s covenants to (i) pay the
premiums in respect of all required insurance policies hereunder or under the
Credit Agreement, (ii) pay Charges, (iii) make repairs, (iv) discharge Liens or
(v) pay or perform any obligations of the Mortgagor under any Mortgaged
Property) or if any warranty on the part of the Mortgagor contained herein shall
be breached, the Mortgagee may (but shall not be obligated to), after notice to
Mortgagor, do the same or cause it to be done or remedy any such breach, and may
expend funds for such purpose; provided, however, that the Mortgagee shall in no
event be bound to inquire into the validity of any tax, lien, imposition or
other obligation which the Mortgagor fails to pay or perform as and when
required hereby and which the Mortgagor does not contest in accordance with the
provisions of Article IX hereof. Any and all amounts so expended by the
Mortgagee shall be paid by the Mortgagor in accordance with the provisions of
Section 10.03 of the Credit Agreement. Neither the provisions of this Section
14.4 nor any action taken by the Mortgagee pursuant to the provisions of this
Section 14.4 shall prevent any such failure to observe any covenant contained in
this Mortgage nor any breach of warranty from constituting an Event of Default.
The Mortgagor hereby appoints the Mortgagee its attorney-in-fact, with full
authority in the place and stead of the Mortgagor and in the name of the
Mortgagor, or otherwise, from time to time in the Mortgagee’s discretion to take
any action and to execute any instrument consistent with the terms hereof and
the other Loan Documents which the Mortgagee may deem necessary or advisable to
accomplish the purposes hereof. The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term hereof. The Mortgagor hereby ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof.
SECTION 14.5.    Continuing Security Interest; Assignment. This Mortgage shall
create a continuing Lien on and security interest in the Mortgaged Property and
shall (i) be binding upon the Mortgagor, its successors and assigns and (ii)
inure, together with the rights and remedies of the Mortgagee hereunder, to the
benefit of the Mortgagee for the benefit of the



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


Secured Parties and each of their respective successors, transferees and
assigns. No other Persons (including, without limitation, any other creditor of
any Loan Party) shall have any interest herein or any right or benefit with
respect hereto. Without limiting the generality of the foregoing clause (ii),
any Lender may assign or otherwise transfer any indebtedness held by it secured
by this Mortgage to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender,
herein or otherwise, subject, however, to the provisions of the Credit
Agreement.
SECTION 14.6.    Termination; Release. When all the Secured Obligations have
been paid in full and the Commitments of the Lenders to make any Loan or to
issue any Letter of Credit under the Credit Agreement shall have expired or been
sooner terminated, this Mortgage shall terminate. Upon termination hereof or any
release of the Mortgaged Property or any portion thereof in accordance with the
provisions of the Credit Agreement, the Mortgagee shall, upon the request and at
the sole cost and expense of the Mortgagor, forthwith assign, transfer and
deliver to the Mortgagor, against receipt and without recourse to or warranty by
the Mortgagee, such of the Mortgaged Property to be released (in the case of a
release) as may be in possession of the Mortgagee and as shall not have been
sold or otherwise applied pursuant to the terms hereof, and, with respect to any
other Mortgaged Property, proper documents and instruments in recordable form
(including UCC-3 termination statements or releases) acknowledging the
termination hereof or the release of such Mortgaged Property, as the case may
be.
SECTION 14.7.    Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by the Mortgagor therefrom, shall be effective unless the same
shall be done in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Mortgagee. Any amendment, modification or supplement
of or to any provision hereof, any waiver of any provision hereof and any
consent to any departure by the Mortgagor from the terms of any provision hereof
shall be effective only in the specific instance and for the specific purpose
for which made or given. Except where notice is specifically required by this
Mortgage or any other Loan Document, no notice to or demand on the Mortgagor in
any case shall entitle the Mortgagor to any other or further notice or demand in
similar or other circumstances.
SECTION 14.8.    Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in Section
10.01 of the Credit Agreement, if to the Mortgagor or the Mortgagee, addressed
to it at the address set forth in Section 10.01(a) of the Credit Agreement, or
in each case at such other address as shall be designated by such party in a
written notice to the other party complying as to delivery with the terms of
this Section 14.8.
SECTION 14.9.    GOVERNING LAW; SERVICE OF PROCESS; WAIVER OF JURY TRIAL. THIS
MORTGAGE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE IN WHICH THE PREMISES ARE LOCATED, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT TO THE EXTENT THAT THE VALIDITY OR



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR ITEM OR TYPE OF MORTGAGED PROPERTY ARE GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN SUCH STATE. MORTGAGOR AGREES THAT SERVICE OF PROCESS
IN ANY PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
MORTGAGOR AT ITS ADDRESS SET FORTH IN THE CREDIT AGREEMENT OR AT SUCH OTHER
ADDRESS OF WHICH THE MORTGAGEE SHALL HAVE BEEN NOTIFIED PURSUANT THERETO. IF ANY
AGENT APPOINTED BY MORTGAGOR REFUSES TO ACCEPT SERVICE, MORTGAGOR HEREBY AGREES
THAT SERVICE UPON IT BY MAIL SHALL CONSTITUTE SUFFICIENT NOTICE. NOTHING HEREIN
SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
SHALL LIMIT THE RIGHT OF MORTGAGEE TO BRING PROCEEDINGS AGAINST MORTGAGOR IN THE
COURTS OF ANY OTHER JURISDICTION. THE MORTGAGOR HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS MORTGAGE OR THE TRANSACTIONS CONTEMPLATED HEREBY.
SECTION 14.10.    Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
SECTION 14.11.    Limitation on Interest Payable. It is the intention of the
parties to conform strictly to the usury laws, whether state or Federal, that
are applicable to the transaction of which this Mortgage is a part. All
agreements between the Mortgagor and the Mortgagee whether now existing or
hereafter arising and whether oral or written, are hereby expressly limited so
that in no contingency or event whatsoever shall the amount paid or agreed to be
paid by the Mortgagor for the use, forbearance or detention of the money to be
loaned under the Credit Agreement or any other Loan Document, or for the payment
or performance of any covenant or obligation contained herein or in the Credit
Agreement or any other Loan Document, exceed the maximum amount permissible
under applicable Federal or state usury laws. If under any circumstances
whatsoever fulfillment of any such provision, at the time performance of such
provision shall be due, shall involve exceeding the limit of validity prescribed
by law, then the obligation to be fulfilled shall be reduced to the limit of
such validity. If under any circumstances the Mortgagor shall have paid an
amount deemed interest by applicable law, which would exceed the highest lawful
rate, such amount that would be excessive interest under applicable usury laws
shall be applied to the reduction of the principal amount owing in respect of
the Secured Obligations and not to the payment of interest, or if such excessive
interest exceeds the unpaid balance of principal and any other amounts due
hereunder, the excess shall be refunded to the Mortgagor. All sums paid or
agreed to be paid for the use, forbearance or detention of the principal under
any extension of credit by the Mortgagee shall, to the fullest extent permitted
by applicable law, and to the extent necessary to preclude exceeding the limit
of validity prescribed by law, be amortized, prorated, allocated and spread from
the date hereof until payment in full of the Secured Obligations so that the
actual rate of interest on account of such principal amounts is



LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


uniform throughout the term hereof.
SECTION 14.12.    Business Days. In the event any time period or any date
provided in this Mortgage ends or falls on a day other than a Business Day, then
such time period shall be deemed to end and such date shall be deemed to fall on
the next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.
SECTION 14.13.    Relationship. The relationship of the Mortgagee to the
Mortgagor hereunder is strictly and solely that of lender and borrower and
mortgagor and mortgagee and nothing contained in the Credit Agreement, this
Mortgage or any other document or instrument now existing and delivered in
connection therewith or otherwise in connection with the Secured Obligations is
intended to create, or shall in any event or under any circumstance be construed
as creating a partnership, joint venture, tenancy-in-common, joint tenancy or
other relationship of any nature whatsoever between the Mortgagee and the
Mortgagor other than as lender and borrower and mortgagor and mortgagee.
SECTION 14.14.    No Credit for Payment of Taxes or Impositions. The Mortgagor
shall not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and the Mortgagor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Charge on the Mortgaged
Property or any part thereof.
SECTION 14.15.    No Claims Against the Mortgagee. Nothing contained in this
Mortgage shall constitute any consent or request by the Mortgagee, express or
implied, for the performance of any labor or services or the furnishing of any
materials or other property in respect of the Premises or any part thereof, nor
as giving the Mortgagor any right, power or authority to contract for or permit
the performance of any labor or services or the furnishing of any materials or
other property in such fashion as would permit the making of any claim against
the Mortgagee in respect thereof or any claim that any Lien based on the
performance of such labor or services or the furnishing of any such materials or
other property is prior to the Lien hereof.
SECTION 14.16.    Last Dollars Secured. This Mortgage secures only a portion of
the Indebtedness owing or which may become owing by the Mortgagor. The parties
agree that any payments or repayments of such Indebtedness by the Mortgagor
shall be deemed to be applied first to the portion of the Indebtedness that is
not secured hereby, it being the parties’ intent that the portion of the
Indebtedness last remaining unpaid shall be secured thereby.
SECTION 14.17.    Conflict. In the event of any inconsistency or conflict
between the Intercreditor Agreement and this Mortgage, the terms of the
Intercreditor Agreement shall control.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Mortgagor has caused this Mortgage to be duly executed
and delivered under seal the day and year first above written.
NORCRAFT COMPANIES, L.P.
By: Norcraft GP, L.L.C., its general partner
 
 
 
 
By:
 
Print Name:
 
Title:
 






LEGAL_US_3 # 107097238.2

--------------------------------------------------------------------------------


ACKNOWLEDGMENT
State of                 )
)    ss.:
County of                 )
On this the ____ day of __________, 200__ , before me, __________, the
undersigned officer, personally appeared __________, who acknowledged
him/herself to be a [member or manager] of Norcraft GP, L.L.C., the general
partner of Norcraft Companies, L.P., a limited partnership, and that s/he, as
such [member or manager], being authorized to do so, executed the foregoing
instrument for the purposes therein contained by signing the name of the general
partner on behalf of the limited partnership by him/herself as a [member or
manager] of the general partner of Norcraft Companies, L.P., a limited
partnership.
In witness whereof, I hereunto set my hand and official seal.


                            
Title of Officer


--------------------------------------------------------------------------------


Schedule A – Legal Description
[LOTS 1 , 2, 3 , 7, 8 AND 9 IN BLOCK 9 AND LOTS 1 AND 6 IN BLOCK 1 0 OF SIOUX
EMPIRE DEVELOPMENT PARK ONE ADDITION TO THE CITY OF SIOUX FALLS, MINNEHAHA
COUNTY, SOUTH DAKOTA, ACCORDING TO THE RECORDED PLAT THEREOF.]






































_______________________________
41NTD: Subject to Real Estate review.




--------------------------------------------------------------------------------


EXHIBIT J-2
[Form of]
CANADIAN MORTGAGE


[Provided Under Separate Cover]



LEGAL_US_3 # 107099741.1



--------------------------------------------------------------------------------


MORTGAGE Form 6.1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
X
Mortgage
 
Encumbrance
 
 
 
 
Mortgage of Mortgage/Encumbrance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1.
MORTGAGOR(S)/GRANTOR(S) OF ENCUMBRANCE (Encumbrancee(s))
 
NORCRAFT CANADA CORPORATION
1980 Springfield Road, Winnipeg, Manitoba R2C 2Z2


 
 
see schedule
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2.
LAND DESCRIPTION
 
AN 46013 WLTO
IN NE 1/4 17-11-4 EPM


 
 
TITLE NO.(S)
2214348/1
 
MORTGAGE/ENCUMBRANCE NO.(S)
 
see schedule
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3.
ENCUMBRANCES, LIENS AND INTERESTS – The within document is subject to instrument
number(s)
 
2225810/1, 3464623/1


 
 
see schedule
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4.
MORTGAGEE(S)/ENCUMBRANCER(S) – (full legal name and address for service)
 
 
ROYAL BANK OF CANADA, 4th Floor, 20 King Street West, Toronto, Ontario, Canada
M5H 1C4
 
 
      see schedule
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5.
TERMS
 
 
The following terms are incorporated herein:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(a)Standard Charge Mortgage Terms filed as Number
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(b)The terms and provisions attached hereto as schedule(s)
 
A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
In this instrument, unless otherwise specified, “herein” means this instrument,
all schedules to this instrument and the terms referred to in Boxes 5 and 6.
terms referred to in Boxes 5 and 6.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6.
PAYMENT PROVISIONS
see schedule
A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(a)
Principle
 
 
 
 
(b)
Interest
 
 
 
 
 
 
(c)
Calculation
 
 
 
 
USD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
amount
$
150,000,000
 
 
 
 
rate XX % per annum
 
 
 
 
period
XX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(d)
Interest
Y
M
D
 
(e)
Payment
 
 
 
 
 
(f)
First
Y
M
D
 
 
adjustment
 
 
 
 
 
dated and XX
 
 
 
 
 
payment
 
 
 
 
 
date
 
 
XX
XX
XX
 
 
period
 
 
 
 
 
 
date
XX
XX
XX
 
(g)
Last payment
date
Y
XX
M
XX
D
XX
 
(h)
Amount of each payment
dollars $ XXXX
 
 
 
 
 
 
 
 
(i)
Balance
Y
M
D
 
(j)
Guarantee
 
 
 
 
 
 
 
 
 
 
 
 
due
 
 
XX
XX
XX
 
 
mortgage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Additional provisions


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
see schedule
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


LEGAL_US_3 # 107099741.1



--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
7.
SIGNATURE OF MORTGAGOR(S)/ENCUMBRANCEE(S)
 
see schedule
 
 
 
 
 
 
 
1.
Norcraft Canada Corporation is the owner of the Land.
 
 
 
2.
As security for performance of all its obligations herein, Norcraft Canada
Corporation hereby mortgages
to the Mortgagee its interest in the Land.
 
3.
Norcraft Canada Corporation promises to pay the principal amount and interest
and all other charges and money hereby secured and to be bound by all the terms
herein.
 
4.
Norcraft Canada Corporation acknowledges receipt of a copy of this instrument
and all of the terms herein.
 
5.
I am of the age of majority. I am an Officer of Norcraft Canada Corporation and
have authority to bind same.
 
6.
The registration of this instrument does not contravene the provisions of The
Farm Lands Ownership Act because
the within Land is not farm land as defined in The Farm Lands Ownership Act.
 
7.
The registration of this instrument does not contravene the provisions of The
Homesteads Act because the within
Land is not homestead property.
            NORCRAFT CANADA CORPORATION
 
 
 
 
                  
 
 
 
 
 
 
Per:
 
 
 
 
 
201 / /
 
 
 
 
 
 
 
 
 
 
(YYYY/MM/DD)
 
witness signature
name:
 
signature
 
date
 
 
 
 
 
 
 
office:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
witness signature
name:
 
signature
 
date
(YYYY/MM/DD)
 
 
 
 
 
 
 
Prior to signing and witnessing this document, please carefully review the
notices in Box 8.
 
 
 
 
 
 
 
 
Insert name, position and address of witness below signature. See subsection
72.5(5) of The Real Property Act.
 
 

8.
IMPORTANT NOTICES
 
 
 
WHO MAY BE A WITNESS to this document: Only those persons specified in section
72.7 of The Real Property Act may act as a
 
witness to this document.
 
 
 
NOTICE TO WITNESSES: By signing as witness you confirm that the person whose
signature you witnessed:
 
 
 
 
 
1.
Is either personally known to you, or that their identity has been proven to
you.
 
 
 
 
 
AND
 
 
 
 
2.
That they have acknowledged to you that they:
 
 
 
(a) are the person named in this instrument;
 
 
 
(b) have attained the age of majority in Manitoba; and
 
 
 
(c) are authorized to execute this instrument.
 
 
 
 
 
By virtue of section 194 of The Real Property Act, any statement set out in this
document and signed by the party making the statement has the same effect and
validity as an oath, affidavit, affirmation or statutory declaration given
pursuant to The Manitoba Evidence Act.
The Mortgage Act provides that the mortgagor can obtain free of charge, from the
mortgagee, a statement of the debts secured by this mortgage once every 12
months, or as needed for pay off or sale.
SINGULAR INCLUDES PLURAL AND VICE VERSA WHERE APPLICABLE. In this document “I”
or “me” is to be read as including all parties signing this document whether
individual or corporate.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
9.
SIGNATURE OF COVENANTOR(S)
 
 
see schedule
 
 
 
I acknowledge receipt of a copy of this instrument and all of the terms herein
and I agree to perform my obligations herein.
 
 
         
 
 
 
/ /
 
 
 
(YYYY/MM/DD)
 
witness signature
Name:
 
signature
 
date
 
 
 
 
witness signature
Name:
 
signature
 
date
(YYYY/MM/DD)
 


LEGAL_US_3 # 107099741.1



--------------------------------------------------------------------------------


10.
HOMESTEADS ACT CONSENT TO DISPOSITION AND ACKNOWLEDGEMENT
 
Note: For consent by widow(er) or surviving common-law partner, see section 22
of The Homesteads Act.
 
 
I, the spouse or common-law partner of the (mortgagor/encumbrancee), consent to
the disposition of the homestead effected by this instrument and acknowledge
that:
 
1.
 
 
I am the first spouse or common-law partner to acquire homestead rights in the
property; or
 
 
 
 
 
A previous spouse or common-law partner of the (mortgagor/encumbrancee) acquired
homestead rights in
 
 
 
the property but those rights have been released or terminated in accordance
with The Homesteads Act.
 
2.
I am aware that The Homesteads Act gives me a life estate in the homestead and
that I have the right to prevent this disposition of the homestead by
withholding my consent.
 
3.
I am aware that the effect of this consent is to give up my life estate in the
homestead to the extent necessary to I am aware that the effect of this consent
is to give up my life estate in the homestead to the extent necessary to
 
4.
I execute this consent apart from my spouse or common-law partner freely and
voluntarily without any compulsion on the part of my spouse or common-law
partner.
 
 
 
 
/ /
 
name of spouse or common-law partner
 
signature of spouse or common-law partner
date
(YYYY/MM/DD)
 
 
 
 
 
 
 
/ /
 
name of witness
 
signature of witness
date
(YYYY/MM/DD)
 
 
A Notary Public in and for the Province of Manitoba
 
 
A Commissioner for Oaths in and for the Province of Manitoba
 
 
My commission expires:________________________________
 
 
Or other person authorized to take affidavits under The Manitoba Evidence Act
(specify):
 
 
11.
INSTRUMENT PRESENTED FOR REGISTRATION BY (include address, postal code, contact
person and phone number
 
Fillmore Riley LLP, Attn: Lionel J. Martens (204-957-8338)
1700 – 360 Main Street, Winnipeg, MB R3C 3Z3
File No. 411871-16/LJM










LEGAL_US_3 # 107099741.1



--------------------------------------------------------------------------------







 
 
LAND TITLES OFFICE USE ONLY
 
 
SEE ATTACHED LETTER/FAX/ADDTIONAL EVIDENCE FOR
BOX(ES)_________________________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Set for Acceptance
 
 
 
 
Fee
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Examined by:
 
 
 
 
Fee adjustment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fees checked
 
 
 
 
 
 
 
Extra Fee
 
 
Refund
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Registration No.
 
            /
   
 
                        
 
This Schedule forms part of
a Mortgage
 
(insert instrument type),
 
 
 
 
dated
 
 
20
 
 
, (insert date of that instrument)
 
 
 
 
from
Norcraft Canada Corporation
 
 
 
 
to
Royal Bank of Canada
 
 
 
NORCRAFT CANADA CORPORATION
 
 
 
 
 
 
Per:
signature
 
 
 
 
Name:
 
 
 
 
Office:
 
 
 
 
 
 
 
 
 
 
I have the authority to bind the Corporation.
 
 
 
 
 
 
 
 
 
 
 
IMPORTANT NOTICE
 
 
 
 
By virtue of section 194 of The Real Property Act, any statement set out in this
document and signed by the party making the statement has the same effect and
validity as an oath, affidavit, affirmation or statutory declaration given
pursuant to The Manitoba Evidence Act.
 
 
 
 
 
The date at the bottom of this schedule must be the same as the execution date
of the instrument that it forms a part of.




LEGAL_US_3 # 107099741.1



--------------------------------------------------------------------------------


SCHEDULE Form 16.1
 
   ADDITIONAL INFORMATION
Page
1
of
13
pages
 
SCHEDULE
A
 
   (insert letter)




TERMS, PAYMENT PROVISIONS AND ADDITIONAL PROVISIONS






































































This Schedule forms part of a
Mortgage
(insert instrument type),
 
dated
 
, 20
 
, (insert date of that instrument)
 
from
Norcraft Canada Corporation
 
 
to
Royal Bank of Canada
 
 
   NORCRAFT CANADA CORPORATION




 
Per:
signature
 
Name:
Office:
 
 
 
 
I have the authority to bind the Corporation.
 
 




 
IMPORTANT NOTICES
 
By virtue of section 194 of The Real Property Act, any statement set out in this
document and signed by the party making the statement has the same effect and
validity as an oath, affidavit, affirmation or statutory declaration given
pursuant to The Manitoba Evidence Act.


The date at the bottom of this schedule must be the same as the execution date
of the instrument that it forms a part of.






LEGAL_US_3 # 107099741.1



--------------------------------------------------------------------------------


MORTGAGE TERMS


ARTICLE 1 -INTERPRETATION
1.01.    Definitions. All terms used herein that are defined in the Act shall
have the same meanings herein as in the Act except as expressly varied by this
Mortgage. In this Mortgage:
(a)
“Act” means The Real Property Act R.S.M. 1988 C. R30 and amendments thereto;

(b)
“Business Day” has the meaning ascribed thereto in the Credit Agreement;

(c)
“Credit Agreement” means the Credit Agreement dated as of November __, 2013,
among NORCRAFT COMPANIES, L.P., a Delaware limited partnership, NORCRAFT
INTERMEDIATE HOLDINGS, L.P., a Delaware limited partnership, NORCRAFT CANADA
CORPORATION, a Nova Scotia unlimited liability company, the Mortgagor hereunder,
and the other Subsidiary Guarantors (such term and each other capitalized term
used but not defined in this subsection (c) having the meaning given to it in
Article I of the Credit Agreement), the Lenders, RBC CAPITAL MARKETS and KEYBANK
NATIONAL ASSOCIATION, as joint lead arrangers and joint bookrunners and
documentation agent, ROYAL BANK OF CANADA, as syndication agent, as
administrative agent and collateral agent, and includes any amendments,
extensions, renewals, substitutions, supplements, replacements and restatements
thereof or thereto;

(d)
“Default” has the meaning attributed to it in section 7.01;

(e)
“Encumbrances” means any encumbrance, lien, charge, hypothec, pledge, mortgage
or any agreement capable of creating any of the foregoing affecting the
Mortgaged Property;

(f)
“Improvements” means all improvements now or hereinafter on the Mortgaged
Property including, without limitation, all buildings, fences, plant, machinery,
fixtures, erections, furnaces, boilers, oil burners, stokers, refrigeration
cabinets and equipment, gas and electric stoves, water heaters, electric light
fixtures, window blinds, floor coverings, doors and windows, and
air-conditioning, plumbing, cooling and heating equipment and all apparatus and
equipment appurtenant thereto now or hereafter placed or installed or fixed on
the Mortgaged Property;

(g)
“Indebtedness” means all obligations, debts and liabilities, present or future,
direct or indirect, absolute or contingent, matured or not, extended or renewed,
revolving or nonrevolving, otherwise secured or unsecured, joint or several,
liquidated or unliquidated, disputed or undisputed, legal or equitable, due or
to become due whether at stated maturity, by acceleration or otherwise, at any
time owing by the Mortgagor to the Mortgagee or remaining unpaid by the
Mortgagor to the Mortgagee




LEGAL_US_3 # 107099741.1



--------------------------------------------------------------------------------


heretofore or hereafter incurred or arising under or pursuant to any of the
Credit Agreement and the other Loan Documents (including, without limitation,
the obligations to pay principal, interest and all other charges, fees,
expenses, commissions, reimbursements, premiums, indemnities and other payments
related to or in respect of the obligations contained in the Credit Agreement
and the other Loan Documents), anywhere within or outside Canada, and whether
the Mortgagor be bound alone or with another or others and whether as principal
or surety or guarantor and any ultimate unpaid balance thereof and whether the
same is from time to time reduced and thereafter increased or entirely
extinguished and thereafter incurred again;
(h)
“Interest” means interest at the Interest Rate calculated and payable on the
Indebtedness and such other amounts as provided in this Mortgage as well after
as before maturity and both before and after default, demand and judgment;

(i)
“Interest Rate” means the interest rate or interest rates prescribed by the
Credit Agreement and the other Loan Documents, as the case may be, and any other
instruments creating or evidencing the Indebtedness as described in the Credit
Agreement and the other Loan Documents;

(j)
“Laws” means all applicable laws, statutes, rules, requirements, orders,
directions, by laws, ordinances, work orders and regulations of every
governmental authority and agency whether federal, provincial, municipal or
otherwise, including, without limiting the generality of the foregoing, those
dealing with zoning, use, occupancy, subdivision, parking, historical
designations, fire, access, loading facilities, landscaped areas, pollution of
the environment, toxic materials or other environmental hazards, building
construction, public health and safety, and all private covenants and
restrictions affecting the Mortgaged Property, or any portion thereof, directly
or indirectly, present or future;

(k)
“Leases” means every present or future lease agreement made of the Mortgaged
Property, or any part thereof;

(l)
“Loan Documents” has the meaning ascribed thereto in the Credit Agreement, and
includes any amendments, extensions, renewals, substitutions, supplements,
replacements and restatements thereof or thereto;

(m)
“Mortgage” means the mortgage of the Mortgaged Property made between the
Mortgagor and the Mortgagee pursuant to the Act, comprised of the Mortgage Form,
these terms and conditions and all other schedules attached to the Mortgage
Form;

(n)
“Mortgage Form” means the document prescribed by regulation under the Act as
Form 6.1 (or the latest prescribed version thereof) to which these terms and
conditions have been attached, whereby the Mortgagor has granted a mortgage to
the Mortgagee, and includes all schedules to such document;




LEGAL_US_3 # 107099741.1



--------------------------------------------------------------------------------


(o)
“Mortgaged Property” means the land described in box 2 of the Mortgage Form (or
in any schedule attached thereto) and includes all Improvements;

(p)
“Mortgagee” means the party or parties identified in box 4 of the Mortgage Form;

(q)
“Mortgagor” means the party or parties described as “Mortgagor” in box 1 of the
Mortgage Form;

(r)
“Mortgagor’s Obligations” includes all fees, costs, charges, expenses and legal
fees (between a solicitor and client) of or which may be incurred by the
Mortgagee as a result of, arising out of, or in connection with, either directly
or indirectly, this Mortgage, including, without limitation to the foregoing,
the following:

(i)
reasonable charges for the Mortgagee, or its representatives, to inspect the
Mortgaged Property, obtain an appraisal of the Mortgaged Property, negotiate
this Mortgage, investigate title to the Mortgaged Property, prepare and register
this Mortgage and other necessary instruments, take, recover, and keep
possession of the Mortgaged Property and preparing a discharge of this Mortgage;

(ii)
all proceedings taken in connection with or to realize the monies hereby secured
or in the enforcement of any right, power, remedy or purpose under this
Mortgage, or any other collateral security held with respect thereto whether
abortive or otherwise;

(iii)
the enforcement of payment of the Indebtedness secured by this Mortgage, whether
by way of court action, other legal process or otherwise;

(iv)
all costs, fees, charges and expenses recoverable by the Mortgagee under the
Credit Agreement and the other Loan Documents;

(v)
any amounts deemed hereunder to be Mortgagor’s Obligations; and

(vi)
the defence of the interest of the Mortgagee in the Mortgaged Property against
the claims of other persons, including any amount paid by the Mortgagee to
redeem or discharge any Encumbrances, whether or not ranking in priority to this
Mortgage;

(s)
“Permitted Encumbrances” means Permitted Collateral Liens for Mortgaged Property
(as each such term is defined in the Credit Agreement);

(t)
“Principal” means the principal amount in lawful money of the United States of
America set out in box 6(a) of the Mortgage Form;

(u)
“Receiver” means any person appointed by instrument in writing to be a receiver
of the Mortgaged Property, or any part thereof, and of the Rents, which term
shall include a receiver manager;




LEGAL_US_3 # 107099741.1



--------------------------------------------------------------------------------


(v)
“Rents” means all rents, charges or other monies now due or payable or hereafter
to become due and payable under the Leases;

(w)
“Taxes” means all taxes, rates, duties and other impositions whatsoever already
charged or hereinafter to be charged by any authority on the Mortgaged Property
and ail penalties and interest payable in connection therewith.

1.02.    Sections and Headings. The division of this Mortgage into articles,
sections and subsections and the insertion of headings are for convenience of
reference only and shall not affect the interpretation of this Mortgage. Unless
otherwise indicated, any reference to this Mortgage, to an article, section or
subsection refers to the specified article, section or subsection of this
Mortgage.
1.03.    Number. Gender and Persons. In this Mortgage, words importing the
singular number only shall include the plural and vice-versa, words importing
gender shall include ail gender and words importing persons shall include
individuals, corporations, partnerships, associations, trusts, unincorporated
organizations, governmental bodies and other legal and business entities of any
kind whatsoever.
1.04.    Enurement. This Mortgage shall enure to the benefit of and shall be
binding upon and enforceable by the parties and their respective heirs,
executors, administrators, successors and assigns, as applicable. The Mortgagor
may not assign any of its rights or obligations hereunder without the prior
written consent of the Mortgagee, which the Mortgagee may withhold for any
reason. Notwithstanding any assignment of this Mortgage, the Mortgagor shall not
be released from its liabilities and obligations hereunder. The Mortgagee may
assign this Mortgage to any person.
1.05.    Amendments and Waivers. No amendment or waiver of any provision of this
Mortgage shall be binding on the Mortgagee unless consented to in writing by the
Mortgagee. No waiver of any provision of this Mortgage shall constitute a waiver
of any other provision, nor shall any waiver constitute a continuing waiver
unless otherwise provided in writing.
1.06.    Severability. In the event that any provision of this Mortgage is held
to be invalid or unenforceable and/or void, then same shall be severed from this
Mortgage without affecting the validity of the remaining provisions of this
Mortgage.
1.07.    Time of Essence. Time shall be of the essence of this Mortgage.
1.08.    Governing Law. This Mortgage shall be governed by the laws of the
Province of Manitoba.
1.09.    Currency. Unless otherwise expressly indicated in this Mortgage, the
Credit Agreement or the other Loan Documents, all dollar amounts referred to in
this Mortgage, including in the Mortgage Form, are expressed in the currency of
the United States of America.
ARTICLE 2 -    SECURITY GRANTED
2.01.    Mortgage of the Mortgaged Property. The Mortgagor hereby mortgages all
of the Mortgagor’s estate and interest in the Mortgaged Property as continuing
collateral security for the payment to the Mortgagee:



LEGAL_US_3 # 107099741.1



--------------------------------------------------------------------------------


(a)
on demand of the Indebtedness after Default in accordance with the provisions of
Article 7 hereof, despite any change in the nature or form, or the repayment and
readvance from time to time of the whole or any part of the Indebtedness, or the
renewal, exchange or substitution of any promissory note, bill of exchange or
other instrument evidencing the whole or any portion of the Indebtedness, but
the security hereby granted shall be limited to the aggregate of the Principal,
plus Interest at the Interest Rate and the Mortgagor’s Obligations;

(b)
of all the Mortgagor’s Obligations; and

(c)
of all Interest at the Interest Rate on the Indebtedness and all of the
Mortgagor’s Obligations.

2.02.    Assignment of Rents and Leases. The Mortgagor hereby irrevocably
assigns, transfers and sets over to the Mortgagee, subject to no prior claim or
assignment, all of the Mortgagor’s right, title and interest in the Leases and
in the Rents now due and payable or hereafter to become due and payable under
the Leases and all benefits and advantages to be derived therefrom, including
any guarantees given to the Mortgagor in respect of the Leases and Rents, to
hold and receive same unto the Mortgagee, with full power and authority to
demand, collect, sue for, recover, receive receipts for the Rents and to enforce
payment of the same in the name of the Mortgagor. Until Default, the Mortgagor
may demand, receive, collect and enjoy the Rents only as the same fall due and
payable and not in advance, but nothing shall permit or authorize the Mortgagor
to collect or receive Rents contrary to any covenants contained herein. Neither
this provision nor the acceptance by the Mortgagee of any such assignment shall
be taken to confer upon the Mortgagor any power to grant a lease which is valid
against the Mortgagee, unless the Mortgagee specifically authorizes in writing
the granting thereof.
2.03.    Assignment of Rights. Any rights, claims or causes of action which the
Mortgagor now has or in the future may have against any vendor, contractor,
material man, or other party with respect to the Mortgaged Property or any of
the Improvements are hereby assigned to the Mortgagee as continuing collateral
security for the repayment to the Mortgagee of the Indebtedness, Interest and
Mortgagor’s Obligations.
ARTICLE 3 -    PAYMENTS
3.01.    Indebtedness. Mortgagor’s Obligations and Interest. The Mortgagor shall
pay to the Mortgagee, forthwith on demand after default in accordance with the
provisions of Article 7 hereof, the Indebtedness, Mortgagor’s Obligations and
Interest.
3.02.    Place for Payment. All monies payable hereunder by the Mortgagor to the
Mortgagee shall be paid at the address of the Mortgagee as shown in box 4 of the
Mortgage Form, or at such other place as the Mortgagee may from time to time
designate.
3.03.    Compound Interest. All Interest becoming due and remaining unpaid shall
be capitalized and added to the Indebtedness on the date due and shall
thenceforth carry interest at the Interest Rate and in case the Interest and
compound interest are not paid within one month after such default,



LEGAL_US_3 # 107099741.1



--------------------------------------------------------------------------------


then on the expiration of such month a rest shall be made and compound interest
shall be payable on the aggregate amount then due, as well after as before
maturity, and so on from time to time.
3.04.    No Set-off etc. All monies owing by the Mortgagor to the Mortgagee
pursuant to this Mortgage, including, without limitation, Indebtedness, Interest
and Mortgagor’s Obligations shall be paid without deduction, set-off,
counterclaim, variation or abatement.
ARTICLE 4 -    INSURANCE
4.01.    Covenant to Insure. The Mortgagor shall forthwith insure against loss
or damage by fire, and such other hazards as shall be required by the Mortgagee,
all in accordance with the Credit Agreement and the other Loan Documents.
4.02.    Mortgagee May Insure. If the Mortgagor fails to comply with section
4.01, the Mortgagee may, but shall not be obligated to, effect such insurance as
it sees fit which may be solely for the benefit of the Mortgagee, with no duty
to account for the proceeds thereof, and the costs of such insurance shall be
added to the Mortgagor’s Obligations.
4.03.    Damage or Destruction. If the whole or any part of the Improvements are
damaged or destroyed, the Mortgagor shall immediately notify the Mortgagee in
writing, and shall furnish at its own expense all necessary proofs and do all
necessary acts to enable the Mortgagee to obtain payment of the insurance
proceeds. Any insurance proceeds received may, at the option of the Mortgagee,
be applied wholly or in part in reduction of the Indebtedness, Interest and
Mortgagor’s Obligations, notwithstanding that no amount at such time may be due
and payable under this Mortgage, and/or may be applied in rebuilding,
reinstating or repairing the Improvements. No damage may be repaired nor any
reconstruction effected by the Mortgagor without the prior written approval of
the Mortgagee.
ARTICLE 5 -    TAXES
5.01.    Covenant to Pay Taxes. The Mortgagor shall pay all Taxes as and when
they shall become payable and shall forthwith in each year furnish the Mortgagee
with receipted tax bills showing payment of all Taxes for the year and further
shall comply with all of the terms of the Credit Agreement and the other Loan
Documents pertaining to Taxes.
5.02.    Mortgagee May Pay Taxes. If the Mortgagor fails to make any payments
under section 5.01, the Mortgagee may, but shall not be obligated to, make those
payments and the amounts thereof shall be added to the Mortgagor’s Obligations.
ARTICLE 6 -    OTHER COVENANTS
6.01.    Further Assurances. The Mortgagor shall execute such further assurances
as may be required by the Mortgagee to give full effect to this Mortgage.
6.02.    Duration of Mortgagor’s Covenants. All of the Mortgagor’s covenants
contained in this Mortgage shall continue to exist and shall be continuously
performed by the Mortgagor notwithstanding the expiry of the term of this
Mortgage until such time as the Mortgagee has received



LEGAL_US_3 # 107099741.1



--------------------------------------------------------------------------------


payment in full of the Indebtedness, Interest and Mortgagor’s Obligations.
ARTICLE 7 -    DEFAULT
7.01.    Default Defined. The Mortgagor shall be deemed to be in default
(“Default”) hereunder if an Event of Default (as defined in the Credit
Agreement) shall have occurred and is continuing under the Credit Agreement.
7.02.    Acceleration On Default. At the sole discretion of the Mortgagee and
notwithstanding any other provision of this Mortgage and subject to the terms of
the Credit Agreement and the other Loan Documents, upon Default, the
Indebtedness, Interest, Mortgagor’s Obligations shall immediately become due and
paid by the Mortgagor.
7.03.    Remedies On Default. In addition to any and all rights that the
Mortgagee may have pursuant to the terms of the Credit Agreement and the other
Loan Documents, upon Default, the Mortgagee or Its representatives may do any
one or more of the following:
(a)
Possession - take exclusive possession of the Mortgaged Property free and clear
of all Encumbrances, other than Permitted Encumbrances;

(b)
Observe covenants - when and to such extent as the Mortgagee deems advisable,
observe and perform or cause to be observed and performed any covenant,
agreement, proviso or stipulation express or implied herein or do such other
acts as are necessary to remedy the Default;

(c)
Distress - at any time enter, seize and distrain upon the Mortgaged Property or
any part thereof, and by distress warrant recover by way of rent reserved as in
the case of a demise of the Mortgaged Property as much of the Indebtedness,
Interest and Mortgagor’s Obligations as shall from time to time be or remain in
arrears and unpaid, together with all costs, charges and expenses attending such
levy or distress as in like cases of distress for rent;

(d)
Collect Rents - when and so often as in its discretion it shall think fit, to
deliver to any or all of the tenants, licensees or occupiers of the Mortgaged
Property notices to pay all Rents to the Mortgagee and to collect the Rents, and
in addition, the Mortgagee or its representatives may enter upon the Mortgaged
Property for the purpose of collecting the Rents and/or operating and
maintaining the Mortgaged Property; the Mortgagee may perform all such acts,
including any acts by way of enforcement of the covenants and the exercise of
the rights contained in the Leases or otherwise, as may in the opinion of the
Mortgagee be necessary or desirable for the proper operation and maintenance of
the Mortgaged Property, which acts may be performed in the name of the Mortgagor
or in the name in the Mortgagee, as in the absolute discretion of the Mortgagee,
as it may see fit, provided however nothing herein contained shall make the
Mortgagee responsible for the collection of Rents or for the performance of any
covenants, terms or conditions contained in any of the Leases;

(e)
Inspect the Mortgaged Property - inspect and report upon the value, state and
condition of the Mortgaged Property and employ a solicitor to examine and report


--------------------------------------------------------------------------------


upon the title to the Mortgaged Property;
(f)
Sell the Mortgaged Property - sell the Mortgaged Property on any one or more of
the following terms:

(i)
the Mortgage shall not be obligated to give any notice to the Mortgagor or any
person holding subsequent Encumbrances;

(ii)
the Mortgagee need not enter into possession of the Mortgaged Property;

(iii)
the Mortgaged Property may be sold by public or private sale, with or without
advertisement and with or without a reserve bid;

(iv)
the Mortgagee may deliver or serve any demand, notice or court process upon the
Mortgagee in accordance with the provisions of section 9.11;

(v)
no want of notice or publication when delivered hereby or by any statute or any
other impropriety or irregularity shall invalidate any sale made or purporting
to be made hereunder and no purchaser shall be bound to inquire into same;

(vi)
any sale made under the powers herein may be for cash or credit, or partly for
cash and partly upon credit;

(vii)
the Mortgagee may vary or rescind any contract for sale made or entered into by
virtue hereof without being answerable for loss occasioned thereby;

(viii)
the Mortgagee may sell the Mortgaged Property as a whole or in separate parcels;
and

(ix)
the Mortgagee may make and execute all agreements, land transfers and assurances
as it shall think fit on behalf of the Mortgagor, the Mortgagee being hereby
irrevocably appointed attorney of the Mortgagor for such purpose;

(g)
Pay Out Prior Encumbrances - the Mortgagee may, but shall not be obligated to,
pay any amount owing or claimed to be owing under any of the Encumbrances
registered in priority to this Mortgage, and the amounts so paid by the
Mortgagee shall be added to the Mortgagor’s Obligations;

(h)
Receiver - appoint a Receiver in accordance with the provisions of Article 8 or
exercise or receive the benefit of any rights granted thereunder;

(i)
Other remedies - rely on all the rights, powers and privileges granted to or
conferred upon the Mortgagee pursuant to this Mortgage, the Credit Agreement and
the other Loan Documents or under and by virtue of any present or future
statute, rule, law, by-law, regulation or ordinance.




LEGAL_US_3 # 107099741.1



--------------------------------------------------------------------------------


7.04.    Expenses. All fees, costs, service charges, expenses and legal fees
(between a solicitor and client) of or which may be incurred by the Mortgagee in
exercising any one or more of the remedies set out in section 7.03, whether
directly or indirectly, shall be added to the Mortgagor’s Obligations.
7.05.    Effect of Taking Remedies. No action taken by the Mortgagee, its
representatives or the Receiver pursuant to this Mortgage shall render the
Mortgagee or Receiver:
(a)
a mortgagee in possession;

(b)
responsible for the collection of Rents or for the performance of any covenants
contained in the Leases;

(c)
responsible or liable for any debts contracted by it;

(d)
responsible for damage to persons or property;

(e)
responsible for salaries or non-fulfillment of contract during any period where
a Receiver

(f)
shall manage the Mortgaged Property; or

(g)
liable for defaults or omissions for which a mortgagee in possession might    be
liable.

7.06.    Remedies Cumulative. Each remedy of the Mortgagee may be enforced in
priority to or concurrently with or subsequent to any other remedy or remedies
of the Mortgagee hereunder, under the Credit Agreement and the other Loan
Documents or otherwise available to the Mortgagee at law.
7.07.    Application of Payments. The Mortgagee shall not be liable to the
Mortgagor to account for monies other than monies actually received by it in
respect to the Mortgaged Property, or any part thereof. Upon Default the
Mortgagee may apply monies which it receives to the Interest, Indebtedness, and
Mortgagor’s Obligations or to any other outstanding indebtedness of the
Mortgagor to the Mortgagee, whether secured or unsecured, in such order as the
Mortgagee in its sole discretion shall determine.
7.08.    Indemnity. The Mortgagor shall and does hereby indemnify and save
harmless the Mortgagee from all liability, loss or damage which it may incur by
reason of exercising any of the remedies contained herein or by which it might
incur under the Leases and the assignment of the Leases contained herein,
directly or indirectly, including costs and expenses and legal fees, on a
solicitor-client basis, and the Mortgagor shall forthwith reimburse the
Mortgagee therefor immediately upon demand, failing which same shall be added to
the Mortgagor’s Obligations.
ARTICLE 8 -    RECEIVERSHIP
Upon Default, the Mortgagee may elect to appoint a Receiver, in which case the
following provisions shall apply:
8.01.    Appointment and Removal. The Mortgagee shall appoint the Receiver by
instrument in writing with or without security. The Mortgagee may from time to
time by similar writing remove


--------------------------------------------------------------------------------


a Receiver and appoint a replacement Receiver, and that, in making any such
appointment or removal and replacement, the Mortgagee shall be deemed to be
acting as agent or attorney for the Mortgagor, provided that the appointment of
a Receiver shall not be revocable by the Mortgagor.
8.02.    Proof of Receivership. The statutory declaration of the Mortgagee or
any of its representatives as to Default and as to the due appointment of the
Receiver shall be sufficient proof thereof for the purposes of any person
dealing with the Receiver who is ostensibly exercising powers herein provided
for and such dealing shall be deemed, as regards such person, to be valid and
effectual.
8.03.    Access. The Receiver shall have unlimited and exclusive access to the
Mortgaged Property as agent and attorney for the Mortgagor (which right of
access shall not be revocable by the Mortgagor) and shall have full power and
unlimited authority to do the following, subject to the instrument appointing
the Receiver:
(a)
collect the Rents and take proceedings in the name of the Mortgagor and make
arrangements or compromises with respect to the collection of Rents;

(b)
from time to time without notice or demand and free of charge occupy the
Mortgaged Property and use any equipment, tools, undertaking or Improvements of
the Mortgagor;

(c)
carry on or concur in carrying on all or part of the business of the Mortgagor;

(d)
borrow money on a secured or unsecured basis in priority to this Mortgage for
such purposes approved by the Mortgagee;

(e)
lease any portion of the Mortgaged Property which may become vacant on such
terms and conditions as he considers advisable and enter into and execute
Leases, accept surrenders and terminate Leases;

(f)
complete the construction of any Improvements on the Mortgaged Property left by
the Mortgagor in an unfinished state or award the same to others to complete;

(g)
purchase, repair, alter and maintain any personal property including, without
limitation, appliances and equipment, necessary or desirable to render the
Mortgaged Property operable or rentable and take possession of and use or permit
others to use all or part of the Mortgagor’s materials, supplies, plans, tools,
equipment (including appliances) and property of every kind and description; and

(h)
manage, operate, repair, alter or extend the Mortgaged Property and Improvements
or any part thereof.

8.04.    Ratification. The Mortgagor shall ratify and confirm whatever the
Receiver may do concerning the Mortgaged Property. The Receiver shall for all
purposes be deemed the agent or attorney of the Mortgagor and, in no event, the
agent of the Mortgagee and the Mortgagor shall be solely responsible for its
acts or defaults.
8.05.    Vest with Powers. The Mortgagee may at its discretion vest the Receiver
with ail or any of


--------------------------------------------------------------------------------


the rights and powers of the Mortgagee. The Mortgagee may exercise all powers
given to the Receiver herein.
8.06.    Remuneration. The Mortgagee may fix a reasonable remuneration of the
Receiver. The remuneration and expenses of the Receiver shall be paid by the
Mortgagor on demand and in the event they remain unpaid, the Receiver shall be
entitled to deduct same from revenue or sale proceeds of the Mortgaged Property
or the Mortgagee may, but shall not be obligated to, pay same and such
remuneration and expenses shall be added to the Mortgagor’s Obligations.
8.07.    Accounting. No Receiver shall be liable to the Mortgagor to account for
moneys other than moneys actually received by it in respect to the Mortgaged
Property, or any part thereof, and out of such moneys so received, the Receiver
shall, in the following order, pay:
(a)
all costs and expenses of every nature and kind incurred by it in connection
with the exercise of its powers and authority hereby conferred;

(b)
interest, Indebtedness and other money which may, from time to time, be or
become charged upon the Mortgaged Property in priority to these presents,
including Taxes;

(c)
its remuneration and expenses as set out in section 8.06;

(d)
to the Mortgagee, all Interest, Indebtedness and Mortgagor’s Obligations to be
paid in such order as the Mortgagee in its sole discretion shall determine;

(e)
thereafter, the Receiver shall be accountable to the Mortgagor for any surplus.

8.08.    No Liability to Mortgagee. In no event shall the Mortgagee be
responsible for the acts or omissions of the Receiver. The appointment of any
Receiver by the Mortgagee shall not result in or create any liability or
obligation on the part of the Mortgagee to the Receiver or to the Mortgagor or
to any other person and no appointment or removal of a Receiver and no actions
of a Receiver shall constitute the Mortgagee a mortgagee in possession of the
Mortgaged Property.
ARTICLE 9 -    MISCELLANEOUS TERMS
9.01.    Mortgagor’s Obligations. All of the Mortgagor’s Obligations shall:
(a)
be a charge on the Mortgaged Property in favour of the Mortgagee in priority to
all Encumbrances, other than Permitted Encumbrances, subsequent to this
Mortgage;

(b)
be payable by the Mortgagor to the Mortgagee forthwith, upon demand, with
Interest at the Interest Rate until paid; and

(c)
with Interest at the Interest Rate be added to the Indebtedness as if those
monies had originally formed part of the Indebtedness.

9.02.    Evidence of Indebtedness. Every certificate signed by the Mortgagee or
its representatives purporting to show the amount at any particular time due and
payable under this Mortgage shall be sufficient proof as against the Mortgagor
and the holders of subsequent Encumbrances of such amount.


--------------------------------------------------------------------------------


9.03.    No Merger and Interest on Judgment. The taking of a judgment or
judgments on any of the covenants herein contained shall not operate as a merger
of the said covenants or affect the Mortgagee’s right to Interest at the times
provided in this Mortgage and such judgment shall provide that Interest thereon
shall be computed at the Interest Rate and in the same manner as provided in the
Mortgage until the said judgment shall have been fully paid and satisfied.
9.04.    Discharge of Other Security. The Mortgagee may in its discretion at any
time release any part or parts of the Mortgaged Property or any guarantor or
other security or any surety for the money secured by this Mortgage either with
or without any consideration therefor without responsibility therefor or
postpone this Mortgage to other Encumbrances without thereby releasing any other
part of the Mortgaged Property or any person from this Mortgage or from any of
the covenants therein contained and without being accountable to the Mortgagor
for the value thereof or for any money except that actually received by the
Mortgagee.
9.05.    Liability Unaffected by Sale. No sale or other dealing by the Mortgagor
with the Mortgaged Property or any part thereof shall in any way change the
liability of the Mortgagor or in any way alter the rights of the Mortgagee as
against the Mortgagor.
9.06.    Attornment. The Mortgagor hereby attorns as tenant to the Mortgagee, at
a monthly rental equivalent to the monthly payment of Principal, if any, and
Interest plus, if applicable, the amount payable hereunder to the Mortgagee in
respect of Taxes or Mortgagor’s Obligations, the legal relation of landlord and
tenant being hereby constituted between the Mortgagor and the Mortgagee,
provided however, that upon Default, the Mortgagee may terminate the tenancy
hereby created without giving notice to quit. This section 9.06 shall not apply
if it would create a tenancy which would be governed by The Residential
Tenancies Act.
9.07.    Discharge of Mortgage Upon Payment in Full. Upon payment in full of the
Indebtedness, Interest, Mortgagor’s Obligations, the Mortgagee shall be entitled
to a discharge of this Mortgage within a reasonable period of time. All legal
and other expenses of the Mortgagee for the preparation and execution of such
discharge shall be added to the Mortgagor’s Obligations and paid by the
Mortgagor prior to obtaining the discharge.
9.08.    Renewal. This Mortgage and any renewals or amendments thereof may be
renewed or amended by an agreement in writing at maturity. The renewal may be
for any term and may increase or decrease the Interest Rate and/or Indebtedness,
to the prejudice of all subsequent Encumbrances, and notwithstanding section 110
of the Act, it shall not be necessary to register such agreement in order to
retain priority for this Mortgage so altered over any instrument registered
subsequently to this Mortgage.
9.09.    Other Security. This Mortgage is in addition to and not in substitution
for any other security held by the Mortgagee including any promissory note or
notes for all or any part of the monies secured hereunder, and it is understood
and agreed that the Mortgagee may pursue its remedies thereunder or hereunder
concurrently or successively at its option. Any judgment or recovery hereunder
or under any other security held by the Mortgagee for the monies secured by this
Mortgage shall not affect the right of the Mortgagee to realize upon this or any
other such security.
9.10.    Joint and Several. If this Mortgage is executed by two or more persons
comprising the Mortgagor, all covenants and liabilities entered into or imposed
upon the Mortgagor shall be deemed


--------------------------------------------------------------------------------


to be joint and several obligations of each of such persons.
9.11.    Notices. Etc. Any demand, notice or court process may be effectively
given to or served upon the Mortgagor by the Mortgagee:
(a)
by leaving the demand, notice or court process with an adult person on the
Mortgaged Property, if occupied, or by placing it on some portion thereof, if
unoccupied; or

(b)
by mailing the demand, notice or court process by prepaid post to the Mortgagor
at the Mortgagor’s address set out in box 1 of the Mortgage Form or at such
other address that maybe given in writing by the Mortgagor to the Mortgagee; or

(c)
if the Mortgagor is a corporation, by mailing any demand, notice or court
process to the Mortgagor at its registered office; or

(d)
by publishing the demand, notice or court process twice in a newspaper published
or circulating in the county or district in which the Mortgaged Property is
situate.

Any demand, notice or court process may be effectively given to or served upon
the Mortgagee by the Mortgagor by mailing any notice by prepaid registered mail
to the Mortgagee at the Mortgagee’s address set out in box 4 of the Mortgage
Form or to any other address that may be given by the Mortgagee to the
Mortgagor.
9.12.    Reporting. The Mortgagor shall provide or cause to be provided to the
Mortgagee such financial reports and statements and other information as the
Mortgagee requires from time to time pursuant to the Credit Agreement and the
other Loan Documents.
9.13.    Paramountcy. In the event of any conflict or inconsistency between any
term or provision of this Mortgage and any term or provision of the Credit
Agreement or any of the other Loan Documents, to the extent of the conflict or
inconsistency, the provisions of the Credit Agreement or such other Loan
Document, as applicable, shall control. For greater certainty, any provision
contained in this Mortgage shall not conflict with or be inconsistent with the
Credit Agreement or the other Loan Documents by reason that such provision is
contained in this Mortgage and not in the Credit Agreement or the other Loan
Documents.
9.14.    Statement of Debts. The Mortgage Act provides that the Mortgagor can
obtain free of charge, from the Mortgagee a statement of the debts secured by
this Mortgage once every 12 months, or as needed for pay off or sale.
[signature page follows]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF NORCRAFT CANADA CORPORATION has executed this Mortgage by the
hand of its proper authorized officer(s) in that behalf this _____day of
__________, 20__.
NORCRAFT CANADA CORPORATION
 
 
Per:
 
 
Name:
 
Title:
 
I have the authority to bind the Corporation.












LEGAL_US_3 # 107099741.1



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------


EXHIBIT K
[THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE THE
FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT
OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF THE
NOTE. HOLDERS SHOULD CONTACT THE CHIEF FINANCIAL OFFICER AT NORCRAFT COMPANIES,
L.P., 3020 DENMARK AVE. STE 100, EAGAN, MN 55121.]


FORM OF TERM NOTE
LENDER: [____]        [New York, New York]
PRINCIPAL AMOUNT: $[____]    [Date]




FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
the Lender set forth above (the “Lender”) or its registered assigns, in lawful
money of the United States of America in immediately available funds at the
Administrative Agent’s Office (such term, and each other capitalized term used
but not defined herein, having the meaning assigned to it in the Credit
Agreement, dated as of November 14, 2013 (as amended, amended and restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Norcraft Companies, L.P., a Delaware limited partnership, the
Lenders from time to time party thereto, Royal Bank of Canada, as Administrative
Agent and Collateral Agent, the other parties from time to time party thereto
and, after the occurrence of the Closing Date (as defined therein), the
Guarantors from time to time party thereto), (i) on the dates set forth in the
Credit Agreement, the principal amounts set forth in the Credit Agreement with
respect to Loans made by the Lender to the Borrower pursuant to the Credit
Agreement and (ii) on each Interest Payment Date, interest at the rate or rates
per annum as provided in the Credit Agreement on the unpaid principal amount of
all Loans made by the Lender to the Borrower pursuant to the Credit Agreement.
The Borrower hereby promises to pay interest, on demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates at the rate or rates provided in the Credit Agreement.
The Borrower hereby waives presentment, demand, protest and notice of any kind
whatsoever, subject to entry in the Register. The non-exercise by the holder
hereof of any of its rights hereunder in any particular instance shall not
constitute a waiver thereof in that or any subsequent instance.
All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.
This note is one of the Notes referred to in the Credit Agreement that, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain


--------------------------------------------------------------------------------


events, for optional and mandatory prepayment of the principal hereof prior to
the maturity hereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified.
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]


--------------------------------------------------------------------------------




NORCRAFT COMPANIES, L.P., as Borrower
By: NORCRAFT GP, L.L.C., its general partner
By:______________________________
    Name:
    Title:






--------------------------------------------------------------------------------


LOANS AND PAYMENTS
Date
Amount of Loan
Maturity Date
Payments of Principal/Interest
Principal Balance of Note
Name of Person Making the Notation
 
 
 
 
 
 







--------------------------------------------------------------------------------


EXHIBIT L-1
[Form of]
PERFECTION CERTIFICATE


November 14, 2013
Reference is hereby made to (i) the Credit Agreement (the “Term Agreement”),
dated as of the date hereof (the “Original Closing Date”), by and among Norcraft
Companies, L.P. (the “Borrower”), the Lenders party thereto, Royal Bank of
Canada, as Administrative Agent and Collateral Agent (in such capacities, the
“Term Agent”), and, after the occurrence of the “Term Closing Date” (used herein
as “Closing Date” is defined in the Term Agreement), the Guarantors party
thereto; (ii) the U.S. Security Agreement (the “U.S. Term Security Agreement”),
to be dated on or around the Term Closing Date, by and among the Borrower, the
Guarantors party thereto and the Term Agent; (iii) the Canadian Security
Agreement (the “Canadian Term Security Agreement” and together with the U.S.
Term Security Agreement, the “Term Security Agreements”), to be dated on or
around the Term Closing Date, by and among Norcraft Canada Corporation and the
Term Agent; (iv) the Credit Agreement (the “ABL Agreement” and, together with
the Term Agreement, the “Credit Agreements”), dated as of the date hereof, by
and among the Borrower, the Guarantors party thereto, the Lenders party thereto
and Royal Bank of Canada, as Swingline Lender, Issuing Bank, Administrative
Agent and Collateral Agent (in its capacities as Administrative Agent and
Collateral Agent, the “ABL Agent” and, together with the Term Agent, the
“Agents”); (v) the U.S. Security Agreement (the “U.S. ABL Security Agreement”),
dated as of the date hereof, by and among the Borrower, the Guarantors party
thereto and the ABL Agent; and (vi) the Canadian Security Agreement (the
“Canadian ABL Security Agreement” and together with the U.S. ABL Security
Agreement, the “ABL Security Agreements”), dated as of the date hereof, by and
among Norcraft Canada Corporation and the ABL Agent.
The Term Security Agreements and the ABL Security Agreements are collectively
referred to herein as the “Security Agreements”. Each reference to “Collateral”
herein shall refer to both (i) the Collateral (as defined in the Term Agreement)
that will secure the Term Agreement after the occurrence of the Term Closing
Date and (ii) the Collateral (as defined in the ABL Agreement) as of the
Original Closing Date. Capitalized terms used but not defined herein have the
meanings assigned to such terms in the Credit Agreements and/or the Security
Agreements, as context dictates.
As used herein, the term “Companies” means the Borrower, Norcraft Canada
Corporation, Norcraft Intermediate Holdings, L.P. and Norcraft Finance Corp.
The undersigned hereby certify to the Agents as follows:


--------------------------------------------------------------------------------


1.Names.
(a)The exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any similar organizational document, is set
forth in Schedule 1(a). Each Company is (i) the type of entity disclosed next to
its name in Schedule 1(a) and (ii) a registered organization except to the
extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.
(b)Set forth in Schedule 1(b) hereto is any other corporate or organizational
names each Company has had in the past five years, together with the date of the
relevant change.
(c)Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) used by each Company, or any other business or
organization to which each Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time between November 14, 2008 and the date
hereof. Also set forth in Schedule 1(c) is the information required by Section 1
of this certificate for any other business or organization to which each Company
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, at any time between
November 14, 2008 and the date hereof. Except as set forth in Schedule 1(c), no
Company has changed its jurisdiction of organization at any time during the past
four months.
2.Current Locations.
(a)    The chief executive office of each Company is located at the address set
forth in Schedule 2(a) hereto.
(b)    Set forth in Schedule 2(b) are all locations where each Company maintains
any books or records relating to any Collateral.
(c)    Set forth in Schedule 2(c) hereto are all the other places of business of
each Company.
(d)    Set forth in Schedule 2(d) hereto are all other locations where each
Company maintains any of the Collateral consisting of inventory or equipment not
identified above.
(e)    Set forth in Schedule 2(e) hereto are the names and addresses of all
persons or entities other than each Company, such as lessees, consignees,
warehousemen or purchasers of chattel paper, which have possession or are
intended to have possession of any of the Collateral consisting of instruments,
chattel paper, inventory or equipment.
3.Prior Locations.
(a)    Set forth in Schedule 3(a) is the information required by Schedule 2(a),
Schedule 2(b) or Schedule 2(c) with respect to each location or place of
business previously maintained by each Company at any time during the past four
months.
(a)    Set forth in Schedule 3(b) is the information required by Schedule 2(d)
or Schedule 2(e) with respect to each other location at which, or other person
or entity with which, any of the Collateral consisting of inventory or equipment
having an aggregate value in excess of $100,000 USD has been previously held at
any time during the past twelve months.


--------------------------------------------------------------------------------


4.    Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 attached hereto, all material
Collateral has been originated by each Company in the ordinary course of
business or consists of goods which have been acquired by such Company in the
ordinary course of business from a person in the business of selling goods of
that kind.
5.    File Search Reports. Attached hereto as Schedule 5 is a true and accurate
summary of file search reports from (A) as to each United States Company, the
Uniform Commercial Code filing offices (i) in each jurisdiction identified in
Section 1(a) with respect to each legal name set forth in Section 1 and (ii) in
each jurisdiction described in Schedule 1(c) or Schedule 4 relating to any of
the transactions described in Schedule (1)(c) or Schedule 4 with respect to each
legal name of the person or entity from which each such Company purchased or
otherwise acquired any of the Collateral; and (B) as to Norcraft Canada
Corporation, the Personal Property Security Act filing offices (i) in each
jurisdiction identified in Section 1(a) with respect to each legal name set
forth in Section 1 and (ii) in each jurisdiction described in Schedule 1(c) or
Schedule 4 relating to any of the transactions described in Schedule (1)(c) or
Schedule 4 with respect to each legal name of the person or entity from which
Norcraft Canada Corporation purchased or otherwise acquired any of the
Collateral.
6.    UCC and PPSA Filings.
(a)    The financing statements (duly authorized by each Company constituting
the debtor therein), including the indications of the collateral, attached as
Schedule 6(a) relating to the applicable ABL Security Agreement or the
applicable Mortgage delivered pursuant to the ABL Agreement, are in the
appropriate forms for filing in the filing offices in the jurisdictions
identified in Schedule 7 hereof.
(b)    The financing statements (duly authorized by each Company constituting
the debtor therein to be filed upon the occurrence of the Term Closing Date),
including the indications of the collateral, attached as Schedule 6(b) relating
to the applicable Term Security Agreement or the applicable Mortgage delivered
pursuant to the Term Agreement, are in the appropriate forms for filing in the
filing offices in the jurisdictions identified in Schedule 7 hereof; provided,
such financing statements will not be filed until the occurrence of the Term
Closing Date.
7.    Schedule of Filings. Attached hereto as Schedule 7 is a schedule of (i)
the appropriate filing offices for the financing statements attached hereto as
Schedule 6, (ii) the appropriate filing offices for the filings described in
Schedule 12(c) and (iii) any other actions required to create, preserve, protect
and perfect the security interests in the Pledged Collateral (as defined in the
applicable Security Agreement) granted to the Agents to the extent required by
the Collateral Documents on the respective dates such security interests are
granted. No other filings or actions are required to create, preserve, protect
and perfect the security interests in the Pledged Collateral granted to the
Agents to the extent required by the Collateral Documents.
8.    Real Property.
(a)    Attached hereto as Schedule 8(a) is a list of all real property owned or
leased by each Company including common names, addresses and uses.
(b)    (i) Except as described on Schedule 8(b) attached hereto, no Company has
entered into any leases, subleases, tenancies, franchise agreements, licenses or
other occupancy arrangements as owner, lessor, sublessor, licensor, franchisor
or grantor with respect to any of the owned real property described on Schedule
8(a) and (ii) no Company has any Leases which require the consent of the
landlord, tenant or other party thereto to the Transactions except that could
not reasonably be expected to result in a Material Adverse Effect.


--------------------------------------------------------------------------------


(c)    Attached hereto as Schedule 8(c) is a list of all options and rights of
first refusal granted to third parties in respect of any of the Mortgaged
Property (other than options for renewal under any lease, sublease or similar
agreement).
9.    Termination Statements.
(a)    Attached hereto as Schedule 9(a) are termination statements in the
appropriate form for filing in each applicable jurisdiction identified in
Schedule 9(b) hereto with respect to each Lien described therein. Such
termination statements are duly authorized to be filed on the Original Closing
Date.
(b)    Attached hereto as Schedule 9(c) are termination statements in the
appropriate form for filing in each applicable jurisdiction identified in
Schedule 9(b) hereto with respect to each Lien described therein. Such
termination statements are duly authorized to be filed upon the occurrence of
the Term Closing Date.
10.    Stock Ownership and Other Equity Interests. Attached hereto as Schedule
10(a) is a true and correct list of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest, as applicable, of each Company and its
Subsidiaries and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests, as applicable. Also
set forth on Schedule 10(b) is each equity investment of each Company that
represents 50% or less of the equity of the entity in which such investment was
made.
11.    Instruments and Tangible Chattel Paper. Attached hereto as Schedule 11 is
a true and correct list of all promissory notes, instruments (other than checks
to be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness, in each case having
an aggregate principal amount or evidencing an amount payable in excess of
$50,000 USD, held by each Company, including all such intercompany notes between
or among any two or more Companies.
12.    Intellectual Property.
(a)    Attached hereto as Schedule 12(a) is a schedule setting forth all of each
Company’s Patents, Trademarks, Industrial Designs and Intellectual Property
Licenses (each as defined in the applicable Security Agreement) with respect to
Patents, Trademarks and Industrial Designs registered with the United States
Patent and Trademark Office or Canadian Intellectual Property Office.
(b)    Attached hereto as Schedule 12(b) is a schedule setting forth all of each
Company’s United States and Canadian Copyrights (as defined in the applicable
Security Agreement) and Intellectual Property Licenses with respect to
Copyrights registered with the United States Copyright Office or Canadian
Intellectual Property Office.
(c)    Intellectual Property Security Agreements.
(i)    Attached hereto as Schedule 12(c)(i) in proper form for filing with the
United States Patent and Trademark Office, United States Copyright Office or
Canadian Intellectual Property Office are the filings necessary to preserve,
protect and perfect the security interests in the United States and Canadian
Trademarks, Patents, Industrial Designs, Copyrights and Intellectual Property
Licenses set forth on Schedule 12(a) and Schedule 12(b) granted on the Original
Closing Date under the ABL Security Agreements, including duly signed copies of
each applicable Patent Security Agreement,


--------------------------------------------------------------------------------


Trademark Security Agreement and the Copyright Security Agreement.
(ii)    Attached hereto as Schedule 12(c)(ii) in proper form for filing with the
United States Patent and Trademark Office, United States Copyright Office or
Canadian Intellectual Property Office are the filings necessary to preserve,
protect and perfect the security interests in the United States and Canadian
Trademarks, Patents, Industrial Designs, Copyrights and Intellectual Property
Licenses set forth on Schedule 12(a) and Schedule 12(b) to be granted upon the
occurrence of the Term Closing Date under the Term Security Agreements,
including forms of each applicable Patent Security Agreement, Trademark Security
Agreement and the Copyright Security Agreement.
13.    Commercial Tort Claims. Attached hereto as Schedule 13 is a true and
correct list of all Commercial Tort Claims (as defined in the applicable
Security Agreement) held by each Company (other than Norcraft Canada
Corporation) where the amount of damages claimed by the applicable Company
exceeds $500,000 USD, including a brief description thereof.
14.    Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 14 is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts maintained by each Company, including
the name of each institution where each such account is held, the name of each
such account and the name of each entity that holds each account.
[The Remainder of This Page Has Been Intentionally Left Blank]




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first set forth above.
NORCRAFT COMPANIES, L.P.
By:
NORCRAFT GP, L.L.C., its general partner
 
 
By:
 
 
Name:
 
Title:

NORCRAFT INTERMEDIATE HOLDINGS, L.P.
 
 
By:
 
 
Name:
 
Title:

NORCRAFT FINANCE CORP.
 
 
By:
 
 
Name:
 
Title:

NORCRAFT CANADA CORPORATION
 
 
By:
 
 
Name:
 
Title:


--------------------------------------------------------------------------------


EXHIBIT L-2
[Form of]
PERFECTION CERTIFICATE SUPPLEMENT


This Perfection Certificate Supplement, dated as of [                   ], 20[ ]
is delivered pursuant to (i) Section 5.12(b) of the Credit Agreement, dated as
of November 14, 2013 (as amended, amended and restated, supplemented, extended
or otherwise modified through the date hereof, the “Term Agreement”), among
Norcraft Companies, L.P. (the “Borrower”), the Guarantors party thereto, the
Lenders party thereto (the “Term Lenders”), Royal Bank of Canada, as
Administrative Agent and Collateral Agent for the Term Lenders (in such
capacities, the “Term Agent”) and each of the other parties thereto and (ii)
Section 5.12(b) of the Credit Agreement, dated as of November 14, 2013 (as
amended, amended and restated, supplemented, extended or otherwise modified
through the date hereof, the “ABL Agreement” and, together with the Term
Agreement, the “Credit Agreements”), among the Borrower, the Guarantors party
thereto, the Lenders party thereto (the “ABL Lenders”), Royal Bank of Canada, as
Swingline Lender, Issuing Bank, Administrative Agent and as Collateral Agent (in
its capacities as Administrative Agent and Collateral Agent for the ABL Lenders,
the “ABL Agent” and, together with the Term Agent, the “Agents”) and each of the
other parties thereto.
The Security Agreements (as defined in the Term Agreement) and the Security
Agreements (as defined in the ABL Agreement) are collectively referred to herein
as the “Security Agreements”. As used herein, the term “Companies” means the
Borrower, Norcraft Canada Corporation, Norcraft Intermediate Holdings, L.P.,
Norcraft Finance Corp. and each other Subsidiary Guarantor, if any. Capitalized
terms used but not defined herein have the meanings assigned to such terms in
the Credit Agreements and/or the Security Agreements, as context dictates.
The undersigned hereby certify to the Agents that, as of the date hereof, there
has been no change in the information described in the Perfection Certificate
delivered on November 14, 2013 (as supplemented by any perfection certificate
supplements delivered prior to the date hereof, the “Prior Perfection
Certificate”), other than as follows:
1.    Names. (a) Except as listed on Schedule 1(a) attached hereto and made a
part hereof, (x) Schedule 1(a) to the Prior Perfection Certificate sets forth
the exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any similar organizational document; (y) each
Company is (i) the type of entity disclosed next to its name in Schedule 1(a) to
the Prior Perfection Certificate and (ii) a registered organization except to
the extent disclosed in Schedule 1(a) to the Prior Perfection Certificate and
(z) set forth in Schedule 1(a) to the Prior Perfection Certificate is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.
(b)    Except as listed on Schedule 1(b) attached hereto and made a part hereof,
set forth in Schedule 1(b) of the Prior Perfection Certificate is any other
corporate or organizational names each Company has had in the past five years,
together with the date of the relevant change.
2.    Current Locations. (a) Except as listed on Schedule 2(a) attached hereto
and


--------------------------------------------------------------------------------


made a part hereof, the chief executive office of each Company is located at the
address set forth in Schedule 2(a) of the Prior Perfection Certificate.
(b)    Except as listed on Schedule 2(b) attached hereto and made a part hereof,
set forth in Schedule 2(b) of the Prior Perfection Certificate are all locations
where each Company maintains any books or records relating to any Collateral.
(c)    Except as listed on Schedule 2(c) attached hereto and made a part hereof,
set forth in Schedule 2(c) of the Prior Perfection Certificate are all the other
places of business of each Company.
(d)    Except as listed on Schedule 2(d) attached hereto and made a part hereof,
set forth in Schedule 2(d) of the Prior Perfection Certificate are all other
locations where each Company maintains any of the Collateral consisting of
inventory or equipment not identified above.
(e)    Except as listed on Schedule 2(e) attached hereto and made a part hereof,
set forth in Schedule 2(e) of the Prior Perfection Certificate are the names and
addresses of all persons or entities other than each Company, such as lessees,
consignees, warehousemen or purchasers of chattel paper, which have possession
or are intended to have possession of any of the Collateral consisting of
instruments, chattel paper, inventory or equipment.
3.    [Intentionally omitted].
4.    Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 attached hereto and on Schedule 4 to
the Prior Perfection Certificate, all material Collateral has been originated by
each Company in the ordinary course of business or consists of goods which have
been acquired by such Company in the ordinary course of business from a person
in the business of selling goods of that kind.
5.    [Intentionally omitted].
6.    UCC and PPSA Filings. Except as listed on Schedule 6 attached hereto and
made a part hereof, the financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral
relating to the applicable Security Agreement or the applicable Mortgage, are
set forth in Schedule 6 (including sub-schedules thereof) of the Prior
Perfection Certificate and are in the appropriate forms for filing in the filing
offices in the jurisdictions identified in Schedule 7 hereto and thereto.
7.    Schedule of Filings. Except as listed on Schedule 7 attached hereto and
made a part hereof, attached to the Prior Perfection Certificate as Schedule 7
is a schedule of (i) the appropriate filing offices for the financing statements
attached hereto and thereto as Schedule 6, (ii) the appropriate filing offices
for the filings described in Schedule 12(c) hereto and thereto and (iii) any
other actions required to create, preserve, protect and perfect the security
interests in the Pledged Collateral (as defined in the applicable Security
Agreement) granted to the Agents to the extent required by the Collateral
Documents. No other filings or actions are required to create, preserve, protect
and perfect the security interests in the Pledged Collateral granted to the
Agents to the extent required by the Collateral Documents.
8.    Real Property. Except as listed on Schedule 8(a) attached hereto and made
a part hereof, Schedule 8(a) to the Prior Perfection Certificate is a list of
all real property owned or leased by


--------------------------------------------------------------------------------


each Company including common names, addresses and uses. Except as described on
Schedule 8(b) attached hereto, no Company has entered into any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the owned real property described on Schedule 8(a) of the
Prior Perfection Certificate or Schedule 8(a) hereof, other than those listed on
Schedule 8(b) of the Prior Perfection Certificate, and no Company has any Leases
which require the consent of the landlord, tenant or other party thereto to the
Transactions except that could not reasonably be expected to result in a
Material Adverse Effect. Except as described on Schedule 8(c) attached hereto,
no Company has granted any options or rights of first refusal to third parties
in respect of any of the Mortgaged Property (other than options for renewal
under any lease, sublease or similar agreement), other than those listed on
Schedule 8(c) of the Prior Perfection Certificate.
9.    [Intentionally omitted].
10.    Stock Ownership and Other Equity Interests. Except as listed on Schedule
10(a) attached hereto and made a part hereof, Schedule 10(a) to the Prior
Perfection Certificate is a true and correct list of all of the authorized, and
the issued and outstanding, stock, partnership interests, limited liability
company membership interests or other equity interest, as applicable, of each
Company and its Subsidiaries and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests, as
applicable. Except as set forth on Schedule 10(b) attached hereto and made a
part hereof, Schedule 10(b) to the Prior Perfection Certificate sets forth each
equity investment of each Company that represents 50% or less of the equity of
the entity in which such investment was made.
11.    Instruments and Tangible Chattel Paper. Except as listed on Schedule 11
attached hereto and made a part hereof, Schedule 11 to the Prior Perfection
Certificate is a true and correct list of all promissory notes, instruments
(other than checks to be deposited in the ordinary course of business), tangible
chattel paper, electronic chattel paper and other evidence of indebtedness, in
each case having an aggregate principal amount or evidencing an amount payable
in excess of $50,000 USD, held by each Company, including all such intercompany
notes between or among any two or more Companies.
12.    Intellectual Property. (a) Except as listed on Schedule 12(a) attached
hereto and made a part hereof, Schedule 12(a) to the Prior Perfection
Certificate is a schedule setting forth all of each Company’s Patents,
Trademarks, Industrial Designs and Intellectual Property Licenses (each as
defined in the applicable Security Agreement) with respect to Patents,
Trademarks and Industrial Designs registered with the United States Patent and
Trademark Office or Canadian Intellectual Property Office.
(b)    Except as listed on Schedule 12(b) attached hereto and made a part
hereof, Schedule 12(b) to the Prior Perfection Certificate is a schedule setting
forth all of each Company’s United States and Canadian Copyrights (as defined in
the applicable Security Agreement) and Intellectual Property Licenses with
respect to Copyrights registered with the United States Copyright Office or
Canadian Intellectual Property Office.
(c)    Except as attached hereto and made a part hereof as Schedule 12(c),
attached to the Prior Perfection Certificate as Schedule 12(c) (including
sub-schedules thereof) in proper form for filing with the United States Patent
and Trademark Office, United States Copyright Office or Canadian Intellectual
Property Office are the filings necessary to preserve, protect and perfect the
security interests in the United States and Canadian Trademarks, Patents,
Industrial Designs, Copyrights and Intellectual


--------------------------------------------------------------------------------


Property Licenses set forth on Schedule 12(a) and Schedule 12(b) hereto and
thereto, including duly signed copies of each applicable Patent Security
Agreement, Trademark Security Agreement and the Copyright Security Agreement.
13.    Commercial Tort Claims. Except as listed on Schedule 13 attached hereto
and made a part hereof, attached to the Prior Perfection Certificate as Schedule
13 is a true and correct list of all Commercial Tort Claims (as defined in the
applicable Security Agreement) held by each Company (other than Norcraft Canada
Corporation) where the amount of damages claimed by the applicable Company
exceeds $500,000 USD, including a brief description thereof.
14.    Deposit Accounts, Securities Accounts and Commodity Accounts. Except as
listed on Schedule 14 attached hereto and made a part hereof, attached to the
Prior Perfection Certificate as Schedule 14 is a true and complete list of all
Deposit Accounts, Securities Accounts and Commodity Accounts maintained by each
Company, including the name of each institution where each such account is held,
the name of each such account and the name of each entity that holds each
account.
[The Remainder of this Page has been intentionally left blank]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate
Supplement as of the date first set forth above.
NORCRAFT COMPANIES, L.P.
By:    NORCRAFT GP, L.L.C., its general partner
By:            
    Name:
    Title:
NORCRAFT INTERMEDIATE HOLDINGS, L.P.


By:            
    Name:
    Title:
NORCRAFT FINANCE CORP.
By:            
    Name:
    Title:
NORCRAFT CANADA CORPORATION
By:            
    Name:
    Title:






--------------------------------------------------------------------------------


Schedule 1(a)
Legal Names, Etc.
Legal Name
Type of Entity
Registered Organization
(Yes/No)
Organizational Number
Federal Taxpayer
Identification Number
Jurisdiction of Formation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







































1    If none, so state.







--------------------------------------------------------------------------------


Schedule 1(b)
Prior Organizational Names
Company/Guarantor
Prior Name
Date of Change
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------


Schedule 2(a)

Chief Executive Offices
Company/Guarantor
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------


Schedule 2(b)
Location of Books


Company/Guarantor
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------


Schedule 2(c)
Other Places of Business
Company/Guarantor
Address
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------


Schedule 2(d)
Additional Locations of Equipment and Inventory
Entity
Company/Guarantor
Address
County
State




 
 
 




 
 
 
 









--------------------------------------------------------------------------------


Schedule 2(e)
Locations of Collateral in Possession of Persons Other Than Company or Any
Subsidiary


Entity
 

Company/Guarantor
Name of Entity in
Possession of
Collateral/Capacity 
of such Entity
 
 
Address/Location 
of Collateral
 


County
 


State
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------


Schedule 4
Transactions Other Than in the Ordinary Course of Business
Company/Guarantor
Description of Transaction Including Parties Thereto
Date of Transaction
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------


Schedule 6
Copy of Financing Statements To Be Filed
See attached.


--------------------------------------------------------------------------------


Schedule 7
Filings/Filing Offices
Type of Filing
Entity
Applicable Collateral Document
[Mortgage, Security Agreement or Other]
Jurisdictions
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Other Actions
























 
 
44    UCC-1 or PPSA financing statement, fixture filing, mortgage, intellectual
property filing or other necessary filing.







--------------------------------------------------------------------------------


Schedule 8(a)
Real Property


Entity of Record
Location Address
Owned or Leased
Landlord/Owner if Leased
Filing Office if Mortgaged Property
Description of Lease Documents
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Schedule 8(b)


Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other Occupancy
Arrangements
























Schedule 8(c)


Options and Rights of First Refusal






--------------------------------------------------------------------------------


Schedule 10
(a) Equity Interests of Companies and Subsidiaries
Current Legal Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent Pledged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



(b) Other Equity Interests


--------------------------------------------------------------------------------


Schedule 11
Instruments and Tangible Chattel Paper
1.    Promissory Notes:
Entity
Principal Amount
Date of Issuance
Interest Rate
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



2.    Chattel Paper:




--------------------------------------------------------------------------------


Schedule 12(a)
Patents and Trademarks
UNITED STATES PATENTS:
Registrations:


OWNER
REGISTRATION NUMBER
DESCRIPTION
 
 
 



Applications:
OWNER
APPLICATION NUMBER
DESCRIPTION
 
 
 



Licenses:
LICENSEE
LICENSOR
REGISTRATION/ APPLICATION NUMBER
DESCRIPTION
 
 
 
 



OTHER PATENTS:
Registrations:


OWNER
REGISTRATION NUMBER
COUNTRY/STATE
DESCRIPTION
 
 
 
 



Applications:
OWNER
APPLICATION NUMBER
COUNTRY/STATE
DESCRIPTION
 
 
 
 



Licenses:


--------------------------------------------------------------------------------


LICENSEE
LICENSOR
COUNTRY/STATE
REGISTRATION/ APPLICATION NUMBER
DESCRIPTION
 
 
 
 
 





UNITED STATES TRADEMARKS:
Registrations:
OWNER
REGISTRATION NUMBER
TRADEMARK
 
 
 



Applications:
OWNER
APPLICATION NUMBER
TRADEMARK
 
 
 



Licenses:
LICENSEE
LICENSOR
REGISTRATION/ APPLICATION NUMBER
TRADEMARK
 
 
 
 



OTHER TRADEMARKS:
Registrations:
OWNER
REGISTRATION NUMBER
COUNTRY/STATE
TRADEMARK
 
 
 
 



Applications:
OWNER
APPLICATION NUMBER
COUNTRY/STATE
TRADEMARK
 
 
 
 


--------------------------------------------------------------------------------




Licenses:
LICENSEE
LICENSOR
COUNTRY/STATE
REGISTRATION/ APPLICATION NUMBER
TRADEMARK





--------------------------------------------------------------------------------


Schedule 12(b)
Copyrights
UNITED STATES COPYRIGHTS


Registrations:


OWNER
TITLE
REGISTRATION NUMBER
 
 
 



Applications:
OWNER
APPLICATION NUMBER
 
 



Licenses:
LICENSEE
LICENSOR
REGISTRATION/ APPLICATION NUMBER
DESCRIPTION
 
 
 
 



OTHER COPYRIGHTS


Registrations:


OWNER
COUNTRY/STATE
TITLE
REGISTRATION NUMBER
 
 
 
 



Applications:
OWNER
COUNTRY/STATE
APPLICATION NUMBER
 
 
 



Licenses:


--------------------------------------------------------------------------------


LICENSEE
LICENSOR
COUNTRY/STATE
REGISTRATION/ APPLICATION NUMBER
DESCRIPTION





--------------------------------------------------------------------------------


Schedule 12(c)
Intellectual Property Filings




--------------------------------------------------------------------------------


Schedule 13
Commercial Tort Claims


--------------------------------------------------------------------------------


Schedule 14
Deposit Accounts, Securities Accounts and Commodity Accounts
Entity
Bank/Firm


Address


Account #


Account Type


 
 
 
 
 
 
 
 
 
 















--------------------------------------------------------------------------------


EXHIBIT M-1


[Form of]
U.S. SECURITY AGREEMENT


[Provided Under Separate Cover]









39416081_9



--------------------------------------------------------------------------------


 

U. S. SECURITY AGREEMENT
By
NORCRAFT COMPANIES, L.P.,
as Borrower,
NORCRAFT INTERMEDIATE HOLDINGS, L.P.,
and
THE OTHER GUARANTORS PARTY HERETO,
as Guarantors
and
ROYAL BANK OF CANADA,
as Collateral Agent
______________________
Dated as of November 14, 2013
 










39416081_9



--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
 
Page
U.S. SECURITY AGREEMENT
1
 
 
 
 
R E C I T A L S :
1
 
 
 
 
A G R E E M E N T :
2
 
 
 
 
ARTICLE I DEFINITIONS AND INTERPRETATIONS
2
 
 
 
 
SECTION 1.1
 
Definitions
2
SECTION 1.2
 
Interpretations
10
SECTION 1.3
 
Resolution of Drafting Ambiguities
10
SECTION 1.4
 
Perfection Certificate
10
 
 
 
 
ARTICLE II
 
 
10
PLEDGE OF SECURITIES
10
 
 
 
 
SECTION 2.1
 
Pledge
10
SECTION 2.2
 
Delivery of the Pledged Securities
11
SECTION 2.3
 
Stock Powers
11
SECTION 2.4
 
Representations, Warranties and Covenants
12
SECTION 2.5
 
Certification of Limited Liability Company and Limited Partnership Interests
13
SECTION 2.6
 
Registration in Nominee Name; Denominations
13
SECTION 2.7
 
Voting Rights; Dividends and Interest
14
SECTION 2.8
 
Defaults, etc.
15
SECTION 2.9
 
Certain Agreements of Pledgors As Issuers and Holders of Equity Interests
15
SECTION 2.10
 
ULC Shares
16
 
 
 
 
ARTICLE III
 
SECURITY INTEREST IN PERSONAL PROPERTY
18
 
 
 
 
SECTION 3.1
 
Grant of Security Interest
18
SECTION 3.2
 
Filings
19
SECTION 3.3
 
Perfection; Supplements; Further Assurances; Use of Article 9 Collateral
19
SECTION 3.4
 
Representations, Warranties and Covenants
22
 
 
 
 
ARTICLE IV
 
CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL
24
 
 
 
 
SECTION 4.1
 
Grant of Intellectual Property License
24
SECTION 4.2
 
Protection of Collateral Agent's Security
25
SECTION 4.3
 
After-Acquired Property
26
SECTION 4.4
 
Litigation
26
 
 
 
 
ARTICLE V
 
TRANSFERS
26
 
 
 
 
SECTION 5.1
 
Transfers of Collateral
26
 
 
 
 
ARTICLE VI
 
29
26
CERTAIN PROVISIONS CONCERNING RECEIVABLES
26
 
 
 
 
ARTICLE VII
 
REMEDIES
27


i
39416081_9



--------------------------------------------------------------------------------


 
 
 
 
SECTION 7.1
 
Remedies
28
SECTION 7.2
 
Notice of Sale
29
SECTION 7.3
 
Waiver of Notice and Claims
29
SECTION 7.4
 
Certain Sales of Collateral
30
SECTION 7.5
 
No Waiver; Cumulative Remedies
30
SECTION 7.6
 
Certain Additional Actions Regarding Intellectual Property
31
 
 
 
 
ARTICLE VIII
 
APPLICATION OF PROCEEDS
31
 
 
 
 
SECTION 8.1
 
Application of Proceeds
31
 
 
 
 
ARTICLE IX
 
miscellaneous
31
 
 
 
 
SECTION 9.1
 
Concerning Collateral Agent
31
SECTION 9.2
 
Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact
32
SECTION 9.3
 
Continuing Security Interest; Assignment
33
SECTION 9.4
 
Termination; Release
33
SECTION 9.5
 
Modification in Writing
34
SECTION 9.6
 
Notices
34
SECTION 9.7
 
Governing Law, Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial
34
SECTION 9.8
 
Severability of Provisions
34
SECTION 9.9
 
Execution in Counterparts
34
SECTION 9.10
 
Business Days
34
SECTION 9.11
 
No Claims Against Collateral Agent
34
SECTION 9.12
 
No Release
35
SECTION 9.13
 
Obligations Absolute
35
SECTION 9.14
 
Intercreditor Agreement
36
 
 
 
 
EXHIBIT 1
 
Form of Joinder Agreement
 
EXHIBIT 2
 
Form of Copyright Security Agreement
 
EXHIBIT 3
 
Form of Patent Security Agreement
 
EXHIBIT 4
 
Form of Trademark Security Agreement
 




ii
39416081_9



--------------------------------------------------------------------------------



U.S. SECURITY AGREEMENT
This U.S. SECURITY AGREEMENT dated as of November 14, 2013 (as amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by NORCRAFT COMPANIES, L.P.,
a Delaware limited partnership (the “Borrower”), and THE GUARANTORS LISTED ON
THE SIGNATURE PAGES HERETO (the “Original Guarantors”) OR FROM TIME TO TIME
PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (the “Additional Guarantors,”
and together with the “Original Guarantors,” the “Guarantors”), as pledgors,
assignors and debtors (the Borrower, together with the Guarantors, in such
capacities and together with any successors in such capacities, the “Pledgors,”
and each, a “Pledgor”), in favor of ROYAL BANK OF CANADA, in its capacity as
collateral agent pursuant to the ABL Credit Agreement (as hereinafter defined),
as pledgee, assignee and secured party (in such capacities and together with any
successors in such capacities, the “Collateral Agent”).
R E C I T A L S :
A.    The Borrower, the Collateral Agent and the lending institutions listed
therein (the “Lenders”) have entered into that certain ABL Credit Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “ABL Credit Agreement”; which term shall also include and refer to any
increase in the amount of indebtedness under the ABL Credit Agreement and any
refinancing or replacement of the ABL Credit Agreement (whether under a bank
facility, securities offering or otherwise) or one or more successor or
replacement facilities whether or not with a different group of agents or
lenders (whether under a bank facility, securities offering or otherwise) and
whether or not with different obligors upon the Administrative Agent’s
acknowledgment of the termination of the predecessor ABL Credit Agreement) dated
as of the date hereof, among Borrower, NORCRAFT INTERMEDIATE HOLDINGS, L.P., a
Delaware limited partnership (“Intermediate Holdings”), the Subsidiary
Guarantors (as defined therein), the Lenders (as defined therein), RBC CAPITAL
MARKETS and KEYBANK NATIONAL ASSOCIATION, as joint lead arrangers and joint
bookrunners (in such capacities, individually, “Arranger” and collectively the
“Arrangers”), and ROYAL BANK OF CANADA, as swingline lender (in such capacity,
“Swingline Lender”), as issuing bank, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders, and Collateral Agent for the Secured
Parties (as defined therein).
B.    Each Guarantor has, as of the date hereof, pursuant to the ABL Credit
Agreement, unconditionally guaranteed the Secured Obligations.
C.    The Borrower and each Guarantor will receive substantial benefits from the
execution, delivery and performance of the obligations under the ABL Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.
D.    This Agreement is given by each Pledgor in favor of the Collateral Agent
for the benefit of the Secured Parties (as hereinafter defined) to secure the
payment and performance of all of the Secured Obligations.



39416081_9



--------------------------------------------------------------------------------



E.    It is a condition to (i) the obligations of the Lenders to make the Loans
under the ABL Credit Agreement and (ii) the performance of the obligations of
the Secured Parties under Hedging Agreements that constitute Secured Obligations
that each Pledgor execute and deliver the applicable Loan Documents, including
this Agreement.
F.    The Intercreditor Agreement governs the relative rights and priorities of
the Secured Parties and the ABL Secured Parties (as defined below) in respect of
the Term Priority Collateral (as defined below) and the ABL Priority Collateral
(as defined below) (and with respect to certain other matters as described
therein). Accordingly, the parties hereto agree as follows:
A G R E E M E N T :
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:


ARTICLE I
DEFINITIONS AND INTERPRETATION
SECTION 1.1    Definitions
(a)    Unless otherwise defined herein or in the ABL Credit Agreement,
capitalized terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC; provided that in any event, the following
terms shall have the meanings assigned to them in the UCC:
“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “Goods”, “Inventory”; “Investment Property”; “Letter-of-Credit
Rights”; “Letters of Credit”; “Money”; “Payment Intangibles”; “Proceeds”;
“Records”; “Security Entitlement”; “Securities Account”; “Securities
Intermediary”; “Supporting Obligations”; and “Tangible Chattel Paper.”
(b)    Terms used but not otherwise defined herein that are defined in the ABL
Credit Agreement shall have the meanings given to them in the ABL Credit
Agreement. Sections 1.03 and 1.05 of the ABL Credit Agreement shall apply herein
mutatis mutandis.
(c)    The following terms shall have the following meanings:
“ABL Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.
“ABL Priority Collateral” has the meaning assigned such term in the
Intercreditor Agreement.
“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

2
39416081_9



--------------------------------------------------------------------------------



“Article 9 Collateral” shall have the meaning assigned to such term in Section
3.1.
“Borrower” shall have the meaning assigned to such term in the Preamble hereof.
“Collateral” shall mean the Article 9 Collateral and the Pledged Collateral.
“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
“Commodity Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Administrative Agent establishing the
Collateral Agent’s Control with respect to any Commodity Account.
“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Pledgor and any
third party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.
“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9‑104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8‑106 of the UCC, and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9‑106 of the UCC.
“Control Agreements” shall mean, collectively, any Deposit Account Control
Agreement, any Securities Account Control Agreement and any Commodity Account
Control Agreement.
“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.
“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 2 hereto.

3
39416081_9



--------------------------------------------------------------------------------



“Deposit Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Collateral Agent establishing the Collateral
Agent’s Control with respect to any Deposit Account.
“Deposit Accounts” shall mean, collectively, with respect to each Pledgor, (i)
all “deposit accounts” as such term is defined in the UCC and all sub-accounts
relating to any of the foregoing accounts and (ii) all cash, funds, checks,
notes and instruments from time to time on deposit in any of the accounts or
sub-accounts described in clause (i) of this definition.
“Discharge of ABL Obligations” shall have the meaning assigned that term in the
Intercreditor Agreement .
“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities.
“Excluded Deposit Account” means, on any date of determination, (i) any Deposit
Account for which all or substantially all of the funds on deposit are used
solely to fund payroll, 401(k) and other retirement plans and employee benefits
or health care benefits, (ii) any Deposit Account that is a zero balance
account, (iii) any Deposit Account that is a withholding and payroll tax,
escrow, customs or other fiduciary account and (iv) (A) Deposit Accounts that
have had a collective average daily balance for the preceding period of one
month of no greater than $500,000 in the aggregate for all such Deposit Accounts
excluded under this sub-clause (A) and (B) any individual Deposit Account that
has had an average daily balance for the preceding period of one month of no
greater than $50,000.
“Excluded Equity Interests” shall mean 
(a)    Equity Interests of any Person other than (1) the Borrower or (2) any
material Wholly Owned Subsidiary directly owned by the Borrower or any
Subsidiary Guarantor;
(b)    more than 65% of the issued and outstanding Equity Interests of (x) each
Subsidiary that is a Foreign Subsidiary (other than Norcraft Canada) that is
directly owned by the Borrower or by any Subsidiary Guarantor and (y) each
Subsidiary that is a Domestic Subsidiary that is directly owned by the Borrower
or by any Subsidiary Guarantor substantially all of the assets of which consist
(directly or indirectly through disregarded entities) of Equity Interests in one
or more Foreign Subsidiaries;
(c)     any Equity Interests of any Person where the cost of obtaining a
security interest in such Equity Interest would be excessive in light of the
practical benefit to the Lenders afforded thereby as reasonably determined by
the Borrower and the Collateral Agent;
(d)    any Equity Interests for which the creation or perfection of pledges of,
or

4
39416081_9



--------------------------------------------------------------------------------



security interests in, would result in material adverse tax consequences to the
Borrower, any direct or indirect parent of the Borrower or any of its
Subsidiaries, as reasonably determined by the Borrower in consultation with the
Collateral Agent;
(e)    (x) Margin Stock and (y) Equity Interests in any Captive Insurance
Subsidiary, non-for-profit Subsidiary or special purpose entity;
(f)     any Equity Interest to the extent and for so long as the pledge of such
Equity Interest hereunder is prohibited or restricted by any applicable law,
including any requirement to obtain the consent of any Governmental Authority or
third party; and
(g)    any Equity Interests to the extent that action would be required under
the law of any non-U.S. jurisdiction to create or perfect a security interest in
such Equity Interests; provided that the Equity Interests of Norcraft Canada
shall not constitute “Excluded Equity Interests” to the extent actions may be
required under the law of Canada or any province or territory thereof to create
or perfect a security interest in such Equity Interests.
“Excluded Property” shall mean
(a)    any right, title or interest of any Pledgor in, to or under (x) any
permit or license issued by a Governmental Authority, (y) any state or local
franchises, charters or authorizations to the extent such security interest is
prohibited or restricted thereby (except to the extent such prohibition or
restriction is ineffective under the UCC or other applicable law) or (z) any
lease, license, contract or agreement, in each case, only to the extent and for
so long as the creation by such Pledgor of a security interest in such permit,
lease, license, franchise, charter, authorization, contract or agreement in
favor of the Collateral Agent would result in a breach of the terms of, or
constitute a default under, the terms of such permit, lease, license, franchise,
charter, authorization contract, or agreement or any Requirement of Law
applicable thereto (after giving effect to Sections 9‑406(d), 9‑407(a), 9‑408(a)
or 9-409 of the UCC (or any successor provision or provisions) or other
applicable law or any other applicable law (including the Bankruptcy Code) or
principles of equity),
(b)    any lease, license or agreement or any property subject to a purchase
money security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money or similar arrangement or create a right of
termination in favor of any other party thereto after giving effect to the
applicable anti-assignment provisions of the UCC or violate any other applicable
law (or would require the approval, consent or authorization of any Governmental
Authority), other than Proceeds thereof and Accounts derived therefrom, the
assignment of which is expressly deemed effective under the UCC or other
applicable law notwithstanding such prohibition;
(c)    any property or asset to the extent that the grant of a security interest
in such property or asset is prohibited or restricted by any applicable
Requirement of Law or requires a consent of any Governmental Authority or any
third party;
(d)    any interest in real property other than fee interests and fee interest
in real property if the fair market value of such fee interest is less than (i)
for Real Property owned as of the Closing Date, $1,000,000 and (ii) for Real
Property acquired thereafter, $2,000,000;

5
39416081_9



--------------------------------------------------------------------------------



(e)    any motor vehicles, aircraft or other assets that are subject to
certificates of title;
(f)    any assets as to which the Collateral Agent reasonably determines that
the costs of obtaining such a security interest are excessive in relation to the
value of the security to be afforded thereby;
(g)    Letter of Credit Rights, except to the extent constituting supporting
obligations for other Collateral as to which perfection of the security interest
in such other Collateral is accomplished solely by the filing of a UCC financing
statement (it being understood that no actions shall be required to perfect a
security interest in Letter of Credit Rights, other than the filing of a UCC
financing statement);
(h)    Commercial Tort Claims where the amount of damages claimed by the
applicable Loan Party is less than $500,000;
(i)    any property or assets for which the creation or perfection of pledges
of, or security interests in, would result in material adverse tax consequences
to the Borrower, any direct or indirect parent of the Borrower or any of its
Subsidiaries, as reasonably determined by the Borrower in consultation with the
Collateral Agent;
(j)     any intent-to-use Trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use Trademark application under applicable federal law;
(k)    assets in circumstances where the cost of obtaining a security interest
in such assets, including, without limitation, the cost of title insurance,
surveys or flood insurance (if necessary) would be excessive in light of the
practical benefit to the Lenders afforded thereby as reasonably determined by
the Borrower and the Collateral Agent;
(l)    [reserved]; and
(m)    Excluded Equity Interests;
provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clauses
(a) through (m) (unless such Proceeds, substitutions or replacements would
specifically constitute Excluded Property referred to in clauses (a) through
(m)).
“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Collateral or the Mortgaged Property, (iii) any and all other rights,
claims, choses-in-action and causes of action of such Pledgor against any other
person and the benefits of any and all collateral or other security given by any
other person in connection therewith, (iv) all guarantees, endorsements and
indemnifications on, or of, any of the

6
39416081_9



--------------------------------------------------------------------------------



Collateral or any of the Mortgaged Property, (v) all lists, books, records,
correspondence, ledgers, printouts, files (whether in printed form or stored
electronically), tapes and other papers or materials containing information
relating to any of the Collateral or any of the Mortgaged Property, including
all customer or tenant lists, identification of suppliers, data, plans,
blueprints, specifications, designs, drawings, appraisals, recorded knowledge,
surveys, studies, engineering reports, test reports, manuals, standards,
processing standards, performance standards, catalogs, research data, computer
and automatic machinery software and programs and the like, field repair data,
accounting information pertaining to such Pledgor’s operations or any of the
Collateral or any of the Mortgaged Property and all media in which or on which
any of the information or knowledge or data or records may be recorded or stored
and all computer programs used for the compilation or printout of such
information, knowledge, records or data, (vi) all licenses, consents, permits,
variances, certifications, authorizations and approvals, however characterized,
now or hereafter acquired or held by such Pledgor, including building permits,
certificates of occupancy, environmental certificates, industrial permits or
licenses and certificates of operation and (vii) all rights to reserves,
deferred payments, deposits, refunds, indemnification of claims and claims for
tax or other refunds against any Governmental Authority.
“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with (i)
the use of and symbolized by any Trademark or Intellectual Property License with
respect to any Trademark in which such Pledgor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Pledgor’s business.
“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.
“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.
“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.
“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Patent, Trademark or Copyright or any other
patent, trademark or copyright, whether such Pledgor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.

7
39416081_9



--------------------------------------------------------------------------------



“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 1 hereto.
“Lenders” shall have the meaning assigned to such term in Recital A hereof.
“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is material to the business, results of operations, prospects or
condition, financial or otherwise of the Pledgors taken as a whole.
“Mortgaged Property” shall have the meaning assigned to such term in the ABL
Credit Agreement.
“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), together with any
and all (i) rights and privileges arising under applicable law with respect to
such Pledgor’s use of any patents, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto, (iv)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.
“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 3 hereto.
“Perfection Certificate” shall mean that certain perfection certificate dated as
of the Closing Date, executed and delivered by each Pledgor in favor of the
Collateral Agent for the benefit of the Secured Parties, and each other
Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Collateral Agent) executed and delivered by the applicable
Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties contemporaneously with the execution and delivery of each Joinder
Agreement executed in accordance with Section 3.3(c) hereof, in each case, as
the same may be amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the ABL Credit Agreement or upon
the request of the Collateral Agent.
“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.
“Pledged Debt” shall have the meaning assigned to such term in Section 2.1.
“Pledged Equity” shall have the meaning assigned to such term in Section 2.1.
“Pledged Securities” shall mean the Pledged Equity and the Pledged Debt.
“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

8
39416081_9



--------------------------------------------------------------------------------



“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) to the extent
not otherwise covered above, all other rights to payment, whether or not earned
by performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, regardless of how
classified under the UCC together with all of Pledgors’ rights, if any, in any
goods or other property giving rise to such right to payment and all Collateral
Support and Supporting Obligations related thereto and all Records relating
thereto.
“Securities Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Collateral Agent establishing the Collateral
Agent’s Control with respect to any Security Entitlement.


“Security Interest” shall have the meaning assigned to such term in Section 3.1.


“Term Agent” shall have the meaning assigned that term in the Intercreditor
Agreement .
“Term Documents” shall have the meaning assigned that term in the Intercreditor
Agreement .
“Term Priority Collateral” shall have the meaning assigned that term in the
Intercreditor Agreement .
“Term Secured Parties” has the meaning assigned such term in the Intercreditor
Agreement .
“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.
“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 4 hereto.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial

9
39416081_9



--------------------------------------------------------------------------------



Code as in effect in a jurisdiction other than the State of New York, the term
“UCC” shall mean the Uniform Commercial Code as in effect, at such time, in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions relating to such
provisions.
“ULC” means an issuer that is an unlimited company or unlimited liability
company or any other incorporated entity whose shareholders or members have
liability for obligations of the entity on winding up or in other circumstances.
“ULC Laws” means the Companies Act (Nova Scotia), the Business Corporations Act
(Alberta), the Business Corporations Act (British Columbia) and any other
present or future laws governing ULCs.
“ULC Shares” means those Pledged Securities consisting of shares in the capital
stock of any ULC.
SECTION 1.2    Interpretation. The rules of interpretation specified in the ABL
Credit Agreement (including Section 1.03 thereof) shall be applicable to this
Agreement.
SECTION 1.3    Resolution of Drafting Ambiguities. Each party hereto
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery hereof, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party (i.e., the Pledgors) shall not be employed in the interpretation
hereof.
SECTION 1.4    Perfection Certificate. The Collateral Agent and each Secured
Party agree that the Perfection Certificate and all descriptions of Collateral,
schedules, amendments and supplements thereto are and shall at all times remain
a part of this Agreement.
ARTICLE II
PLEDGE OF SECURITIES
SECTION 2.1    Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, including the Guarantees, each of
the Pledgors hereby assigns and pledges to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Pledgor’s right, title and interest
in, to and under:
(a)    all Equity Interests held by it that are listed on Schedule 10(a) of the
Perfection Certificate and any other Equity Interests in any material Wholly
Owned Subsidiaries directly held in the future by such Pledgor and the
certificates representing all such Equity Interests (if any) (the “Pledged
Equity”); provided, that the Pledged Equity shall not include Excluded Equity
Interests;
(b)    (A) the debt securities owned by it and listed Schedule 11 to the
Perfection Certificate, (B) any debt securities obtained in the future by such
Pledgor and (C) the promissory notes and any other instruments evidencing such
debt securities (the “Pledged Debt”); provided, that the Pledged Debt

10
39416081_9



--------------------------------------------------------------------------------


shall not include any Excluded Property;
(c)    all other property that may be delivered to and held by the Collateral
Agent pursuant to the terms of this Section 2.1;
(d)    subject to Section 2.6, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a) and (b) above;
(e)    subject to Section 2.6, all rights and privileges of such Pledgor with
respect to the securities and other property referred to in
clauses (a), (b), (c) and (d) above; and
(f)    all Proceeds of any of the foregoing
(the items referred to in clauses (a) through (f) above being collectively
referred to as the “Pledged Collateral”).
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth, including the final paragraph of Section 3.1.
SECTION 2.2    Delivery of the Pledged Securities.
(a)    Pledged Equity. Each Pledgor agrees that all Pledged Equity (i) to the
extent certificated and to the extent existing and/or acquired on or prior to
the date hereof has been delivered to the Collateral Agent and after the
Refinancing, the Pledged Equity so delivered shall be possessed by the Term
Agent, subject to the Intercreditor Agreement, for the benefit of the Secured
Parties and (ii) to the extent acquired by any Pledgor after the date hereof,
within thirty (30) days after any such acquisition (or, in each case, such
longer period as the Collateral Agent may agree in its reasonable discretion)
shall be delivered or caused to be delivered to the term Agent, subject to the
Intercreditor Agreement, for the benefit of the Secured Parties.
(b)    Each Pledgor agrees that all Pledged Debt (i) to the extent existing
and/or acquired on or prior to the date hereof has been delivered to the
Collateral Agent and after the Refinancing, the Pledged Debt so delivered shall
be possessed by the Term Agent, subject to the Intercreditor Agreement, for the
benefit of the Secured Parties and (ii) to the extent acquired by any Pledgor
after the date hereof, within thirty (30) days after any such acquisition (or,
in each case, such longer period as the Collateral Agent may agree in its
reasonable discretion) shall be evidenced by a duly-executed promissory note and
delivered or caused to be delivered to the Term Agent, subject to the
Intercreditor Agreement, for the benefit of the Secured Parties; provided that,
notwithstanding the foregoing, no Pledgor shall be required to cause any Pledged
Debt to be evidenced by a duly executed promissory note and delivered to the
Collateral Agent or Term Agent as gratuitous bailee for the Collateral Agent, as
the case may be, except as set forth in Section 3.3(b)(i).
SECTION 2.3    Stock Powers. Upon delivery to the Collateral Agent (or Term
Agent as gratuitous bailee for the Collateral Agent), any Pledged Securities
shall be accompanied by stock or security powers, as applicable, duly executed
in blank or other instruments of

11
39416081_9



--------------------------------------------------------------------------------


transfer reasonably satisfactory to the Collateral Agent (or Term Agent as
gratuitous bailee for the Collateral Agent) and by such other instruments and
documents as the Collateral Agent (or Term Agent as gratuitous bailee for the
Collateral Agent) may reasonably request (other than instruments or documents
governed by or requiring actions in any non-U.S. jurisdiction (other than Canada
with respect to the Equity Interests of Norcraft Canada) related to Equity
Interests of Foreign Subsidiaries).
SECTION 2.4    Representations, Warranties and Covenants. Each Pledgor
represents, warrants and covenants to and with the Collateral Agent, for the
benefit of the Secured Parties, that:
1.    As of the Closing Date, Schedule 10 to the Perfection Certificate includes
all Equity Interests, debt securities and promissory notes held by each Pledgor
as of the Closing Date and required to be pledged by such Pledgor hereunder;
2.    the Pledged Equity issued by the Borrower, each other Pledgor or their
respective Subsidiaries have been duly and validly authorized and issued by the
issuers thereof and are fully paid and nonassessable (other than Pledged Equity
consisting of limited liability company interests or partnership interests
which, pursuant to the relevant organizational or formation documents, cannot be
fully paid and non‑assessable);
3.    except for the security interests granted hereunder, such Pledgor (i) is,
subject to any transfers made in compliance with the ABL Credit Agreement, the
direct owner, beneficially and of record, of the Pledged Equity indicated on
Schedule 10 to the Perfection Certificate and all other Pledged Equity acquired
after the Closing Date and on or prior to the date hereof and (ii) holds the
same free and clear of all Liens, other than (A)(I) Liens created by the
Security Documents and (II) subject to the Intercreditor Agreement , the Term
Documents and (B) other Liens permitted pursuant to Section 6.02 of the ABL
Credit Agreement;
4.    except for restrictions and limitations imposed or permitted by the Loan
Documents or securities laws generally, the Pledged Collateral is freely
transferable and assignable, and none of the Pledged Collateral is subject to
any option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect in any manner material and adverse to the Secured
Parties the pledge of such Pledged Collateral hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Collateral Agent of rights and
remedies hereunder;
5.    the execution and performance by the Pledgors of this Agreement are within
each Pledgor’s corporate powers and have been duly authorized by all necessary
corporate action or other organizational action;
6.    no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby, except for (i) filings and registrations necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties and (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect (except to the extent not required to be obtained,
taken, given or be in full force and effect pursuant to the ABL Credit
Agreement);
7.    by virtue of the execution and delivery by each Pledgor of this Agreement,
and delivery of the Pledged Securities to and continued possession by the
Collateral Agent in

12
39416081_9



--------------------------------------------------------------------------------


the State of New York, the Collateral Agent for the benefit of the Secured
Parties has a legal, valid and perfected lien upon and security interest in such
Pledged Security as security for the payment and performance of the Secured
Obligations to the extent such perfection is governed by the UCC, subject to no
prior Lien other than (i) in the case of all Secured Obligations, (A)
nonconsensual Liens permitted by Section 6.02 of the ABL Credit Agreement and
(B) Liens permitted by Section 6.02(p) of the ABL Credit Agreement to the extent
junior in priority to the security interest granted hereunder and (ii) in the
case of Secured Obligations arising after the Closing Date, all Liens permitted
by Section 6.02(p) of the ABL Credit Agreement;
8.    the pledge effected hereby is effective to vest in the Collateral Agent,
for the benefit of the Secured Parties, the rights of the Collateral Agent in
the Pledged Collateral to the extent intended hereby; and
9.    subject to the terms of this Agreement and to the extent permitted by
applicable law, each Pledgor hereby agrees that upon the occurrence and during
the continuance of an Event of Default, it will comply with instructions of the
Collateral Agent with respect to the Equity Interests in such Pledgor that
constitute Pledged Equity hereunder that are not certificated without further
consent by the applicable owner or holder of such Equity Interests.
Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the ABL Credit Agreement excludes any assets from
the scope of the Pledged Collateral, or from any requirement to take any action
to perfect any security interest in favor of the Collateral Agent in the Pledged
Collateral, the representations, warranties and covenants made by any relevant
Pledgor in this Agreement with respect to the creation, perfection or priority
(as applicable) of the security interest granted in favor of the Collateral
Agent (including, without limitation, this Section 2.4) shall be deemed not to
apply to such excluded assets.
SECTION 2.5    Certification of Limited Liability Company and Limited
Partnership Interests. No interest in any limited liability company or limited
partnership controlled by any Pledgor that constitutes Pledged Equity shall be
represented by a certificate unless (i) the limited liability company agreement
or partnership agreement expressly provides that such interests shall be a
“security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction, (ii) such certificate bears a legend indicating such interest
represented thereby is such a “security”, and (iii) such certificate shall be
delivered to the Collateral Agent in accordance with Section 2.2. Each Pledgor
further acknowledges and agrees that with respect to any interest in any limited
liability company or limited partnership controlled on or after the date hereof
by such Pledgor that constitutes Pledged Equity and that is not a “security”
within the meaning of Article 8 of the UCC, such Pledgor shall at no time elect
to treat any such interest as a “security” within the meaning of Article 8 of
the UCC, nor shall such interest be represented by a certificate, unless such
election and such interest is thereafter represented by a certificate that is
promptly delivered to the Collateral Agent (or Term Agent as gratuitous bailee
for the Collateral Agent) pursuant to Sections 2.2(a).
SECTION 2.6    Registration in Nominee Name; Denominations. Subject to the
Intercreditor Agreement, if an Event of Default shall have occurred and be
continuing and,the Collateral Agent shall have given the Borrower prior or
substantially concurrent written notice of its intent to exercise such rights,
(a) the Collateral Agent, on behalf of the Secured Parties, shall have the right
to hold the Pledged Securities in its own name as pledgee, the name of its
nominee (as pledgee or as sub-agent) or the name of the applicable Pledgor,
endorsed or assigned in blank or in favor of the Collateral Agent and each
Pledgor will promptly give to the Collateral Agent copies of any written notices
or other written communications received by it with respect to Pledged Equity
registered in the name of such Pledgor and (b) the Collateral Agent shall have
the right to exchange the certificates representing Pledged Equity for
certificates of smaller

13
39416081_9



--------------------------------------------------------------------------------


or larger denominations for any purpose consistent with this Agreement, to the
extent permitted by the documentation governing such Pledged Securities.
SECTION 2.7    Voting Rights; Dividends and Interest.
(a)    Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have provided prior notice to the
Borrower that the rights of the Pledgor under this Section 2.7 are being
suspended:
(i)    Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights and powers pertaining to the Pledged Securities or any part
thereof for any purposes not inconsistent with the terms hereof, the ABL Credit
Agreement and the other Loan Documents.
(ii)    Each Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the Lien created under this Agreement, any and all
Distributions, but only if and to the extent made in accordance with the
provisions of the ABL Credit Agreement; provided, however, that any and all such
non-cash Distributions consisting of rights or interests in the form of
securities (to the extent constituting Pledged Collateral) shall be forthwith
delivered to the Collateral Agent to hold as Pledged Securities and shall, if
received by any Pledgor, be received in trust for the benefit of the Collateral
Agent, be segregated from the other property or funds of such Pledgor and be
promptly (but in any event within thirty (30) days after receipt thereof or such
longer period as the Collateral Agent may agree in its reasonable discretion)
delivered to the Collateral Agent as Pledged Securities in the same form as so
received (with any necessary endorsement). So long as no Default or Event of
Default has occurred and is continuing, the Collateral Agent shall promptly
(upon receipt of a written request and in any event no later than 30 days after
the receipt of such request) deliver to each Pledgor any Pledged Securities in
its possession if requested to be delivered to the issuer thereof in connection
with any exchange or redemption of such Pledged Securities permitted by the ABL
Credit Agreement.
(b)    So long as no Default or Event of Default has occurred and is continuing,
the Collateral Agent shall be deemed without further action or formality to have
granted to each Pledgor all necessary consents relating to voting rights and
shall, upon written request of any Pledgor and at the sole cost and expense of
the Pledgors, from time to time execute and deliver (or cause to be executed and
delivered) to such Pledgor all such instruments as such Pledgor may reasonably
request in order to permit such Pledgor to exercise the voting and other rights
which it is entitled to exercise pursuant to Section 2.7(a)(i) hereof and to
receive the Distributions which it is authorized to receive and retain pursuant
to Section 2.7(a)(ii) hereof.
(c)    Upon the occurrence and during the continuance of any Event of Default
upon prior written notice by the Collateral Agent to the Borrower:
(i)    All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 2.7(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights, subject to the Intercreditor
Agreement ,
(ii)    All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 2.7(a)(ii)
hereof shall immediately cease and

14
39416081_9



--------------------------------------------------------------------------------


the Collateral Agent shall thereupon have the sole right to receive and hold as
Pledged Collateral such Distributions, subject to the Intercreditor Agreement .
Any and all money and other property paid over to or received by the Collateral
Agent pursuant to the provisions of this clause (c)(ii) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 8.1.
(d)    Each Pledgor shall, at its sole cost and expense, from time to time
execute and deliver to the Collateral Agent appropriate instruments as the
Collateral Agent may reasonably request in order to permit the Collateral Agent
to exercise the voting and other rights which it may be entitled to exercise
pursuant to Section 2.7(c)(i) hereof and to receive all Distributions which it
may be entitled to receive under Section 2.7(c)(ii) hereof.
(e)    All Distributions constituting Collateral which are received by any
Pledgor contrary to the provisions of Section 2.7(c)(ii) hereof shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other funds of such Pledgor and shall promptly (and in any event within
thirty (30) days or such longer period as the Collateral Agent may agree in its
reasonable discretion) be paid over to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).
(f)    Notwithstanding anything to the contrary herein, after all Events of
Default have been cured or waived (i) each Pledgor shall have the exclusive
right to exercise the voting and/or consensual rights and powers that the it
would otherwise be entitled to exercise pursuant to the terms of Section
2.7(a)(i) above, and the obligations of the Collateral Agent under Section
2.7(b) shall be reinstated and (ii) the Collateral Agent shall promptly repay to
each Pledgor (without interest) all dividends, interest, principal or other
distributions that such Pledgor would otherwise be permitted to retain pursuant
to the terms of Section 2.7(a)(ii), that remain in the account established
pursuant to Section 2.7(c)(ii) and have not otherwise been applied (or
designated for application) to the Secured Obligations, , and such Pledgor’s
right to receive and retain any and all Distributions paid on or distributed
(after all Events of Default have been cured or waived) in respect of the
Pledged Securities shall be automatically reinstated.
SECTION 2.8    Defaults, etc. Each Pledgor represents that such Pledgor is not
in default in the payment of any portion of any mandatory capital contribution,
if any, required to be made under any agreement to which such Pledgor is a party
relating to the Pledged Securities pledged by it, and such Pledgor is not in
violation of any other provisions of any such agreement to which such Pledgor is
a party, or otherwise in default or violation thereunder. No Pledged Securities
is subject to any defense, offset or counterclaim, nor have any of the foregoing
been asserted or alleged against such Pledgor by any person with respect
thereto, and as of the date hereof, there are no certificates, instruments,
documents or other writings (other than the Organizational Documents and
certificates representing such Pledged Securities that have been delivered to
the Collateral Agent) which evidence any Pledged Securities of such Pledgor.
SECTION 2.9    Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests.
(a)    In the case of each Pledgor which is an issuer of Pledged Securities,
such Pledgor agrees to be bound by the terms of this Agreement relating to the
Pledged Securities issued by it and will comply with such terms insofar as such
terms are applicable to it.
(b)    In the case of each Pledgor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Pledgor hereby consents to the extent

15
39416081_9



--------------------------------------------------------------------------------


required by the applicable Organizational Document to the pledge by each other
Pledgor, pursuant to the terms hereof, of the Pledged Securities in such
partnership, limited liability company or other entity and, upon the occurrence
and during the continuance of an Event of Default, to the transfer of such
Pledged Securities to the Collateral Agent or its nominee and to the
substitution of the Collateral Agent or its nominee as a substituted partner,
shareholder or member in such partnership, limited liability company or other
entity with all the rights, powers and duties of a general partner, limited
partner, shareholder or member, as the case may be.
SECTION 2.10    ULC Shares.
(a)    Notwithstanding any provisions to the contrary contained in this
Agreement, each Pledgor who has pledged and granted a security interest
hereunder in ULC Shares is the sole registered and beneficial owner of all
Pledged Securities which are ULC Shares and, except to the extent otherwise
permitted under the ABL Credit Agreement, will remain so until such time as such
ULC Shares are effectively transferred into the name of the Collateral Agent or
any other person on the books and records of the issuer of such ULC Shares.
Nothing in this Agreement, or any other document or agreement among all or some
of the parties hereto is intended to, and nothing in this Agreement or any other
document or agreement among all or some of the parties hereto shall, constitute
the Collateral Agent or any Secured Party or any person other than the
applicable Pledgor, a “member” or a “shareholder”, as applicable, of a ULC for
the purposes of any ULC Laws (whether listed or unlisted, registered or
beneficial), until such time as notice is given to the applicable Pledgor and
further steps are taken pursuant hereto or thereto so as to register the
Collateral Agent or any Secured Party or such other person, as specified in such
notice, as the holder of the ULC Shares. To the extent any provision hereof
would have the effect of constituting the Collateral Agent or any Secured Party
as a member or a shareholder of any ULC prior to such time, such provision shall
be severed herefrom and shall be ineffective with respect to ULC Shares which
are Pledged Collateral without otherwise invalidating or rendering unenforceable
this Agreement or invalidating or rendering unenforceable such provision insofar
as it relates to Pledged Collateral which are not ULC Shares.
(b)    Notwithstanding any provisions to the contrary contained in this
Agreement, where a Pledgor is the registered owner of ULC Shares which are
Pledged Collateral, except to the extent otherwise permitted under the ABL
Credit Agreement, such Pledgor will remain the registered owner of such ULC
Shares until such time as such ULC Shares are effectively transferred into the
name of the Collateral Agent or any Secured Party or any other person on the
books and records of such ULC. Accordingly, the Pledgor of ULC Shares shall be
entitled to receive and retain for its own account any dividend on or other
distribution, if any, in respect of such ULC Shares (except insofar as the
dividend or other distribution may become subject to a security interest
pursuant hereto) and shall have the right to vote such ULC Shares and to control
the direction, management and policies of the ULC to the same extent as the
Pledgor would if such ULC Shares were not pledged pursuant hereto.
(c)    Notwithstanding any provisions to the contrary contained in this
Agreement, the ABL Credit Agreement or any other document or agreement among all
or some of the parties hereto, except upon the exercise of rights to sell,
transfer or otherwise dispose of ULC Shares in accordance with this Agreement
the Pledgor of ULC Shares shall not cause or permit, or enable any ULC in which
it holds ULC Shares to cause or permit, the Collateral Agent or any Secured
Party to: (a) be registered as a shareholder or member of such ULC; (b) have any
notation entered in their favor in the share register of such ULC; (c) be held
out as a shareholder or member of the ULC; (d) be paid, directly or indirectly,
any dividends, property or other distributions from the ULC by reason of the
Secured Party holding a security interest in the ULC Shares; or (e) act as a
shareholder or member of the ULC, or exercise any rights of a shareholder or
member, including the right to attend a meeting of shareholders or members, or
to vote the ULC Shares.

16
39416081_9



--------------------------------------------------------------------------------


45 Subject to Canadian counsel review.






17
39416081_9



--------------------------------------------------------------------------------


ARTICLE III
SECURITY INTEREST IN PERSONAL PROPERTY
SECTION 3.1    Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, including
the Guarantees, each Pledgor hereby pledges and grants to the Collateral Agent
for the benefit of the Secured Parties, a lien on and security interest (the
“Security Interest”) in all of the right, title and interest of such Pledgor in,
to and under the following property, wherever located, and whether now existing
or hereafter arising or acquired from time to time (collectively, the “Article 9
Collateral”):
(i)    all Accounts;
(ii)    all Equipment, Goods, Inventory and Fixtures;
(iii)    all Documents, Instruments and Chattel Paper;
(iv)    all Letter-of-Credit Rights, but only to the extent constituting a
supporting obligation for other Article 9 Collateral as to which perfection of
security interests in such Article 9 Collateral is accomplished by the filing of
a UCC financing statement;
(v)    all Investment Property;
(vi)    all Intellectual Property Collateral;
(vii)    the Commercial Tort Claims described on Schedule 13 to the Perfection
Certificate;
(viii)    all General Intangibles;
(ix)    all Money and all Deposit Accounts;
(x)    all Supporting Obligations;
(xi)    all books and records relating to the Article 9 Collateral; and
(xii)    to the extent not covered by clauses (i) through (xi) of this sentence,
all other personal property of such Pledgor, whether tangible or intangible, and
all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.
Notwithstanding anything to the contrary contained above or in any other
provision of any Loan Document, (i) the security interest created by this
Agreement shall not extend to, and the term “Collateral” shall not include, any
Excluded Property (ii) subject to the Intercreditor Agreement and the execution
and delivery of any Control Agreements explicitly required by the terms of
Section 3.3(b)(ii) and 3.3(b)(iii), as applicable, hereof, no actions shall be
required to perfect the security interests hereunder through “control”, (iii)
other than in expressly required pursuant to Sections 2.2(b) and 3.3(b),
delivery to the Collateral Agent to be held

18
39416081_9



--------------------------------------------------------------------------------


in its possession, Collateral consisting of Instruments and (iv) (A) no Pledgor
shall be required to complete any filings or other action with respect to the
perfection of the security interests created hereby and (B) no actions shall be
required of any Pledgor to create any security interest in its property, under
the law of any jurisdiction other than the United States or any State thereof,
except (in the case of this clause (B)) to the extent necessary to reflect the
designation of any Excluded Subsidiary as a Subsidiary Guarantor by the Borrower
in accordance with Section 5.10(d) of the ABL Credit Agreement or except as
otherwise agreed in writing by the Borrower.


SECTION 3.2    Filings. (a) Each Pledgor hereby irrevocably authorizes the
Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) and amendments
thereto that contain the information required by Article 9 of the UCC and the
PPSA (or any similar legislation or other applicable law) of each applicable
jurisdiction for the filing of any financing statement or amendment relating to
the Article 9 Collateral, including (i) whether such Pledgor is an organization,
the type of organization and any organizational identification number issued to
such Pledgor, (ii) any financing or continuation statements or other documents
without the signature of such Pledgor where permitted by law, including the
filing of a financing statement describing the Article 9 Collateral as “all
assets now owned or hereafter acquired by the Pledgor or in which Pledgor
otherwise has rights” and (iii) in the case of a financing statement filed as a
fixture filing or covering Article 9 Collateral constituting minerals or the
like to be extracted or timber to be cut, a sufficient description of the real
property to which such Article 9 Collateral relates. Each Pledgor agrees to
provide all information described in the immediately preceding sentence to the
Collateral Agent promptly upon request by the Collateral Agent.
(b)    Each Pledgor hereby ratifies its authorization for the Collateral Agent
to file in any relevant jurisdiction any financing statements or amendments
thereto relating to the Article 9 Collateral if filed prior to the date hereof.
(c)    Each Pledgor hereby further authorizes the Collateral Agent to make
filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country), including this Agreement, the Copyright Security Agreement, the Patent
Security Agreement and the Trademark Security Agreement, or other documents for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by such Pledgor hereunder, without the signature of
such Pledgor, and naming such Pledgor, as debtor, and the Collateral Agent, as
secured party.
SECTION 3.3    Perfection; Supplements; Further Assurances;

Use of Article 9 Collateral
(a)    Financing Statements and Other Filings; Maintenance of Perfected Security
Interest. Each Pledgor represents and warrants that, as of the date such
information is dated or certified, or is required to have been delivered, all
financing statements, agreements, instruments and other documents necessary to
perfect the security interest granted by it to the Collateral Agent in respect
of the Article 9 Collateral have been delivered to the Collateral Agent in
completed and, to the extent necessary or appropriate, duly executed form for
filing in each governmental, municipal or other office specified in Schedule 7
to the Perfection Certificate. Except as otherwise provided in Section 8.4 and
subject to the Intercreditor Agreement , each Pledgor agrees that at the sole
cost and expense of the Pledgors, such Pledgor will maintain the security
interest created by this Agreement in the Article 9 Collateral as a perfected
first priority security interest subject only to Permitted Collateral Liens.


--------------------------------------------------------------------------------


(b)    Other Actions. In order to further ensure the attachment, perfection and
priority of, and the ability of the Collateral Agent to enforce, the Collateral
Agent’s security interest in the Article 9 Collateral, each Pledgor represents
and warrants (as to itself) as follows and agrees, in each case at such
Pledgor’s own expense and subject to the Intercreditor Agreement , to take the
following actions with respect to the following Article 9 Collateral:
(i)    Instruments and Tangible Chattel Paper. As of the date hereof, no amounts
payable under or in connection with any of the Article 9 Collateral, in the
aggregate for all Pledgors in excess of $500,000, are evidenced by any
Instrument or Tangible Chattel Paper other than such Instruments and Tangible
Chattel Paper listed in Schedule 11 to the Perfection Certificate. Each
Instrument and each item of Tangible Chattel Paper listed in Schedule 11 to the
Perfection Certificate in excess of the forgoing amount having an individual
amount payable in excess of $50,000 has been properly endorsed, assigned and
delivered to the Collateral Agent, accompanied by instruments of transfer or
assignment duly executed in blank. If any amount then payable under or in
connection with any of the Article 9 Collateral shall be evidenced by any
Instrument or Tangible Chattel Paper, and such amount, together with all amounts
payable evidenced by any Instrument or Tangible Chattel Paper not previously
delivered to the Collateral Agent exceeds $500,000 in the aggregate for all
Pledgors and having an individual amount payable in excess of $50,000, the
Pledgor acquiring such Instrument or Tangible Chattel Paper shall promptly (but
in any event within thirty (30) days after receipt thereof or such longer period
as the Collateral Agent may agree in its discretion) pledge and, subject to the
Intercreditor Agreement , deliver the same to the Collateral Agent, accompanied
by such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time specify.
(ii)    Deposit Accounts. As of the date hereof, no Pledgor has any Deposit
Accounts other than the accounts listed in Schedule 14 to the Perfection
Certificate. The Collateral Agent has a first priority security interest in each
such Deposit Account, which security interest shall (other than with respect to
Excluded Deposit Accounts and subject to the Intercreditor Agreement ) be
perfected by Control before the day that is ninety (90) calendar days after the
occurrence of the Closing Date (or such later time as the Collateral Agent may
in its discretion agree). No Pledgor shall hereafter establish and maintain any
Deposit Account (other than Excluded Deposit Accounts) unless it shall have
given the Collateral Agent 30 days prior written notice (or such lesser notice
period as the Collateral Agent may agree to in its discretion) of its intention
to establish such new Deposit Account and such Bank and such Pledgor shall have
duly executed and delivered to the Collateral Agent a Deposit Account Control
Agreement with respect to such Deposit Account; provided that, in the case of
any Deposit Account (other than Excluded Deposit Accounts) acquired by any
Pledgor pursuant to a Permitted Acquisition, the security interest of the
Collateral Agent therein shall not be required to be perfected by Control before
the day that is ninety (90) calendar days after the date of the consummation of
such Permitted Acquisition (or such later time as the Collateral Agent may in
its discretion agree). The Collateral Agent agrees with each Pledgor that the
Collateral Agent shall not give any instructions directing the disposition of
funds from time to time credited to any Deposit Account or withhold any
withdrawal rights from such Pledgor with respect to funds from time to time
credited to any Deposit Account except in accordance with Section 2.21(c) of the
ABL Credit Agreement. Each Pledgor agrees that once the Collateral Agent sends
an instruction or notice to a Bank in accordance with Section 2.21(c) of the ABL
Credit Agreement exercising its Control over any Deposit Account such Pledgor
shall not give any instructions or orders with respect to such Deposit Account,
including, without limitation, instructions for distribution or transfer of any
funds in such Deposit Account. No Pledgor shall grant Control of any Deposit
Account to any person other than (x) the Collateral Agent and (y) any “Agent”
party to

20
39416081_9



--------------------------------------------------------------------------------


the Intercreditor Agreement (as such term is defined in the Intercreditor
Agreement ).
(iii)    Investment Property. Except to the extent otherwise provided in Article
II, if any Pledgor shall at any time (beginning on the day that is ninety (90)
calendar days after the occurrence of the Closing Date (or such later time as
the Collateral Agent may in its discretion agree)) hold or acquire any
certificated securities constituting Investment Property, in the aggregate for
all Pledgors in excess of $500,000 and for each such certificated security in
excess of such amount having an individual value in excess of $50,000, such
Pledgor shall promptly (1) endorse, assign and deliver the same to the
Collateral Agent (or to the Term Agent as gratuitous bailee in accordance with
the Intercreditor Agreement), accompanied by such instruments of transfer or
assignment duly executed in blank, all in form and substance reasonably
satisfactory to the Collateral Agent or (2) deliver such securities into a
Securities Account with respect to which a Securities Account Control Agreement
is in effect in favor of the Collateral Agent; provided that, in the case of any
Securities Account (other than Securities Accounts for which the Securities
Intermediary is the Bank) acquired by any Pledgor pursuant to a Permitted
Acquisition, the security interest of the Collateral Agent therein shall not be
required to be perfected by Control before the day that is ninety (90) calendar
days after the date of the consummation of such Permitted Acquisition (or such
later time as the Collateral Agent may in its discretion agree). As between the
Collateral Agent and the Pledgors, the Pledgors shall bear the investment risk
with respect to the Investment Property and Pledged Securities, and the risk of
loss of, damage to, or the destruction of, the Investment Property and Pledged
Securities, whether in the possession of, or maintained as a Security
Entitlement or deposit by, or subject to the Control of, the Collateral Agent,
any Pledgor or any other Person.
(iv)    Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 13 to the Perfection Certificate. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim where the amount of damages claimed
by the Pledgor is equal to or in excess of $500,000, such Pledgor shall within
30 days (or such longer period as the Collateral Agent may agree in its
reasonable discretion) after the end of the fiscal quarter in which such
complaint was filed, notify the Collateral Agent in a writing signed by such
Pledgor, provide supplements to Schedule 13 describing the details thereof and
grant to the Collateral Agent in such writing a security interest therein and in
the Proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance reasonably satisfactory to the Collateral Agent.
(c)    Joinder of Additional Guarantors. The Pledgors shall cause each
Subsidiary of the Borrower which, from time to time, after the date hereof shall
be required to pledge any assets to the Collateral Agent for the benefit of the
Secured Parties pursuant to the provisions of Section 5.10(b) of the ABL Credit
Agreement, (a) to execute and deliver to the Collateral Agent (i) a Joinder
Agreement substantially in the form of Exhibit 1 hereto and (ii) a Perfection
Certificate and upon such execution and delivery, such Subsidiary shall
constitute a “Guarantor” and a “Pledgor” for all purposes hereunder with the
same force and effect as if originally named as a Pledgor herein. The execution
and delivery of such Joinder Agreement shall not require the consent of any
Pledgor hereunder. The rights and obligations of each Pledgor hereunder shall
remain in full force and effect notwithstanding the addition of any new Pledgor
as a party to this Agreement. For the avoidance of doubt, no Excluded Subsidiary
shall be required to become a Pledgor hereunder.
(d)    Supplements; Further Assurances. Each Pledgor shall take such further
actions, and execute and/or deliver to the Collateral Agent such additional
financing statements, amendments, assignments, agreements, supplements, powers
and instruments, as the Collateral Agent may in its reasonable

21
39416081_9



--------------------------------------------------------------------------------


judgment deem necessary or appropriate in order to create, perfect, preserve and
protect the Security Interest and the rights and interests granted to the
Collateral Agent hereunder, to carry into effect the purposes hereof or better
to assure and confirm the validity, enforceability and priority of the
Collateral Agent’s Security Interest or permit the Collateral Agent to exercise
and enforce its rights, powers and remedies created hereby, including the filing
of financing statements, financing change statement or continuation statements
and other documents (including this Agreement) under the UCC (or other similar
laws) in effect in any jurisdiction with respect to the Security Interest all in
form reasonably satisfactory to the Collateral Agent and in such offices
(including the United States Patent and Trademark Office and the United States
Copyright Office) wherever required in the United States by the law of the
United States and the States thereto to perfect, continue and maintain the
validity, enforceability and priority of the Security Interest and to preserve
the other rights and interests granted to the Collateral Agent hereunder, as
against third parties, with respect to the Collateral, including the execution
and delivery of Control Agreements. Without limiting the generality of the
foregoing, each Pledgor shall make, execute, endorse, acknowledge, file or
refile and/or deliver to the Collateral Agent from time to time upon reasonable
request by the Collateral Agent such lists, schedules, descriptions and
designations of the Collateral, supplements, additional security agreements,
conveyances, financing statements, transfer endorsements, powers of attorney,
certificates, reports, Control Agreements and other assurances or instruments as
the Collateral Agent shall reasonably request, subject to the terms of this
Agreement and the other Loan Documents. If an Event of Default has occurred and
is continuing, the Collateral Agent may institute and maintain, in its own name
or in the name of any Pledgor, such suits and proceedings as the Collateral
Agent may be advised by counsel shall be necessary or expedient to prevent any
impairment of the security interest in or the perfection thereof in the
Collateral. All of the foregoing shall be at the sole cost of the Pledgors.
SECTION 3.4    Representations, Warranties and Covenants. Each Pledgor
represents, warrants and covenants as follows:
(a)    Title. Except for the Security Interest granted to the Collateral Agent
for the ratable benefit of the Secured Parties pursuant to this Agreement and
Permitted Liens, such Pledgor owns and has rights and, as to Article 9
Collateral acquired by it from time to time after the date hereof, will own and
have rights in each item of Article 9 Collateral pledged by it hereunder, free
and clear of any and all Liens or claims of others, other than Permitted
Collateral Liens, except for minor defects in title that do not materially
interfere with its ability to conduct its business or to utilize such properties
for their intended purposes.
(b)    Validity of Security Interest. The security interest in and Lien on the
Article 9 Collateral granted to the Collateral Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all Article 9 Collateral securing the payment and performance of the Secured
Obligations and (b) subject to the filings and other actions described in
Schedule 7 to the Perfection Certificate (to the extent required to be listed on
the schedules to the Perfection Certificate as of the date this representation
is made or deemed made), a perfected security interest in all the Article 9
Collateral. The Security Interest and Lien granted to the Collateral Agent for
the benefit of the Secured Parties pursuant to this Agreement in and on the
Article 9 Collateral will at all times constitute a perfected, continuing
security interest therein, prior to all other Liens on the Article 9 Collateral
except for Permitted Collateral Liens.
(c)    Defense of Claims. Each Pledgor shall, at its own cost and expense, take
any and all commercially reasonable actions necessary (in the judgment of such
Pledgor) to defend title to the Article 9 Collateral pledged by it hereunder and
the security interest therein and Lien thereon granted to the Collateral Agent
and the priority thereof against all claims and demands of all persons, at its
own cost and expense, at any time claiming any interest therein adverse to the
Collateral Agent or any other Secured Party other than Permitted Collateral
Liens; provided that, nothing in this Agreement shall prevent any Pledgor from

22
39416081_9



--------------------------------------------------------------------------------


discontinuing the operation or maintenance of any of its assets or properties if
such discontinuance is (x) determined by such Pledgor to be desirable in the
conduct of its business or (y) permitted by the ABL Credit Agreement.
(d)    Other Financing Statements. It has not filed, nor authorized any third
party to file (nor will there be), any valid or effective financing statement
(or similar statement, instrument of registration or public notice under the law
of any jurisdiction) covering or purporting to cover any interest of any kind in
the Article 9 Collateral, except such as have been filed in favor of the
Collateral Agent pursuant to this Agreement or in favor of any holder of a
Permitted Collateral Lien with respect to such Permitted Collateral Lien or
financing statements or public notices relating to the termination statements
listed on Schedule 9 to the Perfection Certificate. No Pledgor shall execute,
authorize or permit to be filed in any public office any financing statement (or
similar statement, instrument of registration or public notice under the law of
any jurisdiction) relating to any Article 9 Collateral, except financing
statements and other statements and instruments filed or to be filed in respect
of and covering the security interests granted by such Pledgor to the holder of
the Permitted Collateral Liens.
(e)    Chief Executive Office; Change of Name; Jurisdiction of Organization. The
Borrower agrees not to effect any change (i)(w) in any Pledgor’s legal name, (x)
in the location of any Pledgor’s chief executive office, (y) in any Pledgor’s
identity or organizational structure, or (z) in any Pledgor’s Federal Taxpayer
Identification Number or organizational identification number, if any, unless,
in the case of each of the preceding clauses (i)(w) through (i)(z), and it shall
give the Collateral Agent and Administrative Agent written notice within 5 days
after such change, or such greater notice period agreed to by Collateral Agent,
clearly describing such change and providing such other information in
connection therewith as Collateral Agent or Administrative Agent may reasonably
request, or (ii) in any Pledgor’s jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction) and until, in
the case of the preceding clause (ii), it shall have given Collateral Agent and
Administrative Agent not less than 15 days’ prior written notice, or such lesser
notice period agreed to by Collateral Agent, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as Collateral Agent or Administrative Agent may reasonably request. 
In the case of each of clauses (i) and (ii) in the immediately preceding
sentence, each applicable Pledgor shall take all action reasonably satisfactory
to Collateral Agent to maintain the perfection and priority of the security
interest of Collateral Agent for the benefit of the Secured Parties in the
Collateral, if applicable.  Each Pledgor agrees to promptly provide Collateral
Agent with certified Organizational Documents reflecting any of the changes
described in the preceding sentence. If any Pledgor fails to provide notice to
the Collateral Agent about such changes on a timely basis, the Collateral Agent
shall not be liable or responsible to any party for any failure to maintain a
perfected security interest in such Pledgor’s property constituting Article 9
Collateral, for which the Collateral Agent needed to have information relating
to such changes. The Collateral Agent shall have no duty to inquire about such
changes if any Pledgor does not inform the Collateral Agent of such changes, the
parties acknowledging and agreeing that it would not be feasible or practical
for the Collateral Agent to search for information on such changes if such
information is not provided by any Pledgor.
(f)    Consents, etc. In the event that the Collateral Agent desires to exercise
any remedies, voting or consensual rights or attorney-in-fact powers set forth
in this Agreement and determines it necessary to obtain any approvals or
consents of any Governmental Authority or any other person therefor, then, upon
the reasonable request of the Collateral Agent, such Pledgor agrees to use its
commercially reasonable efforts to assist and aid the Collateral Agent to obtain
as soon as practicable any necessary approvals or consents for the exercise of
any such remedies, rights and powers.

23
39416081_9



--------------------------------------------------------------------------------


(g)    Article 9 Collateral. As of the date such information is dated or
certified, or is required to have been delivered, all information set forth
herein, including the schedules hereto, and all information contained in any
documents, schedules and lists heretofore delivered to any Secured Party,
including the Perfection Certificate and the schedules thereto, in connection
with this Agreement, in each case, relating to the Article 9 Collateral, is
accurate and complete in all material respects. The Article 9 Collateral
described on the schedules to the Perfection Certificate constitutes all
material property of such type of Article 9 Collateral owned or held by the
Pledgors, as of the date such information is dated or certified, or is required
to have been delivered.
(h)    Insurance. In the event that the Net Cash Proceeds of any insurance claim
constituting Collateral are paid to any Pledgor after the Collateral Agent has
exercised its right to foreclose after an Event of Default, such Net Cash
Proceeds shall be held in trust for the benefit of the Collateral Agent and
promptly after receipt thereof shall be paid to the Collateral Agent for
application in accordance with Section 8.02 of the ABL Credit Agreement.
(i)    Location of Inventory. It shall not move any Inventory to any leased
location, other than any leased location that is listed in the relevant
Schedules to the Perfection Certificate, unless with respect to any such
location, a bailee letter or Landlord Access Agreement have been obtained or
Rent Reserves established (unless not otherwise required under Section
2.20(b)(ii) of the ABL Credit Agreement); provided that in no event shall any
Inventory be moved to any location outside of the United States or Canada.
(j)    Investment Property. (i) As of the date hereof, except as set forth in
the Perfection Certificate, no Pledgor has any Securities Accounts or Commodity
Accounts. No Pledgor shall hereafter establish and maintain any Securities
Account or Commodity Account with any Securities Intermediary or Commodity
Intermediary unless (1) it shall have given the Collateral Agent 30 days prior
written notice (or such lesser notice period as the Collateral Agent may agree
in its discretion) of its intention to establish such new Securities Account or
Commodity Account with such Securities Intermediary or Commodity Intermediary
and (2) such Securities Intermediary or Commodity Intermediary, as the case may
be, and such Pledgor shall have duly executed and delivered a Control Agreement
with respect to such Securities Account or Commodity Account, as the case may be
(it being understood and agreed that perfection by Control of any Securities
Account or Commodity Account shall not be required before the day that is ninety
(90) calendar days after the occurrence of the Closing Date or, in the case of
any Securities Account or Commodity Account acquired by any Pledgor pursuant to
any Permitted Acquisition, ninety (90) calendar days after the date of the
consummation of such Permitted Acquisition (or, in each case, such later time as
the Collateral Agent may in its discretion agree)). No Pledgor shall grant
Control over any Investment Property to any person other than the Collateral
Agent or subject to the terms of the Intercreditor Agreement, another “Agent”
under the Intercreditor Agreement.
ARTICLE IV
CERTAIN Provisions Concerning Intellectual
Property Collateral
SECTION 4.1    Grant of Intellectual Property License. For the purpose of
enabling the Collateral Agent, during the continuance of an Event of Default, to
exercise rights and remedies under Article VI hereof at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the Collateral
Agent, to the extent assignable, an irrevocable, non-exclusive license to use,
assign, license or sublicense any of the Intellectual

24
39416081_9



--------------------------------------------------------------------------------


Property Collateral now owned or hereafter acquired by such Pledgor, wherever
the same may be located. Such license shall include access to all media in which
any of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout hereof; provided, however, that nothing in
this Section 4.1 shall require Pledgors to grant any license that is prohibited
by any rule of law, statute or regulation, or is prohibited by, or constitutes a
breach or default under or results in the termination of any contract, license,
agreement, instrument or other document evidencing, giving rise to or
theretofore granted, to the extent permitted by the ABL Credit Agreement, with
respect to such property (in each case after giving effect to anti-assignment
provisions of the UCC and other applicable law); provided, further, that nothing
in the foregoing license grant shall be construed as granting the Collateral
Agent rights in and to such Intellectual Property Collateral above and beyond
(x) the rights to such Intellectual Property Collateral that each Pledgor has
reserved for itself and (y) in the case of Intellectual Property Collateral that
is licensed to any such Pledgor by a third party, the extent to which such
Pledgor has the right to grant a sublicense to such Intellectual Property
Collateral hereunder (in each case after giving effect to anti-assignment
provisions of the UCC and other applicable law)). For the avoidance of doubt,
the use of such license by the Collateral Agent may be exercised, at the option
of the Collateral Agent, only during the continuation of an Event of Default;
provided that such license is a present grant. Upon the occurrence and during
the continuance of an Event of Default, the Collateral Agent may also exercise
the rights afforded under Section 7 of this Agreement with respect to
Intellectual Property Collateral contained in the Article 9 Collateral.
SECTION 4.2    Protection of Collateral Agent’s Security. On a continuing basis,
each Pledgor shall, at its sole cost and expense, (i) promptly following its
becoming aware thereof, notify the Collateral Agent of any adverse determination
in any proceeding or the institution of any proceeding in any federal, state or
local court or administrative body or in the United States Patent and Trademark
Office or the United States Copyright Office regarding any Material Intellectual
Property Collateral, such Pledgor’s right to register such Material Intellectual
Property Collateral or its right to keep and maintain such registration in full
force and effect, (ii) maintain all Material Intellectual Property Collateral as
presently used and operated, (iii) not permit to lapse or become abandoned any
Material Intellectual Property Collateral, and not settle or compromise any
pending or future litigation or administrative proceeding with respect to any
such Material Intellectual Property Collateral, (iv) upon such Pledgor obtaining
knowledge thereof, promptly notify the Collateral Agent in writing of any event
which may reasonably be expected to materially and adversely affect the value or
utility of any Material Intellectual Property Collateral or the rights and
remedies of the Collateral Agent in relation thereto including a levy or threat
of levy or any legal process against any Material Intellectual Property
Collateral, (v) not license any Intellectual Property Collateral other than
licenses entered into by such Pledgor in, or incidental to, the ordinary course
of business or otherwise not prohibited by the ABL Credit Agreement, or amend or
permit the amendment of any of the licenses in a manner that materially and
adversely affects the right to receive payments thereunder, or in any manner
that would materially impair the value of any Intellectual Property Collateral
or the Lien on and security interest in the Intellectual Property Collateral
created therein hereby, without the consent of the Collateral Agent (which shall
not be unreasonably withheld, conditioned or delayed), (vi) diligently keep
adequate records respecting all Intellectual Property Collateral and (vii)
furnish to the Collateral Agent from time to time upon the Collateral Agent’s
reasonable request therefor reasonably detailed statements and amended schedules
further identifying and describing the Intellectual Property Collateral and such
other materials evidencing or reports pertaining to any Intellectual Property
Collateral as the Collateral Agent may from time to time request, which request,
unless an Event of Default has occurred and is continuing, or a Material Adverse
Effect has occurred, shall occur no more often than once every three months.
Notwithstanding any other provision of this Agreement, nothing in this Agreement
or any other Loan Document prevents or shall be deemed to prevent any Pledgor
from disposing of, discontinuing the use or maintenance of, failing to pursue,
or otherwise allowing to lapse, terminate or be put into the public domain, any
of its Intellectual Property Collateral to the extent permitted by the ABL
Credit Agreement if such Pledgor determines in its reasonable


--------------------------------------------------------------------------------


business judgment that such disposition or discontinuance is desirable in the
conduct of its business or no longer used or useful in such Pledgor’s business.
SECTION 4.3    After-Acquired Property. If any Pledgor shall at any time after
the date hereof (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, except
to the extent constituting Excluded Property, the provisions hereof shall
automatically apply thereto and any such item enumerated in the preceding clause
(i) or (ii), except to the extent constituting Excluded Property, shall
automatically constitute Intellectual Property Collateral as if such would have
constituted Intellectual Property Collateral at the time of execution hereof and
be subject to the Lien and security interest created by this Agreement without
further action by any party. Each Pledgor shall promptly provide to the
Collateral Agent written notice of any of the foregoing and confirm the
attachment of the Lien and security interest created by this Agreement to any
rights described in clauses (i) and (ii) above, except to the extent
constituting Excluded Property, by execution of an instrument in form reasonably
acceptable to the Collateral Agent and the filing of any instruments or
statements as shall be reasonably necessary to create, preserve, protect or
perfect the Collateral Agent’s security interest in such Intellectual Property
Collateral. Further, each Pledgor authorizes the Collateral Agent to modify this
Agreement by amending Schedules 12(a) and 12(b) to the Perfection Certificate to
include any such Intellectual Property Collateral of such Pledgor acquired or
arising after the date hereof.
SECTION 4.4    Litigation. Unless there shall occur and be continuing any Event
of Default, each Pledgor shall have the right to commence and prosecute in its
own name, as the party in interest, for its own benefit and at the sole cost and
expense of the Pledgors, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
or other damage as are necessary to protect the Intellectual Property
Collateral. Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Collateral Agent or
the Secured Parties to enforce the Intellectual Property Collateral and any
license thereunder. In the event of such suit, each Pledgor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement and the Pledgors shall promptly reimburse and indemnify the
Collateral Agent for all costs and expenses incurred by the Collateral Agent in
the exercise of its rights under this Section 4.4 in accordance with
Section 10.03 of the ABL Credit Agreement.
ARTICLE V
TRANSFERS
SECTION 5.1    Transfers of Collateral. No Pledgor shall sell, convey, assign or
otherwise dispose of, or grant any option with respect to, any of the Collateral
pledged by it hereunder except as expressly permitted by the ABL Credit
Agreement.
ARTICLE VI
CERTAIN PROVISIONS CONCERNING RECEIVABLES


--------------------------------------------------------------------------------


SECTION 6.1    Maintenance of Records. Each Pledgor shall keep and maintain at
its own cost and expense reasonably complete records of each Receivable, in a
manner consistent with prudent business practice. Each Pledgor shall, at such
Pledgor’s sole cost and expense, upon the Collateral Agent’s written demand made
at any time after the occurrence and during the continuance of a Cash Dominion
Period, deliver all tangible evidence of Receivables, including all documents
evidencing Receivables and any books and records relating thereto to the
Collateral Agent or to its representatives (copies of which evidence and books
and records may be retained by such Pledgor). Upon the occurrence and during the
continuance of a Cash Dominion Period, the Collateral Agent may transfer a full
and complete copy of any Pledgor’s books, records, credit information, reports,
memoranda and all other writings relating to the Receivables to and for the use
by any person that has acquired or is contemplating acquisition of an interest
in the Receivables or the Collateral Agent’s security interest therein without
the consent of any Pledgor.
SECTION 6.2    Legend. Upon the occurrence and during the continuance of an
Event of Default, each Pledgor shall legend, promptly following the written
request of the Collateral Agent and in form and manner reasonably satisfactory
to the Collateral Agent, the Receivables and the other books, records and
documents of such Pledgor evidencing or pertaining to the Receivables with an
appropriate reference to the fact that the Receivables have been assigned to the
Collateral Agent for the benefit of the Secured Parties and that the Collateral
Agent has a security interest therein.
SECTION 6.3    Modification of Terms, etc. No Pledgor shall, without the prior
written consent of the Collateral Agent, rescind or cancel any obligations
evidenced by any Receivable or modify any term thereof or make any adjustment
with respect thereto except in the ordinary course of business consistent with
prudent business practice or as would not reasonably be expected to result in a
Material Adverse Effect, or extend or renew any such obligations except in the
ordinary course of business consistent with prudent business practice or as
would not reasonably be expected to result in a Material Adverse Effect or
compromise or settle any dispute, claim, suit or legal proceeding relating
thereto or sell any Receivable or interest therein except in the ordinary course
of business consistent with prudent business practice or as would not reasonably
be expected to result in a Material Adverse Effect. Each Pledgor shall make
commercially reasonable efforts to timely fulfill all obligations on its part to
be fulfilled under or in connection with the Receivables.
SECTION 6.4    Collection. Each Pledgor shall cause to be collected from the
Account Debtor of each of the Receivables, as and when due in the ordinary
course of business and consistent with prudent business practice (including
Receivables that are delinquent, such Receivables to be collected in accordance
with generally accepted commercial collection procedures), any and all amounts
owing under or on account of such Receivable, and apply forthwith upon receipt
thereof all such amounts as are so collected to the outstanding balance of such
Receivable, except that any Pledgor may, with respect to a Receivable, allow in
the ordinary course of business (i) a refund or credit due as a result of
returned or damaged or defective merchandise and (ii) such extensions of time to
pay amounts due in respect of Receivables and such other modifications of
payment terms or settlements in respect of Receivables as shall be commercially
reasonable in the circumstances, all in accordance with such Pledgor’s ordinary
course of business consistent with its collection practices as in effect from
time to time. The costs and out-of-pocket expenses (including reasonable
attorneys’ fees) of collection, in any case, whether incurred by any Pledgor,
the Collateral Agent or any Secured Party, shall be paid by the Pledgors.
ARTICLE VII
REMEDIES

27
39416081_9



--------------------------------------------------------------------------------


SECTION 7.1    Remedies. Upon the occurrence and during the continuance of any
Event of Default, subject to the Intercreditor Agreement , the Collateral Agent
may from time to time exercise in respect of the Collateral, in addition to the
other rights and remedies provided for herein or otherwise available to it, the
following remedies:
(i)    Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from any Pledgor or any other person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon any Pledgor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Pledgor;
(ii)    Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including instructing the
obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Collateral Agent,
and in connection with any of the foregoing, compromise, settle, extend the time
for payment and make other modifications with respect thereto; provided,
however, that in the event that any such payments are made directly to any
Pledgor, prior to receipt by any such obligor of such instruction, upon the
written request of the Collateral Agent, such Pledgor shall segregate all
amounts received pursuant thereto in trust for the benefit of the Collateral
Agent and shall promptly (but in no event later than five (5) Business Days
after receipt thereof) pay such amounts to the Collateral Agent;
(iii)    Sell, assign, grant a license to use or otherwise liquidate, or direct
any Pledgor to sell, assign, grant a license to use or otherwise liquidate, any
and all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;
(iv)    Take possession of the Collateral or any part thereof, by directing any
Pledgor in writing to deliver the same to the Collateral Agent at a place and
time to be designated by the Collateral Agent, in which event such Pledgor shall
at its own expense: (A) forthwith cause the same to be moved to the place or
places designated by the Collateral Agent and therewith delivered to the
Collateral Agent, (B) store and keep any Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition. Each Pledgor’s
obligation to deliver the Collateral as contemplated in this Section 7.1(iv) is
of the essence hereof. Upon application to a court of equity having
jurisdiction, the Collateral Agent shall be entitled to a decree requiring
specific performance by any Pledgor of such obligation;
(v)    Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Pledgor constituting
Collateral for application to the Secured Obligations as provided in Article VII
hereof;
(vi)    Retain and apply the Distributions to the Secured Obligations as
provided in Article VII hereof;
(vii)    Exercise any and all rights as beneficial and legal owner of the
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Collateral;
and

28
39416081_9



--------------------------------------------------------------------------------


(viii)    Exercise all the rights and remedies of a secured party on default
under all applicable law, and the Collateral Agent may also in its sole
discretion, without notice except as specified in Section 7.2 below, sell,
assign or grant a license to use the Collateral or any part thereof in one or
more parcels at public or private sale, at any exchange, broker’s board or at
any of the Collateral Agent’s offices or elsewhere, for cash, on credit or for
future delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable. The Collateral Agent or any
other Secured Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of the Collateral or any part thereof at any
such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold, assigned or licensed at such sale, to use and apply any of the
Secured Obligations owed to such person as a credit on account of the purchase
price of the Collateral or any part thereof payable by such person at such sale.
Each purchaser, assignee, licensee or recipient at any such sale shall acquire
the property sold, assigned or licensed absolutely free from any claim or right
on the part of any Pledgor, and each Pledgor hereby waives, to the fullest
extent permitted by law, all rights of redemption, stay and/or appraisal which
it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent shall not be
obligated to make any sale of the Collateral or any part thereof regardless of
notice of sale having been given. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Pledgor hereby waives, to the fullest
extent permitted by law, any claims against the Collateral Agent arising by
reason of the fact that the price at which the Collateral or any part thereof
may have been sold, assigned or licensed at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.
SECTION 7.2    Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Collateral or any part thereof
shall be required by law, ten (10) days prior notice to such Pledgor of the time
and place of any public sale or of the time after which any private sale or
other intended disposition is to take place shall be commercially reasonable
notification of such matters. No notification need be given to any Pledgor if it
has signed, after the occurrence of an Event of Default, a statement renouncing
or modifying any right to notification of sale or other intended disposition.
SECTION 7.3    Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Collateral or any part thereof, including any and all
prior notice and hearing for any prejudgment remedy or remedies and any such
right which such Pledgor would otherwise have under law, and each Pledgor hereby
further waives, to the fullest extent permitted by applicable law: (i) all
damages occasioned by such taking of possession, (ii) all other requirements as
to the time, place and terms of sale or other requirements with respect to the
enforcement of the Collateral Agent’s rights hereunder and (iii)  all rights of
redemption, appraisal, valuation or stay now or hereafter in force under any
applicable law. The Collateral Agent shall not be liable for any incorrect or
improper payment made pursuant to this Article VI in the absence of gross
negligence or willful misconduct on the part of the Collateral Agent. Any sale
of, or the grant of options to purchase, or any other realization upon, any
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the applicable Pledgor therein and thereto, and
shall be a perpetual bar both at law and in equity against such Pledgor and
against any and all persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through or under
such Pledgor.

29
39416081_9



--------------------------------------------------------------------------------


SECTION 7.4    Certain Sales of Pledged Securities.
(a)    Each Pledgor recognizes that, by reason of certain prohibitions contained
in law, rules, regulations or orders of any Governmental Authority, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Pledged Securities, to limit purchasers to those who meet the
requirements of such Governmental Authority. Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Collateral Agent
than those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such restricted sale shall
be deemed to have been made in a commercially reasonable manner and that, except
as may be required by applicable law, the Collateral Agent shall have no
obligation to engage in public sales.
(b)    Each Pledgor recognizes that, by reason of certain prohibitions contained
in the Securities Act, and applicable state securities laws, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Pledged Securities and Investment Property, to limit purchasers to persons who
will agree, among other things, to acquire such Pledged Securities or Investment
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges that any such private
sales may be at prices and on terms less favorable to the Collateral Agent than
those obtainable through a public sale without such restrictions (including a
public offering made pursuant to a registration statement under the Securities
Act), and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner and that
the Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Pledged Securities or Investment Property
for the period of time necessary to permit the issuer thereof to register it for
a form of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would agree to do so.
(c)    If the Collateral Agent determines to exercise its right to sell any or
all of the Pledged Securities or Investment Property, upon written request, the
applicable Pledgor shall from time to time furnish to the Collateral Agent all
such information as the Collateral Agent may reasonably request in order to
determine the number of securities included in the Pledged Securities or
Investment Property which may be sold by the Collateral Agent as exempt
transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.
(d)    Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 7.4 will cause irreparable injury to the Collateral
Agent and the other Secured Parties, that the Collateral Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 7.4 shall
be specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.
SECTION 7.5    No Waiver; Cumulative Remedies.
(a)    No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.

30
39416081_9



--------------------------------------------------------------------------------


(b)    In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Pledgors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Collateral, and all rights, remedies, privileges and powers of the
Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.
SECTION 7.6    Certain Additional Actions Regarding Intellectual Property. If
any Event of Default shall have occurred and be continuing, upon the written
demand of the Collateral Agent, each Pledgor shall execute and deliver to the
Collateral Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and Goodwill and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof. Within ten
(10) Business Days of written notice thereafter from the Collateral Agent, each
Pledgor shall make available to the Collateral Agent, to the extent within such
Pledgor’s power and authority, such personnel in such Pledgor’s employ on the
date of the Event of Default as the Collateral Agent may reasonably designate to
permit such Pledgor to continue, directly or indirectly, to produce, advertise
and sell the products and services sold by such Pledgor under the registered
Patents, Trademarks and/or Copyrights, and such persons shall be available to
perform their prior functions on the Collateral Agent’s behalf.
ARTICLE VIII
APPLICATION OF PROCEEDS
SECTION 8.1    Application of Proceeds. Subject to the Intercreditor Agreement ,
the proceeds received by the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Collateral Agent of its remedies shall be
applied, together with any other sums then held by the Collateral Agent pursuant
to this Agreement, in accordance with Section 8.02 of the ABL Credit Agreement.
ARTICLE IX    

MISCELLANEOUS
SECTION 9.1    Concerning Collateral Agent.
(a)    The Collateral Agent has been appointed as collateral agent pursuant to
the ABL Credit Agreement. The actions of the Collateral Agent hereunder are
subject to the provisions of the ABL Credit Agreement. The Collateral Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Collateral), in accordance with
this Agreement and the ABL Credit Agreement. The Collateral Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith. The Collateral Agent may resign and a successor Collateral
Agent may be appointed in the manner provided in the ABL Credit Agreement. Upon
the acceptance of any appointment as the Collateral Agent by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement, and the retiring


--------------------------------------------------------------------------------


Collateral Agent shall thereupon be discharged from its duties and obligations
under this Agreement. After any retiring Collateral Agent’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Agreement while it was the Collateral Agent.
(b)    The Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Collateral Agent nor any of the Secured Parties shall have responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Pledged
Securities, whether or not the Collateral Agent or any other Secured Party has
or is deemed to have knowledge of such matters or (ii) taking any necessary
steps to preserve rights against any person with respect to any Collateral.
(c)    The Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.
(d)    If any item of Collateral also constitutes collateral granted to the
Collateral Agent under any other deed of trust, mortgage, security agreement,
pledge or instrument of any type, in the event of any conflict between the
provisions hereof and the provisions of such other deed of trust, mortgage,
security agreement, pledge or instrument of any type in respect of such
collateral, the provisions hereof shall control.
SECTION 9.2    Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. Subject to the Intercreditor Agreement , if at any time an
Event of Default shall have occurred and be continuing, any Pledgor shall fail
to perform any covenants contained in this Agreement (including such Pledgor’s
covenants to (i) pay the premiums in respect of all required insurance policies
hereunder, (ii) pay and discharge any taxes, assessments and special
assessments, levies, fees and governmental charges imposed upon or assessed
against, and landlords’, carriers’, mechanics’, workmen’s, repairmen’s,
laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other claims
arising by operation of law against, all or any portion of the Collateral, (iii)
make repairs, (iv) discharge Liens or (v) pay or perform any obligations of such
Pledgor under any Collateral) or if any representation or warranty on the part
of any Pledgor contained herein shall be breached, upon written notice to the
Borrower, the Collateral Agent may (but shall not be obligated to) do the same
or cause it to be done or remedy any such breach, and may expend funds for such
purpose; provided, however, that the Collateral Agent shall in no event be bound
to inquire into the validity of any tax, Lien, imposition or other obligation
which such Pledgor fails to pay or perform as and when required hereby and which
such Pledgor does not contest in accordance with the provisions of the ABL
Credit Agreement. Any and all amounts so expended by the Collateral Agent shall
be paid by the Pledgors in accordance with the provisions of Section 10.03 of
the ABL Credit Agreement. Neither the provisions of this Section 9.2 nor any
action taken by the Collateral Agent pursuant to the provisions of this Section
9.2 shall prevent any such failure to observe any covenant contained in this
Agreement nor any breach of representation or warranty from constituting an
Event of Default (if applicable). Each Pledgor hereby appoints the Collateral
Agent its attorney-in-fact, with full power and authority in the place and stead
of such Pledgor and in the name of such Pledgor, or otherwise, from time to
time, subject to the Intercreditor Agreement , upon the occurrence and during
the continuance of an Event of Default, in the Collateral Agent’s discretion to
take any action and to execute any instrument consistent with the terms of the
ABL Credit Agreement, this Agreement and the other Security Documents which the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof (but the Collateral Agent shall not be


--------------------------------------------------------------------------------


obligated to and shall have no liability to such Pledgor or any third party for
failure to so do or take action). The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term hereof. Each Pledgor hereby ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof.
SECTION 9.3    Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Collateral and shall (i) be binding
upon the Pledgors, their respective successors and assigns and (ii) inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and the other Secured Parties and each of their
respective successors, transferees and assigns. No other persons (including any
other creditor of any Pledgor) shall have any interest herein or any right or
benefit with respect hereto. Without limiting the generality of the foregoing
clause (ii), any Secured Party may assign or otherwise transfer any indebtedness
held by it secured by this Agreement to any other person, and such other person
shall thereupon become vested with all the benefits in respect thereof granted
to such Secured Party, herein or otherwise, subject however, to the provisions
of the ABL Credit Agreement and, in the case of a Secured Party that is a party
to a Hedging Agreement (solely to the extent the Hedging Obligations arising
thereunder constitute Secured Obligations), such Hedging Agreement. Each of the
Pledgors agrees that its obligations hereunder and the Security Interest created
hereunder shall continue to be effective or be reinstated, as applicable, if at
any time payment, or any part thereof, of all or any part of the Secured
Obligations is rescinded or must otherwise be restored by the Secured Party upon
the bankruptcy or reorganization of any Pledgor or otherwise.
SECTION 9.4    Termination; Release. (a) When all the Secured Obligations (other
than contingent indemnification Obligations as to which no claim has been
asserted) have been paid in full and the Commitments of the Lenders to make any
Loan under the ABL Credit Agreement shall have expired or been sooner terminated
in accordance with the provisions of the ABL Credit Agreement, this Agreement
shall terminate. Upon termination of this Agreement, or as otherwise provided in
the ABL Credit Agreement, the Collateral shall be automatically released from
the Lien of this Agreement. Upon such release or any release of Collateral or
any part thereof in accordance with the provisions of the ABL Credit Agreement,
the Collateral Agent shall, upon the request and at the sole cost and expense of
the Pledgors, assign, transfer and deliver to Pledgor, against receipt and
without recourse to or warranty by the Collateral Agent except as to the fact
that the Collateral Agent has not encumbered the released assets, such of the
Collateral or any part thereof to be released (in the case of a release) as may
be in possession of the Collateral Agent and as shall not have been sold or
otherwise applied pursuant to the terms hereof, and, with respect to any other
Collateral, proper documents and instruments that any Pledgor shall reasonably
request (including UCC‑3 termination financing statements or releases)
acknowledging the termination hereof or the release of such Collateral, as the
case may be.
(b)    A Pledgor shall automatically be released from its obligations hereunder
and the security interest in the Collateral of such Pledgor shall be
automatically released upon the consummation of any transaction permitted by the
ABL Credit Agreement as a result of which such Pledgor ceases to be a Subsidiary
of the Borrower in accordance and in compliance with the terms of the ABL Credit
Agreement.
(c)    Upon any sale or transfer by any Pledgor of any Collateral that is
permitted under the ABL Credit Agreement (other than a sale or transfer to
another Loan Party in accordance and in compliance with the terms of the ABL
Credit Agreement), or upon the effectiveness of any written consent to the
release of the security interest granted hereby in any Collateral pursuant to
Section 10.02 of the ABL Credit Agreement, the security interest in such
Collateral shall be automatically released.


--------------------------------------------------------------------------------


SECTION 9.5    Modification in Writing. Subject to the Intercreditor Agreement ,
no amendment, modification, supplement, termination or waiver of or to any
provision hereof, nor consent to any departure by any Pledgor therefrom, shall
be effective unless the same shall be made in accordance with the terms of the
ABL Credit Agreement and unless in writing and signed by the Collateral Agent.
Any amendment, modification or supplement of or to any provision hereof, any
waiver of any provision hereof and any consent to any departure by any Pledgor
from the terms of any provision hereof in each case shall be effective only in
the specific instance and for the specific purpose for which made or given.
Except where notice is specifically required by this Agreement or any other
document evidencing the Secured Obligations, no notice to or demand on any
Pledgor in any case shall entitle any Pledgor to any other or further notice or
demand in similar or other circumstances.
SECTION 9.6    Notices. Unless otherwise provided herein or in the ABL Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the ABL
Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower set forth in the ABL Credit Agreement and as to the Collateral Agent,
addressed to it at the address set forth in the ABL Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 9.6.
SECTION 9.7    Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial. Sections 10.09 and 10.10 of the ABL Credit Agreement are
incorporated herein, mutatis mutandis, as if a part hereof.
SECTION 9.8    Severability of Provisions. Any provision hereof which is
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.
SECTION 9.9    Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopier or other electronic transmission (i.e. a “pdf” or “tif” document)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
SECTION 9.10    Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.
SECTION 9.11    No Claims Against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Collateral or
any part thereof, nor as giving any Pledgor any right, power or authority to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against the Collateral Agent in respect thereof or any
claim that any Lien based on the performance of such labor or services or the
furnishing of any such materials or other property is prior to the Lien hereof.


--------------------------------------------------------------------------------


SECTION 9.12    No Release. Nothing set forth in this Agreement or any other
Loan Document, nor the exercise by the Collateral Agent of any of the rights or
remedies hereunder, shall relieve any Pledgor from the performance of any term,
covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Collateral or from any liability to
any person under or in respect of any of the Collateral or shall impose any
obligation on the Collateral Agent or any other Secured Party to perform or
observe any such term, covenant, condition or agreement on such Pledgor’s part
to be so performed or observed or shall impose any liability on the Collateral
Agent or any other Secured Party for any act or omission on the part of such
Pledgor relating thereto or for any breach of any representation or warranty on
the part of such Pledgor contained in this Agreement, the ABL Credit Agreement
or the other Loan Documents, or under or in respect of the Collateral or made in
connection herewith or therewith. Anything herein to the contrary
notwithstanding, neither the Collateral Agent nor any other Secured Party shall
have any obligation or liability under any contracts, agreements and other
documents included in the Collateral by reason of this Agreement, nor shall the
Collateral Agent or any other Secured Party be obligated to perform any of the
obligations or duties of any Pledgor thereunder or to take any action to collect
or enforce any such contract, agreement or other document included in the
Collateral hereunder. The obligations of each Pledgor contained in this
Section 9.12 shall survive the termination hereof and the discharge of such
Pledgor’s other obligations under this Agreement, the ABL Credit Agreement and
the other Loan Documents.
SECTION 9.13    Obligations Absolute. Except as set forth in Section 9.4, all
obligations of each Pledgor hereunder shall be absolute and unconditional
irrespective of:
(i)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;
(ii)    any lack of validity or enforceability of the ABL Credit Agreement, any
Hedging Agreement (solely in respect of Hedging Obligations constituting Secured
Obligations) or any other Loan Document, or any other agreement or instrument
relating thereto;
(iii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the ABL Credit Agreement, any Hedging
Agreement (solely in respect of Hedging Obligations constituting Secured
Obligations) or any other Loan Document or any other agreement or instrument
relating thereto;
(iv)    any pledge, exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;
(v)    any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the ABL Credit Agreement, any Hedging
Agreement (solely in respect of Hedging Obligations constituting Secured
Obligations) or any other Loan Document except as specifically set forth in a
waiver granted pursuant to the provisions of Section 9.5 hereof; or
(vi)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.


--------------------------------------------------------------------------------


SECTION 9.14    Intercreditor Agreement .
(a)    Notwithstanding anything herein to the contrary, the Liens granted to the
Collateral Agent under this Agreement and the exercise of the rights and
remedies of the Collateral Agent hereunder and under any other Loan Document are
subject to the provisions of the Intercreditor Agreement . In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement or
any other Loan Document, the terms of the Intercreditor Agreement shall govern
and control. Notwithstanding anything to the contrary herein, the Collateral
Agent acknowledges and agrees that no Pledgor shall be required to take or
refrain from taking any action at the request of the Collateral Agent with
respect to the Collateral if such action or inaction would be inconsistent with
the terms of the Intercreditor Agreement .
(b)    Subject to the foregoing, (i) to the extent the provisions of this
Agreement (or any other Security Documents) require the delivery of, or control
over, Term Priority Collateral to be granted to the Collateral Agent at any time
prior to the Discharge of Term Obligations, then delivery of such Term Priority
Collateral (or control with respect thereto, (and any related approval or
consent rights)) shall instead be granted to the Term Agent, to be held in
accordance with the Term Documents and subject to the Intercreditor Agreement
and (ii) any provision of this Agreement (or any other Loan Documents) requiring
Pledgors to name the Collateral Agent as an additional insured or a loss payee
under any insurance policy or a beneficiary of any letter of credit, such
requirement shall have been complied with if any such insurance policy or letter
of credit also names the Term Agent as an additional insured, loss payee or
beneficiary, as the case may be, in each case pursuant and subject to the terms
of the Intercreditor Agreement .
(c)    Furthermore, at all times prior to the Discharge of Term Obligations, the
Collateral Agent is authorized by the parties hereto to effect transfers of Term
Priority Collateral at any time in its possession (and any “control” or similar
agreements with respect to ABL Priority Collateral) to the Term Agent.
(d)    Notwithstanding anything to the contrary herein but subject to the
Intercreditor Agreement , in the event the Term Documents provide for the grant
of a security interest or pledge over the assets of any Pledgor and such assets
do not otherwise constitute Collateral under this Agreement or any other Loan
Document, such Pledgor shall (i) promptly grant a security interest in or pledge
such assets to secure the Secured Obligations, (ii) promptly take any actions
necessary to perfect such security interest or pledge to the extent set forth in
the Term Documents and (iii) take all other steps reasonably requested by the
Collateral Agent in connection with the foregoing.
(e)    Nothing contained in the Intercreditor Agreement shall be deemed to
modify any of the provisions of this Agreement, which, as among the Pledgor and
the Collateral Agent shall remain in full force and effect in accordance with
its terms.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.
NORCRAFT COMPANIES, L.P.
By:
NORCRAFT GP, L.L.C., its general partner
 
 
By:
 
 
Name:
 
Title:

NORCRAFT INTERMEDIATE HOLDINGS, L.P., as Pledgor
By:
NORCRAFT INTERMEDIATE GP, L.L.C., its General Partner
 
 
By:
 
 
Name:
 
Title:

NORCRAFT FINANCE CORP. as Pledgor
 
 
By:
 
 
Name:
 
Title:






































39416081_9



--------------------------------------------------------------------------------


ROYAL BANK OF CANADA
as Collateral Agent
 
 
By:
 
 
Name:
 
Title:
 
 
By:
 
 
Name:
 
Title:






39416081_9



--------------------------------------------------------------------------------




EXHIBIT 1
[Form of]
JOINDER AGREEMENT
[Name of New Pledgor]
[Address of New Pledgor]
[Date]
    

    

    

    
Ladies and Gentlemen:
Reference is made to the U.S. Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
November 14, 2013, made by NORCRAFT COMPANIES, L.P., a Delaware limited
partnership (the “Borrower”), the Guarantors party thereto and ROYAL BANK OF
CANADA, as collateral agent (in such capacity and together with any successors
in such capacity, the “Collateral Agent”).
This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [___________] (the “New Pledgor”), pursuant to Section 3.3(c)
of the Security Agreement. The New Pledgor hereby agrees to be bound as a
Guarantor and as a Pledgor party to the Security Agreement by all of the terms,
covenants and conditions set forth in the Security Agreement to the same extent
that it would have been bound if it had been a signatory to the Security
Agreement on the date of the Security Agreement. The New Pledgor also hereby
agrees to be bound as a party by all of the terms, covenants and conditions
applicable to it set forth in Articles V, VI and VII of the ABL Credit Agreement
to the same extent that it would have been bound if it had been a signatory to
the ABL Credit Agreement on the execution date of the ABL Credit Agreement.
Without limiting the generality of the foregoing, the New Pledgor hereby grants
and pledges to the Collateral Agent, as collateral security for the full, prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations, a Lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral and expressly assumes all obligations and liabilities of a Guarantor
and Pledgor thereunder. The New



39416081_9



--------------------------------------------------------------------------------


Pledgor hereby makes each of the representations and warranties and agrees to
each of the covenants applicable to the Pledgors contained in the Security
Agreement and Article III of the ABL Credit Agreement.
Annexed hereto are supplements to each of the schedules to the Security
Agreement and the ABL Credit Agreement, as applicable, with respect to the New
Pledgor. Such supplements shall be deemed to be part of the Security Agreement
or the ABL Credit Agreement, as applicable.
This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.
THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.
[NEW PLEDGOR]
By:        
Name:
Title:
AGREED TO AND ACCEPTED:
 
ROYAL BANK OF CANADA,
 
as Collateral Agent
 
By:
 
Name:
Title:
 
 
By:
 
Name:
Title:

[Schedules to be attached]





39416081_9



--------------------------------------------------------------------------------


EXHIBIT 2
[Form of]
Copyright Security Agreement
Copyright Security Agreement, dated as of November 14, 2013, by NORCRAFT
COMPANIES, L.P., a Delaware limited partnership, (the “Pledgor”), in favor of
ROYAL BANK OF CANADA, in its capacity as collateral agent pursuant to the ABL
Credit Agreement (in such capacity, the “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, the Pledgor is party to a U.S. Security Agreement of even date herewith
(the “Security Agreement”) in favor of the Collateral Agent pursuant to which
the Pledgor is required to execute and deliver this Copyright Security
Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the ABL Credit
Agreement, the Pledgor hereby agrees with the Collateral Agent as FOLLOWS:
SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.
SECTION 2. Grant of Security Interest in Copyright Collateral. The Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral:
(a)    registered Copyrights and applications therefor of the Pledgor listed on
Schedule I attached hereto; and
(b)    all Proceeds of any and all of the foregoing (other than Excluded
Property).
SECTION 3. Security Agreement. The security interests granted to the Collateral
Agent pursuant to this Copyright Security Agreement are granted in conjunction
with the security interests granted to the Collateral Agent pursuant to the
Security Agreement, and Pledgor hereby acknowledges and affirms that the rights
and remedies of the Collateral Agent with respect to the security interests in
the Copyrights made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Copyright Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control.
SECTION 4. Termination. Upon the payment in full of the Secured Obligations
(other than contingent indemnification Obligations as to which no claim has been
asserted) and termination of the Security Agreement, or as otherwise provided in
the ABL Credit Agreement, the Collateral Agent shall execute, acknowledge, and
deliver to the Pledgor an instrument in writing in recordable form releasing the
collateral pledge, grant, assignment, lien and security interest in



39416081_9



--------------------------------------------------------------------------------


the Copyrights under this Copyright Security Agreement.
SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts. Delivery of an executed
counterpart of a signature page of this Copyright Security Agreement by
telecopier or other electronic transmission (i.e. a “pdf” or “tif” document)
shall be effective as delivery of a manually executed counterpart of this
Copyright Security Agreement.
SECTION 6. Intercreditor Agreement. Notwithstanding any other provision
contained herein, this Copyright Security Agreement, the Liens created hereby
and the rights, remedies, duties and obligations provided for herein are subject
in all respects to the provisions of the Intercreditor Agreement and, to the
extent provided therein, the ABL Collateral Documents (as defined in the
Intercreditor Agreement ) or the Term Collateral Documents (as defined in the
Intercreditor Agreement ), as applicable, and any other intercreditor agreement
entered into in accordance with the terms of the ABL Credit Agreement. In the
event of any conflict or inconsistency between the provisions of this Copyright
Security Agreement and any applicable intercreditor agreement, the provisions of
the applicable intercreditor agreement shall control.
[signature page follows]



39416081_9



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.
Very truly yours,




NORCRACT COMPANIES, L.P.,
as Pledgor
 
By:
NORCRAFT GP, L.L.C.,
 
 
its General Partner
 
 
 
By:
 
 
Name:
 
Title:






















39416081_9



--------------------------------------------------------------------------------


Accepted and Agreed:
 
ROYAL BANK OF CANADA,
 
as Collateral Agent
 
By:
 
 
 
Name:
 
Title:
 
By:
 
 
 
Name:
 
Title:


--------------------------------------------------------------------------------


SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS
Copyright Registrations:
owner
registration
number
title
 
 
 



Copyright Applications:
owner
title
 
 






39416081_9



--------------------------------------------------------------------------------


EXHIBIT 3
[Form of]
Patent Security Agreement
Patent Security Agreement, dated as of November 14, 2013, by NORCRAFT COMPANIES,
L.P., a Delaware limited partnership, (the “Pledgor”), in favor of ROYAL BANK OF
CANADA, in its capacity as collateral agent pursuant to the ABL Credit Agreement
(in such capacity, the “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, the Pledgor is party to a U.S. Security Agreement of even date herewith
(the “Security Agreement”) in favor of the Collateral Agent pursuant to which
the Pledgor is required to execute and deliver this Patent Security Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the ABL Credit
Agreement, the Pledgor hereby agrees with the Collateral Agent as follows:
SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.
SECTION 2. Grant of Security Interest in Patent Collateral. The Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral:
(a)    registered Patents and applications of the Pledgor listed on Schedule I
attached hereto; and
(b)    all Proceeds of any and all of the foregoing (other than Excluded
Property).
SECTION 3. Security Agreement. The security interests granted to the Collateral
Agent pursuant to this Patent Security Agreement are granted in conjunction with
the security interests granted to the Collateral Agent pursuant to the Security
Agreement, and Pledgor hereby acknowledges and affirms that the rights and
remedies of the Collateral Agent with respect to the security interests in the
Patents made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Patent Security Agreement is deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall control.
SECTION 4. Termination. Upon the payment in full of the Secured Obligations
(other than contingent indemnification Obligations as to which no claim has been
asserted) and termination of the Security Agreement, or as otherwise provided in
the ABL Credit Agreement, the Collateral Agent shall execute, acknowledge, and
deliver to the Pledgor an instrument in writing in recordable form releasing the
collateral pledge, grant, assignment, lien and security interest in



39416081_9



--------------------------------------------------------------------------------


the Patents under this Patent Security Agreement.
SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts. Delivery of an executed
counterpart of a signature page of this Patent Security Agreement by telecopier
or other electronic transmission (i.e. a “pdf” or “tif” document) shall be
effective as delivery of a manually executed counterpart of this Patent Security
Agreement.
SECTION 6. Intercreditor Agreement. Notwithstanding any other provision
contained herein, this Patent Security Agreement, the Liens created hereby and
the rights, remedies, duties and obligations provided for herein are subject in
all respects to the provisions of the Intercreditor Agreement and, to the extent
provided therein, the ABL Collateral Documents (as defined in the Intercreditor
Agreement ) or the Term Collateral Documents (as defined in the Intercreditor
Agreement ), as applicable, and any other intercreditor agreement entered into
in accordance with the terms of the ABL Credit Agreement. In the event of any
conflict or inconsistency between the provisions of this Patent Security
Agreement and any applicable intercreditor agreement, the provisions of the
applicable intercreditor agreement shall control.
[signature page follows]



39416081_9



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized offer as of the date first set
forth above.
Very truly yours,
NORCRACT COMPANIES, L.P.,
as Pledgor
 
By:
NORCRAFT GP, L.L.C.,
 
 
its General Partner
 
 
 
By:
 
 
Name:
 
Title:

Accepted and Agreed:
 
ROYAL BANK OF CANADA,
 
as Collateral Agent
 
By:
 
 
 
Name:
 
Title:
 
By:
 
 
 
Name:
 
Title:






39416081_9



--------------------------------------------------------------------------------


SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS
Patent Registrations:
owner
registration
number
title
 
 
 



Patent Applications:
owner
application
number
name
 
 
 





--------------------------------------------------------------------------------


EXHIBIT 4
[Form of]
Trademark Security Agreement
Trademark Security Agreement, dated as of November 14, 2013 by NORCRAFT
COMPANIES, L.P., a Delaware limited partnership, (the “Pledgor”), in favor of
ROYAL BANK OF CANADA, in its capacity as collateral agent pursuant to the ABL
Credit Agreement (in such capacity, the “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, the Pledgor is party to a U.S. Security Agreement of even date herewith
(the “Security Agreement”) in favor of the Collateral Agent pursuant to which
the Pledgor is required to execute and deliver this Trademark Security
Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the ABL Credit
Agreement, the Pledgor hereby agrees with the Collateral Agent as follows:
SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.
SECTION 2. Grant of Security Interest in Trademark Collateral. The Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral:
(a)    registered Trademarks and applications therefor of the Pledgor listed on
Schedule I attached hereto;
(b)    all Goodwill associated with such Trademarks; and
(c)    all Proceeds of any and all of the foregoing (other than Excluded
Property).
SECTION 3. Security Agreement. The security interests granted to the Collateral
Agent pursuant to this Trademark Security Agreement are granted in conjunction
with the security interests granted to the Collateral Agent pursuant to the
Security Agreement, and Pledgor hereby acknowledges and affirms that the rights
and remedies of the Collateral Agent with respect to the security interests in
the Trademarks made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Trademark Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control.
SECTION 4. Termination. Upon the payment in full of the Secured Obligations
(other than contingent indemnification Obligations as to which no claim has been
asserted) and termination of the Security Agreement, or as otherwise provided in
the ABL Credit Agreement, the



39416081_9



--------------------------------------------------------------------------------


Collateral Agent shall execute, acknowledge, and deliver to the Pledgor an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Trademarks under this Trademark
Security Agreement.
SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts. Delivery of an executed
counterpart of a signature page of this Trademark Security Agreement by
telecopier or other electronic transmission (i.e. a “pdf” or “tif” document)
shall be effective as delivery of a manually executed counterpart of this
Trademark Security Agreement.
SECTION 6. Intercreditor Agreement. Notwithstanding any other provision
contained herein, this Trademark Security Agreement, the Liens created hereby
and the rights, remedies, duties and obligations provided for herein are subject
in all respects to the provisions of the Intercreditor Agreement and, to the
extent provided therein, the ABL Collateral Documents (as defined in the
Intercreditor Agreement ) or the Term Collateral Documents (as defined in the
Intercreditor Agreement ), as applicable, and any other intercreditor agreement
entered into in accordance with the terms of the ABL Credit Agreement. In the
event of any conflict or inconsistency between the provisions of this Trademark
Security Agreement and any applicable intercreditor agreement, the provisions of
the applicable intercreditor agreement shall control.
[signature page follows]



39416081_9



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.
Very truly yours,
NORCRACT COMPANIES, L.P.,
as Pledgor
 
By:
NORCRAFT GP, L.L.C.,
 
 
its General Partner
 
 
 
By:
 
 
Name:
 
Title:
























39416081_9



--------------------------------------------------------------------------------


Accepted and Agreed:
 
ROYAL BANK OF CANADA,
 
as Collateral Agent
 
By:
 
 
 
Name:
 
Title:
 
By:
 
 
 
Name:
 
Title:





--------------------------------------------------------------------------------


SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS
Trademark Registrations:
owner
registration
number
trademark
 
 
 



Trademark Applications:


owner
application
number
trademark
 
 
 










39416081_9



--------------------------------------------------------------------------------


EXHIBIT M-2


[Form of]
CANADIAN SECURITY AGREEMENT


[Provided Under Separate Cover]







39909472_3



--------------------------------------------------------------------------------


 

CANADIAN SECURITY AGREEMENT
By
NORCRAFT CANADA CORPORATION,
as Canadian Guarantor,
and
THE OTHER GUARANTORS PARTY HERETO,
as Guarantors
and
ROYAL BANK OF CANADA,
as Collateral Agent
______________________
Dated as of December 13, 2013
 










39909472_3



--------------------------------------------------------------------------------


TABLE OF CONTENTS
ARTICLE 1
 
 
 
DEFINITIONS AND INTERPRETATION
 
 
 
 
SECTION 1.1
 
Definitions
2
SECTION 1.2
 
Interpretation
10
SECTION 1.3
 
Resolution of Drafting Ambiguities
10
SECTION 1.4
 
Perfection Certificate
10
 
 
 
 
ARTICLE II
 
 
 
SECURITY INTEREST IN PERSONAL PROPERT
 
 
 
 
 
SECTION 2.1
 
Grant of Security Interest
10
SECTION 2.2
 
Filings
11
SECTION 2.3
 
Financing Statements and Other Filings; Maintenance of Perfects Security
Interest
12
SECTION 2.4
 
Other Actions
12
SECTION 2.5
 
Joinder of Additional Guarantors
13
SECTION 2.6
 
Supplements; Further Assurances
14
 
 
 
 
ARTICLE III
 
 
 
PLEDGE OF SECURITIES
 
 
 
 
 
SECTION 3.1
 
Pledge
14
SECTION 3.2
 
Delivery of the Pledged Securities
15
SECTION 3.3
 
Stock Powers
15
SECTION 3.4
 
Representations, Warranties and Covenants
16
SECTION 3.5
 
Certification of Limited Liability Company and Limited Partnership Interests
17
SECTION 3.6
 
Registration in Nominee Name; Denominations
17
SECTION 3.7
 
Voting Rights; Dividends and Interest
17
SECTION 3.8
 
Defaults, etc.
19
SECTION 3.9
 
Certain Agreements of Pledgors As Issuers and Holders of Equity Interests
19
SECTION 3.10
 
ULC Shares
20
 
 
 
 
ARTICLE IV
 
 
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
 
 
 
 
SECTION 4.1
 
Title
21
SECTION 4.2
 
Validity of Security Interest
21
SECTION 4.3
 
Defense of Claims; Transferability of General Collateral
21
SECTION 4.4
 
Other Financing Statements
21
SECTION 4.5
 
Chief Executive Office; Change of Name; Jurisdiction of Organization
21
SECTION 4.6
 
Consents, etc.
22


( i )
39909472_3



--------------------------------------------------------------------------------


SECTION 4.7
 
General Collateral
22
SECTION 4.8
 
Insurance
22
SECTION 4.9
 
Investment Property
22
 
 
 
 
ARTICLE V
 
 
 
CERTAIN Provisions Concerning Intellectual
Property Collateral
 
 
 
 
 
SECTION 5.1
 
Grant of Intellectual Property License
23
SECTION 5.2
 
Protection of Collateral Agent's Security
23
SECTION 5.3
 
After-Acquired Property
24
SECTION 5.4
 
Litigation
24
 
 
 
 
ARTICLE VI
 
 
 
Transfers
 
 
 
 
 
SECTION 6.1
 
Transfers of Collateral
25
 
 
 
 
ARTICLE VII
 
 
 
REMEDIES
 
 
 
 
 
SECTION 7.1
 
Remedies
25
SECTION 7.2
 
Notice of Sale
27
SECTION 7.3
 
Waiver of Notice and Claims
27
SECTION 7.4
 
Certain Sales of Pledged Collateral
27
SECTION 7.5
 
No Waiver; Cumulative Remedies
28
SECTION 7.6
 
Certain Additional Actions Regarding Intellectual Property
28
 
 
 
 
ARTICLE VIII
 
 
 
Application of Proceeds
29
 
 
 
 
SECTION 8.1
 
Application of Proceeds
 
 
 
 
 
ARTICLE IX
 
 
 
miscellaneous
 
 
 
 
 
SECTION 9.1
 
Concerning Collateral Agent
29
SECTION 9.2
 
Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact
30
SECTION 9.3
 
Continuing Security Interest; Assignment
30
SECTION 9.4
 
Termination; Release
31
SECTION 9.5
 
Modification in Writing
31
SECTION 9.6
 
Notices
31
SECTION 9.7
 
Governing Law, Consent to Jurisdiction
32


( ii )
39909472_3



--------------------------------------------------------------------------------


SECTION 9.8
 
Severability of Provisions
32
SECTION 9.9
 
Execution in Counterparts
32
SECTION 9.10
 
Business Days
32
SECTION 9.11
 
No Claims Against Collateral Agent
32
SECTION 9.12
 
No Release
32
SECTION 9.13
 
Obligations Absolute
33
SECTION 9.14
 
Intercreditor Agreement
33
 
 
 
 
EXHIBIT 1
 
Form of Joinder Agreement
 
EXHIBIT 2
 
Form of Copyright Security Agreement
 
EXHIBIT 3
 
Form of Patent Security Agreement
 
EXHIBIT 4
 
Form of Trademark Security Agreement
 




( iii )
39909472_3



--------------------------------------------------------------------------------


CANADIAN SECURITY AGREEMENT
This CANADIAN SECURITY AGREEMENT dated as of December 13, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, this “Agreement”) made by NORCRAFT CANADA
CORPORATION, a Nova Scotia unlimited liability company (the “Canadian
Guarantor”) and THE GUARANTORS FROM TIME TO TIME PARTY HERETO BY EXECUTION OF A
JOINDER AGREEMENT (the “Guarantors”), as pledgors, assignors and debtors (the
Canadian Guarantor and the Guarantors, in such capacities and together with any
successors in such capacities, collectively, the “Pledgors,” and each, a
“Pledgor”), in favor of ROYAL BANK OF CANADA, in its capacity as collateral
agent pursuant to the Term Loan Credit Agreement (as hereinafter defined), as
pledgee, assignee and secured party (in such capacities and together with any
successors in such capacities, the “Collateral Agent”).
R E C I T A L S :
A.    Norcraft Companies, L.P., as Borrower, the Canadian Guarantor, the other
guarantors from time to time party thereto, the Collateral Agent and the lending
institutions listed therein (the “Lenders”) have, in connection with the
execution and delivery of this Agreement, entered into that certain $150,000,000
term loan credit agreement, dated as of November 14, 2013 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Term
Loan Credit Agreement”; which term shall also include and refer to any increase
in the amount of indebtedness under the Term Loan Credit Agreement and any
refinancing or replacement of the Term Loan Credit Agreement (whether under a
bank facility, securities offering or otherwise) or one or more successor or
replacement facilities whether or not with a different group of agents or
lenders (whether under a bank facility, securities offering or otherwise) and
whether or not with different obligors upon the Administrative Agent’s
acknowledgment of the termination of the predecessor Term Loan Credit
Agreement).
B.    Each Guarantor that becomes a party hereto from time to time by execution
of a Joinder Agreement is, pursuant to the Term Loan Credit Agreement, required
to unconditionally guarantee the Secured Obligations.
C.    The Canadian Guarantor and each Guarantor that becomes a party hereto from
time to time by execution of a Joinder Agreement will receive substantial
benefits from the execution, delivery and performance of the obligations under
the Term Loan Credit Agreement and the other Loan Documents and each is,
therefore, willing to enter into this Agreement.
D.    This Agreement is given by each Pledgor in favor of the Collateral Agent
for the benefit of the Secured Parties (as hereinafter defined) to secure the
payment and performance of all of the Secured Obligations.
E.    It is a condition to (i) the obligations of the Lenders to make the Loans
under the Term Loan Credit Agreement and (ii) the performance of the obligations
of the Secured Parties under Hedging Agreements that constitute Secured
Obligations that each Pledgor execute and deliver the applicable Loan Documents,
including this Agreement.



39909472_3



--------------------------------------------------------------------------------



F.    The Intercreditor Agreement governs the relative rights and priorities of
the Secured Parties and the ABL Secured Parties (as defined below) in respect of
the Term Priority Collateral (as defined below) and the ABL Priority Collateral
(as defined below) (and with respect to certain other matters as described
therein). Accordingly, the parties hereto agree as follows:
A G R E E M E N T :
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:
ARTICLE X
DEFINITIONS AND INTERPRETATION
SECTION 10.1    Definitions
(a)    Unless otherwise defined herein or in the Term Loan Credit Agreement,
terms used herein that are defined in the PPSA shall have the meanings assigned
to them in the PPSA; provided that in any event, the following terms shall have
the meanings assigned to them in the PPSA:
“Accounts”; “Chattel Paper”; “Consumer Goods”; “Futures Account”; “Futures
Contract”; “Entitlement Order”; “Financial Asset”; “Futures Intermediary”;
“Document of Title”; “Equipment”; “Financial Asset”; “Goods”; “Intangible”;
“Inventory”; “Investment Property”; “Money”; “Proceeds”; “Securities Account”;
“Securities Intermediary”; “Security”; and “Security Entitlement”.
(b)    Terms used but not otherwise defined herein that are defined in the Term
Loan Credit Agreement shall have the meanings given to them in the Term Loan
Credit Agreement. Sections 1.03 and 1.05 of the Term Loan Credit Agreement shall
apply herein mutatis mutandis.
(c)    The following terms shall have the following meanings:
“ABL Agent” shall have the meaning assigned that term in the Intercreditor
Agreement.
“ABL Documents” shall have the meaning assigned that term in the Intercreditor
Agreement.
“ABL Priority Collateral” shall have the meaning assigned that term in the
Intercreditor Agreement.
“ABL Secured Parties” has the meaning assigned that term in the Intercreditor
Agreement.
“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.


--------------------------------------------------------------------------------



“Agreement” shall have the meaning assigned to such term in the Preamble hereof.
“Bank” means a person engaged in the business of banking and includes a savings
bank, savings and loan association, credit union, and trust company.
“Canadian Guarantor” shall have the meaning assigned to such term in the
Preamble hereof.
“Collateral” shall mean the General Collateral and Pledged Collateral.
“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Pledgor and any
third party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.
“Control” shall mean (i) in the case of any Security Entitlement, control in the
manner provided under sections 25 and 26 of the STA, and (ii) in the case of any
Futures Contract, control in the manner provided under subsection 1(2) of the
PPSA.
“Control Agreements” shall mean, collectively, any Deposit Account Control
Agreement, any Securities Account Control Agreement and any Futures Account
Control Agreement.
“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in Canada, the United States or any other country or any political subdivision
thereof, whether registered or unregistered and whether published or
unpublished) and all copyright registrations and applications made by such
Pledgor, in each case, whether now owned or hereafter created or acquired by or
assigned to such Pledgor, together with any and all (i) rights and privileges
arising under applicable law with respect to such Pledgor’s use of such
copyrights, (ii) reissues, renewals, continuations and extensions thereof and
amendments thereto, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.
“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 2 hereto.
“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

3
39909472_3



--------------------------------------------------------------------------------



“Deposit Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Collateral Agent with respect to any Deposit
Account.
“Deposit Accounts” shall mean, collectively, with respect to each Pledgor, (i)
all demand, time savings, passbook or similar account maintained with a Bank and
all accounts and sub-accounts relating to any of the foregoing accounts and (ii)
all cash, funds, checks, notes and instruments from time to time on deposit in
any of the accounts or sub-accounts described in clause (i) of this definition.
“Discharge of ABL Obligations” shall have the meaning assigned that term in the
Intercreditor Agreement.
“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities.
“Excluded Deposit Account” means, on any date of determination, (i) any Deposit
Account for which all or substantially all of the funds on deposit are used
solely to fund payroll, registered retirement savings plans and other retirement
plans and employee benefits or health care benefits, (ii) any Deposit Account
that is a zero balance account, (iii) any Deposit Account that is a withholding
and payroll tax, escrow, customs or other fiduciary account and (iv) (A) Deposit
Accounts that have had a collective average daily balance for the preceding
period of one month of no greater than $500,000 in the aggregate for all such
Deposit Accounts excluded under this sub clause (A) and (B) any individual
Deposit Account that has had an average daily balance for the preceding period
of one month of no greater than $50,000.
“Excluded Equity Interests” shall mean 
(a)    Equity Interests of any Person other than (1) the Borrower or (2) any
material Wholly Owned Subsidiary directly owned by the Borrower or any
Subsidiary Guarantor;
(b)    any Equity Interests of any Person where the cost of obtaining a security
interest in such Equity Interest would be excessive in light of the practical
benefit to the Lenders afforded thereby as reasonably determined by the Borrower
and the Collateral Agent;
(c)    any Equity Interests for which the creation or perfection of pledges of,
or security interests in, would result in material adverse tax consequences to
the Borrower, any direct or indirect parent of the Borrower or any of its
Subsidiaries, as reasonably determined by the Borrower in consultation with the
Collateral Agent;
(d)    (x) Margin Stock and (y) Equity Interests in any Captive Insurance
Subsidiary, non-for-profit Subsidiary or special purpose entity;
(e)    any Equity Interest to the extent and for so long as the pledge of such
Equity Interest hereunder is prohibited or restricted by any applicable law,
including any requirement to obtain the consent

4
39909472_3



--------------------------------------------------------------------------------



of any Governmental Authority or third party; and
(f)    any Equity Interests to the extent that action would be required under
the law of any non-U.S. or non-Canadian jurisdiction to create or perfect a
security interest in such Equity Interests.
“Excluded Property” shall mean
(a)    any right, title or interest of any Pledgor in, to or under (x) any
permit or license issued by a Governmental Authority, (y) any provincial or
local franchises, charters or authorizations to the extent such security
interest is prohibited or restricted thereby (except to the extent such
prohibition or restriction is ineffective under the PPSA or other applicable
law) or (z) any lease, license, contract or agreement, in each case, only to the
extent and for so long as the creation by such Pledgor of a security interest in
such permit, lease, license, franchise, charter, authorization, contract or
agreement in favor of the Collateral Agent would result in a breach of the terms
of, or constitute a default under, the terms of such permit, lease, license,
franchise, charter, authorization contract, or agreement or any Requirement of
Law applicable thereto (after giving effect to any other applicable law or
principles of equity),
(b)    any lease, license or agreement or any property subject to a purchase
money security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money or similar arrangement or create a right of
termination in favor of any other party thereto after giving effect to the
applicable anti-assignment provisions of the PPSA or violate any other
applicable law (or would require the approval, consent or authorization of any
Governmental Authority), other than Proceeds thereof and Accounts derived
therefrom, the assignment of which is expressly deemed effective under the PPSA
or other applicable law notwithstanding such prohibition;
(c)    any property or asset to the extent that the grant of a security interest
in such property or asset is prohibited or restricted by any applicable
Requirement of Law or requires a consent of any Governmental Authority or any
third party;
(d)    any interest in real property other than fee interests and fee interest
in real property if the fair market value of such fee interest is less than (i)
for Real Property owned as of the Closing Date, $1,000,000 and (ii) for Real
Property acquired thereafter, $2,000,000;
(e)    any motor vehicles, aircraft or other assets that are subject to
certificates of title;
(f)    any assets as to which the Collateral Agent reasonably determines that
the costs of obtaining such a security interest are excessive in relation to the
value of the security to be afforded thereby;
(g)    Letter of Credit Rights, except to the extent constituting supporting
obligations for other Collateral as to which perfection of the security interest
in such other Collateral is accomplished solely by the filing of a PPSA
financing statement (it being understood that no actions shall be required to
perfect a security interest in Letter of Credit Rights, other than the filing of
a PPSA financing statement);
(h)    any property or assets for which the creation or perfection of pledges
of, or security interests in, would result in material adverse tax consequences
to the Borrower, any direct or indirect parent of the Borrower or any of its
Subsidiaries, as reasonably determined by the Borrower in consultation with the
Collateral Agent;
(i)    any proposed use Trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period,

5
39909472_3



--------------------------------------------------------------------------------



if any, in which, the grant of a security interest therein would impair the
validity or enforceability of such proposed use Trademark application under
applicable federal law;
(j)    assets in circumstances where the cost of obtaining a security interest
in such assets, including, without limitation, the cost of title insurance,
surveys or flood insurance (if necessary) would be excessive in light of the
practical benefit to the Lenders afforded thereby as reasonably determined by
the Borrower and the Collateral Agent;
(k)    any Consumer Goods;
(l)    the last day of the term of any lease or agreement therefore but upon the
enforcement of the liens and security interests granted by this Agreement, each
Pledgor shall stand possessed of such last day in trust to assign the same to
any person acquiring such term; and
(m)    Excluded Equity Interests;
provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clauses
(a) through (m) (unless such Proceeds, substitutions or replacements would
specifically constitute Excluded Property referred to in clauses (a) through
(m)).
“Fixtures” shall mean goods that have become so related to particular real
property that an interest in them arises under real property law.
“Futures Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Administrative Agent establishing the
Collateral Agent’s Control with respect to any Futures Account.
“General Collateral” shall have the meaning assigned to such term in Section
2.1.
“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all Intangibles of such Pledgor and, in any event, shall include (i) all of such
Pledgor’s rights, title and interest in, to and under all Contracts and
insurance policies (including all rights and remedies relating to monetary
damages, including indemnification rights and remedies, and claims for damages
or other relief pursuant to or in respect of any Contract), (ii) all know-how
and warranties relating to any of the Collateral or the Mortgaged Property,
(iii) any and all other rights, claims, choses-in-action and causes of action of
such Pledgor against any other person and the benefits of any and all collateral
or other security given by any other person in connection therewith, (iv) all
guarantees, endorsements and indemnifications on, or of, any of the Collateral
or any of the Mortgaged Property, (v) all lists, books, records, correspondence,
ledgers, printouts, files (whether in printed form or stored electronically),
tapes and other papers or materials containing information relating to any of
the Collateral or any of the Mortgaged Property, including all customer or
tenant lists, identification of suppliers, data, plans, blueprints,
specifications, designs, drawings, appraisals, recorded knowledge, surveys,
studies, engineering reports, test reports, manuals, standards, processing
standards, performance standards, catalogs, research data, computer and
automatic machinery software and programs and the like, field repair data,
accounting information pertaining to such Pledgor’s operations or any of the
Collateral or any of the Mortgaged Property and all media

6
39909472_3



--------------------------------------------------------------------------------



in which or on which any of the information or knowledge or data or records may
be recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data, (vi) all licenses,
consents, permits, variances, certifications, authorizations and approvals,
however characterized, now or hereafter acquired or held by such Pledgor,
including building permits, certificates of occupancy, environmental
certificates, industrial permits or licenses and certificates of operation and
(vii) all rights to reserves, deferred payments, deposits, refunds,
indemnification of claims and claims for tax or other refunds against any
Governmental Authority.
“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with (i)
the use of and symbolized by any Trademark or Intellectual Property License with
respect to any Trademark in which such Pledgor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Pledgor’s business.
“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.
“Instruments” shall mean, collectively, with respect to each Pledgor, all
Instruments and shall include all promissory notes, drafts, bills of exchange or
acceptances.
“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.
“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Patent, Trademark or Copyright or any other
patent, trademark or copyright, whether such Pledgor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.
“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 1 hereto.
“Lenders” shall have the meaning assigned to such term in Recital A hereof.
“Letter-of-Credit Rights” shall mean a right to payment or performance under a
letter of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance, but does not include the right of a
beneficiary to demand payment or performance

7
39909472_3



--------------------------------------------------------------------------------



under a letter of credit.
“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is material to the business, results of operations, prospects or
condition, financial or otherwise of the Pledgors taken as a whole.
“Mortgaged Property” shall have the meaning assigned to such term in the Term
Loan Credit Agreement.
“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in Canada, the
United States or any other country or any political subdivision thereof),
together with any and all (i) rights and privileges arising under applicable law
with respect to such Pledgor’s use of any patents, (ii) inventions and
improvements described and claimed therein, (iii) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto, (iv) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.
“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 3 hereto.
“Perfection Certificate” shall mean that certain perfection certificate dated as
of the Effective Date, executed and delivered by each Pledgor in favor of the
Collateral Agent for the benefit of the Secured Parties, and each other
Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Collateral Agent) executed and delivered by the applicable
Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties contemporaneously with the execution and delivery of each Joinder
Agreement executed in accordance with Section 2.5 hereof, in each case, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the Term Loan Credit Agreement or upon the
request of the Collateral Agent.
“Pledged Collateral” shall have the meaning assigned to such term in Section 3.1
hereof.
“Pledged Debt” shall have the meaning assigned to such term in Section 3.1.
“Pledged Equity” shall have the meaning assigned to such term in Section 3.1.
“Pledged Securities” shall mean the Pledged Equity and the Pledged Debt.
“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.
“PPSA” shall mean the Personal Property Security Act (Ontario), together with
any regulations thereunder, in each case as in effect from time to time.
References to sections of the PPSA shall be construed to also refer to any
successor sections.

8
39909472_3



--------------------------------------------------------------------------------



“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii)
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) to the extent
not otherwise covered above, all other rights to payment, whether or not earned
by performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, regardless of how
classified under the PPSA together with all of Pledgors’ rights, if any, in any
goods or other property giving rise to such right to payment and all Collateral
Support and Supporting Obligations related thereto and all books and records
relating thereto.
“Receiver” means a receiver, a manager or a receiver and manager.
“Securities Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Collateral Agent establishing the Collateral
Agent’s Control with respect to any Security Entitlement.
“Security Interest” shall have the meaning assigned to such term in Section 2.1.
“Specified Events of Default” shall mean an Event of Default under Section
8.01(a), (b), (g) or (h) of the Term Loan Credit Agreement has occurred and is
continuing.
“STA” shall mean the Securities Transfer Act (Ontario), together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the STA shall be construed to also refer to any successor
sections.
“Supporting Obligation” shall mean any Letter-of-Credit Right or secondary
obligation that supports the payment or performance of an Account, Chattel
Paper, Document of Title, Intangible, Instrument or Investment Property.
“Term Loan Credit Agreement” shall have the meaning assigned to such term in
Recital A hereof.
“Term Priority Collateral” has the meaning assigned such term in the
Intercreditor Agreement.
“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in Canada, the
United States or any other country or any political subdivision thereof),
together with any and all (i) rights and privileges arising under applicable law
with respect to such Pledgor’s use of any trademarks, (ii) reissues,
continuations, extensions and renewals thereof and amendments thereto,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present and future infringements thereof.

9
39909472_3



--------------------------------------------------------------------------------



“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 4 hereto.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.
“ULC” means an issuer that is an unlimited company or unlimited liability
company or any other incorporated entity whose shareholders or members have
liability for obligations of the entity on winding up or in other circumstances.
“ULC Laws” means the Companies Act (Nova Scotia), the Business Corporations Act
(Alberta), the Business Corporations Act (British Columbia) and any other
present or future laws governing ULCs.
“ULC Shares” means those Pledged Securities consisting of shares in the capital
stock of any ULC.
SECTION 10.2    Interpretation. The rules of interpretation specified in the
Term Loan Credit Agreement (including Section 1.03 thereof) shall be applicable
to this Agreement.
SECTION 10.3    Resolution of Drafting Ambiguities. Each party hereto
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery hereof, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party (i.e., the Pledgors) shall not be employed in the interpretation
hereof.
SECTION 10.4    Perfection Certificate. The Collateral Agent and each Secured
Party agree that the Perfection Certificate and all descriptions of Collateral,
schedules, amendments and supplements thereto are and shall at all times remain
a part of this Agreement.
ARTICLE XIsecurity INTEREST IN PERSONAL PROPERTY
SECTION 11.1    Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, including
the Guarantees, each Pledgor hereby pledges, mortgages, charges, assigns (by way
of security) and grants to the Collateral Agent for the benefit of the Secured
Parties, a lien on and security interest (the “Security Interest”) in all of the
right, title and interest of such Pledgor in, to and under the following
property, wherever located, and whether now existing or hereafter arising or
acquired from time to time (collectively, the “General Collateral”):
(i)    all Accounts;

10
39909472_3



--------------------------------------------------------------------------------



(ii)    all Equipment, Goods, Inventory and Fixtures;
(iii)    all Documents, Instruments and Chattel Paper;
(iv)    all Letter-of-Credit Rights, but only to the extent constituting a
supporting obligation for other General Collateral as to which perfection of
security interests in such General Collateral is accomplished by the filing of a
PPSA financing statement;
(v)    all Investment Property;
(vi)    all Intellectual Property Collateral;
(vii)    all General Intangibles;
(viii)    all Money and all Deposit Accounts;
(ix)    all Supporting Obligations;
(x)    all books and records relating to the General Collateral; and
(xi)    to the extent not covered by clauses (i) through (x) of this sentence,
all undertaking and other personal property of such Pledgor, whether tangible or
intangible, wherever located, and all Proceeds and products of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of, each of the foregoing, any and all Proceeds of any
insurance, indemnity, warranty or guaranty payable to such Pledgor from time to
time with respect to any of the foregoing.
Notwithstanding anything to the contrary contained above or in any other
provision of any Loan Document, (i) the security interest created by this
Agreement shall not extend to, and the term “Collateral” shall not include, any
Excluded Property (ii) subject to the Intercreditor Agreement and the execution
and delivery of any Control Agreements explicitly required by the terms of
Section 2.4(b) and 2.4(c), as applicable, hereof, no actions shall be required
to perfect the security interests hereunder through “control”, (iii) other than
as expressly required pursuant to Section 2.4, delivery to the Collateral Agent
to be held in its possession, Collateral consisting of Instruments and (iv) (A)
no Pledgor shall be required to complete any filings or other action with
respect to the perfection of the security interests created hereby and (B) no
actions shall be required of any Pledgor to create any security interest in its
property, under the law of any jurisdiction other than Canada or any province
thereof, except (in the case of this clause (B)) to the extent necessary to
reflect the designation of any Excluded Subsidiary as a Subsidiary Guarantor by
the Borrower in accordance with Section 5.10(d) of the Term Loan Credit
Agreement or except as otherwise agreed in writing by the Borrower.
SECTION 11.2    Filings.
(a)    Each Pledgor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings) and amendments thereto that contain the
information required by the PPSA (and the UCC or any similar legislation or
applicable law) of each applicable jurisdiction for the filing of any financing
statement or amendment


--------------------------------------------------------------------------------



relating to the General Collateral, including (i) whether such Pledgor is an
organization, the type of organization and any organizational identification
number issued to such Pledgor, (ii) any financing, financing change or
continuation statements or other documents without the signature of such Pledgor
where permitted by law, including the filing of a financing statement describing
the General Collateral as “all assets now owned or hereafter acquired by the
Pledgor or in which Pledgor otherwise has rights” and (iii) in the case of a
financing statement filed as a fixture filing or covering General Collateral
constituting minerals or the like to be extracted or timber to be cut, a
sufficient description of the real property to which such General Collateral
relates. Each Pledgor agrees to provide all information described in the
immediately preceding sentence to the Collateral Agent promptly upon request by
the Collateral Agent.Each Pledgor hereby ratifies its authorization for the
Collateral Agent to file in any relevant jurisdiction any financing statements
or amendments thereto relating to the General Collateral if filed prior to the
date hereof.
(c)    Each Pledgor hereby further authorizes the Collateral Agent to make
filings with the Canadian Intellectual Property Office, the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country), including this Agreement, the
Copyright Security Agreement, the Patent Security Agreement and the Trademark
Security Agreement, or other documents for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interest granted by
such Pledgor hereunder, without the signature of such Pledgor, and naming such
Pledgor, as debtor, and the Collateral Agent, as secured party.
SECTION 11.3    Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor represents and warrants that, as of the date
such information is dated or certified, or is required to have been delivered, a
copy of all financing statements, agreements, instruments and other documents
necessary to perfect the security interest granted by it to the Collateral Agent
in respect of the General Collateral have been delivered to the Collateral Agent
as filed in each governmental, municipal or other office specified in Schedule 7
to the Perfection Certificate or, where required, have been delivered to the
Collateral Agent in completed and, to the extent necessary or appropriate, duly
executed form for filing in such office. Except as otherwise provided in Section
9.4 and subject to the Intercreditor Agreement, each Pledgor agrees that at the
sole cost and expense of the Pledgors, such Pledgor will maintain the security
interest created by this Agreement in the General Collateral as a perfected
first priority security interest subject only to Permitted Collateral Liens.
SECTION 11.4    Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the General Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense and subject to the Intercreditor Agreement, to take
the following actions with respect to the following General Collateral:
(a)    Instruments and Chattel Paper. As of the date hereof, no amounts payable
under or in connection with any of the General Collateral, in the aggregate for
all Pledgors in excess of $500,000, are evidenced by any Instrument or Chattel
Paper other than such Instruments and Chattel Paper listed in Schedule 11 to the
Perfection Certificate. Each Instrument and each item of Chattel Paper listed in
Schedule 11 to the Perfection Certificate in excess of the forgoing amount
having an individual amount payable in excess of $50,000 has been properly
endorsed, assigned and delivered to the Collateral Agent, accompanied by
instruments of transfer or assignment duly executed in blank. If any amount then
payable under or in connection with any of the General Collateral shall be
evidenced by any Instrument or Chattel Paper, and such amount, together with all
amounts payable evidenced by any Instrument or Chattel Paper not previously
delivered to the Collateral Agent exceeds $500,000 in the aggregate for all
Pledgors and having an individual amount payable in excess of $50,000, the
Pledgor acquiring such Instrument or Chattel Paper shall promptly (but in any
event within thirty (30) days after receipt thereof or such longer period as the
Collateral Agent


--------------------------------------------------------------------------------



may agree in its discretion) pledge and, subject to the Intercreditor Agreement,
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time specify.
(b)    Deposit Accounts. As of the date hereof, no Pledgor has any Deposit
Accounts other than the accounts listed in Schedule 14 to the Perfection
Certificate. The Collateral Agent has a security interest in each such Deposit
Account, No Pledgor shall hereafter establish and maintain any Deposit Account
(other than Excluded Deposit Accounts) unless it shall have given the Collateral
Agent 30 days prior written notice (or such lesser notice period as the
Collateral Agent may agree to in its discretion) of its intention to establish
such new Deposit Account and such Bank and such Pledgor shall have duly executed
and delivered to the Collateral Agent a Deposit Account Control Agreement with
respect to such Deposit Account. The Collateral Agent agrees with each Pledgor
that the Collateral Agent shall not give any instructions directing the
disposition of funds from time to time credited to any Deposit Account or
withhold any withdrawal rights from such Pledgor with respect to funds from time
to time credited to any Deposit Account unless a Specified Event of Default has
occurred and is continuing. Each Pledgor agrees that, upon the occurrence and
during the continuance of any Specified Event of Default, once the Collateral
Agent sends an instruction or notice to a Bank exercising its control over any
Deposit Account such Pledgor shall not give any instructions or orders with
respect to such Deposit Account, including, without limitation, instructions for
distribution or transfer of any funds in such Deposit Account. No Pledgor shall
authorize or instruct a Bank to comply with instructions originated by any
person other than the Collateral Agent directing disposition of the funds in any
Deposit Account without further consent by such Pledgor.
(c)    Investment Property. Except to the extent otherwise provided in ARTICLE
II, if any Pledgor shall at any time (beginning on the day that is ninety (90)
calendar days after the occurrence of the Effective Date (or such later time as
the Collateral Agent may in its discretion agree)) hold or acquire any
certificated securities constituting Investment Property, in the aggregate for
all Pledgors in excess of $500,000 and for each such certificated security in
excess of such amount having an individual value in excess of $50,000, such
Pledgor shall promptly (1) endorse, assign and deliver the same to the
Collateral Agent (or to the ABL Agent as gratuitous bailee in accordance with
the Intercreditor Agreement), accompanied by such instruments of transfer or
assignment duly executed in blank, all in form and substance reasonably
satisfactory to the Collateral Agent or (2) deliver such securities into a
Securities Account with respect to which a Securities Account Control Agreement
is in effect in favor of the Collateral Agent; provided that, in the case of any
Securities Account (other than Securities Accounts for which the Securities
Intermediary is the Bank) acquired by any Pledgor pursuant to a Permitted
Acquisition, the security interest of the Collateral Agent therein shall not be
required to be perfected by Control before the day that is ninety (90) calendar
days after the date of the consummation of such Permitted Acquisition (or such
later time as the Collateral Agent may in its discretion agree). As between the
Collateral Agent and the Pledgors, the Pledgors shall bear the investment risk
with respect to the Investment Property and Pledged Securities, and the risk of
loss of, damage to, or the destruction of, the Investment Property and Pledged
Securities, whether in the possession of, or maintained as a Security
Entitlement or deposit by, or subject to the Control of, the Collateral Agent,
any Pledgor or any other Person.
SECTION 11.5    Joinder of Additional Guarantors. The Pledgors shall cause each
Subsidiary that is organized or existing under any Canadian jurisdiction which,
from time to time, after the date hereof the Borrower shall designate as an
additional Subsidiary Guarantor pursuant to Section 5.10(d) of the Term Credit
Agreement to pledge any assets to the Collateral Agent for the benefit of the
Secured Parties pursuant to the provisions of Section 5.10(b) of the Term Loan
Credit Agreement, (a) to execute and deliver to the Collateral Agent (i) a
Joinder Agreement substantially in the form of Exhibit 1 hereto and (ii) a
Perfection Certificate and upon such execution and delivery, such Subsidiary
shall constitute a “Guarantor” and a “Pledgor” for all purposes hereunder with
the same force and effect as if originally named as a Pledgor herein. The
execution and delivery of such Joinder Agreement shall not require the consent
of any Pledgor


--------------------------------------------------------------------------------



hereunder. The rights and obligations of each Pledgor hereunder shall remain in
full force and effect notwithstanding the addition of any new Pledgor as a party
to this Agreement. For the avoidance of doubt, no Excluded Subsidiary shall be
required to become a Pledgor hereunder.
SECTION 11.6    Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Collateral Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Collateral Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the Security Interest as provided herein and the rights and
interests granted to the Collateral Agent hereunder, to carry into effect the
purposes hereof or better to assure and confirm the validity, enforceability and
priority of the Collateral Agent’s Security Interest or permit the Collateral
Agent to exercise and enforce its rights, powers and remedies created hereby,
including the filing of financing statements, financing change statements,
continuation statements and other documents (including this Agreement) under the
PPSA (or other similar laws) in effect in any jurisdiction with respect to the
Security Interest, all in form reasonably satisfactory to the Collateral Agent
and in such offices (including the Canadian Intellectual Property Office, the
United States Patent and Trademark Office and the United States Copyright
Office) wherever required by law to perfect, continue and maintain the validity,
enforceability and priority of the Security Interest as provided herein and to
preserve the other rights and interests granted to the Collateral Agent
hereunder, as against third parties, with respect to the Collateral, including
the execution and delivery of Control Agreements. Without limiting the
generality of the foregoing, each Pledgor shall make, execute, endorse,
acknowledge, file or refile and/or deliver to the Collateral Agent from time to
time upon reasonable request by the Collateral Agent such lists, schedules,
descriptions and designations of the Collateral, supplements, additional
security agreements, conveyances, financing statements, transfer endorsements,
powers of attorney, certificates, reports, Control Agreements and other
assurances or instruments as the Collateral Agent shall reasonably request,
subject to the terms of this Agreement and the other Loan Documents. If an Event
of Default has occurred and is continuing, the Collateral Agent may institute
and maintain, in its own name or in the name of any Pledgor, such suits and
proceedings as the Collateral Agent may be advised by counsel shall be necessary
or expedient to prevent any impairment of the security interest in or the
perfection thereof in the Collateral. All of the foregoing shall be at the sole
cost of the Pledgors.
ARTICLE XIIPLEDGE OF SECURITIES
SECTION 12.1    Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, including the Guarantees, each of
the Pledgors hereby assigns and pledges to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Pledgor’s right, title and interest
in, to and under:
(a)    all Equity Interests held by it that are listed on Schedule 10(a) of the
Perfection Certificate and any other Equity Interests in any material Wholly
Owned Subsidiaries directly held in the future by such Pledgor and the
certificates representing all such Equity Interests (if any) (the “Pledged
Equity”); provided, that the Pledged Equity shall not include Excluded Equity
Interests;
(b)    (A) the debt securities owned by it and listed Schedule 11 to the
Perfection Certificate, (B) any debt securities obtained in the future by such
Pledgor and (C) the promissory notes and any other instruments evidencing such
debt securities (the “Pledged Debt”); provided, that the Pledged Debt shall not
include any Excluded Property;
(c)    all other property that may be delivered to and held by the Collateral
Agent pursuant to the terms of this Section 3.1;
(d)    subject to Section 3.6, all payments of principal or interest, dividends,
cash,


--------------------------------------------------------------------------------



instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a) and (b) above;
(e)    subject to Section 3.6, all rights and privileges of such Pledgor with
respect to the securities and other property referred to in
clauses (a), (b), (c) and (d) above; and
(f)    all Proceeds of any of the foregoing
(the items referred to in clauses (a) through (f) above being collectively
referred to as the “Pledged Collateral”).
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth, including the final paragraph of Section 2.1.
SECTION 12.2    Delivery of the Pledged Securities
(a)    Pledged Equity. Each Pledgor agrees that all Pledged Equity to the extent
certificated (i) (A) to the extent listed on Schedule 10(a) to the Perfection
Certificate delivered on the Effective Date and (B) to the extent acquired after
the Effective Date but on or prior to the date hereof, in each case has been
delivered to the ABL Agent as gratuitous bailee for the Collateral Agent in
accordance with Section 3.2 of the Intercreditor Agreement and, as of and after
the date hereof, the Pledged Equity so delivered shall be possessed by the
Collateral Agent, subject to the Intercreditor Agreement, for the benefit of the
Secured Parties and (ii) to the extent acquired by any Pledgor after the date
hereof, within thirty (30) days after any such acquisition (or, in each case,
such longer period as the Collateral Agent may agree in its reasonable
discretion) shall be delivered or caused to be delivered to the Collateral
Agent, subject to the Intercreditor Agreement, for the benefit of the Secured
Parties.
(b)    Pledge Debt. Each Pledgor agrees that all Pledged Debt (i) (A) to the
extent listed on Schedule 11 to the Perfection Certificate delivered on the
Effective Date and (B) to the extent acquired after the Effective Date but on or
prior to the date hereof, in each case has been evidenced by a duly executed
promissory note and delivered to the ABL Agent as gratuitous bailee for the
Collateral Agent in accordance with Section 3.2 of the Intercreditor Agreement
and (ii) to the extent acquired after the date hereof, within thirty (30) days
after any such acquisition (or, in each case, such longer period as the
Collateral Agent may agree in its reasonable discretion) shall be evidenced by a
duly executed promissory note and delivered or caused to be delivered to the
Collateral Agent, for the benefit of the Secured Parties; provided that,
notwithstanding the foregoing, no Pledgor shall be required to cause any Pledged
Debt to be evidenced by a duly executed promissory note and delivered to the
Collateral Agent or ABL Agent as gratuitous bailee for the Collateral Agent, as
the case may be, except as set forth in Section 2.4(a).
SECTION 12.3    Stock Powers. Upon delivery to the Collateral Agent (or ABL
Agent as gratuitous bailee for the Collateral Agent), any Pledged Securities
shall be accompanied by stock or security powers, as applicable, duly executed
in blank or other instruments of transfer reasonably satisfactory to the
Collateral Agent (or ABL Agent as gratuitous bailee for the Collateral Agent)
and by such other instruments and documents as the Collateral Agent (or ABL
Agent as gratuitous bailee for the Collateral Agent) may reasonably request
(other than instruments or documents governed by or requiring actions in any
non-U.S. or non-Canadian jurisdiction related to Equity Interests of Foreign
Subsidiaries).

15
39909472_3



--------------------------------------------------------------------------------



SECTION 12.4    Representations, Warranties and Covenants Each Pledgor
represents, warrants and covenants to and with the Collateral Agent, for the
benefit of the Secured Parties, that:
(a)    As of the Effective Date, Schedule 10 to the Perfection Certificate
includes all Equity Interests, debt securities and promissory notes held by each
Pledgor as of the Effective Date and required to be pledged by such Pledgor
hereunder;
(b)    the Pledged Equity issued by Pledgors or their respective Subsidiaries
have been duly and validly authorized and issued by the issuers thereof and are
fully paid and nonassessable (other than Pledged Equity consisting of limited
liability company interests or partnership interests which, pursuant to the
relevant organizational or formation documents, cannot be fully paid and
non‑assessable);
(c)    except for the security interests granted hereunder, such Pledgor (i) is,
subject to any transfers made in compliance with the Term Loan Credit Agreement,
the direct owner, beneficially and of record, of the Pledged Equity indicated on
Schedule 10 to the Perfection Certificate and all other Pledged Equity acquired
after the Effective Date and on or prior to the date hereof and (ii) holds the
same free and clear of all Liens, other than (A)(I) Liens created by the
Security Documents and (II) subject to the Intercreditor Agreement, the ABL
Documents and (B) other Liens permitted pursuant to Section 6.02 of the Term
Loan Credit Agreement restrictions on transfer, if any, contained in its charter
documents;
(d)    except for restrictions and limitations imposed or permitted by the Loan
Documents or securities laws generally, the Pledged Collateral is freely
transferable and assignable, and none of the Pledged Collateral is subject to
any option, right of first refusal, shareholders agreement the charter documents
or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Parties the pledge of such Pledged Collateral hereunder, the sale
or disposition thereof pursuant hereto or the exercise by the Collateral Agent
of rights and remedies hereunder except for restrictions on transfer, if any,
contained in its charter documents in respect of which the necessary approvals
have been obtained;
(e)    the execution and performance by the Pledgors of this Agreement are
within each Pledgor’s corporate powers and have been duly authorized by all
necessary corporate action or other organizational action;
(f)    no consent or approval of any Governmental Authority, any securities
exchange or commission or any other Person was or is necessary to the validity
of the pledge effected hereby, except for (i) filings and registrations
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties and (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect (except to the extent not
required to be obtained, taken, given or be in full force and effect pursuant to
the Term Loan Credit Agreement);
(g)    by virtue of the execution and delivery by each Pledgor of this
Agreement, delivery of the Pledged Securities to the Collateral Agent to the
extent delivered in Ontario, and continued possession by the Collateral Agent to
the extent continued in the Province of Ontario, the Collateral Agent for the
benefit of the Secured Parties has a legal, valid and perfected lien upon and
security interest in such Pledged Security as security for the payment and
performance of the Secured Obligations to the extent such perfection is governed
by the PPSA, subject to no prior Lien other than (i) in the case of all Secured
Obligations, (A) nonconsensual Liens permitted by Section 6.02 of the Term Loan
Credit Agreement and (B) Liens permitted

16
39909472_3



--------------------------------------------------------------------------------



by Section 6.02(p) of the Term Loan Credit Agreement to the extent junior in
priority to the security interest granted hereunder and (ii) in the case of
Secured Obligations arising after the Closing Date, all Liens permitted by
Section 6.02(p) of the Term Loan Credit Agreement;
(h)    the pledge effected hereby is effective to vest in the Collateral Agent,
for the benefit of the Secured Parties, the rights of the Collateral Agent in
the Pledged Collateral to the extent intended hereby; and
(i)    subject to the terms of this Agreement and to the extent permitted by
applicable law, each Pledgor hereby agrees that upon the occurrence and during
the continuance of an Event of Default, it will comply with instructions of the
Collateral Agent with respect to the Equity Interests in such Pledgor that
constitute Pledged Equity hereunder that are not certificated without further
consent by the applicable owner or holder of such Equity Interests.
Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Term Loan Credit Agreement excludes any
assets from the scope of the Pledged Collateral, or from any requirement to take
any action to perfect any security interest in favor of the Collateral Agent in
the Pledged Collateral, the representations, warranties and covenants made by
any relevant Pledgor in this Agreement with respect to the creation, perfection
or priority (as applicable) of the security interest granted in favor of the
Collateral Agent (including, without limitation, this Section 3.4) shall be
deemed not to apply to such excluded assets.
SECTION 12.5    Certification of Limited Liability Company and Limited
Partnership Interests. No interest in any limited liability company or limited
partnership controlled by any Pledgor that constitutes Pledged Equity shall be
represented by a certificate unless (i) the limited liability company agreement
or partnership agreement expressly provides that such interests shall be a
“security” within the meaning of the STA of the applicable jurisdiction, (ii)
such certificate bears a legend indicating such interest represented thereby is
such a “security”, and (iii) such certificate shall be delivered to the
Collateral Agent in accordance with Section 3.2. Each Pledgor further
acknowledges and agrees that with respect to any interest in any limited
liability company or limited partnership controlled on or after the date hereof
by such Pledgor that constitutes Pledged Equity and that is not a “security”
within the meaning of the STA, such Pledgor shall at no time elect to treat any
such interest as a “security” within the meaning of the STA, nor shall such
interest be represented by a certificate, unless such election and such interest
is thereafter represented by a certificate that is promptly delivered to the
Collateral Agent (or ABL Agent as gratuitous bailee for the Collateral Agent)
pursuant to Section 3.2(a).
SECTION 12.6    Registration in Nominee Name; Denominations. Subject to the
Intercreditor Agreement, if an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have given the Borrower prior or
substantially concurrent written notice of its intent to exercise such rights,
(a) the Collateral Agent, on behalf of the Secured Parties, shall have the right
to hold the Pledged Securities in its own name as pledgee, the name of its
nominee (as pledgee or as sub-agent) or the name of the applicable Pledgor,
endorsed or assigned in blank or in favor of the Collateral Agent and each
Pledgor will promptly give to the Collateral Agent copies of any written notices
or other written communications received by it with respect to Pledged Equity
registered in the name of such Pledgor and (b) the Collateral Agent shall have
the right to exchange the certificates representing Pledged Equity for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement, to the extent permitted by the documentation governing such
Pledged Securities.
SECTION 12.7    Voting Rights; Dividends and Interest.

17
39909472_3



--------------------------------------------------------------------------------



(a)    Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have provided prior notice to the
Borrower that the rights of the Pledgor under this Section 3.7 are being
suspended:
(i)    Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights and powers pertaining to the Pledged Securities or any part
thereof for any purposes not inconsistent with the terms hereof, the Term Loan
Credit Agreement and the other Loan Documents.
(ii)    Each Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the Lien created under this Agreement, any and all
Distributions, but only if and to the extent made in accordance with the
provisions of the Term Loan Credit Agreement; provided, however, that any and
all such non-cash Distributions consisting of rights or interests in the form of
securities (to the extent constituting Pledged Collateral) shall be forthwith
delivered to the Collateral Agent to hold as Pledged Securities and shall, if
received by any Pledgor, be received in trust for the benefit of the Collateral
Agent, be segregated from the other property or funds of such Pledgor and be
promptly (but in any event within thirty (30) days after receipt thereof or such
longer period as the Collateral Agent may agree in its reasonable discretion)
delivered to the Collateral Agent as Pledged Securities in the same form as so
received (with any necessary endorsement). So long as no Default or Event of
Default has occurred and is continuing, the Collateral Agent shall promptly
(upon receipt of a written request and in any event no later than 30 days after
the receipt of such request) deliver to each Pledgor any Pledged Securities in
its possession if requested to be delivered to the issuer thereof in connection
with any exchange or redemption of such Pledged Securities permitted by the Term
Loan Credit Agreement.
(b)    So long as no Default or Event of Default has occurred and is continuing,
the Collateral Agent shall be deemed without further action or formality to have
granted to each Pledgor all necessary consents relating to voting rights and
shall, upon written request of any Pledgor and at the sole cost and expense of
the Pledgors, from time to time execute and deliver (or cause to be executed and
delivered) to such Pledgor all such instruments as such Pledgor may reasonably
request in order to permit such Pledgor to exercise the voting and other rights
which it is entitled to exercise pursuant to Section 3.7(a)(i) hereof and to
receive the Distributions which it is authorized to receive and retain pursuant
to Section 3.7(a)(ii) hereof.
(c)    Upon the occurrence and during the continuance of any Event of Default,
upon prior written notice by the Collateral Agent to the Borrower:
(i)    All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 3.7(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights, subject to the Intercreditor
Agreement,
(ii)    All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 3.7(a)(ii)
hereof shall immediately cease and the Collateral Agent shall thereupon have the
sole right to receive and hold as Pledged Collateral such Distributions, subject
to the Intercreditor Agreement. Any and all money and other property paid over
to or received by the Collateral Agent pursuant to the provisions of this clause
(c)(ii) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of

18
39909472_3



--------------------------------------------------------------------------------



Section 8.1.
(d)    Each Pledgor shall, at its sole cost and expense, from time to time
execute and deliver to the Collateral Agent appropriate instruments as the
Collateral Agent may reasonably request in order to permit the Collateral Agent
to exercise the voting and other rights which it may be entitled to exercise
pursuant to Section 3.7(a)(i) hereof and to receive all Distributions which it
may be entitled to receive under Section 3.7(a)(ii) hereof.
(e)    All Distributions constituting Collateral which are received by any
Pledgor contrary to the provisions of Section 3.7(c)(ii) hereof shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other funds of such Pledgor and shall promptly (and in any event within
thirty (30) days or such longer period as the Collateral Agent may agree in its
reasonable discretion) be paid over to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).
(f)    Notwithstanding anything to the contrary herein, after all Events of
Default have been cured or waived (i) each Pledgor shall have the exclusive
right to exercise the voting and/or consensual rights and powers that the it
would otherwise be entitled to exercise pursuant to the terms of Section
3.7(a)(i) above, and the obligations of the Collateral Agent under Section
3.7(b) shall be reinstated and (ii) the Collateral Agent shall promptly repay to
each Pledgor (without interest) all dividends, interest, principal or other
distributions that such Pledgor would otherwise be permitted to retain pursuant
to the terms of Section 3.7(a)(ii) and that remain in the account established
pursuant to Section 3.7(c)(ii), and have not otherwise been applied (or
designated for application) to the Secured Obligations, and such Pledgor’s right
to receive and retain any and all Distributions paid on or distributed (after
all Events of Default have been cured or waived) in respect of the Pledged
Securities shall be automatically reinstated.
SECTION 12.8    Defaults, etc. Each Pledgor represents that such Pledgor is not
in default in the payment of any portion of any mandatory capital contribution,
if any, required to be made under any agreement to which such Pledgor is a party
relating to the Pledged Securities pledged by it, and such Pledgor is not in
violation of any other provisions of any such agreement to which such Pledgor is
a party, or otherwise in default or violation thereunder. No Pledged Securities
is subject to any defense, offset or counterclaim, nor have any of the foregoing
been asserted or alleged against such Pledgor by any person with respect
thereto, and as of the date hereof, there are no certificates, instruments,
documents or other writings (other than the Organizational Documents and
certificates representing such Pledged Securities that have been delivered to
the Collateral Agent) which evidence any Pledged Securities of such Pledgor.
SECTION 12.9    Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests.
(a)    In the case of each Pledgor which is an issuer of Pledged Securities,
such Pledgor agrees to be bound by the terms of this Agreement relating to the
Pledged Securities issued by it and will comply with such terms insofar as such
terms are applicable to it.
(b)    In the case of each Pledgor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Pledgor hereby consents to the extent required by the applicable
Organizational Document to the pledge by each other Pledgor, pursuant to the
terms hereof, of the Pledged Securities in such partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Securities to the
Collateral Agent or its nominee and to the substitution of the Collateral Agent
or its nominee as a substituted partner, shareholder or member in such
partnership, limited liability company or other entity

19
39909472_3



--------------------------------------------------------------------------------



with all the rights, powers and duties of a general partner, limited partner,
shareholder or member, as the case may be.
SECTION 12.10    ULC Shares.
(a)    Notwithstanding any provisions to the contrary contained in this
Agreement, each Pledgor who has pledged and granted a security interest
hereunder in ULC Shares is the sole registered and beneficial owner of all
Pledged Securities which are ULC Shares and, except to the extent otherwise
permitted under the Term Loan Credit Agreement, will remain so until such time
as such ULC Shares are effectively transferred into the name of the Collateral
Agent or any other person on the books and records of the issuer of such ULC
Shares. Nothing in this Agreement, or any other document or agreement among all
or some of the parties hereto is intended to, and nothing in this Agreement or
any other document or agreement among all or some of the parties hereto shall,
constitute the Collateral Agent or any Secured Party or any person other than
the applicable Pledgor, a “member” or a “shareholder”, as applicable, of a ULC
for the purposes of any ULC Laws (whether listed or unlisted, registered or
beneficial), until such time as notice is given to the applicable Pledgor and
further steps are taken pursuant hereto or thereto so as to register the
Collateral Agent or any Secured Party or such other person, as specified in such
notice, as the holder of the ULC Shares. To the extent any provision hereof
would have the effect of constituting the Collateral Agent or any Secured Party
as a member or a shareholder of any ULC prior to such time, such provision shall
be severed herefrom and shall be ineffective with respect to ULC Shares which
are Pledged Collateral without otherwise invalidating or rendering unenforceable
this Agreement or invalidating or rendering unenforceable such provision insofar
as it relates to Pledged Collateral which are not ULC Shares.
(b)    Notwithstanding any provisions to the contrary contained in this
Agreement, where a Pledgor is the registered owner of ULC Shares which are
Pledged Collateral, except to the extent otherwise permitted under the Term Loan
Credit Agreement, such Pledgor will remain the registered owner of such ULC
Shares until such time as such ULC Shares are effectively transferred into the
name of the Collateral Agent or any Secured Party or any other person on the
books and records of such ULC. Accordingly, the Pledgor of ULC Shares shall be
entitled to receive and retain for its own account any dividend on or other
distribution, if any, in respect of such ULC Shares (except insofar as the
dividend or other distribution may become subject to a security interest
pursuant hereto) and shall have the right to vote such ULC Shares and to control
the direction, management and policies of the ULC to the same extent as the
Pledgor would if such ULC Shares were not pledged pursuant hereto.
(c)    Notwithstanding any provisions to the contrary contained in this
Agreement, the Term Loan Credit Agreement or any other document or agreement
among all or some of the parties hereto, except upon the exercise of rights to
sell, transfer or otherwise dispose of ULC Shares in accordance with this
Agreement the Pledgor of ULC Shares shall not cause or permit, or enable any ULC
in which it holds ULC Shares to cause or permit, the Collateral Agent or any
Secured Party to: (a) be registered as a shareholder or member of such ULC; (b)
have any notation entered in their favour in the share register of such ULC; (c)
be held out as a shareholder or member of the ULC; (d) be paid, directly or
indirectly, any dividends, property or other distributions from the ULC by
reason of the Secured Party holding a security interest in the ULC Shares; or
(e) act as a shareholder or member of the ULC, or exercise any rights of a
shareholder or member, including the right to attend a meeting of shareholders
or members, or to vote the ULC Shares.

20
39909472_3



--------------------------------------------------------------------------------



ARTICLE XIII
representations, warranties and covenants
Each Pledgor represents, warrants and covenants as follows:
SECTION 13.1    Title. Except for the Security Interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, such Pledgor owns and has rights and, as to
General Collateral acquired by it from time to time after the date hereof, will
own and have rights in each item of General Collateral pledged by it hereunder,
free and clear of any and all Liens or claims of others, other than Permitted
Collateral Liens, except for minor defects in title that do not materially
interfere with its ability to conduct its business or to utilize such properties
for their intended purposes.
SECTION 13.2    Validity of Security Interest. The security interest in and Lien
on the General Collateral granted to the Collateral Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all General Collateral securing the payment and performance of the Secured
Obligations and (b) subject to the filings and other actions described in
Schedule 7 to the Perfection Certificate (to the extent required to be listed on
the schedules to the Perfection Certificate as of the date this representation
is made or deemed made), a perfected security interest in all the General
Collateral. The Security Interest and Lien granted to the Collateral Agent for
the benefit of the Secured Parties pursuant to this Agreement in and on the
General Collateral will at all times constitute a perfected, continuing security
interest therein, prior to all other Liens on the General Collateral except for
Permitted Collateral Liens.
SECTION 13.3    Defense of Claims; Transferability of General Collateral. Each
Pledgor shall, at its own cost and expense, take any and all commercially
reasonable actions necessary (in the judgment of such Pledgor) to defend title
to the General Collateral pledged by it hereunder and the security interest
therein and Lien thereon granted to the Collateral Agent and the priority
thereof against all claims and demands of all persons, at its own cost and
expense, at any time claiming any interest therein adverse to the Collateral
Agent or any other Secured Party other than Permitted Collateral Liens; provided
that, nothing in this Agreement shall prevent any Pledgor from discontinuing the
operation or maintenance of any of its assets or properties if such
discontinuance is (x) determined by such Pledgor to be desirable in the conduct
of its business or (y) permitted by the Term Loan Credit Agreement.
SECTION 13.4    Other Financing Statements. It has not filed, nor authorized any
third party to file (nor will there be), any valid or effective financing
statement (or similar statement, instrument of registration or public notice
under the law of any jurisdiction) covering or purporting to cover any interest
of any kind in the General Collateral, except such as have been filed in favor
of the Collateral Agent pursuant to this Agreement or in favor of any holder of
a Permitted Collateral Lien with respect to such Permitted Collateral Lien or
financing statements or public notices relating to the termination or financing
change statements listed on Schedule 9 to the Perfection Certificate. No Pledgor
shall execute, authorize or permit to be filed in any public office any
financing statement (or similar statement, instrument of registration or public
notice under the law of any jurisdiction) relating to any General Collateral,
except financing statements and other statements and instruments filed or to be
filed in respect of and covering the security interests granted by such Pledgor
to the holder of the Permitted Collateral Liens.
SECTION 13.5    Chief Executive Office; Change of Name; Jurisdiction of
Organization. The Borrower agrees not to effect any change (i)(w) in any
Pledgor’s legal name, (x) in the location of any Pledgor’s chief executive
office, (y) in any Pledgor’s identity or organizational structure,

21
39909472_3



--------------------------------------------------------------------------------



unless, in the case of each of the preceding clauses (i)(w) through (i)(y), and
it shall give the Collateral Agent and Administrative Agent written notice 5
days after such change, or such greater notice period agreed to by Collateral
Agent, clearly describing such change and providing such other information in
connection therewith as Collateral Agent or Administrative Agent may reasonably
request, or (ii) in the Province in which any tangible personal property is
located having a value in excess of $100,000, until, in the case of the
preceding clause (ii), it shall have given Collateral Agent and Administrative
Agent not less than 15 days’ prior written notice, or such lesser notice period
agreed to by Collateral Agent, of its intention so to do, clearly describing
such change and providing such other information in connection therewith as
Collateral Agent or Administrative Agent may reasonably request.  In the case of
each of clauses (i) and (ii) in the immediately preceding sentence, each
applicable Pledgor shall take all action reasonably satisfactory to Collateral
Agent to maintain the perfection and priority of the security interest of
Collateral Agent for the benefit of the Secured Parties in the Collateral, if
applicable.  Each Pledgor agrees to promptly provide Collateral Agent with
certified Organizational Documents reflecting any of the changes described in
the preceding sentence. If any Pledgor fails to provide notice to the Collateral
Agent about such changes on a timely basis, the Collateral Agent shall not be
liable or responsible to any party for any failure to maintain a perfected
security interest in such Pledgor’s property constituting General Collateral,
for which the Collateral Agent needed to have information relating to such
changes. The Collateral Agent shall have no duty to inquire about such changes
if any Pledgor does not inform the Collateral Agent of such changes, the parties
acknowledging and agreeing that it would not be feasible or practical for the
Collateral Agent to search for information on such changes if such information
is not provided by any Pledgor.
SECTION 13.6    Consents, etc. In the event that the Collateral Agent desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other person therefor, then,
upon the reasonable request of the Collateral Agent, such Pledgor agrees to use
its commercially reasonable efforts to assist and aid the Collateral Agent to
obtain as soon as practicable any necessary approvals or consents for the
exercise of any such remedies, rights and powers.
SECTION 13.7    General Collateral. As of the date such information is dated or
certified, or is required to have been delivered, all information set forth
herein, including the schedules hereto, and all information contained in any
documents, schedules and lists heretofore delivered to any Secured Party,
including the Perfection Certificate and the schedules thereto, in connection
with this Agreement, in each case, relating to the General Collateral, is
accurate and complete in all material respects. The General Collateral described
on the schedules to the Perfection Certificate constitutes all material property
of such type of General Collateral owned or held by the Pledgors, as of the date
such information is dated or certified, or is required to have been delivered.
SECTION 13.8    Insurance. In the event that the Net Cash Proceeds of any
insurance claim constituting Collateral are paid to any Pledgor after the
Collateral Agent has exercised its right to foreclose after an Event of Default,
such Net Cash Proceeds shall be held in trust for the benefit of the Collateral
Agent and promptly after receipt thereof shall be paid to the Collateral Agent
for application in accordance with Section 8.02 of the Term Loan Credit
Agreement.
SECTION 13.9    Investment Property (i) As of the date hereof, except as set
forth in the Perfection Certificate, no Pledgor has any Securities Accounts or
Commodity Accounts. No Pledgor shall hereafter establish and maintain any
Securities Account or Commodity Account with any Securities Intermediary or
Commodity Intermediary unless (1) it shall have given the Collateral Agent 30
days prior written notice (or such lesser notice period as the Collateral Agent
may agree in its discretion) of its intention to establish such new Securities
Account or Commodity Account with such Securities Intermediary or

22
39909472_3



--------------------------------------------------------------------------------



Commodity Intermediary and (2) such Securities Intermediary or Commodity
Intermediary, as the case may be, and such Pledgor shall have duly executed and
delivered a Control Agreement with respect to such Securities Account or
Commodity Account, as the case may be (it being understood and agreed that
perfection by Control of any Securities Account or Commodity Account shall not
be required before the day that is ninety (90) calendar days after the
occurrence of the Closing Date or, in the case of any Securities Account or
Commodity Account acquired by any Pledgor pursuant to any Permitted Acquisition,
ninety (90) calendar days after the date of the consummation of such Permitted
Acquisition (or, in each case, such later time as the Collateral Agent may in
its discretion agree)). No Pledgor shall grant Control over any Investment
Property to any person other than the Collateral Agent or subject to the terms
of the Intercreditor Agreement, another “Agent” under the Intercreditor
Agreement.
ARTICLE XIVCERTAIN Provisions Concerning Intellectual
Property Collateral
SECTION 14.1    Grant of Intellectual Property License. For the purpose of
enabling the Collateral Agent, during the continuance of an Event of Default, to
exercise rights and remedies under ARTICLE VII hereof at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the Collateral
Agent, to the extent assignable, an irrevocable, non-exclusive license to use,
assign, license or sublicense any of the Intellectual Property Collateral now
owned or hereafter acquired by such Pledgor, wherever the same may be located.
Such license shall include access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout hereof; provided, however, that nothing in this Section
5.1 shall require Pledgors to grant any license that is prohibited by any rule
of law, statute or regulation, or is prohibited by, or constitutes a breach or
default under or results in the termination of any contract, license, agreement,
instrument or other document evidencing, giving rise to or theretofore granted,
to the extent permitted by the Term Loan Credit Agreement, with respect to such
property (in each case after giving effect to anti-assignment provisions of
applicable law); provided, further, that nothing in the foregoing license grant
shall be construed as granting the Collateral Agent rights in and to such
Intellectual Property Collateral above and beyond (x) the rights to such
Intellectual Property Collateral that each Pledgor has reserved for itself and
(y) in the case of Intellectual Property Collateral that is licensed to any such
Pledgor by a third party, the extent to which such Pledgor has the right to
grant a sublicense to such Intellectual Property Collateral hereunder (in each
case after giving effect to anti-assignment provisions of applicable law)). For
the avoidance of doubt, the use of such license by the Collateral Agent may be
exercised, at the option of the Collateral Agent, only during the continuation
of an Event of Default; provided that such license is a present grant. Upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent may also exercise the rights afforded under Section 7.1 of this Agreement
with respect to Intellectual Property Collateral contained in the General
Collateral.
SECTION 14.2    Protection of Collateral Agent’s Security. On a continuing
basis, each Pledgor shall, at its sole cost and expense, (i) promptly following
its becoming aware thereof, notify the Collateral Agent of any adverse
determination in any proceeding or the institution of any proceeding in any
federal, provincial, state or local court or administrative body or in the
Canadian Intellectual Property Office, the United States Patent and Trademark
Office or the United States Copyright Office regarding any Material Intellectual
Property Collateral, such Pledgor’s right to register such Material Intellectual
Property Collateral or its right to keep and maintain such registration in full
force and effect, (ii) maintain all Material Intellectual Property Collateral as
presently used and operated, (iii) not permit to lapse or become abandoned any
Material Intellectual Property Collateral, and not settle or compromise any
pending or future litigation or administrative proceeding with respect to any
such Material Intellectual Property Collateral, (iv) upon

23
39909472_3



--------------------------------------------------------------------------------



such Pledgor obtaining knowledge thereof, promptly notify the Collateral Agent
in writing of any event which may reasonably be expected to materially and
adversely affect the value or utility of any Material Intellectual Property
Collateral or the rights and remedies of the Collateral Agent in relation
thereto including a levy or threat of levy or any legal process against any
Material Intellectual Property Collateral, (v) not license any Intellectual
Property Collateral other than licenses entered into by such Pledgor in, or
incidental to, the ordinary course of business or otherwise not prohibited by
the Term Loan Credit Agreement, or amend or permit the amendment of any of the
licenses in a manner that materially and adversely affects the right to receive
payments thereunder, or in any manner that would materially impair the value of
any Intellectual Property Collateral or the Lien on and security interest in the
Intellectual Property Collateral created therein hereby, without the consent of
the Collateral Agent (which shall not be unreasonably withheld, conditioned or
delayed), (vi) diligently keep adequate records respecting all Intellectual
Property Collateral and (vii) furnish to the Collateral Agent from time to time
upon the Collateral Agent’s reasonable request therefor reasonably detailed
statements and amended schedules further identifying and describing the
Intellectual Property Collateral and such other materials evidencing or reports
pertaining to any Intellectual Property Collateral as the Collateral Agent may
from time to time request, which request, unless an Event of Default has
occurred and is continuing, or a Material Adverse Effect has occurred, shall
occur no more often than once every three months. Notwithstanding any other
provision of this Agreement, nothing in this Agreement or any other Loan
Document prevents or shall be deemed to prevent any Pledgor from disposing of,
discontinuing the use or maintenance of, failing to pursue, or otherwise
allowing to lapse, terminate or be put into the public domain, any of its
Intellectual Property Collateral to the extent permitted by the Term Loan Credit
Agreement if such Pledgor determines in its reasonable business judgment that
such disposition or discontinuance is desirable in the conduct of its business
or no longer used or useful in such Pledgor’s business.
SECTION 14.3    After-Acquired Property. If any Pledgor shall at any time after
the date hereof (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, except
to the extent constituting Excluded Property, the provisions hereof shall
automatically apply thereto and any such item enumerated in the preceding clause
(i) or (ii), except to the extent constituting Excluded Property, shall
automatically constitute Intellectual Property Collateral as if such would have
constituted Intellectual Property Collateral at the time of execution hereof and
be subject to the Lien and security interest created by this Agreement without
further action by any party. Each Pledgor shall promptly provide to the
Collateral Agent written notice of any of the foregoing and confirm the
attachment of the Lien and security interest created by this Agreement to any
rights described in clauses (i) and (ii) above, except to the extent
constituting Excluded Property, by execution of an instrument in form reasonably
acceptable to the Collateral Agent and the filing of any instruments or
statements as shall be reasonably necessary to create, preserve, protect or
perfect the Collateral Agent’s security interest in such Intellectual Property
Collateral. Further, each Pledgor authorizes the Collateral Agent to modify this
Agreement by amending Schedules 12(a) and 12(b) to the Perfection Certificate to
include any such Intellectual Property Collateral of such Pledgor acquired or
arising after the date hereof.
SECTION 14.4    Litigation. Unless there shall occur and be continuing any Event
of Default, each Pledgor shall have the right to commence and prosecute in its
own name, as the party in interest, for its own benefit and at the sole cost and
expense of the Pledgors, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
or other damage as are necessary to protect the Intellectual Property
Collateral. Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent shall have the right but shall in no way be
obligated to file applications for protection

24
39909472_3



--------------------------------------------------------------------------------



of the Intellectual Property Collateral and/or bring suit in the name of any
Pledgor, the Collateral Agent or the Secured Parties to enforce the Intellectual
Property Collateral and any license thereunder. In the event of such suit, each
Pledgor shall, at the reasonable request of the Collateral Agent, do any and all
lawful acts and execute any and all documents requested by the Collateral Agent
in aid of such enforcement and the Pledgors shall promptly reimburse and
indemnify the Collateral Agent for all costs and expenses incurred by the
Collateral Agent in the exercise of its rights under this Section 5.4 in
accordance with Section 10.03 of the Term Loan Credit Agreement.
ARTICLE XV
Transfers
SECTION 15.1    Transfers of Collateral. No Pledgor shall sell, convey, assign
or otherwise dispose of, or grant any option with respect to, any of the
Collateral pledged by it hereunder except as expressly permitted by the Term
Loan Credit Agreement.
ARTICLE XVIREMEDIES
SECTION 16.1    Remedies. Upon the occurrence and during the continuance of any
Event of Default, subject to the Intercreditor Agreement, the Collateral Agent
may from time to time exercise in respect of the Collateral, in addition to the
other rights and remedies provided for herein or otherwise available to it, the
following remedies:
(a)    Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from any Pledgor or any other person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon any Pledgor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Pledgor;
(b)    Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including instructing the
obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Collateral Agent,
and in connection with any of the foregoing, compromise, settle, extend the time
for payment and make other modifications with respect thereto; provided,
however, that in the event that any such payments are made directly to any
Pledgor, prior to receipt by any such obligor of such instruction, upon the
written request of the Collateral Agent, such Pledgor shall segregate all
amounts received pursuant thereto in trust for the benefit of the Collateral
Agent and shall promptly (but in no event later than five (5) Business Days
after receipt thereof) pay such amounts to the Collateral Agent;
(c)    Sell, assign, grant a license to use or otherwise liquidate, or direct
any Pledgor to sell, assign, grant a license to use or otherwise liquidate, any
and all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;
(d)    Take possession of the Collateral or any part thereof, by directing any
Pledgor in writing to deliver the same to the Collateral Agent at a place and
time to be designated by the Collateral Agent, in which event such Pledgor shall
at its own expense: (A) forthwith cause the same to be moved to

25
39909472_3



--------------------------------------------------------------------------------



the place or places designated by the Collateral Agent and therewith delivered
to the Collateral Agent, (B) store and keep any Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition. Each Pledgor’s
obligation to deliver the Collateral as contemplated in this Section 7.1(d) is
of the essence hereof. Upon application to a court of equity having
jurisdiction, the Collateral Agent shall be entitled to a decree requiring
specific performance by any Pledgor of such obligation;
(e)    Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Pledgor constituting
Collateral for application to the Secured Obligations as provided in ARTICLE
VIII hereof;
(f)    Retain and apply the Distributions to the Secured Obligations as provided
in ARTICLE VIII hereof;
(g)    Exercise any and all rights as beneficial and legal owner of the
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Collateral;
(h)    Appoint by instrument in writing one or more Receivers of any Pledgor or
any or all of the Collateral of such Pledgor with such rights, powers and
authority (including any or all of the rights, powers and authority of the
Collateral Agent under this Agreement) as may be provided for in the instrument
of appointment or any supplemental instrument, and remove and replace any such
Receiver from time to time. To the extent permitted by applicable law, any
Receiver appointed by the Collateral Agent will (for purposed relating to
responsibility for the Receiver’s acts or omissions) be considered to be the
agent of such Pledgor and not of the Collateral Agent or any of the other
Secured Parties;
(i)    Obtain from any court of competent jurisdiction an order for the
appointment of a Receiver of any Pledgor or of any or all of the Collateral of
such Pledgor; and
(j)    Exercise all the rights and remedies of a secured party on default under
the PPSA and any other applicable law or statute, or otherwise available to the
Collateral Agent by contract, at law or in equity, and the Collateral Agent may
also in its sole discretion, without notice except as specified in Section 7.2
below, sell, assign or grant a license to use the Collateral or any part thereof
in one or more parcels at public or private sale, at any exchange, broker’s
board or at any of the Collateral Agent’s offices or elsewhere, for cash, on
credit or for future delivery, and at such price or prices and upon such other
terms as the Collateral Agent may deem commercially reasonable. The Collateral
Agent or any other Secured Party or any of their respective Affiliates may be
the purchaser, licensee, assignee or recipient of the Collateral or any part
thereof at any such sale and shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold, assigned or licensed at such sale, to use and apply any of the
Secured Obligations owed to such person as a credit on account of the purchase
price of the Collateral or any part thereof payable by such person at such sale.
Each purchaser, assignee, licensee or recipient at any such sale shall acquire
the property sold, assigned or licensed absolutely free from any claim or right
on the part of any Pledgor, and each Pledgor hereby waives, to the fullest
extent permitted by law, all rights of redemption, stay and/or appraisal which
it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent shall not be
obligated to make any sale of the Collateral or any part thereof regardless of
notice of sale having been given. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was

26
39909472_3



--------------------------------------------------------------------------------



so adjourned. Each Pledgor hereby waives, to the fullest extent permitted by
law, any claims against the Collateral Agent arising by reason of the fact that
the price at which the Collateral or any part thereof may have been sold,
assigned or licensed at such a private sale was less than the price which might
have been obtained at a public sale, even if the Collateral Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree.
SECTION 16.2    Notice of Sale. Each Pledgor acknowledges and agrees that, to
the extent notice of sale or other disposition of the Collateral or any part
thereof shall be required by law, ten (10) days prior notice to such Pledgor of
the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters. No notification need be given to any
Pledgor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.
SECTION 16.3    Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Collateral or any part thereof, including any and all
prior notice and hearing for any prejudgment remedy or remedies and any such
right which such Pledgor would otherwise have under law, and each Pledgor hereby
further waives, to the fullest extent permitted by applicable law: (i) all
damages occasioned by such taking of possession, (ii) all other requirements as
to the time, place and terms of sale or other requirements with respect to the
enforcement of the Collateral Agent’s rights hereunder and (iii)  all rights of
redemption, appraisal, valuation, stay extension or moratorium now or hereafter
in force under any applicable law. The Collateral Agent shall not be liable for
any incorrect or improper payment made pursuant to this ARTICLE VII in the
absence of gross negligence or willful misconduct on the part of the Collateral
Agent. Any sale of, or the grant of options to purchase, or any other
realization upon, any Collateral shall operate to divest all right, title,
interest, claim and demand, either at law or in equity, of the applicable
Pledgor therein and thereto, and shall be a perpetual bar both at law and in
equity against such Pledgor and against any and all persons claiming or
attempting to claim the Collateral so sold, optioned or realized upon, or any
part thereof, from, through or under such Pledgor.
SECTION 16.4    Certain Sales of Pledged Collateral.
(a)    Each Pledgor recognizes that, by reason of certain prohibitions contained
in law, rules, regulations or orders of any Governmental Authority, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Pledged Securities, to limit purchasers to those who meet the
requirements of such Governmental Authority. Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Collateral Agent
than those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such restricted sale shall
be deemed to have been made in a commercially reasonable manner and that, except
as may be required by applicable law, the Collateral Agent shall have no
obligation to engage in public sales.
(b)    Each Pledgor recognizes that, by reason of certain restrictions or
prohibitions contained in applicable laws, the Collateral Agent may be
compelled, with respect to any sale of all or any part of the Pledged Securities
and Investment Property, to limit purchasers to persons who will agree, among
other things, to acquire such Pledged Securities or Investment Property for
their own account, for investment and not with a view to the distribution or
resale thereof. Each Pledgor acknowledges that any such private sales may be at
prices and on terms less favorable to the Collateral Agent than those obtainable
through a public sale without such restrictions and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Collateral Agent

27
39909472_3



--------------------------------------------------------------------------------



shall have no obligation to engage in public sales and no obligation to delay
the sale of any Pledged Securities or Investment Property for the period of time
necessary to comply with such restrictions or prohibitions.
(c)    If the Collateral Agent determines to exercise its right to sell any or
all of the Pledged Securities or Investment Property, upon written request, the
applicable Pledgor shall from time to time furnish to the Collateral Agent all
such information as the Collateral Agent may reasonably request in order to
determine the number of securities included in the Pledged Securities or
Investment Property which may be sold by the Collateral Agent as exempt
transactions under any laws governing securities and the rules and regulations
of any applicable securities regulatory authority thereunder, as the same are
from time to time in effect.
(d)    Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 7.4 will cause irreparable injury to the Collateral
Agent and the other Secured Parties, that the Collateral Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 7.4 shall
be specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.
SECTION 16.5    No Waiver; Cumulative Remedies.
(a)    No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.
(b)    In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Pledgors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Collateral, and all rights, remedies, privileges and powers of the
Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.
SECTION 16.6    Certain Additional Actions Regarding Intellectual Property. If
any Event of Default shall have occurred and be continuing, upon the written
demand of the Collateral Agent, each Pledgor shall execute and deliver to the
Collateral Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and Goodwill and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof. Within ten
(10) Business Days of written notice thereafter from the Collateral Agent, each
Pledgor shall make available to the Collateral Agent, to the extent within such
Pledgor’s power and authority, such personnel in such Pledgor’s employ on the
date of the Event of Default as the Collateral Agent may reasonably designate to
permit such Pledgor to continue, directly or indirectly, to produce, advertise
and sell the products and services sold by such Pledgor under the registered
Patents, Trademarks and/or Copyrights, and such persons shall be available to
perform their prior functions on the Collateral Agent’s behalf.

28
39909472_3



--------------------------------------------------------------------------------



ARTICLE XVII
Application of Proceeds
SECTION 17.1    Application of Proceeds. Subject to the Intercreditor Agreement,
the proceeds received by the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Collateral Agent of its remedies shall be
applied, together with any other sums then held by the Collateral Agent pursuant
to this Agreement, in accordance with Section 8.02 of the Term Loan Credit
Agreement.
ARTICLE XVIII
miscellaneous
SECTION 18.1    Concerning Collateral Agent.
(a)    The Collateral Agent has been appointed as collateral agent pursuant to
the Term Loan Credit Agreement. The actions of the Collateral Agent hereunder
are subject to the provisions of the Term Loan Credit Agreement. The Collateral
Agent shall have the right hereunder to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking action (including the release or substitution of the Collateral), in
accordance with this Agreement and the Term Loan Credit Agreement. The
Collateral Agent may employ agents and attorneys-in-fact in connection herewith
and shall not be liable for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith. The Collateral Agent may resign
and a successor Collateral Agent may be appointed in the manner provided in the
Term Loan Credit Agreement. Upon the acceptance of any appointment as the
Collateral Agent by a successor Collateral Agent, that successor Collateral
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent under this Agreement, and
the retiring Collateral Agent shall thereupon be discharged from its duties and
obligations under this Agreement. After any retiring Collateral Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Agreement while it was the
Collateral Agent.
(b)    The Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Collateral Agent nor any of the Secured Parties shall have responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Pledged
Securities, whether or not the Collateral Agent or any other Secured Party has
or is deemed to have knowledge of such matters or (ii) taking any necessary
steps to preserve rights against any person with respect to any Collateral.
(c)    The Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.
(d)    If any item of Collateral also constitutes collateral granted to the
Collateral Agent under any other deed of trust, mortgage, security agreement,
pledge or instrument of any type, in the event of any conflict between the
provisions hereof and the provisions of such other deed of trust, mortgage,

29
39909472_3



--------------------------------------------------------------------------------



security agreement, pledge or instrument of any type in respect of such
collateral, the provisions hereof shall control.
SECTION 18.2    Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. Subject to the Intercreditor Agreement, if at any time an
Event of Default shall have occurred and be continuing, any Pledgor shall fail
to perform any covenants contained in this Agreement (including such Pledgor’s
covenants to (i) pay the premiums in respect of all required insurance policies
hereunder, (ii) pay and discharge any taxes, assessments and special
assessments, levies, fees and governmental charges imposed upon or assessed
against, and landlords’, carriers’, mechanics’, workmen’s, repairmen’s,
laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other claims
arising by operation of law against, all or any portion of the Collateral, (iii)
make repairs, (iv) discharge Liens or (v) pay or perform any obligations of such
Pledgor under any Collateral) or if any representation or warranty on the part
of any Pledgor contained herein shall be breached, upon written notice to the
Borrower, the Collateral Agent may (but shall not be obligated to) do the same
or cause it to be done or remedy any such breach, and may expend funds for such
purpose; provided, however, that the Collateral Agent shall in no event be bound
to inquire into the validity of any tax, Lien, imposition or other obligation
which such Pledgor fails to pay or perform as and when required hereby and which
such Pledgor does not contest in accordance with the provisions of the Term Loan
Credit Agreement. Any and all amounts so expended by the Collateral Agent shall
be paid by the Pledgors in accordance with the provisions of Section 10.03 of
the Term Loan Credit Agreement. Neither the provisions of this Section 9.2 nor
any action taken by the Collateral Agent pursuant to the provisions of this
Section 9.2 shall prevent any such failure to observe any covenant contained in
this Agreement nor any breach of representation or warranty from constituting an
Event of Default (if applicable). Each Pledgor hereby appoints the Collateral
Agent its attorney-in-fact, with full power and authority in the place and stead
of such Pledgor and in the name of such Pledgor, or otherwise, from time to
time, subject to the Intercreditor Agreement, upon the occurrence and during the
continuance of an Event of Default, in the Collateral Agent’s discretion to take
any action and to execute any instrument consistent with the terms of the Term
Loan Credit Agreement, this Agreement and the other Security Documents which the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof (but the Collateral Agent shall not be obligated to and shall have no
liability to such Pledgor or any third party for failure to so do or take
action). The foregoing grant of authority is a power of attorney coupled with an
interest and such appointment shall be irrevocable for the term hereof. Each
Pledgor hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof.
SECTION 18.3    Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Collateral and shall (i) be binding
upon the Pledgors, their respective successors and assigns and (ii) inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and the other Secured Parties and each of their
respective successors, transferees and assigns. No other persons (including any
other creditor of any Pledgor) shall have any interest herein or any right or
benefit with respect hereto. Without limiting the generality of the foregoing
clause (ii), any Secured Party may assign or otherwise transfer any indebtedness
held by it secured by this Agreement to any other person, and such other person
shall thereupon become vested with all the benefits in respect thereof granted
to such Secured Party, herein or otherwise, subject however, to the provisions
of the Term Loan Credit Agreement and, in the case of a Secured Party that is a
party to a Hedging Agreement (solely to the extent the Hedging Obligations
arising thereunder constitute Secured Obligations), such Hedging Agreement. Each
of the Pledgors agrees that its obligations hereunder and the Security Interest
created hereunder shall continue to be effective or be reinstated, as
applicable, if at any time payment, or any part thereof, of all or any part of
the Secured Obligations is rescinded or must otherwise be restored by the
Secured Party upon the bankruptcy or reorganization of any Pledgor or otherwise.

30
39909472_3



--------------------------------------------------------------------------------



SECTION 18.4    Termination; Release.
(a)    When all the Secured Obligations (other than contingent indemnification
Obligations as to which no claim has been asserted) have been paid in full and
the Commitments of the Lenders to make any Loan under the Term Loan Credit
Agreement shall have expired or been sooner terminated in accordance with the
provisions of the Term Loan Credit Agreement, this Agreement shall terminate.
Upon termination of this Agreement, or as otherwise provided in the Term Loan
Credit Agreement, the Collateral shall be automatically released from the Lien
of this Agreement. Upon such release or any release of Collateral or any part
thereof in accordance with the provisions of the Term Loan Credit Agreement, the
Collateral Agent shall, upon the request and at the sole cost and expense of the
Pledgors, assign, transfer and deliver to Pledgor, against receipt and without
recourse to or warranty by the Collateral Agent except as to the fact that the
Collateral Agent has not encumbered the released assets, such of the Collateral
or any part thereof to be released (in the case of a release) as may be in
possession of the Collateral Agent and as shall not have been sold or otherwise
applied pursuant to the terms hereof, and, with respect to any other Collateral,
proper documents and instruments that any Pledgor shall reasonably request
(including PPSA and UCC‑3 termination financing statements, financing change
statements or releases) acknowledging the termination hereof or the release of
such Collateral, as the case may be.
(b)    A Pledgor shall automatically be released from its obligations hereunder
and the security interest in the Collateral of such Pledgor shall be
automatically released upon the consummation of any transaction permitted by the
Term Loan Credit Agreement as a result of which such Pledgor ceases to be a
Subsidiary of the Borrower in accordance and in compliance with the terms of the
Term Loan Credit Agreement.
(c)    Upon any sale or transfer by any Pledgor of any Collateral that is
permitted under the Term Loan Credit Agreement (other than a sale or transfer to
another Loan Party in accordance and in compliance with the terms of the Term
Loan Credit Agreement), or upon the effectiveness of any written consent to the
release of the security interest granted hereby in any Collateral pursuant to
Section 10.02 of the Term Loan Credit Agreement, the security interest in such
Collateral shall be automatically released.
SECTION 18.5    Modification in Writing. Subject to the Intercreditor Agreement,
no amendment, modification, supplement, termination or waiver of or to any
provision hereof, nor consent to any departure by any Pledgor therefrom, shall
be effective unless the same shall be made in accordance with the terms of the
Term Loan Credit Agreement and unless in writing and signed by the Collateral
Agent. Any amendment, modification or supplement of or to any provision hereof,
any waiver of any provision hereof and any consent to any departure by any
Pledgor from the terms of any provision hereof in each case shall be effective
only in the specific instance and for the specific purpose for which made or
given. Except where notice is specifically required by this Agreement or any
other document evidencing the Secured Obligations, no notice to or demand on any
Pledgor in any case shall entitle any Pledgor to any other or further notice or
demand in similar or other circumstances.
SECTION 18.6    Notices. Unless otherwise provided herein or in the Term Loan
Credit Agreement, any notice or other communication herein required or permitted
to be given shall be given in the manner and become effective as set forth in
the Term Loan Credit Agreement, as to any Pledgor, addressed to it at the
address of the Borrower set forth in the Term Loan Credit Agreement and as to
the Collateral Agent, addressed to it at the address set forth in the Term Loan
Credit Agreement, or in each case at such other address as shall be designated
by such party in a written notice to the other party complying as to delivery
with the terms of this Section 9.6.

31
39909472_3



--------------------------------------------------------------------------------



SECTION 18.7    Governing Law, Consent to Jurisdiction. This Agreement will be
governed by and construed in accordance with the laws of the Province of Ontario
and the federal laws of Canada applicable therein. Without prejudice to the
ability of the Collateral Agent to enforce this Agreement in any other proper
jurisdiction, each Pledgor irrevocably submits and attorns to the non-exclusive
jurisdiction of the courts of such Province. To the extent permitted by
applicable law, each Pledgor irrevocably waives any objection (including any
claim of inconvenient forum) that it may now or hereafter have to the venue of
any legal proceeding arising out of or relating to this Agreement in the courts
of such Province.
SECTION 18.8    Severability of Provisions. Any provision hereof which is
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.
SECTION 18.9    Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopier or other electronic transmission (i.e. a “pdf” or “tif” document)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
SECTION 18.10    Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.
SECTION 18.11    No Claims Against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Collateral or
any part thereof, nor as giving any Pledgor any right, power or authority to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against the Collateral Agent in respect thereof or any
claim that any Lien based on the performance of such labor or services or the
furnishing of any such materials or other property is prior to the Lien hereof.
SECTION 18.12    No Release. Nothing set forth in this Agreement or any other
Loan Document, nor the exercise by the Collateral Agent of any of the rights or
remedies hereunder, shall relieve any Pledgor from the performance of any term,
covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Collateral or from any liability to
any person under or in respect of any of the Collateral or shall impose any
obligation on the Collateral Agent or any other Secured Party to perform or
observe any such term, covenant, condition or agreement on such Pledgor’s part
to be so performed or observed or shall impose any liability on the Collateral
Agent or any other Secured Party for any act or omission on the part of such
Pledgor relating thereto or for any breach of any representation or warranty on
the part of such Pledgor contained in this Agreement, the Term Loan Credit
Agreement or the other Loan Documents, or under or in respect of the Collateral
or made in connection herewith or therewith. Anything herein to the contrary
notwithstanding, neither the Collateral Agent nor any other Secured Party shall
have any obligation or liability under any contracts, agreements and other
documents included in the Collateral by reason of this Agreement, nor shall the
Collateral Agent or any other Secured Party be obligated to perform any of the
obligations or duties of any Pledgor thereunder or to take any action to collect
or

32
39909472_3



--------------------------------------------------------------------------------



enforce any such contract, agreement or other document included in the
Collateral hereunder. The obligations of each Pledgor contained in this Section
9.12 shall survive the termination hereof and the discharge of such Pledgor’s
other obligations under this Agreement, the Term Loan Credit Agreement and the
other Loan Documents.
SECTION 18.13    Obligations Absolute. Except as set forth in Section 9.4, all
obligations of each Pledgor hereunder shall be absolute and unconditional
irrespective of:
(a)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;
(b)    any lack of validity or enforceability of the Term Loan Credit Agreement,
any Hedging Agreement (solely in respect of Hedging Obligations constituting
Secured Obligations) or any other Loan Document, or any other agreement or
instrument relating thereto;
(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Term Loan Credit Agreement, any
Hedging Agreement (solely in respect of Hedging Obligations constituting Secured
Obligations) or any other Loan Document or any other agreement or instrument
relating thereto;
(d)    any pledge, exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;
(e)    any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Term Loan Credit Agreement, any
Hedging Agreement (solely in respect of Hedging Obligations constituting Secured
Obligations) or any other Loan Document except as specifically set forth in a
waiver granted pursuant to the provisions of Section 9.5 hereof; or
(f)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.
SECTION 18.14    Intercreditor Agreement
(a)    Notwithstanding anything herein to the contrary, the Liens granted to the
Collateral Agent under this Agreement and the exercise of the rights and
remedies of the Collateral Agent hereunder and under any other Loan Document are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement or
any other Loan Document, the terms of the Intercreditor Agreement shall govern
and control. Notwithstanding anything to the contrary herein, the Collateral
Agent acknowledges and agrees that no Pledgor shall be required to take or
refrain from taking any action at the request of the Collateral Agent with
respect to the Collateral if such action or inaction would be inconsistent with
the terms of the Intercreditor Agreement.
(b)    Subject to the foregoing, (i) to the extent the provisions of this
Agreement (or any other Security Documents) require the delivery of, or control
over, ABL Priority Collateral to be granted to the Collateral Agent at any time
prior to the Discharge of ABL Obligations, then delivery of such ABL Priority
Collateral (or control with respect thereto, (and any related approval or
consent rights)) shall instead be granted to the ABL Agent, to be held in
accordance with the ABL Documents and subject to the Intercreditor Agreement and
(ii) any provision of this Agreement (or any other Loan Documents) requiring
Pledgors to

33
39909472_3



--------------------------------------------------------------------------------



name the Collateral Agent as an additional insured or a loss payee under any
insurance policy or a beneficiary of any letter of credit, such requirement
shall have been complied with if any such insurance policy or letter of credit
also names the ABL Agent as an additional insured, loss payee or beneficiary, as
the case may be, in each case pursuant and subject to the terms of the
Intercreditor Agreement.
(c)    Furthermore, at all times prior to the Discharge of ABL Obligations, the
Collateral Agent is authorized by the parties hereto to effect transfers of ABL
Priority Collateral at any time in its possession (and any “control” or similar
agreements with respect to ABL Priority Collateral) to the ABL Agent.
(d)    Notwithstanding anything to the contrary herein but subject to the
Intercreditor Agreement, in the event the ABL Documents provide for the grant of
a security interest or pledge over the assets of any Pledgor and such assets do
not otherwise constitute Collateral under this Agreement or any other Loan
Document, such Pledgor shall (i) promptly grant a security interest in or pledge
such assets to secure the Secured Obligations, (ii) promptly take any actions
necessary to perfect such security interest or pledge to the extent set forth in
the ABL Documents and (iii) take all other steps reasonably requested by the
Collateral Agent in connection with the foregoing.
(e)    Nothing contained in the Intercreditor Agreement shall be deemed to
modify any of the provisions of this Agreement, which, as among the Pledgor and
the Collateral Agent shall remain in full force and effect in accordance with
its terms.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]





34
39909472_3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.


NORCRACT CANADA CORPORATION,
as Pledgor
 
 
 
By:
 
 
Name:
 
Title:








Signature Page - Canadian Security Agreement (Credit Agreement)
39909472_3



--------------------------------------------------------------------------------


ROYAL BANK OF CANADA,
as Collateral Agent
 
By:
 
 
Name:
 
Title:
 
By:
 
 
Name:
 
Title:




Signature Page - Canadian Security Agreement (Credit Agreement)
39909472_3



--------------------------------------------------------------------------------




EXHIBIT 1
[Form of]
JOINDER AGREEMENT
[Name of New Pledgor]
[Address of New Pledgor]
[Date]
    

    

    

    
Ladies and Gentlemen:
Reference is made to the Canadian Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
December 13, 2013, made by NORCRAFT CANADA CORPORATION, a Nova Scotia unlimited
liability company (the “Canadian Guarantor”), the Guarantors party thereto and
ROYAL BANK OF CANADA, as collateral agent (in such capacity and together with
any successors in such capacity, the “Collateral Agent”).
This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [___________] (the “New Pledgor”), pursuant to Section 2.5 of
the Security Agreement. The New Pledgor hereby agrees to be bound as a Guarantor
and as a Pledgor party to the Security Agreement by all of the terms, covenants
and conditions set forth in the Security Agreement to the same extent that it
would have been bound if it had been a signatory to the Security Agreement on
the date of the Security Agreement. The New Pledgor also hereby agrees to be
bound as a party by all of the terms, covenants and conditions applicable to it
set forth in Articles V, VI and VII of the Term Loan Credit Agreement to the
same extent that it would have been bound if it had been a signatory to the Term
Loan Credit Agreement on the execution date of the Term Loan Credit Agreement.
Without limiting the generality of the foregoing, the New Pledgor hereby grants
and pledges to the Collateral Agent, as collateral security for the full, prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations, a Lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral and expressly assumes all obligations and liabilities of a Guarantor
and Pledgor

1
39909472_3



--------------------------------------------------------------------------------


thereunder. The New Pledgor hereby makes each of the representations and
warranties and agrees to each of the covenants applicable to the Pledgors
contained in the Security Agreement and Article III of the Term Loan Credit
Agreement.
Annexed hereto are supplements to each of the schedules to the Security
Agreement and the Term Loan Credit Agreement, as applicable, with respect to the
New Pledgor. Such supplements shall be deemed to be part of the Security
Agreement or the Term Loan Credit Agreement, as applicable.
This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.
THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE PROVINCE OF ONTARIO.

2
39909472_3



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.
[NEW PLEDGOR]
By:        
Name:
Title:
Accepted and Agreed:
 
ROYAL BANK OF CANADA,
 
as Collateral Agent
 
By:
 
 
Name:
Title:
 
By:
 
 
Name:
Title:



[Schedules to be attached]

1
39909472_3



--------------------------------------------------------------------------------


EXHIBIT 2
[Form of]
Copyright Security Agreement
Copyright Security Agreement, dated as of December 13, 2013, by NORCRAFT CANADA
CORPORATION, a Nova Scotia unlimited liability company, (the “Pledgor”), in
favor of ROYAL BANK OF CANADA, in its capacity as collateral agent pursuant to
the Term Loan Credit Agreement (in such capacity, the “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, the Pledgor is party to a Canadian Security Agreement of even date
herewith (the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgor is required to execute and deliver this Copyright Security
Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Term Loan
Credit Agreement, the Pledgor hereby agrees with the Collateral Agent as
FOLLOWS:
SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.
SECTION 2. Grant of Security Interest in Copyright Collateral. The Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral:
(a)    registered Copyrights and applications therefor of the Pledgor listed on
Schedule I attached hereto; and
(b)    all Proceeds of any and all of the foregoing (other than Excluded
Property).
SECTION 3. Security Agreement. The security interests granted to the Collateral
Agent pursuant to this Copyright Security Agreement are granted in conjunction
with the security interests granted to the Collateral Agent pursuant to the
Security Agreement, and Pledgor hereby acknowledges and affirms that the rights
and remedies of the Collateral Agent with respect to the security interests in
the Copyrights made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Copyright Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control.
SECTION 4. Termination. Upon the payment in full of the Secured Obligations
(other than contingent indemnification Obligations as to which no claim has been
asserted) and termination of the Security Agreement, or as otherwise provided in
the Term Loan Credit Agreement, the Collateral Agent shall execute, acknowledge,
and deliver to the Pledgor an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in



39909472_3



--------------------------------------------------------------------------------


the Copyrights under this Copyright Security Agreement.
SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts. Delivery of an executed
counterpart of a signature page of this Copyright Security Agreement by
telecopier or other electronic transmission (i.e. a “pdf” or “tif” document)
shall be effective as delivery of a manually executed counterpart of this
Copyright Security Agreement.
SECTION 6. Intercreditor Agreement. Notwithstanding any other provision
contained herein, this Copyright Security Agreement, the Liens created hereby
and the rights, remedies, duties and obligations provided for herein are subject
in all respects to the provisions of the Intercreditor Agreement and, to the
extent provided therein, the ABL Collateral Documents (as defined in the
Intercreditor Agreement) or the Term Collateral Documents (as defined in the
Intercreditor Agreement), as applicable, and any other intercreditor agreement
entered into in accordance with the terms of the Term Loan Credit Agreement. In
the event of any conflict or inconsistency between the provisions of this
Copyright Security Agreement and any applicable intercreditor agreement, the
provisions of the applicable intercreditor agreement shall control.
[signature page follows]



39909472_3



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.
Very truly yours,
NORCRAFT CANADA CORPORATION
as Pledgor
By:        
Name:
Title:
 

Accepted and Agreed:
 
ROYAL BANK OF CANADA,
 
as Collateral Agent
 
By:
 
 
Name:
Title:
 
By:
 
 
Name:
Title:








39909472_3



--------------------------------------------------------------------------------


SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS
Copyright Registrations:
owner
registration
number
title
 
 
 



Copyright Applications:
owner
title
 
 








39909472_3



--------------------------------------------------------------------------------


EXHIBIT 3
[Form of]
Patent Security Agreement
Patent Security Agreement, dated as of December 13, 2013, by NORCRAFT CANADA
CORPORATION, a Nova Scotia unlimited liability company, (the “Pledgor”), in
favor of ROYAL BANK OF CANADA, in its capacity as collateral agent pursuant to
the Term Loan Credit Agreement (in such capacity, the “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, the Pledgor is party to a Canadian Security Agreement of even date
herewith (the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgor is required to execute and deliver this Patent Security
Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Term Loan
Credit Agreement, the Pledgor hereby agrees with the Collateral Agent as
follows:
SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.
SECTION 2. Grant of Security Interest in Patent Collateral. The Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral:
(a)    registered Patents and applications of the Pledgor listed on Schedule I
attached hereto; and
(b)    all Proceeds of any and all of the foregoing (other than Excluded
Property).
SECTION 3. Security Agreement. The security interests granted to the Collateral
Agent pursuant to this Patent Security Agreement are granted in conjunction with
the security interests granted to the Collateral Agent pursuant to the Security
Agreement, and Pledgor hereby acknowledges and affirms that the rights and
remedies of the Collateral Agent with respect to the security interests in the
Patents made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Patent Security Agreement is deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall control.
SECTION 4. Termination. Upon the payment in full of the Secured Obligations
(other than contingent indemnification Obligations as to which no claim has been
asserted) and termination of the Security Agreement, or as otherwise provided in
the Term Loan Credit Agreement, the Collateral Agent shall execute, acknowledge,
and deliver to the Pledgor an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in the
Patents under this Patent Security Agreement.
SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of


--------------------------------------------------------------------------------


counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Patent Security Agreement by signing and
delivering one or more counterparts. Delivery of an executed counterpart of a
signature page of this Patent Security Agreement by telecopier or other
electronic transmission (i.e. a “pdf” or “tif” document) shall be effective as
delivery of a manually executed counterpart of this Patent Security Agreement.
SECTION 6. Intercreditor Agreement. Notwithstanding any other provision
contained herein, this Patent Security Agreement, the Liens created hereby and
the rights, remedies, duties and obligations provided for herein are subject in
all respects to the provisions of the Intercreditor Agreement and, to the extent
provided therein, the ABL Collateral Documents (as defined in the Intercreditor
Agreement) or the Term Collateral Documents (as defined in the Intercreditor
Agreement), as applicable, and any other intercreditor agreement entered into in
accordance with the terms of the Term Loan Credit Agreement. In the event of any
conflict or inconsistency between the provisions of this Patent Security
Agreement and any applicable intercreditor agreement, the provisions of the
applicable intercreditor agreement shall control.
[signature page follows]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized offer as of the date first set
forth above.
Very truly yours,
NORCRAFT CANADA CORPORATION,
as Pledgor
By:        
Name:
Title:

Accepted and Agreed:
 
ROYAL BANK OF CANADA,
 
as Collateral Agent
 
By:
 
 
Name:
Title:
 
By:
 
 
Name:
Title:








39909472_3



--------------------------------------------------------------------------------


SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS
Patent Registrations:
owner
registration
number
title
 
 
 



Patent Applications:
owner
application
number
name
 
 
 








39909472_3



--------------------------------------------------------------------------------


EXHIBIT 4
[Form of]
Trademark Security Agreement
Trademark Security Agreement, dated as of December 13, 2013 by NORCRAFT CANADA
CORPORATION, a Nova Scotia unlimited liability company, (the “Pledgor”), in
favor of ROYAL BANK OF CANADA, in its capacity as collateral agent pursuant to
the Term Loan Credit Agreement (in such capacity, the “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, the Pledgor is party to a Canadian Security Agreement of even date
herewith (the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgor is required to execute and deliver this Trademark Security
Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Term Loan
Credit Agreement, the Pledgor hereby agrees with the Collateral Agent as
follows:
SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.
SECTION 2. Grant of Security Interest in Trademark Collateral. The Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral:
(a)    registered Trademarks and applications therefor of the Pledgor listed on
Schedule I attached hereto;
(b)    all Goodwill associated with such Trademarks; and
(c)    all Proceeds of any and all of the foregoing (other than Excluded
Property).
SECTION 3. Security Agreement. The security interests granted to the Collateral
Agent pursuant to this Trademark Security Agreement are granted in conjunction
with the security interests granted to the Collateral Agent pursuant to the
Security Agreement, and Pledgor hereby acknowledges and affirms that the rights
and remedies of the Collateral Agent with respect to the security interests in
the Trademarks made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Trademark Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control.
SECTION 4. Termination. Upon the payment in full of the Secured Obligations
(other than contingent indemnification Obligations as to which no claim has been
asserted) and termination of the Security Agreement, or as otherwise provided in
the Term Loan Credit Agreement, the Collateral Agent shall execute, acknowledge,
and deliver to the Pledgor an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in the
Trademarks under this Trademark Security Agreement.


--------------------------------------------------------------------------------


SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts. Delivery of an executed
counterpart of a signature page of this Trademark Security Agreement by
telecopier or other electronic transmission (i.e. a “pdf” or “tif” document)
shall be effective as delivery of a manually executed counterpart of this
Trademark Security Agreement.
SECTION 6. Intercreditor Agreement. Notwithstanding any other provision
contained herein, this Trademark Security Agreement, the Liens created hereby
and the rights, remedies, duties and obligations provided for herein are subject
in all respects to the provisions of the Intercreditor Agreement and, to the
extent provided therein, the ABL Collateral Documents (as defined in the
Intercreditor Agreement) or the Term Collateral Documents (as defined in the
Intercreditor Agreement), as applicable, and any other intercreditor agreement
entered into in accordance with the terms of the Term Loan Credit Agreement. In
the event of any conflict or inconsistency between the provisions of this
Trademark Security Agreement and any applicable intercreditor agreement, the
provisions of the applicable intercreditor agreement shall control.
[signature page follows]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.
Very truly yours,
NORCRAFT CANADA CORPORATION,
as Pledgor
By: NORCRAFT GP, L.L.C.,
its General Partner
By:        
Name:
Title:


Accepted and Agreed:
 
ROYAL BANK OF CANADA,
 
as Collateral Agent
 
By:
 
 
Name:
Title:
 
By:
 
 
Name:
Title:






39909472_3



--------------------------------------------------------------------------------


SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS
Trademark Registrations:
owner
registration
number
trademark
 
 
 



Trademark Applications:


owner
application
number
trademark
 
 
 










39909472_3



--------------------------------------------------------------------------------


EXHIBIT N
[Form of]


SOLVENCY CERTIFICATE


OF NORCRAFT COMPANIES, L.P.
AND ITS SUBSIDIARIES


[Date]


Pursuant to the Credit Agreement, dated as of November 14, 2013 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among NORCRAFT COMPANIES, L.P., a Delaware
limited partnership (“Borrower”), the Lenders party thereto and ROYAL BANK OF
CANADA, as administrative agent for the Lenders, the undersigned hereby
certifies, solely in such undersigned’s capacity as chief financial officer of
the Borrower or the general partner of the Borrower, and not individually, as
follows:


1.
I am generally familiar with the businesses and assets of the Borrower and its
Subsidiaries, taken as a whole, and am duly authorized to execute this Solvency
Certificate on behalf of the Borrower pursuant to the Credit Agreement.

2.
As of the date hereof, after giving effect to the Transactions, including the
consummation of the IPO and the making of the Initial Loans under the Credit
Agreement, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

3.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.


[Signature Page Follows]







39909472_3



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of the Borrower or the general
partner of the Borrower, on behalf of the Borrower, and not individually, as of
the date first stated above.




NORCRAFT COMPANIES, L.P.
By: NORCRAFT GP, L.L.C., its general partner
 
By:
 
 
Name:
Title:






39909472_3



--------------------------------------------------------------------------------


EXHIBIT O
[Form of]
INTERCOMPANY NOTE
New York, New York
[Date]
FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America in immediately available funds, at such location
in the United States of America as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances (including trade payables)
made by such Payee to such Payor. Each Payor promises also to pay interest on
the unpaid principal amount of all such loans and advances in like money at said
location from the date of such loans and advances until paid at such rate per
annum as shall be agreed upon from time to time by such Payor and such Payee.
This Intercompany Note (this “Note”) is an Intercompany Note referred to in the
asset-based revolving Credit Agreement (as amended, modified or supplemented
from time to time, the “ABL Credit Agreement”), dated as of November 14, 2013,
among NORCRAFT COMPANIES, L.P., the other Loan Parties party thereto, the
Lenders party thereto (the “ABL Lenders”) and ROYAL BANK OF CANADA, as
administrative agent (in such capacity, “ABL Administrative Agent”) for the ABL
Lenders and in the term loan credit agreement (as amended, modified or
supplemented from time to time, the “Term Loan Credit Agreement”), dated as of
November 14, 2013, among NORCRAFT COMPANIES, L.P., the other Loan Parties party
thereto, the Lenders party thereto (the “Term Lenders”) and ROYAL BANK OF
CANADA, as administrative agent for the Term Lenders (in such capacity, “Term
Administrative Agent” and, together with the ABL Credit Agreement, the “Credit
Agreements”) (capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreements), and is subject to the terms
thereof, and shall be pledged by each Payee pursuant to each U.S. Security
Agreement or each Canadian Security Agreement, as applicable, to the extent
required pursuant to the terms thereof.
Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is Borrower or a Guarantor to any
Payee other than Borrower or any Guarantor shall be subordinate and junior in
right of payment, to the extent and in the manner hereinafter set forth, to all
Secured Obligations (as defined in the ABL Credit Agreement) (the “ABL
Obligations”) and all Secured Obligations (as defined in the Term Loan Credit
Agreement) (the “Term Obligations” and together with the ABL Obligations,
hereinafter collectively referred to as “Senior Indebtedness”):
(i)    In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note other than in the form



--------------------------------------------------------------------------------


of (i) common equity securities of the applicable Payor which do not contain
mandatory redemption cash payment obligations or require cash dividend payments
or distributions or are or become convertible into or exchangeable for
Indebtedness (as defined in the ABL Credit Agreement) until 91-days after
payment in full in cash of the Senior Obligations or (ii) notes or other debt
securities issued in substitution of all or any portion of this Note that are
subordinated to the payment in full in cash of the Senior Obligations at least
to the same extent as this Note is subordinated to the payment of the Senior
Obligations (such securities being hereinafter referred to a “Restructured
Securities”) and (y) until the holders of Senior Indebtedness are paid in full
in cash in respect of all amounts constituting Senior Indebtedness, any payment
or distribution to which such Payee would otherwise be entitled (other than
pursuant to Restructured Securities) shall be made to the holders of Senior
Indebtedness;
(ii)    if any Event of Default occurs and is continuing with respect to any
Senior Indebtedness or a Cash Dominion Period (as defined in the ABL Credit
Agreement) has occurs and is in effect under the ABL Credit Agreement , then no
payment or distribution of any kind or character shall be made by or on behalf
of the Payor or any other Person on its behalf with respect to this Note; and
(iii)    if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Securities), in respect of
this Note shall (despite these subordination provisions) be received by any
Payee in violation of the provisions of this Note before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.
To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the ABL Administrative Agent, the Issuing Bank, the
ABL Lenders, the Term Administrative Agent and the Term Lenders and the ABL
Administrative Agent, the Issuing Bank, the ABL Lenders, the Term Administrative
Agent and the Term Lenders are obligees under this Note to the same extent as if
their names were written herein as such and the ABL Administrative Agent may, on
behalf of itself, the Issuing Bank and the ABL Lenders, and the Term
Administrative Agent may, on behalf of itself and the Term Lenders, proceed to
enforce the subordination provisions herein.
The indebtedness evidenced by this Note owed by any Payor that is not Borrower
or a Guarantor to any Payee other than Borrower or any Guarantor shall not be
subordinated to, and shall rank pari passu in right of payment with, any other
obligation of such Payor.
Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.
Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records,



--------------------------------------------------------------------------------


such books and records constituting prima facie evidence of the accuracy of the
information contained therein.
This Note as between each Payor and each Payee may contain additional terms
pursuant to any intercompany loan agreement between them; provided that no such
additional terms shall affect the subordination of this Note in favor of the ABL
Administrative Agent, the Issuing Bank, the ABL Lenders, the Term Administrative
Agent and the Term Lenders without the prior written approval of each ABL
Administrative Agent and the Term Administrative Agent.
Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.
[Signature Page Follows]





--------------------------------------------------------------------------------


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.
NORCRAFT COMPANIES, L.P.
By: NORCRAFT GP, L.L.C., its general partner
 
By:
 
 
Name:
Title:

NORCRAFT INTERMEDIATE HOLDINGS, L.P.
 
By:
 
 
Name:
Title:

NORCRAFT FINANCE CORP.
 
By:
 
 
Name:
Title:

NORCRAFT CANADA CORPORATION
 
By:
 
 
Name:
Title:

[ANY OTHER SUBSIDIARIES OF INTERMEDIATE HOLDINGS]
 
By:
 
 
Name:
Title:












--------------------------------------------------------------------------------


EXHIBIT P
[Form of]
NON-BANK CERTIFICATE
Reference is made to the Credit Agreement (as amended, modified or supplemented
from time to time, the “Credit Agreement”), dated as of November 14, 2013, among
NORCRAFT COMPANIES, L.P., a Delaware limited partnership (“Borrower”), the
Lenders, RBC CAPITAL MARKETS and KEYBANK NATIONAL ASSOCIATION, as joint lead
arrangers and joint bookrunners (in such capacities, individually, “Arranger”
and collectively the “Arrangers”), and ROYAL BANK OF CANADA, as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.
The undersigned is not (i) a bank (as such term is used in section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”)) or (ii) a “10
percent shareholder” of Borrower within the meaning of section 881(c)(3)(B) of
the Code, or (iii) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code.
[NAME OF LENDER]
 
By:
 
 
Name:
Title:
 
 
 
[ADDRESS]



Dated:                 , 20__




--------------------------------------------------------------------------------


EXHIBIT Q
[FORM OF]
DISCOUNT RANGE PREPAYMENT NOTICE
Date: ______, 20__
To: [Royal Bank of Canada], as Auction Agent
Ladies and Gentlemen:
This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.10(a)(ii)(C) of that certain Credit Agreement, dated as of November
14, 2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Norcraft Companies,
L.P., a Delaware limited partnership, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Royal Bank of Canada, as
Administrative Agent and the other parties from time to time party thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.
Pursuant to Section 2.10(a)(ii)(C) of the Credit Agreement, the undersigned
Company hereby requests that [each Lender] [each Lender of the [__] Class of
Loans] submit a Discount Range Prepayment Offer. Any Discounted Loan Prepayment
made in connection with this solicitation shall be subject to the following
terms:
1.    This Borrower Solicitation of Discount Range Prepayment Offers is extended
at the sole discretion of the Company to [each Lender] [each Lender of the [__]
Class of Loans].
2.    The maximum aggregate principal amount of the Discounted Loan Prepayment
that will be made in connection with this solicitation is [$[__] of Loans]
[$[__] of the [__] Class of Loans] (the “Discount Range Prepayment Amount”).
3.    The Company is willing to make Discounted Loan Prepayments at a percentage
discount to par value greater than or equal to [[__]% but less than or equal to
[__]% in respect of the Loans] [[__]% but less than or equal to [__]% in respect
of the [__] Class of Loans] (the “Discount Range”).
________________________________
1
List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

2
List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

3
List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

4
Minimum of $5.0 million and whole increments of $1.0 million.

5     List applicable Class(es) of Loans (e.g., Initial Loans, Incremental
Loans, Refinancing Loans or Extended


Footnote continued on next page


--------------------------------------------------------------------------------


To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., New York time, on the date that is the third Business Day following
the date of delivery of this notice pursuant to Section 2.10(a)(ii)(C) of the
Credit Agreement.
The Company hereby represents and warrants to the Auction Agent and
[Lenders][each Lender of the [__] Class of Loans] as follows:
1.    The Company will not use proceeds of loans under the ABL Facility to fund
this Discounted Loan Prepayment.
2.    [The Company does not possess material non-public information with respect
to Holdings and its Subsidiaries or the securities of any of them that has not
been disclosed to the Lenders generally (other than Lenders who elect not to
receive such information).][The Company cannot represent at this time that it
does not possess material non-public information with respect to Holdings and
its Subsidiaries or the securities of any of them that has not been disclosed to
the Lenders generally (other than Lenders who elect not to receive such
information).]
3.    No Default or Event of Default has occurred and is continuing.
The Company acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.
The Company requests that the Auction Agent promptly notify each relevant Lender
party to the Credit Agreement of this Discount Range Prepayment Notice.
[The remainder of this page is intentionally left blank.]


________________________________
Footnote continued from previous page


Loans).
6
List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

7     Insert applicable representation.




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.
[NAME OF APPLICABLE COMPANY]
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:

Enclosure: Form of Discount Range Prepayment Offer






--------------------------------------------------------------------------------


EXHIBIT R
[FORM OF]
DISCOUNT RANGE PREPAYMENT OFFER
Date: ______, 20__
To: [Royal Bank of Canada], as Auction Agent
Ladies and Gentlemen:
Reference is made to (a) the Credit Agreement, dated as of November 14, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Norcraft Companies, L.P., a
Delaware limited partnership, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto, Royal Bank of Canada, as
Administrative Agent and the other parties from time to time party thereto, and
(b) the Discount Range Prepayment Notice, dated ______, 20__, from the
applicable Company (the “Discount Range Prepayment Notice”). Capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms in the Discount Range Prepayment Notice or, to the extent not defined
therein, in the Credit Agreement.
The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.10(a)(ii)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:
1.    This Discount Range Prepayment Offer is available only for prepayment on
[the Loans] [the [__] Class of Loans] held by the undersigned.
2.    The maximum aggregate principal amount of the Discounted Loan Prepayment
that may be made in connection with this offer shall not exceed (the “Submitted
Amount”):
[Loans ‑ $[__]]
[[__] Class of Loans ‑ $[__]]
3.    The percentage discount to par value at which such Discounted Loan
Prepayment may be made is [[__]% in respect of the Loans] [[__]% in respect of
the [__] Class of Loans] (the “Submitted Discount”).
______________________________
1
List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

2
List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

3    List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).




--------------------------------------------------------------------------------


The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans] [[__] Class of Loans] indicated above pursuant to
Section 2.10(a)(ii)(C) of the Credit Agreement at a price equal to the
Applicable Discount and in an aggregate outstanding amount not to exceed the
Submitted Amount, as such amount may be reduced in accordance with the Discount
Range Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.
[The remainder of this page is intentionally left blank.]










































































______________________________
4    List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.
[NAME OF LENDER]
 
By:
 
 
Name:
Title:


--------------------------------------------------------------------------------


EXHIBIT S
[FORM OF]
SOLICITED DISCOUNTED PREPAYMENT NOTICE
Date: ______, 20__
To: [Royal Bank of Canada], as Auction Agent
Ladies and Gentlemen:
This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.10(a)(ii)(D) of that certain Credit Agreement, dated as of November
14, 2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Norcraft Companies,
L.P., a Delaware limited partnership, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Royal Bank of Canada, as
Administrative Agent and the other parties from time to time party thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.
Pursuant to Section 2.10(a)(ii)(D) of the Credit Agreement, the undersigned
Company hereby requests that [each Lender] [each Lender of the [__] Class of
Loans] submit a Solicited Discounted Prepayment Offer. Any Discounted Loan
Prepayment made in connection with this solicitation shall be subject to the
following terms:
1.    This Borrower Solicitation of Discounted Prepayment Offers is extended at
the sole discretion of the Company to [each Lender] [each Lender of the [__]
Class of Loans].
2.    The maximum aggregate amount of the Discounted Loan Prepayment that will
be made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”):
[Loans ‑ $[__]]
[[__] Class of Loans ‑ $[__]]
To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York time on
______________________________
1
List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

2
List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

3
Minimum of $5.0 million and whole increments of $1.0 million.

4    List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).




--------------------------------------------------------------------------------


the date that is the third Business Day following delivery of this notice
pursuant to Section 2.10(a)(ii)(D) of the Credit Agreement.
The Company requests that the Auction Agent promptly notify each Lender party to
the Credit Agreement of this Solicited Discounted Prepayment Notice.
[The remainder of this page is intentionally left blank.]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.
[NAME OF APPLICABLE COMPANY]
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
Title:



Enclosure: Form of Solicited Discounted Prepayment Offer




--------------------------------------------------------------------------------


EXHIBIT T
[FORM OF]
SOLICITED DISCOUNTED PREPAYMENT OFFER
Date: ______, 20__
To: [Royal Bank of Canada], as Auction Agent
Ladies and Gentlemen:
Reference is made to (a) the Credit Agreement, dated as of November 14, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Norcraft Companies, L.P., a
Delaware limited partnership, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto, Royal Bank of Canada, as
Administrative Agent and the other parties from time to time party thereto, and
(b) the Solicited Discounted Prepayment Notice, dated ______, 20__, from the
applicable Company (the “Solicited Discounted Prepayment Notice”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Solicited Discounted Prepayment Notice or, to the
extent not defined therein, in the Credit Agreement.
To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m. New York time on the
third Business Day following your receipt of this notice.
The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.10(a)(ii)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:
1.    This Solicited Discounted Prepayment Offer is available only for
prepayment on the [Loans][[__] Class of Loans] held by the undersigned.
2.    The maximum aggregate principal amount of the Discounted Loan Prepayment
that may be made in connection with this offer shall not exceed (the “Offered
Amount”):
[Loans ‑ $[__]]
[[__] Class of Loans ‑ $[__]]
3.    The percentage discount to par value at which such Discounted Loan
Prepayment may be made is [[__]% in respect of the Loans] [[__]% in respect of
the [__] Class of Loans] (the “Offered Discount”).
______________________________
1
List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

2    List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).




--------------------------------------------------------------------------------


The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans] [[__] Class of Loans] pursuant to
Section 2.10(a)(ii)(D) of the Credit Agreement at a price equal to the
Acceptable Discount and in an aggregate outstanding amount not to exceed such
Lender’s Offered Amount as such amount may be reduced in accordance with the
Solicited Discount Proration, if any, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.
[The remainder of this page is intentionally left blank.]
































































______________________________
Footnote continued from previous page.


3
List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

4    List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.
[NAME OF LENDER]
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
Title:







--------------------------------------------------------------------------------


EXHIBIT U
[FORM OF]
SPECIFIED DISCOUNT PREPAYMENT NOTICE
Date: ______, 20__
To: [Royal Bank of Canada], as Auction Agent
Ladies and Gentlemen:
This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.10(a)(ii)(B) of that certain Credit Agreement, dated as of November
14, 2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Norcraft Companies,
L.P., a Delaware limited partnership, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Royal Bank of Canada, as
Administrative Agent and the other parties from time to time party thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.
Pursuant to Section 2.10(a)(ii)(B) of the Credit Agreement, the undersigned
Company hereby offers to make a Discounted Loan Prepayment [to each Lender] [to
each Lender of the [__] Class of Loans] on the following terms:
1.    This Borrower Offer of Specified Discount Prepayment is available only [to
each Lender] [to each Lender of the [__] Class of Loans].
2.    The aggregate principal amount of the Discounted Loan Prepayment that will
be made in connection with this offer shall not exceed [$[___] of Loans]
[$[____]of the [__] Class of Loans] (the “Specified Discount Prepayment
Amount”).
3.    The percentage discount to par value at which such Discounted Loan
Prepayment will be made is [[__]% in respect of the Loans] [[__]% in respect of
the [__] Class of Loans] (the “Specified Discount”).
______________________________
1
List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

2
List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

3
List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

4
Minimum of $5.0 million and whole increments of $1.0 million.

5
List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).


--------------------------------------------------------------------------------


To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., New York
time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 2.10(a)(ii)(B) of the Credit Agreement.
The Company hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [__] Class of Loans] as follows:
1.    The Company will not use proceeds of loans under the ABL Facility to fund
this Discounted Loan Prepayment.
2.    [The Company does not possess material non-public information with respect
to Holdings and its Subsidiaries or the securities of any of them that has not
been disclosed to the Lenders generally (other than Lenders who elect not to
receive such information).][The Company cannot represent at this time that it
does not possess material non-public information with respect to Holdings and
its Subsidiaries or the securities of any of them that has not been disclosed to
the Lenders generally (other than Lenders who elect not to receive such
information).]
3.    No Default or Event of Default has occurred and is continuing.
The Company acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.
The Company requests that the Auction Agent promptly notify each relevant Lender
party to the Credit Agreement of this Specified Discount Prepayment Notice.
[The remainder of this page is intentionally left blank.]
























______________________________
6
List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

7     Insert applicable representation.




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.
[NAME OF APPLICABLE COMPANY]
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
Title:



Enclosure: Form of Specified Discount Prepayment Response






--------------------------------------------------------------------------------


EXHIBIT V
[FORM OF]
SPECIFIED DISCOUNT PREPAYMENT RESPONSE
Date: ______, 20__
To: [Royal Bank of Canada], as Auction Agent
Ladies and Gentlemen:
Reference is made to (a) the Credit Agreement, dated as of November 14, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Norcraft Companies, L.P., a
Delaware limited partnership, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto, Royal Bank of Canada, as
Administrative Agent and the other parties from time to time party thereto, and
(b) the Specified Discount Prepayment Notice, dated ______, 20__, from the
applicable Company (the “Specified Discount Prepayment Notice”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Specified Discount Prepayment Notice or, to the
extent not defined therein, in the Credit Agreement.
The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.10(a)(ii)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Loans] [[__]Class of Loans] held by such Lender at
the Specified Discount in an aggregate outstanding amount as follows:
[Loans ‑ $[___]]
[[__] Class of Loans ‑ $[__]]
The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans][[__] Class of Loans] pursuant to
Section 2.10(a)(ii)(B) of the Credit Agreement at a price equal to the
[applicable] Specified Discount in the aggregate outstanding amount not to
exceed the amount set forth above, as such amount may be reduced in accordance
with the Specified Discount Proration, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.
[The remainder of this page is intentionally left blank.]


______________________________
1
List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

2
List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

3    List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.
[NAME OF LENDER]
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
Title:











--------------------------------------------------------------------------------




EXHIBIT W
[FORM OF]
ACCEPTANCE AND PREPAYMENT NOTICE
Date: ______, 20__
To: [Royal Bank of Canada], as Auction Agent
Ladies and Gentlemen:
This Acceptance and Prepayment Notice is delivered to you pursuant to (a)
Section 2.10(a)(ii)(D) of that certain Credit Agreement, dated as of November
14, 2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Norcraft Companies,
L.P., a Delaware limited partnership, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Royal Bank of Canada, as
Administrative Agent and the other parties from time to time party thereto, and
(b) that certain Solicited Discounted Prepayment Notice, dated ______, 20__,
from the applicable Company (the “Solicited Discounted Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.
Pursuant to Section 2.10(a)(ii)(D) of the Credit Agreement, the undersigned
Company hereby irrevocably notifies you that it accepts offers delivered in
response to the Solicited Discounted Prepayment Notice having an Offered
Discount equal to or greater than [[__]% in respect of the Loans] [[__]% in
respect of the [__] Class of Loans] (the “Acceptable Discount”) in an aggregate
amount not to exceed the Solicited Discounted Prepayment Amount.
The Company expressly agrees that this Acceptance and Prepayment Notice shall be
irrevocable and is subject to the provisions of 2.10(a)(ii)(D) of the Credit
Agreement.
The Company hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [__] Class of Loans] as follows:
1.    The Company will not use proceeds of loans under the ABL Facility to fund
this Discounted Loan Prepayment.
2.    [The Company does not possess material non-public information with respect
to Holdings and its Subsidiaries or the securities of any of them that has not
been disclosed to the Lenders generally (other than Lenders who elect not to
receive such information).][The Company
______________________________
1
List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

2    List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).




--------------------------------------------------------------------------------


cannot represent at this time that it does not possess material non-public
information with respect to Holdings and its Subsidiaries or the securities of
any of them that has not been disclosed to the Lenders generally (other than
Lenders who elect not to receive such information).]
3.    No Default or Event of Default has occurred and is continuing.
The Company acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.
The Company requests that the Auction Agent promptly notify each Lender party to
the Credit Agreement of this Acceptance and Prepayment Notice.
[The remainder of this page is intentionally left blank.]


















































______________________________
3     Insert applicable representation.




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.
[NAME OF APPLICABLE COMPANY]
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
Title:









